EXHIBIT B
                   05-24-16 SED No. 29,298 In the Matter of Mr. Severin
 Sheet 1
                      THE STATE EDUCATION DEPARTMENT
                 THE UNIVERSITY OF THE STATE OF NEW YORK


                      In the Matter of
              NEW YORK CITY DEPARTMENT OF EDUCATION
                             v.
                    JEAN RICHARD SEVERIN
   Section 3020-a Education Law Proceeding (File #29,298)



DATE:                           May 24, 2016

TIME:                           9:30 a.m. to 10:30 a.m.

LOCATION:                       NYC Department of Education
                                Office of Legal Services
                                100 Gold Street, Third Floor
                                New York, NY 10038

BEFORE:                         JAMES A. BROWN, ESQ.
                                HEARING OFFICER

APPEARANCES:             FOR THE COMPLAINANT:
                              MICHAEL A. FRANCIS, ESQ., of Counsel
                              NYC Department of Education
                              Office of Legal Services
                              49-51 Chambers Street
                              New York, NY 10007
                              Telephone: (212) 374-6741
                              Mfrancis11@schools.nyc.gov

                         FOR THE RESPONDENT:
                             JENNIFER HOGAN, ESQ., of Counsel
                              Office of Richard E. Casagrande
                              52 Broadway, 9th Floor
                              New York, New York 10004
                              Telephone: (212) 533-6300
                              jhogan@nysutmail.org
           Ubiqus Reporting Inc. 05-24-16 SED No. 29,298 In the Matter of Mr. Severin
                         05-24-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 2
                    Table of Contents                                                                                  4
                       OPENING STATEMENT                     1    JEAN RICHARD SEVERIN - 5/24/16
       NAME:                    PAGE:                         2            [ON THE RECORD, Awaiting Respondent
                    WITNESS EXAMINATION                       3     and Department]
       NAME:                    PAGE:                         4            THE HEARING OFFICER: We’re back on
                       CLOSING STATEMENT                      5     the record in this matter. I will note that we
       NAME:                    PAGE:                         6     are joined by the Department’s counsel. If you
                                 EXHIBITS                     7     could kindly note your appearance.
       RESPONDENT                 DESCRIPTION I.D. IN EV.     8            MR. MICHAEL FRANCIS: For the
       1 Demand for bill of particulars, 5 5                  9     Department of Education, Michael A. Francis.
                   request for production of                 10            THE HEARING OFFICER: And the
                   documents                                 11     Respondent is also now present with us. Good
     DEPARTMENT OF EDUCATION DESCRIPTION I.D. IN EV. 12             morning to Dr. Severin.
2                                                            13            DR. JEAN SEVERIN: Good morning.
                                                             14            THE HEARING OFFICER: Does the
                                                             15     Department of Education, in fact, have a copy of
                                                             16     the demand for bill of particulars, request for
                                                             17     production of documents?
                                                             18            MR. FRANCIS: Yes, I do.
                                                             19            THE HEARING OFFICER: I would like to
                                                             20     have this in the record as Respondent’s Exhibit
                                                             21     1. Is there any objection, Mr. Francis?
                                                             22            MR. FRANCIS: None from the
                                                             23     Department.
                                                             24            THE HEARING OFFICER: All right. So
                                                             25     Respondent’s Exhibit 1 is in evidence.
                                                           3                                                           5
1       JEAN RICHARD SEVERIN - 5/24/16                       1    JEAN RICHARD SEVERIN - 5/24/16
 2               (The hearing commenced at 9:30 a.m.)         2            [Whereupon Respondent Exhibit 1 is
 3               THE HEARING OFFICER: Good morning.           3     admitted into evidence]
 4        My name is James A. Brown. I’m the Hearing          4            THE HEARING OFFICER: What I’d like to
 5        Officer duly appointed pursuant to New York         5     do at this prehearing conference, which is my
 6        State Education Law Section 3020-a, its rules       6     practice throughout, is to have the Department
 7        and regulations, as well as the contractual         7     go through the demand paragraph by paragraph,
 8        provisions by and between the United Federation     8     just identifying the paragraph number, and let
 9        of Teachers and the New York City Department of     9     us kindly know what the Department’s position
10        Education. We are here today for a prehearing      10     is. If at any time the Respondent wishes to be
11        conference in the matter of Jean Severin, SED      11     heard in response to the Department’s position,
12        Case Number 29,298. If we could kindly note our    12     please speak up. And I’ll also, of course, give
13        appearance.                                        13     the Respondent, at the conclusion, an
14               MS. JENNIFER HOGAN: Good morning.           14     opportunity to be heard as well. Mr. Francis,
15        For the Respondent, Law Office of Richard          15     turning your attention to Respondent’s Exhibit
16        Casagrande, by Jennifer Hogan of counsel. I        16     1, if you could begin with paragraph 1.
17        have been informed that my Respondent is delayed   17            MR. FRANCIS: With respect to all
18        in traffic, and I apologize. But he is on his      18     specifications, paragraph 1, ‘‘Identify all
19        way and should be here shortly.                    19     witnesses the Department intends to call to give
20               THE HEARING OFFICER: And while we           20     testimony during its case; and for each witness
21        also await for the appearance of the               21     identify all allegations to which the witness
22        Department’s attorney, let’s go off the record.    22     will testify; for each such witness state his or
23        Thank you.                                         23     her relationship to the Department, i.e.,
24               [OFF THE RECORD, Awaiting Respondent        24     investigator, student, parent of student, etc.’’
25        and Department]                                    25     With respect to paragraph 1, the witness list
               Ubiqus Reporting Inc. 05-24-16 SED No. 29,298 In the Matter of Mr. Severin
                           05-24-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 3
                                                            6                                                             8
1      JEAN RICHARD SEVERIN - 5/24/16                           1    JEAN RICHARD SEVERIN - 5/24/16
 2       will be provided before trial. With respect to          2            MR. FISHER: No problem. Number 6,
 3       the request for the relationship of said witness        3     "Produce copies of any and all written policies,
 4       to the Department, we will provide that                 4     guidelines, directives, contracts, rules, and
 5       information as well at trial. Number 2,                 5     regulations which are relevant to the
 6       paragraph number 2, ‘‘Produce copies of any and         6     allegations as described in the specifications,
 7       all documents which the Department intends to           7     and provide copies of any and all receipts or
 8       introduce as exhibits in this proceeding.’’ The         8     acknowledgements indicating that Respondent
 9       Department agrees to provide such information.          9     received such written policies, guidelines,
10       Paragraph 3, ‘‘Produce copies of all                   10     directives, contracts, rules, or regulations."
11       correspondence, statements, notes, pictures,           11     The Department's position is that the Respondent
12       memoranda, tape recordings, videotapes, reports,       12     has been provided school handbooks and
13       and documents referring to the incidents alleged       13     regulations at the beginning of each school
14       in the specifications.’’ The Department agrees         14     year, as are all pedagogues. Acknowledgements
15       to the extent that such items exist. Paragraph         15     of receipt of such documents will be provided.
16       number 4, ‘‘Produce copies of all school records       16     Number 7, "Produce copies of any and all
17       of those students whom the Department intends to       17     exculpatory evidence or information regarding
18       call as witnesses, including but not limited to        18     the allegations in the specifications." The
19       each student’s cumulative records, guidance            19     Department is unaware of any exculpatory
20       reports, attendance records, disciplinary              20     evidence in this matter. However, should such
21       records, admission records, special education          21     evidence present itself, the Department will
22       records, anecdotal files, records supplied from        22     provide Respondent with same pursuant to the
23       other schools or other institutions which the          23     rules of discovery. Number 8, "Provide copies
24       students may have attended, and psychological          24     of all records and reports pertaining to the
25       and social work records.’’ The student records--       25     Respondent in the possession of the Office of
                                                            7                                                             9
1      JEAN RICHARD SEVERIN - 5/24/16                           1    JEAN RICHARD SEVERIN - 5/24/16
 2       the Department’s position is that the student           2     Special Investigation of the Department,
 3       records will be provided to the Arbitrator for          3     including but not limited to all reports,
 4       an in-camera inspection, and the Department will        4     summaries, notes, memoranda, correspondence, and
 5       be guided by the Arbitrator's decision. Number          5     communication, including communication sent
 6       5, "Produce for inspection and copying all files        6     and/or received by electronic mail, original
 7       and documents referring to Respondent maintained        7     interview notes, typed reports, chronological
 8       by the administrator of Urban Action Academy            8     reports, statements, affidavits, photographs,
 9       District 18 or the Department." With respect to         9     tape recordings, video recordings, and all other
10       number 5, the Department's position is as              10     writings." Said records will be provided unless
11       follows. Respondent is entitled to request his         11     deemed attorney work product. Number 9,
12       personnel file directly from the school. Should        12     "Provide copies of all records and reports
13       Respondent require assistance in obtaining such        13     pertaining to the Respondent in the possession
14       records, the Department will assist with a phone       14     of the Special Commission of Investigations,
15       call or an email to the school to assist.              15     including but not limited to all reports,
16              MS. HOGAN: May I respond?                       16     summaries, notes, memoranda, correspondence, and
17              THE HEARING OFFICER: Certainly.                 17     communications, including communications sent
18              MS. HOGAN: So, at this time, that               18     and/or received by electronic mail, original
19       request has been made, and it's my understanding       19     interview notes, typed reports, chronological
20       the personnel file has not yet been provided.          20     reports, statements, affidavits, photographs,
21       And so if Department's counsel could assist in         21     tape recordings, video recordings, and all other
22       making that request and to have the principal          22     writings." Said records will be provided unless
23       inform the Respondent as to when the personnel         23     deemed attorney work product.
24       file will be available for pick up, I'd                24            THE HEARING OFFICER: Number 10
25       appreciate that.                                       25     appears to be the same as number 9, but it
               Ubiqus Reporting Inc. 05-24-16 SED No. 29,298 In the Matter of Mr. Severin
                           05-24-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 4
                                                            10                                                             12
1      JEAN RICHARD SEVERIN - 5/24/16                            1    JEAN RICHARD SEVERIN - 5/24/16
 2       applies to the Office of Equal Opportunity.              2     SCI, OEO, OSI, the same will apply for their
 3              MR. FRANCIS: Would the Arbitrator                 3     office address and phone number. Paragraph
 4       like me to read the entire paragraph?                    4     number 13 with respect to Specification number
 5              THE HEARING OFFICER: No.                          5     1, "Identify every witness who observed the
 6              MR. FRANCIS: It's understood that                 6     alleged incidents set forth in this
 7       this pertains to the Office of Equal                     7     specification and provide his or her address and
 8       Opportunity. And the Department's response to            8     phone number." With respect to Specification
 9       number 10 is said records will be provided               9     number 1, the specifications themselves
10       unless deemed attorney work product. Number 11,         10     articulate Respondent's… Withdrawn. With
11       "Identify all individuals who investigated the          11     respect to this request, the Department will
12       conduct alleged in the specifications and               12     identify witnesses who observed the alleged
13       provide all recommendations, reports, memoranda,        13     incidents set forth in this specification, and
14       correspondence, notes, and all other records            14     the witness that will testify, his address and
15       received or produced in the investigations."            15     phone number will be presented, or provided,
16       The Department will identify said individuals           16     rather, as the name and address, the address and
17       alleged in the specifications, reports--                17     phone number at the school. Paragraph number 14
18              THE HEARING OFFICER: [Interposing]               18     with respect to Specification 1, paragraph
19       All right. Let's just go off the record for a           19     number 14, "Identify all individuals who
20       moment.                                                 20     investigated the conduct alleged in the
21              [OFF THE RECORD, Sidebar]                        21     specifications and provide all recommendations,
22              [ON THE RECORD, Sidebar]                         22     reports, memoranda, correspondence, notes, and
23              THE HEARING OFFICER: Mr. Francis.                23     all other records received or produced in that
24              MR. FRANCIS: I'll reread number 11               24     investigation." With respect to this request,
25       for continuity purposes of paragraph number 11.         25     the Department will provide the requested
                                                            11                                                             13
1      JEAN RICHARD SEVERIN - 5/24/16                            1    JEAN RICHARD SEVERIN - 5/24/16
 2       "Identify all individuals who investigated the           2     information, save student information that will
 3       conduct alleged in the specifications and                3     be provided to the Arbitrator for an in-camera
 4       provide all recommendations, reports, memoranda,         4     inspection. And the addresses of the witnesses
 5       correspondence, notes, and all other records             5     shall be the address of the school. Of course,
 6       received or produced in the investigation." The          6     all of the above will be guided by the rules of
 7       Department will identify said individuals                7     FERPA with respect to students. In addition,
 8       alleged in the specifications and reports and            8     the specifications are clear as to what is
 9       pursuant to and according to the rules of                9     alleged, and the information will be gleaned at
10       discovery. Paragraph number 12, "Specify the            10     trial from the witnesses. Number 15, "Provide
11       identity of any persons who were present during         11     Respondent's teaching schedule for April 4th,
12       the course of the alleged conduct or whom the           12     2016." That will be provided as part of our
13       Department believes may have observed the               13     discovery. With respect to Specification number
14       conduct alleged; to those so present, please            14     2, paragraph 16, "Identify every witness who
15       provide names, addresses, and phone numbers."           15     observed the alleged incidents set forth in this
16       With respect to number 12, paragraph number 12,         16     specification and provide his or her address and
17       the Department will identify said individuals           17     phone number." The Department will provide a
18       alleged in the specifications and reports and           18     witness list that sets forth, that will present
19       pursuant to and according to the rules of               19     evidence that's set forth in Specification
20       discovery. With respect to addresses and phone          20     number 2. The names and addresses, of course,
21       numbers, it's the Department's position that            21     will be the school. The address and phone
22       addresses and phone numbers of all persons              22     number will be the address and phone number of
23       affiliated with the school, the names and               23     the school. Number 17, "Identify all
24       addresses will be that of the school itself.            24     individuals who investigated the conduct alleged
25       With respect to other witnesses that may be from        25     in the specification and provide all
               Ubiqus Reporting Inc. 05-24-16 SED No. 29,298 In the Matter of Mr. Severin
                           05-24-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 5
                                                            14                                                             16
1      JEAN RICHARD SEVERIN - 5/24/16                            1    JEAN RICHARD SEVERIN - 5/24/16
 2       recommendations, reports, memoranda,                     2     defense, and it's relevant in terms of a
 3       correspondence, notes, and all other records             3     discovery request and no redaction should occur
 4       received or produced in that investigation."             4     by the Department. The entire roster should be
 5       The Department will provide such information             5     provided to the Respondent so that he can
 6       unless such documents are deemed work product,           6     properly defend against the charges. That
 7       attorney work product. Number 18, "Identify the          7     roster may include witnesses who could
 8       students referred to in the specification." The          8     articulate that there's no violation of the cell
 9       names of the students will be provided redacted          9     phone policy or that students in that class did
10       to… Withdrawn. The names of the students will           10     not use the cell phone policy. And so, simply
11       be identified after an in-camera inspection of          11     for discovery purposes, that information is
12       the students' names and records by the                  12     relevant and germane to the request.
13       Arbitrator. And the Department will be guided           13            MR. FRANCIS: I'll be guided by the
14       by the Arbitrator's decision.                           14     Arbitrator's decision in this request.
15              MS. HOGAN: May I respond to that?                15            THE HEARING OFFICER: I'm going to
16              THE HEARING OFFICER: Certainly.                  16     direct the Department to disclose the class
17              MS. HOGAN: So this request simply                17     roster. It strikes me as a standard requested
18       asks for the identity of the students referred          18     discovery.
19       to in the specification and not for any                 19            MR. FRANCIS: And the Department will
20       additional student records pertaining to those          20     adhere to the Arbitrator's decision. Number 20,
21       students. And the request is relevant and               21     "Provide the school's cell phone policy referred
22       material to the Respondent's defense of the             22     to in the specification." The Department will
23       charge which indicates that the Respondent              23     provide such documentation to the extent that it
24       failed to adhere to the cell phone policy when          24     exists. With respect to Specification 3,
25       he allowed students to use cell phones. And so          25     "Identify every witness who observed the alleged
                                                            15                                                             17
1      JEAN RICHARD SEVERIN - 5/24/16                            1    JEAN RICHARD SEVERIN - 5/24/16
 2       the identity of the students is germane to the           2     incident set forth in this specification and
 3       discovery request. And I request that the                3     provide his or her address and phone number."
 4       information be provided without an in-camera             4     The Department will provide the witness list
 5       inspection.                                              5     pertaining to Specification number 3. The name,
 6              THE HEARING OFFICER: Mr. Francis, why             6     rather, the address and phone number shall be
 7       is an in-camera inspection needed with regard to         7     that of the school wherein this common planning
 8       just the identities of the students?                     8     meeting occurred. Paragraph number 22 with
 9              MR. FRANCIS: The Department will                  9     respect to Specification number 3, "Identify all
10       provide such information.                               10     individuals who investigated the conduct alleged
11              THE HEARING OFFICER: Thank you.                  11     in this specification and provide all
12              MR. FRANCIS: Number 19, "Provide the             12     recommendations, reports, memoranda,
13       class roster for the class of students referred         13     correspondence, notes, and all other records
14       to in the specifications." Now, with respect to         14     received or produced in that investigation."
15       number 19, a class roster will be provided that         15     Such information will be provided to the
16       identifies the students named in the request            16     Department except that information which is
17       for, in paragraph 18. The class roster for              17     deemed attorney work product. With respect to
18       those individuals who did not witness anything          18     Specification 4, paragraph number 23, "Identify
19       will be redacted.                                       19     every witness who observed the alleged incident
20              MS. HOGAN: So I have a response to               20     sort forth in this specification and provide his
21       that as well. So this request asks for the              21     or her address and phone number." The
22       class roster of every student in the class              22     Department will provide a witness list to the
23       concerning the specification--I'm sorry--               23     Respondent. The name, rather, the address and
24       concerning Specification 2. And so that is,             24     phone number will be that of the school.
25       that information is relevant to the Respondent's        25     Paragraph number 24 with respect to
               Ubiqus Reporting Inc. 05-24-16 SED No. 29,298 In the Matter of Mr. Severin
                            05-24-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 6
                                                            18                                                            20
1      JEAN RICHARD SEVERIN - 5/24/16                            1    JEAN RICHARD SEVERIN - 5/24/16
 2       Specification number 4, "Identify all                    2     to in the specification." The Department will
 3       individuals who investigated the conduct alleged         3     provide that information. Now, just as a
 4       in this specification and provide all                    4     caveat, the Department will provide that
 5       recommendations, reports, memoranda,                     5     information to the extent that it is available
 6       correspondence, notes, and all other records             6     to the Department from the school, from the
 7       received or produced in that investigation."             7     administrators, or principals, or other
 8       The Department will provide such information             8     individuals at the school. With respect to
 9       except that information which the Department             9     Specifications 9, 10, and 15, "Identify every
10       determines to be attorney work product. Number          10     witness who observed the alleged incident set
11       25, "Provide the school policy and written              11     forth in this specification and provide his or
12       directives referred to in the specifications."          12     her address and phone number." The Department
13       The Department will provide such information.           13     will provide the names--will identify these
14       With respect to Specifications 5, 6, and 7,             14     witnesses. The names, the address, rather, and
15       "Identify every witness who observed the alleged        15     phone numbers will be that of the school.
16       incident set forth in this specification and            16     Paragraph 32, "Identify all individuals who
17       provide his or her address and phone number."           17     investigated the conduct alleged in the
18       The witness list will be provided to Respondent.        18     specification and provide all recommendations,
19       The address and phone number shall be that of           19     reports, memoranda, correspondence, notes, and
20       the school. Number 27, "Identify all                    20     all other records received or produced in that
21       individuals who investigated the conduct alleged        21     investigation." The Department will provide the
22       in this specification and provide all                   22     identity of these individuals and provide the
23       recommendations, reports, memoranda,                    23     documents requested except for those documents
24       correspondence, notes, and all other records            24     deemed attorney work product. Paragraph 33,
25       received or produced in that investigation."            25     "Provide Respondent's time cards for dates
                                                            19                                                            21
1      JEAN RICHARD SEVERIN - 5/24/16                            1    JEAN RICHARD SEVERIN - 5/24/16
 2       Such information will be provided by the                 2     referred to in the specifications." The
 3       Department except that information that the              3     Department will provide the time cards for the
 4       Department determines to be attorney work                4     dates referred in the specifications. With
 5       product. With respect to Specification 8,                5     respect to Specifications 11, 12, 13, 14, 16,
 6       paragraph 28, "Identify every witness who                6     17, and 18, paragraph 34, "Identify every
 7       observed the alleged incident set forth in this          7     witness who observed the alleged incidents set
 8       specification and provide his or her address and         8     forth in this specification and provide his or
 9       phone number." The identity of such witnesses            9     her address and phone number." The identity of
10       will be provided to Respondent. The address and         10     these witnesses will be provided. The address
11       phone number shall be that of the school.               11     and phone number will be that of the school.
12       Paragraph 29 with respect to Specification 8,           12     Paragraph 35, "Identify all individuals who
13       "Identify all individuals who investigated the          13     investigated the conduct alleged in this
14       conduct alleged in this specification and               14     specification and provide all recommendations,
15       provide all recommendations, reports, memoranda,        15     reports, memoranda, correspondence, notes, and
16       correspondence, notes, and all other records            16     all other records received or produced in that
17       received or produced in that investigation."            17     investigation." The Department will provide the
18       The Department will provide the names of                18     identity of these individuals and provide these
19       individuals--will identify all individuals who          19     reports except those documents that the
20       investigated the conduct alleged in this                20     Department determines to be attorney work
21       specification and will provide that which is            21     product. Paragraph 36, "Identify the directives
22       requested except that information that the              22     referred to in the specification." The
23       Department determines to be attorney work               23     Department, through its witnesses, will provide
24       product. Paragraph 30 with respect to                   24     the directives referred to in these
25       Specification 8, "Identify the students referred        25     specifications at trial.
               Ubiqus Reporting Inc. 05-24-16 SED No. 29,298 In the Matter of Mr. Severin
                            05-24-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 7
                                                            22               CERTIFICATE OF ACCURACY                        24
1      JEAN RICHARD SEVERIN - 5/24/16                            I, Melissa Strickland, do hereby certify that the
 2              MS. HOGAN: So may I respond that?                foregoing typewritten transcript of proceedings in the
 3              THE HEARING OFFICER: Certainly.                  matter of New York City Department of Education v. Jean
 4              MS. HOGAN: To the extent that there              Richard Severin, File No. 29,298 was prepared using the
 5       are any written directives, the Respondent              required transcription equipment and is a true and
 6       requests that those written directives be               accurate record of the proceedings to the best of my
 7       produced. I understand that the Department's            ability. I further certify that I am not connected by
 8       response is that the testimony will identify the        blood, marriage or employment with any of the parties
 9       directives, but, to the extent that there's             herein nor interested directly or indirectly in the matter
10       anything produced in writing, I'd request that          transcribed.
11       in discovery.                                           Signature: _____________________________
12              MR. FRANCIS: The Department will                 Date: _____ __ __May 31, 2016__ ________
13       comply with that request. Should there be
14       written directives, that will be provided.
15       Paragraph 37, "Identify the administrators
16       referred to in this specification." The
17       Department will provide that information.
18              THE HEARING OFFICER: Would the
19       Respondent like to be heard at this time?
20              MS. HOGAN: No.
21              THE HEARING OFFICER: At this time,
22       during the prehearing conference, it's really up
23       to the Hearing Officer to address the issue of
24       scheduling. I know that there is at least one
25       other case ahead of this one. So it's hard for
                                                            23                  Student Index
1      JEAN RICHARD SEVERIN - 5/24/16                                                                                            25
 2       me to know with any precision when we can, in           None
 3       fact, schedule this case. I know and trust that
 4       the parties will continue to communicate with
 5       the Hearing Officer as we approach the first day
 6       of hearing in this matter in order that we can
 7       all be on the same page as to when this case
 8       will, in fact, start. Unless there's anything
 9       else that needs to be addressed, I will deem
10       this prehearing conference to be concluded.
11       Thank you all. Let's go off the record.
12              (The hearing adjourned at 10:30 a.m.)




               Ubiqus Reporting Inc. 05-24-16 SED No. 29,298 In the Matter of Mr. Severin
                   06-24-16 SED No. 29,298 In the Matter of Mr. Severin
 Sheet 1
                      THE STATE EDUCATION DEPARTMENT
                 THE UNIVERSITY OF THE STATE OF NEW YORK


                      In the Matter of
              NEW YORK CITY DEPARTMENT OF EDUCATION
                             v.
                    JEAN RICHARD SEVERIN
   Section 3020-a Education Law Proceeding (File #29,298)



DATE:                           June 24, 2016

TIME:                           12:00 p.m. to 17:00 p.m.

LOCATION:                       NYC Department of Education
                                Office of Legal Services
                                100 Gold Street, 3rd Floor
                                New York, NY 10038

BEFORE:                         JAMES BROWN, ESQ.
                                HEARING OFFICER

APPEARANCES:             FOR THE COMPLAINANT:
                              MICHAEL FRANCIS, ESQ., of Counsel
                              NYC Department of Education
                              Office of Legal Services
                              49-51 Chambers Street
                              New York, NY 10007
                              Telephone: (212) 374-6741
                              mfrancis@schools.nyc.gov

                         FOR THE RESPONDENT:
                             ALAIN MASSENA, ESQ., of Counsel
                              Office of Richard E. Casagrande
                              52 Broadway, 9th Floor
                              New York, New York 10004
                              Telephone: (212) 533-6300
                              avm@massenalaw.com
           Ubiqus Reporting, Inc. 06-24-16 SED No. 29,298 In the Matter of Mr. Severin
                         06-24-16 SED No. 29,298 In the Matter of Mr. Severin
Sheet 2
              Table of Contents                                                                                                29
                OPENING STATEMENT                                       1   JEAN SEVERIN - 06/24/16
   NAME:                 PAGE:                                          2          (The hearing commenced at 12:00 p.m.)
   M. Francis            5                                              3          [Background noise]
              WITNESS EXAMINATION                                       4          THE HEARING OFFICER: Good morning, my
   NAME:                 PAGE:                                          5   name is James K. Brown or I should say good
   J. Barnett                                                           6   afternoon. I am the Hearing Officer duly
   Direct              33                                               7   appointed pursuant to New York pursuant to New
   Voir Dire            36                                              8   York State Education Law Extension 3020(a) Rules
   Direct              38                                               9   and Regulations as well as a contractual
   Voir Dire            39                                             10   provisions by and between United Federation of
   Cross               49                                              11   Teachers and New York City Department of
   Re-Direct            71                                             12   Education. We are here today for a first day of
   Re-Cross             72                                             13   hearing in the matter of Jean Richard Severin,
   S. Dorcely                                                          14   SED File No. 29298. If we could kindly note our
   Direct              74                                              15   appearances beginning on my left?
   Voir Dire            81                                             16          MR. MICHAEL A. FRANCIS: Before the
   Direct              82                                              17   Department of Education, Michael A. Francis.
   Voir Dire            97                                             18          MR. ALAIN MASSENA: For the
   Direct              98                                              19   respondent, Jean Richard Severin, Alain Massena,
   Voir Dire            100                                            20   M-A-S-S-E-N-A.
   Direct              100                                             21          THE HEARING OFFICER: And I understand
   Voir Dire            117                                            22   the respondent’s also on the floor with us. Is
   Direct              119                                             23   that correct?
                CLOSING STATEMENT                                      24          MR. MASSENA: That is correct.
   NAME:                 PAGE:                                         25          THE HEARING OFFICER: All right.
                           EXHIBITS
   RESPONDENT              DESCRIPTION I.D. IN EV.




            Table of Contents                                                                                                  30
DEPARTMENT OF EDUCATION DESCRIPTION                      I.D. IN EV.    1   JEAN SEVERIN - 06/24/16
  1   Specifications              29       30                           2   While we wait the Department’s first witness in
  2   Chancellor’s Regulations          30      30                      3   this matter, let’s now go off the record, thank
  3   Sign-out Sheet              35       39                           4   you.
  4   Disciplinary Letter to File      41      42                       5          [OFF THE RECORD]
  5   Disciplinary Letter and         44      47                        6          [ON THE RECORD]
           Informal Observation Report                                  7          THE HEARING OFFICER: Okay. Let’s go
           by Barnett                                                   8   on the record. Okay, so we’re back on the
  6   Handwritten Notes for Informal 44            48                   9   record in this matter, and I will note that the
           Observation Dated 10/29/15                                  10   respondent has joined us. Good afternoon to you
           For Dr. Severin                                             11   Dr. Severin.
  7   Daily Docket                77       79                          12          DR. JEAN SEVERIN: Good afternoon,
  8   Faculty Handbook                80      82                       13   sir.
           For 2014-2015                                               14          THE HEARING OFFICER: As a preliminary
  9   Faculty Handbook for 2015-2016 80              82                15   matter, it’s understanding that the Department
  10   Cellphone Policy              83      84                        16   would like to at this time offer a couple of
  11   Principal Dorcely’s Documentation 86           86               17   documents into evidence, Mr. Francis?
           From Disciplinary Meeting                                   18          MR. FRANCIS: That’s correct, thank
  12   Statement from Students Regarding 88           93               19   you. First and foremost, the next step the
           Cellphone Policy                                            20   Specifications we move into evidence. There’s
  13   Daily Attendance Sheet Dated        94      95                  21   copy for the arbitrator, and I have a copy for
           2/5/16 for Global Studies                                   22   the respondent acknowledges that -- [00:01]
  14   Attendance Sheet for Common          96       98                23   Department’s 1.
           Planning Room 101 Dated 12/23/15                            24          THE HEARING OFFICER: Okay. Is there
  15   Disciplinary Letter           99      100                       25   any objection to Department 1 going into
  16   Email to Severin Lights Off In 102          103
           Classroom
  17   Email From Dorcely Regarding         105       110
           Common Planning Time Structure
  18   Three Disciplinary Conference 113            115
           Letters Regarding Absence
           For Common Planning Time
  19   Disciplinary Letter Regarding 117           117
           Not Signing Out on Staff
           Sheet
  20   Disciplinary Meeting Letter       122      130
           Requesting Mid-Term
           Ubiqus Reporting, Inc. 06-24-16 SED No. 29,298 In the Matter of Mr. Severin
                            06-24-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 3
                                                             31                                                              33
 1        JEAN SEVERIN - 06/24/16                                  1     JEAN SEVERIN - 06/24/16
 2        evidence?                                                2     respondent reserves the right to make up his
 3               MR. MASSENA: No objection.                        3     opening prior to -- [00:01].
 4               THE HEARING OFFICER: All right. So                4            THE HEARING OFFICER: Understood.
 5        Department 1 is in evidence.                             5     Let’s go off the record while we get the
 6               MR. FRANCIS: In addition, Department              6     Department’s witness.
 7        would like to introduce into evidence at this            7            [OFF THE RECORD]
 8        time the Chancellor’s Regulation 84-12, and I            8            [ON THE RECORD]
 9        have a copy for the arbitrator and a copy for            9            THE HEARING OFFICER: With everyone’s
10        respondent.                                             10     consent, let’s go back on. All right, Mr.
11               THE HEARING OFFICER: Is there any                11     Francis, I see the Department has its first
12        objection to Department’s 2 as being admitted           12     witness for this afternoon. If you could kindly
13        into evidence?                                          13     introduce to us?
14               MR. MASSENA: No objection.                       14            MR. FRANCIS: At this time, the
15               THE HEARING OFFICER: All right. So               15     Department calls Assistant Principal, Jordan
16        Department 2 is now in evidence. Any other              16     Barnett.
17        documents at this time?                                 17            THE HEARING OFFICER: Okay. And if
18               MR. FRANCIS: Not at this time.                   18     you could spell your name for us, Ms. Barnett.
19               THE HEARING OFFICER: Would the                   19            MS. JORDAN BARNETT: Jordan, J-O-R-D-
20        Department like to make an opening statement?           20     A-N, Barnett, B-A-R-N-E-T-T.
21               MR. FRANCIS: Yes. At this juncture,              21            THE HEARING OFFICER: Thank you. If
22        we’re -- [00:03] on the 18 Specifications in            22     you could raise your right hand. Do you
23        Department’s 1 in evidence, and I will just read        23     solemnly swear or affirm to tell the truth at
24        the specifications.                                     24     this proceeding?
25               THE HEARING OFFICER: Well, the                   25            MS. BARNETT: Yes, I do.




                                                             32                                                              34
 1        JEAN SEVERIN - 06/24/16                                  1      JEAN SEVERIN - 06/24/16
 2        Specifications are in evidence. I don’t mean to          2            THE HEARING OFFICER: Mr. Francis, --
 3        interrupt, so I don’t think that you need to             3      [00:01].
 4        read them into the record. They’re now in                4            MR. FRANCIS: Yes, thank you.
 5        evidence as Department’s 1.                              5      DIRECT EXAMINATION
 6               MR. FRANCIS: The Department intends               6      BY MR. FRANCIS
 7        to prove beyond preponderance of evidence 18             7      Q. Ms. Barnett, would you please tell the
 8        charges against the respondent, Jean Severin.            8   Arbitrator whom you’re employed by.
 9        The Department will introduce a number of                9      A. I’m employed by the New York City
10        witnesses that will support these charges. We           10   Department of Education.
11        will hear from Ms. Jordan Barnett who is the            11      Q. And how long have you been so employed?
12        Assistant Principal. We will hear from Steven           12      A. Since August, 2006.
13        Dorsey [phonetic] who’s the Principal, and we           13      Q. Okay. And what schools have you worked at?
14        will identify the IT Specialist who will                14      A. I’m worked at August Martin High School. I
15        introduce certain evidence in this case. At the         15   worked at John Adams High School, Middle School 226
16        end of Department’s case, the Department will           16   and current Urban Action Academy.
17        ask you, the arbitrator, to find for the                17      Q. And how long have you been at Urban Action
18        Department on each and every specification that         18   Academy?
19        we shall prove, and at the end of the day, we           19      A. This is the end of my third year.
20        ask that in terms of penalty for these, we just         20      Q. Okay. And what is your title at Urban
21        ask that the respondent be terminated.                  21   Action Academy?
22               THE HEARING OFFICER: Okay. Thank you             22      A. I’m the Assistant Principal.
23        very much. Would the respondent at this time            23      Q. And what are your duties and
24        like to make an opening?                                24   responsibilities as an assistant principal?
25               MR. MASSENA: Respectfully, the                   25      A. I supervise the guidance department,




               Ubiqus Reporting, Inc. 06-24-16 SED No. 29,298 In the Matter of Mr. Severin
                             06-24-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 4
                                                              35                                                              37
 1       BARNETT - DIRECT - FRANCIS                                1       BARNETT - DIRECT - FRANCIS
 2     special education department, compliance and                2        Q. Okay. And what time is indicated on the
 3     instruction, ESL, foreign language, all operations          3    sign-out sheet for respondent Severin?
 4     including attendance, policies, anything to do with         4        A. 12:20.
 5     the main office--what else is there--testing                                                              th
 6     coordinator, and I believe that might be it.                 5       Q. And that’s on April 4 , correct?
 7        Q. Okay. Do you know of an individual by the              6       A. Yes, that’s correct.
 8     name of Jean Severin?                                        7       Q. All right.
 9        A. Yes.                                                   8              MR. FRANCIS: I’d ask that
10        Q. And how do you know Jean Severin?                      9       Department’s 3 for identification be moved into
11        A. He’s one of our teachers at Urban Action              10       evidence at this time.
12     Academy.                                                    11              MR. MASSENA: Brief opportunity to
13        Q. Okay. And how long have you known                     12       voir dire?
14     respondent Jean Severin?                                    13              THE HEARING OFFICER: Absolutely.
15        A. Two years.                                            14              MR. MASSENA: Thank you.
16        Q. Okay. As part of your duties and                      15       VOIR DIRE EXAMINATION
17     responsibilities, are you also responsible for doing        16       BY MR. MASSENA
18     observations formal and/or informal observations of         17       Q. Assistant Principal, Barnett--
19     teachers?                                                   18       A. [Interposing] Yes.
20        A. Yes, for instruction, yes.                            19       Q. --my name is Alain Massena. I represent
                                                   th              20   the Dr. Severin. I’m just going to ask you a few
21        Q. And on or about April 4 , 2016, did there             21   questions. How is this staff sign-out sheet how is
22     come a time when as the respondent, Severin left the        22   it maintained?
23     school facility?                                            23       A. It’s maintained in a binder in the main
24        A. Yes.                                                  24   office.
25        Q. Approximately what time did he leave the              25       Q. Okay. And by whose responsibility is it to




                                                              36                                                              38
 1       BARNETT - DIRECT - FRANCIS                                 1     BARNETT - VOIR DIRE - MASSENA
 2     facility?                                                    2   maintain the school sign-out sheet?
 3        A. It was period six, so that was about 12:20.            3      A. The school secretary.
 4        Q. Okay.                                                  4      Q. Okay. And what is the school’s secretary’s
 5               MR. FRANCIS: And I have in my hand a               5   name?
 6        one-page document that I ask be marked                    6      A. Beverly Townsend.
 7        Department’s 3 for identification. I have a               7      Q. Okay. And it’s Ms. Townsend’s
 8        copy for the arbitrator and have a copy for the           8   responsibility to make sure that this is in order?
 9        respondent.                                               9      A. Yes.
10               THE HEARING OFFICER: All right. So                10      Q. And there’s no opportunity to fabricate or
11        I’m going to mark this as Department 3 for               11   any opportunity, well, there’s no opportunity to
12        identification.                                          12   fabricate? That’s Ms. Townsend’s responsibility?
13        Q. Now with respect to Department’s 3, do you            13      A. Yes.
14     recognize Department’s 3 for identification?                14      Q. Okay.
15        A. Yes.                                                  15             MS. MASSENA: I object to this being
16        Q. And what do you recognize it to be?                   16      offered into evidence.
17        A. This is our staff sign-in sheet for Urban             17             THE HEARING OFFICER: On what grounds,
18     Action Academy--                                            18      sir?
19        Q. [Interposing] Okay.                                   19             MR. MASSENA: There hasn’t been a
20        A. --sorry, our sign-out sheet.                          20      proper foundation.
21        Q. Okay. Now with respect to this data sign-             21             THE HEARING OFFICER: Mr. Francis?
22     out sheet, does respondent Severin’s name and/or            22             MR. FRANCIS: There is a proper
23     signature appear on the document?                           23      foundation that has been laid.
24        A. Yes. It appears fifth line from the                   24             THE HEARING OFFICER: Is the
25     bottom.                                                     25      Department offering this document Mr. Francis as




               Ubiqus Reporting, Inc. 06-24-16 SED No. 29,298 In the Matter of Mr. Severin
                            06-24-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 5
                                                              39                                                                     41
 1       BARNETT - VOIR DIRE - MASSENA                             1       BARNETT - VOIR DIRE - MASSENA
 2        a business record?                                                      BARNETT - DIRECT - FRANCIS
 3               MR. FRANCIS: That’s correct.                       2       A. Yes.
 4               THE HEARING OFFICER: All right. Why                3       Q. And how often is that done?
 5        don’t you lay a foundation for that, and I’ll             4       A. That’s done regularly. I’m going to say it
 6        revisit this.                                             5   could be monthly or bi-monthly. It depends. A
 7        DIRECT EXAMINATION                                        6   teacher may select to have four observations be
 8        BY MR. FRANCIS                                            7   selected at the end of the year, or they select six
 9        Q. Is staff sign-out sheet kept in the                    8   observations, so we do based on what they select. So
10     ordinary course of business of the school?                   9   it could be monthly, could be bi-monthly.
11        A. Absolutely.                                           10       Q. With respect to specification one--let’s
12        Q. Is the writing on this document                       11   refer to specification one as that is on or about
13     contemporaneously done when the teacher sign the                               th
14     document?                                                   12   April 4 , 2016, it indicates that the respondent
15        A. Yes. It’s done as they sign out.                      13   signed out and left the school building without
16        Q. And is that done in the ordinary course of            14   approval at 12:20 p.m. and did not return at this
17     business of at the school?                                  15   post assignments period seven prep and period eight
18        A. Yes.                                                  16   law class, and it shows you the sign-out sheet which
19        Q. Is the document maintained at the school in           17   is now in evidence as Department’s 3 in evidence. As
20     the ordinary course of business at the school?              18   a result of the respondent Severin signing out of the
21        A. Yes, it is.                                           19   building and not returning, did you have a what is
22               MR. FRANCIS: At this time, I’d ask                20   called a disciplinary meeting with respondent
23        that the Department’s 3 for identification be --         21   Severin?
24        [00:01] into evidence as a business record at            22       A. Yes.
25        this time.                                                                                                            th
                                                                   23      Q. And was that meeting held on April 13 ,
                                                                   24   2016?
                                                                   25      A. Yes, it was.




                                                              40                                                                     42
 1       BARNETT - DIRECT - FRANCIS                                 1     BARNETT - DIRECT - FRANCIS
 2                THE HEARING OFFICER: Mr. Massena,                 2      Q. Okay. And is that meeting memorialized in
 3        I’ll allow you to be heard if you like.                   3   any way?
 4        VOIR DIRE EXAMINATION                                     4      A. Yes, it is.
 5        BY MR. MASSENA                                            5      Q. Okay. I’m going to show you what is now
 6        Q. In maintaining this document, Assistant                6   marked Department’s 4 for identification.
 7     Principal Barnett once again it’s not your                   7             MR. FRANCIS: And I have copy for the
 8     responsibility. Is that correct?                             8      arbitrator, and I a copy for the respondent.
 9        A. I oversee the school secretary.                        9             THE HEARING OFFICER: Okay. So I’ll
10        Q. How do you do so?                                     10      mark this as Department’s Exhibit 4 for
11        A. I’m her supervisor.                                   11      identification.
12        Q. Okay. And how often do you oversee her?               12      Q. And I’m going to show you Department’s 4
13        A. Every day, I’m in charge of operations.               13   for identification and ask you if you recognize the
14     She’s part of the operational team as far as the            14   document.
15     daily ongoings of the day, and this is one of her           15      A. Yes, I recognize.
16     responsibilities.                                           16      Q. And what do you recognize it to be?
17                MR. MASSENA: I’ll withdraw the                   17      A. This is a disciplinary letter to file.
18        objection at this time.                                  18   This is how I memorialized our disciplinary meeting
19                THE HEARING OFFICER: All right.                  19   that I wrote.
20        Department 3 is in evidence                              20      Q. Okay. And is that your signature towards
21        DIRECT EXAMINATION                                       21   the bottom of the Department’s 4 for identification?
22        BY MR. FRANCIS                                           22      A. Yes, I signed this.
23        Q. In addition to your duties and                        23      Q. And also, is there another signature at the
24     responsibilities, are you also required to perform          24   bottom of Department’s 4 for identification?
25     the formal and/or informal observations of teachers?        25      A. Yes. The second signature is.




               Ubiqus Reporting, Inc. 06-24-16 SED No. 29,298 In the Matter of Mr. Severin
                             06-24-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 6
                                                                    43                                                             45
1        BARNETT - DIRECT - FRANCIS                                      1      BARNETT - DIRECT - FRANCIS
2         Q. And whose signature is that?                                2        Q. And what do you recognize it to be?
3         A. Dr. Severin.                                                3        A. These are my handwritten notes from the
4         Q. And I see that there’s a date next to the                   4    informal observation for Dr. Severin.
5      signature of respondent, and what date is that?                   5        Q. Is that for the observation that occurred
                                          th                             6    on, excuse me, the observation that was on October
 6        A. That is April 14 , 2016.                                                 th
 7        Q. Okay.                                                        7   29 , 2015. Is that correct?
 8               MR. FRANCIS: I ask that Department’s                     8       A. That’s correct, yes.
 9        4 for identification be moved into evidence at                  9       [Background noise]
10        this time.                                                     10       Q. I’m going to show you also Department’s 5.
11               MR. MASSENA: No objection.                              11              THE HEARING OFFICER: Let’s go off the
12               THE HEARING OFFICER: Department 4 is                    12       record for a moment.
13        in evidence.                                                   13              [OFF THE RECORD]
14        Q. I draw your attention to specification 11                   14              [ON THE RECORD]
                                                         nd              15              THE HEARING OFFICER: Let’s go back
15     which indicates on or about November 22 , 2015                    16       on.
16     respondent failed to follow directly given by                     17       Q. This is Department’s 5 for identification.
17     administration by period 211 plans for three weeks to             18   I’m going to show you 5 for identification. Do you
18     administration.                                                   19   recognize these documents?
19               MR. FRANCIS: I have in my hand --                       20       A. Yes, I do.
20        [00:01] documents for which I have a copy for                  21       Q. And what do you recognize those documents
21        the arbitrator and a copy for respondent.                      22   to be?
22               THE HEARING OFFICER: Okay. I have                       23       A. The one on top this is a disciplinary
23        marked as Department’s Exhibit 5 for                           24   letter from myself to Dr. Severin following a
24        identification.                                                25   disciplinary meeting. Beneath that is the informal
25        Q. As part of your duties and




                                                                    44                                                             46
1        BARNETT - DIRECT - FRANCIS                                      1      BARNETT - DIRECT - FRANCIS
2      responsibilities, are you also responsible formal                 2    observation written report that I wrote with
3      and/or informal observations?                                     3    feedback.
4         A. Yes. I’m responsible for both.                              4        Q. And I see at the bottom of the last page of
5         Q. Okay. Did you in fact do an informal                        5    Department’s 5 for identification, I see certain
                                                               th        6    signatures at the bottom of the document, correct?
 6     observation of respondent Severin on October 29 ,                 7        A. Correct.
 7     2015?                                                             8        Q. Whose signature appears there dated
 8        A. Yes.                                                                                th
 9        Q. Did you take notes during your observation?                  9   December 15 , 2015?
10        A. Yes, I did.                                                 10       A. The first signature is teacher’s signature,
11        Q. Okay. I’m going to show you what I asked                    11   Dr. Severin, and the second signature is my
12     to be marked Department’s 5--                                     12   signature.
13                THE HEARING OFFICER: [Interposing] 5                   13       Q. Okay. At this time, I’d also like for you
14        is this document already handed up.                            14   to look at this page of Department’s 5 for
15        Q. --Department’s 6 for identification. Do                     15   identification. Do you recognize that document?
16     you recognize--                                                   16       A. Yes.
17                MR. FRANCIS: [interposing] I have                      17             THE HEARING OFFICER: What document
18        copy for arbitrator, and I also have a copy for                18       are you showing the witness, counsel? I’m
19        the respondent.                                                19       confused.
20                THE HEARING OFFICER: I will mark this                  20             MR. FRANCIS: I’m sorry.
21        latest document as Department Exhibit 6 for                    21             THE HEARING OFFICER: It’s okay.
22        identification.                                                22             MR. FRANCIS: Department 6.
23        Q. Do you recognize Department 6 for                           23             THE HEARING OFFICER: That’s not 6 as
24     identification?                                                   24       I have it. I have documents that are stapled
25        A. Yes.                                                        25       together.




               Ubiqus Reporting, Inc. 06-24-16 SED No. 29,298 In the Matter of Mr. Severin
                            06-24-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 7
                                                             47                                                                49
 1       BARNETT - DIRECT - FRANCIS                                1    BARNETT - DIRECT - FRANCIS
 2               MR. FRANCIS: It’s 5.                              2     Department’s 6 into evidence. I ask that
 3               THE HEARING OFFICER: Yeah, well, also             3     Department’s 6 be moved into evidence at this
 4        I have something that you haven’t made reference         4     time.
 5        to that I think you handed to me perhaps                 5            THE HEARING OFFICER: Okay, Mr.
 6        mistakenly which is an email, so let’s go off            6     Massena.
 7        the record, so we can try to straighten this             7            MR. MASSENA: Just a moment to take a
 8        out.                                                     8     look with my client, Your Honor?
 9               [OFF THE RECORD]                                  9            THE HEARING OFFICER: Sure.
10               [ON THE RECORD]                                  10            MR. MASSENA: Thank you.
11               THE HEARING OFFICER: Let’s go back on            11            THE HEARING OFFICER: Um-hum.
12        the record. Do you want to offer this into              12            [Background noise]
13        evidence now?                                           13            MR. MASSENA: No objection.
14               MR. FRANCIS: Yes.                                14            THE HEARING OFFICER: All right.
15               THE HEARING OFFICER: All right. So               15     Department’s 6 is in evidence.
16        let’s do that on the record, and we’ll hear             16            MR. FRANCIS: Nothing further at this
17        whatever objections if any you have. Are we on?         17     time for this witness.
18        Okay, have we been on all this time, so we’re           18            THE HEARING OFFICER: Okay. Let’s go
19        back on the record, and it’s my understanding           19     off the record for a moment.
20        that the Department at this time would like to          20            [OFF THE RECORD]
21        offer Department 5 into evidence. Is that               21            [ON THE RECORD]
22        correct?                                                22            THE HEARING OFFICER: Let’s go on the
23               MR. FRANCIS: That is correct.                    23     record -- [00:02]. All right, so we’re going to
24               THE HEARING OFFICER: Okay. Mr.                   24     just take a short break before cross-examination
25        Massena?                                                25     commences. Thanks very much. Let’s go back off




                                                             48                                                                50
 1       BARNETT - DIRECT - FRANCIS                                1     BARNETT - DIRECT - FRANCIS
 2               MR. MASSENA: No objection, Your                   2       the record.
 3         Honor.                                                  3              [OFF THE RECORD]
 4               THE HEARING OFFICER: All right. So                4              [ON THE RECORD]
 5         Department 5 a multi-page document is now in            5              THE HEARING OFFICER: And we’re back.
 6         evidence.                                               6       Mr. Massena, would you like to commence with
 7         Q. With respect to Department’s 5 in evidence,          7       your cross-examination?
 8     did you direct the respondent Severin to supply you         8              MR. MASSENA: Yes, -- [00:01].
 9     or to schedule with you a date in time so that you          9       CROSS-EXAMINATION
10     can offer him a support in his lesson plan                 10       BY MR. MASSENA
11     development?                                               11       Q. Okay. Assistant Principal Barnett my
12         A. Yes.                                                12   name’s Alain Massena. I represent Dr. Severin. I’m
13         Q. Okay. Is that memorialized through emails?          13   going to ask you a few questions. If you have any
14         A. Yes. It is.                                         14   trouble with the questions I’m asked you, just ask me
15         Q. Okay. And I show you Department’s 5 in              15   to repeat them. I’ll be more than happy to do so.
16     evidence. Are those the emails that you sent to            16   Ms. Barnett, how long have you known Principal
17     respondent Severin asking him to meet with you--           17   Dorsey?
18         A. [Interposing] Yes.                                  18       A. Known Principal Dorsey since 2009 to
19         Q. --and set up a time for -- [00:02] for              19   present.
20     development to proceed?                                    20       Q. Okay. And how did you meet Principal
21         A. Yes.                                                21   Dorsey?
22         Q. Okay, thank you. And that is in support of          22       A. We were working at John Adams together.
23     specification 11.                                          23       Q. Okay. What was his role at John Adams at
24         [Background noise]                                     24   the time that you met him?
25               MR. FRANCIS: I think I have not moved            25       A. He was the assistant principal.




               Ubiqus Reporting, Inc. 06-24-16 SED No. 29,298 In the Matter of Mr. Severin
                             06-24-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 8
                                                               51                                                                53
 1       BARNETT - CROSS - MASSENA                                   1     BARNETT - CROSS - MASSENA
 2         Q. Okay. And what was your role?                          2   he would act?
 3         A. I was the guidance counselor.                          3       A. Yes.
 4         Q. And how did your relationship with him                 4       Q. Okay. Now is it fair to say that over the
 5     progress?                                                     5   course of the last two years, that you’ve had--
 6                MR. FRANCIS: Objection, relevance.                 6   withdrawn. Is it fair to say that within the last
 7                THE HEARING OFFICER: What you mean by              7   two years you’ve had a significant amount of contact
 8         relationship?                                             8   with Dr. Severin?
 9                MR. MASSENA: Their physical                        9       A. That’s fair to say.
10         relationship.                                            10       Q. And is it fair to say that it’s been
11                THE HEARING OFFICER: Okay. No, I’ll               11   somewhat more so than some of the other teachers in
12         permit the question -- [00:02].                          12   your school?
13         A. Okay. How did it progress? He was an                  13       A. No.
14     assistant principal who became a principal. I was a          14       Q. Now how would you describe your
15     guidance counselor who became an assistant principal         15   relationship with Dr. Severin?
16     at 226. After John Adams, I went to 226, and once he         16       A. Professional relationship, teacher-
17     became a principal, he asked that I come on as one of        17   supervisor. I think that’s all I can really say.
18     his assistant principals.                                    18   It’s a professional relationship, and I’m a
19         Q. Okay. And when was that?                              19   supervisor.
20         A. I came I’d say August--this is three ago,             20       Q. How would you describe the relationship
21     so this is 2016--2013.                                       21   between Dr. Severin and Principal Dorsey?
22         Q. And as the assistant principal to Principal           22       A. Again, Dr. Severin and Principal Dorsey,
23     Dorsey, what do you consider your primary role to be         23   Principal Dorsey’s actually Dr. Severin’s direct
24     as his assistant principal?                                  24   supervisor, so they have more interaction than I have
25         A. As far as my responsibilities--                       25   so professional.




                                                               52                                                                54
 1       BARNETT - CROSS - MASSENA                                   1     BARNETT - CROSS - MASSENA
 2         Q. [Interposing] To him?                                  2      Q. You’ve had an opportunity to see them
 3         A. --I supervise guidance team. I supervise               3   interact. Is that correct?
 4     special ed compliance and instruction, ESL, foreign           4      A. Yes, I have.
 5     language, operations, attendance, test coordinator,           5      Q. Okay, over the last few years?
 6     so I’m considered his right hand person.                      6      A. Two years.
 7         Q. Okay. So you’re considered his right-hand              7      Q. Two years. And is it fair to say that at
 8     person. Is that correct?                                      8   certain times that relationship has been toxic?
 9         A. Um-hum.                                                9      A. It’s fair to say.
10         Q. Is it fair to say that it’s responsibility            10      Q. So it’s gone beyond just professional. Is
11     to support his agenda. Is that correct?                      11   that correct?
12                MR. FRANCIS: Objection.                           12      A. No.
13                THE HEARING OFFICER: Overruled.                   13      Q. Now at some point in time, you were
14         A. It’s my responsibilities to support his               14   investigated by SCI. Is that correct?
15     goas.                                                        15      A. No.
16         Q. Okay. And to follow through on objectives             16             MR. FRANCIS: Objection.
17     that he would like to get accomplished in the school.        17             THE HEARING OFFICER: Mr. Massena,
18     Is that fair to say?                                         18      what is the relevance?
19         A. Yes.                                                  19             MR. MASSENA: The relevance Your Honor
20         Q. Okay. And when he’s not available to                  20      is that it’s our position that many of these
21     follow through on a particular item, you step in. Is         21      specifications are based on a violation of --
22     that correct?                                                22      [00:02].
23         A. That’s correct.                                       23             THE HEARING OFFICER: Okay. So this
24         Q. And to the best of your ability, is it fair           24      is SCI investigation that you’re making
25     to say you act in a manner that’s consistent with how        25      reference to in your question to this witness




               Ubiqus Reporting, Inc. 06-24-16 SED No. 29,298 In the Matter of Mr. Severin
                            06-24-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 9
                                                               55                                                                57
 1       BARNETT - CROSS - MASSENA                                   1     BARNETT - CROSS - MASSENA
 2         has something with respondent, your client?               2   was regarding two regents, regarding one students and
 3               MR. MASSENA: Yes.                                   3   whether or Mrs. Beverly or any teachers who were
 4               THE HEARING OFFICER: All right. I’m                 4   asked--it was actually any teachers were asked to
 5         going to overrule the objection.                          5   change grades or student recorded answers on the
 6               MR. MASSENA: Thank you.                             6   regents. That’s what I was asked about.
 7         Q. Did there come at time within the last two             7      Q. Okay. And one of the questions you were
 8     years that you were investigated by Michael Romano or         8   asked specifically was whether Principal Dorsey asked
 9     questioned by Michael Romano?                                 9   the teacher to change a grade. Is that correct?
10         A. I was never investigated.                             10      A. Yes.
11         Q. You were questioned?                                  11      Q. Okay. And do you recall when you were made
12         A. Yeah.                                                 12   a part of this investigation?
13         Q. Okay. Did you appreciate being questioned?            13              MR. FRANCIS: Objection, witness has
14         A. I don’t mind being questioned. It’s part              14      already testified that she was not a subject or
15     of the job.                                                  15      part of the investigation. She was only
16         Q. Okay. And the line of this question was in            16      questioned.
17     regards to the relationship between Principal Dorsey         17              THE HEARING OFFICER: Well, that’s
18     and Dr. Severin. Is that correct?                            18      what I heard, and then, the witness also made
19         A. No. That wasn’t the investigation. That               19      reference to generally an investigation, but
20     wasn’t the purpose of the investigation.                     20      it’s not my understanding from the witness’
21         Q. Okay. So the investigation did involve                21      testimony that she was not the subject of the
22     Principal Dorsey and Dr. Severin. Is that correct?           22      investigation but nonetheless was questioned by
23         A. It didn’t involve Dr. Severin as far as I             23      SCI. That’s my understanding, so if you want to
24     know directly. I could assume it was Severin, but I          24      continue.
25     was never told that this Dr. Severin.                        25      Q. Ma’am, do you recall when you were




                                                               56                                                                58
 1       BARNETT - CROSS - MASSENA                                   1     BARNETT - CROSS - MASSENA
 2        Q. Okay. So why don’t you tell us about that               2   questioned?
 3     investigation?                                                3       A. I cannot recall clearly, but I’m going to
 4               MR. FRANCIS: Objection and I move to                4   say it’s within a year, so it could be around or
 5        strike this testimony.                                     5   January or February.
 6               THE HEARING OFFICER: -- [00:02].                    6       Q. Of 2014 or 2015?
 7               MR. FRANCIS: Grounds of an SCI                      7       A. 2015, December and maybe January, February,
 8        investigation -- [00:02] already testified that            8   2016. I can’t recall clearly, but it’s definitely
 9        she was not the subject of any investigation,              9   this school year, and it’s mid-school year.
10        and therefore, she can’t comment on an                    10       Q. And to your knowledge, do you know whether
11        investigation that she was not a part of.                 11   or not Principal Dorsey was also questioned in
12               THE HEARING OFFICER: Well, we don’t                12   regards to this investigation?
13        know whether she can or cannot comment on it. I           13       A. I believe he was.
14        think the purpose of the line of questioning is           14       Q. Did the information or the news of this
15        find out what this witness knows. There’s been            15   investigation spread throughout the school? Do you
16        a proffer made by counsel that the respondent             16   know if other teachers knew about the investigation?
17        had a part to play presumably in this complaint.          17       A. I believe other teachers were questioned
18        When you say investigation, is that what’s I’m            18   about this investigation as well.
19        hearing?                                                  19       Q. Now you indicated in reference to
20               MR. MASSENA: Yes.                                  20   specification 1 that based on the information that
21               THE HEARING OFFICER: Okay. So I’m                  21   you have, Dr. Severin failed to sign out, correct,
22        going to overrule the objection, and we’ll hear           22   okay.
23        the testimony.                                            23       A. No, that’s not correct.
24        Q. You can answer the question.                           24       Q. I’m sorry, did sign out. Is that correct?
25        A. The investigation that I was questioned on             25       A. Yes.




               Ubiqus Reporting, Inc. 06-24-16 SED No. 29,298 In the Matter of Mr. Severin
                            06-24-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 10
                                                               59                                                                61
 1       BARNETT - CROSS - MASSENA                                   1     BARNETT - CROSS - MASSENA
 2        Q. What is the protocol for teachers who are               2   protocol is to speak to a direct supervisor, correct?
 3     signing out prior to the end of their work day?               3      A. Um-hum.
 4        A. Teachers who are assigning out prior to                 4      Q. Okay.
 5     their work day. If you’re leaving, and you still              5             THE HEARING OFFICER: You have to say
 6     you’re on as far as your work day, you need to get            6      yes or no.
 7     approval from an administration, so that we’re aware          7             MS. BARNETT: I’m sorry.
 8     that you need to be covered. And then, you can sign           8      A. Yes, that’s correct.
 9     out in the sign-out book.                                     9      Q. And now within the last two years, had Dr.
10        Q. Who is notice supposed to be given to?                 10   Severin ever asked you whether--withdrawn. What’s
11        A. From a teacher--                                       11   the protocol for when a teacher’s child is sick, and
12        Q. [Interposing] Yes.                                     12   they have to leave the school early?
13        A. --to sign out? Their direct supervisor                 13      A. You speak to a supervisor, and let the me
14     unless there’s an issue. You can speak to any                14   know what’s going on, and you just get clearance.
15     administrator.                                               15   And you just sign out.
16        Q. So that notice is typically given to their             16      Q. Okay.
17     direct supervisor?                                           17      A. And then that way we will cover your
18        A. Unless there’s an issue -- [00:02] another             18   classes.
19     administrator.                                               19      Q. What’s the protocol is a teacher falls ill?
20               THE HEARING OFFICER: Just keep your                20      A. If a teach them self falls ill, you still
21        voice up, please.                                         21   have to speak to a supervisor, so that we are aware
22               MS. BARNETT: Oh, sorry.                            22   that we have to give an emergency coverage.
23        Q. And you stated earlier that Dr. Severin’s              23      Q. Um-hum.
24     direct supervisor was Principal Dorsey. Is that              24      A. And then, you sign out, and that’s it.
25     correct?                                                     25      Q. Okay. Now do you recall a time within the




                                                               60                                                                62
 1        BARNETT - CROSS - MASSENA                                  1     BARNETT - CROSS - MASSENA
 2         A. That’s correct.                                        2   last two years with Dr. Severin indicated to you that
 3         Q. Okay. And do you recall whether or not                 3   he just received a call that his child is sick?
 4     Principal Dorsey was the subject of that                      4       A. Yes. Actually, no, he didn’t tell me his
 5     investigation that we spoke about earlier?                    5   child was sick.
 6         A. No. He was the subject. As far as I know,              6       Q. Okay. What did he tell you?
 7     I think the investigation was of how the regents              7       A. He told me that he had to go to his child’s
 8     whether or not Mr. Dorsey asked to have student               8   school.
 9     report interest changed.                                      9       Q. Okay. What did you take that to mean?
10         Q. Could you repeat that -- [00:02]? I didn’t            10       A. Just what it is. That’s my job to
11     -- [00:02]. Could you repeat that?                           11   interpret. I took it as he had to go to the child’s
12         A. Whether or not Principal Dorsey asked to              12   school.
13     have student answers changed on the regents.                 13       Q. Okay. And you denied his request to go to
14         Q. Okay. And you also said Principal Dorsey              14   his child’s school. Isn’t that correct?
15     is Dr. Severin’s direct supervisor. Is that correct?         15       A. I did not.
16         A. Um-hum.                                               16       Q. You did not deny that request?
17         Q. Okay. And, again, if you know--but I                  17       A. No.
18     believe you said, and please correct if my memory’s          18       Q. Do you know whether or not Dr. Severin was
19     incorrect--you stated earlier during cross-                  19   allowed to go to his child’s school?
20     examination that you assume that Dr. Severin had made        20       A. I don’t know.
21     the complaint, is that correct, or you didn’t know?          21       Q. Did you care?
22         A. I didn’t say I assume that.                           22             MR. FRANCIS: Objection.
23         Q. Okay.                                                 23             THE HEARING OFFICER: Sustained.
24         A. That’s not what I said.                               24             [Background noise]
25         Q. Okay, just wanted to clarify. Now so the              25       Q. Regarding specification 1, when did you




                Ubiqus Reporting, Inc. 06-24-16 SED No. 29,298 In the Matter of Mr. Severin
                            06-24-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 11
                                                              63                                                               65
 1       BARNETT - CROSS - MASSENA                                  1     BARNETT - CROSS - MASSENA
 2     become aware that Dr. Severin supposedly signed              2   building?
 3     himself out? When did you become aware of that?              3       A. No.
 4        A. After he left the building.                            4       Q. Okay. So you did not see him leave the
 5        Q. Okay. How did you become aware of that?                5   building. Is that correct?
 6        A. The secretary who’s responsible for the                6       A. No, I did not.
 7     book let me know.                                            7       Q. Thank you. And, again, you did not inquire
 8        Q. Okay. Did you attempt to reach Dr. Severin             8   as to why he left if he left, correct?
 9     by cellphone?                                                9       A. So the way I inquired what I did was a
10        A. No, I did not.                                        10   disciplinary meeting.
11        Q. Okay. Did you do any sort of investigation            11       Q. Um-hum.
12     to determine why he had left the school?                    12       A. And the purpose of a disciplinary meeting
13        A. I alerted the principal who is his direct             13   is to provide a teacher or a staff member the
14     supervisor.                                                 14   opportunity to explained whatever they are being
15        Q. Okay. And do you know what if any action              15   accused of.
16     was taken to cover the eighth period class?                 16       Q. Okay. Were you upset with Dr. Severin at
17        A. We had to pull teachers in. We had to                 17   this disciplinary meeting?
18     quickly figure who was going to cover without --            18              MR. FRANCIS: Objection.
19     [00:02] other teachers’ contract.                           19              THE HEARING OFFICER: Were you upset.
20        Q. Okay. But the last was covered. Is that               20       Mr. Massena, what is the relevance of what her
21     correct?                                                    21       state of mind or emotion was?
22        A. Yeah, we had to.                                      22              MR. MASSENA: To demonstrate Your
23        Q. And the seventh period prep that’s a not a            23       Honor that this is a toxic environment, that
24     class, right, correct?                                      24       these allegations that are being put forward
25        A. No. But it is a paid instructional                    25       are--




                                                              64                                                               66
 1       BARNETT - CROSS - MASSENA                                  1     BARNETT - CROSS - MASSENA
 2     assignment.                                                  2              THE HEARING OFFICER: [Interposing]
 3        Q. Okay. Was there ever an inquiry as to Dr.              3       I’m going to stop you there. Otherwise, I’m
 4     Severin as to why he had to leave that day if he did         4       going to have to ask the witness to step out.
 5     leave that day?                                              5       Mr. Francis, do you want to be heard on this in
 6        A. He left that day.                                      6       a brief, succinct way?
 7        Q. Did you see him leave?                                 7              [Background noise]
 8        A. I saw him sign out. I saw his signature                8              MR. FRANCIS: It’s irrelevant.
 9     where he signed out. He wrote 12:20 on the sign-out          9              THE HEARING OFFICER: No. I’m going
10     sheet.                                                      10       to overrule the object and permit the question.
11        Q. He saw him sign?                                      11       You can answer.
12        A. I saw his signature.                                  12       A. No.
13        [Crosstalk]                                              13       Q. Okay. Now I’d like to draw your attention
14        A. I didn’t him sign myself to watch him, I              14   to speciation 11, okay. Now you indicated earlier
15     didn’t see him sign. I saw the sign-in sheet after          15   that Principal Dorsey is the direct supervisor for
16     he left--                                                   16   Dr. Severin. Is that correct?
17        Q. [Interposing] Okay.                                   17       A. That’s correct.
18        A. --when the secretary alerted me.                      18       Q. And how is it that you came to observe Dr.
19        Q. So this is a yes or no question. Did you                                                          th
20     see him sign the sheet?                                     19   Severin’s class on October 29 , 2015?
21        A. No.                                                   20       A. Okay. There’s two ways. As an
22        Q. Okay. And did you see him leave the                   21   administrator, I do have the right to observe any
23     building?                                                   22   teacher in the building, but I’m direct supervisor.
24        A. No.                                                   23   That’s my right, and secondly, the superintendent,
25        Q. Did you observe video of him leaving the              24   Mr. Dorsey’s supervisor directed--even though Mr.
                                                                   25   Dorsey’s his direct supervisor he ask that I take on




                Ubiqus Reporting, Inc. 06-24-16 SED No. 29,298 In the Matter of Mr. Severin
                             06-24-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 12
                                                               67                                                                69
 1       BARNETT - CROSS - MASSENA                                   1     BARNETT - CROSS - MASSENA
 2     the responsibility as a direct supervisor also to be          2   responsible and must get observed, so I don’t agree
 3     fair to also say, okay, well, if Mr. Dorsey’s                 3   with the verbiage related to emotional attachment. I
 4     observing him, we also need to get a different lens           4   just think that’s the verbiage that the
 5     of observation. So he’s not the only observing him            5   superintendent chose to use ‘cause that’s not actual
 6     and giving him observations and giving him ratings to         6   deal in limbo.
 7     give an opportunity to have a different lens in the           7       Q. Now you had indicated that he failed to
 8     classroom, so I was that other lens.                          8   follow directions given by administration this
 9         Q. Okay.                                                  9   applied period two lessons plans.
10         A. And that was the directive of the                     10       A. Yes.
11     superintendent.                                              11       Q. Okay. Had you ever received a request from
12         Q. Okay. Was that because Principal Dorsey               12   Dr. Severin regarding a laptop that he had his
13     had become biased towards Dr. Severin?                       13   lessons plan saved on?
14                MR. FRANCIS: Objection, calls for                 14       A. Yes.
15         speculation.                                             15       Q. Okay. Could you share that with the
16                THE HEARING OFFICER: No, overruled.               16   arbitrator?
17         A. Had he become biased as far as his                    17       A. Okay. So Dr. Severin asked for the laptop,
18     instruction?                                                 18   and there’re that are DOE property.
19         Q. No. Biased towards Dr. Severin as a whole?            19       Q. Um-hum.
20         A. I’m not aware.                                        20       A. They’re collected at the end of every year.
21         Q. Are you aware that there was a cooling off            21   You are not guaranteed the same laptop back unless
22     period that had been set by the superintendent               22   you actually did not turn it in and kept it which you
23     between Principal Dorsey and Dr. Severin?                    23   can do. As long as you fill out paperwork, you can
24         A. Yes. So that’s actually what I’m talking              24   keep the laptop over the summer. That’s not a
25     about. That’s what it’s called it was called a               25   problem. Dr. Severin apparently turned in his




                                                               68                                                                70
 1       BARNETT - CROSS - MASSENA                                   1     BARNETT - CROSS - MASSENA
 2     cooling period.                                               2   laptop, and another teacher may have had it, so he
 3        Q. Um-hum.                                                 3   made the request to the secretary and myself. I’m
 4        A. But he had me go in and assume some of                  4   not sure if he made the request to Mr. Dorsey, but I
 5     those responsibilities and Mr. Dorsey not go into the         5   do recall getting the email, and he had to find the
 6     classroom.                                                    6   laptop. The laptop it’s not our responsibility that
 7        Q. So it’s your interpretation a cooling off               7   you get back the same one. They’re not guaranteed.
 8     period means that emotions are at a high pitch. Is            8   It’s not your personal laptop. It’s to the school.
 9     that fair?                                                    9       Q. You are aware that his lesson plans were
10                MR. FRANCIS: Objection.                           10   saved on that laptop. Is that correct?
11                THE HEARING OFFICER: It’s cross-                  11       A. That’s what he stated. He did tell me
12        examination. Counsel can ask the question.                12   that.
13        A. No, I don’t agree.                                     13       Q. Okay. And to this day, he still hasn’t
14        Q. Fine, you don’t agree, so cooling off                  14   received that laptop. Is that correct?
15     period does that mean that both parties need some            15       A. I don’t know. To my knowledge, I don’t
16     time apart. Is that a fair description of a cooling          16   know.
17     off period?                                                  17       Q. Okay. And do you know whether or not an
18        A. I just don’t agree with the verbiage time              18   attempt was made to transfer his files from that
19     apart. It just sounded it’s an emotional situation,          19   laptop and provide it to him through a separate
20     and it was not emotional. It’s more of a                     20   media?
21     professional situation where as far as instruction,          21       A. No, I don’t know.
22     Mr. Dorsey did his observations. He gave him                 22       Q. Okay. To your knowledge that was not done,
23     feedback. He asked me to go in instead because the           23   correct?
24     superintendent told him cooling off period, but              24       A. To my knowledge, I don’t know. I’m not
25     everyone has to be supervised. And everyone’s still          25   going to say it wasn’t done to my knowledge, but I




                Ubiqus Reporting, Inc. 06-24-16 SED No. 29,298 In the Matter of Mr. Severin
                           06-24-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 13
                                                            71                                                               73
 1       BARNETT - CROSS - MASSENA                                1     BARNETT - RE-DIRECT - FRANCIS
 2     don’t know.                                                2      from respondent?
 3        Q. Okay. But you do know that he did not                3             MR. MASSENA: Very brief.
 4     receive the laptop?                                        4             THE HEARING OFFICER: Sure.
 5               MR. FRANCIS: Objection, asked and                5      RE-CROSS-EXAMINATION
 6        answered.                                               6      BY MR. MASSENA
 7        A. I don’t know.                                        7      Q. Ms. Barnett, in your disciplinary letter--
 8        [Background noise]                                      8             MR. FRANCIS: [Interposing] Objection,
 9               THE HEARING OFFICER: Well, typically,            9      beyond the scope of re-direct.
10        the way this process works is you respond to           10             THE HEARING OFFICER: Well, I haven’t
11        questions. I didn’t hear any objection, so it’s        11      heard the question, counsel, so I’m going to
12        sort of hard for me to intervene, but as a             12      allow Mr. Massena [00:01] the question.
13        general matter--                                       13      Q. In your disciplinary letter, you stated
14               MR. MASSENA: [Interposing] --                   14   that for some reason you added the you smirk and did
15        [00:02].                                               15   not reply. Do you know why you added that?
16               [Background noise]                              16      A. Yes, I do. I added that because in the
17               THE HEARING OFFICER: You just respond           17   disciplinary letter we record what happened during
18        to questions asked of you.                             18   the disciplinary meeting, and that’s what happened
19               MR. MASSENA: Just one moment, Your              19   during the disciplinary meeting.
20        Honor.                                                 20      Q. And you felt that was necessary to add that
21               THE HEARING OFFICER: Sure.                      21   comment?
22               MR. MASSENA: Can I just have five               22      A. Yes.
23        minutes with my client?                                23             MR. MASSENA: Nothing further.
24               THE HEARING OFFICER: Absolutely, I’ll           24             THE HEARING OFFICER: Mr. Francis?
25        take a short break. Let’s go off the record.           25             MR. FRANCIS: Nothing further.




                                                            72                                                               74
 1       BARNETT - CROSS - MASSENA                                1    BARNETT - RE-CROSS - MASSENA
 2               MR. MASSENA: Thank you.                          2            THE HEARING OFFICER: Okay. That
 3               [OFF THE RECORD]                                 3     means you’re excused as a witness.
 4               [ON THE RECORD]                                  4            MS. BARNETT: Thank you.
 5               THE HEARING OFFICER: All right. So               5            THE HEARING OFFICER: I thank you very
 6        we’re back on the record. Any additional                6     much for your participation. I sometimes tell
 7        questions, Mr. Massena.                                 7     witnesses that these are ongoing proceedings,
 8               MR. MASSENA: No additional questions             8     and so you’re instructed not to discuss your
 9        for this witness.                                       9     testimony. Thanks so much. Let’s go off the
10               THE HEARING OFFICER: Any re-direct?             10     record.
11               MR. FRANCIS: Brief.                             11            [OFF THE RECORD]
12               THE HEARING OFFICER: Okay.                      12            [ON THE RECORD]
13        RE-DIRECT EXAMINATION                                  13            THE HEARING OFFICER: Let’s go on the
14        BY MR. FRANCIS                                         14     record. Mr. Francis, I see the Department has
                                                       th        15     its next witness. If you could kindly introduce
15        Q. You indicated on or about April 4 , 2016            16     him to us.
16     when respondent Severin signed out and left the           17            MR. FRANCIS: Yes. At this time, the
17     building without approval. Is that correct?               18     Department calls Principal Steven Dorsey.
18        A. Yes.                                                19            THE HEARING OFFICER: Principal, if
19        Q. Did he return to the building?                      20     you could kindly spell your name for us?
20        A. No, he did not.                                     21            MR. STEVE DORCELY: First name is
21        Q. As per instruction, did he notify any               22     Steve, S-T-E-V-E. Last name is Dorsey, ‘‘D,’’ as
22     administrator that he was leaving the building?           23     in ‘‘David,’’ O-R-C-E-L-Y.
23        A. No, he did not.                                     24            THE HEARING OFFICER: Okay. Raise
24               MR. FRANCIS: I have nothing further.            25     your right hand. Do you solemnly swear or
25               THE HEARING OFFICER: Any additional




                Ubiqus Reporting, Inc. 06-24-16 SED No. 29,298 In the Matter of Mr. Severin
                            06-24-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 14
                                                               75                                                                77
 1       BARNETT - RE-CROSS - MASSENA                                1     DORCELY - DIRECT - FRANCIS
 2        affirm to tell the truth in this proceeding?               2       Q. Now with respect to pre-semester
 3               MR. DORCELY: Yes, I do.                             3   instructions, are there any specific instructions
 4               THE HEARING OFFICER: Mr. Francis,                   4   that are given to teachers and staff members at the
 5        your witness.                                              5   beginning of every semester?
 6               MR. FRANCIS: Thank you.                             6       A. Yes. So the beginning of the year,
 7        DIRECT EXAMINATION                                         7   September 8 we meet with the faculty, all staff. We
 8        BY MR. FRANCIS                                             8   go over the faculty handbook. In addition to that,
 9        Q. Principal Dorcely, would you please tell                9   staff aware that on a daily basis the communication
10     the arbitrator by whom are you employed?                     10   method is via email. We send out something that’s
11        A. I’m employed by the New York City                      11   called a daily docket. In addition to that, I’m able
12     Department of Education.                                     12   to call morning announcements where I do the pledge.
13        Q. And how long have you been so employed?                13   In addition to that, I inform staff of specific
                                                   th               14   things that will be due, so I do that daily.
14        A. This actually is my 24 year.                           15              MR. FRANCIS: -- [00:01] in the six-
15               THE HEARING OFFICER: Just keep your                16       page document that I ask to be marked
16        voice up if you would in part so that the                 17       Department’s 7.
17        recorder can pick up your testimony. Also, I am           18              MR. MASSENA: -- [00:02]?
18        sitting in front of the HVAC system, and it               19              THE HEARING OFFICER: Let’s go off the
19        creates ambient noise, so if you could just keep          20       record.
20        your voice up, that would be helpful. Thank               21              [OFF THE RECORD]
21        you.                                                      22              [ON THE RECORD]
22        Q. And what were your assignments during those            23              THE HEARING OFFICER: Let’s go back on
23     24 years of service?                                         24       the record. We’re back on the record, Mr.
24        A. For ten years I served as a school aid,                25       Francis.
25     computer coordinator, substitute teacher. This was




                                                               76                                                                78
 1       DORCELY - DIRECT - FRANCIS                                  1     DORCELY - DIRECT - FRANCIS
 2     at Professional Performing Arts High School, a 6              2              MR. FRANCIS: Thank you. I have in my
 3     through 12 high school. Following that assignment, I          3       hand a six-page document that I ask to be marked
 4     served for three years at LaGuardia Arts. Following           4       Department’s 7 for identification. I have a
 5     that assignment, I think transitioned to an Assistant         5       copy for the arbitrator and a copy for the
 6     Principal, so I did that for six years. And to my             6       respondent.
 7     current assignment, this is my third year as                  7              THE HEARING OFFICER: Okay. I’ll mark
 8     Principal of Urban Action Academy.                            8       this as Department’s Exhibit 7 for
 9         Q. And what are your duties and                           9       identification.
10     responsibilities as principal of this Urban Action           10              [Background noise]
11     Academy?                                                     11       Q. You indicated on direct examination that
12         A. Foremost is to ensure that the students’              12   you advise or give a preliminary pre-semester
13     needs in terms of academic achievement, to make sure         13   instruction to teachers and staff members. I ask
14     that there’s order, there’s safety, and that not only        14   that you look at Department’s 7 for identification.
15     do I meet the chancellor’s framework for great               15   Do you recognize that document?
16     schools but to ensure that my kids graduate on time.         16       A. Yes.
17         Q. And do you have administerial [phonetic]              17       Q. And what is that document?
18     responsibilities with respect to the various teachers        18       A. So that is a sample of a daily docket that
19     under your guidance?                                         19   goes out to all the staff members which specifies
20         A. Yes. So this year I purposely took the                20   specifically reminders of student policy including --
21     assignment to supervise the social studies                   21   [00:02] expectation for the year, and one last piece
22     department, so my responsibility is the supervision          22   is it covers this faculty hand book, so at each end
23     for directly for the social studies, English                 23   point, we’ll go from A all the way through Z just a
24     department, budgeting operations and also supervising        24   reminders to the staff.
25     assignment principals.                                       25       Q. And this is distributed via email. Is that




                Ubiqus Reporting, Inc. 06-24-16 SED No. 29,298 In the Matter of Mr. Severin
                            06-24-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 15
                                                              79                                                                81
 1       DORCELY - DIRECT - FRANCIS                                 1      DORCELY - DIRECT - FRANCIS
 2     correct?                                                     2   teacher and staff. Is that correct?
 3        A. That is correct.                                       3       A. That is correct.
 4        Q. All right. Now are the faculty staff                   4              MR. FRANCIS: All right. I have two
 5     handbooks provided to the teachers and staff members         5       documents that I’d be marked Department’s 8 and
 6     as well?                                                     6       9 respectively for identification, and I have a
 7        A. That is correct.                                       7       copy for the arbitrator. And I have a copy for
 8        Q. And was that done for 2014-2015 school                 8       respondent. And the second Department’s 9 for
 9     year?                                                        9       identification, and I have a copy of
10        A. Yes.                                                  10       Department’s 9 for the arbitrator, and I have a
11               MR. FRANCIS: I ask that Department’s              11       copy of Department’s 9 for the respondent.
12        7 for identification be moved into evidence --           12              THE HEARING OFFICER: All right. So I
13        [00:01].                                                 13       have two handbooks before me. I’ve marked the
14               MR. MASSENA: Objection, Your Honor,               14       2014-2015 handbook as Department’s 8 for
15        on as to relevancy. I’d ask for an offer of              15       identification and the 2015-2016 handbook as
16        proof as to what specifications does this daily          16       Department Exhibit 9 for identification.
17        docket email go to prove or disapprove.                  17       Q. I’d ask you to look at Department’s 8 and
18               [Crosstalk]                                       18   Department 9 for identification, and can you tell the
19               MR. FRANCIS: It’s not specific to a               19   arbitrator do you recognize them?
20        specification. However, it goes to notice that           20       A. Yes. Department 8 is the handbook that I’m
21        the respondent is on notice as to certain                21   drafting with the staff which highlights all the
22        protocol that has to be followed, i.e. leaving           22   policies and expectations for that school year, and
23        the school, notifying administrators that you            23   Department 9 is the same updated, made some changes.
24        are leaving the school. And it goes to general           24   It also highlights the expectation that we expect
25        instruction to the teachers by giving them               25   from all staff, and they each have to sign for it.




                                                              80                                                                82
 1       DORCELY - DIRECT - FRANCIS                                 1     DORCELY - DIRECT - FRANCIS
 2        notice of their responsibilities, and that’s the          2              MR. FRANCIS: I ask that Department 8
 3        relevance of the Department 7.                            3      and 9 be offered into evidence.
 4               THE HEARING OFFICER: Okay. Let’s go                4              [Background noise]
 5        off the record for a moment.                              5              MR. MASSENA: Just a brief voir dire,
 6               [OFF THE RECORD]                                   6      Your Honor.
 7               [ON THE RECORD]                                    7              THE HEARING OFFICER: Sure.
 8               THE HEARING OFFICER: Hang on, so                   8      VOIR DIRE EXAMINATION
 9        we’re back on the record. There was some off              9      BY MR. MASSENA
10        the record discussions during which it was               10      Q. Principal Dorcely--am I pronouncing your
11        decided by the Department that it was going to           11   name correctly--
12        offer simply the page of what was previously             12      A. [Interposing] Yes.
13        marked as Department’s 7 for identification, so          13      Q. --okay, Principal Dorcely--and you may have
14        Department’s 7 for identification is now a               14   said this on direct, but how exactly are these
15        single page document. Is there any objection             15   distributed to the teachers the binder?
16        Mr. Massena to Department’s 7 going into                                                     th
17        evidence?                                                16      A. September 8 teachers come in and they sign
18               MR. MASSENA: No, Your Honor.                      17   for it, and you review it as faculty.
19               THE COURT: Okay. So Department’s 7                18      Q. Okay.
20        is now admitted into the record as Department’s          19      A. And we identify the key elements, and then,
21        7.                                                       20   they sign for it.
22               MR. FRANCIS: Thank you.                           21      Q. Okay. And then--
23               THE HEARING OFFICER: Um-hum.                      22      A. [Interposing] That’s a signed--
24        Q. You indicated also in your direct testimony           23      Q. [Interposing] That’s a signature, okay.
25     that a faculty staff handbook is distributed to each        24              MR. MASSENA: No further questions,
                                                                   25      Your Honor.




                Ubiqus Reporting, Inc. 06-24-16 SED No. 29,298 In the Matter of Mr. Severin
                             06-24-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 16
                                                               83                                                                  85
 1       DORCELY - VOIR DIRE - MASSENA                               1     DORCELY - DIRECT - FRANCIS
 2               THE HEARING OFFICER: Objection?                     2             THE HEARING OFFICER: Okay. And it’s
 3               MR. MASSENA: No objection.                          3      also not in evidence yet.
 4               THE HEARING OFFICER: This is                        4             [Crosstalk]
 5         Department 8 and Department 9 are both in                 5      Q. Just a look at it, and do you recognize the
 6         evidence.                                                 6   document?
 7               MR. FRANCIS: Thank you.                             7      A. It’s the cellphone policy.
 8               THE HEARING OFFICER: Um-hum.                        8             MR. FRANCIS: And at this time, I’m
 9         DIRECT EXAMINATION                                        9      asking that Department’s 10 for identification
10         BY MR. FRANCIS                                           10      be moved into the record.
11         Q. Now I want to direct your attention to what           11             MR. MASSENA: No objection.
12     has been admitted into evidence as Department’s 1            12             THE HEARING OFFICER: Okay.
13     which is the specification. I’m going to show you a          13      Department 10 is now in evidence. Mr. Francis,
14     copy thereof, and I’m going to direct your attention         14      can we get a timeframe when this policy was in
15     to specification 2.                                          15      effect for this witness?
16         [Background noise]                                       16             MR. DORCELY: I’m thinking a year in
17         Q. Okay. In specification 2, it indicates                17      September.
                                            th                      18             THE HEARING OFFICER: Of what year?
18     that on or about February 5 , 2016 respondent failed         19             MR. DORCELY: 2015-2016 school year.
19     to adhere to the school cellphone policy, and when           20             THE HEARING OFFICER: Thank you.
20     you allow students to use their cellphones during his        21      Q. Again, I refer you to specification number
21     period three class. Is that correct?                         22   two on Department’s 1 evidence regarding an incident
22         A. That is correct.                                                                              th
23               MR. FRANCIS: I have in my hand a one-              23   that occurred on February 5 , 2016. Please tell
24         page document that I ask be marked Department’s                                                                    th
25         10 for identification.                                   24   Arbitrator Brown what occurred on February 5 , 2016.
                                                                    25      A. On that particular day, I was walking the




                                                               84                                                                  86
 1       DORCELY - DIRECT - FRANCIS                                  1     DORCELY - DIRECT - FRANCIS
 2               THE HEARING OFFICER: You have copies                2   halls, and I observed into Dr. Severin’s room 128
 3        for counsel?                                               3   that students were using their cellphones, and he was
 4               MR. FRANCIS: I have a copy for the                  4   co-teaching with Ms. Burlingame. I walked into the
 5        arbitrator, and I have a copy for respondent.              5   classroom. I confiscated the full cellphones, and
 6               THE HEARING OFFICER: All right. I’m                 6   then, I took them with me to my office.
 7        going to mark this as Department’s Exhibit 10              7             THE HEARING OFFICER: Tell us the name
 8        for identification.                                        8      again of the teacher who the respondent’s co-
 9               MR. MASSENA: Department 10.                         9      teaching with if you could spell the name for
10        Q. I ask you to take a look at Department’s 10            10      the record.
11     for identification, and let me know whether or not           11             MR. DORCELY: Ms. Burlingame, B-U-R-L-
12     you recognize that document.                                 12      I-N-G-A-M-E, game.
13        A. Yes. This is our cellphone policy that was             13             THE HEARING OFFICER: Thank you.
14     cemented by the SLT which voted on it the School --          14      Q. And as a result of the confiscation of the
15     [00:01] Team, and it was adopted by Urban Action             15   cellphones in violation of the cellphone policy, was
16     Academy.                                                     16   there a disciplinary conference held with the
17        Q. Okay. And specifically, what is the school             17   respondent?
18     policy regarding cellphones?                                 18      A. Yes.
19        A. So cellphone use as -- [00:02] and said the            19             MR. FRANCIS: I ask this document be
20     use of cellphones, computer devices or portable              20      marked Department’s 11 for identification, which
21     entertainment systems, they can bring it--                   21      I have a copy for the arbitrator.
22               MR. MASSENA: [Interposing] Objection.              22             THE HEARING OFFICER: I’ll mark this
23               THE HEARING OFFICER: Hold on, there’s              23      as Department 11 for identification.
24        an objection. Yes?                                        24             MR. FRANCIS: And a copy for
25               MR. MASSENA: He’s reading.                         25      respondent.




                Ubiqus Reporting, Inc. 06-24-16 SED No. 29,298 In the Matter of Mr. Severin
                             06-24-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 17
                                                              87                                                               89
 1       DORCELY - DIRECT - FRANCIS                                 1     DORCELY - DIRECT - FRANCIS
 2         Q. I’d ask that you look at Department’s 11              2      Q. And I’m showing to the witness Mr. Dorcely.
 3     for identification, and please tell if you recognize         3   Do you recognize these documents?
 4     that document.                                               4      A. Yes, I do.
 5         A. Yes, I do.                                            5      Q. And what do you recognize those to be?
 6         Q. What do you recognize it to be?                       6      A. These are statements from the students.
 7         A. I wrote it and with Dr. Severin’s                     7      Q. And I see that there are signatures at the
 8     signature, and the date that we met for disciplinary         8   bottom of the documents?
 9     conference.                                                  9      A. That is correct.
10         Q. Okay. So I see that there’s a signature.             10      Q. And whose signatures are at the bottom of
11     Is that Dr. Severin’s signature?                            11   the documents?
12         A. Yes.                                                 12      A. First one is Student A student Urban Action
13         Q. And do you recognize the respondent                  13   Academy, and the second student at Urban Action
14     Severin’s signature to be such?                             14   Academy Student B, and then, the last statement is
15         A. Yes, I do.                                           15   from Andre Perry, student at Urban Action Academy.
16         Q. And I see there’s a signature underneath             16   And the content of the statement that reference that
17     your sincerely. Whose signature is that?                    17   the incident that occurred with the cellphones.
18         A. That is my signature.                                18   Then, I took those students’ cellphones during Dr.
19               MR. FRANCIS: I’d ask that Department              19   Severin’s class.
20         11 be moved into evidence at this time.                 20             MR. FRANCIS: I ask that Department’s
21               MR. MASSENA: Just one moment, Your                21      12 be admitted into evidence at this time.
22         Honor.                                                  22             MR. MASSENA: Objection, Your Honor, I
23               THE HEARING OFFICER: Um-hum.                      23      understand that hearsay is generally admissible
24               MR. MASSENA: No objection, Your                   24      during these hearings. However, in this
25         Honor.                                                  25      particular case, I will call it Department’s 12A




                                                              88                                                               90
 1       DORCELY - DIRECT - FRANCIS                                 1    DORCELY - DIRECT - FRANCIS
 2               MR. FRANCIS: Thank you.                            2     and number 12(2) and Department 12(3) are all
 3        Q. Now Department’s 11 in evidence is an                  3     signed on different dates when the testimony by
 4     organization of the disciplinary conference that you         4     Principal Dorcely that he brought them into his
 5     had with respondent Severin. Is that correct?                5     office on the date that the cellphones
 6        A. That is correct.                                       6     supposedly taken.
 7        Q. Okay. In addition to the Department’s 11,              7             THE HEARING OFFICER: Um-hum.
 8     did you take any statements from any students                8             MR. MASSENA: And then, in addition to
 9     regarding the specification involving the cellphone?         9     that, Your Honor, as to Department’s 11A the
10        A. Yes, I did.                                           10     first statement by Student A--
11        Q. And who did you take statements from?                 11             [Crosstalk]
12        A. I obtained from the four students, I’m                12             MR. MASSENA: --121 there are portions
13     sorry, three students. One student was discharged.          13     of the statement that are not relevant towards
14        Q. Okay.                                                 14     this hearing. It’s not relevant towards proving
15               MR. FRANCIS: I have in my hand a                  15     any of the specifications. Therefore, I would
16        three-page document of which I have copies for           16     ask that, that portion be redacted, and that
17        the arbitrator and a copy for the respondent.            17     portion would begin after the law, cellphone is
18               THE HEARING OFFICER: And we’ll mark               18     against the law anything after that I would
19        this as Department’s 12 for identification.              19     object to as not being relevant.
20               [Background noise]                                20             [Crosstalk]
21               MR. FRANCIS: I ask that these three               21             MR. MASSENA: With respect to
22        documents marked as Department’s 12 for                  22     Department 12(1), we had a conference--
23        identification.                                          23             THE HEARING OFFICER: [Interposing] Is
24               THE HEARING OFFICER: They’re marked               24     it an agreement?
25        as such.                                                 25             MR. MASSENA: --we had an agreement to




                Ubiqus Reporting, Inc. 06-24-16 SED No. 29,298 In the Matter of Mr. Severin
                           06-24-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 18
                                                             91                                                            93
 1       DORCELY - DIRECT - FRANCIS                                1   DORCELY - DIRECT - FRANCIS
 2        redact that portion.                                     2    I’m hearing objections raised by respondent as
 3               THE HEARING OFFICER: Okay. So that’s              3    to the various different dates on all three
 4        easy. I know that’s not the extent of your               4    pages. That’s not grounds to object to the
 5        objections, but certainly, with regards to the           5    admissibility of the document. Certainly, it
 6        first page of Department 12, I will subject to           6    may be subject matter that respondent wishes to
 7        hearing further objections and making a final            7    cross-examine the witness on, but it’s not a
 8        ruling, I will redact from the word also through         8    basis to exclude this document from the record.
 9        the end of the paragraph.                                9    As to the issue of hearsay, counsel correctly
10               MR. MASSENA: Thank you.                          10    notes that hearsay is admissible in this forum.
11               MR. FRANCIS: May I speak to the other            11    That is not necessarily one and the same as
12        portion of his objection?                               12    saying or arguing that hearsay alone is
13               THE HEARING OFFICER: Well, let’s hear            13    sufficient to substantiate any given
14        the balance of the objection, and then, we’ll           14    disciplinary charge. For the purpose of the
15        come back ‘cause it may be -- [00:02].                  15    question of the admissibility of the document, I
16               MR. FRANCIS: Okay.                               16    do recognize that it is clearly hearsay, and
17               MR. MASSENA: And, overall, Your                  17    having made that observation, I’m going to admit
18        Honor, as to hearsay regarding these statements,        18    Department 12 into the record because precisely
19        the best evidence obviously would be the                19    the reasons stated by counsel hearsay is
20        testimony of the students. We don’t know under          20    admissible is in the forum. Yes?
21        what circumstances the students provided these          21           [Crosstalk]
22        statements. Whether they were pressure, where           22           MR. MASSENA: One more thing as to the
23        they were cajoled or coerced to make these              23    statement of Student C which is the third
24        statements, we have no idea, so obviously,              24    statement by a student in Department’s 12, my
25        again, understanding that hearsay is generally          25    reading is that this entire document should be




                                                             92                                                            94
 1       DORCELY - DIRECT - FRANCIS                                1   DORCELY - DIRECT - FRANCIS
 2        admissible during these hearings, the best               2    stricken. As best as I can do to read the
 3        evidence would be the testimony of the students          3    handwriting of the student, I don’t believe this
 4        as opposed to these written statements which             4    speaks at all to a cellphone being taken, so I
 5        come from various dates and times, Your Honor.           5    believe the entire statement should be stricken
 6               THE HEARING OFFICER: Mr. Francis.                 6    actually should be not admitted.
 7               MR. FRANCIS: Yes. Respondent’s                    7           THE HEARING OFFICER: All right. And
 8        attorney incorrectly stated what the witness’            8    the basis is the relevance. There’s nothing
 9        testimony was. His testimony was that the                9    contained in the third page of this document
10        phones themselves were confiscated on February          10    that is any way relevant to the charges and
                  th                                              11    specifications. Do you want to be heard on
11        5 , 2016. He did not say that the statements            12    that, Mr. Francis?
12        were taken on that date.                                13           MR. FRANCIS: I will remove page 3 of
13               THE HEARING OFFICER: Okay. Let me                14    12 from consideration for evidence.
14        make a ruling on any and all of this.                   15           THE HEARING OFFICER: Okay. So
15               MR. FRANCIS: And if I may be                     16    Department 12 is now in evidence. It is a two-
16        permitted to--                                          17    page document. Mr. Francis, you can continue.
17               THE HEARING OFFICER: [Interposing]               18           MR. FRANCIS: Okay. I have in my hand
18        Yes, of course.                                         19    a one-page document that I’d like to be marked
19               MR. FRANCIS: --ask the witness                   20    as Department’s 13 for identification, and I
20        regarding the various statements.                       21    have a copy for the arbitrator as well as a copy
21               THE HEARING OFFICER: It’s not                    22    for respondent. Thank you.
22        necessary.                                              23           THE HEARING OFFICER: Okay. I’m going
23               MR. FRANCIS: Okay.                               24    to mark this as Department 13 for
24               THE HEARING OFFICER: Okay. So I have             25    identification.
25        before me Department’s 12 which is three pages.




                Ubiqus Reporting, Inc. 06-24-16 SED No. 29,298 In the Matter of Mr. Severin
                            06-24-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 19
                                                               95                                                                97
1        DORCELY - DIRECT - FRANCIS                                  1     DORCELY - DIRECT - FRANCIS
2          Q. And I show you what’s marked Department’s              2      Q. What do you recognize it to be?
3      13 for identification. Would you please tell the              3      A. This is our attendance sheet for common
4      arbitrator whether or not you recognize the document?         4   planning time, period six for room 101 where the
5          A. Yes. That is daily attendance.                         5   social studies and ESL teachers are planning.
6          Q. And for what date is that daily attendance             6      Q. And does it have certain signatures on
7      sheet?                                                        7   Department’s 14 for identification?
                                                 th                  8      A. Yes.
 8         A. That is for February 5 , period three.                 9      Q. Does Dr. Severin’s signature appear on
 9         Q. Okay. And the names of the students that              10   Department’s 14 for identification?
10     appear on Department’s 12 in evidence, do they appear        11      A. No.
11     on Department’s 3 for identification?                        12      Q. And what does that indicate to you?
12         A. Yes, they were present.                               13      A. He did not attend common planning time.
13         Q. Okay. And that document represents an                 14      Q. And was he required to do so?
14     attendance sheet for students that were present that         15      A. Yes, part of his C6 assignment.
15     day. Is that correct?                                        16             THE HEARING OFFICER: Say that again.
16         A. Correct.                                              17             MR. DORCELY: Part of his circle of
17         Q. And what classroom is that for?                       18      six assignment.
18         A. That is for room 128 and global studies.              19             THE HEARING OFFICER: Circle of six?
19         Q. And whose classroom is that?                          20             MR. DORCELY: Correct, yes.
20         A. Dr. Severin.                                          21      Q. And at the bottom of Department’s 14 for
21               MR. FRANCIS: And I ask that                        22   identification, there appears to be a supervisor.
22         Department’s 13 for identification be moved into         23      A. Yes.
23         evidence at this trial.                                  24      Q. The supervisor’s signature is that correct?
24               MR. MASSENA: No objection.                         25      A. That is correct.
25               THE HEARING OFFICER: Department 13 is




                                                               96                                                                98
1        DORCELY - DIRECT - FRANCIS                                 1     DORCELY - DIRECT - FRANCIS
2         in evidence.                                              2      Q. And whose signature is that?
                                                       th           3      A. That is my signature.
 3         Q. So therefore, on February 5 , 2016, the                                                                       rd
 4     respondent failed to adhere to the school’s cellphone         4       Q. Okay. And it’s dated December 23 , 2015,
 5     when he allowed the students mentioned in                     5   correct?
 6     Department’s 12 in evidence indicates that he                 6       A. That is correct.
 7     violated that policy.                                         7             MR. FRANCIS: I’d ask that
 8                MR. MASSENA: Objection, leading.                   8       Department’s 14 be moved into evidence at this
 9                THE HEARING OFFICER: Yeah, sustained.              9       time.
10         Q. Okay. I direct your attention to                      10             MR. MASSENA: Brief voir dire?
11     Department’s 1 for identification copy of which I’m          11             THE HEARING OFFICER: Sure.
12     showing you, and I direct your attention specifically        12       VOIR DIRE EXAMINATION
13     to specification number 3.                                   13       BY MR. MASSENA
14         A. Yes.                                                  14       Q. Principal Dorcely, did you take this
15         Q. Okay.                                                 15   attendance?
16                MR. FRANCIS: I have in my hand a one-             16       A. Yes. The sign a binder, so I’m there, I’m
17         page document that I ask be marked Department’s          17   present.
18         14 for identification of which I have a copy for         18       Q. How do you know that you were present on
19         arbitrator, and I also have a copy for                                          rd
20         respondent. Thank you.                                   19   December 23 , 2015 as a common planning assignment?
21                THE HEARING OFFICER: I will mark this             20       A. ‘Cause it’s my signature.
22         as Department’s 14 for identification.                   21       Q. Is it your practice to be present?
23         Q. I ask you to look at Department’s 14 for              22       A. Yes, most of them.
24     identification. Do you recognize that document?              23       Q. Most of them, but you’re not able to make
25         A. Yes. I recognize the Department.                      24   all of them, correct?
                                                                    25       A. No. I do make it. They won’t my




                Ubiqus Reporting, Inc. 06-24-16 SED No. 29,298 In the Matter of Mr. Severin
                             06-24-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 20
                                                                    99                                                                 101
1       DORCELY - VOIR DIRE - MASSENA                                     1     DORCELY - DIRECT - FRANCIS
 2     signature, so if I’m not there, don’t have my                       2              THE HEARING OFFICER: Certainly.
 3     signature.                                                          3       VOIR DIRE EXAMINATION
 4        Q. The ones that you’re not able to make don’t                   4       BY MR. MASSENA
 5     have your signature?                                                5       Q. How do you recognize this to be a
 6        A. It has my AP signature.                                       6   disciplinary letter?
 7        Q. Okay. So it’s either you or the AP?                           7       A. ‘Cause a union representative is present,
 8        A. That is correct.                                              8   and it states the employee signed it, and this would
 9        Q. So it’s your testimony that you took this                     9   be part of the official file.
10     record, correct?                                                   10       Q. Okay. Were you present for this
11        A. Yes.                                                         11   disciplinary meeting?
12               MR. MASSENA: Nothing further, Your                       12       A. No. I was not present for this meeting.
13        Honor. No objection.                                            13              MR. MASSENA: Nothing further, Your
14               THE HEARING OFFICER: Department 14 is                    14       Honor.
15        in evidence.                                                    15              THE HEARING OFFICER: Okay.
16        DIRECT EXAMINATION                                              16              MR. MASSENA: No objection.
17        BY MR. FRANCIS                                                  17              THE HEARING OFFICER: Hearing no
18        Q. As a result of the respondent Severin                        18       objection, Department 15 is in evidence.
19     absent himself from the meeting, was there any action              19       DIRECT EXAMINATION
20     taken, and was it memorialized?                                    20       BY MR. FRANCIS
21        A. Yes.                                                         21       Q. Again, I direct your attention to
22               MR. FRANCIS: I have in my hand a one-                    22   Department’s 1 in evidence, and I direct your
23        page document that I asked be marked                            23   attention specifically to specification number 4.
24        Department’s 15 for identification. I have a                    24       A. Specification 4 indicates Dr. Severin’s
25        copy for arbitrator, and I have a copy for                      25   failure to follow the directive of keeping light on




                                                                    100                                                                102
1       DORCELY - DIRECT - FRANCIS                                        1     DORCELY - DIRECT - FRANCIS
 2        respondent.                                                      2   during his class instruction.
 3        Q. I’d ask that you look at Department’s 15                      3      Q. And what was the basis for this particular
 4     for identification, and please tell the arbitrator if               4   violation of the school policy and/or written direct
 5     you recognize that document.                                        5   from a school administrator?
 6               THE HEARING OFFICER: I’ve marked it                       6      A. So on a previous date, it was observed with
 7        as Department 15 for identification.                             7   Principal Colley [phonetic] that Dr. Severin’s
 8        A. Yep, that’s -- [00:02] Assistant Principal,                   8   classroom was pitch dark. As a result of that, I
 9     Barnett identifying Dr. Severin as not being present                9   memorialized an email to Dr. Severin informing him of
                                                               rd         10   he must keep a light on.
10     during the common planning time on December 23 .                   11      Q. Okay.
11                MR. MASSENA: Objection, Your Honor,                     12             MR. FRANCIS: I show what is marked
12        he’s reading. I don’t believe it was entered                    13      now Department’s 16 for identification. It’s a
13        into evidence yet.                                              14      two-page document, and I ask you to look at
14                THE HEARING OFFICER: It wasn’t. It’s                    15      Department’s 16 of which I have copy for the
15        not in evidence. It’s marked for                                16      arbitrator as well as a copy for respondent.
16        identification, and I believe counsel’s                         17             THE HEARING OFFICER: Okay. I’ve
17        essentially asking the witness if he can                        18      marked it as Department’s 16 for identification.
18        identify the document, and your answer is?                      19      Q. Do you recognize Department’s 16 for
19                MR. DORCELY: This is a disciplinary                     20   identification?
20        letter.                                                         21      A. Yes.
21                THE HEARING OFFICER: Okay.                              22      Q. I sent Dr. Severin this email acknowledging
22                MR. FRANCIS: At this time, I ask that                   23   what I’ve observed and -- [00:02] what the
23        Department 15 for identification be moved into                  24   superintendent and deputy superintendent as well
24        evidence.                                                       25   included in the email Assistant Principal, Barnett,
25                MR. MASSENA: Brief voir dire.




                Ubiqus Reporting, Inc. 06-24-16 SED No. 29,298 In the Matter of Mr. Severin
                            06-24-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 21
                                                               103                                                                105
1       DORCELY - DIRECT - FRANCIS                                   1     DORCELY - DIRECT - FRANCIS
 2     and a directive I’ve given also in this email that             2   common planning time.
 3     there was a principal walk-through, so multiple                3     Q. All of these dates, correct?
 4     principals in a building following a superintendent            4     A. Yes, all of those October 20th--
 5     meeting.                                                       5            [Crosstalk]
 6         Q. And could you please now tell the                       6            THE HEARING OFFICER: They’re stated
 7     arbitrator what your observation was.                          7     in Department 1, specification 5, 1 through 29.
 8         A. My observation was when we walked past Dr.              8            [Background noise]
 9     Severin’s classroom, Room 128, all lights were off,            9            MR. FRANCIS: I have in my hand a two-
10     and there were a video playing on the screen.                 10     page document marked Department’s 17 for
11     Students heads were down, and my principal colleagues         11     identification of which I have a copy for the
12     stopped -- [00:02] attention were drawn. We walked            12     arbitrator. I apologize, it’s actually a four-
13     towards the back of the classroom, and we just tried          13     page document.
14     to acknowledge what’s happening. Again, pitch dark,           14            THE HEARING OFFICER: Okay, no
15     kids’ heads were down. No instruction going on.               15     problem.
16                MR. FRANCIS: I’d ask that                          16            MR. FRANCIS: And -- [00:02] of which
17         Department’s 16 for identification be moved into          17     I have copy for the--
18         evidence at this time.                                    18            [Background noise]
19                MR. MASSENA: Just a moment,                        19            THE HEARING OFFICER: Let’s go off the
20         arbitrator.                                               20     record for a moment.
21                THE HEARING OFFICER: I’m sorry?                    21            [OFF THE RECORD]
22                MR. MASSENA: Just a moment,                        22            [ON THE RECORD]
23         arbitrator. Thank you.                                    23            THE HEARING OFFICER: All right. So I
24                THE HEARING OFFICER: Sure.                         24     have before me now a four-page document in which
25                MR. MASSENA: No objection, Your                    25     I marked for identification as Department’s




                                                               104                                                                106
1       DORCELY - DIRECT - FRANCIS                                   1     DORCELY - DIRECT - FRANCIS
 2         Honor.                                                     2       Exhibit 17, Mr. Francis?
 3                THE HEARING OFFICER: Department 16 is               3              MR. FRANCIS: Yes. And I’ve also
 4         in evidence.                                               4       provided a copy of Department’s 17 for
 5         Q. I would direct your attention again to                  5       identification to the respondent.
 6     Department’s 1 in evidence specifically specification          6       Q. I’d ask you to take a look at Department’s
 7     5 which indicates that during the 2015-2016 school             7   17 for identification, and please let the arbitrator
 8     year respondent as of December 15, 2015 failed to              8   know if you recognize that item, and what do you
 9     attend at least 29 out of 37 mandated professional C6          9   recognize it to be?
10     assignment common planning time meetings on or about          10       A. Yes. That’s an email that was sent by me
11     the following dates as listed in Department’s 1 in                                                      th
12     evidence.                                                     11   on Tuesday, October the 13 advising the staff about
13         A. Yes. This refers we have implemented a                 12   the common planning time structure including each of
                                     th                              13   the teacher’s assignment where I expect them to be.
14     policy on October 15 where all staff were advised of          14   In this case here, the social studies department and
15     common planning time and specific rooms they were             15   ESL I advise them to be in Room 101 during their
16     attend. Dr. Severin was assigned to Room 101 with             16   professional assignment, the math, science and health
17     social studies department and ESL, and he was present         17   Room 102, and then the English, foreign language and
18     but did not attend any of those common planning time          18   art in Room 104.
19     meetings. Dr. Severin could be found in his room,             19       Q. So that is the directive that was given to
20     lights off, foot on the desk.                                 20   all of the teachers including respondent Severin. Is
21                MR. MASSENA: Objection -- [00:02]--                21   that correct?
22                THE HEARING OFFICER: [Interposing]                 22       A. Yes. This was after my consultation with
23         Witness is addressing specification 5.                    23   the UFT, so UFT -- [00:01] we’ve met--
24         Continue.                                                 24              MR. MASSENA: [Interposing] Objection,
25         A. Those dates are the dates that he missed               25       non-responsive.




                Ubiqus Reporting, Inc. 06-24-16 SED No. 29,298 In the Matter of Mr. Severin
                            06-24-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 22
                                                             107                                                            109
1       DORCELY - DIRECT - FRANCIS                                 1    DORCELY - DIRECT - FRANCIS
 2                THE HEARING OFFICER: It did seem to               2    all. I think you’re right counsel there is no
 3        go astray. Mr. Francis, go on.                            3    reference as best I can tell to any date or time
 4                MR. FRANCIS: Yes.                                 4    for these common planning times as they’re call,
 5        Q. With respect to Department 17 for                      5    but in my estimation and my ruling is it’s not
 6     identification, what is the UFT Chapter Leader Mr.           6    grounds to exclude these first two pages from
 7     Satchel involved in this -- [00:01]?                         7    evidence. Now with regard to pages three and
 8        A. Yes, he was.                                           8    four, Mr. Francis, can you help educate us as to
 9        Q. Could you please tell arbitrator what his              9    what their relevance is? Are they mistakenly
10     involvement was.                                            10    attached to the first two pages? It’s almost
11        A. His involvement was we met to devise this             11    appears as though page three begins mid-sentence
12     plan where we’ll be meeting in specific rooms, in           12    and does not flow from page two.
13     addition to that the consultation committee members         13            MR. MASSENA: And if I can also point
14     from the UFT.                                               14    out to Your Honor, the first pages at the very
15        Q. And with respect with the notification to             15    least have the initials of SB which I’m going to
16     appear as designated as respondent Severin was he           16    assume stand for Principal Dorcely whereas the
17     sent this email?                                            17    next two pages seem to be from Beverly Townsend,
18        A. Yes, he was.                                          18    and again, and they don’t agree to be the same
19        Q. And does his name appear on the list of               19    document or let’s say an email. And more
20     teachers and/or staff members who are required to           20    importantly they’re not relevant to the issue of
21     participate in this plan?                                   21    common planning time and attendance at common
22        A. Yes.                                                  22    planning time.
23        Q. Okay.                                                 23            THE HEARING OFFICER: I think Mr.
24                MR. FRANCIS: Let the record that the             24    Francis would likely agree that pages three and
25        witness is pointing to the second name on                25    four--




                                                             108                                                            110
1       DORCELY - DIRECT - FRANCIS                                 1    DORCELY - DIRECT - FRANCIS
 2       Department 17 for identification, and at this              2           MR. FRANCIS: [Interposing] I would
 3       time, I ask that Department 17 for                         3    likely agree.
 4       identification be moved into evidence.                     4           THE HEARING OFFICER: --yeah, they are
 5              THE HEARING OFFICER: Mr. Massena?                   5    not necessarily a part of the first two pages,
 6              MR. MASSENA: Objection, Your Honor,                 6    so we just separate pages three and four.
 7       specifically this is being offered for evidence            7           MR. FRANCIS: That would be
 8       on -- [00:01] specification numbers 5 indicating           8    appreciated.
 9       that Dr. Severin failed to go to or attend for             9           THE HEARING OFFICER: Okay. So I’m
10       common planning time meetings. This particular            10    going to do that. I’m going to ignore this
11       document does not refer to when, at what time             11    regarding pages three and four which means that
12       these common planning meeting is indicated                12    Department’s 17 is now a two-page document. It
13       generally that various groups of teachers are to          13    is an email which appears to be addressed to
14       go to or to attend the common planning time               14    various different staff members including the
15       meeting. It doesn’t indicate the dates or the             15    respondent. There is a reference to common
16       times, and then, more specifically Your Honor as          16    planning time. There’s a reference to different
17       to page three and four, these are not relevant.           17    teams and locations for these meetings, and I’m
18       As relevancy I don’t see relevant on pages three          18    going to admit Department’s 17 as a two-page
19       and four, Your Honor.                                     19    document into evidence.
20              THE HEARING OFFICER: Let’s take it                 20           MR. FRANCIS: Thank you. Okay, so 17
21       piece mail. With regard to the absence of any             21    is in evidence.
22       stated date or time, I don’t know quite frankly           22           THE HEARING OFFICER: Um-hum.
23       if the Department is offering Department 17 to            23           MR. FRANCIS: Can we go off the
24       address that issue. Certainly, there appears to           24    record, please?
25       my eyes to be a location Room 101, and that’s             25           THE HEARING OFFICER: Sure, let’s go




                Ubiqus Reporting, Inc. 06-24-16 SED No. 29,298 In the Matter of Mr. Severin
                           06-24-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 23
                                                              111                                                                113
1       DORCELY - DIRECT - FRANCIS                                  1     DORCELY - DIRECT - FRANCIS
 2       off the record.                                             2   consists of?
 3              [OFF THE RECORD]                                     3      A. Department 18 is three disciplinary
 4              [ON THE RECORD]                                      4   meetings referring to Dr. Severin’s failure to attend
 5              THE HEARING OFFICER: Let’s go back                   5   common planning time followed by the exact dates of
 6       on. Mr. Francis.                                            6   the sign-in sheet for the common planning time in
 7              MR. FRANCIS: Multi-page document that                7   Room 101.
 8       I asked to be marked Department’s 18 for                    8             THE HEARING OFFICER: I have
 9       identification and which I have a copy for the              9      duplicates still, Mr. Francis. My first and
10       arbitrator and a copy for the respondent.                  10      fourth page are the same, so this is still not
11              [Background noise]                                  11      organized properly, and the only thing I can
12              THE HEARING OFFICER: Okay. I’ll mark                12      think of we can do to make this meaningful is go
13       this as Department’s 18, but I think I was maybe           13      off the record, give this back to you and ask
14       handed additional papers or more pages than                14      you just to more carefully go through this and
15       respondent’s. Let’s go off the record and do a             15      assemble the document again. Let’s go off the
16       comparison.                                                16      record.
17              [OFF THE RECORD]                                    17             [OFF THE RECORD]
18              [ON THE RECORD]                                     18             [ON THE RECORD]
19              THE HEARING OFFICER: Back on the                    19             THE HEARING OFFICER: Okay.
20       record.                                                    20      Apparently, this document Department Exhibit 18
21              MR. FRANCIS: I have in my hand a 47                 21      is now 44 pages.
22       page document that I ask to be marked                      22             MR. FRANCIS: That’s correct.
23       Department’s--                                             23             THE HEARING OFFICER: We’ve discarded
24              THE HEARING OFFICER: [Interposing]                  24      two additional pages that were duplicates. Mr.
25       18.                                                        25      Francis.




                                                              112                                                                114
1       DORCELY - DIRECT - FRANCIS                                  1     DORCELY - DIRECT - FRANCIS
 2               MR. FRANCIS: --18 for identification                2              MR. FRANCIS: Yes.
 3        of which I have a copy for the arbitrator as               3      Q. I’d ask you to look at Department’s 18 for
 4        well as a copy for respondent.                             4   identification, and please explain to the arbitrator
 5               THE HEARING OFFICER: All right. I’m                 5   what those documents represent.
 6        going to mark this as Department’s Exhibit 18              6      A. Okay. Document represent three
 7        for identification.                                        7   disciplinary letters for Dr. Severin regarding the
 8        Q. Let the record reflect that I’m showing the             8   dates he was absent for common planning time. These
 9     witness Department’s 18, 47-page document. Would you          9   are the attendance sheet, followed by last two pages
10     please look at those documents, and let the                  10   is Dr. Severin’s timecard to indicate that he was
11     arbitrator know if you recognize those documents and         11   present.
12     what you recognize them to be.                               12      Q. He was at school on the dates that these
13               THE HEARING OFFICER: Let’s go off the              13   common planning meetings were held. Is that correct?
14        record again.                                             14      A. That’s correct.
15               MR. FRANCIS: Yeah.                                 15      Q. And as a result of his failure to attend
16               [OFF THE RECORD]                                   16   the common planning meetings, was a disciplinary
17               [ON THE RECORD]                                    17   conference held for respondent Severin?
18               THE HEARING OFFICER: Let’s go back on              18      A. Yes.
19        the record. Okay, I have before me a document I           19      Q. And is that the first several pages of the
20        marked for identification as Department’s                 20   Department’s 18 for identification?
21        Exhibit 18. I am now told that it is 46 pages.            21      A. Yes, the first five pages are the
22        We’ve discarded one of the pages. Mr. Francis,            22   disciplinary meetings.
23        your witness.                                             23      Q. So let the record be clear there are three
24        Q. Yes. Would you please tell Arbitrator                  24   disciplinary conferences held for the 29 absences out
25     Brown what Department’s 18 for identification                25   of 37 mandated professional C6 common planning times




                Ubiqus Reporting, Inc. 06-24-16 SED No. 29,298 In the Matter of Mr. Severin
                            06-24-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 24
                                                               115                                                                117
1      DORCELY - DIRECT - FRANCIS                                    1     DORCELY - DIRECT - FRANCIS
 2     meetings. Is that correct?                                     2             MR. FRANCIS: I have in my hand a
 3       A. That’s right.                                             3      three-page document and a copy for the
 4              MR. FRANCIS: At this time, I’d ask                    4      arbitrator and a copy for respondent.
 5       that Department’s 18 for identification be moved             5             THE HEARING OFFICER: Of course, I
 6       into evidence at this time.                                  6      have a three-page document which I’ll mark for
 7              MR. MASSENA: Objection, Your Honor,                   7      identification as Department’s Exhibit 19.
 8       I’m going probably going to need about 10, 15--              8      Q. Let the record reflect that I’m showing
 9              [Crosstalk]                                           9   Principal Dorcely Department’s 19 for identification.
10              THE HEARING OFFICER: You need some                   10   Please indicate whether or not you recognize the
11       time to review the document with your client?               11   document.
12              MR. MASSENA: Yeah.                                   12      A. Yes. This is disciplinary letter issued to
13              THE HEARING OFFICER: All right.                      13   Dr. Severin with my signature and Dr. Severin’s
14       Let’s go off the record.                                    14   signature followed by a sign-in sheet which
15              [OFF THE RECORD]                                     15   indicating Dr. Severin did not sign the -- [00:02].
16              [ON THE RECORD]                                      16             THE HEARING OFFICER: I’m sorry,
17              THE HEARING OFFICER: Let’s go back on                17      didn’t hear the last part of -- [00:02].
18       the record, okay, so Department 18 has been                 18             MR. DORCELY: Did not sign the teacher
19       offered into evidence. Respondent and counsel’s             19      -- [00:01] in the office when he left the
20       had an opportunity to review the document. What             20      building.
21       sayeth you, Mr. Massena, any objection?                     21             THE HEARING OFFICER: Thank you.
22              MR. MASSENA: No objection, Your                      22             MR. FRANCIS: At this time, I ask that
23       Honor.                                                      23      Department’s 19 which is marked for
24              THE HEARING OFFICER: Okay. So                        24      identification be entered into evidence at this
25       Department 18 is in evidence.                               25      time.




                                                               116                                                                118
1       DORCELY - DIRECT - FRANCIS                                   1     DORCELY - DIRECT - FRANCIS
 2         Q. Okay. Indicating again Department’s 18                  2             MR. MASSENA: Objection, Your Honor,
 3     being in evidence, would you please address what               3      just one moment, please.
 4     these documents are beginning with the first few               4             THE HEARING OFFICER: Sure.
 5     pages, and indicate what the subsequent pages are?             5             MR. MASSENA: Thank you.
 6         A. The first few documents scheduled                       6             [Background noise]
 7     disciplinary hearings regarding Dr. Severin’s absence          7             MR. MASSENA: Just a few questions
 8     for common planning time for C6, and the dates and             8      brief voir dire.
 9     months are recorded on each of the disciplinary                9             THE HEARING OFFICER: Certainly,
10     letters. It’s followed by the attendance for Room             10      please proceed.
11     101, and the last two pages are the timesheet for Dr.         11      VOIR DIRE EXAMINATION
12     Severin’s attendance.                                         12      BY MR. MASSENA
13         Q. And the timesheets that you’re referring to            13      Q. Principal Dorcely, first regarding
14     Department’s 18 in evidence, what does that represent         14   Department’s 19 the disciplinary letter, I notice
15     or indicate?                                                  15   that Dr. Severin’s signature is on this letter. Did
16         A. That indicate the three months from                    16   you observe Dr. Severin sign document?
17     October, November and December of Dr. Severin’s               17      A. No. The letter to file?
18     attendance sheet.                                             18      Q. The letter to file?
19         Q. -- [00:03] that attendance sheet that                  19      A. No, I did not.
20     respondent Severin was in fact at the school and not          20      Q. And Dr. Severin was not present at this
21     absent on those -- [00:03]. Is that correct?                  21   meeting, correct?
22         A. That is correct.                                       22      A. He received a disciplinary letter from his
23         Q. Thank you. I direct your attention to                  23   UFT.
24     Department’s 1 in evidence and specifically                   24      Q. Okay. However, he was not present at this
25     specification 6.                                              25   meeting, correct?




                Ubiqus Reporting, Inc. 06-24-16 SED No. 29,298 In the Matter of Mr. Severin
                            06-24-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 25
                                                                    119                                                                121
1       DORCELY - VOIR DIRE - MASSENA                                     1     DORCELY - DIRECT - FRANCIS
 2         A. Not during the disciplinary meeting, that                    2              THE HEARING OFFICER: I see the dates.
 3     is correct.                                                         3              MR. DORCELY: To November 12 on the
 4               MR. MASSENA: Just one moment, Your                        4       first page, Mr. Filo [phonetic] is the first
 5         Honor.                                                          5       November 12 signing out--
 6         Q. And as to the staff sign-out sheet, who                      6              THE HEARING OFFICER: [Interposing]
 7     maintains the staff sign-out sheet?                                 7       All right.
 8         A. It’s kept in the main office by my office.                   8              MR. DORCELY: --followed by Mr.
 9         Q. Okay. How far away is that from your                         9       Norris, Ms. Vicare, and if you look at the
10     office? You said in your office or by your office?                 10       second page followed by Mr. Lewin, Norris,
11         A. Main office.                                                11       Lewin, Fiala [phonetic].
12         [Crosstalk]                                                    12              [Crosstalk]
13         Q. Okay. And whose responsibility is it to                     13              THE HEARING OFFICER: I see, so it’s
14     maintain the staff sign-out sheet?                                 14       not a situation were you have--well, okay.
15         A. Our Secretary, Ms. Townsend, my assistant                   15              MR. DORCELY: Yes.
16     principal to the school advisor.                                   16              THE HEARING OFFICER: You don’t have
17         Q. Okay. And how is it maintained?                             17       time in either, okay. Thank you for that
18         A. Staff sign a log if they go in and out, and                 18       clarification.
19     then, we collect it every day.                                     19              MR. DORCELY: You’re welcome.
20               MR. MASSENA: Just one moment, Your                       20       Q. Now direct your attention to Department’s 1
21         Honor.                                                         21   in evidence specifically specification 7. Would you
22               THE HEARING OFFICER: Yes, sure.                          22   take a look at that specification which -- [00:02] on
23               MR. MASSENA: We’ll step out for a                                                         th
24         moment.                                                        23   or about November 9 , 2015 respondent failed to
25               THE HEARING OFFICER: We’ll go off the                    24   follow directive given by administration to submit
                                                                          25   his mid-term exam for feedback and review to




                                                                    120                                                                122
1       DORCELY - VOIR DIRE - MASSENA                                     1     DORCELY - DIRECT - FRANCIS
 2        record.                                                          2   administration.
 3                [OFF THE RECORD]                                         3      A. So this specification the way the system we
 4                [ON THE RECORD]                                          4   have is communicate with the staff via the daily
 5        DIRECT EXAMINATION                                               5   docket, and we instruct the staff to submit their
 6        BY MR. FRANCIS                                                   6   mid-term for review and support. In this case, Dr.
 7        Q. I’d ask you to look at Department 19 in                       7   Severin was advised to submit his mid-term for review
 8     evidence, and specifically is it related to                         8   and support. I never received it.
 9     specification six which indicates on the top November               9      Q. And was that document memorialized in any
               th                                                         10   way?
10     12 , 2015 respondent left the school building during               11             MR. FRANCIS: I have in my hand a
11     the school day without signing the teacher log in the              12      seven-page document.
12     school’s main office, and I ask you to take a look at              13             [Background noise]
13     the staff’s sign-out sheets for that particular date               14             THE HEARING OFFICER: Let’s go off the
14     and ask you to peruse it. And tell me arbitrator                   15      record.
15     whether or not respondent Severin signed out of the                16             [OFF THE RECORD]
                                                               th         17             [ON THE RECORD]
16     school on the staff sign-out sheet on November 12 ,                18             THE HEARING OFFICER: Let’s go on the
17     2015.                                                              19      record. Okay, Mr. Francis.
18        A. No. The sheet indicated Dr. Severin did                      20             MR. FRANCIS: I have in my hand eight-
19     not sign out.                                                      21      page document that I ask to be marked
20               THE HEARING OFFICER: Can you show me                     22      Department’s 20 for identification. I have a
21        where that is? I can’t find it.                                 23      copy for the arbitrator as well as a copy for
22               [Background noise]                                       24      respondent.
23               MR. DORCELY: The second page                             25             THE HEARING OFFICER: Okay. So I’ll
24        beginning on 11/12 just if you look at the
25        dates.




                Ubiqus Reporting, Inc. 06-24-16 SED No. 29,298 In the Matter of Mr. Severin
                            06-24-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 26
                                                              123                                                               125
1       DORCELY - DIRECT - FRANCIS                                  1    DORCELY - DIRECT - FRANCIS
 2        mark this as Department’s 20 for identification.           2    Department’s 20 for identification be moved into
 3        Q. Let the record reflect I’m showing the                  3    evidence at this time.
 4     witness Department’s 20 for identification. Please            4           THE HEARING OFFICER: Any objection?
 5     peruse those documents, and please tell the                   5           MR. MASSENA: Just one moment, Your
 6     arbitrator if you recognize this document, and what           6    Honor.
 7     do you recognize them to be?                                  7           THE HEARING OFFICER: Excuse me?
 8        A. Yes. This is a disciplinary meeting letter              8           MR. MASSENA: Objection, Your Honor,
 9     signed by and signed by Dr. Severin, and it includes          9    but just one moment.
10     an email requesting mid-terms to be submitted to a           10           THE HEARING OFFICER: Would you like
11     direct supervisor, in the case that would be me. In          11    to go off the record?
12     addition to that, correspondence between Dr. Severin         12           MR. MASSENA: Yes.
13     and I requesting his mid-term.                               13           THE HEARING OFFICER: Let’s go off the
14               THE HEARING OFFICER: Requesting what?              14    record.
15               MR. DORCELY: His mid-term for review.              15           [OFF THE RECORD]
16        Q. That being a mid-term exam?                            16           [ON THE RECORD]
17        A. Mid-term exam that is correct.                         17           THE HEARING OFFICER: -- [00:02].
18        Q. All right. And as a result of his failure              18           MR. MASSENA: Yes.
19     to provide you with as you being his direct                  19           [Background noise]
20     supervisor, could you memorialize the fact that he           20           THE HEARING OFFICER: Mr. Massena?
21     did not submit to you his mid-term tests scores              21           MR. MASSENA: No objection to the
22     rather. Could you memorialize disciplinary meeting           22    Department 20 as to the disciplinary letter
23     that you had? First of all, did you have a                                                   th
24     disciplinary meeting?                                        23    dated November 19 , 2015. No objection to
25        A. Yes, I had a disciplinary--                            24    Department 20 related to the email
                                                                    25    correspondence between Principal Dorcely and Dr.




                                                              124                                                               126
1       DORCELY - DIRECT - FRANCIS                                  1    DORCELY - DIRECT - FRANCIS
 2         Q. [Interposing] And did you memorialize that             2    Severin. However, I do have an objection as to
 3     in what?                                                      3    Department 20 the date of the email
 4         A. Yes. I had a disciplinary meeting the fact                                                                   th
 5     that Severin was absent in capacity, so this chapter          4     correspondence is Monday, November 9 . However,
 6     chair noted that he was advised by Dr. Severin to             5     I do have an objection to Department 20 email
 7     attend on his behalf, and he has no comment.                  6     correspondence to what appears to be the entire
 8         Q. Okay. And is that Department’s 20 for                  7     school staff. I do have an objection as to
 9     identification that first page?                               8     relevancy.
10         A. Yes.                                                   9            THE HEARING OFFICER: Okay. Mr.
11         Q. And the subsequent pages on Department’s 20           10     Francis, there’s an objection being raised to
12     -- [00:02] is what?                                          11     four pages of this document appears to be an
13         A. The instructions to the daily docket                                                         th
14     informing all staff that mid-terms are due and to be         12     email dated October 6 or at least begins that
15     submitted to direct supervisor followed by my                13     way. The objection is being raised on the
16     correspondence with Dr. Severin.                             14     grounds of relevance. What is the Department’s
17         Q. And would you please articulate what that             15     position?
18     correspondence -- [00:01]?                                   16            MR. FRANCIS: The relevance of the
19         A. To please submit his mid-term -- [00:02]              17     email is noticed to the respondent to provide
20     directly to me, and Dr. Severin’s response for my            18     specifically the mid-term examination.
21     request.                                                     19            THE HEARING OFFICER: What page are
22         Q. And what was his response?                            20     you on of this four-page document?
23         A. His response was I have the laptop he’s               21            MR. FRANCIS: I’m looking at the first
24     looking for.                                                 22     page--
25               MR. FRANCIS: I’d ask that                          23            THE HEARING OFFICER: [Interposing]
                                                                    24     Okay.
                                                                    25            MR. FRANCIS: --which is sent to




                Ubiqus Reporting, Inc. 06-24-16 SED No. 29,298 In the Matter of Mr. Severin
                             06-24-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 27
                                                               127                                                                129
1       DORCELY - DIRECT - FRANCIS                                   1     DORCELY - DIRECT - FRANCIS
 2       indicating respondent, and his name appears                  2      A. So for page one that’s the disciplinary
 3       first in the document.                                       3   meeting held absent of Dr. Severin.
 4               THE HEARING OFFICER: Okay.                           4             THE HEARING OFFICER: All right.
 5               MR. FRANCIS: And there are directives                5      That’s not in dispute. It’s really the next
 6       on the attachment of the email which indicates               6      four pages.
 7       that he is supposed to comply with the                       7      A. Page number two is where to our daily
 8       directive.                                                   8   docket we send to all staff advising him of updates
 9               THE HEARING OFFICER: Now which                       9   what’s expected, and this one here is the end of unit
10       directive that’s the question?                              10   assessments due one week to the administration and
11               [Crosstalk]                                         11   due to me for review and support.
12               MR. FRANCIS: The directive is to                    12             THE HEARING OFFICER: But the question
13       provide--                                                   13      if I may principal is what in these four pages
14               THE HEARING OFFICER: [Interposing] As               14      reference the mid-term exam that the respondent
15       I read specification seven, the allegation is--             15      is being charged for failing to provide to
16       hang on--that respondent failed to follow                   16      administration?
17       directive given by administration to submit his             17             MR. DORCELY: Well, it says end of
18       mid-term exam.                                              18      unit assessment.
19               MR. FRANCIS: That’s correct.                        19             THE HEARING OFFICER: Is that the mid-
20               THE HEARING OFFICER: And, again,                    20      term exam?
21       respondent’s objecting to these four pages on               21             MR. DORCELY: We see the same language
22       grounds of relevance. Tell me where these four              22      -- [00:02] due to your direct supervisor for
23       pages where there’s any reference to the mid-               23      review and feedback. That’s the connection.
24       term exam?                                                  24             THE HEARING OFFICER: All right. I
25               MR. FRANCIS: If you look at the first               25      don’t know that you need to go further unless




                                                               128                                                                130
1       DORCELY - DIRECT - FRANCIS                                   1    DORCELY - DIRECT - FRANCIS
 2        page of the email at the bottom--                           2    you have issues.
 3               THE HEARING OFFICER: [Interposing]                   3           MR. DORCELY: Can I also point --
 4        Okay.                                                       4    [00:02] the following page which is page two on
 5               MR. FRANCIS: --MOSL make-up exams                    5    the email?
                                                          th          6           THE HEARING OFFICER: Okay.
 6        will be given on Thursday, October 8 , 2015.                7           MR. DORCELY: It says also unit test
 7               THE HEARING OFFICER: Okay.                           8    and exams due to direct supervisor three days
 8               MR. FRANCIS: End of unit assessments                 9    before administration.
 9        are due one week in advance of administration              10           THE HEARING OFFICER: Tell me where
10        for review and support by your direct                      11    you are?
11        supervisor.                                                12           MR. DORCELY: That is on the top page
12               THE HEARING OFFICER: All right.                     13    where it says scope and sequence right
13        You’re going to have to do better than that if             14    underneath it. It says unit test and exam.
14        you’re going to make the case that that’s the              15           THE HEARING OFFICER: I don’t think
15        mid-term exam. You’re going to have to elicit              16    I’m on the same page. No, I think they’re just
16        that testimony from the witness because it says            17    in the wrong order, okay. I’m with you now.
17        here as I read it make-up exam. I don’t know               18    Say it one more time.
18        that that’s one in the same as the mid-term exam           19           MR. DORCELY: So it says on the
19        that’s referenced in the specific charge.                  20    following page it says unit test--
20        Q. I’d ask the witness to look at Department’s             21           THE HEARING OFFICER: [Interposing]
21     20 for identification.                                        22    Oh, I see.
22        [Crosstalk]                                                23           MR. DORCELY: --and exams due to
23               THE HEARING OFFICER: And ask the                    24    direct supervisor three days before
24        witness to look at these four pages in                     25    administration.
25        particular.




                Ubiqus Reporting, Inc. 06-24-16 SED No. 29,298 In the Matter of Mr. Severin
                           06-24-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 28
                                                              131               CERTIFICATE OF ACCURACY                        133
1       DORCELY - DIRECT - FRANCIS                                  I, Jessica M. McDonald, do hereby certify that the
 2              THE HEARING OFFICER: All right. And                 foregoing typewritten transcript of proceedings in the
 3       it’s your sworn testimony principal that this              matter of New York City Department of Education v. Jean
 4       reference to unit tests and exams due is one in            Richard Severin, File No. 29298 was prepared using the
 5       the same as the ‘‘mid-term exam’’ which respondent         required transcription equipment and is a true and
 6       is alleged to have failed to give to the                   accurate record of the proceedings to the best of my
 7       administration?                                            ability. I further certify that I am not connected by
 8              MR. DORCELY: That is correct.                       blood, marriage or employment with any of the parties
 9              THE HEARING OFFICER: Okay. If that’s                herein nor interested directly or indirectly in the matter
10       your testimony, okay.                                      transcribed.
11              MR. MASSENA: My objection still                     Signature:
12       stands. However, I understand that the Court               Date:________June 30, 2016______________
13       may deem is admissible into evidence, and the
14       Court will decide the weight of the evidence.
15              THE HEARING OFFICER: Absolutely, what
16       the principal has done is establish the
17       foundation to establish relevance subject to
18       cross-examination, and obviously, at some point,
19       I suspect without knowing that I’m going to hear
20       from the respondent himself, but on the narrow
21       issue of the admissibility of the document,
22       Department 20 is in evidence. All right, given
23       the time of day, we are going to conclude
24       today’s hearing. We’re going to reconvene on
                         th
25       June 29 at 10:00 a.m. sharp. Until then




                                                              132                  Student Index
1       JEAN SEVERIN - 06/24/16                                                                                                      134
 2        everyone have a wonderful weekend. Thank you.             Anisha John, Student ‘‘A’’
 3              MR. MASSENA: Thank you.                             Sidney Wary, Student ‘‘B’’
 4              MR. FRANCIS: Thank you.                             Andre Perry, Student ‘‘C’’
 5              (The hearing adjourned at 17:00 p.m.)




                Ubiqus Reporting, Inc. 06-24-16 SED No. 29,298 In the Matter of Mr. Severin
                      06-29-16 SED No. 29,298 In the Matter of Mr. Severin
 Sheet 1
                   THE STATE EDUCATION DEPARTMENT
              THE UNIVERSITY OF THE STATE OF NEW YORK


                      In the Matter of
              NEW YORK CITY DEPARTMENT OF EDUCATION
                             v.
                    JEAN RICHARD SEVERIN
   Section 3020-a Education Law Proceeding (File #29,298)



DATE:                         June 29, 2016

TIME:                         10:00 a.m. to 5:00 p.m.

LOCATION:                     NYC Department of Education
                              Office of Legal Services
                              100 Gold Street, 3rd Floor
                              New York, NY 10038

BEFORE:                       JAMES BROWN, ESQ.
                              HEARING OFFICER

APPEARANCES:           FOR THE COMPLAINANT:
                            MICHAEL FRANCIS, ESQ., of Counsel
                            NYC Department of Education
                            Office of Legal Services
                            49-51 Chambers Street
                            New York, NY 10007
                            Telephone: (212) 374-6741
                            mfrancis11@schools.nyc.gov

                       FOR THE RESPONDENT:
                           ALAIN MASSENA, ESQ.
                            Massena Law P.C.
                            305 Broadway, Suite 1001
                            New York, NY 10007
                            Telephone: (212) 766-1700
                            avm@massenalaw.com
           Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                    06-29-16 SED No. 29,298 In the Matter of Mr. Severin
    Sheet 2
              Table of Contents                                                                                                    138
                                                                                   JEAN RICHARD SEVERIN - 06/29/16
                O P E N I N G     S T A T E M E N T                       1
                                                                          2                 (The hearing commenced at 10:00 a.m.)
NAME:                                    PAGE:
                                                                          3                 THE HEARING OFFICER: Good morning.
[None]                                                                    4       My name is James A. Brown. I am the Hearing
              W I T N E S S     E X A M I N A T I O N                     5       Officer appointed pursuant to New York State
NAME:                                    PAGE:
                                                                          6       Education Law Section 3020-a, its rules and
                                                                          7       regulations, as well as the contractual
S. Dorcely:
     Direct (cont.) by Francis           139
                                                                          8       provisions by and between the United Federation
     Voir Dire by Massena                146                              9       of Teachers and the New York City Department of
     Direct (cont.) by Francis           151                             10       Education. We are here today in the matter of
     Voir Dire by Massena                158
     Direct (cont.) by Francis           162                             11       Jean Richard Severin, SED File Number 29,298.
     Voir Dire by Massena                166
     Direct (cont.) by Francis           170                             12       This is a continuing matter; if we could kindly
     Voir Dire by Massena                178                             13       note our appearances beginning on my left.
     Direct (cont.) by Francis           183
     Voir Dire by Massena                186                             14                 MR. MICHAEL FRANCIS: For the
     Direct (cont.) by Francis           187                             15       Department of Education, Michael A. Francis.
     Voir Dire by Massena                196
     Direct (cont.) by Francis           200                             16       Good morning.
     Cross by Massena                    202                             17                 MR. ALAIN MASSENA: For the
                                                                         18       Respondent, Alain Massena.
                C L O S I N G     S T A T E M E N T                      19                 THE HEARING OFFICER: Okay. I'll note
NAME:                                    PAGE:                           20       for the record that the Respondent is also here
[None]
                                                                         21       present with us. While we await the
                                                                         22       Department's first witness this morning, let's
                          E X H I B I T S
                                                                         23       go off the record. Thank you.
                                                                         24                 [OFF THE RECORD, Waiting for witness
                                                                         25       0:00:42]
RESPONDENT                    DESCRIPTION               I.D.   IN EV.
2       Summons letter to disciplinary meeting, 268                270
        Principal Dorcely, 10/20/15
3       Summons disciplinary letter, Principal          275        277
        Dorcely, 11/10/15
4       Summons to disciplinary conference,             278        279



                    Table of Contents                                                                                              139
              Principal Dorcely, 11/13/15                                          JEAN RICHARD SEVERIN - 06/29/16
         5    Summons letter, Principal Dorcely,        281       281     1
              11/17/15                                                    2                  [ON THE RECORD, Waiting for witness
         6    Summons to disciplinary meeting,          284       284     3       0:00:42]
              Principal Dorcely, 11/23/15                                 4                  THE HEARING OFFICER: So, let's go
         DEPARTMENT OF EDUCATION DESCRIPTION            I.D.   IN EV.     5        back on the record. Mr. Francis, I see that the
         21 Documents regarding fire drills,            144       151     6        Department had called again the Principal to
              Principal Dorcely, 5 pages                                  7        continue with his direct examination. I want to
         22 Document concerning meeting, Principal      152       155     8        remind you, Principal, that you are still under
              Dorcely regarding absences                                  9        oath. Mr. Francis, it's your witness.
         23 Summary of disciplinary conference,         156       162    10                  MR. FRANCIS: Thank you.
              Principal Dorcely, regarding lesson                        11        DIRECT EXAMINATION (CONT.)
              plans                                                      12        BY MR. FRANCIS
         24 Summary discipline meeting and              163       169    13        Q. I am going to direct your attention to,
              documentation, Principal Dorcely,                          14   again, Department's Number 1, in evidence,
              regarding submitting grades, 9 pages                       15   specifically Specification number eight. On or about
         25 Summary of disciplinary meeting,            171       176    16   November 4th, 2015, what occurred?
              Principal Dorcely, regarding submitting                    17        A. On November 4th, we had a fire drill. And
              grades, 3 pages                                            18   during the fire drill, the procedure is everyone
         26 Summary of disciplinary meeting,            177       183    19   vacates the building. Adults, students, they leave
              Principal Dorcely, regarding absence                       20   to the nearest exit. In this particular case, I was
              on 4/23/15, 3 pages                                        21   notified by Principal Michelena, from a school for
         27 Disciplinary meeting, Principal             185       187    22   information, media, and technology--
              Dorcely, regarding emergency lesson                        23                  MR. FRANCIS: I'm sorry, Your Honor.
              plans, 2 pages                                             24        That was Principal...?
         28 Summary of disciplinary meeting,            189       192    25                  MR. DORCELY: Michelena.
              Principal Dorcely, with copy of
              observation, regarding period seven
              lesson plans, 5 pages
         29 Summary of meeting, Principal Dorcely,      194       196
              regarding scheduling support sessions,
              2 pages

                     Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                  06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 3
                                                               140                                                             142
 1            DORCELY - DIRECT - FRANCIS                               1      DORCELY - DIRECT - FRANCIS
 2                        MR. FRANCIS: --Michelena.                    2        here, and this ambient noise. Sometimes it
 3                        MR. DORCELY: From 18 K617. That's            3        makes it difficult for me to hear.
 4              the school's DBN.                                      4                  MR. DORCELY: Okay, sorry.
 5                        THE HEARING OFFICER: Just keep your          5                  THE HEARING OFFICER: I can move you
 6              voice up, please.                                      6        up here. You seem comfortable, so if you could
 7                        MR. DORCELY: Eight K617 is her               7        just try your best to speak up a little bit.
 8              school's DBN.                                          8                  MR. DORCELY: Okay.
 9              A. And she informed me--                               9                  THE HEARING OFFICER: Thank you.
10              Q. [Interposing] What is DBN?                         10        A. So, I just want to--Principal Michelena,
11              A. The school number so you can identify the          11   which her school is 18 K642, it's on the second
12         school.                                                    12   floor, had informed me that she observed that Dr.
13              Q. Is it housed in the same campus?                   13   Severin, during the end of the fire drill, permitting
14              A. On the same campus, correct. So, she's on          14   the students to come in. I obtained a written
15         the second floor. She informed me that she observed        15   statement from the youngster that indicated that it,
16         Dr. Severin, when returning to the building--              16   in fact, did happen. And I had a disciplinary
17              [Crosstalk]                                           17   hearing with Dr. Severin as a result.
18                        MR. MASSENA: [Interposing] Again,           18        Q. Now, is--are all teachers and staff members
19              Your Honor, I would object to this testimony. I       19   informed about the school policy regarding the entry
20              understand that hearsay is admissible, but now        20   and exit from schools, not only in fire drills, but
21              we're moving into triple hearsay so--                 21   entry into the school during when they first come to
22                        [Crosstalk]                                 22   the school?
23                        THE HEARING OFFICER: [Interposing]          23        A. Yes.
24              Okay, well it does--it does sound like hearsay        24                  MR. MASSENA: Objection leading.
25              testimony. At this point, I'd like the witness        25                  THE HEARING OFFICER: Sustained.




                                                                141                                                            143
 1             DORCELY - DIRECT - FRANCIS                              1      DORCELY - DIRECT - FRANCIS
 2               to be permitted just to finish his testimony          2        Q. What instruction is given to teachers and
 3               response to the question. Then I'll--we can           3   staff members regarding school safety?
 4               revisit this, and I'll make a ruling. I don't         4        A. At the beginning of the year, September 18,
 5               know if the Principal, as a result of this other      5   we had the AP of Security, AP Alton [phonetic], who
 6               Principal making this report to him, took any         6   explained the process of the fire drill, and the
 7               specific steps or actions. That's really what I       7   expectation regarding fire drill, and we are mandated
 8               want to hear--                                        8   to do six fire drills--eight fire drills per year.
 9                          MR. DORCELY: [Interposing] Yes,            9   And for the September 8 fire drill--I mean
10               that's--                                             10   explanation by AP Alton, this is the first day when
11                          THE HEARING OFFICER: --if, in fact,       11   all of the staff come back. Dr. Severin was present
12               that's what happened.                                12   during that process.
13                          MR. DORCELY: That's what took place--     13        Q. And did Dr. Severin sign an attendance
14                          THE HEARING OFFICER: [Interposing]        14   sheet in noting that if he was present?
15               All right.                                           15        A. Yes.
16                          MR. DORCELY: --as a result of what        16        Q. And that is Department--finally, did you,
17               was observed, including observing the camera one     17   in fact, do a disciplinary conference with Respondent
18               and two, where Dr. Severin allowed students to       18   Severin in regard to him allowing the student to
19               enter the building back, and it also includes        19   enter the building?
20               the students--                                       20        A. Yes.
21                          [Crosstalk]                               21        Q. Okay.
22                          THE HEARING OFFICER: [Interposing]        22                  MR. FRANCIS: So, I have in my hand a
23               You got to speak slower on the record. Let me        23        five page document that I ask be marked
24               just explain. Let me take a moment just to           24        Department's 20 for identification. I have a
25               explain. I've got this ventilation system back       25        copy for the Arbitrator, and I have a copy for




                   Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 4
                                                               144                                                           146
 1            DORCELY - DIRECT - FRANCIS                              1      DORCELY - DIRECT - FRANCIS
 2              Respondent.                                           2                  [OFF THE RECORD 0:07:59]
 3                        THE HEARING OFFICER: All right, I           3                  [ON THE RECORD 0:07:59]
 4              think we're up to Department 21, and I'll mark        4                  THE HEARING OFFICER: Let's do that.
 5              it as such for identification. I have as              5        Let's go back on. Mr. Massena, you've had an
 6              Department's 20--                                     6        opportunity to review Department's Exhibit 21
 7                        [Crosstalk]                                 7        with your client. Is there any objection?
 8                        MR. FRANCIS: [Interposing] That's           8                  MR. MASSENA: Yes, Your Honor. Well,
 9              correct. You're correct, my error, Department's       9        actually just some brief Voir Dire, Your Honor.
10              21 for identification. Let the record reflect        10                  THE HEARING OFFICER: Please.
11              that I am showing the witness Department's 21        11                  MR. MASSENA: Thank you.
12              for identification.                                  12       VOIR DIRE
13              Q. Could you look at those pages and tell the        13       BY MR. ALAIN MASSENA
14         Arbitrator what each page represents?                     14        Q. Good morning, Principal Dorcely.
15              A. The first page is the actual summary of the       15        A. Good morning.
16         meeting on November 9th. The second is--include my        16        Q. Just a few questions. Regarding what has
17         signature and Dr. Severin's signature.                    17   been marked for identification as Department's 21 for
18              Q. And it's dated. Is that correct?                  18   identification, on the third page of Department's 21,
19              A. That is correct, yes. It's dated from Dr.         19   there is a letter purportedly signed by Student "A".
20         Severin's signature on 11/25. The third page is the       20   Am I pronouncing the name correctly?
21         student's, Student "A", who was permitted to enter        21        A. Student "A".
22         outside of the main. It's her statement.                  22        Q. Student "A".
23              Q. Did she sign the statement?                       23        A. Yeah.
24              A. Yes, she did.                                     24        Q. So, this is a document that you claim this
25              Q. And did she date the statement?                   25   student signed, correct?




                                                               145                                                           147
 1            DORCELY - DIRECT - FRANCIS                              1      DORCELY - VOIR DIRE - MASSENA
 2              A. Yes, she did. The fourth page is the sign          2        A. That's a document that the student signed.
 3         in sheet of the staff during September 8th, when they      3        Q. And wrote, correct?
 4         received instruction by not just me, but also AP of        4        A. The student wrote it.
 5         Instruction--I mean AP of Security, Mr. Alton,             5        Q. And who was present when the student wrote
 6         regarding the policy and procedures for fire drill.        6   this document?
 7              Q. And does Respondent Severin's signature            7        A. Assistant Principal Barnett.
 8         appear on the attendance sheet?                            8        Q. Okay. And she--did Mr. Barnett, in any
 9              A. Yes.                                               9   way, confirm that the student wrote this document?
10              Q. And can you indicate which of the pages his       10        A. Confirmed.
11         signature appears?                                        11        Q. Where is that? Is that on the document?
12              A. The signature appeared on page two, beneath       12        A. Those are not--when the student signed the
13         Mr. Satchel's [phonetic] signature.                       13   statement, you have to observe it. There is no other
14                        MR. FRANCIS: At this time, I ask that      14   place to put that.
15              Department's 21 for identification be moved into     15        Q. Okay. So, it's you and Principal--and
16              evidence at this time.                               16   Assistant Principal Barnett alone in the room with
17                        MR. MASSENA: Objection, Your Honor,        17   the student, correct?
18              and just one moment to speak with my client.         18        A. The student signed the document in our
19                        THE HEARING OFFICER: Sure. Let's go        19   presence, correct.
20              off the record.                                      20        Q. Okay. And no one else is in the room.
21                        MR. MASSENA: Thank you, Your Honor.        21        A. The student and AP Barnett.
22                        MR. FRANCIS: Before we do--                22                  THE HEARING OFFICER: Say it louder,
23                        [Crosstalk]                                23        please.
24                        THE HEARING OFFICER: [Interposing]         24        A. The student and the Assistant Principal, AP
25              No, well let's go off the record.                    25   Barnett.




                  Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                  06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 5
                                                               148                                                             150
 1            DORCELY - VOIR DIRE - MASSENA                            1      DORCELY - VOIR DIRE - MASSENA
 2              Q. And yourself.                                       2                   THE HEARING OFFICER: Tell me where.
 3              A. I'm not present.                                    3                   MR. FRANCIS: Let me show you. You
 4              Q. Oh, you were not present--                          4        were then asked about the student, Student
 5              [Crosstalk]                                            5        "A's", statement that said--
 6              Q. Okay. Okay, and you were not present when           6                   MR. MASSENA: [Interposing] What
 7         this was signed, okay.                                      7        paragraph?
 8                        MR. MASSENA: Okay. Your Honor, I             8                   MR. FRANCIS: This is paragraph one,
 9              would object to 21 being--21, specifically page        9        two, three, four. You were then asked about the
10              three, being moved into evidence, Your Honor.         10        Student, Student "A's", statement that said
11                        THE HEARING OFFICER: Would you like         11        Brother Severin told me I could go with him, so
12              to be heard on this, Mr. Francis?                     12        I could get my phone at the end of the fire
13                        MR. FRANCIS: Certainly. It is a             13        drill.
14              statement written by the student, who was the         14                   THE HEARING OFFICER: What I am going
15              student that was allowed to enter the building,       15        to do is, I am going to admit this entire five
16              observed on camera and observed by a Principal.       16        page document, since I only heard an objection
17              The student, it's in her handwriting, as              17        with regard to page three, into evidence. I am
18              testified by the Principal. The student signed        18        going to overrule the objection, but I again
19              the document. This also can be entered in as a        19        just want to make very clear what the
20              business record, as it's kept in the ordinary         20        Department, I believe, already knows and that is
21              course of business. And it is a relevant              21        simply this, that this Hearing Officer is not
22              document, because it supports a Specification         22        going to find the Respondent guilty of any
23              and a violation of the school safety rules and        23        particular Specification based on hearsay
24              regulations.                                          24        evidence alone. To the extent that page three
25                        [Crosstalk]                                 25        is attached and made reference to, excuse me, to




                                                                149                                                            151
 1             DORCELY - VOIR DIRE - MASSENA                           1      DORCELY - VOIR DIRE - MASSENA
 2                         MR. MASSENA: [Interposing] Yes, Your        2        the extent that page three is made reference to
 3               Honor. Well again, Principal Dorcely was not          3        in the disciplinary letter to file, which
 4               present when this document was generated. This        4        appears as the first two pages, I will admit it
 5               document is not necessarily a document that's         5        into the record as a unified document; but
 6               kept in the normal course of business. It's not       6        again, my position on hearsay is clear in this
 7               a document that's maintained by Principal             7        forum. So, Department 21 is in evidence.
 8               Dorcely. If anyone were to testify as to moving       8                  [Whereupon Department of Education's
 9               this into evidence, I believe it would be             9        Exhibit 21 is admitted into evidence]
10               Assistant Principal Barnett, who obviously the       10                  MR. FRANCIS: And again, the
11               Department has the ability to recall as a            11        Department reserves the right to recall
12               witness if they so choose to.                        12        Assistant Principal Barnett if need to.
13                         THE HEARING OFFICER: Why, Mr.              13                  THE HEARING OFFICER: Certainly,
14               Francis, are you attaching this third page to        14        that's your right.
15               the first two pages?                                 15       DIRECT EXAMINATION (CONT.)
16                         MR. FRANCIS: Because it goes directly      16       BY MR. FRANCIS
17               to the disciplinary meeting that was held with       17        Q. Now again, I direct your attention to
18               Assistant Principal Jordan Barnett, as well as       18   Department's Number 1, in evidence, specifically
19               Mark Satchel, the representative, to discuss the     19   Specifications nine and ten. What occurred on or
20               allegations of professional misconduct.              20   about October 23rd, 2015, and on or about October
21                         THE HEARING OFFICER: Does the two          21   26th, 2015?
22               page letter that appears as the first two pages      22        A. As will be required by all staff members,
23               of Department 21, make any reference to the          23   when they're absent, they are to contact a direct
24               student statement?                                   24   supervisor, including my secretary, Ms. Townes
25                         MR. FRANCIS: Yes.                          25   [phonetic]. In this particular case, on the twenty




                   Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 6
                                                               152                                                            154
 1            DORCELY - DIRECT - DORCELY                              1      DORCELY - DIRECT - DORCELY
 2         third as well as the twenty sixth, we did not get any      2        A. Yes, it is.
 3         information that Dr. Severin was going to be absent,       3        Q. And does there appear to be another
 4         which resulted in us scrambling for subs.                  4   signature at the bottom of Department's 22 for
 5              Q. And when you say subs, are you referring to        5   identification?
 6         substitute teachers?                                       6        A. Yes. It's Dr. Severin's.
 7              A. That is correct.                                   7        Q. Okay.
 8              Q. Okay.                                              8                   MR. FRANCIS: I ask at this time that
 9                        MR. FRANCIS: I have in my hand a one        9        Department's 22 for identification be admitted
10              page document that I ask be marked Department's      10        into evidence.
11              22 for identification. I do have a copy for the      11                   THE HEARING OFFICER: Any objection?
12              Arbitrator. I do have a copy for Respondent.         12                   MR. MASSENA: Just one moment.
13                        THE HEARING OFFICER: Okay. So, I'll        13                   THE HEARING OFFICER: Yeah, sure.
14              mark this as Department's Exhibit 22 for             14                   MR. MASSENA: Thank you.
15              identification.                                      15                   THE HEARING OFFICER: Would you like
16                        MR. FRANCIS: Thank you.                    16        to go off the record?
17              Q. I show you Department's Number 22 for             17                   MR. MASSENA: Yes, please.
18         identification. Do you recognize the document?            18                   THE HEARING OFFICER: Let's go off the
19              A. Yes.                                              19        record.
20              Q. And what do you recognize it to be?               20                   [OFF THE RECORD 0:16:28]
21              A. This is a document of a meeting that was          21                   [ON THE RECORD 0:16:28]
22         held. This also referenced the instance of not            22                   THE HEARING OFFICER: All right, let's
23         advising us of absences was noted in this write up.       23        go back on.
24         And during my conversation question with Dr. Severin,     24                   MR. MASSENA: No objection, Your
25         he did indicate that--no, I think from this here, it      25        Honor.




                                                               153                                                            155
 1            DORCELY - DIRECT - DORCELY                              1      DORCELY - DIRECT - DORCELY
 2         is his signature, but he did indicate that he did not      2                  THE HEARING OFFICER: All right, so
 3         want any conversation in reference to his absence on       3        Department 22 is in evidence.
 4         the twenty third or the twenty sixth.                      4                  [Whereupon Department of Education's
 5              Q. I also ask that you look at these two              5        Exhibit 22 is admitted into evidence]
 6         additional pages for Department's 22 for                   6                  THE HEARING OFFICER: And it's a one
 7         identification. Do you recognize those documents?          7        page document.
 8                         THE HEARING OFFICER: Do we have            8                  MR. FRANCIS: That's correct. And I
 9              those?                                                9        am going to ask that we go off the record one
10                         MR. FRANCIS: Yes.                         10        time so I can consult with--not consult with,
11                         THE HEARING OFFICER: Okay.                11        but have a conversation with the--with my--
12                         MR. FRANCIS: No, I have it. I have a      12                  THE HEARING OFFICER: [Interposing]
13              copy of it for you.                                  13        Sure.
14                         THE HEARING OFFICER: Okay. So, while      14                  MR. FRANCIS: --with Respondent's
15              the Respondent has it, I'm sorry, while the          15        counsel.
16              witness, forgive me, has it in his hands, maybe      16                  THE HEARING OFFICER: So, let's go off
17              you can give copies to counsel and myself.           17        the record for that purpose.
18              Let's go off the record for a moment, please.        18                  [OFF THE RECORD 0:16:54]
19                         [OFF THE RECORD 0:15:58]                  19                  [ON THE RECORD 0:16:54]
20                         [ON THE RECORD 0:15:58]                   20                  THE HEARING OFFICER: Okay, let's go
21                         THE HEARING OFFICER: Okay, so let's       21        back on the record. Mr. Francis?
22              go back on the record. Mr. Francis?                  22                  MR. FRANCIS: Yes.
23              Q. And again, I ask you if that's your               23        Q. And I direct your attention to
24         signature at the bottom of Department's 22 for            24   Specification 12. What occurred on or about
25         identification.                                           25   September 11th, 2015?




                  Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 7
                                                               156                                                           158
 1            DORCELY - DIRECT - DORCELY                              1      DORCELY - DIRECT - DORCELY
 2              A. On September 11th, my colleagues and I were        2                  [ON THE RECORD 0:19:37]
 3         doing a walk through the building, going into class        3                  THE HEARING OFFICER: On the record.
 4         rooms. And during that time, we entered in Dr.             4        Any objection to Department 23?
 5         Severin's class room with his co-teacher. And during       5                  MR. MASSENA: Just a brief Voir Dire,
 6         that time, Dr. Severin did not have, and his co-           6        Your Honor.
 7         teacher, a lesson plan readily available, or no            7                  THE HEARING OFFICER: Sure.
 8         instructional objectives on the board as a result.         8                  MR. MASSENA: Okay.
 9              Q. And as a result of that observation, did           9       VOIR DIRE
10         you take any action with respect to a disciplinary        10       BY MR. ALAIN MASSENA
11         conference?                                               11        Q. Principal Dorcely, this document that has
12              A. That is correct.                                  12   been moved into--or has been identified for--has been
13                        MR. FRANCIS: I have in my hand a two       13   marked for identification as Respondent's 23--
14              page document that I ask be marked Department's      14                  THE HEARING OFFICER: [Interposing]
15              23 for identification. I have a copy for the         15        Department 23.
16              Arbitrator, and I have a copy for Respondent.        16        Q. --Department's 23, when was this document
17                        THE HEARING OFFICER: Okay. So, I'll        17   generated? If your recollection, if you recall, when
18              mark this as Department's 23 for identification.     18   was the document generated without looking at the
19                        MR. FRANCIS: Let the record reflect        19   document?
20              that I am showing the witness Department's 23        20                  THE HEARING OFFICER: Yeah, if you
21              for identification.                                  21        don't know, you can say I don't know, or I don't
22              Q. I ask you to tell the Arbitrator if you           22        remember and then we'll go from there.
23         recognize that document.                                  23        A. When it was printed or...?
24              A. Yes.                                              24        Q. When was it generated, once again, without
25              Q. And what do you recognize it to be?               25   looking at the document.




                                                               157                                                            159
 1            DORCELY - DIRECT - DORCELY                              1      DORCELY - VOIR DIRE - MASSENA
 2              A. It is a summary of our disciplinary                2        A. I don't recall.
 3         conference, and also a summary of the walk through         3        Q. Okay. And did you type this document up
 4         that was conducted between my Assistant Principal, AP      4   personally, or did someone else type the document--
 5         Barnett, and Dr. Howell. And when we entered the           5        A. [Interposing] I type all my letters.
 6         class room, and again, there was no lesson plan            6        Q. Okay. And does someone review the letter,
 7         readily available, and as well as a summary of Dr.         7   or does someone proof read the letter?
 8         Severin's comment during that discipline meeting.          8        A. No.
 9              Q. As you look at page two for Department's 23        9        Q. Okay. And once the document is generated
10         for identification, I see that there are signatures       10   by you, how is it--how is it kept? In what database
11         at the bottom of page two. Whose signatures are           11   is it kept?
12         those?                                                    12        A. It's not. It's printed out and given to
13              A. One is my signature, followed by Dr.              13   Dr. Severin.
14         Severin, including a statement, a written statement       14        Q. Okay. And how many copies are made?
15         by him.                                                   15        A. Two copies.
16              Q. Okay.                                             16        Q. Okay. And where do the two copies go?
17                        MR. FRANCIS: At this time, I ask that      17        A. One goes to Dr. Severin for signature. He
18              Department's 23 for identification be moved into     18   -- [00:01] returns it, and one goes to me for file.
19              evidence.                                            19        Q. Okay. And is that your procedure with all
20                        THE HEARING OFFICER: Any objection?        20   such documents such as this?
21                        MR. MASSENA: Yes, Your Honor. Just         21        [Crosstalk]
22              may we go off the record for a moment?               22        A. --yes, I give--it would be either my
23                        THE HEARING OFFICER: Sure.                 23   secretary will give it to them, or in his mailbox,
24                        MR. MASSENA: Okay.                         24   but the document is generated by me.
25                        [OFF THE RECORD 0:19:37]                   25        Q. Now on the second page of what has been




                  Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 8
                                                              160                                                            162
 1            DORCELY - VOIR DIRE - MASSENA                          1      DORCELY - VOIR DIRE - MASSENA
 2         marked for identification as Department's Number 23,      2   some point in time?
 3         there is a handwritten--a handwritten note. Is that       3        A. No, this was part of the Specification.
 4         note written by you?                                      4        Q. Okay. Did you turn these documents over to
 5               A. No.                                              5   Mr. Francis at some point in time between the time
 6               Q. Okay. Who is that note written by?               6   that you generated it and today?
 7               A. That is Dr. Severin.                             7        A. All the documentation that is here was
 8               Q. Okay. And you observed him write that            8   given to the Department.
 9         note?                                                     9        Q. Okay.
10               A. It returned to me signed by Dr. Severin         10                  MR. MASSENA: No objection, Your
11         with this.                                               11        Honor.
12               Q. Okay. And what does that note say?              12                  THE HEARING OFFICER: All right. So,
13               A. It says, I can't make out his handwriting.      13        Department 23 is in evidence.
14               Q. Well, you--                                     14                  [Whereupon Department of Education's
15               [Crosstalk]                                        15        Exhibit 23 is admitted into evidence]
16               Q. So, you said you don't recognize the            16                  MR. FRANCIS: Okay.
17         handwriting.                                             17       DIRECT EXAMINATION (CONT.)
18               A. But it's given back to me from Dr. Severin      18       BY MR. FRANCIS
19         though.                                                  19        Q. Again, I direct your attention to
20               Q. Okay. And you said you do or do not             20   Department's Number 1 in evidence, specifically
21         recognize the handwriting?                               21   Specification number 13. What occurred on or about
22               A. You asked me what's at the bottom--             22   June 15th, 2015?
23               Q. [Interposing] Yes.                              23        A. So during that time, we are requesting
24               [Crosstalk]                                        24   grades, particularly for marking three, and marking
25               Q. Yes.                                            25   period four, so we can finalize the graduation




                                                             161                                                            163
 1            DORCELY - VOIR DIRE - MASSENA                          1      DORCELY - DIRECT - FRANCIS
 2              A. Reading it. Would you like me to read it?         2   decision. In this case here, Dr. Severin did not
 3              Q. Yes, please.                                      3   submit his grades in a timely manner.
 4              A. This is an accurate summary.                      4                  MR. FRANCIS: I have in my hand a nine
 5              Q. Accurate or inaccurate?                           5        page document that I ask be marked Department's
 6              A. This is--this is an, and I see accurate.          6        Number 24 for identification. I have a copy for
 7              Q. And you don't see anything before accurate,       7        the Arbitrator, and I have a copy for
 8         the word accurate, as in I-N, inaccurate?                 8        Respondent.
 9              A. No. It says this is an, A-N, and then it          9                  THE HEARING OFFICER: Okay. So, we'll
10         says inaccurate summary of the meeting?                  10        mark this as Department's 24 for identification.
11              Q. Mm hmm.                                          11                  MR. MASSENA: And, Your Honor, may we
12              A. Oh, I should have--I showed you a copy of        12        just go off the record briefly?
13         the lesson plan.                                         13                  THE HEARING OFFICER: Yeah, we're
14              Q. Okay.                                            14        doing a lot of that--
15              A. R-S, initialized.                                15                  [Crosstalk]
16              Q. And R-S initialized, that's for Richard          16                  THE HEARING OFFICER: Okay, let's do
17         Severin?                                                 17        it again. Let's go off the record.
18              A. I would assume, correct.                         18                  [OFF THE RECORD 0:25:20]
19              Q. Okay. And upon receiving this, what did          19                  [ON THE RECORD 0:25:20]
20         you do with this?                                        20                  THE HEARING OFFICER: Go back on the
21              A. Put it in the file.                              21        record. All right, I have the document before
22              Q. Okay. And upon--and then how did the--this       22        me. I have marked it for identification as
23         document find its way to us today?                       23        Department 24.
24              A. It's presented as Specification.                 24                  MR. FRANCIS: Let the record reflect
25              Q. Did you turn this over to the Department at      25        that I am showing Principal Dorcely Department's




                  Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 9
                                                               164                                                           166
 1            DORCELY - DIRECT - FRANCIS                              1      DORCELY - VOIR DIRE - MASSENA
 2              24 for identification.                                2       VOIR DIRE
 3              Q. And I ask that you look at those documents         3       BY MR. ALAIN MASSENA
 4         and let me know if you recognize them.                     4        Q. As to the second page of the--what has been
 5              A. The first page is a summary of the                 5   marked for identification as Department's Number 24,
 6         discipline meeting held with Dr. Severin. As noted         6   you indicated that this page reflects when the grades
 7         also, this is the second time this incident of not         7   are due?
 8         submitting his EGG file occurred.                          8        A. No, this is the correspondent email--
 9              Q. And could you please tell the Arbitrator           9        Q. [Interposing] Okay.
10         what an EGG file is?                                      10        A. --to all the staff, including Dr. Severin.
11              A. Electronic grading system, where all              11        Q. Okay.
12         teachers submit their grades, so we can process           12        A. That's the system we have.
13         students' report cards. In this case here, the            13        Q. And how is this--how is this--this is sent
14         urgency was it was Regents, and following Regents for     14   out every day?
15         graduation decisions. The second page is a                15        A. It's a daily docket, yeah, it's called
16         correspondence, through our system we have with our       16   every day.
17         daily docket, where we inform our staff, please be        17        Q. Okay. And it's sent by whom?
18         advised, looking ahead, these are the things that are     18        A. By Ms. Townes, the secretary.
19         due, to give them advance--advance information of         19        Q. Okay. And do you receive--does Ms. Townes
20         let's get these things ready. In this case, the           20   receive some sort of correspondence that the
21         second document is dated on June 5th, a daily docket      21   individuals attached to this email have actually
22         sent out by the secretary informing all the staff of      22   opened or ever actually seen this correspondence?
23         the grades are due. The third page is a continuation      23        A. What, a read receipt?
24         of that document, more specifically with the specific     24        Q. Yes, a read receipt.
25         dates when the EGG files are due. The fourth page is      25        A. Yes, we have read receipts.




                                                               165                                                            167
 1            DORCELY - DIRECT - FRANCIS                              1      DORCELY - VOIR DIRE - MASSENA
 2         a correspondence with Dr. Severin, informing him that      2        Q. Do you have a copy of that read receipt?
 3         his EGG files have not been received. The fifth page       3        A. No, it's not here.
 4         is a continuation of that correspondence. Page             4        Q. Okay.
 5         number six, number six a correspondence, again with        5        A. But the entire school gets this, and this
 6         Dr. Severin, for his marking period four grade, where      6   is also I make morning announcements as well.
 7         he is being advised to please submit the grade, and        7        Q. Well just, Principal Dorcely, just one
 8         his correspondence with my Assistant Principal, and I      8   moment, please. Again, the question was is there a
 9         am cc'd on that exchange. The seventh page is              9   read receipt that comes with this email? Yes or no.
10         similar. And the page number eight is my Assistant        10        A. This daily docket is sent to every single
11         Principal, Ms. Barnett. I am cc'd on it, including        11   staff member.
12         in this case here, because it's an urgent matter, we      12        Q. Okay once again--
13         have to make decisions, the UFT Chapter Leader is         13                  THE HEARING OFFICER: [Interposing]
14         also included in that correspondence, requesting the      14        Just listen to the question and then answer
15         grade, the marking period grade. And then the final       15        specifically the question asked of you, please.
16         page is an email sent of high importance to Dr.           16        Q. Does the send of this email receive a read
17         Severin, informing him that we need, again, we need       17   receipt for the recipients of this email upon the--
18         your marking period grades, and I am cc'd on that         18   upon the recipient opening or receiving the email?
19         exchange as well.                                         19        A. For this case, no.
20                        MR. FRANCIS: At this time, I ask that      20        Q. Okay. And again, it's the people's
21              Department's 24 for identification be moved into     21   position that this particular document is--represents
22              evidence.                                            22   notice to Dr. Severin. Is that correct?
23                        MR. MASSENA: Just brief Voir Dire,         23        [Crosstalk]
24              Your Honor.                                          24        Q. The Department's position.
25                        THE HEARING OFFICER: Certainly.            25        [Background conversation]




                  Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                    06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 10
                                                                 168                                                             170
 1              DORCELY - VOIR DIRE - MASSENA                            1      DORCELY - DIRECT - FRANCIS
 2                Q. Is that the Department's position?                  2        Q. Again, I direct your attention to
 3                A. That's correct.                                     3   Department's Number 1 in evidence, specifically
 4                Q. Okay.                                               4   Specification number 14. What, if anything, occurred
 5                          MR. MASSENA: Your Honor, we object to        5   on or about May 29th, 2015?
 6                the daily docket coming into evidence.                 6        A. Similar to the request for the marking
 7                          THE HEARING OFFICER: Okay. Now, this         7   period grades for three and four, we experienced the
 8                is, I think, it was represented a nine page            8   same behavior for marking period number two, where we
 9                document. Are there any other pages within             9   also requested the EGG file, so that we can generate
10                Department 24 which the Respondent is objecting       10   student grades.
11                to?                                                   11                   THE HEARING OFFICER: I just want to
12                          [Background conversation]                   12        note for the record that EGG file is spelled E-
13                          MR. MASSENA: No, Your Honor.                13        G-G, all capital letters.
14                          THE HEARING OFFICER: Okay. So, the          14                   MR. FRANCIS: Thank you for that.
15                only pages you're bringing to my attention, for       15                   MR. DORCELY: And it stands for
16                the purpose of your objection, are pages two and      16        electronic grade--
17                three, and which have been described as the           17                   THE HEARING OFFICER: [Interposing]
18                daily docket. Mr. Francis, do you want to be          18        Gathering.
19                heard on this before I make a ruling?                 19                   MR. DORCELY: --gathering, yeah.
20                          MR. FRANCIS: Briefly.                       20        Q. Was the failure to submit marking period
21                          THE HEARING OFFICER: Sure.                  21   two EGG files documented in any way?
22                          MR. FRANCIS: The daily docket is sent       22        A. Yes.
23                to the--every teacher on a daily basis. Doctor,       23        Q. And how was that documented?
24                excuse me, Respondent Severin, Richard, is the        24        A. It led to, based on the failure, a
25                first name on the list of many individuals who        25   disciplinary meeting with Dr. Severin, for his




                                                                  169                                                            171
 1              DORCELY - VOIR DIRE - MASSENA                            1      DORCELY - DIRECT - FRANCIS
 2                the email is sent to on a daily basis. And as          2   failure to submit his marking period two grade.
 3                such, this is relevant to the fact that he's on        3                  MR. FRANCIS: I have in my hand a
 4                notice to present the documentation as                 4        three page document that I ask be marked
 5                requested.                                             5        Department's Number 25 for identification. I am
 6                           THE HEARING OFFICER: Okay. I am             6        handing a copy to the Arbitrator, and I am
 7                going to admit this entire document, including         7        handing a copy to Respondent.
 8                pages two and three of daily docket,                   8                  THE HEARING OFFICER: All right, we'll
 9                specifically into evidence. There's an                 9        mark this as Department 25 for identification.
10                indication on page two that the Respondent was a      10                  MR. FRANCIS: I ask that Principal
11                recipient of this daily docket two page email.        11        Dorcely look at Department's 25 for
12                I am going to operate under the presumption that      12        identification.
13                the email was indeed sent to the Respondent.          13        Q. And please tell the Arbitrator if you
14                Now, if it turns out that the Respondent              14   recognize the document, and if you do, what do you
15                testifies that his--that he, if indeed, at the        15   recognize it to be.
16                appropriate time, the Respondent testifies that       16        A. On the first page, it's a summary of my
17                he did not said document, certainly I will hear       17   disciplinary meeting with Dr. Severin. In this
18                that testimony and any arguments attendant to         18   particular case, Dr. Severin had waived his right for
19                that; but I am going to, at this time, admit the      19   union representation, and I have attached. And also
20                entire nine page document into evidence.              20   attached is an excerpt from the handbook, indicating
21                Department 24 is in evidence.                         21   on page 37 the procedures for submitting his EGG
22                           [Whereupon Department of Education's       22   file. On page number two, it's my signature, as well
23                Exhibit 24 is admitted into evidence]                 23   as Dr. Severin's. On page number three, it's
24               DIRECT EXAMINATION (CONT.)                             24   correspondence with Dr. Severin. In this case here,
25               BY MR. FRANCIS                                         25   I emailed Dr. Severin with the date and time,




                    Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                   06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 11
                                                               172                                                              174
 1            DORCELY - DIRECT - FRANCIS                                1      DORCELY - DIRECT - FRANCIS
 2         indicating that I have not received his EGG file and         2   paragraph and read it, and please inform the
 3         it's 7:03 p.m. and the EGG file was due by 3:00 p.m.         3   Arbitrator whether or not if that email is relevant
 4              [Background conversation]                               4   to the Specification that we're discussing.
 5                        MR. FRANCIS: At this time, I ask that         5        A. In this case, it seems it's in the same
 6              Department's 25 for identification be moved into        6   body of correspondence, so in a response, missing
 7              evidence.                                               7   grade, the conversation became about missing grades,
 8                        MR. MASSENA: Okay. I would simply             8   where he indicated, Dr. Severin, that he is not able
 9              ask that--I would object to the third page, the         9   to report to work. So, it's on that same
10              first portion of the third page, which is an           10   correspondence. So, now you can respond to an email
11              email from Mr. Dorcely to Principal--I'm sorry,        11   and then...
12              from Dr. Severin to Principal Dorcely, that that       12                  THE HEARING OFFICER: Does it pertain,
13              portion of the email correspondence be redacted        13        if you know, Principal, to the specific
14              as not relevant to--not relevant to the                14        Specification at issue, namely Specification
15              testimony involved.                                    15        four, which charges the Respondent with failing
16                        THE HEARING OFFICER: Okay, Mr.               16        to follow a directive to supply marking period
17              Francis? It seems, to my eyes, to be an                17        two electronic grade gathering files by a
18              unrelated matter.                                      18        certain due date.
19                        MR. FRANCIS: Well, permit me to              19                  MR. FRANCIS: I would argue, if I may-
20              question the witness on that particular issue.         20        -
21                        THE HEARING OFFICER: Okay.                   21                  THE HEARING OFFICER: [Interposing]
22              Q. I see that there is an email from                   22        Yeah.
23         Respondent Severin to yourself regarding this re            23                  MR. FRANCIS: --I would argue that it
24         missing grades. Is that--how is that email relevant         24        is part of the narrative.
25         to the Specification that we're discussing?                 25                  [Crosstalk]




                                                                 173                                                            175
 1              DORCELY - DIRECT - FRANCIS                              1      DORCELY - DIRECT - FRANCIS
 2                          THE HEARING OFFICER: No, if I may,          2                  MR. FRANCIS: I'm indicating that his
 3                Mr. Francis, I think, as I have heard                 3        email to Principal Dorcely indicates he can't
 4                Respondent's counsel argue, and correct me if         4        report to work, which is probably--
 5                I'm correct, Mr. Massena, you were referring to       5                  THE HEARING OFFICER: [Interposing]
 6                the part that appears below good morning Mr.          6        Well, let's not do probably, all right. Let's
 7                Dorcely--                                             7        just find out from the witness what his
 8                          MR. MASSENA: [Interposing] Correct,         8        testimony is regarding this and then we'll go
 9                Your Honor.                                           9        from there.
10                          THE HEARING OFFICER: --and appears         10                  MR. DORCELY: I would say they do
11                basically to be two lines. So, if you could          11        interconnect.
12                take a look at that, Mr. Francis, and see if you     12                  THE HEARING OFFICER: Okay.
13                agree that it's not relevant, in which case it       13                  MR. DORCELY: That's why it's all in
14                should be redacted, or if you have some other        14        one page.
15                position.                                            15                  THE HEARING OFFICER: What I am going
16                          MR. FRANCIS: Again, I would ask the        16        to do is I am going to overrule the objection if
17                witness whether or not the--                         17        that's the only objection being raised with
18                          THE HEARING OFFICER: [Interposing]         18        regard to Department 25. I am going to admit
19                Okay.                                                19        the document as is. If it turns out, in my
20                          MR. FRANCIS: --first email is              20        review of the document and my consideration of
21                relevant to the Specification that we're             21        the evidence, I determine that it's not
22                discussing.                                          22        relevant, you can rest assured that I will
23                          THE HEARING OFFICER: Okay. Why don't       23        disregard those two lines; but I think for the
24                you go ahead and do that then?                       24        purpose of efficiency at this juncture, I am
25                Q. Would you take a look at the first                25        going to admit the entire document, but keep in




                    Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 12
                                                               176                                                            178
 1            DORCELY - DIRECT - FRANCIS                              1      DORCELY - DIRECT - FRANCIS
 2              mind the objection raised by Respondent.              2   card, both the front and the back. And the third
 3              Department 25 is in evidence.                         3   page indicate that twenty third, where is says no
 4                        [Whereupon Department of Education's        4   contact, no show.
 5              Exhibit 25 is admitted into evidence]                 5                   MR. FRANCIS: At this time, I'd ask
 6                        MR. FRANCIS: Thank you. Can we go           6         that Department's 26 for identification be moved
 7              off?                                                  7         into evidence.
 8                        THE HEARING OFFICER: Sure, let's go         8                   THE HEARING OFFICER: Any objection?
 9              off the record.                                       9                   MR. MASSENA: Just brief Voir Dire,
10                        [OFF THE RECORD 0:40:08]                   10         Your Honor.
11                        [ON THE RECORD 0:40:08]                    11                   THE HEARING OFFICER: Sure, go ahead.
12                        THE HEARING OFFICER: Let's go back on      12       VOIR DIRE
13              the record. Okay, we're back on.                     13       BY MR. ALAIN MASSENA
14              Q. I want to direct your attention to                14         Q. The second and third pages of what has been
15         Department's Number 1 in evidence, specifically           15   marked for identification as Department's 26, what
16         Specification number 15. What occurred on or about        16   are those--the second and third page, what are those
17         April 23rd, 2015?                                         17   again?
18              A. On April 23rd, we began to notice a similar       18         A. Dr. Severin's April time card of 2015.
19         pattern of not notifying me myself as the direct          19         Q. Okay. And how do you know that to be the
20         supervisor, or Ms. Townes, of absences. In this case      20   case?
21         here, Dr. Severin failed to advise us that he was not     21         A. It says April 2015. It's his time card.
22         going to be at work, resulting in us looking for a        22         Q. It says what, I'm sorry?
23         substitute teacher.                                       23         A. It's Dr. Severin's time card.
24              Q. And was that documented in any way?               24         Q. Okay. And I said how do we know--how do we
25              A. Yes. It led to a disciplinary meeting             25   know it to be his time card again? Because it says




                                                               177                                                            179
 1            DORCELY - DIRECT - FRANCIS                              1       DORCELY - VOIR DIRE - MASSENA
 2         again.                                                     2   his name you said?
 3                        MR. FRANCIS: I have in my hand a            3         A. Yes.
 4              three page document that I ask be marked              4         Q. Okay. And what date is this in reference
 5              Department's 26 for identification. I have a          5   to?
 6              copy for the Arbitrator, and I have a copy for        6         A. The April 23rd absence.
 7              Respondent.                                           7         Q. Okay. And is there any date on these time
 8                        MR. MASSENA: Thank you.                     8   cards?
 9                        THE HEARING OFFICER: Okay. So, we'll        9         A. Yes, if you turn to the second and third
10              mark this as Department 26 for identification.       10   page. It's both the front and the back.
11                        MR. FRANCIS: Thank you. Let the            11         Q. Okay. And where is the date indicated on
12              record reflect that I am showing Principal           12   these time cards?
13              Dorcely the three page document marked               13         A. Do you have the third page?
14              Department's 26 for identification.                  14         [Crosstalk]
15              Q. I ask that you take a look at those               15                   THE HEARING OFFICER: --in the fact
16         documents and tell the Arbitrator if you recognize        16         that you have offered a second page--
17         those documents, and if so, what do you recognize         17                   MR. MASSENA: [Interposing] Okay.
18         them to be.                                               18                   THE HEARING OFFICER: --Mr. Francis.
19              A. This is a summary of my disciplinary              19         Let me just ask. Is this intentional or is
20         meeting for Dr. Severin, in addition to Dr. Severin       20         this--
21         waiving to union representation. During our meeting,      21                   [Crosstalk]
22         I informed Dr. Severin of his absence, how did he         22                   MR. FRANCIS: --front and back of the
23         respond, and he made a note here, and that is my          23         month--
24         signature on the second page, dated April 2015. That      24                   [Crosstalk]
25         is the documentation of Dr. Severin's April's time        25                   THE HEARING OFFICER: [Interposing]




                  Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 13
                                                             180                                                              182
 1            DORCELY - VOIR DIRE - MASSENA                           1      DORCELY - VOIR DIRE - MASSENA
 2              Oh, I see, forgive me. And I think the witness        2        basically one document.
 3              did make that clear.                                  3                  THE HEARING OFFICER: Okay.
 4                        MR. FRANCIS: Yes.                           4                  MR. MASSENA: But then I would argue
 5                        THE HEARING OFFICER: I'm sorry,             5        that any--any markings on the first page of the
 6              continue.                                             6        time card be redacted. It's not relevant and
 7                        MR. MASSENA: Okay.                          7        not viewable by the Arbitrator.
 8              Q. So, it's your testimony that this is the           8                  THE HEARING OFFICER: Any thoughts?
 9         front and back of the entire month of April. Is that       9                  MR. FRANCIS: That part is that it's
10         correct?                                                  10        one document. The twenty third is clearly
11              A. That is correct.                                  11        marked that he was absent, no call, no--with N-
12              Q. Okay. So, the first--the first document--         12        C, N-S.
13         the first page is not in reference to April 23rd. Is      13                  THE HEARING OFFICER: Okay. Unless
14         that correct?                                             14        there is any objection--other objections to
15              A. The first letter is a summary of our              15        Department 26, I am going to admit it into
16         discipline meeting.                                       16        evidence. I can easily disregard page one of
17              Q. No, I'm sorry, I apologize. The first--the        17        the two page time card. To the extent it
18         second page is not in reference to April 23rd. Is         18        represents the front of the time card and page
19         that correct?                                             19        three, or the second page of the time card,
20              A. No. It's in reference to April.                   20        represents the back of the card, it's
21              Q. Okay. So, the second page is the only page        21        essentially one document photocopied over two
22         that speaks to April 23rd. Is that correct?               22        pages. The relevant information, based on what
23                        THE HEARING OFFICER: The second page-      23        I'm hearing from the Department, is that which
24              -                                                    24        appears on page three, or the second page of the
25                        [Crosstalk]                                25        time card. That's where my focus will lie.




                                                               181                                                            183
 1            DORCELY - VOIR DIRE - MASSENA                           1      DORCELY - VOIR DIRE - MASSENA
 2                         MR. MASSENA: --the second page of the      2        Department 26 is in evidence.
 3              time card. Thank you. Thank you, Your Honor.          3                  [Whereupon Department of Education's
 4              A. Yes, the third page referenced the April           4        Exhibit 26 is admitted into evidence]
 5         23rd absence.                                              5       DIRECT EXAMINATION (CONT.)
 6              Q. Okay.                                              6       BY MR. FRANCIS
 7                         MR. MASSENA: So, I would object to         7        Q. Now again, with respect to Department's 26
 8              the first page being moved into evidence.             8   now in evidence, look at the third--the second page
 9                         THE HEARING OFFICER: The first page        9   of the time card on the date of April 23rd. I see
10              of the time card.                                    10   there is writing there. Could you please tell the
11                         MR. MASSENA: The first page of the        11   Arbitrator what that writing represents?
12              time card.                                           12        A. Yes. When a staff member is absent, we
13                         THE HEARING OFFICER: That's the basis     13   make a notation, in this case here, that indicates
14              for your objection. Mr. Francis?                     14   that the N-C, the no contact.
15                         MR. FRANCIS: And basically the            15        Q. Okay.
16              objection is...?                                     16                  THE HEARING OFFICER: And below that?
17                         THE HEARING OFFICER: What is--on          17                  MR. DORCELY: It's N-S, no show.
18              what grounds?                                        18                  THE HEARING OFFICER: Thank you.
19                         MR. MASSENA: On the grounds that it's     19                  MR. FRANCIS: Thank you.
20              not relevant to the Specification of April 23rd,     20        Q. I, again, direct your attention to
21              2015.                                                21   Department's Number 1 in evidence, specifically
22                         THE HEARING OFFICER: Mr. Francis?         22   Specification 16. What occurred on or about February
23                         MR. FRANCIS: The relevance is that        23   2nd, 2015?
24              this is one card. It's a front and back as           24        A. On February, this would be the second term
25              testified to by Principal Dorcely. It's              25   of the school year, the second 90 days of school.




                  Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 14
                                                               184                                                           186
 1            DORCELY - DIRECT - FRANCIS                              1      DORCELY - DIRECT - FRANCIS
 2         And in this case, we ask all staff members, teachers,      2   case here, the secretary, Ms. Townes, is informing
 3         to refer--to get their lesson plans to renew whatever      3   Dr. Severin that he has used up his emergency lesson
 4         they use. In this case here, we have yet to receive        4   plans as a result of his absence, and to please
 5         Dr. Severin's three emergency lesson plans for that        5   replenish three more.
 6         second term.                                               6                  MR. FRANCIS: I'd ask that
 7              Q. Now, could you please explain to the               7        Department's 27 for identification be moved into
 8         Arbitrator what an emergency lesson plan is?               8        evidence at this time.
 9              A. If a teacher is absent, we have to have on         9                  MR. MASSENA: Okay, just some brief
10         file, it's part of my handbook, that they must have       10        Voir Dire regarding page two of what is
11         on record three emergency lesson plans so we can          11        Department's Number 27 marked for
12         quickly utilize their lesson plans for any of the         12        identification.
13         subs, so there is no disruption in the continuity of      13                  THE HEARING OFFICER: Sure, please.
14         instruction.                                              14       VOIR DIRE
15              Q. And when you indicate subs, is that in            15       BY MR. ALAIN MASSENA
16         reference to a substitute teacher?                        16        Q. As to the second page of what's been marked
17              A. That is correct.                                  17   for identification as Department's Number 27,
18              Q. Now, was this failure to have three               18   Principal Dorcely, this email is an email that was
19         emergency lesson plans documented in any way?             19   sent from Ms. Townes, who is the secretary, correct?
20              A. Yes. It was documented through a                  20        A. That's correct.
21         disciplinary conference with Dr. Severin for his          21        Q. To Dr. Severin, is that correct?
22         failure.                                                  22        A. Correct.
23              Q. Okay.                                             23        Q. Okay. And to your knowledge, does the
24                        MR. FRANCIS: I have a two page in my       24   sending of this email include a read receipt?
25              hand that I'd ask be marked Department's number      25        A. No, to my knowledge, no.




                                                              185                                                             187
 1            DORCELY - DIRECT - FRANCIS                              1      DORCELY - VOIR DIRE - MASSENA
 2              27 for identification. I have a copy for the          2        Q. Okay. Okay, so there is no way to
 3              Arbitrator. I am handing that over at this            3   authenticate whether or not this document was
 4              time. And I have a copy for Respondent, and I         4   actually received by Mr.--by Dr. Severin. Is that
 5              am handing that over at this time.                    5   correct?
 6                        [Crosstalk]                                 6        A. We discussed it during our meeting.
 7                        THE HEARING OFFICER: So, we'll mark         7        Q. Okay.
 8              this as Department 27 for identification.             8        A. It's referenced with his union rep.
 9                        MR. FRANCIS: Thank you.                     9        Q. Okay. Well, this is not cross examination,
10              Q. I ask that you look at Department's 27 for        10   but again based on this email, there is no
11         identification. Do you recognize this two page            11   documentation that Dr. Severin received this
12         document, and if so, what do you recognize it to be?      12   document, correct?
13              A. This document is a summary of a                   13        A. Other than him--the email generated, no, no
14         disciplinary conference with Dr. Severin and the          14   receipt.
15         District representative, Mr. Charlie Turner               15        Q. Okay.
16         [phonetic]. In this particular case, I asked Dr.          16                  MR. MASSENA: Okay, no objection, Your
17         Severin, we have yet to receive his emergency lesson      17        Honor.
18         plan, and his response. And it's cited on the             18                  THE HEARING OFFICER: Okay. So,
19         handbook, particular what's expected, and that Dr.        19        Department 27 is in evidence.
20         Severin neglected his duties. It includes my              20                  [Whereupon Department of Education's
21         signature. It also includes Dr. Severin's signature       21        Exhibit 27 is admitted into evidence]
22         on the first page. On the second page, it's a             22       DIRECT EXAMINATION (CONT.)
23         correspondence, and this is in January which is still     23       BY MR. FRANCIS
24         in term one, where we are informing staff about           24        Q. I direct your attention again to
25         having emergency lesson plans available. In this          25   Department's Number 1 in evidence, specifically




                  Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 15
                                                               188                                                            190
 1            DORCELY - DIRECT - FRANCIS                              1      DORCELY - DIRECT - FRANCIS
 2         Specification number 17. What occurred on or about         2   two, the last page, it is the directive, beginning
 3         January 5th, 2015?                                         3   with in addition you are directed to. In this case
 4              A. On January 5th, which was I conducted an           4   here, number two says to submit his period seven
 5         observation of Dr. Severin, and in that observation I      5   lesson plan for feedback and support. And it
 6         had given Dr. Severin a directive, because he was          6   includes my signature and Dr. Severin's signature.
 7         showing he needed support with his planning, to            7                  MR. FRANCIS: I would ask that
 8         submit his lesson plan for my support, and Dr.             8        Department's 28 for identification be moved into
 9         Severin failed to provide me with the requested            9        evidence at this time.
10         document.                                                 10                  MR. MASSENA: Okay, objection, Your
11                        MR. MASSENA: Your Honor, once again,       11        Honor, just a moment to confer with my client.
12              I would ask that the witness not read from--         12                  THE HEARING OFFICER: Sure, we'll go
13                        [Crosstalk]                                13        off the record.
14                        THE HEARING OFFICER: [Interposing]         14                  MR. MASSENA: Thank you.
15              Sure. It's a better practice, and in fact,           15                  [OFF THE RECORD 0:55:22]
16              that's what's expected that you'll testify           16                  [ON THE RECORD 0:55:22]
17              independent of any documents unless you're           17                  THE HEARING OFFICER: Go back on the
18              directed to a document, based on your inability      18        record. Is there any objection to Department
19              to recall events. So, if you could just turn         19        28?
20              over what's in front of you. Thank you very          20                  MR. MASSENA: Yes, Your Honor. As to
21              much, Principal. Okay, continue, please.             21        Department 28, the Respondent objects to the
22              A. I did not receive the lesson plan to              22        entire performance evaluation document, dated
23         support Dr. Severin, following an observation where       23        December 22nd, 2014. This is not a competency
24         it was documented that please to submit those lesson      24        case. This is a neglect of duty, misconduct,
25         plans for support.                                        25        insubordination case, conduct unbecoming case.




                                                               189                                                           191
 1            DORCELY - DIRECT - FRANCIS                              1      DORCELY - DIRECT - FRANCIS
 2                        MR. FRANCIS: I have in my hand a five       2        The only portion that's relevant in the
 3              page document that I ask be marked Department's       3        evaluator form, the Annual Professional
 4              28 for identification. I have a copy for the          4        Performance Review evaluator form, is line
 5              Arbitrator, and I am handing it over. And I           5        number two on the last page of the document,
 6              have a copy for Respondent, and I am also             6        which indicates submit your period seven lesson
 7              handing that over to Respondent.                      7        plans for the week every Monday for review,
 8                        THE HEARING OFFICER: So, we're going        8        feedback, and support until further notice. I
 9              to mark this as Department 28 for                     9        believe that's the only relevant portion of the
10              identification.                                      10        evaluation form, the class room observation
11                        MR. FRANCIS: I'd ask that the              11        evaluation form. That's, yeah, I believe that
12              Principal look at Department's 28 for                12        line is the only relevant portion of the
13              identification.                                      13        observation, class room observation form, not
14              Q. And tell the Arbitrator if you recognize          14        only for Specification 17, but for the entire
15         the document and what you recognize it to be.             15        proceeding, Your Honor.
16              A. This is a summary of my disciplinary              16                  THE HEARING OFFICER: Okay, Mr.
17         meeting with Dr. Severin and the District rep,            17        Francis, do you want to be heard?
18         Charlie Turner, where it is cited that Dr. Severin        18                  MR. FRANCIS: Yes. The observation
19         was directed to submit his period seven lesson plans      19        report is one entire document. It references a
20         specifically for every Monday for review, feedback,       20        directive that was given to the Respondent, and
21         and support and it had to be due by the fifth of          21        the Respondent failed to follow that directive.
22         January, 2015. And it includes Dr. Severin's              22                  THE HEARING OFFICER: Okay. The
23         signature. On the second page, this is the                23        Department is making the argument it's just one
24         observation. And in the observation, it includes the      24        entire document.
25         notes for the observation. And if you turn to one,        25                  MR. FRANCIS: That's correct.




                  Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                   06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 16
                                                                 192                                                            194
 1              DORCELY - DIRECT - FRANCIS                              1      DORCELY - DIRECT - FRANCIS
 2                          THE HEARING OFFICER: There's really         2   or about January 5th, 2015?
 3                no basis to segregate out the last page.              3        A. On January 5th--
 4                          MR. FRANCIS: That is correct.               4        [Crosstalk]
 5                          THE HEARING OFFICER: I am very              5                  THE HEARING OFFICER: [Interposing]
 6                sensitive to the issue being raised by                6        Okay, good, okay. Can you continue?
 7                Respondent. I agree this is not an incompetence       7        A. So, on January 5th, Dr. Severin again, in
 8                case. Having said that, to the extent that the        8   that observation dated December 22nd, was directed to
 9                last page of the observation report is                9   schedule support sessions, so I can support him in
10                apparently relevant to the Department's case, I      10   his professional practice, and his failure to do
11                am going to admit the entire document, but you       11   that, again, a pattern of just deliberate disregard
12                can rest assured, that the Respondent can rest       12   to directives.
13                assured that I am not going to be paying any         13        Q. And was that document--was that documented
14                attention to any part of the document, other         14   in any way?
15                than that which is relevant. At this point, it       15        A. Yes.
16                seems to be simply the last page, line two.          16        Q. And how was it documented?
17                Department 28 is in evidence.                        17        A. In a disciplinary meeting on January 5th.
18                          [Whereupon Department of Education's       18                  MR. FRANCIS: I have in my hand a two
19                Exhibit 28 is admitted into evidence]                19        page document that I am going to ask be marked
20                          MR. MASSENA: So, Your Honor, so for--      20        Department's 29 for identification. I have a
21                          THE HEARING OFFICER: [Interposing]         21        copy for the Arbitrator.
22                Sure.                                                22                  THE HEARING OFFICER: Okay, we'll mark
23                          MR. MASSENA: --obviously for               23        this as Department 29.
24                clarification for the Respondent, as far as the      24                  MR. FRANCIS: And I have a copy for
25                Department's Number 28, it's being admitted into     25        Respondent.




                                                               193                                                              195
 1            DORCELY - DIRECT - FRANCIS                                1      DORCELY - DIRECT - FRANCIS
 2              evidence, and as far as the class room                  2                  MR. FRANCIS: And I ask that the
 3              observation evaluator form, the evaluator form          3        witness take a look at Department's 29 for
 4              is being admitted into evidence as it relates to        4        identification.
 5              line two on the last page.                              5        Q. Do you recognize this document?
 6                        THE HEARING OFFICER: Just for that            6        A. Yes.
 7              reason only.                                            7        Q. And what do you recognize it to be?
 8                        MR. MASSENA: Okay.                            8        A. This is a document where a summary of a
 9                        THE HEARING OFFICER: To the extent            9   meeting with the District rep, in this case Charlie
10              that there are any other ratings in there, they        10   Turner, regarding Dr. Severin's failure to my
11              are of no interest to me, of no moment, and at         11   directive that was based on the observation on
12              any rate, from my perspective, not finalized.          12   December 22nd, to schedule four support sessions with
13              We have not had an opportunity to address it,          13   me beginning January 5th. The first page also
14              nor would be in this forum, given the nature of        14   includes Dr. Severin's response, as well as his
15              this particular case. I am only accepting it           15   signature. And on the second page, it is a
16              because it's just one complete document. There         16   correspondence with my secretary, Ms. Townes, to Dr.
17              is no point in pulling it apart. I can, as the         17   Severin, regarding the new schedule that would have
18              Hearing Officer, easily disregard, and will            18   to be--from the first meeting.
19              disregard, that which is not relevant to this          19                  MR. FRANCIS: I'd ask that
20              proceeding. It will have no influence on the           20        Department's 29 for identification be moved into
21              outcome of this proceeding. Mr. Francis?               21        evidence at this time.
22                        MR. FRANCIS: Yes, thank you.                 22                  THE HEARING OFFICER: Any objections?
23              Q. I direct your attention to Specification            23                  MR. MASSENA: Okay he had mentioned--
24         18, which is on Department's 1 in evidence. And             24        just brief Voir Dire.
25         would you please tell the Arbitrator what occurred on       25       VOIR DIRE




                    Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                   06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 17
                                                               196                                                           198
 1            DORCELY - VOIR DIRE - MASSENA                             1   DORCELY - VOIR DIRE - MASSENA
 2             BY MR. ALAIN MASSENA                                     2               MR. FRANCIS: Again, the--please,
 3              Q. You had mentioned, during your testimony,            3     could you repeat your question?
 4         regarding the response. Where is the response,               4               THE HEARING OFFICER: Not a problem.
 5         regarding Dr. Severin's response to this email?              5     When we were--when I was ruling on the
 6                        MR. FRANCIS: Objection, that's a              6     admissibility of Department 28, Respondent had
 7              mischaracterization of the witness' testimony.          7     made a valid objection that there were certain
 8                        THE HEARING OFFICER: I'm not sure I           8     parts of this document that were not relevant to
 9              follow. You were saying--you were asking for a          9     this proceeding. While I agree with Respondent,
10              document--you're asking if there is any                10     I nonetheless admitted the entire document,
11              response?                                              11     because it's one document. It's one unified
12                        MR. MASSENA: I'll withdraw--                 12     document, and I attempted to reassure Respondent
13                        THE HEARING OFFICER: [Interposing]           13     that I would not consider, and would in fact
14              I'm not sure I follow.                                 14     disregard all other parts of Department 28,
15                        MR. MASSENA: I withdraw my objection,        15     pages one through I believe it's four, with the
16              Your Honor.                                            16     exception, with the exception of line two. And
17                        THE HEARING OFFICER: Okay.                   17     I'm asking the Department now if it was just for
18                        MR. MASSENA: I withdraw my objection.        18     me to reconsider that ruling in light of
19                        THE HEARING OFFICER: All right. So,          19     Specification 18, Department's 29?
20              Department 29 is in evidence.                          20               MR. FRANCIS: I would ask that the
21                        [Whereupon Department of Education's         21     Arbitrator renew his decision with respect to
22              Exhibit 29 is admitted into evidence]                  22     Department's 28 in evidence, and ask that the
23                        THE HEARING OFFICER: I have a                23     entire four page observation, Annual
24              question for you, Principal, for clarification.        24     Professional Performance Review, be considered
25              What is an instructional support session?              25     by the Arbitrator and--




                                                                 197                                                         199
 1              DORCELY - VOIR DIRE - MASSENA                           1   DORCELY - VOIR DIRE - MASSENA
 2                          MR. DORCELY: It is a meeting, where I       2               THE HEARING OFFICER: [Interposing]
 3                am meeting with a teacher, to provide them            3     All right. I am not going to do that but what
 4                support in an area of they receive ineffective        4     I--I am not going to do that. I am not going to
 5                or developing.                                        5     reconsider that part of my ruling. I will,
 6                          THE HEARING OFFICER: You would meet         6     however, simply note that on the last page, the
 7                with the teacher in this case?                        7     fourth page of the observation report, in line
 8                          MR. DORCELY: Correct, in this case,         8     one, there is some reference to the school
 9                yeah, I would be meeting with Dr. Severin.            9     secretary to schedule four planning sessions
10                          THE HEARING OFFICER: All right. And        10     with me. I don't know if that has any relation
11                I also notice that your April 27th, 2015,            11     to Specification 18 in Department's Exhibit 29.
12                letter, Department 29, includes the following        12               MR. FRANCIS: The relevance is that
13                reference. You were directed in your                 13     there is an email from the secretary to
14                observation report, dated December 22nd, 2014.       14     Principal Dorcely, and Respondent Severin is
15                Is that the same observation report, counsel, I      15     cc'd on it, which is instructing, since the
16                am directing this now to counsel, that appears       16     secretary forms the schedule, these are the four
17                in Department 28?                                    17     dates that he was supposed to--
18                          MR. FRANCIS: That's correct.               18               THE HEARING OFFICER: [Interposing]
19                          THE HEARING OFFICER: So, are you           19     Let's go off the record for a moment.
20                asking this Arbitrator, after I made my previous     20               [OFF THE RECORD 1:05:50]
21                ruling, to expand my consideration of this           21               [ON THE RECORD 1:05:50]
22                document to include something other than line        22               THE HEARING OFFICER: Go back on the
23                two in Department 28, because I had limited my       23     record. Okay, so based on some off the record
24                consideration of the document previously to that     24     communications between me and counsel, it has
25                line and that line only.                             25     been--I am deciding now that with regard to




                    Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 18
                                                               200                                                            202
 1            DORCELY - VOIR DIRE - MASSENA                           1      DORCELY - DIRECT - FRANCIS
 2              Department 28, I will disregard all of the--all       2         everyone is set, let's go back on the record.
 3              of the observation report, with the exception of      3         Mr. Massena, are you ready to proceed with cross
 4              both lines one and two on page four. Mr.              4         examination?
 5              Francis, it's still your witness.                     5                   MR. MASSENA: Yes, I am.
 6                         MR. FRANCIS: Yes. I am going to go--       6                   THE HEARING OFFICER: Great.
 7              may we go off the record--                            7       CROSS EXAMINATION
 8                         [Crosstalk]                                8       BY MR. MASSENA
 9                         THE HEARING OFFICER: [Interposing]         9         Q. All right, good afternoon, Principal
10              Sure, let's go off the record.                       10   Dorcely. As you have already heard, my name is Alain
11                         [OFF THE RECORD 1:06:59]                  11   Massena. I represent the Respondent in this matter.
12                         [ON THE RECORD 1:06:59]                   12   So, I have a few questions for you. If you need me
13                         THE HEARING OFFICER: Let's go back on     13   to repeat any of them, I am more than happy to do so.
14              the record. Any additional questions for the         14   If you don't understand them, I am more than happy to
15              Principal?                                           15   repeat them. Okay. Principal Dorcely, could you
16                         MR. FRANCIS: Yes.                         16   just tell us a little bit about your teaching
17                         THE HEARING OFFICER: Mm hmm.              17   background, about your background in DOE?
18             DIRECT EXAMINATION (CONT.)                            18         A. This is my twenty fourth year in the DOE.
19             BY MR. FRANCIS                                        19   I was a school aide. I spent ten years--
20              Q. As a result of the conduct, rather                20         Q. [Interposing] Okay.
21         misconduct, of the Respondent as delineated in            21         A. --in Professional Performing Arts, where I
22         Specifications one through 18, how did this affect        22   was--
23         the school?                                               23         [Background noise papers shuffling]
24              A. The impact of the deliberate misconduct by        24         Q. [Interposing] I'm sorry, if you could, ten
25         Dr. Severin had really impacted not only the staff,       25   years...?




                                                               201                                                           203
 1            DORCELY - DIRECT - FRANCIS                              1      DORCELY - CROSS - MASSENA
 2         but it really created a very toxic environment, where      2        A. In Professional Performance Arts High
 3         teachers, during the common planning time, were            3   School.
 4         always stating that how does Dr. Severin get to be in      4        Q. Okay. And where is that located?
 5         his class room -- [00:01] not participating in school      5        A. That's 328 West 48th Street.
 6         related professional assignment. It also had a major       6        Q. Okay.
 7         impact on the kids, particularly with the Global           7        A. Where I was a school aide, a computer
 8         Regents, where the passing percentage was--it just         8   coordinator, a substitute teacher. I taught three
 9         also, all of the structures you create as a                9   years at Professional Performance Arts.
10         Principal, to service kids, and to see it--the            10        Q. As a substitute teacher. Is that correct?
11         deliberate and at times just uncalled behavior, was       11        A. That is correct.
12         very striking, and it really impacted the school in       12        Q. Okay.
13         great, great, great proportion.                           13        A. After that, I served three years in
14                        THE HEARING OFFICER: Anything              14   LaGuardia Arts High School--
15              additional?                                          15        Q. [Interposing] When you say you served three
16                        MR. FRANCIS: Nothing further.              16   years, you served three years as what? In what--
17                        THE HEARING OFFICER: All right, given      17        [Crosstalk]
18              the time, let's go off the record. We're also        18        A. --technology, as the Director of
19              going to provide sufficient time for Respondent      19   Technology.
20              to prepare cross examination.                        20        Q. Okay.
21                        [OFF THE RECORD, Lunch and prepare for     21        A. At LaGuardia Arts. Then I transitioned to
22              cross 1:08:47]                                       22   an Assistant Principal, where I also taught research
23                        [ON THE RECORD, Lunch and prepare for      23   as an Assistant Principal, and I researched seminar.
24              closing 1:08:47]                                     24        Q. And at what point in time did you become
25                        THE HEARING OFFICER: Okay. If              25   Principal of Urban Action Academy?




                  Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 19
                                                              204                                                            206
 1            DORCELY - CROSS - MASSENA                              1      DORCELY - CROSS - MASSENA
 2              A. The 2013-2014 school year on June 17th.           2         Q. Okay. Well, if you could answer this in a
 3              Q. This June 17th, describe to us that               3   yes or no, if you can, is this something that you
 4         process.                                                  4   wanted?
 5              A. I was an Assistant Principal for six years,       5         A. Absolutely.
 6         transitioned by the Superintendent asked me to serve      6         Q. As I said, if you have any difficulty with
 7         in that capacity as Principal. And I am New York          7   my questions, just ask me to repeat them. I am more
 8         State certified as a building leader by the New York      8   than happy to do so. Now, you are not tenured yet.
 9         City Department of Education, and I have my               9   Is that correct?
10         certification in New York City as well as an             10         A. No, not yet.
11         Assistant Principal and Principal.                       11         Q. Okay. When are you up for tenure?
12              Q. Okay, but you do not have certification as       12         A. Decisions will be made this month.
13         a teacher. Is that correct?                              13         Q. This month, okay. Could you describe to us
14              A. I have certification as a substitute             14   the process of becoming tenured?
15         teacher.                                                 15         A. You're a Principal for three years, and you
16              Q. As a substitute teacher.                         16   go through an evaluation, and you have to meet your
17              A. That's correct.                                  17   PPO goals. I have been rated as an effective
18              Q. So, you have never been certified as a           18   Principal for the past three years, so tenure
19         teacher.                                                 19   decision is made exclusively by the Superintendent.
20              A. No.                                              20         Q. Okay. So, is it fair to say you're under a
21              Q. Okay. So, you pretty much went from school       21   great deal of stress at this particular point in
22         aide to substitute teacher to Assistant Principal.       22   time?
23              A. Director of Technology, computer                 23         A. No.
24         coordinator, then Assistant Principal.                   24                  MR. FRANCIS: Objection.
25              Q. Okay. Okay, so is it--is it fair to say          25                  THE HEARING OFFICER: Sustained.




                                                              205                                                           207
 1            DORCELY - CROSS - MASSENA                              1      DORCELY - CROSS - MASSENA
 2         that, you know, this is something you have worked         2        Q. So, you said the decision will be made
 3         very hard for to become a Principal? Is that              3   sometime this month?
 4         correct?                                                  4        A. Will be notified by the Superintendent. I
 5              A. Yeah, education with the Bank Street              5   just got my rating. I was rated again, three years
 6         College, I have my certification.                         6   in a row, as an effective Principal.
 7              Q. Okay.                                             7        Q. Okay. Now, you--you obviously know the
 8              A. I have two Master's Degrees.                      8   Respondent, correct?
 9              Q. Master's in what?                                 9        A. Yes, I know Dr. Severin.
10              A. Education, leadership. I have a Master's         10        Q. Okay. And you are--you hired Dr. Severin.
11         in--a B.S. in criminal justice, majored in forensics     11   Is that correct?
12         and policing, and a Bachelor's Degree in criminal        12        A. The Hiring Committee and I hired Dr.
13         justice, and currently a doctoral student in             13   Severin.
14         educational leadership at Stage [phonetic].              14        Q. Okay. And that was in 2014, correct?
15              Q. Educational leadership, correct?                 15        A. Open Market that would be August of 2014.
16              A. Correct.                                         16        Q. Okay. And Dr. Severin was referred to you.
17              Q. Okay. So once again, you have worked--you        17   How did you come to hire Dr. Severin?
18         have worked to get to this position. Is that your--      18        A. Dr. Severin was referred to me by Assistant
19         is that fair to say?                                     19   Principal Michelle Williams [phonetic].
20              A. In education, correct.                           20        Q. And when you say Assistant Principal,
21              Q. Okay. And this was a goal of yours,              21   Assistant Principal of Urban Action Academy?
22         becoming a Principal. Is that fair to say?               22        A. No. She was an ATR. It means she was
23              A. I was promoted.                                  23   assigned for me for the year.
24              Q. So, this is not something that you wanted?       24        Q. And why was she assigned to you?
25              A. It's a promotion, so I'm excited.                25        A. The rotation of Department of Education.




                  Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 20
                                                              208                                                           210
 1            DORCELY - CROSS - MASSENA                              1      DORCELY - CROSS - MASSENA
 2              Q. Now, and you said she was referred to you         2   questioned by--
 3         by--Dr. Severin was referred to you by Ms. Williams,      3                   MR. FRANCIS: [Interposing] Objection,
 4         correct?                                                  4        is it May or is it June?
 5              A. That's correct.                                   5                   THE HEARING OFFICER: You say in or
 6              Q. Okay. And what was the referral?                  6        around May or June of 2015, continue.
 7              A. I have a Social Studies teacher. He used          7        Q. Do you recall being questioned by the--by
 8         to be my teacher. I know there is a need here for         8   SCI?
 9         Social Studies. And she made a recommendation and         9        A. Around May or June, at the end of the
10         sent us his resume.                                      10   school year, SCI did pay a visit to the school.
11              Q. Okay. And based on her recommendation, you       11        Q. Okay. And they, they spoke to you,
12         hired Dr. Severin, correct?                              12   correct?
13              A. No, based on the recommendation of our           13        A. Very briefly, correct.
14         Hiring Committee.                                        14        Q. And they asked you a series of questions.
15              Q. Mm hmm. And what do you mean by that?            15   Is that correct?
16              A. I have about--we have a Hiring Committee.        16        A. Yes.
17         It consists of teachers at the school, and when we       17        Q. Okay. And these series of questions were
18         meet we select candidates for interviews.                18   regarding allegations of attempting to change a
19              Q. Okay. And what was the initial for the--         19   student's grade, correct?
20         what was his initial position when you hired him?        20        A. I learned about that from Dr. Severin.
21              A. Social Studies.                                  21        Q. Okay. When you say you learned of that by
22              Q. Now, at some point in June of 2014,              22   Dr. Severin, what do you mean by that?
23         withdrawn. Describe to us the early relationship         23        A. During a disciplinary meeting with Dr.
24         with Dr. Severin.                                        24   Severin, he indicated in a disciplinary meeting that
25              A. Very professional. I was very excited.           25   we're having this meeting because you are upset that




                                                             209                                                             211
 1            DORCELY - CROSS - MASSENA                              1      DORCELY - CROSS - MASSENA
 2         He'd be joining my team. The Hiring Committee was         2   I reported you to SCI. That Dr. Severin's statement,
 3         very excited. This was without us having his profile      3   which I--it's in the write up.
 4         yet. It was just based on his resume.                     4         Q. When did you first learn that Dr. Severin
 5              Q. Okay. And you were looking forward to him         5   reported you to SCI?
 6         working as a part of your team, correct?                  6         A. Dr. Severin.
 7              A. As a Social Studies teacher, correct.             7         Q. That was the first time you heard of it.
 8              Q. Okay. And then, withdrawn. And then the           8         A. He informed me of that, that is the reasons
 9         relationship began to change. Is that correct?            9   why we're having this meeting, because I reported you
10              A. No.                                              10   to SCI.
11                        MR. FRANCIS: Objection, a broad time.     11         Q. And this was done during the disciplinary
12                        THE HEARING OFFICER: So, you're           12   meeting?
13              objecting to the form of the question?              13         A. That is correct.
14                        MR. FRANCIS: To the form of the           14         Q. Do you recall which disciplinary meeting
15              question.                                           15   that was?
16                        THE HEARING OFFICER: Okay.                16         A. I think it was in--definitely around June.
17                        MR. FRANCIS: Too broad.                   17   The disciplinary was about either May or June, but
18                        THE HEARING OFFICER: Okay.                18   during that hearing--during that meeting he indicated
19              Q. I am referring to June of--I am referring        19   that.
20         to September of 2014. Did the relationship begin to      20         Q. Okay. And it's your testimony before this
21         change?                                                  21   tribunal that you had no knowledge of this pending
22              A. No, it was a professional relationship.          22   SCI investigation prior to Dr. Severin sharing this
23              Q. Okay, all right. I'd like to draw your           23   information with you.
24         attention to June--actually May of 2015. May, on or      24         A. I learned of that SCI investigation from
25         about May or June of 2015, do you recall being           25   Dr. Severin, following where SCI did also come to the




                  Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 21
                                                               212                                                           214
 1            DORCELY - CROSS - MASSENA                               1      DORCELY - CROSS - MASSENA
 2         school as well with the questioning.                       2        the objection, continue.
 3              Q. And what--how were you--what allegations           3                  MR. MASSENA: Okay.
 4         were you made aware of?                                    4        Q. So, this allegation you said is still
 5              A. Dr. Severin made me, during the                    5   pending, correct?
 6         disciplinary meeting, that I am upset because he--he       6        A. It's an SCI open investigation.
 7         indicated that I am upset because he reported me to        7        Q. Okay. And is it fair to say that this
 8         SCI. When SCI came to the building, they were asking       8   allegation could somehow affect your career as a
 9         about testing.                                             9   Principal?
10              Q. And what did they ask you about?                  10        A. No, it's an allegation.
11              A. Testing allegations that Dr. Severin              11        Q. No, I understand that, but the results of
12         referenced in our discipline meeting.                     12   the investigation, let's say the results of the
13                        THE HEARING OFFICER: I'm sorry, what       13   investigation, is it fair to say that it could
14              did you say? Testing allegation--                    14   somehow affect your career as a Principal?
15                        [Crosstalk]                                15                  MR. FRANCIS: Objection, it calls for
16                        THE HEARING OFFICER: Your voice            16        speculation.
17              trails off.                                          17                  THE HEARING OFFICER: Sustained. And
18                        MR. DORCELY: Testing allegation that       18        I also think it's argumentative. I understand
19              I forced to change a student grade.                  19        the issue, counsel.
20                        THE HEARING OFFICER: Mm hmm, thank         20                  MR. MASSENA: Okay.
21              you.                                                 21        Q. Approximately how many teachers are at
22              Q. How did you take this information?                22   Urban Action Academy?
23              A. It's allegation.                                  23        A. This year?
24              Q. How did you take it?                              24        Q. This year and also 2014-2015 academic year.
25              A. I laughed about it.                               25        A. I have expanded from 21 to now about 24.




                                                               213                                                            215
 1            DORCELY - CROSS - MASSENA                               1      DORCELY - CROSS - MASSENA
 2              Q. And you don't take these allegations               2        Q. Okay. So, you began with 21 in 2014, of
 3         seriously? Now, let me ask you. This investigation         3   2015, so now you have 24 teachers. Is that correct?
 4         by SCI, is this somewhere--are these--is this              4        A. That is, yeah.
 5         investigation somewhere placed in your file as a           5        Q. Okay. And of those 24 teachers, have any
 6         Principal?                                                 6   of those teachers been--are any of those teachers
 7              A. No.                                                7   under a 3020-a? Have you preferred any of those
 8              Q. No?                                                8   teachers to a 3020-a hearing?
 9              A. I believe the allegations of the testing is        9                  MR. FRANCIS: Objection relevance.
10         actually still pending.                                   10                  THE HEARING OFFICER: What is the
11              Q. Okay.                                             11        relevance, counsel?
12                        MR. FRANCIS: Objection, so much as         12                  MR. MASSENA: Well, I would ask--
13              there is a pending SCI investigation, and the        13                  [Crosstalk]
14              instruction on--regarding talking about it to        14                  THE HEARING OFFICER: [Interposing]
15              any individuals, would preclude him from talking     15        Okay. You're going to have to get used to this.
16              about a pending investigation.                       16        We're going to ask you again to step outside.
17                        THE HEARING OFFICER: What instruction      17        We're going to probably be doing that
18              are you referring to, counsel?                       18        periodically. So, thank you.
19                        MR. FRANCIS: The instruction that's        19                  [Background conversation]
20              given to every person that, quote unquote, may       20                  MR. MASSENA: Your Honor, the
21              or may not be a subject of an investigation, or      21        relevance is that obviously, as the Court is
22              a participant in the investigation, they are         22        probably, that Your Honor has probably
23              told not to discuss a pending investigation with     23        ascertained, is that we're of the position that
24              anybody.                                             24        Principal Dorcely has singled out--singled out
25                        THE HEARING OFFICER: I'm overruling        25        Dr. Severin, the Respondent, and therefore I




                  Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                   06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 22
                                                                216                                                             218
 1              DORCELY - CROSS - MASSENA                              1      DORCELY - CROSS - MASSENA
 2                think it is relevant to have an idea of how many     2        Q. In June of 2015, is that correct?
 3                other teachers are under 3020-a proceedings.         3        A. Between May or June at one of our
 4                          THE HEARING OFFICER: I am not sure I       4   disciplinary meetings.
 5                entirely follow. I mean I will from Mr.              5        Q. Okay.
 6                Francis--                                            6        A. I'm not exactly sure of the actual date,
 7                          MR. MASSENA: [Interposing] Yes.            7   and he did made a reference that the reason why we
 8                          THE HEARING OFFICER: --in a moment,        8   are having a disciplinary meeting is because I
 9                but if in fact a theory of the Respondent is, is     9   reported you to SCI.
10                that he's been singled out, how does the            10        Q. Now, you recall having, in September of
11                question what other teachers have you brought       11   2015, you recall having a meeting with staff,
12                charges against, how is that relevant?              12   correct? With staff members, is that correct?
13                          MR. MASSENA: It's relevant in that if     13        A. The beginning the first day?
14                Mr.--if Principal Dorcely is the only teacher       14        Q. Yes.
15                that he's brought 3020-a hearings--                 15        A. Yes, we have a meeting--
16                          [Background conversation]                 16        [Background noise papers shuffling]
17                          THE HEARING OFFICER: Did he get the       17        Q. Okay. And in that meeting, do you recall
18                name wrong?                                         18   stating to Mr. Severin that you are going to ride
19                          MR. FRANCIS: No, I thought he was         19   him?
20                referring to the Respondent.                        20        A. Absolutely not true.
21                          THE HEARING OFFICER: No, he said the      21        Q. Okay. Do you also recall saying that you
22                Principal brought charges against--                 22   are going into beast mode, and that no matter how
23                          [Crosstalk]                               23   many complaints are made against you, you just get
24                          MR. MASSENA: Yeah, against                24   stronger?
25                Respondent, I think it, again, it can be--it can    25        A. That's absolutely not true.




                                                              217                                                             219
 1            DORCELY - CROSS - MASSENA                                1      DORCELY - CROSS - MASSENA
 2              go towards that he is being singled out if he is       2                  THE HEARING OFFICER: Let's just stop
 3              the only teacher.                                      3        there. You said going into...?
 4                        THE HEARING OFFICER: I can't draw            4                  MR. MASSENA: Beast mode.
 5              that inference from that, counsel. You're              5                  THE HEARING OFFICER: Beast.
 6              asking me--                                            6                  MR. MASSENA: Yeah.
 7                        [Crosstalk]                                  7                  THE HEARING OFFICER: Thank you. I'm
 8                        MR. MASSENA: [Interposing] I can ask         8        sorry, please continue.
 9              you to draw that inference--                           9                  MR. MASSENA: Okay.
10                        [Laughter]                                  10        Q. So that's it's your testimony that that's
11                        [Crosstalk]                                 11   not true.
12                        THE HEARING OFFICER: You could ask me       12        A. It's not just my testimony. It's also the
13              to draw that inference, but I am going to             13   Department of Education's findings--
14              sustain the objection.                                14        Q. [Interposing] Well--
15                        MR. MASSENA: Fair enough, Your Honor.       15        [Crosstalk]
16                        THE HEARING OFFICER: Yeah, let's            16        Q. --I'm just asking about your testimony.
17              bring the Principal back. There's no way I            17        A. I'm just sorry, a report just came out.
18              could possibly draw that inference. Let's bring       18        Q. I am asking about your testimony.
19              the Principal back.                                   19        A. Sorry, okay.
20                        MR. MASSENA: Okay.                          20        Q. Principal Dorcely, let me ask you a
21              Q. Okay. So, I'll withdraw the last question.         21   question now.
22         So, Principal Dorcely, Dr. Severin made you aware of       22        A. Sure.
23         these--of the fact that he had reported you to SCI in      23        Q. Do you feel the need to add more than
24         June of 2014.                                              24   what's part of the--what's asked of you in this case?
25              [Background conversation]                             25        [Crosstalk]




                    Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 23
                                                              220                                                             222
 1            DORCELY - CROSS - MASSENA                               1      DORCELY - CROSS - MASSENA
 2                         MR. FRANCIS: Objection.                    2        quite clear what you mean by following. So, why
 3                         THE HEARING OFFICER: Sustained.            3        don't you rephrase the question, please?
 4              Let's not get into this colloquy with the             4                  MR. MASSENA: Okay.
 5              witness. You just continue to ask your                5        Q. Do you recall when this cooling period was
 6              questions.                                            6   instituted, cooling off period was instituted?
 7                         MR. MASSENA: Sure.                         7        A. We have met in December, with those parties
 8                         THE HEARING OFFICER: Let's make a          8   I noted, and it was agreed upon that the Principal,
 9              record.                                               9   myself, would not conduct observations. There was no
10              Q. Okay. Principal Dorcely, there came a             10   set time.
11         point in time where you had a meeting with the            11        Q. Okay. And what did you believe was to be
12         Superintendent, the UFT representative for the            12   the length of the cooling off period?
13         school, and Dr. Severin in 2015--in academic 2015-        13        A. There was a collective understanding that I
14         2016 year. Is that correct?                               14   would not observe Dr. Severin in his class room, his
15              A. That is correct. There was a meeting.             15   practice, but I can still continue, and held him
16              Q. Okay. And in that meeting, it was agreed          16   accountable, for his discipline leader.
17         that there would be what's called a cooling off           17        Q. Okay. I'd like to draw your attention to
18         period. Is that correct?                                  18   Specification two, okay, in the Department's Exhibit
19              A. That meeting was taking place between             19   Number 1, where you say on or about February 5th of
20         myself--                                                  20   2016, Respondent failed to adhere to the school cell
21              Q. [Interposing] Yes.                                21   phone policy, when he allowed students to use their
22              A. --the Chapter Leader, the District leader,        22   cell phones during his period three class. Now, was
23         Dr. Severin, the Superintendent and one more person,      23   this--was this incident, that's referred to in
24         which was the borough person who was there--              24   Specification two, was that an incident that you
25              [Background noise papers shuffling]                  25   yourself observed?




                                                               221                                                           223
 1            DORCELY - CROSS - MASSENA                               1      DORCELY - CROSS - MASSENA
 2              A. And during that meeting, it was suggested          2         A. No. It was an incident that I observed
 3         that there should be a cooling off period between          3   along with, who was I with, I was with someone that I
 4         myself and Dr. Severin, and then Dr. Severin will be       4   don't recall. I know I was with someone. I observed
 5         transferring February 1st.                                 5   that incident. That is correct.
 6              Q. Okay. Was there, in fact, a cooling off            6         Q. Okay. And isn't it true that when you
 7         period?                                                    7   approached Mr.--Dr. Severin's class room on February
 8              A. The cooling off period that was suggested          8   6th--February 5th of 2016, that Dr. Severin was
 9         to me, I will be the direct supervisor of Dr.              9   actually outside of the class room speaking to a
10         Severin, meaning my observations would stop.              10   student at that time?
11              Q. Did your observations stop?                       11         A. Absolutely not true.
12              A. Yes.                                              12         Q. And that actually, and do you recall that
13              Q. Okay, but you continued to follow Dr.             13   the, withdrawn. Who was the co-teacher at that time?
14         Severin throughout the school, is that correct--          14         A. Ms. Burlingame.
15              [Crosstalk]                                          15         Q. Okay.
16              Q. --even during this cooling off period?            16         A. I entered the class room.
17                         THE HEARING OFFICER: Hang on, there       17         Q. You entered into the class room. And the
18              is an objection. What's the nature of the            18   co-teacher was inside the class room.
19              objection?                                           19         A. That is correct.
20                         MR. FRANCIS: It calls for testimony,      20         Q. And Dr. Severin was outside of the class
21              withdrawn. There is no foundation for the            21   room.
22              question.                                            22         A. Inside the class room both.
23                         THE HEARING OFFICER: I don't have a       23         Q. Okay. However, you only disciplined Dr.
24              problem with that. I am overruling the               24   Severin in reference to this particular incident.
25              objection. I'm just not, from my perspective,        25         A. Incorrect.




                  Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                   06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 24
                                                               224                                                              226
 1            DORCELY - CROSS - MASSENA                                 1      DORCELY - CROSS - MASSENA
 2              Q. Okay.                                                2   on 3020-a, brought up on a 3020-a hearing?
 3              A. Both teachers got disciplined.                       3        A. No, she was disciplined for having
 4              Q. Both teachers were disciplined?                      4   students' cell phone in the class room, along with
 5              A. That is correct.                                     5   Dr. Severin.
 6              [Background conversation]                               6        Q. Okay. And how was she disciplined?
 7              Q. And you said that was teacher Fennigan               7        A. She got a letter to file just like Dr.
 8         [phonetic]?                                                  8   Severn.
 9              A. Ms. Burlingame.                                      9        Q. And you spoke with students, correct,
10              Q. Burlingame, okay. And again--                       10   regarding this?
11                        THE HEARING OFFICER: [Interposing]           11        A. When I came into the class room, I
12              Can we get a spelling of that name?                    12   confiscated four cell phones.
13                        MR. DORCELY: Yes, B-U-R-L-I-N-G-M-A--        13        Q. Okay. Were the students upset that you
14              I'm sorry, game, so Burlingame, so B-U-R-L-I-N-        14   confiscated their cell phones?
15              G-A-M-E.                                               15                   MR. FRANCIS: Objection, relevance?
16                        THE HEARING OFFICER: Thank you very          16                   THE HEARING OFFICER: Sustained.
17              much.                                                  17        Q. You obtained statements from the students,
18                        MR. DORCELY: You're welcome.                 18   correct?
19                        MR. MASSENA: Okay. And I ask that,           19        A. Yes, I did.
20              once again, as the witness is testifying, that         20        Q. Prior to obtaining the statements from the
21              he not refer to documents before.                      21   students, did you return their cell phones to them?
22                        THE HEARING OFFICER: I think you             22        A. Students were given back their cell phone
23              understand that concept now.                           23   after signing the cell phone policy. I mean they
24                        MR. DORCELY: I was thinking of the           24   know the cell phone policy. They were given that.
25              name.                                                  25        Q. Okay. And once again, the question is,




                                                                 225                                                           227
 1              DORCELY - CROSS - MASSENA                               1      DORCELY - CROSS - MASSENA
 2                          [Crosstalk]                                 2   actually withdrawn. The students came into your--the
 3                          THE HEARING OFFICER: Yeah, that's           3   students were summoned into your office. Is that
 4                fine, but it's just a good general rule to be         4   correct?
 5                reminded of.                                          5         A. I confiscated their cell phone.
 6                          MR. DORCELY: So I'll close my eyes          6         Q. Okay. And what is the process for a
 7                when I'm responding.                                  7   student getting back their cell phone?
 8                          [Laughter]                                  8         A. It means on the offense, if it's first,
 9                          THE HEARING OFFICER: Go ahead.              9   second, or third.
10                          MR. FRANCIS: I just want to, if I          10         Q. Okay. What is--what if it's the first
11                may--                                                11   offense?
12                          THE HEARING OFFICER: [Interposing]         12         A. They usually get their cell phones back.
13                Sure.                                                13         Q. The second offense?
14                          MR. FRANCIS: --the Respondent              14         A. The process is if it's the second offense,
15                attorney directed with witness' attention to         15   a parent meeting -- [00:01] by our code, the cell
16                Specification two, which is Department's 1 in        16   phone policy.
17                evidence.                                            17         Q. Okay and third offense.
18                          THE HEARING OFFICER: That's true. I        18         A. Then it's subject to them not to have a
19                don't know if he meant directing him to the          19   cell phone, again, for probably a day or a couple of
20                paper copy, or just in general directing his         20   days.
21                attention to what's contained in Specification       21         Q. So Student "B", do you know whether or not
22                two, but let's move on. Your point is                22   it was her first offense, second offense, or third
23                understood.                                          23   offense?
24                          MR. FRANCIS: Okay.                         24         A. I'm unaware if there was.
25                Q. Now, was co-teacher Burlingame brought up         25         Q. And what about as to Student "C", do you




                    Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 25
                                                              228                                                            230
 1            DORCELY - CROSS - MASSENA                               1      DORCELY - CROSS - MASSENA
 2         know if it was her first, second, or third?                2                   MR. MASSENA: Sure.
 3              A. I'm unaware.                                       3         Q. Professor, Principal Dorcely, when I say do
 4              Q. Okay. And do you recall whether or not             4   the children receive a receipt, I am referring to
 5         they received their cell phones prior to signing           5   receipt, R-E-C-E-I-P-T-S, receipts.
 6         these statements that have been admitted into              6         A. I believe they do.
 7         evidence as Department's Number 12 or after?               7         Q. They do. And that, what--in what form is
 8              A. They signed the statements after.                  8   that receipt given?
 9              Q. Okay. And what--how do you--how do you             9         A. The Dean's Department would give them a
10         memorialize that as to when they received their cell      10   receipt that--for cell phones and they're handed
11         phones?                                                   11   back.
12              A. Please rephrase that question.                    12         Q. Okay.
13              Q. Okay, I will.                                     13         A. With along with the cell phone policy.
14              [Background conversation]                            14         Q. And is a copy of the receipt kept in the
15              Q. Do you provide the students with a receipt        15   school's--does the school keep a copy of the receipt?
16         when you return their cell phones to them?                16         A. From the Dean's Department, the answer is
17              A. Yes, some students get a--they do get             17   yes.
18         something when they get a cell phone.                     18         Q. Okay. So, to your knowledge, did Student
19              [Crosstalk]                                          19   "B" receive a receipt when her cell phone was
20              A. Yes, some students do get. If I take the          20   returned to her?
21         cell phone for me, I confiscate it, and I put it          21         A. No, she did not.
22         right in my desk.                                         22         Q. And did Student "C" receive a receipt when
23              Q. Okay. And prior to returning the cell             23   her cell phone was returned to her?
24         phone, you provide them with a receipt, correct?          24         [Phone ringing]
25              A. A conversation with them, correct, just a         25         A. No.




                                                               229                                                            231
 1            DORCELY - CROSS - MASSENA                               1      DORCELY - CROSS - MASSENA
 2         conversation with the students.                            2         Q. Okay. So other than your testimony, there
 3              Q. And then a receipt.                                3   is no written proof that these students signed this
 4              A. Then the cell phone. Here, you know about          4   document prior to receiving their cell phones, is
 5         our cell phone policy.                                     5   that correct?
 6              Q. And then the receipt.                              6         A. Please rephrase that.
 7              A. They get their cell phone.                         7         Q. Sure. Other than your--other than your
 8              Q. Well when I say receipt, what I--                  8   testimony here today, and withdrawn. Your testimony
 9                        THE HEARING OFFICER: [Interposing]          9   was that the students received their cell phone prior
10              Yeah, no, that's fine. Just listen to the            10   to writing these documents--prior to writing these
11              question. He's asking about specifically a           11   statements. Is that correct what's been moved into
12              receipt, so you have to, you know, it may be a       12   evidence as Department's 12?
13              yes or a no answer. So, just listen to the           13         A. Students did receive their cell phone.
14              question and we'll move along much--                 14         Q. Okay. Now, I understand as soon as they
15                        [Crosstalk]                                15   received their cell phone. My question to you is was
16                        MR. FRANCIS: --between receipt paper       16   the statement and the cell phone returned at the same
17              or otherwise, and receiving their cell phone.        17   time?
18                        THE HEARING OFFICER: I hear you. If        18         A. No.
19              you don't understand the question, that's            19         Q. Were the cell phones returned prior to or
20              another option. In addition to yes or no, you        20   after--
21              can say I don't answer, but I just think that        21         A. [Interposing] Prior.
22              we'll move through the afternoon's testimony at      22         Q. --the statements? Prior to the statements
23              a better clip more efficiently if you just           23   be written. However, the students were aware that
24              listen the question and answer it as to the best     24   you wanted a statement. Is that correct?
25              of your ability directly. Counsel?                   25         A. That is correct.




                  Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 26
                                                              232                                                           234
 1            DORCELY - CROSS - MASSENA                              1      DORCELY - CROSS - MASSENA
 2              Q. And the students were aware that writing          2         A. Nineteen to twenty one.
 3         the statement was a contingent of receiving their         3         Q. Nineteen to twenty one class rooms, okay.
 4         cell phones back. Is that correct?                        4   Are they located all on one floor, or are they
 5              A. Incorrect.                                        5   located on multiple floors?
 6              Q. I'd like to direct your attention to              6         A. One floor, one wing.
 7         Specification number four, or actually withdrawn.         7         Q. I'm sorry, what was that?
 8         Prior to moving to Specification number four,             8         A. One long wing. It's an L shape.
 9         regarding Specification number three, are there video     9         Q. Oh it's, what, just one wing of a floor.
10         cameras in the hallways outside of Dr. Severin's         10         A. Correct.
11         Social Studies class?                                    11         Q. Oh. And how often do you patrol the
12              A. There's surveillance throughout the              12   floors?
13         building.                                                13         A. Every day.
14              Q. There's surveillance throughout the              14         Q. Every day, and how many times a day?
15         building.                                                15         A. Throughout the day.
16              A. Correct.                                         16         Q. And is it your practice to visit each class
17              Q. And to your knowledge, does the                  17   room?
18         surveillance--would the surveillance capture you         18         A. Yes.
19         entering into Dr. Severin's class, the manner in         19         Q. Okay. And definitely a practice to visit
20         which the camera is positioned?                          20   Dr. Severin's class room.
21              A. It's a clear view of the hallways.               21                   MR. FRANCIS: Objection,
22              Q. Okay. And do you know how long the video         22         argumentative.
23         feed is kept on the surveillance cameras?                23                   THE HEARING OFFICER: Well, he just
24              A. No, I do not.                                    24         said he makes it a practice to visit all the
25              Q. Okay. You don't know if it's a 30 day loop       25         class rooms. That presumably includes




                                                              233                                                            235
 1            DORCELY - CROSS - MASSENA                              1      DORCELY - CROSS - MASSENA
 2         or a 90 day loop or...                                    2        Respondent's class room, so I am going to
 3                        THE HEARING OFFICER: Is that a yes or      3        sustain the objection.
 4              a no?                                                4                  MR. MASSENA: Okay.
 5                        MR. DORCELY: No.                           5        Q. Now, when you arrived at--do you recall
 6              Q. Okay. Now I'm moving to Specification             6   what time you arrived at Dr. Severin's class on
 7         number four. You indicated that, in Specification         7   November 25th of 2015?
 8         number four, indicates that on or about November 25th     8        A. No.
 9         of 2015, the Respondent failed to adhere to the           9        Q. No, okay. You don't recall if it was
10         school policy or written directives from school          10   during the early part of the day or the latter part
11         administrators to keep one set of lights in the class    11   of the day, correct?
12         room during the viewing of a video or movie. Now,        12        A. It's hard, no, I don't recall, no.
13         and this is also something that you claim that you       13                  THE HEARING OFFICER: Just keep your
14         observed yourself.                                       14        voice up.
15              A. That is correct.                                 15                  MR. DORCELY: No, I don't recall.
16              Q. Now, let me ask you, Principal Dorcely, how      16                  THE HEARING OFFICER: Let's just go
17         many class rooms are there in your--in your building-    17        off the record for a second.
18         -in your school, Urban Action Academy?                   18                  [OFF THE RECORD 1:40:44]
19              A. For my floor?                                    19                  [ON THE RECORD 1:40:44]
20              Q. Yes, if you could give us the layout of          20                  THE HEARING OFFICER: Let's go back on
21         your school.                                             21        the record. I'm sorry, counsel, please
22                        MR. FRANCIS: Objection, relevance.        22        continue.
23                        THE HEARING OFFICER: Overruled.           23                  MR. MASSENA: Sure.
24              There's an allegation here about keeping lights     24        Q. You don't recall whether it was earlier in
25              on, and I'll permit the question.                   25   the day or later in the day, correct?




                  Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 27
                                                              236                                                            238
 1            DORCELY - CROSS - MASSENA                               1      DORCELY - CROSS - MASSENA
 2              A. No, I don't recall.                                2   correct?
 3              Q. Okay. And it's your testimony that as you          3        A. More than that.
 4         walked by, you noticed that the lights were off in         4        Q. Okay, but also several students were paying
 5         the class room, correct?                                   5   attention to the video as well, correct?
 6              A. As I did the walk through, yes.                    6        A. I did not see that.
 7              Q. Okay. And how long were you observing the          7        Q. You did not see that, or you did not--
 8         class?                                                     8        [Crosstalk]
 9              A. I immediately saw the lights were off.             9        A. [Interposing] Because I looked at the front
10              Q. Okay. And what did you do?                        10   of the room.
11              A. I stopped.                                        11        Q. --want to see that?
12              Q. And what did you do next?                         12                   MR. FRANCIS: Objection argumentative.
13              A. I looked in the class room, and I was with        13                   THE HEARING OFFICER: No, it's
14         my fellow Principal colleagues.                           14        sustained.
15              Q. Okay. And when you say Principal                  15                   MR. MASSENA: Okay.
16         colleagues, who are you referring to?                     16        Q. Okay. So, you were--you did not wait for
17              A. There were about three other Principals           17   the lights to turn on, correct?
18         with me.                                                  18        A. I saw the lights were off. We went to the
19              Q. Mm hmm. Who were they?                            19   back and looked again. I made personal contact with
20              A. They are CSA District Chairs.                     20   Dr. Severin. He saw that I looked into the class
21              Q. And CSA again stands for?                         21   room, like he saw me.
22              A. Counsel for Supervision and Administration.       22        Q. Okay. And so, you don't know exactly how
23              Q. Okay. And you don't recall their names?           23   long the lights were off. Is that correct?
24              A. Yes. I was with Principal Estevez                 24        A. No.
25         [phonetic]. I was with Assistant Principal                25        Q. Okay. And you don't know if they were--if




                                                               237                                                            239
 1            DORCELY - CROSS - MASSENA                               1      DORCELY - CROSS - MASSENA
 2         Antoinette [phonetic].                                     2   they were just off for those two minutes that you
 3              Q. Okay. And they were there for what                 3   were observing the class, and they were on
 4         particular reason?                                         4   immediately prior and immediately after.
 5              A. They were at a CSA meeting with the                5                  MR. FRANCIS: Objection, it calls for
 6         Superintendent.                                            6        speculation.
 7              Q. Okay. So, as you saw the lights were off,          7                  THE HEARING OFFICER: Overruled.
 8         what action, if any, did you take at that particular       8        A. What was the question?
 9         moment?                                                    9        Q. The question is, your testimony is that you
10              A. We stopped. We looked at the room. We             10   observed that the lights off in this class room for
11         went to the back of the room and saw it was pitch         11   approximately one to two minutes.
12         dark and kids had their heads down, and there was a       12        A. Right.
13         video playing.                                            13        Q. However, you have no way to know when the
14              Q. Okay. Do you recall what the video was?           14   lights were turned off. Is that correct?
15              A. No, I do not.                                     15        A. Well, I made contact with Dr. Severin.
16              Q. Okay. And did you remain to see at what           16        Q. That's not the question, Principal Dorcely.
17         point in time the lights come on?                         17   You have no way to know when the lights were turned
18              A. No. I was by that--we were by that door, I        18   off. Is that correct?
19         would say, for a good maybe one to two minutes just       19        A. No.
20         like looking. Dr. Severin that I was looking,             20        Q. Okay. And you have to know when the lights
21         because he made contact with me.                          21   were turned on. Is that correct?
22              Q. Okay.                                             22        A. No.
23              A. From the front of the room.                       23                  MR. FRANCIS: Objection, it calls for
24              Q. Now, you made a point to mention that one         24        speculation. There is no testimony or
25         or two students had their heads down. Is that             25        foundation that the lights were ever turned on.




                  Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 28
                                                               240                                                            242
 1            DORCELY - CROSS - MASSENA                               1      DORCELY - CROSS - MASSENA
 2                        THE HEARING OFFICER: Overruled.             2   particular offense, as you call it, could not be
 3               Q. And then you left.                                3   handled with a counseling--could not be handled with
 4               A. We left.                                          4   a counseling memo.
 5               Q. Okay. And then you decided to follow              5        A. That is because--
 6         disciplinary note--or a disciplinary letter then to        6        Q. [Interposing] Well the question is, again,
 7         Mr.--against Dr. Severin. Is that correct?                 7   it's your position that this could not be handled
 8               A. That resulted in a correspondence the same        8   with a counseling memo. Yes?
 9         day it happened.                                           9        A. That is correct.
10               Q. Okay.                                            10        Q. And by November 25th of 2015, you'd already
11               A. Which followed a disciplinary meeting.           11   been made aware that there was an investigation that
12               Q. Okay. Have you ever heard of a counseling        12   was pending regarding these allegations that Dr.
13         memo?                                                     13   Severin made against you. Is that correct?
14               A. Yeah, I'm familiar with that term.               14        A. Say it again, by when?
15               Q. Describe to us what a counseling memo is.        15        Q. By November of 2015. You were made aware,
16               A. A counseling memo is when you admonish the       16   withdrawn, to ahead and answer the question.
17         staff member for doing something that could be            17        A. Between May or June from the disciplinary
18         considered a letter to file. So, the option is you        18   meeting that I had with Dr. Severin, he informed me
19         go to letter to file to make sure that the behavior       19   of that. In addition to that, SCI did visit the
20         never happens again.                                      20   school.
21               Q. Okay. Now, a counseling memo--under what         21        Q. And November comes after June. Is that
22         circumstances are a counseling memo normally given?       22   correct?
23               A. There is no certain way it is given. It          23        A. Correct.
24         is, again, it's where there's a letter to file, a         24        Q. So, when you made this--when you used your
25         counseling memo is an option if the behavior is such      25   discretion to have this disciplinary--have this




                                                              241                                                            243
 1            DORCELY - CROSS - MASSENA                               1      DORCELY - CROSS - MASSENA
 2         that warrants a discipline meeting, you go for the         2   disciplinary letter put to Mr.--to Dr. Severin's
 3         discipline meeting.                                        3   file, that was after June.
 4              Q. Okay. I'm having trouble understanding             4        A. Yes.
 5         you, and it's probably just me. So, there are no           5        Q. After you had been investigated.
 6         circumstances where a counseling memo is given? Is         6        A. Yes.
 7         that your testimony?                                       7        Q. Okay. I'd like to draw your attention to--
 8              A. You can give a counseling memo.                    8                   MR. FRANCIS: [Interposing] Just note
 9              Q. Okay. It's at the--                                9        my objection as to characterization of the
10              A. [Interposing] Discretion of the Principal.        10        witness being, quote unquote, investigated.
11              Q. It's at the discretion of the Principal,          11                   THE HEARING OFFICER: Well, it was my
12         and one moment. And based on your discretion, you         12        understanding from the testimony that he was the
13         believe that this particular offense warranted a          13        subject of an investigation. Isn't that
14         disciplinary letter as opposed to a counseling memo.      14        correct, Principal?
15         Is that correct?                                          15                   MR. DORCELY: Yes.
16              A. That is correct.                                  16                   THE HEARING OFFICER: Thank you,
17              Q. You have been a Principal for how long?           17        continue.
18              A. Three years.                                      18                   MR. MASSENA: Okay.
19              Q. And you were an Assistant Principal for how       19        Q. Specification number--I'd like to draw your
20         long again?                                               20   attention to Specification number three.
21              A. Six years.                                        21                   MR. FRANCIS: And I withdraw my
22              Q. You've seen counseling memos given to             22        objection.
23         teachers before. Is that correct?                         23                   THE HEARING OFFICER: Okay.
24              A. Rarely.                                           24        Q. On or about December 23rd, and you may feel
25              Q. Okay. And it's your estimation that this          25   free to look at Exhibit Number 1, Department's




                  Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 29
                                                               244                                                           246
 1            DORCELY - CROSS - MASSENA                               1      DORCELY - CROSS - MASSENA
 2         Exhibit Number 1--                                         2   what's been marked into evidence as Department Number
 3              [Crosstalk]                                           3   14. Do you recognize that?
 4                        THE HEARING OFFICER: You have               4         A. Yes.
 5              permission to look at the document any time           5         Q. Okay. What do you recognize it to be?
 6              counsel directs you to a document.                    6         A. That is my--this is the attendance sheet
 7              Q. On or about December 23rd of 2015, during          7   for Room 101.
 8         period six, Respondent filed to attend and                 8         Q. Okay. What does the word power standard
 9         participate in his common planning meeting with the        9   mean?
10         Social Studies Department.                                10         A. That is where we are looking at a
11              [Background conversation]                            11   particular standard.
12              Q. Principal Dorcely, what time--what time is        12         Q. Mm hmm, okay. And were you present at this
13         period six? At what time does period six begin?           13   meeting?
14              A. Twelve fifteen.                                   14         A. I signed it.
15              Q. And at what time does period six, one             15         Q. Well, the question, again, were you
16         second--                                                  16   present?
17              [Background conversation]                            17         A. Sure, absolutely, I did the narrative.
18              Q. And at what time, 12:15, correct?                 18   Yes, I signed it. I was present.
19              A. It begins at 12:15.                               19         Q. Okay. And when you say power standard,
20              Q. And at what time does it end?                     20   what does that mean?
21              A. Twelve fifty four.                                21         A. We're looking at the Common Core standards,
22              Q. Okay. Does this particular period have any        22   where teachers are meeting to identify the key
23         significance in the teacher's day, more so than any       23   standards so they can start addressing it in lessons
24         other period?                                             24   and units.
25              A. It's their C-6 assignment.                        25         Q. Okay. And this meeting is held in Room




                                                              245                                                             247
 1            DORCELY - CROSS - MASSENA                               1      DORCELY - CROSS - MASSENA
 2              Q. Okay, their C-6 assignment. And what other         2   101. Is that correct?
 3         types of events happen during that period?                 3        A. Yes.
 4              A. Planning.                                          4        Q. Okay. And Ms. Fequiere is also absent from
 5              Q. Planning.                                          5   this meeting. Is that correct?
 6              A. It's for common planning time, yeah.               6                   MR. FRANCIS: Objection, relevance.
 7              Q. Okay.                                              7                   THE HEARING OFFICER: No, overruled.
 8                        THE HEARING OFFICER: Can you just           8        You can pursue this.
 9              give us a definition of C-6?                          9        A. She's absent, yeah.
10                        MR. DORCELY: Circle of six                 10        Q. Okay. Was she provided with a disciplinary
11              assignment, where it's contractual that teachers     11   letter as well for being absent?
12              do a period of professional assignment.              12        A. I'm not--
13                        THE HEARING OFFICER: Thank you very        13                   MR. FRANCIS: [Interposing] Objection,
14              much.                                                14        relevance.
15                        MR. MASSENA: Thank you.                    15                   THE HEARING OFFICER: No, overruled--
16                        [Background conversation]                  16                   [Background noise papers shuffling]
17                        THE HEARING OFFICER: Let's go off the      17                   THE HEARING OFFICER: --and I'll
18              record for a moment.                                 18        permit it.
19                        MR. MASSENA: Oh, sure, thank you.          19        Q. Okay, you don't recall. Is that your
20                        [OFF THE RECORD 1:50:10]                   20   answer?
21                        [ON THE RECORD 1:50:10]                    21        A. I'm not sure if her absent--absent from the
22                        THE HEARING OFFICER: Let's go back.        22   common planning time or absent for the day?
23              Let's go back on the record.                         23        Q. Absent from the common planning.
24                        MR. MASSENA: Thank you.                    24        A. I would have to see her records.
25              Q. Principal Dorcely, I'd like to show you           25        Q. Well, the question is do you know?




                  Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 30
                                                               248                                                            250
 1            DORCELY - CROSS - MASSENA                               1      DORCELY - CROSS - MASSENA
 2              A. No.                                                2   allegations against you?
 3              Q. As you sit here today.                             3         A. Yes.
 4                        MR. FRANCIS: Objection asked and            4         Q. Okay. And is it fair to say that after
 5              answered.                                             5   December 23rd of 2015, you had already been
 6                        THE HEARING OFFICER: Well to make           6   investigated, or the investigation had begun against
 7              sure, it seemed like there were two questions         7   you by SCI?
 8              that are folded into one. Are you--is the             8         A. It's still pending, yes.
 9              question before the witness now whether or not        9         Q. And in December 23rd, 2015, you were the
10              he knows if this particular teacher was given a      10   individual running the common planning time meeting,
11              letter to file or otherwise disciplined?             11   right?
12                        MR. MASSENA: That's the only               12         A. For that particular one, I was present,
13              question.                                            13   yes.
14                        THE HEARING OFFICER: That's the only       14         Q. You were present, okay. How big is the
15              question and the answer is?                          15   room?
16                        MR. MASSENA: In regards to this being      16         A. It's a class room.
17              absent from the common planning.                     17         Q. Okay. Is it smaller than the current room
18                        THE HEARING OFFICER: On December           18   that we sit in?
19              23rd, 2015. Principal, your answer?                  19         A. Larger.
20              A. Can you rephrase that?                            20         Q. Larger, okay. And how were the teachers
21              Q. Do you know whether or not the--the teacher       21   situated during this planning time, common planning
22         missed for--Ms. Fequiere was disciplined as a result      22   time meeting?
23         of being absent on December--absent from the common       23         A. Well, they'd be in groups.
24         planning time meeting on December 23rd of 2015?           24         Q. Okay, in groups. Are you at the head of
25              A. No, she was not disciplined.                      25   the group? How were you situated in the group?




                                                              249                                                            251
 1            DORCELY - CROSS - MASSENA                               1      DORCELY - CROSS - MASSENA
 2              Q. She was not disciplined.                           2        A. I just, I sit and facilitate and watch
 3                        THE HEARING OFFICER: And just for the       3   teachers have conversations.
 4              record, forgive me for interrupting, Fequiere is      4        Q. Okay. And it's fair to say that this
 5              spelled F-E-Q-U-I-E-R-E.                              5   common planning time meeting is supposed to be an
 6                        MR. MASSENA: Thank you.                     6   intimate meeting of the teachers, meaning that it's a
 7              Q. Okay. What are the requirements regarding          7   small group.
 8         the common planning time meeting?                          8        A. It's planning. It's all the teachers
 9              A. It's a circle of six assignment. It's              9   together for one on one together.
10         their professional duties and responsibilities of the     10        Q. Okay, but the teachers are no less,
11         teacher.                                                  11   including you, and the teachers are no less than a
12              Q. Okay. And you run this assignment,                12   few feet away from each other as you discuss these
13         correct?                                                  13   topics. Is that correct?
14              A. No, I'm sometimes there, not all the time.        14        A. Yeah, you could say yes.
15              Q. Okay. And is it fair to say by December           15        Q. The teachers are seated around a table.
16         23rd of 2015, the relationship between you and Mr.--      16        A. Desk.
17         and Dr. Severin had taken a turn for the worse?           17        Q. Desk, okay.
18                        MR. FRANCIS: Objection as to form.         18                  MR. MASSENA: Just one moment, Your
19                        THE HEARING OFFICER: Yeah, why you         19        Honor.
20              don't rephrase it? It's a bit colloquial. I          20                  THE HEARING OFFICER: Sure.
21              want to make sure the witness understands we're      21                  MR. MASSENA: Okay. I will need maybe
22              all on the same page. Why don't you rephrase?        22        about--maybe can we go off the record?
23                        MR. MASSENA: Sure.                         23                  THE HEARING OFFICER: Sure, let's go
24              Q. Is it fair to say that by December 23rd,          24        off the record.
25         2015, you were aware that Dr. Severin had filed           25                  [OFF THE RECORD 1:55:58]




                  Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 31
                                                              252                                                           254
 1            DORCELY - CROSS - MASSENA                              1      DORCELY - CROSS - MASSENA
 2                        [ON THE RECORD 1:55:58]                    2                  THE HEARING OFFICER: I'm lost.
 3                        THE HEARING OFFICER: Go back on the        3                  MR. FRANCIS: I'm lost, too.
 4              record.                                              4                  THE HEARING OFFICER: So, tell me just
 5              Q. Okay, Principal Dorcely, I'd like to draw         5        so I can follow the testimony.
 6         your attention to Specification five. Specification       6                  [Crosstalk]
 7         five reads during the 2015-2016 school year,              7                  THE HEARING OFFICER: I have
 8         Respondent, as of December 15, 2015, had failed to        8        Department 18.
 9         attend at least 29 out of 37 mandated professional C-     9                  MR. MASSENA: October 15th, 2015--
10         6 assignments, common planning time meeting, on or       10                  THE HEARING OFFICER: [Interposing]
11         about the following dates, correct?                      11        Okay.
12              A. That is correct.                                 12                  MR. MASSENA: --where Dr. Severin's
13              Q. Okay. Now, your--the way in which you came       13        name is, in the narrative portion--
14         about this determination is by--is primarily through     14                  THE HEARING OFFICER: [Interposing]
15         the use the sign in sheet. Is that correct?              15        Oh, the narrative, okay.
16              A. That's one way.                                  16                  MR. MASSENA: --there is initially a
17              Q. Okay.                                            17        note in Room 128 class room.
18                        THE HEARING OFFICER: I'm sorry,           18        Q. Is that correct?
19              what's your answer?                                 19        A. That is correct.
20                        MR. DORCELY: Yes, that's one way.         20        Q. Okay. And to your knowledge, do you know
21              Q. Now, I am going to show you what has been        21   who that note was written by?
22         marked into--moved into evidence as Department           22        A. Yes, Assistant Principal Barnett.
23         Number--                                                 23        Q. Okay. And then that's crossed out,
24              [Background conversation]                           24   correct?
25              Q. --I'll give you that in a second,                25                  THE HEARING OFFICER: I'm not on the




                                                              253                                                           255
 1            DORCELY - CROSS - MASSENA                              1      DORCELY - CROSS - MASSENA
 2         Department Number--Department Number 15.                  2        same page I don't think. Oh, I'm looking at Dr.
 3              [Background conversation]                            3        Severin, the last line. There are apparently
 4              Q. Eighteen, 18 in evidence, okay, Department        4        two entries for Dr. Severin, and that's my
 5         Number 18 in evidence.                                    5        confusion. Now, I'm with you, thank you,
 6                        MR. MASSENA: If the Department could       6        continue.
 7              hand that to--                                       7                  MR. MASSENA: So for the record, to
 8                        MR. FRANCIS: [Interposing] Let the         8        clarify the record, we're looking at the
 9              record reflect that I have handed the witness        9        October--Department's Number 18 in evidence, the
10              Department 18 in evidence.                          10        October 15th common planning time sign in sheet.
11                        MR. MASSENA: Okay.                        11        Q. Is that correct?
12              Q. Now, looking at Department 18, I believe on      12        A. That is correct.
13         the third page you will see, or fourth page--            13        Q. Principal Dorcely? And we're currently
14              [Background conversation]                           14   looking at the entry for Dr. Severin, the first entry
15              Q. --okay on the seventh page, you'll see what      15   for Dr. Severin. Is that correct?
16         is the beginning of a list of attendance sheets. Is      16        A. That is correct.
17         that correct?                                            17        Q. And on this sign in sheet, there are two
18              A. That is correct.                                 18   entries for Dr. Severin. Is that also correct?
19              Q. Okay. Now, October 15th of 2015, you             19        A. Yeah, duplicates, yes.
20         marked Mr.--initially, there's, in the line that's       20        Q. Okay. Would you mind educating the Court
21         indicated Dr. Severin, initially there is a note, in     21   as to why his name is listed twice?
22         Room 128 class room. Is that correct? And then it's      22        A. His name and Ms. Fagan [phonetic] as well
23         crossed out.                                             23   is listed twice. I created the template. I did the
24              A. That is correct.                                 24   Excel twice, so it did the first two twice, yeah.
25              Q. Okay.                                            25                  THE HEARING OFFICER: I think I




                  Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 32
                                                              256                                                            258
 1            DORCELY - CROSS - MASSENA                              1      DORCELY - CROSS - MASSENA
 2              interrupted a question you had asked the witness     2        A. From this document, no.
 3              with regard to the cross out. And I just don't-      3        Q. Okay. Okay, I'd like to take you to common
 4              -                                                    4   planning time meeting October 19th of 2015. Now, in
 5                        [Crosstalk]                                5   this particular common planning time meeting, Dr.
 6                        MR. MASSENA: [Interposing] Yes, I am       6   Severin is present, correct?
 7              going to get to that.                                7        A. Yes.
 8                        THE HEARING OFFICER: And only because      8        Q. Okay. And you could describe to the Court
 9              I was confused. I was looking at the last entry      9   what the MOSL is? I know you did before, but if you
10              for Dr. Severin, so why don't you continue,         10   could refresh our memory.
11              counsel?                                            11        A. It's the Measure of Student Learning.
12                        MR. MASSENA: Okay.                        12        Q. Okay. And why is it indicated here?
13              Q. So, there's an entry in the narrative            13        A. Because that's the task that the teachers
14         portion that's written in Room 128 class room. Do        14   are engaging in.
15         you know who wrote that entry?                           15        Q. Okay. So, the teachers are currently
16              A. Yeah, that was Assistant Principal Barnett.      16   engaging in taking the tests, or in grading the
17              Q. And then it's crossed out, correct?              17   tests?
18              A. It is crossed out on this sheet. That is         18        A. Norming, it says norming.
19         correct.                                                 19        Q. What does that mean?
20              Q. Okay. And do you happen to know why it's         20        A. That means they're coming together to norm
21         crossed out?                                             21   how to capture student responses, what is the
22              A. Yes. I would assume it's crossed out             22   appropriate way to make sure, so everyone is on the
23         because he is not present.                               23   same page during that process.
24              Q. Okay, meaning not present meaning not            24        Q. And that's October 15th, 2015.
25         present in the school?                                   25        A. That is correct.




                                                              257                                                            259
 1            DORCELY - CROSS - MASSENA                              1      DORCELY - CROSS - MASSENA
 2              A. In that Room 101.                                 2        Q. Okay. Now, October 20th of 2015, which is
 3              Q. Okay.                                             3   indicated in Specification five, we note that there
 4                        THE HEARING OFFICER: I have to stop        4   is a line through Dr. Severin's name, correct?
 5              you. When you say I would assume, it does            5        A. That is correct.
 6              nothing for the Hearing Officer, because you're      6        Q. Okay. So, that's not necessarily an
 7              only supposed to testify as to things you know.      7   indication that he's absent, correct?
 8              Don't, please don't assume, because there is         8        A. For which one, please?
 9              nothing I can do with testimony where a witness      9        [Crosstalk]
10              says I assume.                                      10        Q. Oh, I'm sorry, referring to October 20th of
11                        MR. DORCELY: I don't know.                11   2015, the attendance sheet for October 20th, 2015,
12              A. But I just wanted to clarify that you asked      12   which is Department 18 in evidence.
13         me. It's a duplicate. The Excel spreadsheet made         13        A. Your question, please?
14         his name twice, so Ms. Fagan is there twice as well.     14        Q. We see a line through Dr. Severin's name.
15         You see the duplication, so two teachers. It was         15   That doesn't indicate that he's not present, correct?
16         supposed to stop right there. Excel repeated itself.     16        A. That's an indication he is not present.
17              Q. Okay.                                            17        Q. That's an indication he's not present.
18              A. All right.                                       18        A. That is correct.
19              Q. So, this documentation doesn't indicate          19        Q. Okay, but again, during this particular
20         whether or not Dr. Severin was present in the school     20   time period, I see a narrative that there is a MOSL--
21         on October 15th of 2015. Is that correct?                21   the MOSL again is taking place. Is that correct?
22              A. Rephrase that please.                            22        A. It's a continuation, correct.
23              Q. On October 15th of 2015, do you know             23        Q. All right. So, the fact that the teachers
24         whether or not Dr. Severin was present in school that    24   are working on the MOSL, it's not necessarily common
25         day?                                                     25   planning time, correct?




                  Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 33
                                                               260                                                             262
 1            DORCELY - CROSS - MASSENA                               1      DORCELY - CROSS - MASSENA
 2               A. It's a common planning time. They all meet        2         Q. [Interposing] Is it your testimony that
 3         at the same time, so it's called common planning           3   this MOSL procedure is a procedure that must be done
 4         time.                                                      4   by teachers in your school during the common planning
 5               Q. Okay. They can also do the MOSL                   5   time?
 6         separately, correct?                                       6         A. No.
 7               A. You can't norm it, no.                            7         Q. I'd like to move to October 21st--October
 8               Q. Well, this particular page doesn't indicate       8   21st, the common planning time. Now, you earlier
 9         anything about norming on this particular page, and        9   stated that the MOSL is not a procedure that has to
10         we're referring to October 20th of 2015.                  10   be done by the teachers during the common planning
11               A. The norming was done on the nineteenth.          11   time, correct?
12               Q. Correct. So, on the twentieth--                  12         A. No.
13               A. [Interposing] There's no more norming.           13         Q. I believe that was your testimony earlier.
14               Q. So, they do not need to be together for          14         A. I responded. I said no.
15         common planning time on October 20th of 2015.             15                   THE HEARING OFFICER: I'm sorry?
16               A. There's going to be common planning time         16                   MR. DORCELY: I said no. He said the
17         every day period six.                                     17         MOSL has to be done during the common planning
18               Q. Once again, you described the MOSL as a          18         time.
19         test, correct?                                            19         Q. It does not.
20               A. No, it's a Measure of Student Learning,          20         A. No, I said no.
21         correct.                                                  21         Q. Okay. It can be done separately by the
22               Q. Okay. What is that--what does that process       22   teacher, correct?
23         indicate?                                                 23         A. No, that's incorrect.
24               A. The MOSL--                                       24         Q. If a teacher were to do the common--to do--
25               [Crosstalk]                                         25   to work on his MOSL, his or her MOSL, separately




                                                               261                                                           263
 1            DORCELY - CROSS - MASSENA                               1      DORCELY - CROSS - MASSENA
 2                        MR. FRANCIS: [Interposing] Objection        2   without other teachers, they are able to do that,
 3              asked and answered.                                   3   correct?
 4                        THE HEARING OFFICER: That's okay.           4        A. Then that would become an after school,
 5              The witness can answer.                               5   yes.
 6              A. The first step in the MOSL is you go               6        Q. But it's not necessarily something where it
 7         through the norming. That was done on the                  7   requires the input of other teachers, correct?
 8         nineteenth. After you norm the exam, where every           8        A. That's why it's called common planning
 9         single teacher knows exactly how to score it, the          9   time, correct. They have to do it together.
10         next stage is once you norm, you still continue to do     10        Q. Let me ask you the question once again,
11         MOSL. So, you do the norming so that every single         11   Principal Dorcely. Working on the MOSL, is that
12         teacher gets it. So, the next day, when you finish        12   grading? Is a teacher grading the test?
13         the norming, you go to the next process of the MOSL.      13        A. The first, yes, it's norming the grading,
14         You're still looking at student responses.                14   correct.
15              Q. And it's your testimony that this                 15        Q. And is the grading a collaborative effort?
16         particular activity that a teacher is doing, has to       16        A. To norming, yes.
17         be done in a common planning time, during the common      17        Q. I am not asking you to norm it, Principal
18         planning time.                                            18   Dorcely. I'm asking you to grade it.
19              A. That's what was being done, correct.              19        A. So, repeat the question.
20                        THE HEARING OFFICER: That's not the        20        Q. Is grading the MOSL a collaborative effort?
21              question though. Listen to the question,             21        A. No.
22              Principal, and to the best of your ability           22        Q. Okay. So, if a teacher is, not if, when a
23              provide an answer. Counsel, why don't you            23   teacher is grading the MOSL, there is no need for the
24              state--                                              24   teacher to work collaboratively with other teachers.
25                        [Crosstalk]                                25   Is that correct?




                  Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 34
                                                               264                                                            266
 1            DORCELY - CROSS - MASSENA                               1      DORCELY - CROSS - MASSENA
 2               A. That is correct.                                  2   MOSLs. Is that correct?
 3               Q. Okay. So, you, or actually this is                3         A. That is correct.
 4         Assistant Principal Barnett, Assistant Principal           4         Q. And as you stated, the grading of the MOSL
 5         Barnett, it appeared in Department 18, October 21st        5   is not a collaborative effort.
 6         common planning time attendance sheet, stated that         6         A. It's common planning time, though.
 7         Mr.--Dr. Severin was in Room 28 class room. Is that        7                  THE HEARING OFFICER: He said no five
 8         correct?                                                   8         times.
 9               A. That is correct.                                  9                  MR. MASSENA: Okay.
10               Q. Okay. And to your knowledge, did Principal       10                  THE HEARING OFFICER: It's in the
11         Barnett inquire as to whether or not Dr. Severin was      11         record.
12         working on his MOSL? He was grading his MOSL at that      12                  MR. MASSENA: Okay.
13         time?                                                     13         Q. So, my question to you is, does Assistant
14                         MR. FRANCIS: Objection, it calls for      14   Principal--did Assistant Principal Barnett inquire,
15               speculation.                                        15   during these dates, as to whether or not, during the
16                         THE HEARING OFFICER: No, it doesn't.      16   common planning time, Dr. Severin was grading the
17               This is a very direct question. Did the             17   MOSL?
18               Assistant Principal communicate such information    18         A. I'm not aware of that.
19               to you?                                             19         Q. Okay, moving on. October 28th, October
20                         MR. DORCELY: The Assistant Principal      20   28th, okay, this particular attendance, and referring
21               communicated to me that they are still doing        21   to Department 8, common planning time attendance
22               MOSL in Room 101.                                   22   sheet, this particular attendance sheet indicates
23                         MR. MASSENA: Okay.                        23   that Dr. Severin is not present. Is that correct?
24               Q. Let me follow up with the Arbitrator's           24         A. That is correct.
25         question. I believe the Arbitrator's question was         25         Q. Okay. Do you know where Dr. Severin was on




                                                               265                                                           267
 1            DORCELY - CROSS - MASSENA                               1      DORCELY - CROSS - MASSENA
 2         very specific. Did--do you know whether or not             2   October 28th of 2015?
 3         Assistant Principal Barnett inquired as to whether or      3        A. No.
 4         not Dr. Severin was working on his MOSL in Room 128,       4        Q. Okay. Was he with you during the common
 5         grading his MOSL in Room 128?                              5   planning time meeting?
 6                        MR. FRANCIS: Objection as to the form       6                  MR. FRANCIS: Objection asked and
 7              of the question. It's a compound question.            7        answered.
 8                        [Crosstalk]                                 8                  THE HEARING OFFICER: Yeah, he said he
 9                        THE HEARING OFFICER: [Interposing]          9        doesn't know.
10              All right, so let's break it down, and let's try     10                  MR. MASSENA: No, no, I am asking
11              to get--let's just try to get an answer from the     11        October 28th, was Dr. Severin with him on
12              witness.                                             12        October 28th of 2015?
13                        MR. MASSENA: Sure.                         13                  THE HEARING OFFICER: I thought the
14                        THE HEARING OFFICER: Sustained.            14        witness had testified, perhaps I am mistaken,
15                        [Crosstalk]                                15        that he didn't know, but go on. I'll allow the
16              Q. I'll go back a little bit. The MOSL can be        16        question. You can answer.
17         graded--the MOSL, it is not necessary that the MOSL       17                  MR. MASSENA: Thank you, Your Honor.
18         be graded collaboratively, correct?                       18        A. I don't recall.
19              A. No, correct.                                      19        Q. You don't recall, okay.
20              Q. And the common planning time is a time for        20                  MR. MASSENA: I'd like this document
21         the teachers to work collaboratively, correct?            21        marked for identification as Respondent's 1.
22              A. Common planning time, correct.                    22                  THE HEARING OFFICER: Two.
23              Q. And during October 20th, October 21st,            23                  MR. MASSENA: Two, Respondent's 2.
24         October 22nd, October 23rd, October 26th, October         24                  THE HEARING OFFICER: Yeah, the Demand
25         27th, October 28th, the teachers were grading their       25        for a Bill of Particulars is Respondent's 1.




                  Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                   06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 35
                                                                268                                                            270
 1              DORCELY - CROSS - MASSENA                              1      DORCELY - CROSS - MASSENA
 2                          [Background conversation]                  2        Q. Okay.
 3                          MR. MASSENA: Respondent's 2, thank         3                  MR. MASSENA: I'd ask that this
 4                you.                                                 4        document be moved into evidence as Respondent's
 5                          THE HEARING OFFICER: All right, do         5        Number 2.
 6                you have copies for me and for counsel?              6                  THE HEARING OFFICER: Any objection?
 7                          MR. MASSENA: Of course not. That           7                  MR. FRANCIS: No objection, Your
 8                would be too easy. I apologize.                      8        Honor.
 9                          [Background conversation]                  9                  THE HEARING OFFICER: Okay,
10                          MR. MASSENA: Sorry. So, you know          10        Respondent's 2 is in evidence.
11                what? I'm actually going to give you a bunch.       11                  [Whereupon Respondent's Exhibit 2 is
12                          THE HEARING OFFICER: All right, let's     12        admitted into evidence]
13                go off the record while we deal with the            13                  MR. MASSENA: Okay.
14                assembly of the documents.                          14        Q. So, on October 28th of 2015, you summoned
15                          [OFF THE RECORD 2:12:06]                  15   Mr.--you summoned Mr. Severin to your--to your
16                          [ON THE RECORD 2:12:06]                   16   office, correct?
17                          THE HEARING OFFICER: Okay. So, let's      17        A. Yes.
18                go back on the record. Mr. Massena?                 18        Q. Okay. And that's not a request. Is that
19                          MR. MASSENA: Yes. At this time, I'd       19   fair to say?
20                ask that this document be marked for                20        A. Rephrase the question, please.
21                identification as Respondent's Exhibit Number 2.    21        Q. That's not a request. That's a demand.
22                I am handing a copy to the Arbitrator and the       22   That's a directive, correct?
23                Department.                                         23        A. It's a summon, yes.
24                          THE HEARING OFFICER: All right, so        24        Q. Okay. And at the same time, and this was
25                I'm marking this as Respondent's 2 for              25   for 12:20, correct?




                                                               269                                                             271
 1            DORCELY - CROSS - MASSENA                                1      DORCELY - CROSS - MASSENA
 2              identification.                                        2        A. That is correct.
 3                         MR. MASSENA: Okay. And I'd ask that         3        Q. And the common planning time meeting
 4              the Department--okay, after Respondent has an          4   happens at...?
 5              opportunity to review it I'd ask that the--after       5        A. Twelve fifteen to twelve fifty four.
 6              the Department has had an opportunity to review        6        Q. Okay. And you marked him absent,
 7              the document, I'd ask that they show it to the         7   withdrawn, withdrawn. And on the October 28th, 2015,
 8              witness with the Court's permission--                  8   common planning time meeting attendance sheet, which
 9                         [Crosstalk]                                 9   is Department's 18 in evidence, Dr. Severin was
10                         MR. MASSENA: --permission.                 10   marked not present, correct?
11              Q. Okay. Principal Dorcely, do you recognize          11        A. That is correct.
12         what's been marked for Respondent's Number 2 for           12        Q. Okay. Was there any indication by
13         identification?                                            13   Assistant Principal Barnett that Dr. Severin was
14              A. Yes.                                               14   actually with you at the time of the common planning
15              Q. What do you recognize it to be?                    15   time meeting?
16              A. That is a summons letter to a disciplinary         16        A. No, those meetings are five minutes.
17         meeting to Dr. Severin on 12:20.                           17        Q. Well, if you would answer the question--
18              Q. Okay. And who--on 12/20?                           18        [Crosstalk]
19              A. The time at 12:20, yeah--                          19        A. [Interposing] No.
20              [Crosstalk]                                           20        Q. --Principal Dorcely. No indication, right?
21              Q. And how was this document generated?               21        A. No indication.
22              A. It's generated by my secretary.                    22        Q. By Principal Barnett that--
23              Q. Okay. And is it a fair and accurate copy           23        A. [Interposing] AP.
24         of the summons that was provided to Dr. Severin?           24        Q. AP, sorry, AP Barnett, AP Barnett that you
25              A. That is, yes.                                      25   were at this--that Dr. Severin was meeting with you




                    Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 36
                                                              272                                                           274
 1            DORCELY - CROSS - MASSENA                              1      DORCELY - CROSS - MASSENA
 2         at the time of the common planning time meeting. Is       2        A. Yes.
 3         that correct?                                             3        Q. So, now we're referring to the November
 4              A. Just rephrase that one.                           4   9th, 2015, common planning time attendance sheet.
 5              Q. Sure. Dr. Severin was marked not present          5   There is no--so Mr. Severin is present at this
 6         by AP Barnett, correct?                                   6   particular meeting. Is that correct?
 7              A. That is correct.                                  7        A. Yes.
 8              Q. And on October 28th of 2015. Is that              8        Q. Okay. And during this particular meeting,
 9         correct, at the common planning time meeting?             9   they are reviewing the mid-term. Is that correct?
10              A. That's incorrect. You said 15, October           10        A. That is correct.
11         28th you mean.                                           11        Q. Okay, one moment. I'd also like to draw
12              Q. Oh, okay. On October 28th of 2015, Dr.           12   your attention to November 10th of 2000--November
13         Severin was marked not present at the common planning    13   10th of 2015, the common planning time meeting, okay,
14         time meeting. Is that correct?                           14   the attendance sheet. You indicated that Dr. Severin
15              A. That is correct.                                 15   is not--AP Barnett indicates that Dr. Severin is not
16              Q. And October 28th of 2015, Dr. Severin was        16   present. Is that correct?
17         summoned to meet with you at 12:20, correct?             17        A. I apologize. I did not hear the date.
18              A. That is correct.                                 18        Q. Oh, sure, November 10th, 2015.
19              Q. And is that during the sixth period?             19                  THE HEARING OFFICER: I don't know if
20              A. That is correct.                                 20        I have that, November 10th?
21              Q. And the common planning time occurs during       21                  MR. MASSENA: Yes, November 10th.
22         the sixth period. Is that correct?                       22                  [Background conversation]
23              A. That is correct.                                 23                  [Crosstalk]
24              Q. And to your knowledge, Dr. Severin did           24                  THE HEARING OFFICER: [Interposing]
25         appear at this--did appear at the disciplinary           25        Oh, I do, forgive me, right here. I just




                                                              273                                                            275
 1            DORCELY - CROSS - MASSENA                              1      DORCELY - CROSS - MASSENA
 2         conference that you summoned him to, correct?             2        skipped it.
 3              A. That is correct.                                  3        Q. Okay, November 10th, that particular
 4              Q. Okay, one moment. Okay, I'd like to direct        4   document says that Mr.--Dr. Severin is not present.
 5         your attention to common planning--Department 18,         5   Is that correct?
 6         common planning time attendance sheet--                   6        A. That is correct.
 7              [Background conversation]                            7        Q. And that's by AP Barnett. Is that correct?
 8              Q. Okay, withdrawn, okay.                            8        A. That is correct.
 9                        MR. MASSENA: I'd like to go off the        9        Q. Okay.
10              record just for one moment.                         10                  MR. MASSENA: At this time, I'd like
11                        THE HEARING OFFICER: Sure, we'll go       11        this particular document marked as--marked as
12              off the record.                                     12        Respondent's Number 3 for identification. I am
13                        MR. MASSENA: Okay.                        13        handing a copy to the Arbitrator, and I'm also
14                        [OFF THE RECORD 2:16:53]                  14        handing a copy to Respondent--to the Department.
15                        [ON THE RECORD 2:16:53]                   15                  THE HEARING OFFICER: All right, so I
16                        THE HEARING OFFICER: Let's go back on     16        have marked it as Respondent's 3 for
17              the record.                                         17        identification.
18                        MR. MASSENA: Okay.                        18                  MR. MASSENA: And once Respondent--
19              Q. I would like to direct your attention to         19        once the Department has had an opportunity to
20         November 9th, 2015, the Department Number--Department    20        review it, I'd ask that they show it to the
21         18, common planning time attendance sheet.               21        witness with the Court's--
22              A. Which date, please?                              22                  THE HEARING OFFICER: [Interposing]
23              Q. December, I'm sorry, November 9th. In this       23        Yes.
24         particular--and do you have that before you,             24                  MR. MASSENA: --permission.
25         Principal Dorcely?                                       25        Q. Do you recognize this?




                  Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                  06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 37
                                                              276                                                              278
 1            DORCELY - CROSS - MASSENA                                1      DORCELY - CROSS - MASSENA
 2              A. Yes.                                                2   November 13th of 2015, Department 18, Department's 18
 3              Q. What do you recognize it to be?                     3   in evidence, the November 13th common planning time
 4              A. It is a summons, a disciplinary letter,             4   attendance sheet. Okay, have you had a chance to
 5         it's November 10th and at 12:20 p.m. is the date, is        5   review that?
 6         the time for the hearing.                                   6        A. Yes.
 7              Q. Okay. And so again, that's during the               7        Q. Okay.
 8         sixth period. Is that correct?                              8                  MR. MASSENA: At this time, I am
 9              A. That is correct.                                    9        handing to the Arbitrator--
10              Q. And the common planning time is during the         10                  [Crosstalk]
11         sixth period. Is that correct?                             11                  MR. MASSENA: At this time, I'd like
12              A. That is correct.                                   12        this document marked for Respondent's Number 4
13              Q. And nowhere did you indicate, on the sign          13        in evidence--for identification.
14         in sheet, that Dr. Severin had a meeting with you on       14                  THE HEARING OFFICER: All right. So,
15         the sign in sheet. Is that correct?                        15        I'll mark it as Respondent's 4 for
16              A. Can you please rephrase that question?             16        identification.
17              Q. Sure. On the November 10th attendance              17                  MR. MASSENA: Am I am handing a copy
18         sheet, for the common planning time meeting, is that       18        to the Department as well. And once the
19         meeting attended by you or by Assistant Principal          19        Department has had an opportunity to review, I'd
20         Barnett?                                                   20        ask them to show it to the witness.
21              A. Assistant Principal Barnett.                       21        Q. Okay. Principal Dorcely, you have been
22              Q. And anywhere in this document, referring to        22   handed what is Respondent's Number 4 for
23         Department's 18, November 21st, 2015, common planning      23   identification. Do you recognize it?
24         time sheet, attendance, does Assistant Principal           24                  MR. FRANCIS: No objection by the
25         Barnett indicate that Dr. Severin has a--has a             25        Department.




                                                                277                                                            279
 1            DORCELY - CROSS - MASSENA                                1      DORCELY - CROSS - MASSENA
 2         disciplinary meeting scheduled with you for that            2                  MR. MASSENA: Oh, okay. Let's move it
 3         time?                                                       3        into evidence.
 4               A. No.                                                4                  THE HEARING OFFICER: Respondent's 4
 5               Q. Okay. Do you know whether or not Assistant         5        is in evidence.
 6         Principal Barnett is aware that Dr. Severin has a           6                  [Whereupon Respondent's Exhibit 4 is
 7         common--has a conference, disciplinary conference           7        admitted into evidence]
 8         with you scheduled for that date?                           8        Q. On November 13th of 2015, did you summon
 9               A. Yes.                                               9   Dr. Severin to a disciplinary conference?
10               Q. So, she's aware of this, and nowhere does         10        A. Yes.
11         she indicate that on the documentation.                    11        Q. And was that disciplinary conference
12               A. No.                                               12   scheduled for--scheduled during the sixth period?
13               Q. Okay. Okay, I'd like to direct your               13        A. Yes.
14         attention--                                                14        Q. And is the common planning time meeting--
15                         THE HEARING OFFICER: [Interposing]         15   does the common planning time meeting take place
16               Are you offering Respondent's 3 into evidence?       16   during the sixth period?
17                         MR. MASSENA: Oh, thank you. I'd like       17        A. Yes.
18               to offer Respondent's 3 into evidence.               18        Q. And Dr. Severin, although the November
19                         THE HEARING OFFICER: Any objection?        19   13th, withdrawn. The November 13th attendance sheet
20                         MR. FRANCIS: None by the Department.       20   does not indicate that Dr. Severin was absent from
21                         THE HEARING OFFICER: Okay.                 21   that meeting. Is that correct?
22               Respondent's 3 is in evidence.                       22        A. No.
23                         [Whereupon Respondent's Exhibit 3 is       23        Q. Okay. And it doesn't appear to have his
24               admitted into evidence]                              24   signature either. Is that correct?
25               Q. Now, I'd like to direct your attention to         25        A. That is correct.




                  Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                  06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 38
                                                               280                                                             282
 1            DORCELY - CROSS - MASSENA                                1      DORCELY - CROSS - MASSENA
 2              Q. Who attend--did you attend this meeting?            2   the 12:20, November 17th disciplinary conference that
 3              A. Yeah, I signed off on it.                           3   you summoned him to?
 4              Q. Okay. And is it fair to notice that you             4        A. I don't recall that.
 5         did not mark him absent?                                    5        Q. Okay, but he was summoned, correct?
 6              A. No, I did not.                                      6        A. That's correct.
 7              Q. Okay. And is it fair to say that you were           7        Q. Okay. So, you expected him to be there.
 8         aware that he was also scheduled to be at the               8   Is that fair to say?
 9         disciplinary conference with you at 12:20?                  9        A. That is correct.
10              A. Yes.                                               10        Q. And you've also had an opportunity to--
11                        THE HEARING OFFICER: I'm sorry, could       11   before you, you also have the Department's 18 in
12              you say that--                                        12   evidence, the November 17th, 2015, common planning
13                        MR. DORCELY: [Interposing] Yes.             13   time meeting, correct?
14                        THE HEARING OFFICER: Thank you.             14        A. That is correct.
15                        MR. DORCELY: Mm hmm.                        15        Q. Did you attend that meeting?
16              Q. Okay.                                              16        A. No. My Assistant Principal, Dr. Howell,
17                        MR. MASSENA: One moment, Your Honor.        17   did.
18              Q. Okay. I'd like to direct your attention to         18        Q. Okay, Dr. Howard did. To your knowledge,
19         November 17th, and Department Number 18, the common        19   was Dr. Howard aware that Dr. Severin had also been
20         planning time meeting attendance sheet for November        20   summoned to meet with you during the sixth period?
21         17th of 2015. And have you had a chance to review          21        A. Yes.
22         that document?                                             22        Q. He was aware.
23              A. Yes.                                               23                  THE HEARING OFFICER: And just for the
24              Q. Yes, okay.                                         24        record, it appears to be Dr. Howell, H-O-W-E-L-
25                        MR. MASSENA: One moment, Your Honor.        25        L. Is that correct, Principal?




                                                                281                                                           283
 1            DORCELY - CROSS - MASSENA                                1      DORCELY - CROSS - MASSENA
 2              Okay, at this time, I'd ask that this document         2                  MR. DORCELY: That is correct.
 3              be marked for identification as Respondent's           3                  THE HEARING OFFICER: Thank you.
 4              Number 5. And I am handing a copy to the               4        Q. Okay. And nonetheless, despite him being
 5              Arbitrator and also a copy to the Department for       5   aware that Dr. Severin was summoned to meet with you
 6              identification, unless there is no objection.          6   during the sixth period, he still marked him--he
 7                         THE HEARING OFFICER: Any objection?         7   still marked that he did not attend. Is that
 8                         MR. FRANCIS: I haven't looked at it,        8   correct, yes or no?
 9              yet, Your Honor.                                       9        A. That is correct.
10                         THE HEARING OFFICER: Okay, well take       10        Q. Okay. I'd like to direct your attention--
11              your time.                                            11        [Background conversation]
12                         [Background conversation]                  12        Q. I'd like to direct your attention to
13                         [Crosstalk]                                13   November 23rd of 2015, just one moment.
14                         MR. FRANCIS: No objection.                 14        [Background conversation]
15                         THE HEARING OFFICER: So, Respondent's      15        Q. Department's Number 18, the common planning
16              5 is in evidence.                                     16   time attendance sheet for December 23rd of 2015.
17                         [Whereupon Respondent's Exhibit 5 is       17                  THE HEARING OFFICER: December 23rd or
18              admitted into evidence]                               18        November 23rd?
19              Q. So, you've had an opportunity to review            19                  MR. MASSENA: November 23rd, November
20         Respondent's 5, correct?                                   20        23rd. And at this time, I ask that this
21              A. Yes.                                               21        document that I'm handing to Your Honorable
22              Q. And what is it?                                    22        Arbitrator be marked for identification as
23              A. It's a summons letter to Dr. Severin,              23        Respondent's Number 6. I am handing a copy to
24         November 17th, at 12:20 p.m.                               24        the Arbitrator. I'm also handing a copy to the
25              Q. Okay. And to your knowledge, did he attend         25        Department.




                  Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 39
                                                               284                                                            286
 1            DORCELY - CROSS - MASSENA                               1      DORCELY - CROSS - MASSENA
 2                        THE HEARING OFFICER: All right. So,         2                  MR. MASSENA: Just one moment, Your
 3              I am marking this as Respondent's 6.                  3        Honor.
 4                        MR. MASSENA: I will proceed, unless         4                  THE HEARING OFFICER: Mm hmm.
 5              there is no objection by the Department.              5        Q. If you know, Principal Dorcely, November
 6                        THE HEARING OFFICER: Let's give the         6   11th of 2015, does that particular day have any
 7              Department an opportunity to review Respondent's      7   significance for you?
 8              6 for identification.                                 8        A. No, I don't recall any of that.
 9                        MR. MASSENA: Okay.                          9        Q. Do you know whether or not that date was a
10                        MR. FRANCIS: No objection.                 10   holiday where the school may or may not have been
11                        THE HEARING OFFICER: Okay.                 11   closed, November 11th of 2015, if you recall?
12              Respondent's 6 is in evidence.                       12        A. No, I don't recall that.
13                        [Whereupon Respondent's Exhibit 6 is       13        Q. Okay. I'd like to draw your attention to
14              admitted into evidence]                              14   November 25th of 2015, the common planning time,
15                        MR. MASSENA: Okay.                         15   Department's Number 18, 2015--I'm sorry, Department
16              Q. You have--you've had an opportunity to            16   Number 18 in evidence, the November 25th, 2015,
17         review Respondent's 6 in evidence, Principal Dorcely?     17   common planning time attendance sheet. Okay, do you
18              A. Yes, Respondent is summoned to a                  18   have that before you?
19         disciplinary meeting on November 23rd at 12:25 p.m.       19        A. Yes.
20              Q. Okay. And 12:25 p.m. occurs during what           20        Q. Okay. And who is present at that meeting?
21         period?                                                   21   I mean who--did you supervise that meeting?
22              A. Common planning time.                             22        A. No, my Assistant Principal Barnett.
23              Q. Okay. And have you also had an opportunity        23        Q. Okay. And Dr. Severin was present,
24         to review the common planning time attendance sheet       24   correct?
25         for November 23rd of 2015?                                25        A. That is correct.




                                                              285                                                            287
 1            DORCELY - CROSS - MASSENA                               1      DORCELY - CROSS - MASSENA
 2              A. Yes.                                               2        Q. Okay. I'd like to take--draw your
 3              Q. Okay, and one moment. Okay. And Mr.--Dr.           3   attention to December 10th of 2015, Department's
 4         Severin's attendance is not noted on that common           4   Number 18, December 10th, 2015, common planning time
 5         planning time meeting. Is that correct?                    5   attendance sheet, in evidence.
 6              A. Rephrase that question.                            6        [Background conversation]
 7              Q. Is Dr. Severin indicated as present or not         7        Q. Okay. Have you had an opportunity to find
 8         present on the November 23rd, 2015--November 23rd,         8   that--to find that attendance sheet?
 9         2015, attendance, common planning time attendance          9        A. Yes.
10         sheet?                                                    10        Q. Okay, and because I don't have it in front
11              A. It's indicated not present.                       11   of me. Just give me one second. Okay, thank you.
12              Q. Okay. And who attended that meeting?              12        [Background conversation]
13              A. AP Barnett.                                       13                  MR. MASSENA: I am going to speed this
14              Q. Okay. And was AP Barnett aware that Dr.           14        up. Just one moment, Your Honor.
15         Severin had a disciplinary meeting scheduled with you     15                  THE HEARING OFFICER: All right. So,
16         for November 23rd, 2015?                                  16        let's go off the record.
17              A. Yes.                                              17                  MR. MASSENA: Thank you.
18              Q. Okay. And again, the common planning time         18                  THE HEARING OFFICER: Sure.
19         meeting occurs during the sixth period, correct?          19                  [OFF THE RECORD 2:33:22]
20              A. That is correct.                                  20                  [ON THE RECORD 2:33:22]
21              Q. And the disciplinary meeting was scheduled        21                  THE HEARING OFFICER: So, let's go
22         to occur also during the sixth period. Is that            22        back on the record.
23         correct?                                                  23        Q. Okay. So, December 10th of 2015, Dr.
24              A. That's correct.                                   24   Severin is--you've had an opportunity to review that,
25              Q. Okay.                                             25   correct?




                  Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 40
                                                              288                                                           290
 1            DORCELY - CROSS - MASSENA                              1      DORCELY - CROSS - MASSENA
 2              A. Yes.                                              2        A. That is correct.
 3              Q. Okay. And Dr. Severin is present at that          3        Q. Okay. And the December 14th meeting is,
 4         meeting, correct?                                         4   withdrawn. I'd like to draw your attention to the
 5              A. Yes.                                              5   December 15th, 2000--December 15th, 2000, common
 6              Q. Okay, even though that meeting is listed as       6   planning time attendance sheet. Have you had an
 7         a Specification. Is that correct, which you've had a      7   opportunity to view that?
 8         chance to review as Department's Number 1 in              8        A. Yes.
 9         evidence.                                                 9        Q. Okay. And is Mr.--Dr. Severin is indicated
10              A. I'm sorry, the question.                         10   as present or not present for that particular
11              Q. Dr. Severin is listed as present. Is that        11   meeting?
12         correct?                                                 12        A. He did not sign, no.
13              A. That's correct.                                  13        Q. Okay.
14              Q. On the December 10th, 2015, common planning      14                  THE HEARING OFFICER: I'm sorry, I
15         time attendance sheet. Is that correct?                  15        didn't get your answer.
16              A. Correct.                                         16                  MR. DORCELY: He did not sign, no.
17              Q. Okay. And you've also had a chance to            17                  THE HEARING OFFICER: What does that
18         review the Specifications, correct? The                  18        mean, no?
19         Specifications that have been entered in this case as    19                  MR. DORCELY: I don't see a signature.
20         Department's Number 1, correct?                          20                  THE HEARING OFFICER: Okay, but the
21              A. That is correct.                                 21        question was, I felt the question was he marked
22              Q. Okay. And is it fair to say that you             22        absent or not absent, and I want to know the
23         provided the Department of Education with the            23        answer. I'm not sure I understand your answer.
24         information necessary to draft these Specifications?     24                  MR. DORCELY: He's marked as planning.
25         Is that correct?                                         25        Q. What does that mean?




                                                              289                                                           291
 1            DORCELY - CROSS - MASSENA                              1      DORCELY - CROSS - MASSENA
 2              A. That is correct.                                  2                  THE HEARING OFFICER: He's marked as
 3              Q. And you provided them with December 10th.         3        planning, Principal?
 4         Is that correct?                                          4                  MR. DORCELY: He's marked as him and
 5              A. That is correct.                                  5        two other colleagues are co-planning based on
 6              Q. Despite the fact that he was present on           6        the narrative.
 7         that date, correct?                                       7                  THE HEARING OFFICER: Oh, I see.
 8              A. Correct.                                          8                  MR. DORCELY: But he did not sign the
 9              Q. Okay, just one moment.                            9        attendance sheet.
10              [Background conversation]                           10        Q. Okay. So, and but you marked him as
11              Q. After the--I'd like you to take a look at        11   absent. Is that correct?
12         what's been identified as Department Number 18 in        12        A. It's not marked absent on this sheet.
13         evidence, common planning time meeting attendance        13        Q. Okay. Well, you've had an opportunity to
14         sheet. After the December 10th, 2015, planning           14   view Department's 1 in evidence. Is that correct?
15         sheet, there is another attendance sheet. Is that        15        A. That is correct.
16         correct, immediately behind the December 10th,           16        Q. And Department's 1 in evidence, you've also
17         immediately behind the December 10th planning sheet,     17   had an opportunity to, withdrawn. You've had an
18         is that correct?                                         18   opportunity to view Department 1 in evidence. Is
19              A. There are several.                               19   that correct?
20              Q. And there's several, right?                      20        A. That is correct.
21              A. Yeah.                                            21        Q. And you've had an opportunity to review
22              Q. And the one immediately behind the December      22   Specification five under Department's 1 in evidence,
23         10th, 2015, planning sheet, Dr. Severin is present       23   correct?
24         for that one. Is that correct? Present at that           24        A. That is correct.
25         meeting is that correct?                                 25        Q. And have you also had an opportunity to




                  Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                  06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 41
                                                                292                                                            294
 1            DORCELY - CROSS - MASSENA                                1      DORCELY - CROSS - MASSENA
 2         review the twenty ninth entry in Department's 1,            2        need, well, can we go off the record?
 3         Specification five, in evidence, which indicates that       3                  THE HEARING OFFICER: Sure. We'll go
 4         Mr. Severin--Dr. Severin was absent or not present at       4        off the record and take a short break.
 5         the common planning time meeting on December 15th of        5                  [OFF THE RECORD 2:39:44]
 6         2015.                                                       6                  [ON THE RECORD 2:39:44]
 7               A. That is correct, yes.                              7                  THE HEARING OFFICER: Mr. Massena?
 8               Q. But that's incorrect.                              8                  MR. MASSENA: Yes, thank you.
 9               A. What is your question?                             9        Q. Principal Dorcely, I'd like to direct your
10               Q. That's incorrect, correct, that on December       10   attention to Specification number six, Department's
11         15th of 2015, that he was not present? That's              11   Number 1, Specification number six. I believe you
12         incorrect.                                                 12   have a copy in front of you. The allegations are
13                         MR. FRANCIS: Objection as to form.         13   that on or about November 12th of 2015, Respondent
14                         THE HEARING OFFICER: No. I think           14   left the school building during the school day,
15               that the witness understands. If he doesn't          15   without signing the teacher log in the school's main
16               understand it, he's going to let counsel know.       16   office. Are you familiar with that Specification?
17               Do you understand the question?                      17        A. Yes.
18                         MR. DORCELY: Yes.                          18        Q. Okay. Now, during your testimony, you
19                         THE HEARING OFFICER: Okay. So, is it       19   stated that you observed Dr. Severin, and correct me
20               correct or incorrect, the entry for December         20   if I'm wrong please, you observed Dr. Severin leaving
21               15th?                                                21   the school. Is that correct?
22                         MR. DORCELY: It is correct.                22        A. No, I don't recall that.
23                         THE HEARING OFFICER: That he was           23        Q. Oh, okay. Who observed Dr. Severin leaving
24               absent on that day.                                  24   the school?
25                         MR. DORCELY: No, he was not present.       25        A. I don't recall that one.




                                                               293                                                             295
 1            DORCELY - CROSS - MASSENA                                1      DORCELY - CROSS - MASSENA
 2              He didn't sign.                                        2        Q. No, no, the question is who observed Dr.
 3                        THE HEARING OFFICER: Okay, hang on.          3   Severin leaving the school?
 4              It says the charge for Specification five is           4        A. It would be I don't know.
 5              that the Respondent failed to attend a certain         5        Q. Is there an eyewitness that observed Dr.
 6              number of common planning time meetings. And           6   Severin leaving the school?
 7              one of the dates listed in the Specification, as       7        A. I believe there is someone who observed
 8              a date that he did not attend, is December 15th.       8   him. I'm not too sure.
 9              So, the question I thought counsel was asking          9        Q. Please share with us.
10              you is, is that entry in Department Exhibit 1,        10        A. No, this--
11              under Specification five, correct or incorrect?       11        Q. [Interposing] If you can, share with us.
12                        MR. DORCELY: That is incorrect.             12        A. It would be either the secretary--
13                        THE HEARING OFFICER: Okay, that's           13        Q. [Interposing] Well, no, no, I'm not asking
14              all, that's fine.                                     14   you to guess. I am asking you to share with us, who
15              Q. And you provided this information,                 15   is the person that observed him leaving the school?
16         withdrawn. The information regarding Dr. Severin's         16        A. I don't recall.
17         attendance, or lack of attendance, at the common           17        Q. Is there something that would refresh your
18         planning time meetings were provided to you--were you      18   recollection?
19         provided them to the Department of Education. Is           19        A. Yes.
20         that correct?                                              20        Q. And what would that be?
21              A. That is correct.                                   21        A. The disciplinary letter.
22              Q. To bring these charges against Dr. Severin,        22        Q. The disciplinary letter, okay, one moment.
23         correct?                                                   23   That actually is in evidence but just give me one
24              A. That is correct.                                   24   moment. I am going to direct your attention to
25                        MR. MASSENA: Your Honor, I'll just          25   Department 19.




                  Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 42
                                                              296                                                             298
 1            DORCELY - CROSS - MASSENA                               1      DORCELY - CROSS - MASSENA
 2              [Crosstalk]                                           2                   THE HEARING OFFICER: Okay.
 3              Q. Department 19--                                    3        Q. You observed him.
 4              [Background conversation]                             4        A. That is correct.
 5                        THE HEARING OFFICER: This is what I         5        Q. Describe to us how you observed him on that
 6              have as Department 19. It makes reference to          6   day, despite the fact that just a few moments ago you
 7              November 12th.                                        7   did not.
 8                        MR. MASSENA: Thank you, I'm sorry.          8                   MR. FRANCIS: Objection, the same
 9              Q. I am going to direct your attention to what        9        objection.
10         is Department 19 in evidence.                             10                   THE HEARING OFFICER: Well--
11                        MR. MASSENA: I'm just going to ask         11                   [Crosstalk]
12              that the Respondent show that--that the              12                   THE HEARING OFFICER: [Interposing]
13              Department show that to the witness.                 13        Hang on, hang on, hang on, hang on. You asked--
14                        [Background conversation]                  14        the witness began by saying I don't know. Then
15                        MR. MASSENA: Sure. My copy has notes       15        the witness said I don't remember. You asked
16              on it.                                               16        the witness if there was any document that he
17                        THE HEARING OFFICER: Okay.                 17        could look at to refresh his recollection. He
18                        MR. FRANCIS: And you're asking to          18        said yes. It was the letter--the letter to
19              look at Department's 19? Is that correct?            19        file. You've now shown the witness the letter
20                        MR. MASSENA: Yes. It's a November          20        to file, and apparently it has refreshed his
21              25th, 2015, disciplinary letter.                     21        recollection, and he is now testifying that it
22                        MR. FRANCIS: That's what you're            22        was himself who saw the Respondent leave. So, I
23              referring to, correct?                               23        mean that's, you know, that's the testimony you
24                        MR. FRANCIS: Yes. Wait, no sorry, I        24        have elicited. Now, if you want to pursue this,
25              said that too quickly.                               25        you're welcome to, but his testimony, after now




                                                               297                                                           299
 1            DORCELY - CROSS - MASSENA                               1      DORCELY - CROSS - MASSENA
 2                         [Background conversation]                  2        having his memory refreshed, is that it was
 3                         MR. MASSENA: Yeah, okay.                   3        himself.
 4              Q. I'd like you to take a look at Department          4                  MR. MASSENA: Okay.
 5         19 in evidence.                                            5                  THE HEARING OFFICER: So, but
 6              A. Okay.                                              6        continue. I'm not trying to short circuit or
 7              Q. Okay. And once you've had an opportunity           7        preclude you from asking other questions, but
 8         to review it, I'd ask you to return it to the              8        that's where we're at.
 9         Department, just the first page, Department 19 in          9        Q. What did you--what did you observe that
10         evidence, to refresh your recollection. And once          10   day?
11         you've had an opportunity to review it, I'd ask you       11        A. Observed leaving--
12         to return it to the Department.                           12        [Background noise papers shuffling]
13              Q. Okay. You've had an opportunity to review         13        Q. I'm sorry, could you repeat that?
14         Department 19 in evidence?                                14        A. Observed Dr. Severin leaving and not
15              A. Yes.                                              15   signing the late log.
16              Q. Who observed Dr. Severin leaving the              16        Q. Where did he go?
17         school?                                                   17        A. Out of the building.
18              A. I observed that day. It was me.                   18        Q. You saw him leave the building?
19              Q. You observed that day.                            19        A. Leave the main office.
20              A. Yes.                                              20        Q. And what do you mean by the main office?
21              Q. But less than a few minutes ago, for some         21        A. One oh three is the main office. I
22         reason that escaped your knowledge. Is that correct?      22   observed. That's why I wrote the letter, the
23                         MR. FRANCIS: Objection,                   23   discipline letter.
24              argumentative.                                       24        Q. Okay. So, if you can, if you can help us
25                         MR. MASSENA: Withdrawn, Your Honor.       25   understand the sequence of events, where is the exit




                  Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                    06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 43
                                                               300                                                             302
 1            DORCELY - CROSS - MASSENA                                 1      DORCELY - CROSS - MASSENA
 2         to your building located?                                    2        Q. --you stated that you observed Dr.--you
 3               A. There's 17 exits.                                   3   stated that you did not observe Dr.--
 4               Q. Okay. Which exit did you see Dr. Severin            4        A. [Interposing] Severin.
 5         exit from?                                                   5        Q. --leave the building. Is that correct?
 6               A. Dr. Severin left the main office.                   6        A. Signing the late log.
 7               Q. And where is the main office located?               7        Q. The question is did you observe Dr. Severin
 8               A. Right by my office, the Principal's office.         8   leaving the building?
 9               Q. And--                                               9        A. No, I did not.
10               A. [Interposing] Where the sign in sheet is           10        Q. Okay.
11         kept.                                                       11                  MR. MASSENA: One moment, Your Honor.
12               Q. Okay. Well, you stated he left the                 12        Q. Who maintains this log, this sign in--this
13         building, not that he left your office.                     13   sign in or sign out sheet log?
14               A. So, he has a teaching assignment. So if he         14        A. It's in the main office, my secretary, Ms.
15         left, he never returned to receive the assignment.          15   Townes.
16               Q. So, your testimony is that he left the             16        Q. Okay, Ms. Townes, and where does Ms.
17         building. Is that correct?                                  17   Townes--where is this sign in sheet located in
18               A. That is correct.                                   18   relationship to the exit?
19               Q. Okay. And you observed him leave the               19        A. Of the building?
20         building.                                                   20        Q. Yes.
21               A. I observed him leaving. That is correct.           21        A. I would tell you it's a U. You leave the
22                         THE HEARING OFFICER: That's not the         22   main office, and then you make another U, and then
23               question. Let's just make sure that we--listen        23   you go out the main.
24               to the question and answer the question. I want       24        Q. And the sign in sheet is located where in
25               to develop the record properly. Ask the               25   relationship to that exit?




                                                                 301                                                            303
 1               DORCELY - CROSS - MASSENA                              1      DORCELY - CROSS - MASSENA
 2                 question again and let's get an answer from the      2         A. In the main office by my office.
 3                 Principal, please.                                   3         Q. And Ms. Townes maintains this sign in
 4                 Q. Did you see him leave the building? Yes or        4   sheet, right?
 5         no.                                                          5         [Crosstalk]
 6              A. No.                                                  6         Q. Log out sheet.
 7              Q. Okay. Did you see him, withdrawn. Just               7         A. Log, the teacher log.
 8         one second, withdrawn. The Specification, and you've         8         Q. The teacher log.
 9         had an opportunity to review Specification number            9         A. Correct.
10         six, correct?                                               10         Q. And where is the log maintained--where is
11              A. That is correct.                                    11   the log kept in relationship to Ms. Townes' desk?
12              Q. And the allegation that you made. Is that           12         A. Ms. Townes is sitting here.
13         correct, Specification number six is an allegation          13                   MR. MASSENA: Okay. Let the record
14         that you made? Is that correct, against Dr. Severin?        14         reflect that Principal Dorcely is pointing
15              A. Not signing the teacher's log?                      15         towards his lap.
16              Q. And leaving the building, left the school           16         A. So, there's a desk here, and that's where
17         building.                                                   17   the log is maintained. My office is right here.
18              A. Can I refer to the Specification? It says           18         Q. Okay. And when you say right here, you're
19         the school's main office. Specification number six          19   indicating a distance of...?
20         you are referring to, it says left the school               20         A. I'm sorry, I just want to show you. So,
21         building during a school day without signing the            21   you come into the main office. The sign in sheet is
22         teacher's log in the school's main office. It's by          22   here. Right here is my office, and it will be to my
23         my office.                                                  23   left.
24              Q. Principal Dorcely--                                 24         Q. Okay.
25              A. [Interposing] Yes.                                  25                   MR. MASSENA: Let the record reflect




                     Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                   06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 44
                                                                 304                                                          306
 1              DORCELY - CROSS - MASSENA                               1      DORCELY - CROSS - MASSENA
 2                that Principal Dorcely is indicating that the         2   Principal Dorcely. Did you--you did not see him
 3                sign in sheet is to his left, to the left of his      3   leave the building on November 12th of 2015. It's a
 4                office, or his desk, specifically to the left of      4   yes or no question.
 5                his office, and a space no longer--no more than       5        A. The answer is yes.
 6                four to five feet.                                    6        Q. Your testimony today is--your testimony
 7                          MR. DORCELY: That's incorrect.              7   today is that you saw Principal Dorcely leave the
 8                          MR. MASSENA: Okay. Please clarify           8   building? I'm sorry, you saw the Respondent leave
 9                the record.                                           9   the building?
10                          MR. DORCELY: So, Ms. Townes, the           10        A. That is correct.
11                secretary, the sign in sheet is right on top of      11        Q. How long was he away from the building?
12                her desk. It's a big, I forget the name of it,       12        A. He did not return.
13                it's right, and then to the left is my office,       13        Q. Are you certain? I'm asking you, are you
14                the conference room and then my office. It's so      14   certain?
15                I see the log every time I go in the main            15        A. May I look at the--
16                office.                                              16        Q. [Interposing] No, are you certain?
17                Q. Are you constantly staring at the log?            17        A. I'm not certain.
18                A. I always look at the log.                         18        Q. Okay. So, again I'd ask you to, well, I'd
19                          MR. FRANCIS: Objection,                    19   ask you to the best of your ability, answer the
20                argumentative.                                       20   questions with the knowledge that you contain. Okay,
21                          THE HEARING OFFICER: No, I'll permit       21   so I'll give you another opportunity. It's your
22                it. It's fine.                                       22   testimony that he--you saw him exit the building.
23                          MR. MASSENA: Okay. And, my                 23        A. It's my testimony Dr. Severin left and did
24                apologies, may we go off the record?                 24   not sign the late log--the teacher log. That is
25                          THE HEARING OFFICER: Sure, let's go        25   correct.




                                                               305                                                              307
 1            DORCELY - CROSS - MASSENA                                 1      DORCELY - CROSS - MASSENA
 2               off the record.                                        2        Q. That he did not sign the teacher log.
 3                         [OFF THE RECORD 2:50:14]                     3        A. That is correct.
 4                         [ON THE RECORD 2:50:14]                      4        Q. But it's not what--not your testimony that
 5                         THE HEARING OFFICER: Okay. So, let's         5   he left the building.
 6               go back on the record.                                 6                  MR. FRANCIS: Your Honor, I am going
 7               Q. Do you recall what time of day that was?            7        to object again to this. This question has been
 8               A. Yes, that would be around perhaps period            8        posed and answered--
 9         four.                                                        9                  [Crosstalk]
10               Q. Period four. Is there any significance             10                  THE HEARING OFFICER: [Interposing]
11         regarding that date and time?                               11        Well, you know, it's--
12               A. Yes. Period four is usually when Dr.               12                  MR. FRANCIS: --several times.
13         Severin takes his lunch and he leaves the building.         13                  THE HEARING OFFICER: I have heard the
14         So, I usually see him leaving the building by my            14        question asked of this witness, and I have heard
15         office.                                                     15        the witness repeatedly say that he did not the
16               Q. And when you say, once again, when you say         16        Respondent leave the building. And for some
17         leaving the building--                                      17        reason, Respondent's counsel keeps asking the
18               A. [Interposing] He signs out.                        18        question, and now we have a slightly different
19               Q. --he signs out, but he didn't sign out on          19        answer, or certainly a more muddled answer. And
20         that day. That's your testimony.                            20        the answer I am hearing is that, now, is that
21               A. That is correct.                                   21        the Principal did see the Respondent leave the
22               Q. And on that day, you did not see him leave         22        building. I don't know which it is, but now
23         the building.                                               23        that we have this new testimony. I am going to
24               A. That day he did leave the building.                24        allow counsel to explore this further but, you
25               Q. That's not the question I asked you,               25        know, counsel opened the door by asking him for




                    Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 45
                                                               308                                                            310
 1            DORCELY - CROSS - MASSENA                               1      DORCELY - CROSS - MASSENA
 2              a fourth time. Counsel, if you'd like you may         2        Q. --academic--per year? Excuse me, was there
 3              pursue this. We seem to have a different answer       3   any particular parameters about this fire drill, or
 4              now.                                                  4   was this fire drill in the course with all other fire
 5                         MR. MASSENA: No actually, Your Honor,      5   drills?
 6              I'll move on.                                         6        A. This one, students were subject to being
 7                         THE HEARING OFFICER: Okay, as you          7   scanned.
 8              like.                                                 8        Q. Okay.
 9                         MR. MASSENA: Yeah, I'll move on.           9        A. So, a full blown fire drill.
10              Q. I'd like to draw your attention to, just          10        Q. Okay. So, explain to us the difference
11         one moment to--                                           11   between this fire drill and other fire drills.
12              [Crosstalk]                                          12        A. Students would be returning. So, this fire
13                         MR. MASSENA: Can we go off the            13   drill would not be immediate dismissal. So, if it
14              record, please?                                      14   was during the end of the day, students would go
15                         THE HEARING OFFICER: Yeah, of course,     15   home. If it's a fire drill, students are subject
16              yes. Let's go off the record.                        16   back to get scanning.
17                         [OFF THE RECORD 2:53:34]                  17        Q. Okay. And the teachers are aware of this
18                         [ON THE RECORD 2:53:34]                   18   procedure?
19                         THE HEARING OFFICER: Let's go back on     19        A. All of them.
20              the record. All right, there was a brief off         20        Q. Now, your school is composed of how many--
21              the record conversation. And I just want to          21   your building has how many schools in your building?
22              make very clear on the record that when I used       22        A. There's three schools, one program.
23              the term, opened the door, I should not have.        23        Q. Okay. What are the three schools and what
24              And certainly I didn't mean to suggest that the      24   is the one program?
25              Department's counsel opened the door. I think        25        A. Urban Action Academy. I'm on the first




                                                               309                                                            311
 1            DORCELY - CROSS - MASSENA                               1      DORCELY - CROSS - MASSENA
 2              what I was simply getting at is that by asking a      2   floor. The second floor is IM, including a program
 3              question repeatedly of this witness, it turned        3   called STEP, for students with disability. And then
 4              out that we ended up hearing what may have been       4   the third floor is Medical Professions.
 5              differing answers. And the record will reflect        5        Q. Okay. And this was a building wide fire
 6              precisely what it is the witness said.                6   drill, or was this a fire drill that was solely for
 7                        MR. MASSENA: Okay.                          7   your school?
 8              Q. Principal Dorcely, I'd like to draw your           8        A. Oh, it was building wide, building wide.
 9         attention to Specification eight, Department Exhibit       9        Q. Okay.
10         Number 1 in evidence. Specification eight reads, on       10        [Background conversation]
11         or about November 4th, 2015, Respondent permitted a       11        Q. Okay. So, it was a building wide fire
12         student to enter the school building through exits        12   drill. So, this means that other schools were also
13         one and two, instead of entering through the main         13   participating in the fire drill.
14         entrance, where the student would have been subjected     14        A. That is correct.
15         to scanning. Okay, what, at what period did this          15        Q. How would you describe the relationship
16         fire drill take place if you recall?                      16   between the various administrators and teachers and
17              A. I don't recall.                                   17   staff in between--amongst the three different schools
18              Q. Okay. Is there a specific time that your          18   and professions?
19         fire drills take place, any particular period in the      19                   MR. FRANCIS: Objection as to
20         day?                                                      20        relevance.
21              A. No, it's random.                                  21                   THE HEARING OFFICER: I just, also,
22              Q. Okay. I believe during direct testimony           22        I'm just, I am going to sustain the objection
23         you said that generally you have eight--eight fire        23        also as to form. I'm not sure what you mean
24         drills within the school year--                           24        between each individual teacher from the
25              A. [Interposing] Per year.                           25        different schools?




                  Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 46
                                                              312                                                             314
 1            DORCELY - CROSS - MASSENA                               1      DORCELY - CROSS - MASSENA
 2                        MR. MASSENA: Yes.                           2                  MR. MASSENA: Thank you.
 3                        THE HEARING OFFICER: It's hard to           3                  THE HEARING OFFICER: Thank you,
 4              answer that question, counsel.                        4        counsel.
 5                        MR. MASSENA: Yes, sir.                      5                  MR. MASSENA: Thank you.
 6                        [Crosstalk]                                 6        Q. Was present during this--during this
 7                        THE HEARING OFFICER: [Interposing]          7   particular instance. Is that correct?
 8              So, if you want to rephrase it.                       8        A. Our school exit one and two, correct.
 9                        MR. MASSENA: Yeah.                          9        Q. Okay. And do you know what her
10              Q. Do the staff, administrators, and teachers        10   responsibilities were, what her responsibilities were
11         of the various schools interact?                          11   during this fire drill?
12                        MR. FRANCIS: Objection, relevance.         12        A. Making sure her students are out during the
13                        [Crosstalk]                                13   fire drill.
14                        THE HEARING OFFICER: [Interposing]         14        Q. Okay And based on your experience, working
15              No, no, that's fine. I'll permit the question.       15   along with these three--these two other schools and
16              A. I don't know about the staff, but we meet         16   programs in your school, do the Principals and
17         in building council, all the Principals, every Monday     17   teachers speak to the other students?
18         at 7:30.                                                  18        A. Yes.
19              Q. Okay. And is it fair to say that the              19        Q. And it was your testimony that this
20         Principals of all three schools hold some                 20   Principal observed Dr. Severin allowing this woman
21         responsibility for all of the students in the             21   into the--allowing your student into the school.
22         building? Is that fair to say?                            22        A. The student, Student "A", correct.
23              A. Yes.                                              23        Q. Okay. And did the--did that Principal
24              Q. Okay, for example, well withdrawn. So,            24   indicate to you whether or not she had spoken to the
25         have you had an opportunity to view the video in          25   student as well?




                                                               313                                                           315
 1            DORCELY - CROSS - MASSENA                               1      DORCELY - CROSS - MASSENA
 2         relation to this fire drill?                               2        A. No, she did not.
 3              A. No.                                                3        Q. But it wouldn't be unusual for her to speak
 4              Q. You have not seen the video. And at this           4   to the student, correct?
 5         particular time where it's alleged that Dr. Severin        5        A. No. She would inform me of what happened.
 6         allowed a student to come into the school without          6        Q. That wasn't the question, Principal
 7         being scanned, you were not present at that location       7   Dorcely. Would it be unusual for this Principal from
 8         at that time. Is that correct?                             8   another school to speak to your student?
 9              A. That is correct.                                   9        A. Sometimes unusual.
10              Q. Where were you?                                   10        Q. Sometimes unusual. Okay, so I'll ask the
11              A. I was participating in the fire drill.            11   question just one more time. Would it be unusual?
12              Q. What were you doing, where, how?                  12        A. Not unusual.
13              A. I have to--we all have responsibilities. I        13        Q. Thank you. And she did, withdrawn. You
14         exit through five and six.                                14   don't know whether or not she spoke to the student in
15              Q. Okay.                                             15   this particular instance during the fire drill, if
16              A. This occurred in exit one and two.                16   she said any words to the student during this fire
17              Q. Okay. And it was your testimony that              17   drill. Is that correct?
18         Principal, I'm going to get the name wrong.               18        A. That is correct.
19              A. Adaleza Michelena.                                19        Q. And you proceeded to speak to her and
20              Q. Malaza [phonetic] Michelena--                     20   discipline Dr. Severin, correct?
21                        MR. FRANCIS: [Interposing] That's A-       21        A. She informed me, yes.
22              D-E-L-Z-A--                                          22        Q. Okay, and you took action to discipline Dr.
23                        MR. MASSENA: [Interposing] Thank you.      23   Severin based on your conversation with her.
24                        MR. FRANCIS: --capital M-I-C-H-E-L-L-      24        A. From my investigation, correct.
25              E-N-A.                                               25        Q. Okay. And your investigation entailed...?




                  Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 47
                                                              316                                                             318
 1            DORCELY - CROSS - MASSENA                               1      DORCELY - CROSS - MASSENA
 2              A. Student statement, and then the Principal          2   camera and by Principal Adaleza Michelena from High
 3         informed me what occurred during the fire drill.           3   School of Innovation, Advertising, and Media?
 4              Q. Did you watch the video?                           4        A. Yeah, that is correct.
 5              A. No, I did not.                                     5        Q. Okay. Who observed them on camera?
 6              Q. Why not?                                           6        A. My Assistant Principal Barnett.
 7              A. She informed me as my Principal colleague,         7        Q. Okay.
 8         and a student testified to what had occurred, that         8                  MR. FRANCIS: Forgive me, I did not
 9         Dr. Severin allowed her to come in, Student "A".           9        hear that last question and answer.
10              Q. But you knew there was a video, correct?          10                  THE HEARING OFFICER: Okay. So, would
11              A. You could obtain video, correct.                  11        you, as a courtesy, just repeat--
12              Q. And you chose not to view the video. Is           12                  MR. MASSENA: [Interposing] Sure.
13         that correct?                                             13                  THE HEARING OFFICER: --the question?
14              A. That is correct.                                  14                  MR. MASSENA: Sure, Your Honor.
15              Q. I'd like to discuss with you--actually            15        Q. You have had an opportunity to review
16         before I move on to another Specification, you--I am      16   Department Number 21 in evidence. Is that correct?
17         going to--I am going to ask you to take a look at         17        A. Yes.
18         what has been marked in evidence as Department            18        Q. Okay. And do you--do you recall stating in
19         Number, one second here--                                 19   that--in that disciplinary letter that Dr. Severin
20              [Background conversation]                            20   was observed during the fire drill both on camera and
21              Q. --as Department Number--the November 13th,        21   by Principal Adaleza Michelena?
22         2015, disciplinary meeting.                               22        A. And that is correct.
23                        THE HEARING OFFICER: It could be           23        Q. Okay. And it's your statement to the
24              perhaps Department 21.                               24   Court--the statement to Your Honorable Arbitrator
25                        [Crosstalk]                                25   that it was Principal Barnett who--Principal,




                                                               317                                                           319
 1            DORCELY - CROSS - MASSENA                               1      DORCELY - CROSS - MASSENA
 2                         MR. MASSENA: --21 or 22, 21,               2   Assistant Principal Barnett who observed Dr. Severin.
 3              Department 21.                                        3        A. Correct, you observe correct.
 4              Q. Okay. I'd like you to--when you've had an          4        Q. Okay. So, you're relying on her--on her,
 5         opportunity to review Department 21.                       5   and I'm assuming you had a conversation with her?
 6                         THE HEARING OFFICER: Department 21,        6        A. Yes.
 7              I'm not certain that that references the same         7        Q. Okay.
 8              Specification. Are you moving--I mean my              8                  THE HEARING OFFICER: She observed the
 9              Department's 21 is dated November 13th, 2015--        9        Respondent, according to your testimony, on the
10              aw, forgive me. No, no, no, I see it now.            10        video tape.
11              Thank you. Sorry for the confusion.                  11                  MR. DORCELY: That is correct.
12                         MR. MASSENA: Okay. Had I said the         12                  THE HEARING OFFICER: Okay.
13              Department show the witness Department 21.           13                  MR. MASSENA: Okay.
14              Thank you.                                           14        Q. You did not--and you chose not to state
15                         MR. FRANCIS: Let the record reflect       15   that anywhere on the--on the disciplinary letter. Is
16              that the witness has been handed Department's 21     16   that correct?
17              in evidence.                                         17        A. I wrote you were observed. That is
18                         MR. MASSENA: Thank you.                   18   correct.
19              Q. Okay. Now, you indicated that--have you           19        Q. Okay. Did you have the Assistant Principal
20         had an opportunity to review it?                          20   sign off on this letter?
21              A. Yes, I have.                                      21        A. She was present during the meeting, the
22              Q. Okay. Now, without looking to it, do you          22   disciplinary meeting.
23         recall stating, during this--without reading the          23        Q. Oh. Did you have her sign off on the
24         disciplinary letter, do you recall stating that Dr.       24   letter?
25         Severin was observed during the fire drill both on        25        A. No, I signed the letter.




                  Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 48
                                                              320                                                           322
 1            DORCELY - CROSS - MASSENA                              1      DORCELY - CROSS - MASSENA
 2              Q. Okay.                                             2        Q. Okay. And it also says that that's also
 3              [Background conversation]                            3   listed in the handbook as well. Is that correct?
 4              Q. Is there a log book, or a record of some          4        A. That is correct.
 5         sort, as to what time the particular fire drills are      5        Q. That the teachers should reach out to
 6         held during the school year?                              6   SubCentral if they are going to be out. Is that
 7              A. Yes. The AP of Security would have that.          7   correct? Absent.
 8              Q. Oh, the AP of Security?                           8        A. That is correct.
 9              A. Yes.                                              9        Q. And once again, by October 23rd of 2015,
10              Q. Okay. And it's your belief that the fire         10   you were already on notice that Dr. Severin had filed
11         drill held on November 9th, I'm sorry, held on           11   allegations against you, correct?
12         November 4th was not at the end of the day.              12        A. Repeat that question, please.
13              A. I don't recall.                                  13        Q. By October 23rd of 2015, you were already
14              Q. Okay. And again, your testimony was that         14   on notice that Dr. Severin had filed against you--
15         fire drills that are held at the end of the day do       15        [Crosstalk]
16         not require scanning. Is that correct?                   16        Q. So, did you check whether or not Dr.
17              A. Typically, correct.                              17   Severin had contacted SubCentral?
18              Q. Okay.                                            18        A. He didn't contact the immediate supervisor.
19              [Background conversation]                           19        Q. My question to you is did you check whether
20                        MR. MASSENA: One moment, Your Honor.      20   or not Dr. Severin had contacted SubCentral regarding
21                        THE HEARING OFFICER: Sure.                21   October--the alleged October 23rd, 2015, absence?
22                        [Background conversation]                 22        A. No, I did not check.
23                        MR. MASSENA: May we go off the record     23        Q. Did anyone check?
24              for a moment?                                       24        A. It would be my secretary.
25                        THE HEARING OFFICER: Sure. Let's go       25        Q. Okay. Did your secretary check?




                                                              321                                                            323
 1            DORCELY - CROSS - MASSENA                              1      DORCELY - CROSS - MASSENA
 2              off the record.                                      2        A. I'm unaware of that.
 3                        [OFF THE RECORD 3:07:34]                   3        Q. Okay. Why is it important to contact
 4                        [ON THE RECORD 3:07:34]                    4   SubCentral?
 5                        THE HEARING OFFICER: So, let's go          5        A. Because you got to get a sub.
 6              back on.                                             6        Q. Okay. And that's the primary purpose of
 7              Q. Okay. I'd like to direct your attention to        7   the teacher reaching out to SubCentral, correct?
 8         Specification nine, okay, Department's Number 1 in        8        A. Rephrase that, please.
 9         evidence, Specification nine, which reads on or about     9        Q. That's the primary purpose of the teacher
10         October 23rd, 2015, Respondent failed to contact the     10   reaching out to SubCentral, once they know that
11         main office and or immediate supervisor to inform        11   they're going to be absent, correct, is to get a sub?
12         them of his absence. Now, you--what is the policy        12        A. I'm sorry, just repeat that one more time.
13         regarding absences?                                      13        Q. Sure, no problem. The primary purpose of
14              A. You have to contact your direct supervisor,      14   the teacher reaching out to SubCentral is notifying
15         and also call SubCentral.                                15   SubCentral of his absence, so that a substitute
16              Q. Okay. Now, you send out what's called a          16   teacher can be obtained.
17         daily docket, correct?                                   17        A. That is correct.
18              A. My secretary, that is correct.                   18        Q. Also regarding Specification ten, on or
19              Q. Okay. And it's a document that you have          19   about October 26 of 2000--you allege that the
20         reviewed. Is that correct?                               20   Respondent failed to contact the main office or an
21              A. It's vetted, correct.                            21   immediate supervisor to inform them of his absence.
22              Q. And in that document, it also indicates          22   Did you check whether or not the--whether or not Dr.
23         that the teachers should reach out to SubCentral. Is     23   Severin had contacted SubCentral?
24         that correct?                                            24        A. No, I did not check.
25              A. That is correct.                                 25        Q. Okay. And you do not know whether or not




                  Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 49
                                                             324                                                              326
 1            DORCELY - CROSS - MASSENA                               1      DORCELY - CROSS - MASSENA
 2         your secretary checked.                                    2                   THE HEARING OFFICER: Thank you.
 3              A. That is correct.                                   3                   [Background conversation]
 4              Q. Okay. Do you know whether or not the               4                   THE HEARING OFFICER: And you said A
 5         classes were covered that day?                             5        one?
 6              A. Yes.                                               6                   MR. DORCELY: A one is referring to
 7              Q. They were covered.                                 7        see teacher attendance and lateness and absences
 8              A. They were covered.                                 8        and--
 9              Q. So, there was a substitute there.                  9                   [Crosstalk]
10              A. Not necessarily with a sub. It could be in        10                   THE HEARING OFFICER: [Interposing]
11         house, so I am not sure.                                  11        Oh, I'm on the wrong--I'm looking at Department
12              Q. But they were classes. Is that correct?           12        9--
13              A. The classes were covered, correct.                13                   [Crosstalk]
14              Q. And you don't know whether it was a               14                   MR. DORCELY: [Interposing] Okay, the
15         substitute or whether it was in house.                    15        2015-2016.
16              A. That is correct.                                  16                   THE HEARING OFFICER: Twenty fifteen,
17              Q. So, it could have been a substitute.              17        twenty sixteen. My A one says absentee lesson
18              A. Correct.                                          18        plans on page 32.
19              Q. Okay.                                             19                   MR. DORCELY: Correct, but if you
20                        MR. MASSENA: Can we have just--may we      20        notice at the bottom, it said see teacher
21              go off the record?                                   21        attendance and lateness and absences. I'm just
22                        THE HEARING OFFICER: Sure. Let's go        22        going to refer to that.
23              off the record.                                      23                   THE HEARING OFFICER: Okay, that's not
24                        [OFF THE RECORD 3:11:23]                   24        a problem.
25                        [ON THE RECORD 3:11:23]                    25                   MR. DORCELY: I'm sorry.




                                                               325                                                            327
 1            DORCELY - CROSS - MASSENA                               1      DORCELY - CROSS - MASSENA
 2                        THE HEARING OFFICER: On the record.         2                  THE HEARING OFFICER: No, it's okay.
 3                        MR. MASSENA: We're back on?                 3        You said you're looking for teacher attendance,
 4                        THE HEARING OFFICER: Yep.                   4        lateness, and absence?
 5                        MR. MASSENA: Okay.                          5                  MR. DORCELY: Yeah.
 6              Q. Principal Dorcely, I'd like to, with the           6                  THE HEARING OFFICER: Take a look at
 7         Court's permission, and the assistance of the              7        page 64, Principal Dorcely, and tell me if
 8         Department, for you to show us where in Department's       8        that's what you're looking for.
 9         Number 9 it states that the Principal--the teachers        9                  MR. DORCELY: Yes.
10         are to report to their direct supervisor.                 10                  THE HEARING OFFICER: Okay.
11                        THE HEARING OFFICER: You said report,      11        A. Yep, if you are going to be absent, please
12              counsel. The charge isn't report. It's               12   call your direct supervisor at the school. That's
13              contact--                                            13   page 64, under T one, teacher attendance, lateness,
14                        [Crosstalk]                                14   and absences.
15                        MR. MASSENA: [Interposing] Contact,        15        Q. Okay. And who was Principal Dorcely's
16              contact.                                             16   direct supervisor--
17                        THE HEARING OFFICER: --so it's...          17                  THE HEARING OFFICER: [Interposing]
18              This is an exercise you do by yourself.              18        Respondent's, that's okay, it's late in the day.
19                        MR. DORCELY: Oh, I'm sorry.                19                  [Laughter]
20                        THE HEARING OFFICER: That's okay.          20                  THE HEARING OFFICER: That's fine.
21                        MR. DORCELY: Yeah, I'm looking at A        21        Q. Who was Dr. Severin's direct supervisor on
22              one, absentee.                                       22   October 23rd of 2015 and October 26th of 2015?
23                        THE HEARING OFFICER: And what page         23        A. That would be me, Principal Dorcely.
24              are you on?                                          24        Q. Okay, just one moment.
25                        MR. DORCELY: I'm on page 32.               25                  MR. MASSENA: May we go off the




                  Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                                   06-29-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 50
                                                                 328                 Student Index
 1              DORCELY - CROSS - MASSENA                                                                           330
 2                record?                                              Javenska Bernadine [phonetic], Student "A"
 3                          THE HEARING OFFICER: Sure.                 Anesha Job [phonetic], Student "B"
 4                          MR. MASSENA: All right.                    Sidney Bowrey [phonetic], Student "C"
 5                          [OFF THE RECORD 3:15:16]
 6                          [ON THE RECORD 3:15:16]
 7                          THE HEARING OFFICER: Okay. So, after
 8                some off the record discussions, we have all
 9                agreed that we're coming back on July 12th at
10                10:00 to continue the cross examination of the
11                Principal. And we also have scheduled for this
12                matter July 14th. Is there anything further
13                that needs to be added, Mr. Francis?
14                          MR. FRANCIS: Not from the Department.
15                          THE HEARING OFFICER: Okay, Mr.
16                Massena?
17                          MR. MASSENA: Not from the Respondent.
18                          THE HEARING OFFICER: Okay. Thank you
19                all. Have a wonderful July 4th holiday.
20                          MR. MASSENA: Thank you.
21                          THE HEARING OFFICER: Let's go off the
22                record.
23                          (The hearing adjourned at 5:00 p.m.)




                CERTIFICATE OF ACCURACY                      329
       I, Debbie L. Manning, do hereby certify that the foregoing
       typewritten transcript of proceedings in the matter of New
       York City Department of Education v. Jean Richard Severin,
       File No. 29,298, was prepared using the required
       transcription equipment and is a true and accurate record
       of the proceedings to the best of my ability. I further
       certify that I am not connected by blood, marriage or
       employment with any of the parties herein nor interested
       directly or indirectly in the matter transcribed.
       Signature:
       Date: July 4, 2016




                    Ubiqus Reporting Inc. 06-29-16 SED No. 29,298 In the Matter of Mr. Severin
                      07-12-16 SED No. 29,298 In the Matter of Mr. Severin
 Sheet 1
                   THE STATE EDUCATION DEPARTMENT
              THE UNIVERSITY OF THE STATE OF NEW YORK


                      In the Matter of
              NEW YORK CITY DEPARTMENT OF EDUCATION
                             v.
                    JEAN RICHARD SEVERIN
   Section 3020-a Education Law Proceeding (File #29,298)



DATE:                         July 12, 2016

TIME:                         10:00 a.m. to 4:00 p.m.

LOCATION:                     NYC Department of Education
                              Office of Legal Services
                              100 Gold Street, 3rd Floor
                              New York, NY 10038

BEFORE:                       JAMES BROWN, ESQ.
                              HEARING OFFICER

APPEARANCES:           FOR THE COMPLAINANT:
                            MICHAEL FRANCIS, ESQ., of Counsel
                            NYC Department of Education
                            Office of Legal Services
                            49-51 Chambers Street
                            New York, NY 10007
                            Telephone: (212) 374-6741
                            mfrancis11@schools.nyc.gov

                       FOR THE RESPONDENT:
                           ALAIN MASSENA, ESQ.
                            Massena Law P.C.
                            305 Broadway, Suite 1001
                            New York, NY 10007
                            Telephone: (212) 766-1700
                            avm@massenalaw.com
           Ubiqus Reporting Inc. 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
                                    07-12-16 SED No. 29,298 In the Matter of Mr. Severin
   Sheet 2
              Table of Contents
                                                                                                                              334
                                                                                 JEAN RICHARD SEVERIN - 07/12/16
                O P E N I N G     S T A T E M E N T                    1
NAME:                                    PAGE:                         2                  (The hearing commenced at 10:00 a.m.)
A. Massena                               369                           3                  THE HEARING OFFICER: Good morning.
              W I T N E S S     E X A M I N A T I O N
                                                                       4        My name is James A. Brown. I am the Hearing
                                                                       5        Officer duly appointed pursuant to New York
NAME:                                    PAGE:
                                                                       6        State Education Law Section 3020-a, its rules
S. Dorcely:
     Cross (cont.) by Massena            335                           7        and regulations, as well as the contractual
     Redirect by Francis                 359
                                                                       8        provisions by and between the United Federation
M. Prayor:
     Sworn                               372                           9        of Teachers and the New York City Department of
     Direct by Massena
     Voir Dire by Francis
                                         375
                                         379                          10        Education. We are here today in the matter of
     Direct (cont.) by Massena
     Voir Dire by Francis
                                         381
                                         383
                                                                      11        Jean Richard Severin, SED File Number 29,298.
     Direct (cont.) by Massena
     Cross by Francis
                                         384
                                         398
                                                                      12        This is a continuing matter. I note that the
     Redirect by Massena
     Re-cross by Francis
                                         403
                                         419
                                                                      13        Respondent is in the waiting area. I have also
     Voir Dire by Francis
     Re-cross by Francis (cont.)
                                         423
                                         426
                                                                      14        been told there are problems with security lines
     Redirect by Massena                 427                          15        downstairs. I have been sitting here, and so I
J. Severin:                                                           16        have opened the record. I am now going to go
     Sworn                               437
     Direct by Massena                   438                          17        off the record while we await the arrival of
                                                                      18        counsel. Thank you.
                C L O S I N G     S T A T E M E N T
                                                                      19                  [OFF THE RECORD, Waiting for attorneys
NAME:                                    PAGE:
                                                                      20        10:06 a.m.]
[None]                                                                21                  [ON THE RECORD, Waiting for attorneys
                          E X H I B I T S
                                                                      22        11:00 a.m.]
                                                                      23                  THE HEARING OFFICER: On the record.
                                                                      24        We're on the record. Okay, so we're back on the
RESPONDENT                    DESCRIPTION             I.D.   IN EV.   25        record. I have been joined by counsel,

                     Table of Contents                                                                                        335
         7    Email, Respondent to Superintendent     378      380               JEAN RICHARD SEVERIN - 07/12/16
              Prayor regarding SCI case                                1
         8 Email, Respondent to Superintendent        382      384     2        Respondent, and the Department's witness. Let's
              Prayor                                                   3        note our appearances beginning on my left.
         9 Email, Respondent to Michael Romano        385     386      4                  MR. MICHAEL FRANCIS: For the
         DEPARTMENT OF EDUCATION DESCRIPTION          I.D. IN EV.      5        Department of Education, Michael A. Francis.
         30 OSI investigation findings                415     418      6                  [Background conversation]
         31 Exhibit not admitted                      419              7                  MR. ALAIN MASSENA: Alain Massena for
                                                                       8        the Respondent.
                                                                       9                  THE HEARING OFFICER: And I'll note
                                                                      10        for the record that the Respondent is here
                                                                      11        present with us, and I'll note that the
                                                                      12        Principal has returned for his continued cross
                                                                      13        examination. Mr. Massena, are you ready to
                                                                      14        cross examine?
                                                                      15                  MR. MASSENA: I am ready.
                                                                      16                  THE HEARING OFFICER: All right, I
                                                                      17        just want to remind you, Principal, that you are
                                                                      18        still under oath.
                                                                      19                  MR. STEVE DORCELY: Okay.
                                                                      20                  THE HEARING OFFICER: Mr. Massena?
                                                                      21                  MR. MASSENA: Sure.
                                                                      22        CROSS EXAMINATION (CONT.)
                                                                      23        BY MR. MASSENA
                                                                      24        Q. Good after--well good morning, Principal,
                                                                      25   how are you?
                     Ubiqus Reporting Inc. 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
                                 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 3
                                                              336                                                            338
 1            DORCELY - CROSS - MASSENA                                 1   DORCELY - CROSS - MASSENA
 2              A. Good.                                                2     made against the Principal regarding cheating
 3              Q. Excellent. I just have a few questions for           3     and regarding his involvement in helping
 4         you regarding direct. Your goal at Urban Academy is          4     students to cheat, or allowing students to cheat
 5         to--your goal is--what are some of your goals at             5     at Urban Action Academy. Obviously, is the
 6         Urban Academy?                                               6     Court, that is the Honorable Court is garnered
 7              A. To ensure that students are safe, to ensure          7     by cross examination, you know, that part of our
 8         that the teachers perform to the best of their               8     case is that Mr.--Dr. Severin is, in fact, the
 9         abilities, and that the students are successful, and         9     whistle blower and, you know, these--the
10         to meet my CE goals, which is my comprehensive              10     treatment and these allegations, these charges
11         educational goals, every year.                              11     against him, have basically been brought against
12              Q. What does that mean?                                12     him because of him coming forward with these
13              A. That means I have five goals throughout the         13     allegations. In light of the fact that new
14         year that I set with my Superintendent. One of the          14     allegations of cheating have been brought
15         goals was around teacher development. The second            15     against the Principal, that actually occur after
16         goal was graduation. The third goal was parent              16     Dr. Severin was reassigned from the school, I
17         engagement. The fourth goal was the Danielson. And          17     think it's fair--it's a fair opportunity for
18         the final goal was around attendance.                       18     cross examination to ask the Principal if he is
19              Q. And as part of those goals, it also                 19     aware of these allegations, especially when the
20         includes increasing test scores, correct?                   20     Principal stated on direct examination that Dr.
21              A. Graduation, yes.                                    21     Severin's allegations were completely unfounded
22              Q. And graduation is often times determined by         22     and did not occur.
23         test scores. Is that correct?                               23               THE HEARING OFFICER: Mr. Francis,
24              A. Regents, correct.                                   24     would you like to be heard?
25              Q. Okay. You are aware that Dr. Severin had            25               MR. FRANCIS: The initial question


                                                                 337                                                         339
 1            DORCELY - CROSS - MASSENA                                 1   DORCELY - CROSS - MASSENA
 2         filed charges against you, or allegations against            2     that was posed to him regarding allegations of
 3         you, regarding cheating, correct?                            3     cheating was investigated by SCI and found to be
 4              A. Yes.                                                 4     unsubstantiated, so that closes that particular
 5              Q. Okay. And it's not the last time that                5     door.
 6         allegations were filed against you regarding                 6               THE HEARING OFFICER: It may or may
 7         cheating. Is that correct?                                   7     not close the door, Mr. Francis.
 8                        MR. FRANCIS: Objection, basis?                8               MR. FRANCIS: And second, reference to
 9                        THE HEARING OFFICER: Hang on. Yes,            9     any present and or ongoing new investigation,
10              tell me what the relevance of this question is         10     I'm not aware of it. And if you have any
11              to this proceeding--                                   11     information to support that, I would appreciate
12                        [Crosstalk]                                  12     it--
13                        MR. MASSENA: [Interposing] Sure. I           13               [Crosstalk]
14              would ask the witness to step out.                     14               MR. FRANCIS: --if, in fact, there is
15                        THE HEARING OFFICER: All right.              15     an SCI investigation that's open and currently
16              We're going to have to ask you to step out,            16     open, the witness, and as you know, the witness
17              Principal. Thank you. I understand your                17     nor yourself or anyone else can discuss an
18              initial question to be whether or not the              18     ongoing investigation.
19              Principal understood that the Respondent had           19               MR. MASSENA: Okay, I am unaware--
20              filed charges or allegations against him, to           20               [Crosstalk]
21              which he answered in the affirmative. Tell me          21               THE HEARING OFFICER: [Interposing]
22              the relevance of your latest question.                 22     Hang on, hang on, okay. I am a little bit
23                        MR. MASSENA: Okay. The relevance,            23     troubled, quite frankly Mr. Massena, by you
24              Your Honor, is that it's come to my knowledge          24     asking this witness about investigations into
25              recently that additional allegations have been         25     matters that involve him that were not

                  Ubiqus Reporting Inc. 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
                                  07-12-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 4
                                                                340                                                           342
 1             DORCELY - CROSS - MASSENA                               1      DORCELY - CROSS - MASSENA
 2               precipitated by charges or allegations made by        2   Academy is the teachers keep their lesson plan almost
 3               Respondent himself.                                   3   like in a pocket. So, when you come into the class
 4                         MR. MASSENA: Well--                         4   room, there is no disruption at all. When you come
 5                         THE HEARING OFFICER: [Interposing]          5   in, you take a lesson plan, and there's not even a
 6               There also seems, based on your representation        6   conversation with the teacher. So, that's what we
 7               Mr. Massena, that these investigation or              7   mean by a physical copy of their lesson plan.
 8               investigations into the Principal were made           8        Q. Okay. And as to September 11th of 2015, is
 9               post-date the charges brought against the             9   it your testimony that you directly went to the class
10               Respondent. Moreover, I believe you said that        10   room and did not--and observe that there was not a
11               they post-date his exit from the school.             11   readily available lesson plan?
12                         MR. MASSENA: Some of them do, Your         12        A. It was me and two of my Assistant
13               Honor.                                               13   Principals.
14                         THE HEARING OFFICER: I, you know, I        14        Q. Who were those two Assistant Principals?
15               understand, I believe, the Respondent's theory       15        A. Dr. Howell and AP Barnett.
16               that there may be some retaliatory animus at         16        Q. Okay. And you were--it's your testimony
17               work here; but I cannot, unless you can explain      17   that you were present on September 11th.
18               better to me, I cannot forge a link between          18        A. It was a walk through.
19               whatever retaliatory animus may exist from this      19        Q. Okay.
20               Principal towards the Respondent, and                20                  THE HEARING OFFICER: I'm sorry?
21               allegations or charges made by others. Do you        21                  MR. DORCELY: A walk through.
22               want to take another stab at explaining why you      22                  THE HEARING OFFICER: Thank you.
23               believe this is relevant?                            23                  MR. MASSENA: Okay.
24                         MR. MASSENA: Again, Your Honor, I          24        Q. And do you do this for every teacher in the
25               believe it goes towards the Principal's motive       25   school?


                                                               341                                                            343
 1            DORCELY - CROSS - MASSENA                                1      DORCELY - CROSS - MASSENA
 2              to lie, his credibility in terms of his reason         2        A. Yeah, a walk through is the entire
 3              for bringing forward these charges. I think it         3   building.
 4              all goes towards his credibility in essence,           4        Q. Okay. And every teacher had a lesson plan
 5              Your Honor.                                            5   readily available on September 11th, 2015?
 6                        THE HEARING OFFICER: All right. I am         6        A. For the class rooms that I went through,
 7              going to sustain the objection as to charges and       7   particularly this one, there was no lesson plans
 8              allegations made by others in this proceeding.         8   available.
 9              Let's bring the Principal back in, and you note        9        Q. Well that, if you could answer the
10              your objection as you like. Let's bring the           10   question. Is it your testimony that everyone, every
11              Principal back in. Mr. Massena, your witness.         11   class had a lesson plan readily available on
12                        MR. MASSENA: Yes, Your Honor. And as        12   September 11th of 2015?
13              the Court noted, I'd just like my objection           13        A. No.
14              noted for the record.                                 14        Q. Okay. That's not your--okay, so you do.
15              Q. Okay. Now, I'd like to draw your attention         15   That is your testimony, okay. Now, on September 11th
16         to Specification number seven, actually withdrawn.         16   of 2015, you walked into the class room. Is that
17         That's Specification number 12. You've had an              17   correct?
18         opportunity to review Specification number 12,             18        A. Which class room are you referring to?
19         correct?                                                   19        Q. Dr. Severin's class room.
20              A. Yes.                                               20        A. Me and my colleagues, yes.
21              Q. Okay. And when you say a lesson plan               21        Q. And you observed some part of the lesson
22         readily available upon request of an administrator,        22   that day. Is that correct?
23         how was that lesson plan supposed to be given to an        23        A. That is correct.
24         administrator?                                             24        Q. Okay. And you noticed that teacher Fagan
25              A. Well, the system we created at Urban Action        25   [phonetic] was teaching that day, correct? She was

                   Ubiqus Reporting Inc. 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
                                  07-12-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 5
                                                               344                                                             346
 1            DORCELY - CROSS - MASSENA                                1      DORCELY - CROSS - MASSENA
 2         conducting the class that day. Is that correct, that        2        Hearing Officer about invading other employees'
 3         lesson?                                                     3        personnel files. If the--and this is the
 4              A. No, that's incorrect.                               4        record.
 5              Q. Did you also provide teacher Fagan with a           5                  [OFF THE RECORD]
 6         disciplinary letter as well?                                6                  [ON THE RECORD]
 7              A. Yes.                                                7                  THE HEARING OFFICER: So, let's go
 8              Q. Okay. Do you have a copy of that                    8        back on the record. Okay, so we're back on the
 9         disciplinary letter available?                              9        record in this matter. There were some
10              A. Yeah, it's in the file.                            10        discussions, further discussions, regarding the
11              Q. Okay.                                              11        balance between the Respondent's need, as well
12                        MR. MASSENA: And I would ask the DOE        12        as teacher Fagan's general personnel--general
13              to present a copy of that letter--                    13        privacy interests in her--his or her personnel
14                        [Crosstalk]                                 14        file. In terms of reaching a decision and the
15                        MR. FRANCIS: [Interposing] Objection        15        balance, the balance I just draw, was to deny
16              as to the relevance of disparate treatment.           16        the Respondent's request for this particular
17                        THE HEARING OFFICER: All right. It's        17        letter to file from this teacher's file.
18              not my preference to get involved in discovery        18        Teacher Fagan is not a party to this proceeding.
19              disputes.                                             19        I just want the record to reflect. Having said
20                        MR. FRANCIS: Okay.                          20        that, if Respondent feels as though this
21                        THE HEARING OFFICER: I will                 21        particular document is in any way essential to
22              ultimately make a ruling if necessary. At this        22        his defense there are other means available to
23              juncture, it's my understanding the Respondent        23        him to attempt to secure said document. Let's
24              is demanding a letter to this particular              24        move on.
25              teacher's file. The teacher's name is Fagan?          25                  MR. MASSENA: Okay.


                                                                345                                                            347
 1             DORCELY - CROSS - MASSENA                               1       DORCELY - CROSS - MASSENA
 2                         [Crosstalk]                                 2         Q. And when you entered into the class room,
 3                         MR. FRANCIS: Fagan, yeah.                   3   what did you observe?
 4                         THE HEARING OFFICER: And is--the            4         A. Severin was at the front. Ms. Fagan was
 5               Department has formulated its position that this      5   somewhere around the side of the class room next to
 6               is not relevant?                                      6   the window.
 7                         MR. FRANCIS: That's correct.                7         Q. And on the board?
 8                         THE HEARING OFFICER: Well, I have           8         A. There was nothing on the board, no name, no
 9               limited powers as a Hearing Officer. There are        9   instructional objective, none of the essential
10               other means available to Respondent to secure,       10   elements that I expect teachers to have on the board
11               you know, documents in discovery. If what I          11   daily. So immediately after that, we went in. All
12               heard Respondent say is the basis for the            12   three of us went in. We move around the room a
13               request, namely a claim of disparate treatment,      13   little bit. I check my regular. And then my
14               I find that to be a compelling reason; but we        14   Assistant Principal Barnett asked Dr. Severin, may I
15               have other considerations to balance, namely,        15   please have a copy of your lesson plans because we
16               the privacy interests that generally attach to       16   did not see it at the regular place. He didn't have
17               this other teacher, and his or her personnel         17   one, so we left the room.
18               file. Let's go off the record for a moment to        18         Q. And one was provided to you, however, isn't
19               further discuss this.                                19   that correct?
20                         [OFF THE RECORD, Discuss case 11:10        20         A. No. The lesson plan was never provided to
21               a.m.]                                                21   me.
22                         [ON THE RECORD, Discuss case 11:11         22         Q. Okay. Moving on, I'd like to draw your
23               a.m.]                                                23   attention to Specification number 13. Could you
24                         THE HEARING OFFICER: You can go back       24   explain the process of the electronic grades
25               on the record. I am very, very cautious as a         25   gathering?

                   Ubiqus Reporting Inc. 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
                                 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 6
                                                               348                                                            350
 1            DORCELY - CROSS - MASSENA                               1      DORCELY - CROSS - MASSENA
 2              A. So, the EGG file, in advance of the due            2   direct, that other teachers were late.
 3         dates for each of the marking periods, in this case        3         A. No, they did get letters. You asked me if
 4         here this is marking period three and four, four is        4   teachers get letters to file for not submitting the
 5         the last marking period. So, we have to get these          5   marking period. The answer is yes.
 6         EGG files so we can start making decisions for             6         Q. Okay. And but Mr.--Dr. Severin was the
 7         graduation, end of year stuff. So, in this                 7   only teacher that you provided with a disciplinary
 8         particular case, we do the daily docket which is a         8   letter. Is that correct?
 9         system we created, where we inform the teachers,           9         A. For marking three and four, yes, in this
10         please be advised the EGG files are due, the marking      10   case.
11         period grades are due. I also make morning                11         Q. And this was after you were made aware that
12         announcements, so I do that every morning, where I        12   he had filed allegations against you regarding the
13         remind teachers be advised, you know, grades are due      13   cheating allegations. Is that correct?
14         on such and such a date. Make sure you have it in by      14         A. No, that's not at that time. I was made
15         such and such a time. And that's followed by an           15   aware of the cheating in a disciplinary meeting with
16         email that is sent to every single teacher by the         16   Dr. Severin, I believe, on the twenty--I think it was
17         STARS system indicating there here is your EGG file       17   June twenty something when he indicated to me, the
18         with the date and instructions.                           18   only reason you're having this meeting is because I
19              Q. How many teachers failed to submit their--        19   reported you to the SCI for cheating. May I find
20         is it fair to say that Mr. Severin--Dr. Severin was       20   that for you?
21         not the only teacher who failed to submit their EGG       21         Q. No. And, however, the email was the--just
22         file by June 15th of 2015?                                22   one moment.
23                        MR. FRANCIS: Objection relevance.          23                  MR. MASSENA: Just one moment.
24                        THE HEARING OFFICER: No, overruled.        24                  THE HEARING OFFICER: Sure.
25              A. I'm unaware of that.                              25         Q. Okay. When were you informed--when were


                                                              349                                                             351
 1            DORCELY - CROSS - MASSENA                               1      DORCELY - CROSS - MASSENA
 2              Q. Okay. And but you are aware that Dr.               2   you informed Dr.--I'm sorry, Principal Dorcely, that
 3         Severin is the only teacher to receive a disciplinary      3   the--when were you informed you said regarding the--
 4         letter as a result of this.                                4   regarding the investigation?
 5              A. That's not true.                                   5        A. I recall the disciplinary meeting with the
 6              Q. So, you did provide other disciplinary             6   District representative. His name is Charlie Turner.
 7         letters to other teachers when they failed to submit       7   We held three disciplinary meetings with Dr. Severin.
 8         their grades?                                              8   In one of those meetings, I think it's stated, where
 9              A. Absolutely.                                        9   I think Dr. Severin referenced, the reason why we're
10              Q. Okay. Do you know the names of those              10   having this is because of I reported you. Somewhere
11         teachers?                                                 11   around June I recall that.
12                        MR. FRANCIS: Objection relevance.          12        Q. Well, now you report--you said you received
13                        THE HEARING OFFICER: No, the               13   the email on, withdrawn. You stated that you were
14              relevance has already been stated, Mr. Francis.      14   made aware of the allegations on June 20th. Is that
15              Mr. Massena made clear what his--part of his         15   correct?
16              defense is earlier today. He used the term           16        A. I did not say that.
17              disparate treatment, which is not uncommon in        17        Q. When were you made aware of the
18              this forum. I will allow Mr. Massena to further      18   allegations?
19              explore this.                                        19        A. I recall that at a meeting, a disciplinary
20              Q. What are the names of the other teachers?         20   meeting with Dr. Severin, where he informed me, and
21              A. That received for the marking period three        21   because I wrote his statement down, when he indicated
22         and four?                                                 22   the reason why we're having this meeting is because I
23              Q. Yes.                                              23   reported you to SCI. I wrote verbatim what he said
24              A. None.                                             24   at one of the disciplinary meetings.
25              Q. However, you stated earlier, in your              25        Q. Okay. And it's your statement that that

                  Ubiqus Reporting Inc. 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
                                 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 7
                                                               352                                                           354
 1            DORCELY - CROSS - MASSENA                               1      DORCELY - CROSS - MASSENA
 2         was the first time that you were made aware of this.       2        record for a minute.
 3              A. By Dr. Severin in a disciplinary meeting.          3                  [OFF THE RECORD, Review document 11:20
 4              Q. Okay, one moment. On April 20--I'd like to         4        a.m.]
 5         draw your attention to Specification number 15.            5                  [ON THE RECORD, Review document 11:26
 6              A. Yes.                                               6        a.m.]
 7              Q. Okay. In Specification number 16 you and           7                  THE HEARING OFFICER: Let's go back on
 8         the Department of Education allege that Dr. Severin        8        the record. Mr. Massena?
 9         failed to contact the main office or an immediate          9                  MR. MASSENA: Sure, thank you.
10         supervisor to inform them of his absence. And how         10        Q. You had stated earlier that at a June 15th,
11         were you made aware of this?                              11   2015, meeting, disciplinary meeting with Dr. Severin,
12              A. I'm sorry, you said Specification 16 but I        12   who was present at that particular meeting?
13         read 15.                                                  13        A. I don't recall if it was the June, but the
14              Q. I'm sorry, 15. I thought I said 15.               14   District rep, Charlie Turner.
15              A. All right.                                        15        Q. Okay. And at what other meetings was he
16              Q. How were you made aware of this?                  16   present with you and Dr. Severin?
17              A. Oh, the system we have for teachers who are       17        A. Three of the meetings, one involving what
18         absent for coverages, my secretary does the coverages     18   you just asked me about in reference the emergency
19         in the morning. If we don't hear from someone, then       19   lesson plan.
20         we--                                                      20        Q. Okay.
21              [Background noise coughing]                          21        A. I recall that one very specifically because
22              A. --that person is not present. And since           22   the District rep said to Dr. Severin, you were wrong
23         I'm Dr. Severin's direct supervisor, he would notify      23   for not submitting your emergency lesson plan. And I
24         me that he is not coming.                                 24   quoted, because I wrote his quote down. And I also
25              Q. Okay. Now, did you contact--did you--do           25   recall during Charlie Turner's presence, the other


                                                              353                                                             355
 1            DORCELY - CROSS - MASSENA                               1      DORCELY - CROSS - MASSENA
 2         you recall receiving information from SubCentral,          2   one involved him not scheduling the support sessions
 3         that he had reached out to SubCentral?                     3   with the secretary, Ms. Townes [phonetic]. So, he
 4              A. You don't get information from SubCentral.         4   received a letter for that. And I recall there is
 5              Q. Okay.                                              5   one more involving the District rep, where also he
 6              A. You just enter it.                                 6   talked to Dr. Severin that his behavior was wrong.
 7              Q. Okay. And do you know whether or not Dr.           7                  THE HEARING OFFICER: When you make
 8         Severin reached out to SubCentral?                         8        reference to the term District rep, is that a
 9              A. I recall in his disciplinary response, I           9        union title?
10         recall him stating something regarding SubCentral.        10                  MR. DORCELY: Yes.
11              Q. Okay. I'd like to draw your attention to          11                  THE HEARING OFFICER: Thank you.
12         Specification number 16. On or about February 12th,       12                  MR. DORCELY: That's for the District.
13         2015, Respondent failed to have on file three             13                  THE HEARING OFFICER: Thank you.
14         emergency lesson plans. Do you recall...                  14        Q. Okay. Regarding Specification--okay, I'd
15                        MR. MASSENA: Just one moment, Your         15   like to draw your attention to Specification number
16              Honor.                                               16   18. You state that the Respondent failed to follow
17                        THE HEARING OFFICER: Mm hmm.               17   directives given by administration to schedule four
18                        [Background conversation]                  18   instructional support sessions. Those four
19                        MR. MASSENA: Just one moment, Your         19   instructional support sessions did occur. Is that
20              Honor. Just--                                        20   correct?
21                        THE HEARING OFFICER: [Interposing]         21        A. That is correct after.
22              Would you like to go off the record?                 22        Q. Okay. And regarding the January 5th, 2000-
23                        MR. MASSENA: Yeah, just off the            23   -drawing your attention to Specification number 17,
24              record.                                              24   on January 5th, 2015, Respondent failed to follow a
25                        THE HEARING OFFICER: Let's go off the      25   directive given by administration to supply weekly

                  Ubiqus Reporting Inc. 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
                                 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 8
                                                               356                                                           358
 1            DORCELY - CROSS - MASSENA                               1      DORCELY - CROSS - MASSENA
 2         lesson plans to administration. Those lesson plans         2        [Crosstalk]
 3         also were supplied. Isn't that correct?                    3        Q. And all of those discipline--those
 4              A. That is incorrect. That's why there was a          4   disciplinary letters were not all drafted on the same
 5         discipline meeting. That's the third one with the          5   dates. Is that correct?
 6         District rep, Charlie Turner.                              6        A. Not, with the exception one. We have met
 7              Q. Okay.                                              7   with Charlie Turner, and we gave Dr. Severin--we
 8              A. And from that meeting, Mr. Turner--Dr.             8   held--Turner came in one day. We had three meetings,
 9         Severin was present and he acknowledged that he was        9   and gave Dr. Severin three disciplinary meetings--
10         wrong for not submitting the lesson plan, the three       10   letters as a result of that one meeting with the
11         emergency lesson plans, and then not scheduling the       11   District rep.
12         sessions for me.                                          12        Q. Okay.
13              Q. Okay.                                             13                  MR. FRANCIS: I believe I am almost
14              A. That was a result of his ineffective rating       14        finished. I just need a few moments.
15         in his observation.                                       15                  THE HEARING OFFICER: Okay. So, we'll
16              Q. Now, I'd like to draw--I'd like to--now,          16        go off--
17         are these, regarding the Specifications that you drew     17                  [Crosstalk]
18         up in, withdrawn. Regarding some of the charges,          18                  THE HEARING OFFICER: We'll go off the
19         regarding January 5th of 2015, February 12th of 2015,     19        record.
20         April 23rd of 2015, some of these particular              20                  [OFF THE RECORD, Break 11:30 a.m.]
21         allegations did not have disciplinary letters. Is         21                  [ON THE RECORD, Break 11:35 a.m.]
22         that correct?                                             22                  THE HEARING OFFICER: So, let's go
23                        MR. FRANCIS: Objection compound            23        back on the record. Mr. Massena?
24              question.                                            24                  MR. MASSENA: Yes. We are done with
25                        THE HEARING OFFICER: I think I             25        this witness. We do -- [00:01] the opportunity


                                                              357                                                            359
 1            DORCELY - CROSS - MASSENA                               1      DORCELY - CROSS - MASSENA
 2              understood the question. Did you understand the       2        to call him as a witness.
 3              question?                                             3                  THE HEARING OFFICER: Okay. Mr.
 4                        MR. DORCELY: No.                            4        Francis, does the Department have any redirect?
 5                        THE HEARING OFFICER: All right, so          5                  MR. FRANCIS: Yes.
 6              let's rephrase it.                                    6       REDIRECT EXAMINATION
 7              Q. The January 5th, 2015, allegations, and            7       BY MR. FRANCIS
 8         right now I am having you look at Specification,           8        Q. On cross examination, you indicated that
 9         yeah, Specifications number 14 through 18, so              9   you started out as a school aide. Is that correct?
10         actually withdrawn, looking at 15 through 18.             10        A. Yes.
11              A. Okay.                                             11        Q. What were your duties and responsibilities
12              Q. Fifteen through 18, I'm looking at                12   as a school aide?
13         Specifications 15 through 18. How many of these           13        A. As a school aide, I was responsible for
14         Specifications were the result of, well withdrawn,        14   computers, cafeteria, anything that the school deemed
15         also have disciplinary letters attached to them?          15   appropriate for me to do, including working with kids
16                        MR. FRANCIS: Asked and answered,           16   on a daily basis.
17              objection, asked and answered.                       17        Q. Now, you indicated the Hiring Committee
18                        THE HEARING OFFICER: Overruled.            18   hired the Respondent as a Social Studies teacher,
19                        MR. FRANCIS: Several times.                19   correct?
20                        THE HEARING OFFICER: Well, I'm not         20        A. That is correct.
21              sure I have the answer, Mr. Francis, so I am         21        Q. And you said that was based upon his
22              going to permit the question.                        22   resume. Is that right?
23              A. Each of the Specifications, 15, 16, 17, and       23        A. That is correct.
24         18, they all have disciplinary letters.                   24        Q. And with respect to the resume submitted by
25              Q. And--                                             25   Respondent Severin, did you have an opportunity to

                  Ubiqus Reporting Inc. 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
                                 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 9
                                                               360                                                           362
 1            DORCELY - REDIRECT - FRANCIS                            1      DORCELY - REDIRECT - FRANCIS
 2         vet that resume since his hiring?                          2        Q. [Interposing] When you say his foot is up,
 3              A. Yes. I actually had an opportunity to vet          3   what do you mean by that?
 4         that resume. I went back and I discovered that Dr.         4        A. He is sitting at his desk and the lights
 5         Severin has been to ten different Districts. Dr.           5   are off. His two feet is actually up on the desk,
 6         Severin was a substitute teacher from 1997 to 2006,        6   and he's back like this, and the lights are off, and
 7         where he has been to three different schools. He was       7   his eyes is actually closed.
 8         discontinued on his license as a middle school Social      8        Q. Okay. Now, there was discussion regarding
 9         Studies teacher. In addition, he received two              9   the common plan--common planning time, and there was
10         unsatisfactory ratings.                                   10   discussion regarding his absence from those common
11                        MR. MASSENA: Objection, Your Honor.        11   planning times. Is that correct?
12                        THE HEARING OFFICER: And on what           12        A. That is correct.
13              grounds?                                             13        Q. Now, on cross examination, it was discussed
14                        MR. MASSENA: This is not relevant          14   that you had disciplinary conferences with the
15              towards the hearing, Your Honor.                     15   Respondent during the time that he was having this--
16                        THE HEARING OFFICER: Mr. Francis?          16   he was absent from the common planning time. Is that
17                        MR. FRANCIS: This is very relevant to      17   correct?
18              the hearing, as the resume was submitted, and I      18        A. That is correct.
19              am asking him a question as to why he was hired,     19        Q. How long does it take for you to do a
20              and if it was based on this resume. And the          20   disciplinary conference with the Respondent?
21              question is if he had an opportunity to vet the      21        A. No more than ten minutes.
22              resume and what did he find out.                     22        Q. And after the ten minutes of the
23                        THE HEARING OFFICER: I'm sustaining        23   disciplinary conference, it is expected that he goes
24              the objection on the grounds of relevance.           24   back to his--go back to the common planning time,
25              Q. Now, you mentioned that teachers, both on         25   correct?


                                                               361                                                            363
 1            DORCELY - REDIRECT - FRANCIS                            1      DORCELY - REDIRECT - FRANCIS
 2         direct examination, both teachers in the class were        2                  MR. MASSENA: I am objecting. This is
 3         disciplined with letters to file, with respect to          3        leading.
 4         teacher--                                                  4                  THE HEARING OFFICER: Sustained.
 5              A. [Interposing] Burlingame.                          5        Q. After you have a disciplinary conference
 6              Q. --Burlingame, and both teachers were               6   with the Respondent, what is expected of the
 7         disciplined, correct?                                      7   Respondent to do?
 8              A. That is correct.                                   8        A. So, after reviewing both the attendance
 9              Q. And you indicated that the--as the Dean of         9   sheet that was brought to my attention during direct,
10         the department, you issued receipts for the               10   on cross I noticed that the UFT Chapter Leader
11         confiscated phones. Is that correct?                      11   returned to his common planning time, but Dr. Severin
12              A. That is correct.                                  12   did not return to his common planning time after each
13              Q. And the phones were returned to the               13   of the hearings. And they usually last no more than
14         students at the end of the day. Is that right?            14   sometimes it's just a question. Did you do this?
15              A. That is correct.                                  15   The response is yes or no and it's over. That's it.
16              Q. And you indicated that you observed               16        Q. And then what is expected of the Respondent
17         Respondent Severin during the sixth period. Is that       17   after the disciplinary conference?
18         right?                                                    18        A. To return back to his common planning time,
19              A. That is correct.                                  19   Room 101, with his team.
20              Q. And what did you observe?                         20        Q. And did he do that?
21              A. I observed that the Respondent missed             21        A. He did not.
22         common planning time and he would go into his class       22        Q. Now, you indicated that you know of a
23         room and not attend common planning time. He would        23   teacher, Fequiere, am I pronouncing that correctly?
24         be in his class room, lights off, his foot is up. I       24        A. Fequiere.
25         also observed--                                           25        Q. Fequiere, and you were asked whether or not

                  Ubiqus Reporting Inc. 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
                                 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 10
                                                              364                                                             366
 1            DORCELY - REDIRECT - FRANCIS                            1      DORCELY - REDIRECT - FRANCIS
 2         Fequiere was disciplined on that particular day,           2         was explored in some detail on cross I am going
 3         correct?                                                   3         to overrule the objection and permit the
 4              A. That is correct.                                   4         question.
 5              Q. And you indicated no, correct?                     5         Q. Okay. So, the question is what was the
 6              A. No.                                                6   procedure with respect to a--the Respondent leaving
 7              Q. And was that teacher absent that day?              7   the main office without signing the log?
 8              A. That is correct, she was absent.                   8         A. The procedure is any teacher who is
 9              Q. And that's why she wasn't disciplined,             9   leaving, whether it's during a prep or any time
10         correct?                                                  10   during work hours, must sign the main log so we are
11              A. That is correct.                                  11   aware at all times where that teacher, in this case,
12              Q. And what is M-O-S-L?                              12   is stepping out of the building. In this particular
13              A. That's the MOSL, Measure of Student               13   case, Dr. Severin did not sign the log to which I use
14         Learning.                                                 14   to then have a disciplinary meeting as a result of
15              Q. And that's for the common assessment of           15   that.
16         student grading. Is that correct?                         16         Q. Now, with respect to when the Respondent
17              A. Yeah, that's the baseline assessment that         17   failed to report to the school, was his class covered
18         we administer throughout the New York City Department     18   immediately?
19         of Education.                                             19         A. When that happens, yes, we go through
20              Q. Now with respect to Specification number          20   emergency mode. We try to--it's a dance, because we
21         six, which indicates that on or about November 12th,      21   have to call any teacher who is available. If
22         2015, Respondent left the school building during a        22   they're not available, we try to do what's called in
23         school day without signing the teacher log in the         23   house. And if a teacher is covering in house, we
24         school's main office, is that correct?                    24   have to pay them, so it's a challenge, but we are
25              A. That is correct.                                  25   able to make it happen whenever a teacher is not


                                                               365                                                            367
 1            DORCELY - REDIRECT - FRANCIS                            1      DORCELY - REDIRECT - FRANCIS
 2              Q. And what is the procedure that he was              2   present and does not notify the school. We have to
 3         supposed to follow on that date?                           3   go scrambling.
 4              A. Well--                                             4        Q. And on or about June 15th, 2015, for
 5              [Crosstalk]                                           5   marking period three and four, were there any other
 6                        MR. MASSENA: [Interposing] Objection        6   teachers that failed to provide their E-G-G?
 7              asked and answered, Your Honor.                       7        A. For that one, that's a very important,
 8                        THE HEARING OFFICER: Well, I don't          8   because that's the last marking period, because we
 9              have the transcript in front of me. I'm               9   have to make graduation decisions. In that
10              curious, Mr. Francis, as to what your response       10   particular instance, there were no teachers late. In
11              is. Is this a matter that you went over with on      11   this particular case, because I remember that very
12              your direct examination of this witness?             12   clearly, it was about four hours before I heard from
13                        MR. MASSENA: It was brought up on          13   Dr. Severin in submitting his grades. And we didn't
14              cross examination. The question was posed as to      14   get those grades until the next day, where then he
15              whether or not he left the building, an at           15   sent an email and said he was going to be absent that
16              length discussion in cross examination,              16   Monday and Tuesday. So, it really caused us severe
17              regarding whether he left the building. I'm          17   pain that he did not submit his grades on time.
18              just trying to clarify--                             18                  MR. FRANCIS: I have nothing further.
19                        [Crosstalk]                                19                  THE HEARING OFFICER: Any additional
20                        THE HEARING OFFICER: [Interposing]         20        questions from Respondent?
21              You know, I am going to overrule the objection       21                  MR. MASSENA: No re-cross, Your--well,
22              and permit the question; but, Mr. Francis, it is     22        actually just one moment, Your Honor.
23              certainly the better practice to ask this            23                  THE HEARING OFFICER: Mm hmm.
24              witness what the procedure was on your direct        24                  MR. MASSENA: Okay, no, no--
25              examination. Under the circumstances, where it       25                  THE HEARING OFFICER: [Interposing].

                  Ubiqus Reporting Inc. 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
                                   07-12-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 11
                                                                 368                                                         370
 1              DORCELY - REDIRECT - FRANCIS                            1   JEAN RICHARD SEVERIN - 07/12/16
 2                All right, I have no questions of you,                2     the Principal. I believe all the evidence, once
 3                Principal. That means you're excused. Thank           3     the Arbitrator has had an opportunity to view
 4                you very much for your participation. Let us          4     all of the evidence, the evidence provided not
 5                now go off the record before we proceed with the      5     only by the DOE but the evidence provided--the
 6                Superintendent.                                       6     testimony that the Arbitrator will hear from
 7                           MR. FRANCIS: Okay.                         7     Superintendent Michael Prayor, union rep Mark
 8                           [OFF THE RECORD, Dismiss witness 11:45     8     Satchel [phonetic], and finally Dr. Severin,
 9                a.m.]                                                 9     that a history of retaliation developed after--
10                           [ON THE RECORD, Dismiss witness 11:49     10     after Principal Dorcely attempted to have Dr.
11                a.m.]                                                11     Severin corroborate, or have Dr. Severin
12                           THE HEARING OFFICER: Mr. Francis,         12     participate in a cheating incident involving
13                does the Department have any additional              13     Student "A". Dr. Severin recoiled from that
14                witnesses?                                           14     proposal and thus began the retaliation and the
15                           MR. FRANCIS: No. The Department           15     singling out of Dr. Severin. And the singling
16                rests at this time.                                  16     out of Dr. Severin only intensified after Dr.
17                           THE HEARING OFFICER: Thank you. And       17     Severin made these allegations of cheating, or
18                is the Respondent ready to proceed with his          18     attempted cheating, by Dr. Severin known to
19                case?                                                19     investigatory agencies of the city. The
20                           MR. MASSENA: Yes.                         20     evidence will support that. All of the
21                           THE HEARING OFFICER: Okay. And is         21     Specifications should be viewed through that
22                the Respondent intending to make an opening          22     prism. And once those Specification--once these
23                statement?                                           23     Specifications are viewed through this prism of
24                           MR. MASSENA: Briefly.                     24     retaliatory actions by the Principal, this Court
25                           THE HEARING OFFICER: Would you like       25     or tribunal will come back with a decision


                                                                 369                                                        371
 1              JEAN RICHARD SEVERIN - 07/12/16                         1   JEAN RICHARD SEVERIN - 07/12/16
 2                to do that now, or would you like to take a           2     dismissing all of the Specifications, because
 3                short break?                                          3     the--because of the motivated nature of the
 4                           MR. MASSENA: We'll need a short            4     Specifications and the allegations being brought
 5                break, yeah.                                          5     by the Principal.
 6                           THE HEARING OFFICER: All right, so         6               THE HEARING OFFICER: All right, thank
 7                let's take a short break. We'll come back for a       7     you. Is the Respondent ready to proceed with
 8                brief opening and the Respondent's first              8     his first witness?
 9                witness.                                              9               MR. MASSENA: Yes.
10                           MR. MASSENA: Okay.                        10               THE HEARING OFFICER: All right, let's
11                           THE HEARING OFFICER: Thank you.           11     go off the record and let's bring him in.
12                           [OFF THE RECORD, Break 11:50 a.m.]        12               [OFF THE RECORD, Bring in witness 1:04
13                           [ON THE RECORD, Break 1:00 p.m.]          13     p.m.]
14                           THE HEARING OFFICER: Okay. Okay, so       14               [ON THE RECORD, Bring in witness 1:05
15                we're back on the record. At this point, is the      15     p.m.]
16                Respondent ready to proceed with an opening          16               THE HEARING OFFICER: All right, Mr.
17                statement?                                           17     Massena, I see that Respondent has his first
18                           MR. MASSENA: Yes, Your Honor. On          18     witness, if you could kindly introduce him to
19                behalf of Dr. Severin, we would like to present      19     us.
20                to Your Honor that this entire case, brought by      20               MR. MASSENA: Yes. The Respondent
21                the Department of Education, should be seen          21     calls Superintendent Michael Prayor.
22                through the prism of a motivated Principal who       22               THE HEARING OFFICER: Can you spell
23                had one singular goal, and that goal is to get       23     your last name for us, sir?
24                Dr. Severin out of the school to protect his         24               MR. MICHAEL PRAYOR: P as in Peter, R-
25                reputation, meaning protecting the reputation of     25     A-Y-O-R.

                    Ubiqus Reporting Inc. 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
                                   07-12-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 12
                                                                 372                                                           374
 1              JEAN RICHARD SEVERIN - 07/12/16                         1      JEAN RICHARD SEVERIN - 07/12/16
 2                          THE HEARING OFFICER: All right. I am        2        especially since the direct that, at least that
 3                the Hearing Officer. I am going to swear you          3        I plan to elicit, do not plan to elicit the
 4                in, if you'll kindly raise your right hand. Do        4        results of the findings.
 5                you swear to tell the truth, the whole truth,         5                  THE HEARING OFFICER: Yeah, I don't
 6                and nothing but the truth?                            6        even need to hear the finding.
 7                          MR. PRAYOR: Yes, I do.                      7                  MR. MASSENA: Yeah.
 8                          MR. FRANCIS: At this time, the              8                  THE HEARING OFFICER: If that's the
 9                Department wishes to--an offer of proof as to         9        basis for the objection to this witness
10                the Superintendent's testimony.                      10        testifying, I am going to overrule the
11                          THE HEARING OFFICER: Mr. Massena, do       11        objection. I'd like to hear this witness'
12                you want to make a brief proffer?                    12        testimony. If at any time, in response to any
13                          MR. MASSENA: Sure. Do you want to do       13        question, the Board decides to make another
14                it in front of him or--                              14        objection, I certainly will hear it at that
15                          [Crosstalk]                                15        time. So, let's bring in the witness.
16                          THE HEARING OFFICER: [Interposing]         16                  MR. FRANCIS: And note my objection.
17                Superintendent, why don't you just wait outside      17                  THE HEARING OFFICER: So noted.
18                if you would? Don't go far, just right outside       18        Welcome back, Superintendent.
19                the door.                                            19                  MR. PRAYOR: Thank you.
20                          MR. PRAYOR: Okay.                          20                  THE HEARING OFFICER: Did you want to
21                          THE HEARING OFFICER: Thank you so          21        be heard further, Mr. Francis?
22                much.                                                22                  MR. FRANCIS: Yes, with respect to the
23                          MR. MASSENA: As we--are we okay?           23        special complaint. I still believe that it is
24                Okay. As was said during direct and also was         24        relevant and the decision that was made is
25                noted throughout the proceedings, our defense,       25        relevant to these proceedings, because the


                                                                 373                                                           375
 1              JEAN RICHARD SEVERIN - 07/12/16                         1      JEAN RICHARD SEVERIN - 07/12/16
 2                or part of our defense, is that the actions, or       2        allegations by the Respondent have been
 3                the Specifications and the allegations by the         3        investigated and found to be--
 4                Principal were motivated by Dr. Severin               4                  [Crosstalk]
 5                reporting the Principal attempted--attempt at         5                  MR. MASSENA: [Interposing] Objection,
 6                cheating. The Superintendent was made aware of        6        Your Honor--
 7                this. He can speak to notice that Dr. Severin         7                  [Crosstalk]
 8                put him on notice. He can also speak to--so, he       8                  THE HEARING OFFICER: [Interposing]
 9                can corroborate part of our case in terms of          9        Understood. I understand the nature of the
10                the--Dr. Severin's state of mind and, well,          10        objection, and I understand the nature of the
11                withdrawn, Dr. Severin's--he can corroborate, in     11        argument. Let's proceed--
12                essence, that these actions were retaliatory and     12                  MR. FRANCIS: [Interposing] Okay.
13                more so, he was present during the cooling off       13                  THE HEARING OFFICER: --with the
14                period as well. He was at that meeting as well.      14        testimony. I have sworn in the witness. Thank
15                          THE HEARING OFFICER: Mr. Francis,          15        you.
16                would you like to be heard?                          16                  MR. MASSENA: Thank you.
17                          MR. FRANCIS: Yes. The Superintendent       17       DIRECT EXAMINATION
18                may or may not be aware of the fact that this--      18       BY MR. MASSENA
19                the allegations made by the Respondent were          19        Q. Mr. Prayor, Mr. Prayor, I would just ask
20                unsubstantiated by not one, but two separate         20   you to keep your voice up so that you can--everything
21                bodies. There is a OLR Number 160340, which is       21   you say can be captured on the recording device which
22                also involved the UFT, okay, and both the UFT,       22   is right here.
23                as well as OLR, found and made a decision that--     23        A. Okay.
24                          MR. MASSENA: [Interposing] I would         24        Q. Okay, thank you. Mr. Prayor, could you
25                object to the findings being put on the record,      25   tell the Arbitrator what your position is?

                    Ubiqus Reporting Inc. 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
                                    07-12-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 13
                                                               376                                                            378
 1            PRAYOR - DIRECT - MASSENA                               1      PRAYOR - DIRECT - MASSENA
 2              A.   I'm a High School Superintendent for School      2   to try to get to a mutual understanding of
 3         Districts 15, 17, 18, 20, 21, and 22.                      3   professionalism that can ultimately be given to all
 4              Q.   Okay.                                            4   parties to have a reprieve of their professional
 5                         THE HEARING OFFICER: Could you do          5   responsibilities and some conflicts between them.
 6              that one time? Fifteen, seventeen--                   6        Q. How long have you been a Superintendent,
 7                         MR. PRAYOR: [Interposing] Eighteen,        7   Mr. Prayor?
 8              twenty, twenty one, and twenty two.                   8        A. Three years.
 9                         THE HEARING OFFICER: Thank you.            9        Q. And I'd like to direct your attention...
10                         MR. MASSENA: Okay.                        10                   MR. MASSENA: Well, actually I'd like
11              Q. And what do your responsibilities entail as       11        this document marked for identification as
12         a Superintendent for these various Districts?             12        Respondent's 1.
13              A. Supervisory and support of Principals and         13                   THE HEARING OFFICER: We already have
14         school communities.                                       14        a Respondent's 1--
15              Q. Okay. And does your--does your role as a          15                   [Crosstalk]
16         Superintendent for these Districts also include being     16                   THE HEARING OFFICER: I believe we're
17         a Superintendent as it relates to Urban Action            17        up to Respondent's 7.
18         Academy?                                                  18                   MR. MASSENA: Oh, sorry about that,
19              A. Yes, it does.                                     19        Respondent's 7.
20              Q. Okay. Are you familiar with Principal             20                   THE HEARING OFFICER: Okay. So, we'll
21         Dorcely?                                                  21        mark this for identification as Respondent's
22              A. Yes, I am.                                        22        Exhibit 7.
23              Q. Okay. How are you familiar with Principal         23                   MR. MASSENA: Okay.
24         Dorcely?                                                  24        Q. Okay. I am going to show you what has been
25              A. He's one of my Principals within District         25   marked as Respondent's 7 for identification. Do you


                                                               377                                                            379
 1               PRAYOR - DIRECT - MASSENA                            1      PRAYOR - DIRECT - MASSENA
 2         18.                                                        2   recognize it?
 3              Q. Okay. Are you familiar with an individual          3        A. Yes.
 4         by the name of Assistant Principal Barnett?                4        Q. Okay. And what do you recognize it to be?
 5              A. Yes.                                               5        A. An email from Dr. Severin to me, informing
 6              Q. Okay. And how are you familiar with                6   me of a case that he submitted to the Special
 7         Assistant Principal Barnett?                               7   Commission of Investigations.
 8              A. She is the Assistant Principal for                 8        Q. Okay. And is that email a fair and
 9         Principal Dorcely.                                         9   accurate representation of the email that you
10              Q. Okay. And do you know an individual by the        10   received from Dr. Severin?
11         name of Dr. Severin?                                      11        A. Yes.
12              A. Yes.                                              12        Q. Okay.
13              Q. Okay. And how do you know Dr. Severin?            13                  MR. MASSENA: I'd like to move it into
14              A. He is a teacher within Urban Action Academy       14        evidence as Respondent's Number 8.
15         supervised by Principal Dorcely.                          15                  THE HEARING OFFICER: Seven.
16              Q. Okay. And is it fair to say that you've           16                  MR. FRANCIS: Objection.
17         had communications with all of these parties within       17                  MR. MASSENA: Seven, seven, I
18         the last two years?                                       18        apologize, seven.
19              A. Yes.                                              19                  MR. FRANCIS: Objection Voir Dire.
20              Q. Okay. And you could describe the nature of        20                  THE HEARING OFFICER: Okay, please.
21         these conversations?                                      21       VOIR DIRE
22              A. The nature of the conversation is, I guess,       22       BY MR. MICHAEL FRANCIS
23         one to be informed of certain issues that took place      23        Q. Were you made aware of the--were you made
24         at the school between Principal Dorcely and teacher       24   aware that the allegation by the Respondent in this
25         Dr. Severin, and also to bring all parties together       25   case were unsubstantiated?

                     Ubiqus Reporting Inc. 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
                                  07-12-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 14
                                                               380                                                             382
 1            PRAYOR - VOIR DIRE - FRANCIS                             1      PRAYOR - DIRECT - MASSENA
 2                        MR. MASSENA: Objection, improper--           2   attention to...
 3                        [Crosstalk]                                  3                   MR. MASSENA: Or actually, I'd like
 4                        THE HEARING OFFICER: [Interposing]           4        this document marked for identification as
 5              Sustained, sustained. We're just going--we're          5        Respondent's 8.
 6              really just addressing issues as to the                6                   THE HEARING OFFICER: Okay. So, I'll
 7              authenticity of the document for purposes of           7        mark this as Respondent's 8 for identification.
 8              admissibility.                                         8                   [Background conversation]
 9              Q. Looking at Respondent's 7 for                       9        Q. I'd like to show you what has been marked
10         identification, was this an email that you received        10   for Respondent's 8 as identification. Do you
11         over your computer?                                        11   recognize it? When you have an opportunity, if you
12              A. Yes.                                               12   could just let the Court know if you recognize it.
13                        THE HEARING OFFICER: I'm sorry, you         13        A. Yes, I do.
14              have to speak louder.                                 14        Q. Okay. And what do you recognize it to be?
15              Q. Was this an email that you received over           15        A. An email, again, from Dr. Severin to
16         your computer?                                             16   myself.
17              A. Yes.                                               17        Q. Okay. And this email was addressed to you,
18                        MR. FRANCIS: I have nothing further.        18   correct?
19                        MR. MASSENA: And I'd like this moved        19        A. Yes.
20              into evidence as Respondent's Number 7.               20        Q. Okay. And is it a fair and accurate copy
21                        THE HEARING OFFICER: Any objection?         21   of the email that was sent to you by Dr. Severin?
22                        MR. FRANCIS: Note my objection, yes.        22        A. Yes.
23                        THE HEARING OFFICER: Okay.                  23        Q. Okay.
24              Respondent's--overruled. Respondent's 7 is in         24                   MR. MASSENA: At this time, I'd like
25              evidence.                                             25        this document moved into evidence as


                                                                381                                                            383
 1            PRAYOR - VOIR DIRE - FRANCIS                             1      PRAYOR - DIRECT - MASSENA
 2                         [Whereupon Respondent's Exhibit 7 is        2        Respondent's 8.
 3               admitted into evidence]                               3                   MR. FRANCIS: Objection. May I have
 4                         MR. MASSENA: Okay.                          4        Voir Dire?
 5             DIRECT EXAMINATION (CONT.)                              5                   THE HEARING OFFICER: Sure.
 6             BY MR. MASSENA                                          6       VOIR DIRE
 7               Q. Upon receiving what is has been marked into        7       BY MR. MICHAEL FRANCIS
 8         evidence as--what has been moved into evidence as           8        Q. Now, this letter that you indicated you
 9         Respondent's Number 7, what, if any, action did you         9   received from the Respondent. Is that correct?
10         take?                                                      10        A. Yes.
11               A. None.                                             11        Q. Now, you also note that you--that the
12               Q. Okay. Was this the first time that you            12   letter contains some accusations. Is that correct?
13         were made aware of the allegations that Dr. Severin        13        A. Yes.
14         had filed against the Principal?                           14        Q. And are you aware that these accusations
15               A. I can't recall.                                   15   were not founded. Is that correct?
16               Q. Okay. And you said you took no action,            16        A. Correct.
17         correct?                                                   17                   MR. MASSENA: Objection.
18               A. Correct.                                          18                   THE HEARING OFFICER: The same ruling,
19               Q. Okay. Were you aware of any issues between        19        sustained. Any other objections to the
20         Principal Dorcely and Dr. Severin prior to May of          20        authenticity of the document or otherwise, Mr.
21         2015?                                                      21        Francis?
22               A. I believe so.                                     22                   MR. FRANCIS: No, but I do object to
23               Q. Okay. And...                                      23        it being moved in.
24               A. Yes.                                              24                   THE HEARING OFFICER: All right. I am
25               Q. Okay, okay. Now, I'd like to draw your            25        going to overrule the objection and admit

                  Ubiqus Reporting Inc. 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
                                  07-12-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 15
                                                                384                                                             386
 1            PRAYOR - VOIR DIRE - FRANCIS                             1      PRAYOR - DIRECT - MASSENA
 2              Respondent's 8 into evidence.                          2        Q. Did you receive this email?
 3                         [Whereupon Respondent's Exhibit 8 is        3        A. Yes.
 4              admitted into evidence]                                4        Q. Okay. And was the email--is it fair and
 5                         MR. MASSENA: Okay.                          5   accurate copy of the email that you received?
 6             DIRECT EXAMINATION (CONT.)                              6        A. Yes.
 7             BY MR. MASSENA                                          7        Q. Okay.
 8              Q. And so you recall receiving Respondent's 8,         8                   MR. MASSENA: I ask that this be moved
 9         correct?                                                    9        into evidence as Respondent's 9.
10              A. Yes.                                               10                   THE HEARING OFFICER: I note that the
11              Q. Okay. Did you take any action upon                 11        Superintendent is copied on this email. I am
12         receiving Respondent's 8 in evidence?                      12        going to admit Respondent's 9 into evidence over
13              A. No.                                                13        the--
14              Q. Okay. Is it fair to--                              14                   MR. FRANCIS: [Interposing] Over my
15              A. [Interposing] No.                                  15        objection.
16              Q. Okay. Is it fair to describe Respondent's          16                   THE HEARING OFFICER: --over the
17         8 as a call for help by Dr. Severin?                       17        Department's objection.
18                         MR. FRANCIS: Note my objection.            18                   [Whereupon Respondent's Exhibit 9 is
19                         THE HEARING OFFICER: I'll sustain the      19        admitted into evidence]
20              objection.                                            20        Q. Over the course of the academic years of
21              Q. Okay moving on and I'd like to show you            21   2014 to 2015 and 2015 to 2016, you received several
22         what...                                                    22   emails from Dr. Severin. Is that correct?
23                         MR. MASSENA: I'd like this document        23        A. Yes.
24              marked for identification as Respondent's 9.          24        Q. Okay. How would you best classify, or
25              I'm handing a copy to the Arbitrator and also a       25   describe those emails as a whole?


                                                               385                                                            387
 1            PRAYOR - DIRECT - MASSENA                                1      PRAYOR - DIRECT - MASSENA
 2              copy to DOE, which they have a copy of it.             2                  MR. FRANCIS: Note my objection.
 3                        THE HEARING OFFICER: So, I am marking        3                  THE HEARING OFFICER: I'm not sure I
 4              this as Respondent's 9 for identification.             4        understand the question, counsel.
 5                        MR. MASSENA: Okay.                           5                  MR. MASSENA: I am asking him, Your
 6              Q. Do you recognize this document that's been          6        Honor, to describe to the Court how would he
 7         handed to you for identification as Respondent's 9?         7        describe the--as a whole, how would he describe
 8              A. Yes.                                                8        the emails? I am not putting any words into his
 9              Q. Okay. What do you recognize it to be?               9        mouth. I'm--
10              A. An email, again, from Dr. Severin, and that        10                  THE HEARING OFFICER: [Interposing] Do
11         email was sent to a Michael Romano [phonetic], but I       11        you understand the question?
12         was cc'd on the email.                                     12                  MR. PRAYOR: Maybe. I'm assuming--
13              Q. Okay. And is this a fair and accurate copy         13                  THE HEARING OFFICER: [Interposing]
14         of the email that was cc'd to you by Dr. Severin?          14        Well, I don't want you to guess.
15              A. Yes.                                               15                  MR. PRAYOR: Oh, okay.
16              Q. Okay.                                              16                  THE HEARING OFFICER: So, the question
17                        MR. MASSENA: At this time, I'd like         17        is do you understand the question posed by
18              what has been marked for identification as            18        counsel?
19              Respondent's 9 moved into evidence as                 19                  MR. PRAYOR: I would say yes then.
20              Respondent's 9.                                       20                  THE HEARING OFFICER: All right.
21                        MR. FRANCIS: Objection. This witness        21        Well, why don't you then offer an answer?
22              can't authenticate an email sent to a Michael         22                  MR. FRANCIS: He said yes and then he
23              Romano.                                               23        said I'm assuming.
24                        MR. MASSENA: He can authenticate            24                  [Crosstalk]
25              whether or not he received the email.                 25                  THE HEARING OFFICER: Yeah, no, I need

                  Ubiqus Reporting Inc. 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
                                 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 16
                                                               388                                                            390
 1            PRAYOR - DIRECT - MASSENA                               1      PRAYOR - DIRECT - MASSENA
 2              a yes or no, because if you don't, I am going         2   did provide assistance?
 3              to--                                                  3                  MR. FRANCIS: Note my objection that
 4                        MR. PRAYOR: [Interposing] Sure, sure.       4        the witness is reading from Respondent's 9 prior
 5                        [Crosstalk]                                 5        to--
 6                        THE HEARING OFFICER: Only one of us         6                  [Crosstalk]
 7              can talk at a time. If you don't understand the       7                  MR. MASSENA: [Interposing] With the
 8              question, I am simply going to ask counsel to         8        Court's permission, I'll take Respondent's 9
 9              rephrase the question subject to the                  9        away from the witness.
10              Department's--any additional objections raised       10                  THE HEARING OFFICER: Okay.
11              by the Department.                                   11                  MR. MASSENA: Okay.
12                        MR. PRAYOR: All right. So, I would         12                  [Background conversation]
13              say no.                                              13                  THE HEARING OFFICER: No, I have
14                        MR. MASSENA: Okay.                         14        Respondent's 9. So, you can now answer.
15                        THE HEARING OFFICER: Okay. So, why         15        Q. I can repeat the question with the Court's
16              don't you rephrase?                                  16   permission. Did there come a time that you did
17                        MR. MASSENA: Sure.                         17   provide assistance?
18              Q. During the course of 2014 and 2015, you           18        A. Yes.
19         received several emails--and the academic year of         19        Q. Okay. Can you describe the nature of your
20         2015 and 2016, you received several emails from Dr.       20   assistance?
21         Severin. Is that correct?                                 21        A. With the support of the UFT District rep,
22              A. Yes.                                              22   James Duncan, we brought both teacher and Principal
23              Q. Okay. And how would you best describe the         23   together to have a cool down period of interaction
24         nature of those emails as a whole?                        24   between those two, because there was a lot of
25                        MR. FRANCIS: Objection.                    25   tension. And the cool off period was to give both


                                                               389                                                            391
 1            PRAYOR - DIRECT - MASSENA                               1      PRAYOR - DIRECT - MASSENA
 2                         THE HEARING OFFICER: And what's the        2   parties an opportunity to collect themselves and act
 3              nature of the objection?                              3   professionally, so that in the interim of that cool
 4                         MR. FRANCIS: The objection is that         4   down period, that Dr. Severin would find employment
 5              the witness indicated that he did not understand      5   elsewhere if that was possible.
 6              the question, and that he is assuming--he's           6        Q. Okay. Now, who ordered the cool down
 7              making an assumption as to what his answer is.        7   period?
 8              He's not--                                            8        A. Myself and UFT District Chapter Leader--
 9                         [Crosstalk]                                9   District Leader James Duncan.
10                         THE HEARING OFFICER: [Interposing]        10        Q. Okay.
11              All right, but counsel has just rephrased the        11                  MR. FRANCIS: And note my objection as
12              question, and so let's see if the witness            12        to the characterization of a cool off period.
13              understands it now. If not, we'll go back to         13        There's no use in Department of Education
14              the well and we'll formulate another question.       14        language, a cool off period.
15                         [Crosstalk]                               15                  THE HEARING OFFICER: Well, you can
16                         THE HEARING OFFICER: Yeah. So,            16        cross examine that. I think I have a general
17              Principal--Superintendent, do you have an            17        understanding of the term, but again, you can
18              answer?                                              18        feel free to cross on that.
19                         MR. PRAYOR: Yes, I understand the         19        Q. And could you describe the terms of this
20              question.                                            20   cool off period?
21              Q. How would you describe them?                      21        A. That during this time, no interaction
22              A. I would describe the emails from Dr.              22   basically would be between the Principal and Dr.
23         Severin to me to either inform me or to ask for           23   Severin, the teacher.
24         assistance.                                               24        Q. Okay. And did there come a time that this
25              Q. Okay. And did there come a time that you          25   cooling off period ended? And did this cooling off

                  Ubiqus Reporting Inc. 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
                                 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 17
                                                               392                                                           394
 1            PRAYOR - DIRECT - MASSENA                               1      PRAYOR - DIRECT - MASSENA
 2         period come to an end at some time?                        2        think it can only benefit the process and
 3              A. Yes.                                               3        properly develop the record, but you are--
 4              Q. Okay. And how did--how did it come to an           4                  [Crosstalk]
 5         end?                                                       5                  MR. FRANCIS: [Interposing] It's in
 6              A. How did it come to an end?                         6        evidence.
 7              Q. Yeah, or withdrawn. Did Principal Dorcely          7                  THE HEARING OFFICER: But you are
 8         terminate the cool down period?                            8        technically correct. You know, the witness has
 9              A. Yes.                                               9        not expressed any lack of memory or uncertainty.
10              Q. Okay. And was that cool down period               10        He testified January 30th, 2015. If for any
11         terminated earlier than what you had prescribed?          11        reason, counsel, you have reason to believe it's
12                        MR. FRANCIS: And note my objection to      12        some other date, I will allow you to ask this
13              these leading questions.                             13        witness.
14                        THE HEARING OFFICER: Yeah, it's not        14                  MR. MASSENA: Okay.
15              clear in the record that the witness prescribed      15        Q. Do you--
16              any termination date for the cool down period.       16                  THE HEARING OFFICER: [Interposing]
17              So, I'm sustaining the objection.                    17        Pursue this.
18                        MR. MASSENA: Okay.                         18                  MR. MASSENA: Yes, thank you, Your
19              Q. Was there a termination date for the cool         19        Honor.
20         down period?                                              20        Q. Do you--do you believe it could have been
21              A. I know if there was a date, but there was a       21   any other date, other than January 30th of 2015?
22         timeframe in terms of the months.                         22        A. Yes.
23              Q. Oh, what was that timeframe?                      23        Q. And what might that date have been?
24              A. I believe the end of the first semester,          24        A. January 30th, 2016.
25         which would have been January 31st or January 30th.       25        Q. Okay. So, the cooling off period, to your


                                                               393                                                            395
 1            PRAYOR - DIRECT - MASSENA                               1      PRAYOR - DIRECT - MASSENA
 2         That would have been the end of the first semester.        2   knowledge, was terminated prior to January 30th,
 3                         THE HEARING OFFICER: Of what year,         3   2016. Is that correct?
 4              please?                                               4        A. Yes.
 5                         MR. PRAYOR: Two thousand and fifteen,      5        Q. And it was terminated, withdrawn. And who
 6              sixteen, I'm sorry--                                  6   was it terminated by? Or who terminated the cooling
 7                         THE HEARING OFFICER: [Interposing]         7   off period?
 8              Take your time.                                       8        A. Principal Dorcely.
 9                         MR. PRAYOR: It would have been 2015.       9        Q. Okay. You stated that you have been a
10                         THE HEARING OFFICER: Thank you.           10   Principal for over, withdrawn. You have been a
11              Q. Are you certain it was 2000, actually             11   Superintendent for three years, correct?
12         withdrawn. I'd like to draw your attention, once          12        A. Yes, yes.
13         again, to Respondent's 9 in evidence. And I'd just        13        Q. And you've had an opportunity--during those
14         like you to take a brief look at that.                    14   three years, you've had an opportunity to observe the
15                         MR. FRANCIS: Your Honor, that's           15   relationship between various Principals and various
16              improper.                                            16   teachers. Is that correct?
17                         THE HEARING OFFICER: Well, there's an     17        A. Yes.
18              objection.                                           18                   MR. FRANCIS: Note my objection to
19                         MR. FRANCIS: Yes, objection. It's         19        relevancy.
20              improper. The witness is now reading from            20                   THE HEARING OFFICER: We don't have a
21              Respondent's 9 in order to facilitate an answer      21        question yet, but I'll reserve your objection.
22              to his prior question.                               22        Let's get the question first and then you can
23                         THE HEARING OFFICER: I think you're       23        make your objection.
24              entirely correct, Mr. Francis. However, I do,        24        Q. And in this particular case, you had an
25              for the record, want to get the precise date. I      25   opportunity to receive multiple emails from Principal

                  Ubiqus Reporting Inc. 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
                                 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 18
                                                               396                                                           398
 1            PRAYOR - DIRECT - MASSENA                               1      PRAYOR - DIRECT - MASSENA
 2         Dorcely and also from Dr. Severin. Is that correct?        2                  [START 549900Master2.MP3]
 3              A. Yes.                                               3                  [ON THE RECORD, Break and prepare for
 4              Q. Well, based on your three years of                 4        cross 2:29 p.m.]
 5         experience as a Superintendent, did you find the           5                  THE HEARING OFFICER: We're all set.
 6         amount of communication to be unusual?                     6        Let's go back on the record. Mr. Francis, are
 7                        MR. FRANCIS: Note my objection.             7        you ready to proceed with cross examination?
 8                        THE HEARING OFFICER: And the                8                  MR. FRANCIS: The Department is.
 9              communication from whom to whom?                      9       CROSS EXAMINATION
10                        MR. MASSENA: From--the communication       10       BY MR. FRANCIS
11              between the two parties.                             11        Q. Good afternoon, Superintendent. My name is
12                        THE HEARING OFFICER: I still don't         12   Michael Francis and I represent the Department of
13              understand, forgive me, between, are you saying      13   Education in this 3020-a proceeding against
14              between the Respondent and the Principal, or         14   Respondent, Jean Severin. And you indicated that you
15              between the Respondent and the Superintendent?       15   were familiar with Respondent's 7 in evidence, which
16              I'm not clear.                                       16   was an email to you. Is that correct?
17                        MR. MASSENA: Between the, withdrawn.       17        A. Yes.
18              I'll withdraw that question.                         18        Q. And that email contains a--further contains
19                        THE HEARING OFFICER: Sure.                 19   a correspondence between Gerard Ralph [phonetic] and
20              Q. Based on your experience as a                     20   to Richard Severin, correct?
21         Superintendent for the last three years, did you find     21        A. Yes.
22         anything unusual about the relationship between           22        Q. And that's Respondent's 7, correct?
23         Principal Dorcely and Dr. Severin?                        23        A. Yes.
24              A. Can I ask a question?                             24        Q. And that's informing Severin that the
25                        THE HEARING OFFICER: I'm sorry?            25   information you reported has been reviewed by the


                                                               397                                                            399
 1            PRAYOR - DIRECT - MASSENA                               1      PRAYOR - CROSS - FRANCIS
 2                         MR. PRAYOR: I mean I just want to get      2   Office of the Special Commissioner, SCI, and then the
 3              more clarity.                                         3   decision has been made to refer the matter to the
 4                         MR. MASSENA: Sure, withdrawn.              4   Chancellor's Office of Special Investigations, OSI,
 5              Q. Was this the first, withdrawn, was this the        5   for appropriate action. Are you aware of that?
 6         first time that you had to order a cooling off period      6        A. Yes.
 7         between a Principal and a teacher?                         7        Q. And you're also asked to--you can contact
 8                         MR. FRANCIS: Note my objection--           8   OSI at 718-935-3800, or OSI inquiries at schools dot
 9                         [Crosstalk]                                9   New York City dot gov for further information,
10                         THE HEARING OFFICER: [Interposing]        10   correct?
11              Overruled.                                           11        A. Yes.
12              A. Yes.                                              12        Q. And did you contact OSI?
13              Q. Okay.                                             13        A. No.
14                         MR. MASSENA: No further questions,        14        Q. Okay. Now, are you aware, further, that
15              Your Honor.                                          15   the allegations that were reported to OSI were
16                         THE HEARING OFFICER: All right.           16   unsubstantiated?
17              There were some previous discussions in terms of     17                  MR. MASSENA: Objection.
18              timing and scheduling. We are going to take our      18                  THE HEARING OFFICER: Overruled.
19              break now. During this break, we're going to         19                  MR. MASSENA: If I may be heard?
20              allow the Department its allotted time to            20                  THE HEARING OFFICER: Sure.
21              prepare for cross examination. Let's now go off      21                  MR. MASSENA: Your Honor, I believe
22              the record.                                          22        we've kind of went over bridge, in terms of the
23                         [OFF THE RECORD, Break and prepare for    23        actual findings of OSI not being relevant
24              cross 1:30 p.m.]                                     24        towards this--
25                         [END 549900Master1.MP3]                   25                  [Crosstalk]

                  Ubiqus Reporting Inc. 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
                                 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 19
                                                               400                                                           402
 1            PRAYOR - CROSS - FRANCIS                                1      PRAYOR - CROSS - FRANCIS
 2                        THE HEARING OFFICER: [Interposing]          2        A. Wait, I'm sorry, can you--
 3              No, it's not a question of relevance. It's a          3        Q. [Interposing] Have you ever received
 4              question as to the admissibility of certain           4   notification from any external organization that
 5              testimony earlier. I ruled that the findings          5   there were charges pending, or being investigated,
 6              did not bear on the admissibility of the              6   against the Principal?
 7              testimony. Now, if the Department wants to make       7        A. No.
 8              any kind of argument with regard to the               8        Q. Okay. Have you been--ever received any
 9              complaint and the findings being                      9   notification or any--from any internal division that
10              unsubstantiated, if in fact they were                10   there is an investigation or pending charges against
11              unsubstantiated, I am going to permit the            11   the Principal?
12              Department to make that argument.                    12        A. Not that I recall.
13                        MR. MASSENA: Okay.                         13        Q. Well, it's either whether--it's either
14                        THE HEARING OFFICER: Overruled.            14   there were--
15                        MR. FRANCIS: Thank you.                    15                  MR. MASSENA: [Interposing] Objection,
16              Q. And you are aware of the allegations by the       16        Your Honor.
17         Respondent, because it's documented in Respondent's       17        Q. --or there wasn't.
18         7, 8, and 9, correct?                                     18                  THE HEARING OFFICER: I think he said
19              A. Yes.                                              19        no in the negative.
20              Q. Now, you indicated that there was a, quote        20                  MR. MASSENA: Well, his answer was he
21         unquote, period of time where the Principal,              21        doesn't recall and it's--
22         Principal Dorcely, was not to be--was not to be the       22                  [Crosstalk]
23         direct supervisor of the Respondent, correct?             23                  THE HEARING OFFICER: [Interposing]
24              A. Yes.                                              24        No, I think his answer wasn't that he didn't
25              Q. And who was designated to supervise the           25        recall. He said no. Well, I'll let the


                                                              401                                                             403
 1            PRAYOR - CROSS - FRANCIS                                1      PRAYOR - CROSS - FRANCIS
 2         Respondent during this period of time?                     2        Principal--
 3              A. Can you repeat the question?                       3                   [Laughter]
 4              Q. Who was designated to be the Respondent's          4        A. I will say no. The answer is no.
 5         supervisor, direct supervisor, during this period of       5                   THE HEARING OFFICER: Yeah, that's
 6         time where you indicated that there should be no           6        what I heard.
 7         interaction between Principal Dorcely and Respondent       7        Q. Now, have you ever had to discipline
 8         Severin?                                                   8   Principal Dorcely in regard to any allegations made
 9              A. His Assistant Principal, AP Barnett.               9   by the Respondent?
10                        THE HEARING OFFICER: Just keep your        10        A. No.
11              voice up, please.                                    11                   MR. FRANCIS: I have nothing further.
12                        MR. PRAYOR: His Assistant Principal,       12                   MR. MASSENA: Okay.
13              AP Barnett.                                          13       REDIRECT EXAMINATION
14              Q. That's Jordan Barnett, correct?                   14       BY MR. MASSENA
15              A. Yes.                                              15        Q. Wouldn't you consider...
16              Q. Okay. And you are--you are the Principal's        16                   MR. MASSENA: Oh, may I proceed--
17         direct supervisor, correct?                               17                   THE HEARING OFFICER: [Interposing]
18              A. Yes.                                              18        Please.
19              Q. Now, if there were allegations made against       19                   MR. MASSENA: --with cross, thank you.
20         the Principal, you would be aware of that, right?         20                   THE HEARING OFFICER: Please.
21              A. Yes.                                              21        Q. Wouldn't you--or redirect. Wouldn't you
22              Q. Now, have you ever received any                   22   consider a cooling off period a type of discipline?
23         notification from any external organization that          23                   MR. FRANCIS: Note my objection.
24         there are--that there were pending investigations         24                   THE HEARING OFFICER: Are you
25         against the Principal?                                    25        objecting?

                  Ubiqus Reporting Inc. 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
                                 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 20
                                                               404                                                        406
 1            PRAYOR - REDIRECT - MASSENA                             1   PRAYOR - REDIRECT - MASSENA
 2                        MR. FRANCIS: Yes.                           2     Q. Can you describe some of those allegations?
 3                        [Laughter]                                  3               MR. FRANCIS: Objection.
 4                        THE HEARING OFFICER: And the nature         4               THE HEARING OFFICER: Okay, and what's
 5              of the objection?                                     5     the basis for the objection?
 6                        MR. FRANCIS: It's a leading question.       6               MR. FRANCIS: Relevance to this
 7                        THE HEARING OFFICER: I am going to          7     proceeding.
 8              sustain the objection and ask you to rephrase.        8               THE HEARING OFFICER: Okay, counsel.
 9                        MR. MASSENA: Sure.                          9               MR. MASSENA: I believe counsel opened
10              Q. Do you normally discipline--do you normally       10     the door.
11         institute cooling off periods for your Principals?        11               THE HEARING OFFICER: Let's have the
12                        MR. FRANCIS: Objection, irrelevant.        12     witness step outside. Superintendent, don't go
13              He talked about disciplining and then he used do     13     far while we resolve this. Thank you.
14              you normally. That--                                 14               MR. MASSENA: I believe counsel opened
15                        THE HEARING OFFICER: [Interposing]         15     the door as to whether or not the Superintendent
16              Okay.                                                16     was aware of any allegations. I believe counsel
17                        MR. FRANCIS: --it's vague.                 17     is trying to intimate that the Principal has
18                        MR. MASSENA: Okay.                         18     clean hands via the SCI complaint and--
19                        THE HEARING OFFICER: Well, why don't       19               [Crosstalk]
20              we rephrase the question again? I'm sustaining       20               THE HEARING OFFICER: [Interposing]
21              the objection.                                       21     All right. So, the Superintendent has just now
22                        MR. MASSENA: Actually, I'll move on        22     testified that he is aware of complaints made by
23              to another area.                                     23     teachers. So, where are we going with this?
24              Q. You had stated that Principal Dorcely is--        24               MR. MASSENA: I want to hear what
25         you're the direct supervisor of Principal Dorcely.        25     these complaints are, since--


                                                              405                                                          407
 1            PRAYOR - REDIRECT - MASSENA                             1   PRAYOR - REDIRECT - MASSENA
 2         Is that correct?                                           2               [Crosstalk]
 3              A. Yes.                                               3               THE HEARING OFFICER: [Interposing]
 4              Q. And during cross, counsel indicated to you         4     And how are other complaints against the
 5         if you were aware of any allegations pending against       5     Principal relevant to this particular
 6         the Principal. Is that correct?                            6     proceeding?
 7              A. Yes.                                               7               MR. MASSENA: Well, what I believe the
 8              Q. Okay and what was your answer again?               8     Superintendent is going to answer is that he is
 9              A. I said no.                                         9     aware of allegations of the Principal being part
10              Q. No. Were you--are you aware of any                10     and parcel, or assisting in teaching, and there
11         allegations made by teachers pending against the          11     are other teachers that made this complaint.
12         Principal?                                                12     And again, that is the crux of where the
13                         MR. FRANCIS: Objection, beyond the        13     retaliation has begun against my client, so I
14              scope of--                                           14     think it corroborates, or not corroborates, it
15                         THE HEARING OFFICER: [Interposing]        15     lends credibility to my client's position.
16              Overruled.                                           16               THE HEARING OFFICER: Mr. Francis,
17              Q. Are you aware?                                    17     what sayeth the Department?
18              A. Can you repeat the question?                      18               MR. FRANCIS: The Department, again,
19              Q. Are you aware of any allegations made a           19     reiterates that the--any other reporting or
20         Principal--by teachers regarding the Principal?           20     reports about the Principal is irrelevant to
21                         MR. FRANCIS: Again, note my               21     this 3020-a proceeding.
22              objection.                                           22               MR. MASSENA: And again, my position
23                         THE HEARING OFFICER: So noted,            23     is that the Department opened the door when they
24              overruled.                                           24     started to talk about other allegations.
25              A. Yes.                                              25               MR. FRANCIS: No, no, no. The

                  Ubiqus Reporting Inc. 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
                                   07-12-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 21
                                                                 408                                                            410
 1              PRAYOR - REDIRECT - MASSENA                             1      PRAYOR - REDIRECT - MASSENA
 2                allegations--the Department specifically asked        2        asked and answered. Did you not just ask the
 3                questions about the reporting by the Respondent       3        witness that same question or did I
 4                against the Principal, was he aware of any of         4        misunderstand?
 5                those allegations.                                    5                  MR. MASSENA: Well, I'm asking him
 6                          MR. MASSENA: No, that's not--that's         6        earlier does he recall stating that he is aware
 7                not what my--                                         7        of allegations--
 8                          [Crosstalk]                                 8                  THE HEARING OFFICER: [Interposing]
 9                          THE HEARING OFFICER: [Interposing]          9        Yes.
10                Well, here's my concern as the Hearing Officer.      10                  MR. MASSENA: --that teachers have
11                I really don't want to see this hearing              11        made against the Principal.
12                derailed, or sidetracked by collateral matters.      12                  THE HEARING OFFICER: And his answer
13                With that having been said, I will allow             13        is, yes, he did testify to that, and I thought
14                Respondent to ask this witness, in light of the      14        you had just asked that very same questions
15                recent testimony, as to whether or not--not          15        moments ago. I mean I'll let you do--I'll give
16                simply whether or not there were complaints made     16        you some latitude to further explore this, but
17                by teachers. We understand that there were, but      17        it seems as though you just asked that exact
18                generally, what the nature of those complaints       18        same question.
19                were. Let's bring in the Superintendent.             19        Q. Now having answered that you were aware of
20                          MR. FRANCIS: And again, over the           20   allegations, my question to you is--my question to
21                Department's objection.                              21   you is what the nature of those allegations--
22                          THE HEARING OFFICER: So noted. Thank       22                  MR. FRANCIS: [Interposing] Objection.
23                you, Superintendent.                                 23        Q. --that you recall?
24                          MR. PRAYOR: Yes.                           24                  MR. FRANCIS: Objection, he indicated
25                          MR. MASSENA: Okay.                         25        he did not recall.


                                                               409                                                             411
 1            PRAYOR - REDIRECT - MASSENA                               1      PRAYOR - REDIRECT - MASSENA
 2                         THE HEARING OFFICER: Mr. Massena?            2                  THE HEARING OFFICER: Well, you know
 3                         MR. MASSENA: Thank you, Your Honor.          3        what, I'm--look, the witness just testified that
 4              Q. I believe, Superintendent, the question I            4        he is aware that teachers made allegations
 5         was just asking was generally, what are the nature of        5        against the Principal. That's his testimony,
 6         the complaints from other teachers that you've heard?        6        and I am going to allow this question. And,
 7              A. I can't recall.                                      7        Superintendent, what's your answer?
 8              Q. Okay. Earlier, during your redirect                  8                  MR. PRAYOR: Sorry, but can I ask a
 9         testimony, you said that you were aware of                   9        question?
10         allegations that teachers have made--                       10                  THE HEARING OFFICER: No.
11                         MR. FRANCIS: [Interposing] Objection        11                  MR. PRAYOR: I can't--
12              asked and answered.                                    12                  [Crosstalk]
13                         THE HEARING OFFICER: He hasn't asked        13                  THE HEARING OFFICER: --not here.
14              the question yet.                                      14        A. Can you repeat the question, sorry?
15                         MR. MASSENA: Yeah.                          15        Q. Sure. I guess--
16                         THE HEARING OFFICER: And so let's           16        [Background conversation]
17              give him a moment and then you can make your           17        Q. Okay. Are you aware of the nature of the
18              objection.                                             18   allegations that you said teachers have made
19              Q. You were aware of allegations that teachers         19   regarding Principal Dorcely?
20         have made regarding Principal Dorcely. What were the        20                  MR. FRANCIS: Objection, that wasn't
21         nature of those allegations?                                21        the question.
22                         MR. FRANCIS: Objection asked and            22                  THE HEARING OFFICER: I think in
23              answered.                                              23        essence it was, overruled.
24                         THE HEARING OFFICER: I do believe           24        A. I would say yes.
25              that was asked and answered. I believe that was        25        Q. Could you describe that to the Arbitrator?

                    Ubiqus Reporting Inc. 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
                                 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 22
                                                              412                                                            414
 1            PRAYOR - REDIRECT - MASSENA                            1      PRAYOR - REDIRECT - MASSENA
 2                        MR. FRANCIS: [Interposing] Objection-      2        Q. I'll withdraw that question. Were you
 3              -                                                    3   interviewed as a result of that investigation?
 4                        [Crosstalk]                                4                   MR. FRANCIS: Note my objection. This
 5                        THE HEARING OFFICER: [Interposing]         5        is beyond the scope of cross.
 6              Overruled, overruled, I have already ruled on        6                   THE HEARING OFFICER: Well, there were
 7              this.                                                7        questions about the investigation. I will
 8              A. So, they could be allegations that relate         8        acknowledge that they were not followed up on by
 9         specific to--                                             9        the Department, but it was raised by the
10                        MR. MASSENA: [Interposing] May I          10        Department, and so I am going to permit these
11              just--if the Court could remind--the Arbitrator     11        questions.
12              could just remind the Superintendent, which I am    12                   MR. MASSENA: Oh, okay.
13              sure he is aware of, that he is under oath.         13        Q. You were not investigated as--and you
14                        THE HEARING OFFICER: Well, I think he     14   didn't participate in that investigation.
15              knows he's under oath. Please tell us your          15        A. No.
16              answer.                                             16        Q. Okay.
17              A. I'm trying to gather. It's just there's a        17                   MR. MASSENA: No further questions.
18         lot going on, but there are allegations of--there are    18                   THE HEARING OFFICER: Any additional
19         allegations of grade changes. I have allegations of      19        questions from the Department?
20         harassment. That's what I recall right now.              20                   MR. FRANCIS: Yes, in so much as the
21              Q. And these allegations are being made by          21        Respondent opened the door to--as to the results
22         teachers other than Dr. Severin. Is that correct?        22        of findings and investigations, the Department
23              A. Yes.                                             23        would like to have this marked as Department--
24              Q. Okay.                                            24                   THE HEARING OFFICER: [Interposing] I
25                        MR. MASSENA: And just one moment,         25        believe we're up to--


                                                              413                                                            415
 1            PRAYOR - REDIRECT - MASSENA                            1      PRAYOR - REDIRECT - MASSENA
 2              Your Honor.                                          2                  MR. FRANCIS: --19.
 3                        THE HEARING OFFICER: Mm hmm.               3                  THE HEARING OFFICER: No, no, I think
 4              Q. You had also spoken during cross                  4        we're up to 30. I've got--
 5         examination about that you were--that you were aware      5                  MR. FRANCIS: [Interposing] Yes,
 6         regarding the finding of the investigation. Is that       6        Department's 30 for identification.
 7         correct? I believe during direct examination--the         7                  THE HEARING OFFICER: Mm hmm.
 8         finding of the OSI investigation.                         8                  MR. FRANCIS: I have a copy for the
 9              A. The findings?                                     9        Arbitrator.
10              Q. Yeah, the findings.                              10                  THE HEARING OFFICER: So, I'll mark
11              A. Say that--repeat.                                11        this for identification as Department Exhibit
12              Q. It's my recollection that during cross           12        30.
13         examination you stated that you were aware of the        13                  MR. FRANCIS: I have a copy for the
14         findings of the OSI investigation. Is that correct?      14        Respondent.
15              A. I don't know if I said that.                     15                  MR. MASSENA: Should I--
16              Q. Okay. So, you are not aware, correct?            16                  MR. FRANCIS: [Interposing] And as
17              A. The findings?                                    17        such, I ask that the Arbitrator take judicial
18              Q. Yes, the findings.                               18        notice of the decision and admit Department's 30
19              [Crosstalk]                                         19        into evidence.
20              Q. What the ruling was or the determination.        20                  MR. MASSENA: Your Honor, there has
21              A. No, I don't think I said that.                   21        been no foundation for this. I do not believe
22              Q. Okay. So, you are not aware. And you were        22        that the door was opened in any shape, way, or
23         not privy to that investigation. Is that fair to         23        form. The Department asked on their direct
24         say?                                                     24        whether or not the Superintendent was aware of
25              A. Which...?                                        25        the findings, and that the findings were, I

                  Ubiqus Reporting Inc. 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
                                   07-12-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 23
                                                                 416                                                            418
 1              PRAYOR - REDIRECT - MASSENA                             1      PRAYOR - REDIRECT - MASSENA
 2                believe, the Department actually said what the        2        unsubstantiated. I am not going to preclude the
 3                findings were during their direct. I simply           3        Department from further developing that
 4                asked was he aware, or was he privy, and did he       4        argument. And on that basis, and generally on
 5                investigate.                                          5        the grounds of relevance, I am admitting
 6                          THE HEARING OFFICER: All right,             6        Department 30 into evidence.
 7                here's the thing. The Department seems, I             7                  [Whereupon Department of Education's
 8                recall, to ask the Superintendent a question          8        Exhibit 30 is admitted into evidence]
 9                about the outcome of this investigation, the          9                  MR. FRANCIS: Okay. I do have to make
10                report for which is marked as Department 30 for      10        copies of Department--an item that I will ask to
11                identification. I never heard an answer. I           11        be marked Department's 31 for identification.
12                think we just moved on from there; but I will        12                  THE HEARING OFFICER: Okay. So, let's
13                say, as the Hearing Officer, that enough has now     13        go off the record while we make copies.
14                been said and spoken and questioned, with regard     14                  [OFF THE RECORD, Make copies 2:49
15                to this investigation, that I am going to admit      15        p.m.]
16                it into the record. I am not certain that I am       16                  [ON THE RECORD, Make copies 2:54 p.m.]
17                going to attach much, if any, weight to it given     17                  THE HEARING OFFICER: Okay, so let's
18                the fact that it's dated June 27th, 2016, and        18        go back on the record. Mr. Francis, do you have
19                for other reasons that have been discussed on        19        any additional questions for this witness?
20                the record generally with a defense of               20                  MR. FRANCIS: Yes, I do. I have a
21                retaliatory animus, but I am going to allow the      21        document in my hand, a two page document, a
22                Department to make its argument with regard to       22        three page, I apologize, document in my hand
23                the outcome of this investigation. I already         23        that I asked be marked Department's 31 for
24                signaled that, so I am now revisiting this issue     24        identification. I have a copy for the
25                as to the admissibility of Department 30. And        25        Arbitrator, and a copy for the Respondent.


                                                                 417                                                           419
 1              PRAYOR - REDIRECT - MASSENA                             1      PRAYOR - REDIRECT - MASSENA
 2                in light of the record and what has transpired        2                  THE HEARING OFFICER: All right. So,
 3                over the last couple of hearing days, I am now        3        I have marked it as Department 31 for
 4                at this juncture where I am going to admit this       4        identification.
 5                Department 30 into evidence.                          5                  MR. FRANCIS: Okay.
 6                          MR. MASSENA: I would ask the Court to       6       RE-CROSS EXAMINATION
 7                just please note my objection. Please note my         7       BY MR. FRANCIS
 8                objection. I don't see anywhere in the                8        Q. Did you receive an email from OSI regarding
 9                testimony where what the Court had ruled              9   the--regarding the allegations made by the Respondent
10                previously doesn't apply. Although there has         10   against Principal Dorcely?
11                been a lot of testimony about the complaint, the     11        A. I don't recall.
12                sole purpose of the testimony, at least from the     12        Q. Were you ever made aware of a decision in
13                Respondent's position, is to demonstrate that a      13   regard to the allegations made by the Respondent
14                complaint was filed and the animus that              14   against the Principal?
15                proceeded from that complaint.                       15        A. I don't recall.
16                          THE HEARING OFFICER: And I have made       16        Q. I ask for you to take a look at
17                clear, both on the record and off the record,        17   Department's 30 for identification and ask if that
18                that I generally agreed with that position, that     18   refreshes your recollection.
19                the relevant aspect of any retaliation claim is      19                  THE HEARING OFFICER: Department 31?
20                that a complaint was made, not the outcome of        20                  MR. FRANCIS: Thirty one, I apologize.
21                that complaint. Having said that, the                21                  THE HEARING OFFICER: And this is a
22                Department has apparently made very clear,           22        double sided document--
23                especially today, that part of its argument is,      23                  MR. FRANCIS: [Interposing] Yes.
24                is that the complaint was found to be meritless      24                  THE HEARING OFFICER: --right,
25                without--and that it was ultimately                  25        counsel? Okay.

                    Ubiqus Reporting Inc. 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
                                   07-12-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 24
                                                                 420                                                            422
 1              PRAYOR - RE-CROSS - FRANCIS                             1      PRAYOR - RE-CROSS - FRANCIS
 2                Q. Does that refresh your recollection?               2        someone has to. So, I'm sustaining the
 3                A. Yes.                                               3        objection if the objection was to the
 4                           MR. FRANCIS: I'd ask that                  4        admissibility of Department 31.
 5                Department's 31--                                     5                  MR. MASSENA: Yes, sir.
 6                           [Crosstalk]                                6                  THE HEARING OFFICER: And let's bring
 7                           MR. MASSENA: [Interposing] Refresh         7        the Superintendent back in. And if you wish,
 8                his recollection as to what?                          8        counsel, as you like, you can attempt to lay a
 9                           MR. FRANCIS: Whether or not there was      9        foundation for its admission into evidence.
10                a result in the--or a decision regarding the         10                  MR. FRANCIS: Okay.
11                allegations made by the Respondent against the       11        Q. Superintendent, I ask that you look at
12                Principal.                                           12   Department's 31 for identification again, and let me
13                           MR. MASSENA: Objection. Could the         13   know if you recognize it, and what you recognize it
14                witness step out--                                   14   to be.
15                           [Crosstalk]                               15        A. So, yeah, I recognize it, and I recognize
16                           THE HEARING OFFICER: [Interposing]        16   it to be a--this is traditional when an investigator
17                Yes, certainly, Superintendent, if you could         17   concludes a case, whether they substantiate or
18                step out. Thank you so much.                         18   unsubstantiate a case, and this one, based on what I
19                           MR. MASSENA: I believe the--when          19   am reading, was unsubstantiated.
20                asked by the Department does that--does the          20                  MR. FRANCIS: And at this time, I ask
21                individual recall, or recall, you know, a            21        that Department's 31 for identification be moved
22                decision, that he said, no, he does not recall.      22        into evidence.
23                Showing him the decision, I don't know if that       23                  MR. MASSENA: Brief Voir Dire, Your
24                necessarily lays the ground for the--                24        Honor.
25                           [Crosstalk]                               25                  THE HEARING OFFICER: Sure.


                                                                 421                                                            423
 1              PRAYOR - RE-CROSS - FRANCIS                             1      PRAYOR - VOIR DIRE - MASSENA
 2                          THE HEARING OFFICER: [Interposing] It       2       VOIR DIRE
 3                doesn't, no, no, it doesn't. So, it's not a           3       BY MR. ALAIN MASSENA
 4                foundational question. I thought the question         4        Q. Prior to today, had you seen this document?
 5                being put to the witness was intended to try to       5        A. I believe so.
 6                refresh his recollection.                             6        Q. And when did you see this document?
 7                          MR. FRANCIS: That's correct.                7        A. We are, I don't know if this could be a
 8                          THE HEARING OFFICER: I am not at all        8   response, but this is--we are always cc'd on any
 9                clear, counsel, I'm directing this to the             9   conclusions of substantiated or unsubstantiated
10                Department's counsel, what Department 31 is. I       10   cases.
11                have no clue. I thought maybe it was linked to       11        Q. But as you stand here today, you're not
12                Department 30, but I don't know.                     12   certain whether or not you--
13                          [Crosstalk]                                13        [Crosstalk]
14                          THE HEARING OFFICER: Hang on. The          14                  MR. FRANCIS: [Interposing] Objection,
15                Hearing Officer should never put in a position       15        he's impeaching his own witness.
16                where he has to guess an connect these kinds of      16                  THE HEARING OFFICER: Well, no, no,
17                dots that are very far apart. I would ask,           17        that's--
18                counsel, that you lay a more proper foundation       18                  MR. MASSENA: This is Voir Dire.
19                for this document. You can ask him if he can         19                  THE HEARING OFFICER: Yeah, but you
20                identify the document, if you intend to put it       20        can Voir Dire as to the authenticity of the
21                in as a starter, but that's how we're going to       21        document. That may go to whether or not, as
22                approach this. If you put it in now, counsel,        22        counsel has already asked if he has previously
23                it does the Department no good, because I don't      23        seen this document. I believe it's the witness'
24                know what it is. I don't know if this witness        24        testimony that he believes he has seen this
25                can lay a proper foundation to identify it, but      25        document before. Is there another question for

                    Ubiqus Reporting Inc. 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
                                   07-12-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 25
                                                               424                                                             426
 1              PRAYOR- VOIR DIRE - MASSENA                             1      JEAN RICHARD SEVERIN - 07/12/16
 2                thiswitness?                                          2                  MR. FRANCIS: Thank you.
 3                Q.  When did you see the document?                    3                  [OFF THE RECORD, Break 3:03 p.m.]
 4                A.  I can't recall.                                   4                  [ON THE RECORD, Break 3:07 p.m.]
 5                Q.  Did you generate the document?                    5                  THE HEARING OFFICER: Okay, let's go
 6                A.  No.                                               6        back on the record. Any additional questions,
 7                Q.  Is your signature anywhere on the document?       7        Mr. Francis?
 8                A.  No.                                               8                  MR. FRANCIS: Yes.
 9                Q.  And...                                            9       RE-CROSS EXAMINATION (CONT.)
10                         MR. MASSENA: One second, Your Honor.        10       BY MR. FRANCIS
11              Q. And you don't recall when or if you saw             11        Q. You indicated on redirect that other
12         this document, correct?                                     12   teachers made allegations against the Principal. Is
13                         MR. FRANCIS: Objection, that wasn't         13   that correct?
14              his testimony.                                         14        A. Yes.
15                         THE HEARING OFFICER: No, he said he         15        Q. Now, were you--did you hold a disciplinary
16              saw the document.                                      16   conference with the Principal in regard to these,
17              Q. You don't recall when you saw the document,         17   quote unquote, allegations?
18         okay. And there is no way, withdrawn. And you don't         18        A. No.
19         know if the document that you believe you may or may        19                  MR. FRANCIS: Nothing further.
20         not have seen is a fair and accurate representation         20                  THE HEARING OFFICER: Anything
21         of the document that is seen--that you have before          21        additional from Respondent?
22         you today.                                                  22                  MR. MASSENA: Just briefly.
23                         MR. FRANCIS: Objection.                     23                  THE HEARING OFFICER: Mm hmm.
24                         THE HEARING OFFICER: Look, I am going       24                  MR. MASSENA: This is re-redirect.
25              to cut to--I am going to cut to the quick. I am        25       REDIRECT EXAMINATION


                                                                 425                                                           427
 1              JEAN RICHARD SEVERIN - 07/12/16                         1      PRAYOR - REDIRECT - MASSENA
 2                not going to admit this document. It is not           2       BY MR. MASSENA
 3                signed. I don't know if it's a draft. I don't         3        Q. Superintendent Prayor, on re-cross you
 4                know if it's a final. I don't know what it is,        4   just--on cross you just stated that you were aware of
 5                and I don't think this witness, quite frankly,        5   allegations by other teachers, correct?
 6                is confident to address those questions. I            6        A. Yes.
 7                don't--cannot attach the sufficient reliability       7        Q. Okay. Could you just give us a timeframe
 8                to this document--                                    8   for some of these allegations?
 9                          [Background noise coughing]                 9                  MR. FRANCIS: Note my objection. It's
10                          THE HEARING OFFICER: --the kind of         10        beyond the scope.
11                comfort that would allow this Hearing Officer to     11                  THE HEARING OFFICER: So noted,
12                rely on said document in any consideration of        12        overruled, you can answer.
13                this case. So, Department 31 is not in               13        A. What do you mean?
14                evidence. Any additional questions for this          14        Q. The timeframe, like when did--when were
15                witness?                                             15   these allegations made, excluding the allegations
16                          [Crosstalk]                                16   made by Dr. Severin?
17                          THE HEARING OFFICER: Forgive me, any       17        A. I would say within the last four months.
18                additional questions from the Department in its      18        Q. Okay. Were any of--
19                cross of this witness?                               19        [Crosstalk]
20                          MR. FRANCIS: Yes, I do, but I'm going      20                  THE HEARING OFFICER: [Interposing]
21                to need a moment.                                    21        Hang on, hang on, there's an objection. Yes,
22                          THE HEARING OFFICER: Okay.                 22        there's no question you recognize, okay.
23                          MR. FRANCIS: Okay.                         23                  MR. FRANCIS: However, the answer is
24                          THE HEARING OFFICER: Let's take a          24        within the last four months. That post dates--
25                short break.                                         25                  [Crosstalk]

                    Ubiqus Reporting Inc. 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
                                   07-12-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 26
                                                               428                                                            430
 1            PRAYOR - REDIRECT - MASSENA                              1      PRAYOR - REDIRECT - MASSENA
 2                        THE HEARING OFFICER: [Interposing]           2        A. --of the allegations.
 3              You can argue that. That's his answer.                 3        Q. Yes.
 4                        MR. FRANCIS: --Specifications.               4        A. I would say through Principal Dorcely.
 5                        THE HEARING OFFICER: That's his              5        Q. Did you learn through any other means?
 6              answer under oath. You may argue that, next            6        [Crosstalk]
 7              question.                                              7                  THE HEARING OFFICER: --so I did not
 8                        MR. MASSENA: Okay.                           8        hear it, and you can make your objection if you
 9              Q. Were any of these allegations publicized in         9        like.
10         the media?                                                 10        Q. Did you learn through any other means?
11                        MR. FRANCIS: What could be the              11                  THE HEARING OFFICER: No, I am going
12              relevance of that question, Mr. Massena? It           12        to permit the question. It's the same question.
13              seems if they were, in fact, in the last four         13        It's just expanding upon it. Go ahead, your
14              months, they would post date the filing of the        14        answer?
15              charges in this case. So, tell me what the            15        A. Yes.
16              relevance is.                                         16        Q. What were those means?
17                        MR. MASSENA: I'm just asking whether-       17        A. Media.
18              -I was asking whether they were publicized.           18        Q. Okay. And what did you learn from the
19              Q. How were these allegations--how did these          19   media?
20         allegations come to light, or how did you learn of         20                  MR. FRANCIS: Objection, beyond the
21         these allegations?                                         21        scope completely.
22                        THE HEARING OFFICER: Okay, so it's a        22                  THE HEARING OFFICER: Yeah, Mr.
23              different question now. How did you--he's             23        Massena, I'm not sure I understand the relevance
24              asking the witness how he learned of the              24        of this question. So, let's presuppose that the
25              allegations.                                          25        allegations were--


                                                                429                                                            431
 1              PRAYOR - REDIRECT - MASSENA                            1      PRAYOR - REDIRECT - MASSENA
 2                          MR. FRANCIS: We went over this. He         2                   [Crosstalk]
 3                indicated he didn't recall.                          3                   THE HEARING OFFICER: --no, no, hang
 4                          THE HEARING OFFICER: Well, I don't         4        on--were made in the media, or that this
 5                know. No, no, I don't--I don't recall that, but      5        witness, who just testified that he heard about
 6                I am a bit concerned that we're asking this          6        the allegations in the media, how does that help
 7                question at this juncture. Mr. Massena, you          7        develop this record?
 8                want to know how he came to learn of the             8                   MR. MASSENA: In essence, Your Honor,
 9                allegations?                                         9        and again I don't know if this is something that
10                          MR. MASSENA: Yes.                         10        the Superintendent should be privy to--
11                          THE HEARING OFFICER: Made by other        11                   THE HEARING OFFICER: [Interposing]
12                teachers against the Principal?                     12        All right, well let's have the Superintendent
13                          MR. MASSENA: Correct.                     13        step outside. You're almost done,
14                          MR. FRANCIS: Again, note my               14        Superintendent.
15                objection--                                         15                   [Crosstalk]
16                          THE HEARING OFFICER: [Interposing] I      16                   MR. MASSENA: Thank you.
17                do.                                                 17                   THE HEARING OFFICER: Well, let's have
18                          MR. FRANCIS: --as to relevance, and       18        him step outside. We're doing this exercise.
19                it's highly prejudicial more than probative.        19        Okay, go ahead.
20                          THE HEARING OFFICER: All right. I         20                   MR. MASSENA: In essence, Your Honor,
21                note your objective, your objection, and I am       21        my client has made allegations regarding the
22                going to permit the question. You can answer,       22        Principal taking part, or attempting to cheat,
23                Superintendent.                                     23        and that--
24                A. Sure. So, the question is how did I--            24                   THE HEARING OFFICER: [Interposing] I
25                Q. [Interposing] Learn.                             25        got it.

                    Ubiqus Reporting Inc. 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
                                   07-12-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 27
                                                                 432                                                            434
 1              PRAYOR - REDIRECT - MASSENA                             1      PRAYOR - REDIRECT - MASSENA
 2                          MR. MASSENA: --we got all of that,          2        of the charges against the Respondent, I will
 3                right. Now, within the last four months, and I        3        hear that. In other words, if you're trying to
 4                would say that he was reassigned on May 26th,         4        pinpoint a timeframe, the timeframe--
 5                May 6th, so we're still talking about a               5                  [Background noise coughing]
 6                timeframe that is prior to his reassignment.          6                  THE HEARING OFFICER: --for the
 7                          THE HEARING OFFICER: When were the          7        purpose of this 3020-a proceeding is only
 8                charges filed? Do you know, counsel?                  8        relevant as it relates to the period before,
 9                          MR. MASSENA: I believe April 23rd.          9        before these instant charges--the instant
10                          THE HEARING OFFICER: Of what year?         10        charges were filed against the Respondent so...
11                          MR. MASSENA: Of this year 2000--which      11                  MR. MASSENA: I understand the Court's
12                charges are you referring to?                        12        ruling; however again, specifically what the
13                          THE HEARING OFFICER: I'm talking           13        defense is attempting to do through this
14                about the--when were the disciplinary charges,       14        witness, which I believe is probative to the
15                that are the subject of this 3020-a proceeding,      15        Arbitrator's ability to make a fair ruling on
16                when were they filed?                                16        all the evidence, is that my client put forward
17                          MR. MASSENA: I believe it was April        17        that, you know, what my client has put forth.
18                23rd.                                                18        Now, lo and behold, other teachers have come
19                          THE HEARING OFFICER: Of 2016.              19        forward with the exact same allegations.
20                          MR. MASSENA: Correct, correct, so          20                  THE HEARING OFFICER: But they're just
21                four months we're still talking about a              21        allegations, sir. They're just allegations.
22                timeframe that's within--within the charging         22        There is really very little that I can do with
23                period. Other teachers came forward indicating       23        that as a Hearing Officer. They're allegations.
24                that Principal Dorcely was taking part in            24        Allegations are not the same as findings of
25                cheating. Again, this lends credibility to my        25        guilt. You know, I will allow you to try to


                                                                 433                                                            435
 1              PRAYOR - REDIRECT - MASSENA                             1      PRAYOR - REDIRECT - MASSENA
 2                client's defense--                                    2        identify the period in which these allegations
 3                          [Crosstalk]                                 3        against the Principal were made by other
 4                          THE HEARING OFFICER: Mr. Francis?           4        teachers. And to the extent that it predates
 5                          MR. FRANCIS: Again, these are, quote        5        the filing of the disciplinary charges against
 6                unquote, if they exist, allegations. We've            6        the Respondent, I am going to deem them
 7                already heard testimony that no allegations have      7        relevant, but that's the extent of it, all
 8                been substantiated. And, therefore, to permit         8        right? They're just allegations. Let's bring
 9                that answer on the record would be highly             9        the witness back in. Thank you, Superintendent.
10                prejudicial and definitely not probative.            10                   MR. PRAYOR: Yep.
11                          THE HEARING OFFICER: Well, I can           11        Q. Okay. You stated on cross--you stated on
12                certainly distinguish, Mr. Francis, between          12   that cross that you were aware of allegations made by
13                allegations and, you know, findings of guilt.        13   teachers, right. And I believe you--if you could
14                They are not one in the same, and I certainly        14   just refresh our recollection as to when you said
15                appreciate that.                                     15   you--if you give us a period of time as to when these
16                          MR. FRANCIS: And further, I ask that       16   allegations by other teachers were made.
17                any testimony in this regard be stricken from        17        A. Yeah, I think I said within the last four
18                the record.                                          18   months.
19                          THE HEARING OFFICER: Mr. Massena, if       19        Q. Okay. And when you say the last four
20                you want to ask the witness about any                20   months, would that be--we're in July--that would be
21                allegations that he heard, and we've already         21   April or March?
22                established that he is aware of other                22                   MR. FRANCIS: Note my objection as to-
23                allegations from teachers, but in terms of the       23        -
24                timeframe that you're now injecting into this        24                   [Crosstalk]
25                questioning, anything that predates the filing       25                   THE HEARING OFFICER: [Interposing] So

                    Ubiqus Reporting Inc. 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
                                   07-12-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 28
                                                              436                                                              438
 1            PRAYOR - REDIRECT - MASSENA                               1      PRAYOR - REDIRECT - MASSENA
 2              noted, overruled. Let's get an answer.                  2                   MR. MASSENA: Thank you.
 3              A. Yes.                                                 3       DIRECT EXAMINATION
 4              Q. Okay. So, that would be towards the end of           4       BY MR. MASSENA
 5         March up to today?                                           5        Q. Dr. Severin, could you please--
 6                        MR. FRANCIS: Note my objection,               6        [Background conversation]
 7              leading.                                                7        Q. Dr. Severin, what do you do for a living?
 8                        THE HEARING OFFICER: So noted, that's         8        A. I am an educator.
 9              fine, overruled.                                        9                   THE HEARING OFFICER: Keep your voice
10              A. Yes.                                                10        up, please.
11              Q. Okay. And the--and I believe you stated             11        A. I am an educator with the New York City
12         earlier as well that the nature of these allegations        12   Department of Education.
13         was Principal Dorcely participating in cheating?            13        Q. Okay. And would you kindly tell--give the
14                        MR. FRANCIS: Objection.                      14   Arbitrator a little information about your
15                        THE HEARING OFFICER: Overruled.              15   background?
16              A. Yes. I think yes, yeah.                             16        A. I was born and raised in Haiti. I came
17              Q. And these were made by teachers other than          17   here when I was 14 years old.
18         Dr. Severin. Is that correct?                               18        Q. And you came here alone, or you came here
19                        MR. FRANCIS: Objection asked and             19   with family?
20              answered.                                              20        A. I came here with my family, my mother and
21                        THE HEARING OFFICER: Asked and               21   my sisters.
22              answered, sustained.                                   22        Q. Just one second. Okay, and is English your
23                        MR. MASSENA: Okay.                           23   first language?
24              Q. And then just lastly, you--actually                 24        A. No.
25         that's...                                                   25        Q. Okay. So, how did your education proceed?


                                                                 437                                                           439
 1              PRAYOR - REDIRECT - MASSENA                             1      SEVERIN - DIRECT - MASSENA
 2                          MR. MASSENA: No further questions.          2        A. I attended junior high school at 109, high
 3                          THE HEARING OFFICER: Okay, anything         3   school at Andrew Jackson High School.
 4                further from the Department?                          4        Q. That's a public--a New York City public
 5                          MR. FRANCIS: Nothing further from the       5   school?
 6                Department.                                           6        A. Yes. I graduated the top five per cent in
 7                          THE HEARING OFFICER: That means             7   my class. Following that, I attended City College of
 8                you're excused, Superintendent. Thank you very        8   New York.
 9                much for your participation. Let us now go off        9        Q. And what did you study at City College of
10                the record.                                          10   New York?
11                          [OFF THE RECORD, Dismiss witness 3:18      11        A. At City College, I major in black studies.
12                p.m.]                                                12   I received my Bachelor's Degree. And following my
13                          [ON THE RECORD, Dismiss witness 3:30       13   Bachelor's Degree, I received a Master's Degree in
14                p.m.]                                                14   History.
15                          THE HEARING OFFICER: Let us go back        15        Q. When did you receive the Master's Degree?
16                on the record. Does the Respondent have another      16        A. In 2007.
17                witness that he wishes to call?                      17        Q. Okay.
18                          MR. MASSENA: Yes. The Respondent           18        A. From the same city institution, City
19                right now calls Dr. Severin to the stand.            19   College. And--
20                          THE HEARING OFFICER: Okay, Dr.             20        Q. [Interposing] And I'm sorry, the Master's
21                Severin, if you would kindly raise your right        21   Degree was in what again?
22                hand. Do you swear to tell the truth, the whole      22        A. History. And in 2008, I started my
23                truth, and nothing but the truth?                    23   doctoral program in interdisciplinary studies.
24                          MR. JEAN RICHARD SEVERIN: I affirm.        24        Q. What does that mean?
25                          MR. MASSENA: Your witness.                 25        A. Interdisciplinary studies, my focus was on

                    Ubiqus Reporting Inc. 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
                                 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 29
                                                              440                                                           442
 1            SEVERIN - DIRECT - MASSENA                             1      SEVERIN - DIRECT - MASSENA
 2         public policy and social change, social issues. In        2   for a short period of time. Then I receive
 3         2014 I defended and successfully obtained my              3   provisional license and gained the certification.
 4         Doctorate Degree.                                         4        Q. Okay. And what school was that?
 5              Q. Could you share with the--so you're a             5        A. I sub at various schools.
 6         product of the New York City school system.               6        Q. Okay.
 7              A. Yes.                                              7        A. In 2004, I joined the middle school 8, I.S.
 8              Q. Okay. Could you share with the Arbitrator         8   8 in Queens, where I worked as a Social Studies
 9         your professional background? Actually withdrawn,         9   teacher. There, I was able to implement various
10         before that, are you married?                            10   program, a young male mentorship program, -- [00:01]
11              A. Yes.                                             11   program. Following middle school 8, I move on to
12              Q. What is your marital status?                     12   Catherine and Count Basie Middle School 72, and I
13              A. I am married. I'm a father of five boys.         13   taught Social Studies there till 2007.
14              Q. Okay. And how long have you been married?        14                  MR. FRANCIS: I apologize. I didn't
15              A. Three years.                                     15        hear the name of the latter school.
16              Q. Okay. And, okay, and you're a New York           16                  THE HEARING OFFICER: Catherine and
17         City resident?                                           17        Count Basie.
18              A. Yes.                                             18                  MR. FRANCIS: Thank you.
19              Q. Okay. Could you share with the Arbitrator        19        A. And following Catherine and Count Basie, I
20         your professional background?                            20   joined P.S. 40 in Queens as well, and I taught
21              A. In 1996, I joined the New York City              21   elementary school again, while I was pursuing my
22         Department of Education as a substitute teacher.         22   doctorate degree. And in 2010, I left P.S. 40 and I
23         Within that same school year, I obtained my PPT,         23   move on to high school, where I taught at Queens High
24         professional teaching license.                           24   School for Information, Research, and Technology,
25              Q. And what goes into obtaining your PPT?           25   QIRT. There, I was a teacher under the Principalship


                                                              441                                                           443
 1            SEVERIN - DIRECT - MASSENA                             1      SEVERIN - DIRECT - MASSENA
 2              A. It consists of having a Bachelor's Degree,        2   of Ms. Michelle Williams. I spent two years there.
 3         having my transcript assessed by the New York City        3   Following that, I was excessed.
 4         Department of Education. And there, they grant the        4         Q. Now when you say excessed, what does that
 5         PPT license for me to fully--to be fully employed         5   mean?
 6         teaching class on my own, not as a substitute.            6         A. I receive an unsatisfactory rating, and
 7              Q. And that was when?                                7   from that I still had an 89 per cent passing rate,
 8              A. From the school year 1996 to 1997. And I          8   which was a whole different issue. So following the
 9         had the PPT license from that time until I became         9   excess, I became an ATR, and that school year, 2012-
10         certified with the new requirement.                      10   2013, I joined BCAE, the School of Business for
11              Q. What school--what was the first school that      11   Computer Application and Entrepreneurship, my old
12         you worked in?                                           12   high school campus, Andrew Jackson. And I spent a
13              A. I taught at P.S. 22 in elementary school.        13   year and a half there.
14         There I taught fourth and fifth grade.                   14         Q. Okay, so you were able to teach at your old
15              Q. Okay. How long did you work at P.S. 22?          15   high school.
16              A. I work at P.S. 22 for five years from 1996       16         A. Yes.
17         to 2001.                                                 17         Q. Okay. So, what was that experience like?
18              Q. Okay and your reason for leaving that            18         A. It was very, very enriching. I was able to
19         school?                                                  19   help the students make significant progress.
20              A. At the time, the provisional license was         20   Following that year, BCAE was closed, one of the
21         discontinued, and I did not have the new certificates    21   school that was phased out, and I had to seek
22         that was required.                                       22   additional new employment. And I submitted a copy of
23              Q. Okay. And where did you go after that            23   my resume via fax to Urban Action Academy. When I
24         school?                                                  24   submitted my resume to Urban Action Academy, that
25              A. After that, I move to Queens, where I sub        25   very same afternoon, I received a call from the

                  Ubiqus Reporting Inc. 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
                                 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 30
                                                              444                                                             446
 1            SEVERIN - DIRECT - MASSENA                              1      SEVERIN - DIRECT - MASSENA
 2         secretary of the school at that time, Ms. Paris            2   formality. It was a done deal. Once Michelle
 3         [phonetic], who called me asking me to make an             3   Williams vouched for you, that's all that was matter.
 4         appointment.                                               4        Q. Okay. So, what happened next?
 5              Q. Do you remember when that was?                     5        A. What happened next, the end of the school
 6              A. The exact date, no; however, I do remember         6   year, summer school started in July, usually the
 7         it was that very same day that I submitted a fax that      7   first day after July 4th. Mr. Davis [phonetic], who
 8         Ms. Paris called me, informing me that Mr. Dorcely         8   was supposed to be teaching, was unable to be there.
 9         want to see me, want me to schedule a demonstration,       9   Mr. Dorcely asked me to cover, and I covered the
10         a demonstrative lesson, a demo lesson.                    10   class for the two days. At the time, again, Mr.
11              Q. Was this in June of 2014?                         11   Dorcely was informed by Ms. Paris how great I was
12              A. Yes.                                              12   able to manage the class, I was able to have the
13              Q. Okay. So, please share with us what               13   students writing, have the students focus and
14         happened next.                                            14   working, and Mr. Dorcely was very impressed. And as
15              A. June 2014 the appointment was made. I             15   a result of him being impressed with what I was
16         attended the demo lesson. It was conducted in the         16   doing, we engage in a variety of thought provoking
17         presence of two teachers.                                 17   ideas for the school year, upcoming school year,
18              Q. Do you recall who those two other teachers?       18   where he asked what are some of the concerns that I
19              A. Ms. Apperson [phonetic] and Ms. Castillo          19   have. And I informed him that the number one problem
20         [phonetic].                                               20   we have in the school system today is many of the
21              Q. Okay. And could you just explain to us            21   children are unable to write. And one of the number
22         what a demo a lesson is.                                  22   one target you should have is to help each and every
23              A. A demo lesson is when a teacher is given an       23   one of the students develop their writing, so they
24         opportunity to come and demonstrate their ability to      24   can be able to express themselves both in ELA and
25         teach, to manage, to basically motivate, move,            25   Social Studies, and he will see that the school will


                                                               445                                                            447
 1            SEVERIN - DIRECT - MASSENA                              1      SEVERIN - DIRECT - MASSENA
 2         inspire students. And at that lesson, Ms. Apperson         2   rise. So, on saying that, we had different ideas,
 3         and Ms. Castillo were very impressed with my ability       3   other ideas that I have. He said--he asked me
 4         to manage the students that were given to me, even         4   regarding the -- [00:01] that I had in the other
 5         though one of the students were asked to be a              5   schools. I told him one of the thing I can do, I can
 6         challenge somewhat, to try to see how I would respond      6   do a -- [00:01] for school. At the time, I can also
 7         to a student who was troubling in the class, who's         7   do a boys' club, where we have soccer, where we have
 8         not behaving, who's not cooperative--cooperating with      8   a soccer club where the young men could be encouraged
 9         me. And as a result of that, the report was sent to        9   to come to school early, play some soccer, and go to
10         Mr. Dorcely that I was fine; but more than anything,      10   class right after, and all of--
11         the reason, I learned later on, with why I was called     11        [Crosstalk]
12         immediately, was that Michelle Williams, who had been     12        Q. [Interposing] These conversations that you
13         reassigned as a Principal, she was the Assistant          13   had with Mr. Dorcely, when did these conversations
14         Principal for Mr. Dorcely at Urban Action Academy.        14   take place?
15              Q. And what was your relationship with Ms.           15        A. These took place in July. In July when I
16         Williams?                                                 16   came to sub, we had some ideas, and later on when Mr.
17              A. Ms. Williams was my former Principal, as          17   Dorcely would ask me to come and work with teachers
18         mentioned, and under her leadership, I had a 94 per       18   in preparation for the upcoming school year.
19         cent passing rate. So, when Mr. Dorcely, which later      19        Q. So, how would you describe this early stage
20         I find out, learned or saw the school that I was          20   of your relationship with Mr. Dorcely?
21         coming from, and the numbers that I had listed on my      21        A. It was a perfect match, in the sense that
22         resume, he verified with Michelle Williams whether or     22   he wanted to see what I could bring to the school,
23         not this was accurate. And she informed him that as       23   and I was too happy to make my contribution to move
24         solid as a rock. And Mr. Dorcely even stated to me        24   the students and help them improve.
25         that you were going to be here. It was just a             25        Q. Okay. So, what happened next?

                  Ubiqus Reporting Inc. 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
                                 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 31
                                                              448                                                               450
 1            SEVERIN - DIRECT - MASSENA                              1      SEVERIN - DIRECT - MASSENA
 2               A. Well what happened next, one day I was            2        was August 2014.
 3         preparing with some of my colleagues, and Mr. Dorcely      3                  THE HEARING OFFICER: Thank you.
 4         came into the room and asked me to come with him.          4        A. So, as we're walking down the hallway
 5         And when he asked me to come with him--                    5   towards the main office, Room 105, he showed me the
 6               Q. [Interposing] Now do you--when you say one        6   test score, and I look at it, and I check to see if
 7         day, do you remember the specific day?                     7   all the scores were bubbled.
 8               A. No, I do not remember the exact same day--        8        Q. And this was a test score for what?
 9         the exact date; however, I do remember that Mr.            9        A. For Global Studies, Regents exam for
10         Dorcely came and said--he spoke Creole to me at that      10   Student "A", and I looked at it. Afterwards, I
11         time.                                                     11   informed Mr. Dorcely that she didn't receive--
12               Q. Now when you say he spoke Creole to you at       12        [Background noise papers shuffling]
13         that time, what do you mean?                              13        A. --and there was, you know, there was no
14               A. Well, I don't know if the Arbitrator will,       14   error in term of grading that was given to her.
15         but I'll translate. He said to me, I'll translate         15        Q. Now, Student "A" was not one of your
16         what's said, he says hey my man, come and look at         16   students, correct?
17         this for me.                                              17        A. I had not even been--I did not begin
18               Q. Okay. And when you say Creole, are you           18   teaching at the school yet--
19         referring to a particular type of Creole?                 19        Q. [Interposing] Okay.
20               A. Haitian Creole.                                  20        A. --so I didn't know any of the students.
21               Q. Okay. And as you stated, you're of Haitian       21   So, there was no way of me to know who is Student
22         dissent?                                                  22   "A", except just the paper--
23               A. Yes.                                             23        Q. [Interposing] Okay.
24               Q. Is Mr. Dorcely of Haitian dissent as well?       24        A. --but while I was in the room--
25               A. Yes.                                             25        [Crosstalk]


                                                               449                                                           451
 1            SEVERIN - DIRECT - MASSENA                              1      SEVERIN - DIRECT - MASSENA
 2              Q. Okay. So, what happened next?                      2        Q. [Interposing] Well, let me--just one
 3              A. And when he said look at this for me, he           3   moment, Dr. Severin. If you know, what is the--what
 4         had an exam in his hand and said, see that this young      4   is the procedure in terms of grading Regents?
 5         lady receives all of her scores, all her grades.           5        A. The Regents are graded at different
 6              Q. Now when he said young lady, was there a           6   location. At one time, they used to be graded in
 7         particular lady he was referring to?                       7   house, but at that particular time it was graded at a
 8              A. Yes. He was referring to Student "A".              8   different school, but it was brought back. All
 9              Q. And was she present during this                    9   Regents are sent to their school after grading.
10         conversation?                                             10        Q. And what happens when the Regents is sent
11              A. No. At that time, we were walking in the          11   to their school?
12         hall--                                                    12        A. When the Regents is sent to the school, the
13              Q. [Interposing] And I am going to ask you           13   Principals are responsible to store, to keep them,
14         just, Dr. Severin, if you could just speak up and         14   and whatever it is that they have to do to safeguard
15         then slow down just a little bit so that everything       15   just in case a score is challenged, a grade needs to
16         can be captured.                                          16   be reviewed for example.
17                        THE HEARING OFFICER: You said you          17        Q. And was this such an example of a review or
18              didn't know when this happened? Leaving aside--      18   a challenge?
19                        [Crosstalk]                                19        A. Personally, I don't know what preceded him
20                        THE HEARING OFFICER: [Interposing]         20   coming to ask me. The only thing that I know is I
21              Leaving aside the precise date, can you give us      21   don't know Student "A", but just out of nowhere, Mr.
22              a month--                                            22   Dorcely came and asked me to look. And when I looked
23                        MR. SEVERIN: [Interposing] Oh, yes.        23   at the exam, I give him my assessment, following
24                        THE HEARING OFFICER: --year--              24   telling him that she had received all her credits.
25                        MR. SEVERIN: [Interposing] August, it      25   He asked me what do you think? Where do you think

                  Ubiqus Reporting Inc. 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
                                 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 32
                                                               452                                                            454
 1             SEVERIN - DIRECT - MASSENA                             1      SEVERIN - DIRECT - MASSENA
 2         she could have done better? I looked at her essay          2   mom we're going to work with you.
 3         exam, and looking at the essay exam, I mention that        3        Q. Now, how would you describe when you made
 4         she had not written enough. Second, I look at the          4   that motion that you demonstrated earlier for us, the
 5         DBQ, which are short answers, where students receive       5   recoiling motion, how would you describe Principal
 6         individual points for each answer, and I mention to        6   Dorcely's reaction to your recoiling motion?
 7         him that she could have answered X question a little       7        A. When he saw me make that recoil motion,
 8         bit, and that could have given her one or two more         8   that's when he decide, you know nonchalantly, you
 9         points, and that would have made the difference.           9   know what Student "A", don't worry about that. We're
10               Q. When you say made the difference, what do        10   going to prepare you and bring you--and in January
11         you mean by that?                                         11   you'll take the exam again, and we'll make sure to
12               A. What I mean by is Student "A" may have           12   prepare you and you'll pass. It will be fine. Let
13         scored 63 or 64.                                          13   me speak to mom and let her know. So, Mr. Dorcely
14               Q. And what is the significance of a 63 or a        14   went to Ms.--Student "A's" mother.
15         64?                                                       15        Q. And how do you know this?
16               A. A 65 is passing, and her graduation was          16        A. Because I was not far from the main office.
17         pending on her passing the Global Studies. So, when       17   And he said, mom, we're going to prepare her for the
18         her mother, Student "A's" mother came to the school       18   exam in January, but in the meantime, you know, she
19         to find out if she had passed the Global, that's when     19   can just come in and do some preparation and--
20         Mr. Dorcely, I learned, came to try to pull her--         20        [Crosstalk]
21         pulled her exam out of all the other exams to look        21        Q. [Interposing] Let me just stop you for one
22         and -- [00:01] what was in it.                            22   moment. So, this entire sequence took place in
23               Q. So, what happened next?                          23   August of 2014?
24               A. What happened next, Student "A" was brought      24        A. Yes, sir.
25         into the room.                                            25        Q. Okay. And you said you now have been in


                                                               453                                                            455
 1            SEVERIN - DIRECT - MASSENA                              1      SEVERIN - DIRECT - MASSENA
 2               Q. What room is this?                                2   the--you have been teaching and you have been in the
 3               A. That's a room adjacent to the main office,        3   teaching system for 20 years. Is that correct?
 4         which is Room 105. At that time, when Student "A"          4        A. Now 2016, yes.
 5         came in, Mr. Dorcely proceeded to pull out a pencil.       5        Q. Okay, for 20 years. What is the
 6               Q. Who else was present in the room at this          6   significance of Regents scores as it relates to a
 7         time?                                                      7   Principal?
 8               A. It was just myself, Mr. Dorcely, and              8        A. Well, every Principal have goals. And
 9         Student "A" at the time.                                   9   these goals determine whether or not a Principal is
10               Q. Okay.                                            10   kept as a Principal. It's a reflection on the
11               A. When he pulled out the pencil and give it        11   school, whether or not the Principal is effective or
12         to Student "A", and she actually begin to write. I,       12   ineffective. There's a great deal of implication
13         my body gesture cringed a little bit across my--          13   regarding those Regents scores.
14               [Crosstalk]                                         14        Q. Okay.
15                         MR. MASSENA: [Interposing] Let the        15                  THE HEARING OFFICER: When you
16               record reflect that the Respondent is currently     16        testified, you said each Principal has goals.
17               pushing back in his chair as if to demonstrate a    17        So, you're talking about to your knowledge.
18               recoiling motion, and that his hands are--and       18                  MR. SEVERIN: To my knowledge.
19               that his arms are folded across his chest.          19                  THE HEARING OFFICER: Goals that the
20               A. So, when I did that, Mr. Dorcely noticed my      20        Principal creates, or are goals created by
21         reaction. He said to Student "A", you know what,          21        others for the Principal? I just didn't
22         Student "A", please, disregard that. You'll come          22        understand your testimony.
23         back and you'll take the exam in January. We'll           23                  MR. SEVERIN: These are goals created
24         prepare you by then and you should be fine. He says       24        by others for the Principal.
25         I'll speak to mom, and I'll let her mom--and I'll let     25                  THE HEARING OFFICER: Thank you.

                  Ubiqus Reporting Inc. 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
                                   07-12-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 33
                                                                 456                 Student Index
 1              SEVERIN - DIRECT - MASSENA                                                                    458
 2                          MR. MASSENA: Okay, could you just--        Ashley Weber [phonetic], Student "A"
 3                just one moment. May we go off record?
 4                          THE HEARING OFFICER: Sure.
 5                          MR. MASSENA: For one moment?
 6                          THE HEARING OFFICER: We'll go off the
 7                record.
 8                          [OFF THE RECORD, Discussion 3:52 p.m.]
 9                          [ON THE RECORD, Discussion 3:52 p.m.]
10                          THE HEARING OFFICER: Let's go back on
11                the record. Okay, given the time of the day, it
12                makes sense that we're going to conclude at this
13                time. I thank you all for your participation.
14                We will reconvene this Thursday at 10:00 a.m.
15                Thank you all. Let's go off the record.
16                          MR. MASSENA: Thank you.
17                          (The hearing adjourned at 4:00 p.m.)




                CERTIFICATE OF ACCURACY                      457
       I, Debbie L. Manning, do hereby certify that the foregoing
       typewritten transcript of proceedings in the matter of New
       York City Department of Education v. Jean Richard Severin,
       File No. 29,298, was prepared using the required
       transcription equipment and is a true and accurate record
       of the proceedings to the best of my ability. I further
       certify that I am not connected by blood, marriage or
       employment with any of the parties herein nor interested
       directly or indirectly in the matter transcribed.
       Signature:
       Date: July 15, 2016




                    Ubiqus Reporting Inc. 07-12-16 SED No. 29,298 In the Matter of Mr. Severin
                   07-14-16 SED No. 29,298 In the Matter of Mr. Severin
 Sheet 1

                      THE STATE EDUCATION DEPARTMENT
                 THE UNIVERSITY OF THE STATE OF NEW YORK


                      In the Matter of
              NEW YORK CITY DEPARTMENT OF EDUCATION
                             v.
                    JEAN RICHARD SEVERIN
   Section 3020-a Education Law Proceeding (File #29,298)



DATE:                           July 14, 2016

TIME:                           10:00 a.m. to 5:15 p.m.

LOCATION:                       NYC Department of Education
                                Office of Legal Services
                                100 Gold Street, 3rd Floor
                                New York, NY 10038

BEFORE:                         JAMES A. BROWN, ESQ.
                                HEARING OFFICER

APPEARANCES:             FOR THE COMPLAINANT:
                              DANA KIM, ESQ., of Counsel
                              NYC Department of Education
                              Office of Legal Services
                              49-51 Chambers Street
                              New York, NY 10007
                              Telephone: (212) 374-6741
                              dkim14@schools.nyc.gov

                         FOR THE RESPONDENT:
                             ALAIN MASSENA, ESQ., of Counsel
                              305 Broadway, Suite 1001
                              New York, New York 10007
                              Telephone: (212) 766-1700
                              avm@massenalaw.com
           Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 2
                   Table of Contents                                                                                           462
                     OPENING STATEMENT                                  1   DR. JEAN RICHARD SEVERIN - 07/14/16
        NAME:                PAGE:                                      2   kindly note your appearances, beginning on my
                   WITNESS EXAMINATION                                  3   left.
       NAME:                 PAGE:                                      4          MS. DANA KIM: Yes, Dana Kim for the
       M. Satchell                                                      5   Department. Good morning.
             Sworn                464                                   6          THE HEARING OFFICER: Good morning.
             Direct by Massena         465                              7          DR. SEVERIN: Good morning.
             Cross by Kim            478                                8          MR. ALAIN MASSENA: Alain Massena for
             Re-direct by Massena       494                             9   the respondent. Good morning.
             Re-cross by Kim          497                              10          THE HEARING OFFICER: Good morning to
       J. Severin                                                      11   you. Now when we last left off we were in the
             Direct by Massena         499                             12   middle of the respondent's direct examination.
             Voir dire by Kim         566                              13   It’s my understanding, by way of an agreement,
             Direct (resume) by Massena 567                            14   that respondent is going to call out of order a
             Voir dire by Kim         571                              15   different witness to begin this morning.
             Direct (resume) by Massena 575                            16   However, I'm also told by respondent's counsel
             Voir dire by Kim         577                              17   that he wishes to be heard further with regard
             Direct (resume) by Massena 578                            18   to Department Exhibit 30, which was admitted
             Cross by Kim            581                               19   into evidence at the last hearing. Mr. Messena?
                      CLOSING STATEMENT                                20          MR. MASSENA: Yes, Your Honor.
       NAME:                  PAGE:                                    21   Briefly and respectfully I would just like to
                                EXHIBITS                               22   renew my objection to Department 30 being moved
       RESPONDENT               DESCRIPTION       I.D. IN EV.          23   into evidence as Your Honorable Arbitrator rule
       10     E-mail from Ms. Fagan to Dr. 535                         24   prior to allowing this document into evidence
                  Severin dated 3/22/15                                25   that this evidence--that you're familiar with
       11     E-mail                  478 484
       12     Phone log, 4/23/15           485 488
       13     E-mail, 9/18/15             570 576
       14     Dr. Severin's resume          577 578
     DEPARTMENT OF EDUCATION DESCRIPTION                 I.D. IN EV.
                                                               461                                                             463
 1         DR. JEAN RICHARD SEVERIN - 07/14/16                          1   DR. JEAN RICHARD SEVERIN - 07/14/16
 2                (The hearing commenced at 10:00 a.m.)                 2   this evidence, that this document is a document
 3                THE HEARING OFFICER: Good morning, my                 3   that is investigated by DOE, that it was entered
 4         name is James A. Brown. I'm the hearing officer              4   into evidence, and I also just renew my
 5         duly appointed pursuant to New York State                    5   objection that it was entered into evidence
 6         Education Law, Section 3020-a, its rules and                 6   above the respondent's objection. With this
 7         regulations, as well as the contractual                      7   particular document and what the District--the
 8         provisions by and between the New York City                  8   DOE seeks to achieve is to have another employee
 9         Department of Education and the United                       9   of the Department of Education in essence
10         Federation of Teachers. We are here today in                10   testify in this court and that's what, in
11         the matter of Jean Richard Severin, SED File No.            11   essence, is taking place there in this finding
12         29,298. This is a continuing matter. While I                12   which is highly prejudicial to my client and
13         await the arrival of counsel, let us now go off             13   where my client has not had an opportunity to
14         the record. Thank you.                                      14   cross examine the individual regarding this
15                [OFF THE RECORD, Awaiting arrival of                 15   document. I don't believe the document--there
16         counsel]                                                    16   was any evidence or even a foundation that was
17                [ON THE RECORD, Awaiting arrival of                  17   properly laid for this document to come in, and
18         counsel]                                                    18   obviously it's up to this fact find to determine
19                THE HEARING OFFICER: So let us go on                 19   the credibility of the respondent and of the
20         the record. Okay, so we are back on the record              20   witnesses and not necessarily to rely on the--or
21         in this matter and I am joined by counsel for               21   be persuaded by any other fact finding
22         both sides, as well as the respondent. Good                 22   procedures, especially one that is in essence an
23         morning to you, Dr. Severin.                                23   arm of the Department of Education.
24                DR. RICHARD SEVERIN: Good morning.                   24          THE HEARING OFFICER: All right. I've
25                THE HEARING OFFICER: If you would                    25   heard this objection raised before. My ruling




                Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                           07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 3
                                                            464                                                                466
 1       DR. JEAN RICHARD SEVERIN - 07/14/16                       1     SATCHELL - DIRECT - MESSANA
 2       remains the same. Department 30 is in evidence.           2   you been assigned to Urban Action Academy?
 3       I think respondent is correct; I am the ultimate          3      A. About three years.
 4       fact finder in this proceeding and I honor and            4      Q. Besides being a teacher, do you serve any
 5       respect that role. With that having been said,            5   other roles? I know you stated chapter leader--
 6       let us now off the record so that we can bring            6      A. Yes.
 7       in the respondent's first witness.                        7      Q. Do you serve any other roles?
 8              [OFF THE RECORD, Call witness]                     8      A. No, not currently, just the chapter leader.
 9              [ON THE RECORD, Call witness]                      9      Q. And are you familiar with disciplinary
10              THE HEARING OFFICER: All right, let               10   conferences?
11       us go on the record. All right, I see that the           11      A. Yes.
12       respondent has his first witness this morning.           12      Q. What are they?
13       Can you kindly introduce him to us, Mr. Messena?         13      A. They are conferences held by an
14              MR. MASSENA: Yes. The respondent                  14   administrator where they're addressing a concern that
15       calls Mr. Mark Satchell. Mr. Satchell, would             15   they're having. You know, they're usually given when
16       you kindly spell your last name for us?                  16   administration finds a teacher or somebody else on
17              MR. MARK SATCHELL: Yes. S-A-T-C-H-E-              17   the staff doing something that they're not supposed
18       L-L.                                                     18   to or maybe not doing something that they were told
19              THE HEARING OFFICER: If you would                 19   to do or asked to do.
20       raise your right hand. Do you solemnly swear or          20      Q. Do you know an individual by the name of
21       affirm to tell the truth in this proceeding?             21   Jordan--withdrawn. As a UFT rep, do you have any
22              MR. SATCHELL: I do.                               22   duties or responsibilities during the disciplinary
23              THE HEARING OFFICER: Mr. Messena,                 23   conference?
24       your witness.                                            24      A. I'm there as a representative of the union
25       DIRECT EXAMINATION                                       25   for the member and to make sure that their contract




                                                            465                                                                467
 1       SATCHELL - DIRECT - MESSANA                               1     SATCHELL - DIRECT - MESSANA
 2        BY MR. ALAIN MESSANA                                     2   is not being violated and that their rights can help.
 3        Q. Good afternoon--good morning, Mr. Satchell.           3             THE HEARING OFFICER: Just keep your
 4     How are you?                                                4       voice up.
 5        A. I'm fine.                                             5       A. Sorry.
 6        Q. What do you do for a living?                          6       Q. Do you know an individual by the name of
 7        A. I'm a teacher at--                                    7   Jordan Barnett?
 8                THE HEARING OFFICER: Could you just              8       A. I do.
 9        keep your voice up please?                               9       Q. Who is she?
10        A. I'm a teacher at Urban Action Academy and            10       A. She is the assistant principal at Urban
11     I'm also the UFT Chapter leader at the school.             11   Action.
12        Q. Okay, how long have you been a teacher?              12       Q. And do you know an individual by the name
13        A. I've been a teacher for five years.                  13   of Steve Dorcely?
14        Q. And your employer is the Department of               14       A. I do.
15     Education?                                                 15       Q. How do you--
16        A. Yes.                                                 16       A. [Interposing] Principal of Urban Action
17        Q. How long have you been--you said for five            17   Academy.
18     years, is that correct?                                    18       Q. And do you also know--do you know an
19        A. Mm-hmm.                                              19   individual by the name of Dr. Severin?
20        Q. Okay.                                                20       A. I do.
21                THE HEARING OFFICER: You have to say            21       Q. And how do you know him?
22        yes or no.                                              22       A. He was a teacher at Urban Action Academy.
23        A. Yes, sorry.                                          23   He's temporarily reassigned I believe.
24                                                                24       Q. Okay. Do you know why you are here today?
25       Q. And how long--you said you--how long have             25       A. Yes, I'm a witness for Dr. Severin.




               Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 4
                                                               468                                                                470
 1       SATCHELL - DIRECT - MESSANA                                  1     SATCHELL - DIRECT - MESSANA
 2        Q. Okay. And then do you know that                          2   wasn't the best thing to do in the eyes of the
 3     disciplinary charges have been brought against Dr.             3   principal or Ms. Barnett, the other assistant
 4     Severin?                                                       4   principal.
 5        A. I do.                                                    5      Q. And during these meetings, how did you
 6        Q. Did you attend any disciplinary conferences              6   participate in these meetings?
 7     with Dr. Severin?                                              7      A. Well, I was there, as I said earlier, as a
 8        A. Yes.                                                     8   representative for the union to make sure that the
 9        Q. And do you recall how many disciplinary                  9   members rights weren't being violated and to make
10     conferences you--                                             10   sure that it was, I guess, kind of kept to what the
11        A. [Interposing] I actually tried to look back             11   charges were at the time and nothing else.
12     to count them before coming and some of the pads that         12      Q. Do you know what the genesis of the
13     I write my notes on during a meeting are at the               13   hostility was?
14     school building--                                             14      A. I have an idea.
15        Q. Okay.                                                   15      Q. Could you share that with us?
16        A. --locked up, so I wasn't able to actually               16      A. Yes. So this--not this school year but the
17     get a good count but there was a lot.                         17   end of last school year, which would have been
18        Q. When you say a lot, more than five?                     18   2014/2015, Dr. Severin, I believe, was asked by the
19        A. Yes.                                                    19   administration to--and I can't recall if it was to
20        Q. More than ten?                                          20   change a grade or if it was to allow a student extra
21        A. Yes.                                                    21   time on an exam, something along those lines, and Dr.
22        Q. And how would you describe these                        22   Severin had reported this incident to, I believe, SCI
23     disciplinary meetings, roughly?                               23   and it seemed like a lot of the hostility throughout
24        A. To be honest, there was more than ten. I                24   this school year carried over from that incident.
25     would say the number was in the upwards of twenty             25      Q. Okay, and you were able to garner this




                                                               469                                                                471
 1       SATCHELL - DIRECT - MESSANA                                  1     SATCHELL - DIRECT - MESSANA
 2     plus.                                                          2   through your meetings, through the disciplinary
 3               THE HEARING OFFICER: Just tell me the                3   conferences you attended?
 4        time frame, if you would, roughly.                          4      A. Yes.
 5        A. During the school year, since--from                      5      Q. In any of the disciplinary conference
 6     September to March.                                            6   meetings that you attended, did you ever observe or
 7               THE HEARING OFFICER: So it's the                     7   overhear a threat from Principal Dorcely to Dr.
 8        2015/2016 school year?                                      8   Severin?
 9        A. Yes. Correct.                                            9      A. I did not, not that I can recall. But as I,
10               THE HEARING OFFICER: Thank you. I'm                 10   you know, as I was saying, there was definitely
11        sorry, your witness.                                       11   hostility. There might have been but I don't
12        Q. And in attending these disciplinary                     12   remember the exact wording. The principal did not
13     meetings with Dr. Severin, how would you describe the         13   seem happy in any meetings overall.
14     mood of these meetings?                                       14             MS. KIM: Objection.
15        A. It was overall hostility; it definitely was             15             THE HEARING OFFICER: Sustained.
16     the overall mood.                                             16      A. This is just my opinion.
17        Q. Okay, and could you describe that                       17      Q. Just one moment, Your Honor. Just one
18     hostility?                                                    18   moment. Do you recall being present during a staff
19        A. Well I would say the hostility, it                      19   meeting in September, September 8th of 2015?
20     depended, because it could have been coming from              20      A. Yes, I do. I remember it because it was my
21     either side, it felt hostile being in the room.               21   birthday.
22     They--the two sides were not working together in any          22      Q. Okay, and what do you recall about that
23     shape or form. It was not what I've seen to be                23   meeting?
24     productive in any way. It was just pointing out               24      A. I remember very clearly a statement that
25     something that Dr. Severin might have done that               25   was made by the principal where he had said you had




               Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 5
                                                               472                                                                474
 1       SATCHELL - DIRECT - MESSANA                                  1      SATCHELL - DIRECT - MESSANA
 2     tried to take me down. He did not name who he was              2   planning time meetings, all right? What are those
 3     talking about. But then something along the lines of           3   meetings?
 4     "I'm back and I'm stronger than ever and I'm going to          4       A. They are, or they were, our Circular 6
 5     ride you."                                                     5   assignments which every teacher is supposed to have,
 6         Q. And this was--                                          6   and they were actually, I guess, not correctly
 7         A. [Interposing] And that was in September,                7   assigned to us.
 8     yes.                                                           8       Q. What do you mean by that?
 9         Q. 2015, right?                                            9       A. Teachers were not given a preference sheet
10         A. Correct.                                               10   the prior year, the 2014/2015 school year, they were
11         Q. And this was--what type of meeting was this            11   not given the preference sheet where a teacher is
12     that you were present in?                                     12   supposed to select three preferences off of a menu of
13         A. This was our pre-year faculty meeting where            13   options for their Circular 6 assignment. So when
14     the staff was just coming together for the first time         14   that was brought to the principal's attention,
15     of the school year. There was a whole bunch of new            15   instead of reverting back to the contract as he was
16     staff there that has never been a part of the                 16   asked to do, pretty much we were all told that we had
17     community for the school, and where we were really            17   to go to common planning time where we were split
18     getting our assignments and our staff handbook and            18   into three separate groups and every day while the
19     getting a little bit of a brief of what's coming for          19   students were at lunch during their 6th period, the
20     the year ahead.                                               20   teachers were in common planning time and we're given
21         Q. And if you could just repeat the statement             21   options of things we can do during this coming
22     that you overhead Principal Dorcely say.                      22   planning time.
23                MS. KIM: Objection.                                23       Q. What were some of those options?
24                THE HEARING OFFICER: I think he                    24       A. Lesson tuning, unit planning, co planning
25         already stated it for the record, counsel.                25   if you have a co-teacher, which didn't always work




                                                               473                                                                475
 1       SATCHELL - DIRECT - MESSANA                                  1     SATCHELL - DIRECT - MESSANA
 2        Sustained.                                                  2   out too well because some of the co-teachers were in
 3        Q. And do you know who that--do you have an                 3   different groups so we didn't really get to work
 4     idea of who that statement was directed to?                    4   together as much as we would like to. I mean, those
 5        A. I assumed in my mind it was to Dr. Severin               5   are the only real good examples I could think of at
 6     but, again, he didn't name anybody's name, so.                 6   the moment.
 7        Q. Why did you make that assumption?                        7       Q. Was there frustration regarding the common
 8        A. Because I had known about Dr. Severin                    8   planning time among the teachers?
 9     reporting the incident in regards to cheating.                 9       A. There was. There was, especially at first,
10        Q. And how did you find out about Dr. Severin              10   because a lot of teachers, as I mentioned, weren't
11     reporting this incident?                                      11   able to work with those that they might have wanted
12        A. From Dr. Severin.                                       12   to, they weren't able to plan for lessons during that
13        Q. Okay. And have you learned--have any other              13   time because they were kind of busy with other things
14     teachers reported cheating by Principal Dorcely?              14   to do. So there was a little bit of hostility.
15        A. Yeah, this school year.                                 15   Eventually it kind of seemed to break a little bit,
16        Q. And how did you learn about that?                       16   but for the most part, teachers were not happy with
17              MS. KIM: Objection as to relevance.                  17   the assignments that were given to them.
18              THE HEARING OFFICER: What's the                      18       Q. Were these common planning time meetings
19        relevance, Mr. Massena, as to other teachers'              19   well attended?
20        complaints?                                                20       A. As far as I know, yeah. Yeah, they were.
21              MR. MASSENA: The relevance goes,                     21       Q. Okay. And now let me ask you this
22        again, to--withdrawn. Just one moment, Your                22   question. The--these common planning meetings, what
23        Honor?                                                     23   period did they occur?
24              THE HEARING OFFICER: Sure.                           24       A. They occurred during 6th period, the same
25        Q. I'd like to talk to you about the common                25   period all the students were in lunch.




               Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 6
                                                               476                                                             478
 1       SATCHELL - DIRECT - MESSANA                                  1    SATCHELL - DIRECT - MESSANA
 2        Q. And you stated that you attended at least                2             [OFF THE RECORD, Discussion]
 3     twenty disciplinary meetings, maybe more, with Dr.             3             [ON THE RECORD, Discussion]
 4     Severin, correct?                                              4             THE HEARING OFFICER: Let's go on the
 5        A. Correct.                                                 5      record. Mr. Massena, any additional questions?
 6        Q. At what time did those disciplinary                      6             MR. MASSENA: No additional questions
 7     meetings take place?                                           7      for Mr. Satchell.
 8        A. During the common planning time, during                  8             THE HEARING OFFICER: Cross
 9     that 6th period.                                               9      examination?
10        Q. And, generally, how long would these                    10             MS. KIM: Arbitrator Brown, if I could
11     disciplinary meetings take--how long would they last?         11      just have twenty minutes?
12        A. They ranged from a brief five minutes to                12             THE HEARING OFFICER: By all means.
13     the entire period, which was a thirty-eight minute            13      Let's go off the record once again.
14     period.                                                       14             MS. KIM: Thank you.
15        Q. And were there times--withdrawn. You said               15             [OFF THE RECORD, Witness review]
16     that you attended well over twenty disciplinary               16             [ON THE RECORD, Witness review]
17     conference meetings during the school year, is that           17             THE HEARING OFFICER: Let's go back on
18     correct?                                                      18      the record. Ms. Kim, are you ready to proceed
19        A. Yeah, well over. I know--I counted at one               19      with cross examination?
20     point from, I believe it was December 10th up until           20             MS. KIM: Yes.
21     about the middle of May. The District rep for the             21             THE HEARING OFFICER: Please do.
22     union, James Duncan, did a survey of his schools,             22      CROSS EXAMINATION
23     he's a Brooklyn High School rep, and--                        23      BY MS. DANA KIM
24               MS. KIM: Objection. This is going                   24      Q. Okay, thank you. Good morning, Mr.
25        beyond the scope of this question.                         25   Satchell. If there is a question that you don't




                                                               477                                                             479
 1       SATCHELL - DIRECT - MESSANA                                  1     SATCHELL - CROSS - KIM
 2               THE HEARING OFFICER: Well, I believe                 2   understand, just let me know and I'll rephrase it,
 3        the question was how many disciplinary meetings             3   okay?
 4        were there?                                                 4      A. Yeah.
 5               MR. MASSENA: Yeah.                                   5      Q. And just to let you know, I am the attorney
 6               THE HEARING OFFICER: So I'm                          6   for the Department.
 7        sustaining the objection and you can, as you                7      A. Okay.
 8        like, answer, but specifically answer that                  8            MS. KIM: So, Arbitrator Brown, is
 9        question.                                                   9      this witness still under oath?
10        A. Okay, well I was getting to the number was              10            THE HEARING OFFICER: Yes.
11     about forty-three that I had counted just between the         11            MS. KIM: Okay.
12     timeframe of December to May.                                 12            THE HEARING OFFICER: You are reminded
13        Q. Okay. As a--in your rule as UFT rep, did                13      that you are still under oath.
14     you find the amount of the disciplinary meetings              14      Q. Thank you. And Mr. Satchell, you've spoken
15     unusual?                                                      15   to Mr. Severin at length about this case, correct?
16        A. Yes.                                                    16      A. Correct.
17        Q. And what did you believe was the purpose of             17      Q. And you mentioned before that you are aware
18     these disciplinary meetings?                                  18   of what the charges are in this case?
19        A. I believe they were just a way for the                  19      A. Correct.
20     principal to have something to say I gotcha with.             20      Q. Okay. To your knowledge, what are they?
21     That was just my overall feeling. I thought that              21      A. I believe it was educational negligence.
22     they were just too many.                                      22      Q. Is that what Mr. Severin told you?
23        Q. One moment, Your Honor.                                 23      A. That's--yeah, if I recall.
24               THE HEARING OFFICER: Let's go off the               24      Q. And what, if anything else, did he tell you
25        record.                                                    25   about the--




               Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                           07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 7
                                                           480                                                                482
 1      SATCHELL - CROSS - KIM                                    1     SATCHELL - CROSS - KIM
 2              MR. MASSENA: Objection, Your Honor.               2      wish to address the argument being made by the
 3       As the UFT rep there's confidentiality                   3      Department that any such privilege to the extent
 4       privileges between the representative and the--          4      it exists has now been waived by respondent
 5       and Dr. Severin.                                         5      calling the UFT representative as his witness to
 6              THE HEARING OFFICER: Would you like               6      testify in this matter?
 7       to be heard on that, Ms. Kim?                            7             MR. MASSENA: No, we obviously object
 8              MS. KIM: Yes. Calling him as a                    8      to any further questioning regarding this--
 9       witness and as a character witness, I think,             9      regarding the Department's line of questioning.
10       forgoes that confidentiality. Mr. Satchell has          10      He was asked generally was he aware of the--was
11       already testified about the fact that he is             11      he aware of the charges. He said generally he
12       aware of the disciplinary charges in this case.         12      was; he didn't go into specifics about the
13       He testified about that on direct so the                13      charges. We allowed--we did not object when the
14       Department has a right to ask of him what he            14      Department of Education asked how did he find
15       knows and what it is that he was told.                  15      out about the charges; however, any further
16              MR. MASSENA: He wasn't called as a               16      inquiry is improper.
17       character witness, Your Honor, he was called as         17             THE HEARING OFFICER: All right, let's
18       a fact witness.                                         18      go off the record for a moment.
19              THE HEARING OFFICER: Okay, when you              19             [OFF THE RECORD, Discussion]
20       say that the witness should be--the Department          20             [ON THE RECORD, Discussion]
21       should be entitled to hear the witness'                 21             THE HEARING OFFICER: All right, so
22       testimony as to what he was told, you're                22      let's go back on the record. Ms. Kim, do you
23       speaking specifically about what the respondent         23      have any additional questions?
24       told the witness?                                       24      Q. Yes, just going back to your knowledge of
25              MS. KIM: Because that's what the                 25   the charges in this case, what, if anything else, are




                                                           481                                                                483
 1      SATCHELL - CROSS - KIM                                    1      SATCHELL - CROSS - KIM
 2       genesis of his knowledge is. He had just                 2   you aware of the charges being in this case?
 3       testified that Mr. Severin is the one who told           3       A. I don't remember the exact wording that
 4       him what the charges are in this case so I'd             4   they might be but it was something along the lines of
 5       like to know what it is he was told.                     5   Severin not doing what he was supposed to or--yeah,
 6              THE HEARING OFFICER: And do you wish              6   that's--I don't remember--I remember before I said
 7       to address the issue raised by the respondent            7   the educational negligence and that's as far as I
 8       concerning a privilege that may or may not               8   know, it's something along those lines.
 9       attach to the communications by and between the          9       Q. Now you testified previously that you
10       respondent and his union representative?                10   believe that the meetings that you attended, there
11              MS. KIM: Again, on direct examination            11   seemed to be hostility on both sides, correct?
12       this witness was asked by counsel about was he          12       A. Correct.
13       aware of the charges and he said yes, so I am           13       Q. And you were asked whether--what your
14       asking on cross examination for leeway to               14   opinion was as to the genesis of the hostility,
15       determine what it is, his knowledge is. He's            15   correct?
16       already said that Mr. Severin told him so               16       A. Correct.
17       because the basis of his knowledge is what the          17       Q. And do you recall testifying that you said
18       respondent told him, then that privilege is             18   it had something to do with Mr. Severin reporting to
19       waived.                                                 19   SCI that the principal had either asked him to change
20              THE HEARING OFFICER: All right, we're            20   a grade or to allow a student more time to take a
21       hearing an argument, Mr. Messena, from the              21   test?
22       Department that any privilege that may or may           22       A. Correct.
23       not exist has been waived through both the              23       Q. Okay. Were you aware that there was an
24       direct testimony and the testimony just now on          24   investigation that was undertaken?
25       cross examination from this witness. Do you             25              MR. MASSENA: Objection, Your Honor.




               Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 8
                                                             484                                                                486
 1       SATCHELL - CROSS - KIM                                     1     SATCHELL - CROSS - KIM
 2               THE HEARING OFFICER: Overruled.                    2      Q. And you're testifying to the fact that
 3        A. There was an investigation that was done               3   you're guessing that he was talking about Mr.
 4     this school year.                                            4   Severin, that's all that is, you're just guessing,
 5        Q. So you're aware there was an investigation.            5   correct?
 6        A. There was.                                             6             MR. MASSENA: Objection as to
 7        Q. Do you know what the outcome of that                   7      characterization, Your Honor, of the witness'
 8     investigation was?                                           8      testimony.
 9               MR. MASSENA: Objection, Your Honor.                9             THE HEARING OFFICER: Well I'm going
10               THE HEARING OFFICER: Overruled.                   10      to sustain the objection as to form and allow
11        We've been through this before. I'm going to             11      you to rephrase, counsel.
12        hear the testimony.                                      12      Q. Okay, so just going back, at that meeting,
13        Q. You're not aware.                                     13   with the statement that he made he never said or
14        A. No, I'm not aware of the outcome.                     14   alluded to who he was referring to, correct.
15        Q. Were you aware that OSI unsubstantiated Mr.           15      A. Correct.
16     Severin's complaint against the principal?                  16      Q. And you were just guessing that the
17               MR. MASSENA: Objection, Your Honor.               17   principal was talking about Mr. Severin, correct?
18               THE HEARING OFFICER: Hang on.                     18      A. His wording--
19        There's an objection. I believe the witness              19      Q. [Interposing] It's yes or no.
20        just testified that he did not know the outcome          20             MR. MASSENA: Objection, Your Honor.
21        so I’m going to sustain the objection.                   21      He's trying to answer the question. .
22        Q. Now in terms of, you said, the hostility,             22             MS. KIM: It's a yes or no question. .
23     the genesis of the hostility was a report that Mr.          23             THE HEARING OFFICER: I think it is a
24     Severin made against the principal, right? And you          24      yes or no question. Overruled. You can answer.
25     seemed that the hostility, you believed, came from          25      I'm sorry, I had interrupted. I just want to




                                                             485                                                                487
 1       SATCHELL - CROSS - KIM                                     1     SATCHELL - CROSS - KIM
 2     his reporting of principal, correct?                         2      make sure the answer was recorded. If you could
 3        A. Correct.                                               3      restate your answer. .
 4        Q. But you're just guessing that to be the                4      A. My answer was yes.
 5     case?                                                        5             THE HEARING OFFICER: Thank you.
 6               MR. MASSENA: Objection, Your Honor.                6      Q. And you mentioned that there was a time
 7               THE HEARING OFFICER: No, overruled.                7   period this school year where you attended a number
 8        That's a proper question. Your answer?                    8   of disciplinary conferences on behalf of Mr. Severin,
 9        A. I'm assuming, again, and it's based off the            9   correct?
10     statement the principal made during--                       10      A. Correct.
11        Q. So it's yes or a no. You're guessing that             11      Q. And you said that that time frame was what
12     to be the case, correct?                                    12   time frame?
13        A. Yes.                                                  13      A. Well they started, I believe, late
14        Q. Okay. You never spoke with the principal.             14   September or early October, and then through the time
15     The principal never came up to you and said this is         15   Dr. Severin was removed from the school.
16     why there's hostility between me and Mr. Severin,           16      Q. And when was he removed?
17     correct?                                                    17      A. I believe it was the middle of March.
18        A. Correct.                                              18      Q. And what was that number that you said that
19        Q. Okay. Now at the pre year faculty meeting             19   you attended? The number of meetings?
20     you testified that the principal made a statement,          20      A. Well the number I said was between December
21     correct?                                                    21   and May overall was about forty-three for the school.
22        A. Correct.                                              22      Q. Okay. How did you come up with that
23        Q. But when he made that statement he never              23   number, forty-three?
24     named anyone, correct?                                      24      A. I counted off of my notes.
25        A. Correct.                                              25      Q. Okay, the notes that you said are locked up




               Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 9
                                                              488                                                                490
 1       SATCHELL - CROSS - KIM                                      1     SATCHELL - CROSS - KIM
 2     at the school?                                                2       Q. Now as a UFT chapter chair you're aware
 3         A. No, the notes that are locked up in the                3   that when an administrator gives a directive to a
 4     school go back from prior to December--                       4   staff member they have to follow it, correct?
 5         Q. Okay, so--                                             5       A. Correct.
 6         A. --and the notes that I have at home are                6       Q. And even if it violates the contract, the
 7     from December 10th to current.                                7   staff member has to follow it and then file a
 8         Q. Okay, but you didn't bring those notes with            8   grievance at a later point, correct?
 9     you today, correct?                                           9       A. Correct.
10         A. No.                                                   10       Q. And with respect to filing a grievance,
11                MS. KIM: Arbitrator Brown, I'd ask                11   that is a fundamental right that all teachers have,
12         that this witness produce those notes. .                 12   correct?
13                THE HEARING OFFICER: That request has             13       A. Correct.
14         to be directed to counsel for respondent.                14       Q. And with respect to filing a grievance, in
15         You're asking for discovery demand. I would ask          15   this case, did you ever file a grievance on behalf of
16         that you direct that to respondent. .                    16   Mr. Severin?
17                MS. KIM: Yes, I'm asking you,                     17       A. No.
18         Arbitrator Brown, that you direct Mr. Massena to         18       Q. Okay. And did you, on your own accord,
19         have his witness, Mr. Satchell, turn over notes          19   file a grievance for anything that you may have
20         that he has testified about with respect to              20   witnessed in the forty-three or so disciplinary
21         disciplinary meetings. .                                 21   meetings that you attended on his behalf?
22                THE HEARING OFFICER: Tell me the                  22       A. Not the ones on behalf of Dr. Severin.
23         respondent's position. .                                 23       Q. Okay, so the answer is no.
24                MR. MASSENA: I don't have the notes;              24       A. No.
25         I haven't seen the notes. I'm hearing about the          25       Q. Now Mr. Satchell, as a UFT chapter chair,




                                                              489                                                                491
 1       SATCHELL - CROSS - KIM                                      1     SATCHELL - CROSS - KIM
 2         notes actually for the first time so I will get           2   are you aware that staff members can file special
 3         those notes. I will attempt to get those notes            3   complaints against administrators?
 4         and provide them forthwith. .                             4       A. Correct.
 5               THE HEARING OFFICER: Very good. .                   5       Q. And those special complaints, they are
 6               MS. KIM: Thank you. .                               6   investigated by a joint team of DOE and union
 7         Q. Now, Mr. Satchell, how long have you been              7   members, correct?
 8     the UFT chapter chair?                                        8       A. Yes.
 9         A. A little over a year.                                  9       Q. And with these special complaints, any
10         Q. Prior to that did you hold any other                  10   outcomes, in terms of what the investigation
11     position with the UFT?                                       11   uncovers, any outcome has to be agreed upon by both
12         A. No.                                                   12   of the UFT and the DOE, correct?
13         Q. So you--prior to that you were not just a             13       A. Correct.
14     union representative, you just became a chapter              14       Q. Okay.
15     chair?                                                       15            MR. MASSENA: Objection, Your Honor.
16         A. Correct. I was -- [00:01].                            16       Relevance. .
17         Q. Okay, and have you been a UFT leader or rep           17            THE HEARING OFFICER: Overruled. .
18     at any other school?                                         18       Q. Now with respect to Mr. Severin, were you
19         A. No.                                                   19   aware that he filed a special complaint against the
20         Q. Now as a UFT chapter chair, it's your job             20   principal back on June 16th, 2016?
21     to protect the union members, correct?                       21       A. No, I'm not aware of that.
22         A. Correct.                                              22       Q. Okay. Did Mr. Severin not tell you that
23         Q. And it is your job to look out for their              23   he--?
24     best interests, correct?                                     24            MR. MASSENA: [Interposing] Objection,
25         A. Correct.                                              25       Your Honor. .




               Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 10
                                                               492                                                                494
 1       SATCHELL - CROSS - KIM                                       1     SATCHELL - CROSS - KIM
 2               MS. KIM: But I--.                                    2             THE HEARING OFFICER: Sure. Let's go
 3               THE HEARING OFFICER: Hang on one                     3      off the record.
 4        second. There is an objection. I--you're                    4             [OFF THE RECORD, Discussion]
 5        raising on the grounds of privilege?                        5             [ON THE RECORD, Discussion]
 6               MR. MASSENA: Yes.                                    6             THE HEARING OFFICER: Any additional
 7               THE HEARING OFFICER: Yeah, I'm going                 7      questions?
 8        to overrule the objection for this limited                  8             MS. KIM: No.
 9        question as to whether or not the respondent                9             THE HEARING OFFICER: All right, any
10        communicated to this witness as to whether or              10      re-direct?
11        not he filed a special complaint.                          11             MR. MASSENA: Brief re-direct, Your
12        A. I was unaware of it.                                    12      Honor.
13        Q. Okay. And because you were not aware of a               13      RE-DIRECT EXAMINATION
14     special complaint that Mr. Severin filed against the          14      BY MR. ALAIN MASSENA:
15     principal, it would be fair to say that you were also         15      Q. You stated on cross, Mr. Satchell, that the
16     not aware of what the outcome of that special                 16   superintendent was not present for any of the
17     complaint was, correct?                                       17   disciplinary meetings.
18               MR. MASSENA: Objection.                             18      A. Correct.
19               THE HEARING OFFICER: Overruled.                     19      Q. However, you also stated that he was
20        A. Correct.                                                20   present at a meeting that you attended.
21        Q. Mr. Satchell, for the approximately forty-              21      A. Correct.
22     three or so disciplinary meetings that you attended           22      Q. And who else was present at that meeting?
23     on behalf of Mr. Severin, did you know what the               23      A. Myself, Dr. Severin, James Duncan, who is
24     outcome was for all forty-three of those meetings?            24   the District rep for the union, Michael Prayor, the
25        A. No.                                                     25   principal, Mr. Dorcely, and also one person who works




                                                               493                                                                495
 1        SATCHELL - CROSS - KIM                                      1     SATCHELL - RE-DIRECT - MASSENA
 2         Q. Okay. Of those forty-three meetings, do                 2   for Mr. Prayor, his name is Mr. Moses.
 3     you remember who conducted those meetings?                     3      Q. And what was that meeting about?
 4         A. Yeah, it was either the principal, the                  4      A. That meeting was about setting up what the
 5     principal and the AP, Ms. Barnett, or, I believe, on           5   union was calling a cooling-off period where both
 6     occasion, Ms. Barnett could have held some alone. I            6   sides had agreed to, I guess, kind of stay away from
 7     know that she's done that before. I don't remember if          7   each other while they found a new school to transfer
 8     they were for Dr. Severin or a different member.               8   Dr. Severin to so that they wouldn't be this clashing
 9         Q. For any of the forty-three meetings for                 9   anymore inside the school building.
10     which you were the UFT representative, do you recall          10      Q. And why was this cooling off period
11     if the superintendent was present for any of them?            11   necessary?
12         A. He was not present for any disciplinary                12      A. It was necessary because both sides seem to
13     meetings. We did meet with him once though.                   13   be, again, hostile and it just wasn't a good fit at
14         Q. But it was not for a disciplinary meeting?             14   the very least and they felt that it was in the best
15         A. It was not for a disciplinary meeting.                 15   interest to separate them and have them in different
16         Q. So just to be clear, for the forty-three or            16   places and it would be better that way.
17     so you attended, it's your recollection that the              17      Q. You also stated that, during your direct,
18     superintendent was not present for any of those?              18   that you were guessing that the statement that
19         A. He was not present for any of them.                    19   Principal Dorcely made was directed toward--I'm
20         Q. What is the superintendent's name?                     20   sorry, yeah, that Principal Dorcely made was directed
21         A. Michael Prayor.                                        21   toward Dr. Severin. Is that what you said?
22         Q. Prayor?                                                22      A. I said that I was--
23         A. Yeah, P-R-A-Y-O-R.                                     23             MS. KIM: [Interposing] Objection. .
24               MS. KIM: I just need a couple of more               24             THE HEARING OFFICER: Hang on, hang
25         minutes.                                                  25      on. There's an objection. Yes?




                Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 11
                                                               496                                                               498
 1       SATCHELL - RE-DIRECT - MASSENA                               1     SATCHELL - RE-CROSS - KIM
 2               MS. KIM: It's a yes or no question. .                2      A. Mr. Duncan is the Brooklyn UFT District
 3               THE HEARING OFFICER: And the question                3   representative.
 4        you're asking him is did he say it?                         4      Q. You were present as well?
 5               MR. MASSENA: Yeah.                                   5      A. Yes.
 6               THE HEARING OFFICER: Well, I think                   6      Q. Was there anyone else, other than the
 7        the testimony reflects that that's what he said.            7   individuals--?
 8        Q. How would you describe that guess?                       8      A. [Interposing] Yes.
 9               MS. KIM: Objection. Asked and                        9      Q. Who?
10        answered.                                                  10      A. Mr. Moses.
11               MR. MASSENA: I'm asking him to                      11      Q. Who was Mr. Moses?
12        describe the guess. I don't think that was                 12      A. I believe he's a deputy for the
13        asked or answered.                                         13   superintendent. I don't know his exact title.
14               MS. KIM: He's already testified at                  14      Q. Now at this meeting isn't it true that
15        length about why it is he guessed.                         15   Superintendent Prayor reprimanded Mr. Severin for
16               MR. MASSENA: And -- [00:01] on                      16   being overly hostile and inappropriate?
17        redirect.                                                  17      A. I don't remember that.
18              THE HEARING OFFICER: Yeah. I’m                       18            MS. KIM: Okay. I have nothing
19        overruling the objection and allowing counsel to           19      further.
20        inquire.                                                   20            THE HEARING OFFICER: Anything
21        A. As mentioned, Principal Dorcely said you                21      additional from the respondent?
22     had tried to bring me down and to my knowledge, the           22            MR. MASSENA: No, nothing further.
23     only person who had even filed anything against               23            THE HEARING OFFICER: All right, that
24     Principal Dorcely was Dr. Severin so the way he was           24      means you're excused as a witness. I thank you
25     addressing it definitely made it seem that he was             25      very much for your participation. Let us go off




                                                               497                                                               499
 1       SATCHELL - RE-DIRECT - MASSENA                               1     SATCHELL - RE-CROSS - KIM
 2     addressing to Dr. Severin but, no, he did not mention          2      the record.
 3     his name.                                                      3             MR. MASSENA: I'll walk Mr. Satchell
 4               MR. MASSENA: No further questions.                   4      out.
 5               THE HEARING OFFICER: Any additional                  5             THE HEARING OFFICER: Sure. Why don't
 6         questions from the Department?                             6      you walk the witness out?
 7               MS. KIM: Just a couple.                              7             [OFF THE RECORD, Walk witness out]
 8         RE-CROSS EXAMINATION                                       8             [ON THE RECORD, Walk witness out]
 9         BY MS. DANA KIM                                            9             THE HEARING OFFICER: All right, so
10         Q. Just going back to that meeting you talked             10      let's go on the record. All right, at this time
11     about where the superintendent was present, you               11      it's my understanding that the respondent is
12     mentioned that it was a meeting set up for both sides         12      going to continue his direct examination. Is
13     to talk about some kind of cooling off period,                13      that correct, Mr. Massena?
14     correct?                                                      14             MR. MASSENA: Yes.
15         A. Correct.                                               15             THE HEARING OFFICER: All right. Dr.
16         Q. Just to be clear, you said Superintendent              16      Severin, I just want to remind you that you are
17     Prayor was present?                                           17      still under oath.
18         A. Yes.                                                   18             DR. SEVERIN: Yes sir.
19         Q. The principal?                                         19             THE HEARING OFFICER: Mr. Massena,
20         A. Yes.                                                   20      your witness.
21         Q. Mr. Severin?                                           21      DIRECT EXAMINATION
22         A. Yes.                                                   22      BY MR. ALAIN MASSENA
23         Q. And then James Duncan?                                 23      Q. Dr. Severin, I believe where we left off
24         A. Yes.                                                   24   was your testimony, you had just finished describing
25         Q. I'm sorry, who is Mr. Duncan?                          25   an incident between you and Principal Dorcely in




                Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                            07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 12
                                                               500                                                            502
 1       SEVERIN - DIRECT - MASSENA                                   1   SEVERIN - DIRECT - MASSENA
 2     August of 2014, is that correct?                               2    disproven.
 3         A. Yes sir.                                                3           THE HEARING OFFICER: We went over this
 4         Q. Okay, was it August of 2014?                            4    in some detail when a similar objection was
 5         A. Yes sir.                                                5    raised by the Department's attorney, Mr.
 6         Q. Okay, and very briefly, could you just                  6    Frances, at the last hearing, and I'll just, in
 7     describe that incident?                                        7    a nutshell, try to encapsulate my ruling on
 8         A. Basically I was in a meeting with some                  8    this. I do consider the testimony to be
 9     colleagues in preparation for this upcoming school             9    relevant. I think what's relevant, given the
10     year. Principal Dorcely came to the room, asked me            10    respondent's defense, in part of retaliatory
11     to come with him. As I step out of the room we                11    animus is the complaint that the respondent
12     started walking. He produced a paper and asked me to          12    made; not necessarily the outcome of that
13     look at this student's Regents score and see if the           13    complaint. And on that basis, I overruled the
14     child had received all her credits. And we walked             14    Department's earlier objection, which was very
15     into the main office, the office adjacent to the main         15    similar to the one you raise now, Ms. Kim, and
16     office, and I looked at the paper and I saw that the          16    my ruling stands. Mr. Massena, you can
17     students had received full credit. I informed                 17    continue. Did you want to be heard further, Ms.
18     Principal Dorcely that she received full credit,              18    Kim?
19     nothing was missing, and he proceeded to ask me where         19           MS. KIM: No, I apologize for being
20     did the student go wrong. I look at the essay, I see          20    redundant.
21     her essay, she did not write enough, her grade is             21           THE HEARING OFFICER: That's okay.
22     fair.                                                         22           MR. MASSENA: And I'm about to be
23         Q. Just one moment. You can briefly, but you              23    redundant as well, Your Honor, that this
24     can slow down a little bit as well.                           24    actually, again, goes to the crux of our
25               THE HEARING OFFICER: That would be                  25    objection as to--and, again, not to upset the




                                                               501                                                            503
 1      SEVERIN - DIRECT - MASSENA                                    1   SEVERIN - DIRECT - MASSENA
 2       helpful.                                                     2    court, but goes to the crux of our objection as
 3       A. Sorry.                                                    3    to why Department 30 should not be in evidence
 4              THE HEARING OFFICER: Let's just go                    4    because, again, it's clear that the Department
 5       off the record for a quick moment.                           5    wants this to stand for the principle that these
 6              [OFF THE RECORD, Break]                               6    allegations did not occur when which really is
 7              [ON THE RECORD, Break]                                7    the crux--which is not the crux of this case in
 8              THE HEARING OFFICER: On the record.                   8    terms of what took place.
 9              MS. KIM: Actually--                                   9           THE HEARING OFFICER: I thought I had
10              THE HEARING OFFICER: Do you want to                  10    also addressed this issue raised by respondent
11       go off the record?                                          11    at the last hearing. While I think, with regard
12              MS. KIM: No, no, no. That's fine.                    12    to a claim of retaliation, what is most relevant
13       Are we back on?                                             13    is whether or not a complaint was made by the
14              THE HEARING OFFICER: We're on.                       14    respondent, and we've heard some testimony about
15              MS. KIM: Okay. I did want to raise                   15    that already. I do think it is within the right
16       an objection though. If my understanding is                 16    of the Department; I'm certainly not going to
17       correct, Mr. Severin is testifying about the                17    preclude the Department from arguing that the
18       complaint that he made to SCI regarding                     18    complaint made with the respondent was, for
19       Principal Dorcely allegedly asking him to change            19    example, frivolous. I don't know how much
20       a grade or something of that nature, but I think            20    weight I will attach to that argument if the
21       there's already been testimony elicited that                21    Department chooses to make that argument, but
22       that case was unsubstantiated so I don't see how            22    the Department is certainly well within its
23       this is relevant and how it would be helpful to             23    right to make that argument in response to the
24       you as a finder of fact to determine whether or             24    respondent's defense and on that basis I
25       not the charges here are either proven or                   25    ultimately did allow the decision to be entered




                Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                            07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 13
                                                               504                                                                506
 1        SEVERIN - DIRECT - MASSENA                                  1      SEVERIN - DIRECT - MASSENA
 2         into the record as Department Exhibit 30.                  2   one thing that I noticed, suddenly my rating
 3         Q. Thank you, Your Honor. If you could                     3   regarding my observation, Mr. Dorcely constantly
 4     continue, Dr. Severin.                                         4   talked about how I did not know my content. I was
 5         A. Yes, so having looked, reviewed the paper,              5   ineffective in my content. At first I didn't say
 6     I informed Principal Dorcely that the essay was fair,          6   anything to him, I didn't really put much weight into
 7     the student, Student A, received a fair grade for              7   it. I believed that in due time everything would be
 8     that and the only area where she needed to have                8   corrected. Then on December 22nd--
 9     provided more information was on the DVQ. And in it,           9       Q. [Interposing] And when you say December
10     two or three of the questions, she did not receive            10   22nd, you're referring to December 22nd of?
11     any credit because she failed to write them out. And          11       A. 2014. On December 22nd, 2014 I had
12     at that time Student A was in the room, Principal             12   assigned a student a term paper in social studies, my
13     Dorcely pulled out a pen from--a pencil, I'm sorry,           13   9th grade and my 10th grade, and that term paper was
14     from his jacket pocket, gave it to the student, and           14   also submitted to Principal Dorcely and Ms. Barnett,
15     the student began to write. As she began to write I           15   AP Barnett, informing them that this is the term
16     recall with a gesture, a physical gesture, and                16   paper for the first semester of the school year, and
17     Principal Dorcely decided to change his mind, letting         17   I would be conducting a workshop, a writing workshop
18     the student know, "Hey, don't worry about it, that's          18   with my students, teaching them how to put together
19     where we will prepare you and you will come back in           19   the five to seven pages. And at that time I
20     January and take the exam again."                             20   conducted the writing workshop in the morning for my
21         Q. Okay, so what happened next?                           21   earlier period and around 7th or 8th period, the last
22         A. What happened next? Well Principal Dorcely             22   period of the day Principal Dorcely and Ms. Barnett
23     went and spoke with mom, with Student A's mother, and         23   walked in. When they walked in they observed the
24     informed her that she is going to be coming in and            24   lesson, the students were taking notes, they were
25     take the exam in January. At that time mom said,              25   following my instruction, directives, etc., and




                                                               505                                                                507
 1       SEVERIN - DIRECT - MASSENA                                   1     SEVERIN - DIRECT - MASSENA
 2     "Well, what is she going to do during the time?" and           2   lesson concluded. On January 5th when we returned, I
 3     Principal Dorcely said we can give her--we can have            3   had a first period. I taught the first period and
 4     her work at the school, and she ended up becoming one          4   second period was my prep. I was called into
 5     of the students who worked at the school. I don't              5   Principal Dorcely's office, I attended that meeting
 6     know her capacity, as far as work, whether it was              6   2nd period. Principal Dorcely decided to inform me
 7     volunteer or paid or what have you, but she was part           7   that the lesson was very ineffective and he gave me
 8     of the students that work at the school at the time.           8   ineffective all throughout. And I shared with him
 9     Now following this the school year began. There were           9   that--I gave him the term paper in advance, I
10     several promises that were made.                              10   informed him I would be conducting the workshop, and
11         Q. What were those promises?                              11   this is precisely what I did. Principal Dorcely
12         A. For example, I was supposed to help other              12   determined that no, this wasn't effective, it did not
13     teachers, prepare other teachers to teach their               13   have any objective, but nonetheless, I didn't say
14     students how to write.                                        14   anything except to show Principal Dorcely that about
15         Q. And who made these promises?                           15   twelve to thirteen of the students had turned in that
16         A. In conversation with Mr. Dorcely earlier               16   paper already that he said was ineffective. And I
17     when I came in the school, I subbed during the July           17   think, if I'm not mistaken, the exact date on January
18     time period, substitute. We had several plans,                18   10th, I sent Principal Dorcely an email expressing my
19     including having a mentorship, young male                     19   grief how debilitating that ineffective was to me
20     empowerment, mentorship program, having a soccer              20   since I knew what I was doing was in the best
21     program, etc. And these suddenly never materialized.          21   interest of the student.
22     But I never really put much weight into that; I               22      Q. How so?
23     believed that--I believed Mr. Dorcely said that the           23      A. Many of the children were unable to write
24     money was not available for the procession for me to          24   which was one of the main concerns that I expressed
25     do these things so I took him at his word. However,           25   to Principal Dorcely. I informed him that many of




                Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 14
                                                               508                                                                510
 1       SEVERIN - DIRECT - MASSENA                                   1     SEVERIN - DIRECT - MASSENA
 2     the children all throughout the different school,              2   depressed when I heard all of these allegations about
 3     they're unable to express themselves in writing and            3   me that I never knew about. At that time, it was a
 4     this is one of the items that I was able to get the            4   day--it was on a Thursday, I remember correctly,
 5     students to correct and therefore be able to do well.          5   clearly, because on the next day was Friday the 13th
 6     And I stared seeing evidence of that with the first            6   and that was the day before we went on winter recess.
 7     ten to twelve, thirteen students who turned in their           7   I didn't go in to school that day; I was extremely
 8     paper. So I complained to Principal Dorcely, let him           8   depressed. That whole week we had off from school I
 9     know how it was demoralizing. I penned an email and            9   was in a deep depression where basically I didn't
10     I sent it to him and Principal Dorcely never                  10   even leave my house, then I went back to school the
11     commented. It was not until February 12th when I was          11   following.
12     called in for a disciplinary meeting and Charlie              12       Q. So when you got back to school what
13     Turner was there at that disciplinary meeting to              13   happened next?
14     represent me. At that disciplinary meeting Principal          14       A. When I got back to school--
15     Dorcely proceeded to accuse me of an enormous amount          15       Q. [Interposing] And this is in February of
16     of allegation that totally was surprising.                    16   2015, correct?
17     Surprising was the least thing I could say, but it            17       A. Yes. February of 2015 Principal Dorcely
18     was--basically he was short of calling me the worst           18   had--I had a scheduled meeting with Principal Dorcely
19     of the worst. He even accused me of having gang               19   regarding support session. I attended the support
20     affiliation, for what reason, I don’t know. He                20   session, I improved my lesson planning as Principal
21     accused me of--                                               21   Dorcely wanted me to. And somewhere toward May or
22         Q. [Interposing] Do you have any gang                     22   April these post-observations of myself was
23     affiliation?                                                  23   completely effective and highly effective. Those
24         A. No sir.                                                24   highly effective lesson plans one day just turned
25         Q. Okay. Where were these allegations coming              25   ineffective again. So when I contacted one of my




                                                               509                                                                511
 1       SEVERIN - DIRECT - MASSENA                                   1     SEVERIN - DIRECT - MASSENA
 2     from?                                                          2   friends trying to find out what's going on, my friend
 3        A. I have absolutely no ideas. Principal                    3   said to me, "What could you have done to this man?
 4     Dorcely went on to call me a liar, a deceitful                 4   This is clearly personal." I said, "I don't know
 5     person, a thief regarding some passing, some--                 5   what I did except two things. He wanted to keep a
 6        Q. [Interposing] And what happened next during              6   parking permit, I said no, he doesn’t have the right
 7     the meeting?                                                   7   to. And when he tried to ask me to change this
 8        A. At that meeting Principal Dorcely tried to               8   student's grade, that's the only thing that I know I
 9     insinuate there was some OSI investigation that he             9   kind of said no to him about." And he said, "What do
10     was conducting against me but nothing was purposed            10   you mean?" I said, well--I explained the earlier
11     from that. He informed Charlie Turner that I stole a          11   situation with Student A and he said, "Did you report
12     pass--parking permit, sorry, I was a liar for that            12   it?" I said, "No, I didn't think he changed--I mean,
13     purpose, whereas he withheld one of the passes and I          13   the grade was not changed, I didn't think I had to."
14     confronted of him--I confronted him on that pass              14   He said, "Well this is something you still have to
15     because at that time I was also the chapter leader            15   report." And I said, "Okay."
16     for the school prior to Mr. Satchell becoming chapter         16       Q. Did you know at the time you were to report
17     leader. And as chapter leader I was responsible to            17   that?
18     distribute those passes and Principal Dorcely wanted          18       A. Well, no, I didn't think of it because
19     to keep one of those passes for Ms. Barnett. In               19   there was nothing changed. So once Mr. Mann, Gene
20     discussion with him he informed me that was for Ms.           20   Mann, who was the person that I was talking to,
21     Barnett, but nonetheless, at that time he alleged             21   informed me that I'm supposed to be reported, right
22     that I was deceitful, my colleagues did not trust me,         22   away I hung up the phone, I called OSI initially.
23     I was not a fit at the school.                                23   OSI heard my issue and they said that this is
24         Q. So how did this meeting come to an end?                24   something that ought to be addressed to Special
25        A. At the end of the meeting I was extremely               25   Commission of Investigation. And I called SCI in May




                Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 15
                                                               512                                                                514
 1       SEVERIN - DIRECT - MASSENA                                   1     SEVERIN - DIRECT - MASSENA
 2     and filed my complaint. As a matter of fact, my                2              MS. KIM: Objection.
 3     complaint was not even a complaint; it was pretty              3              THE HEARING OFFICER: Were you present
 4     much asking SCI if there is an issue there. And then           4       with the Assistant Principal when she reviewed
 5     SCI took the complaint and later on SCI, I'm                   5       your email? It's a yes or--
 6     assuming, sent it to OSI, which was there was an               6              DR. SEVERIN: No, no.
 7     email sent to me informing me that there was sent to           7              THE HEARING OFFICER: Okay, so I think
 8     OSI for their investigation. So while I was offsite            8       the nature of the objection is don't speculate,
 9     grading, I received an email, some message, I don't            9       don't assume.
10     remember what nature or what method was used, to              10              DR. SEVERIN: Yes sir. Yes.
11     inform me that I had to report to my home school,             11              THE HEARING OFFICER: Mr. Massena, do
12     Urban Action Academy, regarding an OSI investigation.         12       you want to continue?
13     And at that time, after I was done with my session--          13       Q. Yes. So you stated that--you stated that
14     no, I think I left earlier and went back to my                14   on June 23rd you--on June 23rd you were notified of
15     school, met with the OSI investigators, and was               15   something on June 23rd?
16     interviewed. I was informed Principal Dorcely would           16       A. Yes. On June 23rd--
17     be interviewed as well, as well as Student A.                 17       Q. [Interposing] What were you notified of?
18        Q. Do you remember what date that was?                     18       A. On June 23rd Ms. Barnett sent me an email
19        A. The exact date, no, but I--                             19   requesting the grades from me and I sent her an email
20        Q. [Interposing] What month and year?                      20   in regards saying I submitted the grade on June 17th.
21        A. I know it was June 2015 because I was                   21   And at that time she informed me that the email that
22     grading Regents at that time. I was assigned to               22   I sent to her was without an attachment or the wrong
23     grade Regents exam and it must have been somewhere            23   attachment, one of the two. And immediately I looked
24     around June--between June 16th and June 23rd,                 24   and I submitted the information to her again.
25     somewhere around that time.                                   25   Perhaps it was a human error, perhaps whatever the




                                                               513                                                                515
 1       SEVERIN - DIRECT - MASSENA                                   1     SEVERIN - DIRECT - MASSENA
 2               THE HEARING OFFICER: Was it SCI or                   2   situation was, the right file was not sent to Ms.
 3        OSI?                                                        3   Barnett, but yet I received a disciplinary letter.
 4        A. Both.                                                    4   But all their -- [00:01] that was requested of me was
 5               THE HEARING OFFICER: Thank you.                      5   submitted to Ms. Barnett on time. Following that,
 6        A. Yes.                                                     6   the school year came to an end, I received effective
 7        Q. So after you were interviewed, what                      7   as my overall rating by the time we come back in
 8     happened next?                                                 8   September.
 9        A. I presume--                                              9       Q. So I'd like to take you to September of
10        Q. [Interposing] Well don't presume. After                 10   2015. What takes place in September 2015?
11     you were interviewed, what happened next?                     11       A. September 2015, on September 8th, to be
12        A. What happened? As I said, I was informed                12   precise, teachers were asked to report to work and
13     OSI said there would be an interview with Principal           13   report to Room 111, which is the room where all the
14     Dorcely and Student A, and after that I received              14   teachers gather. And at that meeting Principal
15     notification that I would be disciplined by Principal         15   Dorcely began to talk about expectation, etc., etc.,
16     Dorcely regarding failing to submit grades, but yet           16   and at that time he also made the comment that, "You
17     the grades were submitted on time. For example, on            17   had me investigated. I'm stronger than ever. I'm
18     June 17th I submitted my grade to Assistant Principal         18   going to go into beast mode and I'm going to ride
19     Barnett and those grades were never reviewed by               19   you," while he's directly looking at me. He did not
20     Principal Barnett. And on June 23rd, I'm assuming             20   mention me by name but he was clearly looking at me
21     when she first saw those grades--                             21   while he was making that comment. I didn't respond
22               MS. KIM: [Interposing] Objection.                   22   to that; I simply took it to mean that I have to do
23               THE HEARING OFFICER: Sustained.                     23   my work. So September 9th, the first day of school,
24        A. On June 23rd when she saw the email I sent              24   Principal Dorcely visited my class--
25     her--                                                         25              THE HEARING OFFICER: [Interposing]




                Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 16
                                                               516                                                                518
 1       SEVERIN - DIRECT - MASSENA                                   1     SEVERIN - DIRECT - MASSENA
 2        Before we get to September 9th, you said                    2   recommendation, and I agreed, I basically took my
 3        something mode.                                             3   principal's directives and I followed it. So when
 4               DR. SEVERIN: Beast mode.                             4   Principal Dorcely walked in, in addition with Ms.
 5               THE HEARING OFFICER: Beast?                          5   Barnett and Dr. Howell, Principal Dorcely--
 6               DR. SEVERIN: Yes.                                    6       Q. [Interposing] Could you spell Dr. Owl?
 7               THE HEARING OFFICER: Thank you.                      7       A. Howell--
 8        Q. September 9th?                                           8       Q. Oh, Howell.
 9        A. September 9th he visited my classroom,                   9       A. Yeah, H-O-W-E-L-L. When they walked in I
10     walked through, no nothing, no problem.                       10   was standing in front of the room by the projector,
11        Q. [Interposing] And I'm going to ask you just             11   SMART Board, and Ms. Fagan was standing to the--
12     to keep your voice up.                                        12   toward the window and there was a short video clip
13        A. September 10th he visited my class again.               13   showing. Principal Dorcely came in, he asked me for
14     On September 11th Principal Dorcely visited my class.         14   the lesson plan--no, he asked me to step outside.
15     At that time my co-teacher had--Ms. Fagan, who I co-          15   When he asked me to step outside he asked me for the
16     taught with--                                                 16   lesson plan. I walked back inside the room, I took
17        Q. [Interposing] Are you referring to                      17   the lesson plan that I had on the scientific
18     September 10th or September 11th, I'm sorry?                  18   revolution and I explained to him, I said, "Mr.
19        A. September 11th.                                         19   Dorcely, this is the lesson that I have. According
20        Q. Okay.                                                   20   to the scope and sequence this is the first item
21        A. Ms. Fagan came to me informing me that she              21   covered in Global 3; however, Ms. Fagan asked me to
22     and the other social study teachers were planning on          22   do this September 11th to commemorate September 11th.
23     doing something to commemorate the event of September         23   And per your mandate, I'm basically following the
24     11th. I informed Ms. Fagan that this is the first             24   collaborative team teaching approach that you want."
25     topic in the social studies scope and sequence was            25   He said "This is unacceptable." I said, "Sir, this




                                                               517                                                                519
 1       SEVERIN - DIRECT - MASSENA                                   1     SEVERIN - DIRECT - MASSENA
 2     the scientific revolution. But being that Mr.                  2   is my lesson plan right here. Ms. Fagan is basically
 3     Dorcely had informed me that I should not monopolize           3   the one conducting this lesson." He decided, I don't
 4     the class, I should cooperate, I said, "Okay."                 4   want to hear it. He walked away. Ms. Barnett, Dr.
 5        Q. [Interposing] What do you mean by that, Dr.              5   Howell, they left and Mr. Dorcely, they left the
 6     Severin?                                                       6   class. I was called in for disciplinary meeting; not
 7        A. In the previous school year Principal                    7   necessarily a post-observation, disciplinary meeting,
 8     Dorcely did mention how it's important that we                 8   and I was informed that I had no agenda on the board,
 9     collaborate.                                                   9   I had no lesson plan. And I informed Principal
10        Q. When you say we, what are you referring to?             10   Dorcely, I said, "Mr. Dorcely, here's my lesson plan
11        A. Myself, my co-teachers. This is a                       11   for that particular day. Ms. Fagan was conducting
12     togetherness type of environment where it's not one           12   the September 11th lesson and it was at the very last
13     teacher leading while the other one is just observing         13   minute when she came in, she brought this idea to me,
14     or being an unofficial substitute, so to speak, or            14   but I was already prepared to conduct my own
15     aid, and I've got time. When Ms. Fagan made the               15   instruction following the curriculum guideline. In
16     request I said sure, no problem. But I had my lesson          16   addition, there was an agenda on the board. We have
17     plan regarding the scientific revolution.                     17   two sets of board; there's one board in front where
18        Q. Now let me ask you a question about this.               18   the projector was, and there's one in the back. The
19     Was this directive something that was directed                19   one in the back, that’s where the agenda was written.
20     towards you or all of the teachers in terms of how to         20   The agenda is written with the do now, how long it's
21     work with the co-teachers?                                    21   supposed to take, the mini-lesson, how long it's
22        A. It was all of us, the collaborative team                22   supposed to take, the independent practice, the
23     teaching, it's a model that in an ICT setting,                23   shared, the homework, etc. Everything is clearly
24     everyone is able to make recommendation to make               24   delineated on that board; however, Principal Dorcely
25     suggestions. So when Ms. Fagan made the                       25   felt that he didn't see it on the board up front and




                Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                            07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 17
                                                              520                                                                522
 1       SEVERIN - DIRECT - MASSENA                                  1     SEVERIN - DIRECT - MASSENA
 2     he decided that he would write this letter, in that           2   plan that I had on the scientific revolution to Mr.
 3     letter, letting me know that I didn't have my lesson          3   Dorcely and explained to him that Ms. Fagan had asked
 4     plan and I didn't have an agenda on the board, which          4   that we try something--I mean we do a different
 5     was totally inaccurate.                                       5   lesson to commemorate the events of September 11th.
 6         Q. Okay, Dr. Severin, I'd like to just go off             6       Q. And so you submitted that lesson plan to
 7     the record for a moment.                                      7   whom?
 8                 THE HEARING OFFICER: Sure, let's go               8       A. I showed it to Mr. Dorcely but he did not
 9         off the record.                                           9   accept it, claiming that it was not what was being
10                 [OFF THE RECORD, Discussion]                     10   shown on the SMART Board.
11                 [ON THE RECORD, Discussion]                      11       Q. Okay, and why was it not what was being
12                 THE HEARING OFFICER: So let's go back            12   shown on the SMART Board?
13         on the record. Mr. Massena, are you ready to             13       A. Because Ms. Fagan came in and she asked
14         continue your direct examination?                        14   that we--her and her colleagues were preparing for a
15                 MR. MASSENA: Yes.                                15   lesson regarding September 11th and she wanted to do
16                 THE HEARING OFFICER: Please.                     16   that as well in our class.
17         Q. Dr. Severin, I believe we left off with               17       Q. Okay. So--and then did you have an
18     your describing an interaction between you and               18   instructional objective with a timestamp agenda
19     Principal Dorcely in September 2015, correct?                19   listing the skills and standards the lesson would be
20         A. Yes.                                                  20   addressing on the SMART Board?
21         Q. And that was in regard to a lesson plan               21       A. No, not on the SMART Board; it was on my
22     that he had observed on September 11th?                      22   lesson plan regarding the scientific revolution and
23         A. Yes.                                                  23   the agenda was in the second blackboard in the back
24                 THE HEARING OFFICER: Can we just go              24   of the room.
25         off the record for a quick moment?                       25       Q. And is that blackboard visible to an




                                                              521                                                                523
 1       SEVERIN - DIRECT - MASSENA                                  1     SEVERIN - DIRECT - MASSENA
 2                [OFF THE RECORD, Sidebar]                          2   individual who enters into the classroom?
 3                OFFICER: Thanks so much. Let's go                  3       A. Yes.
 4        back on. Mr. Massena.                                      4       Q. Readily visible to an individual who enters
 5        Q. Okay, Dr. Severin, you've had an                        5   into the classroom?
 6     opportunity to review the specifications in this              6       A. Yes.
 7     case, is that correct?                                        7       Q. Okay. I'd like to--so after September 11th
 8        A. Yes.                                                    8   of 2015, how would you describe your relationship
 9        Q. Okay, and regarding Specification 12, which             9   between you and Principal Dorcely?
10     states--which is in the record which states, "On or          10       A. The relationship was extremely hostile.
11     about September 11th of 2015 respondent failed to            11       Q. How so?
12     follow a directive plan given by administration to           12       A. Principal Dorcely clearly demonstrated his
13     have the following plan readily available upon               13   hostility on numerous occasions. Case in point, on
14     request of an administration and an instructional            14   September 17th when he called me in for my post-
15     objective, followed by a timestamp agenda, listing           15   observation, which I thought was going to be a post-
16     the skill standards the lessons would be addressing          16   observation regarding the September 11th lesson,
17     on the board, SMART Board." Did you have a plan that         17   after that meeting which turned out to be a
18     was readily upon request of an administrator?                18   disciplinary meeting, Principal Dorcely walked,
19        A. Yes.                                                   19   followed behind me from Room 105 all the way to my
20        Q. Okay, and did you provide that plan to an              20   room, down the hall which is about a good six to
21     administrator?                                               21   seven classrooms, talking, harassing, taunting me,
22        A. Yes.                                                   22   telling me how this year I'm done and I'm gone, to
23        Q. How did you provide that plan to an                    23   the point where we got in front of Room 128 he
24     administrator?                                               24   threatened me, telling me he's going to, excuse the
25        A. I showed it to--sorry. I showed the lesson             25   arbitrator and members here, that he was going to




                Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 18
                                                               524                                                               526
 1       SEVERIN - DIRECT - MASSENA                                   1     SEVERIN - DIRECT - MASSENA
 2     fuck me up and this year that I'm done and I'm gone.           2             THE HEARING OFFICER: Okay, let's go
 3     And I said--                                                   3      back on the record. Mr. Massena, we have before
 4        Q. [Interposing] When did this occurrence take              4      us now Respondent's Exhibit 9.
 5     place?                                                         5      Q. 9, yes. Do you recognize it?
 6        A. On September 17th.                                       6      A. Yes.
 7        Q. Okay, and where did it take place?                       7      Q. Okay. What is it?
 8        A. In the hallway in front of Room 128. But                 8      A. This is an email that--well, this is a
 9     prior to him making that statement he walked behind            9   response that Michael Romano sent to me regarding an
10     me from Room 105 to my classroom 128, talking how             10   email that I sent him documenting how Principal
11     "This year I’m going to be on your back. Believe you          11   Dorcely had intensified his retaliation towards me.
12     me you are gone, you are gone." So when I asked               12      Q. Why did you feel the need to send this
13     Principal Dorcely, I said, "Are you threatening me?"          13   email?
14     he informed me, "Yes, it's a threat." I said, "Are            14      A. I was looking for someone to do something
15     you saying you're threatening me?" he said, "Yes,"            15   to help, to remediate--to do something and help me
16     and then he walked away. What I did, I spoke with             16   get some kind of reprieve.
17     one of my relative, my brother--                              17      Q. Did that help finally come?
18        Q. [Interposing] We'll get to that. Let me--               18      A. No.
19     so this was in September of 2015?                             19      Q. I'm going to show you what's been moved
20        A. Yes.                                                    20   into evidence as Respondent's 8. Do you recognize
21        Q. So describe some of the other actions that              21   this document?
22     took place during the fall semester of 2015.                  22      A. Yes.
23        A. Principal Dorcely was in my room literally              23      Q. Okay. And what is that document?
24     every day. Every day he came in, he observed me, but          24      A. This is an email that I sent to Michael
25     he never gave me any feedback. The only time                  25   Prayor, the superintendent, asking him to somehow




                                                               525                                                               527
 1        SEVERIN - DIRECT - MASSENA                                  1     SEVERIN - DIRECT - MASSENA
 2     Principal Dorcely was not in my room was when I fell           2   intervene on my behalf with regard to Mr. Dorcely's
 3     ill and I was out for about seven days, and                    3   aggression towards me.
 4     immediately upon returning to work, Principal Dorcely          4       Q. And I'd like to show you also what’s been
 5     was in my room again. In addition to his constant              5   marked into evidence as Respondent's 7. Do you
 6     attendance in my room, I was constantly being called           6   recognize that?
 7     in for disciplinary reasons. Sometime I would have             7             THE HEARING OFFICER: Before we move
 8     three or four disciplinary meetings in one day. Some           8       on to Respondent's 7, Respondent's 8 is already
 9     of--                                                           9       in evidence. I just want to make sure that I’m
10         Q. [Interposing] This was all during the fall             10       reading the document correctly. Dr. Severin,
11     semester of 2015?                                             11       when did you send this email?
12         A. Yes.                                                   12             DR. SEVERIN: It says May 27th, 2015.
13         Q. I'd like to draw your attention to what's              13             THE HEARING OFFICER: Thank you. Mr.
14     been entered into evidence as Respondent's 9. Do you          14       Massena, please continue.
15     recognize it?                                                 15       Q. Thank you. And Respondent's 7, do you
16                THE HEARING OFFICER: Just give us a                16   recognize it?
17         moment to get that exhibit. Ms. Kim, do you               17       A. Yes.
18         have copies?                                              18       Q. And what is it?
19                MS. KIM: I think I'd like to back up               19       A. This is, prior to sending the second--the
20         my--                                                      20   first email--I'm sorry. I sent--this is my email to
21                THE HEARING OFFICER: [Interposing]                 21   Principal Prayor informing him that I filed a
22         Let's go off the record.                                  22   complaint with the Special Commission of
23                MS. KIM: I apologize                               23   Investigation.
24                [OFF THE RECORD, Review exhibit]                   24             THE HEARING OFFICER: That's
25                [ON THE RECORD, Review exhibit]                    25       Superintendent Prayor, correct? You said--.




                Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                            07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 19
                                                               528                                                                530
 1       SEVERIN - DIRECT - MASSENA                                   1     SEVERIN - DIRECT - MASSENA
 2               DR. SEVERIN: Yes. .                                  2       A. At the end of the meeting both the
 3               THE HEARING OFFICER: --I believe you                 3   principal--I mean the District rep and the
 4        said Principal Prayor. .                                    4   superintendent agreed that they would have this
 5               DR. SEVERIN: My apologies. Yes,                      5   cooling off where Principal Dorcely will cease his
 6        Superintendent Prayor. .                                    6   aggression towards me and that we would maintain a
 7        Q. And what was the purpose of that email?                  7   professional relationship and that I would be given
 8        A. To let him know that Principal Dorcely has               8   an opportunity to transfer to a different school. At
 9     been very hostile towards me and I believe that                9   that time, I went, I searched on the open--
10     perhaps it is because--not perhaps, that has                  10       Q. [Interposing] So let me--before you get to
11     something to do with my filing that complaint.                11   that, Dr. Severin. So during this--what was the--was
12        Q. Did there come a time--withdrawn. Was                   12   there a time frame for this cooling period?
13     there ever a cooling period instituted between you            13       A. Yes, from--again, I don't remember the
14     and Dr.--you and Principal Dorcely?                           14   exact date but I have some about date which was
15        A. Yes.                                                    15   December 10th, 2015 to the end of the semester which
16        Q. Okay, when did that cooling period take                 16   is normally January 30th or 31st, 2016.
17     place?                                                        17       Q. And was that supposed to be the prescribed
18        A. The exact date and time I do not fully                  18   period or the prescribed time period for the cooling
19     remember. I believe it was around December 10th.              19   off period?
20        Q. Of?                                                     20       A. Yes.
21        A. December 2015.                                          21       Q. Did the cooling off period last for that
22        Q. Okay, could you describe to the arbitrator              22   length of time?
23     what proceeded that cool--the cooling period being            23       A. No, it did not.
24     instituted?                                                   24       Q. What happened?
25        A. After several attempts to reach out to the              25       A. On or about January 14th, 2016, please




                                                               529                                                                531
 1       SEVERIN - DIRECT - MASSENA                                   1     SEVERIN - DIRECT - MASSENA
 2     superintendent to see if I could get some relief from          2   pardon me if the date is slightly off, there was a
 3     the aggression of Mr. Dorcely, the District rep, Mr.           3   disciplinary meeting where Mr. James Duncan
 4     James Duncan, decided to intercede on my behalf and            4   represented me where Ms. Barnett, AP Barnett and
 5     spoke with the superintendent and asked him to find a          5   Principal Dorcely gave me several documents to sign.
 6     way to kind of allow for some kind of reprieve for             6   After I signed those documents, as we agreed on
 7     myself where I would be able to leave the school and           7   during the cooling off period meeting, at that
 8     go somewhere else so we could be at peace.                     8   cooling off period meeting also Principal Dorcely was
 9         Q. And who was present at this cooling off                 9   to cease his attempt toward a 3020 as well. Following
10     meeting?                                                      10   me signing those letters that were given to me, at
11         A. At that meeting, myself, Mr. Prayor, Mr.               11   the end Principal Dorcely said, "Cooling off period
12     James Duncan, Mark Satchell, the UFT rep., Mr. Moses          12   is over, I'm still proceeding with the 3020-a" and
13     and Principal Dorcely.                                        13   the observation and the aggression continues.
14         Q. Describe what took place at that meeting.              14       Q. And when was--when did that conversation
15         A. At that meeting we were in one of the rooms            15   take place?
16     in the school wing, I think it was 142, and Mr.               16       A. At the end of that meeting with myself and
17     Dorcely, I mean Mr. James Duncan decided to start the         17   Mr. Duncan.
18     meeting and inform everyone why we're there and how           18       Q. And do you remember approximately what date
19     he has recognized that there is conflict between              19   or time that took place?
20     Principal Dorcely and I, and that in the interest of          20       A. Again, I don't remember the exact date but
21     both individuals, that we would try to find some kind         21   I believe vaguely that it was around January 14th.
22     of answer, some kind of remedy where it would not be          22       Q. Okay, and how did you react to that?
23     confrontational.                                              23       A. My reaction was pretty much in disbelief;
24         Q. And what, if anything, came out of this                24   however, Mr. Duncan felt that this was a man who did
25     meeting?                                                      25   not negotiate in good faith and decided that he would




                Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 20
                                                               532                                                                534
 1       SEVERIN - DIRECT - MASSENA                                   1     SEVERIN - DIRECT - MASSENA
 2     file a harassment Article 23 against Principal                 2   his post assignments, Period 7 prep and Period 8.
 3     Dorcely. And that was--                                        3   What is your response to that specification?
 4         Q. [Interposing] Well let me just--before you              4      A. On that particular day I fell ill. I
 5     go into that, now after this meeting between you,              5   approached Ms. Towns, whom I was instructed to speak
 6     Principal Dorcely, and Assistant Principal Barnett,            6   to without having to go through administration. The
 7     what took place next?                                          7   hostility from both Principal Dorcely and Ms. Barnett
 8         A. What took place, once Mr. Dorcely said that             8   was that if I had anything to say to them, I had to
 9     a cease--the cooling off period ended and that he              9   inform the secretary or make an appointment with the
10     would continue his aggression, Mr. Duncan decided             10   secretary and then she would relay the information to
11     that he would file an Article 23 on my behalf.                11   them.
12         Q. In terms of--let me specific, in terms of              12      Q. So by this period you were no longer
13     your relationship and your interaction with Mr.--with         13   speaking directly to Assistant Principal Barnett and
14     Principal Dorcely, what took place next?                      14   Principal Dorcely?
15         A. Oh, it was--it became extremely hostile.               15      A. Correct.
16         Q. How so?                                                16      Q. Okay. And your instructions were to do
17         A. Practically breathing the air that's                   17   what?
18     natural to us was a disciplinary reason. Constantly           18      A. To address Ms. Towns and she would inform
19     I was walking on eggshells. I was made to feel that I         19   them, if needed.
20     was in an uncomfortable environment. Principal                20      Q. And did you do so in this case?
21     Dorcely has even gone as far as trying to coerce my           21      A. Yes.
22     students into not following my class. He allowed              22      Q. Okay. I'd like to draw your attention to
23     children not to take my exam, informing the children          23   Specification 2 and--withdrawn, one moment. And do
24     that they weren't learning anything in my class.              24   you know the reason why you were informed to address
25     Children became very hostile towards me, trying to            25   Ms. Towns and not Principal Dorcely and Assistant




                                                               533                                                                535
 1       SEVERIN - DIRECT - MASSENA                                   1     SEVERIN - DIRECT - MASSENA
 2     disrupt my class, which never happened before. A               2   Principal Barnett?
 3     slew of actions took place that demonstrated that              3      A. Yes. Principal Dorcely and Ms. Barnett one
 4     administration somehow was targeting me.                       4   time saw me in the hallway--
 5         Q. So there came a point in time where you                 5             MS. KIM: Objection.
 6     were no longer at the school, correct?                         6             THE HEARING OFFICER: Well as to what
 7         A. Yes.                                                    7      you saw, you were in the hallway with the two
 8         Q. How did that come about?                                8      individuals?
 9         A. On May 6th--on May 6th I walked into school             9             DR. SEVERIN: Yes, I was in the
10     ready to move my card as I normally do every day.             10      hallway--
11     Principal Dorcely met me in the hallway and escorted          11             THE HEARING OFFICER: Fine, so
12     me to the main office and informed me that here's a           12      continue.
13     letter, I've been reassigned, 3020 charges will be            13      A. I was in the hallway and Principal Dorcely
14     coming forth, and I was asked to come to 100 Gold             14   and Ms. Barnett accused me of saying inappropriate--
15     Street and receive my reassignment.                           15   something that was rude or inappropriate. I don't
16         Q. As we said before, you've had an                       16   know to what was it that was said but somehow they
17     opportunity to review the specifications, is that             17   never wrote me up or gave me a disciplinary letter
18     correct?                                                      18   for that. And I think as a result of that day they
19         A. Yes.                                                   19   determined that if I were to say anything to them I
20         Q. In this particular case?                               20   had to speak to the secretary.
21         A. Yes.                                                   21      Q. Now on or about--okay, now moving to
22         Q. All right, I'd like to draw your attention             22   Specification 2, on or about February 5th of 2016, do
23     to Specification 1. On or about April 4th of 2016             23   you recall that day?
24     respondent signed out and left the school building            24      A. Yes. When I look at the specs I--
25     without approval at 12:20 p.m. and did not return to          25   specifications that were brought against me it says




                Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 21
                                                               536                                                             538
 1       SEVERIN - DIRECT - MASSENA                                   1     SEVERIN - DIRECT - MASSENA
 2     something--                                                    2   I was constantly by myself during this common
 3         Q. [Interposing] Well, I'm just asking if you              3   planning.
 4     recall that day.                                               4      Q. Just one moment.
 5         A. Yes, yes.                                               5             THE HEARING OFFICER: Let's go off the
 6         Q. And do you--withdrawn. In Specification 2,              6      record. .
 7     which is in evidence, it states that "On or about              7             [OFF THE RECORD, Review]
 8     February 5th of 2016 the respondent failed to adhere           8             [ON THE RECORD, Review]
 9     to the school cell phone policy when he allowed                9             THE HEARING OFFICER: Okay, so let's
10     students to use their cell phones during his Period 3         10      go back on the record. Mr. Massena?
11     class." What is your response to this specification?          11             MR. MASSENA: Yes. At this time, I
12         A. That is totally inaccurate. I was not--                12      would like this document marked for
13         Q. [Interposing] Could you please describe to             13      identification as Respondent's 10.
14     the arbitrator what took place on that day?                   14             THE HEARING OFFICER: Yes, that's
15         A. I was not even in the room. I was                      15      correct. I'll mark this for--
16     conferencing with one of the students in my class, in         16             MR. MASSENA: [Interposing] I'm
17     that particular class, outside of the office while my         17      handing a copy to Department.
18     co-teacher, Ms. Burlingame, was in the room. As I             18             THE HEARING OFFICER: I'll mark this
19     was outside, Principal Dorcely was walking by. He             19      as Respondent's Exhibit 10 for identification.
20     passed by me from the first window and then when he           20      Q. Mr.--Dr. Severin, I'm handing you what has
21     got to the second window he looked into the                   21   been marked for identification as Respondent's 10.
22     classroom. When he looked into the classroom he               22   Do you recognize it?
23     entered the class and then he walked back outside             23      A. Yes.
24     while I was still outside conferencing with the               24      Q. Okay, and what do you recognize it to be?
25     student, and informed me that "Did you know that              25      A. This is an email from Ms. Fagan to myself.




                                                               537                                                             539
 1       SEVERIN - DIRECT - MASSENA                                   1     SEVERIN - DIRECT - MASSENA
 2     students had their cell phone out in my class?" I              2       Q. Okay. And when is it dated?
 3     informed him, I said, "Principal Dorcely, I'm not in           3       A. It's dated March 22nd, 2015.
 4     the room. There's no way of me to know that." And              4       Q. Okay. And is it a fair and accurate copy
 5     he decided--and I said, "Ms. Burlingame is right               5   of the email that you sent to Ms. Fagan?
 6     there." She should be the one addressing--he should            6       A. Yes. No, Ms. Fagan sent to me.
 7     be addressing that to him, I mean to her. And he               7       Q. Ms. Fagan sent to you. At this time, I'd
 8     decided to walk away and I received a letter later on          8   ask that this document be moved into evidence.
 9     saying that I had to be disciplined and he gave me a           9              THE HEARING OFFICER: Any objection?
10     disciplinary letter for that.                                 10              MS. KIM: Could I just note which
11         Q. I'm directing your attention to                        11       specification is this in reference to?
12     Specification 3, which is in evidence. On or about            12              MR. MASSENA: This is in reference to
13     December 25th, during Period 6, it states that you            13       Specification 3. And also generally
14     failed, the respondent failed to attend and                   14       Specification #5.
15     participate in common planning meeting with the               15              MS. KIM: I have no objection.
16     social studies department. Before responding to               16              THE HEARING OFFICER: Respondent's 10
17     Specification 3, how would you describe the common            17       is in evidence.
18     planning meetings at Urban Action Academy?                    18       Q. Okay, you described to the--withdrawn. You
19         A. Common planning is a time where teachers               19   sent an email to Ms. Fagan, is that correct?
20     are supposed to be planning with one another,                 20       A. Yes.
21     especially if they have co-teachers. However, common          21       Q. And when did you send that email?
22     planning never really existed. Every time I attended          22       A. I sent that email on March 2015.
23     common planning I was always planning by myself.              23       Q. Okay, and what was the purpose of sending
24     Either my co-teachers were illegally doing IEP's at           24   that email?
25     that time, or doing something else, absent, on trips.         25       A. Basically asking them, we need to plan




                Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 22
                                                               540                                                                542
 1       SEVERIN - DIRECT - MASSENA                                   1     SEVERIN - DIRECT - MASSENA
 2     together. It's not been happening. We are given the            2       Q. And in Specification 5, several dates are
 3     time, but somehow it's not being used. It's very               3   listed, dates that you missed common planning time.
 4     frustrating.                                                   4       A. Yes.
 5         Q. Okay. And what was Ms. Fagan's response?                5       Q. Okay. Do many of those--withdrawn. How
 6         A. She replied that, you know, we were given               6   would you describe this listing of these dates that
 7     the time, as we agreed, but some of the                        7   you suppose that she supposedly missed during common
 8     recommendations were not being addressed.                      8   planning time?
 9         Q. And when you spoke about--earlier in your               9       A. I never missed those common planning.
10     testimony you spoke about--you were describing the            10       Q. Why do you say that?
11     common planning time. Does this and your mood--               11       A. Either I was being disciplined with Mr.
12     withdrawn. And you were describing the common                 12   Dorcely or Ms. Barnett or when I would walk into
13     planning time- does this email capsulate some of what         13   those meetings, I didn't sign in. But I was always
14     you were testifying to earlier?                               14   there.
15         A. Yes.                                                   15       Q. Now, in terms of the common--in terms--
16         Q. How so?                                                16   withdrawn. Principal Dorcely was at times present at
17         A. Basically, common planning was given to us,            17   these common planning meetings. Is that correct?
18     that period, for us to come together, figure out some         18       A. Yes.
19     of the best strategies, but somehow the other                 19       Q. And so was Assistant Principal Barnett,
20     teachers always had something else to do. Ms. Fagan           20   correct?
21     in particular, she was always doing IEP. She was              21       A. It's either or.
22     always meeting and doing other things, but she was            22       Q. Oh.
23     never really there.                                           23       A. Yes.
24         Q. Now, and when you say "never really there",            24       Q. And by October of 2015, how would you
25     what do you mean by that?                                     25   describe your relationship with them by this period




                                                               541                                                                543
 1       SEVERIN - DIRECT - MASSENA                                   1     SEVERIN - DIRECT - MASSENA
 2         A. She was never there to common plan. She                 2   in time?
 3     was always doing something other than common                   3       A. Oh, it was extremely toxic.
 4     planning.                                                      4       Q. What do you mean by that?
 5         Q. So, she--would she be in the room?                      5       A. By October 20th 2015, Principal Dorcely had
 6         A. She would be in the room, in the school,                6   already threatened to fuck me up. He had already
 7     but not planning with me.                                      7   informed me that this year I'm done and I'm gone.
 8         Q. And just to clarify- she would be in the                8   And he had visited my class over 20 times and he had
 9     room during common planning time and during the                9   never given me any feedback whatsoever.
10     common planning time--withdrawn. She would be in the          10       Q. When you say he visited your class over 20
11     room during the time prescribed for common planning,          11   times, during what particular period or timeframe are
12     correct?                                                      12   referring to this 20 times?
13         A. Yes.                                                   13       A. During second period, during my teaching,
14         Q. However, she was not common planning- is               14   especially period 1, 2, and 3. He never gave me any
15     that your testimony?                                          15   feedback except for the September 11th that he came
16         A. Yes.                                                   16   in, Ms. Fagan was conducting the lesson and that he
17         Q. And is that consistent with many of the                17   decided that he would write me up saying that I was
18     teachers?                                                     18   not prepared which was inaccurate.
19         A. Yes.                                                   19       Q. And the room that the common planning
20         Q. Okay, and are you also guilty of that on               20   meetings are held, what type of a room is it?
21     occasion as well?                                             21       A. Prior to October 20th, common planning was
22         A. Yes.                                                   22   taking place in teachers' rooms. In particular, in
23         Q. You've had an opportunity to also see what             23   my room I was given that time to plan on my own. It
24     is in evidence as Specification 5, correct?                   24   was not until October 20th, when the MOSL grading
25         A. Yes.                                                   25   needed to be completed, that Principal Dorcely asked




                Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                            07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 23
                                                               544                                                                546
 1       SEVERIN - DIRECT - MASSENA                                   1     SEVERIN - DIRECT - MASSENA
 2     teachers to go and grade the MOSL instead of                   2       Q. Okay, to grade MOSLs at that day, could you
 3     planning, instead of doing common planning, that is            3   describe to us whether or not that is a collaborative
 4     became an issue.                                               4   effort?
 5        Q. So--                                                     5       A. No.
 6        A. [Interposing] Common planning became an                  6       Q. Okay. I'd like to draw your attention to
 7     issue.                                                         7   Wednesday, November 11th of 2015. Does that date
 8        Q. So, the MOSL--when was the MOSL grading                  8   stand out to you for any particular reason?
 9     period?                                                        9       A. Yes.
10        A. The MOSL grading began, if I'm not                      10       Q. Why?
11     mistaken, around the third week of October and we had         11       A. This is Veteran's Day.
12     to be trained in the train--we had to be trained in           12       Q. Okay, do you know whether you were marked
13     the grading.                                                  13   absent from the grading plan on--from the common--the
14        Q. Where did the training take place?                      14   alleged common planning time meeting on that date?
15        A. In Room 104, if I'm not mistaken.                       15       A. Yes, I was marked absent but there was no
16        Q. Is that the same room where the common                  16   school on that day.
17     planning time--                                               17       Q. Okay. I'd also like to draw your
18        A. [Interposing] No.                                       18   attention, if you recall, the date of November 25th
19        Q. --needed to be taken? Okay.                             19   2015. Does that particular date have any relevance
20        A. No. At that time, there was no common                   20   to you?
21     planning as described in the specification #5.                21       A. Yes.
22        Q. Okay. And when did the common planning                  22       Q. Okay, how so?
23     time meeting as described in Specification 5 begin?           23       A. That was Wednesday, the day before
24        A. When Principal Dorcely wanted us, wanted                24   Thanksgiving. At that time, we had Thanksgiving
25     the teachers, to grade the MOSL- that's when he               25   gathering at the school. There were various




                                                               545                                                                547
 1       SEVERIN - DIRECT - MASSENA                                   1     SEVERIN - DIRECT - MASSENA
 2     requested that all teachers attend Room 104 for the            2   festivities as far as the school having some
 3     common--for the purpose of grading the MOSL exam.              3   gathering to honor teacher. I received some award at
 4               THE HEARING OFFICER: Just for the                    4   that meeting. And while I was at that meeting, I was
 5         record, MOSL is M-O-S-L.                                   5   approached by Ms. Barnett, Principal Dorcely, and Ms.
 6         A. Measure of Student Learning, yes.                       6   Towns, giving me several documents to sign at that
 7         Q. Was the MOSL grading taking place at the                7   meeting in, I mean, the most humiliating way. And
 8     same time as the common planning time?                         8   everybody who was in attendance who was there, they
 9         A. Yes, that--I guess you would call it--this              9   could see that the way I was accosted, it was
10     is what Principal Dorcely tried to call common                10   awkward.
11     planning.                                                     11             MS. KIM: Objection.
12         Q. So, what you're saying is that during                  12             THE HEARING OFFICER: Alright,
13     common planning time, common planning was not taking          13      sustained as to the latter part, as to what the
14     place?                                                        14      others may have -- [00:01].
15         A. Correct.                                               15      A. At that time, I was accosted by the three
16         Q. But what--                                             16   individuals asking me to sign this document and I
17         A. [Interposing] It was--it was the grading of            17   informed them, "Please allow me to read the
18     the Measure of Student Learning.                              18   document." Principal Dorcely ended the gathering,
19         Q. Okay. And that took place for how long?                19   the party that was taking place, and sent all the
20         A. That took place during 6th period. And it              20   students back to their classrooms which was 8th
21     took a good two weeks, if I'm not mistaken. Their             21   period. And at that time, I was further harassed and
22     attendance record should show that we worked on MOSLs         22   followed to my class and forced to--and tried to
23     as opposed to actually planning for our students as           23   force to sign those documents. And I simply asked
24     directed--as the whole common planning is described           24   them, "Please allow me to look at the document and
25     as.                                                           25   see what it is that I'm signing." At that time, when




                Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                              07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 24
                                                               548                                                                550
 1       SEVERIN - DIRECT - MASSENA                                   1     SEVERIN - DIRECT - MASSENA
 2     I got to the room, they wanted me to sign and I said,          2   Specification 4 which states that on or about
 3     "I have students that I have to teach. Am I going to           3   November 25th of 2015, you failed to adhere to school
 4     be relieved of that?" So, Principal Dorcely sent all           4   policy or a written directive from school
 5     the children home, dismissing their class before               5   administrators to keep one set of lights on in the
 6     time, and demanding that I sign the paper right                6   classroom during the viewing of a video or a movie.
 7     there. I said, "Principal Dorcely, I never had a               7   What is your response to that specification?
 8     problem signing. I just want to be able to read the            8      A. The light was off, but there was no
 9     content of these letters that I'm signing." As--               9   directive. The principal came in and informed me
10         Q. [Interposing] Do you--go ahead.                        10   that- were you aware that your lights were off? I
11         A. As I started looking at the letters to                 11   had explained to her--Principal Dorcely that my room,
12     sign, the fire drill--there was a fire drill which            12   as located, is to the south where the sun is directly
13     was a rapid dismissal--the fire drill came in and             13   beaming on the room and when that happens, it's hard
14     tried to force me to stay during the fire drill and           14   for the students to see the smart board with the
15     sign the paper. And I informed them. I said, "It's            15   video. And as such, the best way to do it is to not
16     a fire drill. By law, I'm supposed to leave the               16   only bring down the shades, but to also turn off the
17     building and come back." When I came back in, I'm             17   lights. When Principal Dorcely came in taunting me
18     ready to sign and then the bell rang, dismissal. I            18   with this, with his colleagues where he was pointing
19     asked them to allow me to look at the paper and               19   fingers, laughing at me through the window.
20     resubmit. And everybody went home. I took the                 20   Afterwards, he decides to send me the email informing
21     papers. I read them, and on November 30th, I signed           21   me of the light. And I was given that email as a
22     them and turned them to Ms. -- [00:01].                       22   disciplinary conference, as a letter.
23         Q. Okay, so back to November 25th- was that an            23      Q. Okay. I'd like to draw your attention to
24     early dismissal?                                              24   Specification #6. On or about November 12th 2015,
25         A. Yes.                                                   25   respondent left the school building during the school




                                                               549                                                                551
 1       SEVERIN - DIRECT - MASSENA                                   1     SEVERIN - DIRECT - MASSENA
 2        Q. How early was it?                                        2   day without signing the teacher log in the school's
 3        A. It was a rapid dismissal that the school                 3   main office. On November 12th of 2015, did you leave
 4     had.                                                           4   the school building?
 5        Q. What does that mean- rapid dismissal?                    5      A. No sir.
 6        A. In other words, from time to time when they              6      Q. Okay. Why would Principal Dorcely indicate
 7     have fire drills, depending on the day, they could--           7   that you left the school building?
 8     excuse me--they could have the fire drill at a time            8      A. I am unable to determine how but I know--
 9     when there's not much time left in the school day, so          9   the only thing I can fathom is that because I'm
10     students can just leave right after that, the                 10   accustomed to leave during my lunch, he may have
11     dismissal--I mean, the fire drill.                            11   guessed or assumed that because I didn't sign that
12        Q. Okay. And is that what took place on                    12   day, I left without signing, but there was no need
13     November 4th--is that what took place on November             13   for me to leave without signing. I understand
14     25th?                                                         14   clearly.
15        A. Yes.                                                    15      Q. When you say you understand clearly, what
16        Q. Okay. The school-wide party, what time did              16   do you mean?
17     the school-wide party take place?                             17      A. That that was something I've been doing.
18        A. It took place from 6th period through 8th               18   That was -- [00:01] of us to sign out. I've done it.
19     period, to the end of the day.                                19      Q. So you did not leave the building?
20        Q. Okay, and 6th period is the time that the               20      A. No.
21     common planning time takes place?                             21      Q. Okay. Why didn't you sign the log-in
22        A. Yes.                                                    22   sheet?
23        Q. Correct?                                                23      A. You only get to sign if you're leaving the
24        A. Yes.                                                    24   building.
25        Q. Okay. I'd like to draw your attention to                25      Q. So the reason why you didn't sign the log-




                Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 25
                                                               552                                                               554
 1        SEVERIN - DIRECT - MASSENA                                  1     SEVERIN - DIRECT - MASSENA
 2     in book is--                                                   2   disciplinary meeting?
 3         A. I didn't leave.                                         3       A. Myself, Mr. Satchel, UFT representative,
 4         Q. Okay. Off the record please?                            4   Mr. Dorcely, and Ms. Barnett.
 5                THE HEARING OFFICER: Sure. Let's go                 5       Q. Okay, and those were the only individuals
 6         off the record.                                            6   present at that conference, correct?
 7                [OFF THE RECORD, break, 18:14]                      7       A. Yes.
 8                [ON THE RECORD]                                     8       Q. Okay. Were you shown a video of any sort?
 9                THE HEARING OFFICER: Okay, let's go                 9       A. No.
10         back on the record. Mr. Massena?                          10       Q. Were there any other principals from any
11         Q. Okay, Dr. Severin, I'd like to draw your               11   other school at that particular meeting?
12     attention to Specification #7. On or about November           12       A. No.
13     9th of 2015, respondent failed to follow a directive          13       Q. So the only individuals that you spoke to
14     given by administration to submit his mid-term exam           14   or had an opportunity to confront with on these
15     for feedback and review to administration. Do you             15   allegations were Principal Dorcely and Assistant
16     have a response to that particular specification?             16   Principal Barnett. Is that correct?
17         A. The MOSL is not a teacher-administered.                17       A. That is correct. With Ms. Barnett, I don't
18     It's a state exam. But yet, Principal Dorcely felt            18   even remember if she was, but normally when we have
19     that I should've submitted the MOSL to him. I'm not           19   those meetings, she would be the one there.
20     responsible for the MOSL.                                     20       Q. Okay. And again, not referring to the
21         Q. So, where does the MOSL get submitted? Or              21   underlying incident but primarily referring to the
22     how is the MOSL administered?                                 22   disciplinary conference, at the disciplinary
23         A. What I know is that the MOSL, Measure of               23   conference, did Principal Dorcely state whether or
24     Student Learning, is an exam that is given to                 24   not he was present during the alleged incident on
25     students in the early part of the year and toward the         25   November 4th of 2015?




                                                               553                                                               555
 1       SEVERIN - DIRECT - MASSENA                                   1     SEVERIN - DIRECT - MASSENA
 2     end to determine whether or not students have                  2       A. Yes.
 3     improved or not. This particular exam, Principal               3       Q. He state he was?
 4     Dorcely wrote me up, failing to submit my midterm              4       A. Yes.
 5     exam, claiming that the MOSL is the midterm that I             5       Q. Okay. And what about Principal--and what
 6     should be given.                                               6   about Assistant Principal Barnett?
 7         Q. Is the MOSL a midterm exam?                             7       A. I--as I mentioned, most of our disciplinary
 8         A. No, absolutely not.                                     8   meetings were taken place with Ms. Barnett and
 9         Q. Okay. At this time, I'd like to point you               9   Principal Dorcely, but I don’t remember Ms. Barnett
10     to--your attention to Specification 8. On or about            10   being there and saying anything. But I wouldn't be
11     November 4th of 2015, respondent permitted a student          11   surprised if she was.
12     to reenter the school building through exits 1 and 2          12       Q. Okay. Alright, I'd like to draw your
13     instead of entering through the main entrance where           13   attention to Specification #9. On or about October
14     the student would've been subjected to -- [00:01].            14   23rd of 2015, respondent failed to contact the main
15     Now prior to your response, I'd just like to draw to          15   office and/or an immediate supervisor to inform them
16     the attention to--Mr. Brown, to the arbitrator, that          16   of his absence. What is your response to that?
17     the case of Andre versus Cadet -- [00:01] to self-            17       A. That is totally inaccurate. On October
18     incriminate, Mr.--Dr. Severin, I'm just going to ask          18   19th at 4 p.m., I called Subcentral and I requested
19     you about the invest--the disciplinary meeting in             19   coverage for October 23rd and October 26th.
20     reference to Specification 8 and not the underlying           20       Q. Okay. And for a moment, I’d like to show
21     allegations regarding it. Do you recall being drawn           21   you what is the first page--and I'll show it to the
22     into a disciplinary meeting regarding an incident             22   arbitrator and to DOE--the entire email, what is the
23     that allegedly took place on November 4th of 2015?            23   first page of a document which I'm seeking to put
24         A. Yes.                                                   24   into evidence. However, I'm showing the entire
25         Q. Okay, and who was present at that                      25   email, but I'm only seeking to put in the first page




                Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                            07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 26
                                                               556                                                            558
 1       SEVERIN - DIRECT - MASSENA                                   1   SEVERIN - DIRECT - MASSENA
 2     of the document. I'd like it marked for                        2    what looks like several pages of the email, I
 3     identification as Respondent #11.                              3    would object on that grounds based on I'd like a
 4                THE HEARING OFFICER: Okay, so                       4    complete and accurate record of this particular
 5         Respondent's 11. I just want to make sure I                5    email. #2, it's based on relevance. The
 6         understand what you're handing up.                         6    charges for Specifications 9 and 10 deal with
 7                MR. MASSENA: Yes.                                   7    his failure to contact the main office and/or an
 8                THE HEARING OFFICER: You want the                   8    immediate supervisor to inform them of his
 9         entire document to be marked for identification,           9    absences. This only goes to directed by the
10         but you're only offering the first page?                  10    school telling teachers to contact Subcentral.
11                MR. MASSENA: I'm only offering the                 11    That has nothing to do with the teacher's
12         first--actually, I only want the first page               12    responsibility to also inform the school of any
13         marked for identification. However, if there's            13    absences. So, I would argue that this is not
14         an objection, that's why I have the entire.               14    relevant for the purposes of Specification 9 and
15                THE HEARING OFFICER: Okay, so I'm                  15    10.
16         going to hand you back the balance. I have                16           THE HEARING OFFICER: Alright, I would
17         before me a one-page document I'm going to mark           17    have the Department argue that in its closing at
18         for identification as Respondent's Exhibit 11             18    the appropriate time. I don't know that that
19         for identification only.                                  19    goes necessarily to the relevance of the
20         Q. And Dr. Severin, I am handing you what has             20    document. However, I can't help but notice--and
21     been marked for identification as Respondent's                21    tell me if I'm wrong, Mr. Massena--that this
22     Exhibit #11 and if you'll give me one moment, I'll --         22    document is dated July 14, 2016 which post-dates
23     [00:02]. You've been handed what has been marked for          23    the two days in question reflected in
24     identification as Respondent's #11. Do you recognize          24    Specifications 9 and 10. Can you tell me why
25     it?                                                           25    this document dated July 14th 2016 is relevant?




                                                               557                                                            559
 1       SEVERIN - DIRECT - MASSENA                                   1   SEVERIN - DIRECT - MASSENA
 2        A. Yes.                                                     2           MR. MASSENA: Actually, the--it is
 3        Q. What do you recognize it to be?                          3    dated October 26th 2015. It was email to me on,
 4        A. An email, the daily docket which directs                 4    I believe, July 14th 2016 after I had asked the-
 5     teachers to contact Subcentral of any impending                5    -I had asked the respondent to send it to me
 6     absences.                                                      6    several days before his testimony.
 7        Q. Okay, and you received this particular                   7           THE HEARING OFFICER: I see, I see.
 8     docket?                                                        8           MR. MASSENA: So, he finally--are we
 9        A. Yes.                                                     9    off the record?
10        Q. Okay, and--okay, you received this                      10           THE HEARING OFFICER: No, we're on the
11     particular docket. And when did you receive this              11    record.
12     docket?                                                       12           MR. MASSENA: Okay.
13        A. It's a daily docket but the message is                  13           THE HEARING OFFICER: That's fine. I
14     constant regarding the contacting Subcentral.                 14    understand. From two, the two I myself,
15        Q. Okay.                                                   15    Severin, is you, Mr. Massena? Are you
16        A. Basically, this is how we're instructed to              16    indicating that this is an--I just want to make
17     inform admin.                                                 17    sure I understand what your representation is.
18        Q. Okay, very good.                                        18           MR. MASSENA: Oh. No, I'm sorry.
19               MR. MASSENA: I'd ask at this time                   19    This is actually--yes, the representation is
20        that this document be marked for identification-           20    that this is a document that I had asked the
21        -moved into evidence as Respondent's Exhibit 11.           21    respondent for quite some time ago.
22               THE HEARING OFFICER: Any objection?                 22           THE HEARING OFFICER: Okay.
23               MS. KIM: I do have an objection,                    23           MR. MASSENA: The respondent hand
24        Arbitrator Brown. With respect to this                     24    delivered the document to me this morning
25        document, because it is just the first page of             25    without any further discussion and it appears




                Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                           07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 27
                                                            560                                                                562
 1      SEVERIN - DIRECT - MASSENA                                 1    SEVERIN - DIRECT - MASSENA
 2       it's a document that he's--an email to himself            2     it looks like the school secretary emailed to
 3       and then provided to me.                                  3     the administration and staff members and again,
 4               THE HEARING OFFICER: Okay. So, I see              4     my concern is just for the interest of making a
 5       now, and I've been directed to a different date           5     complete record. I would like all five pages to
 6       line which reads "October 26th 2015" which I              6     be entered into evidence instead of having just
 7       think addresses the relevance question with               7     a snippet of an email entered.
 8       regard to the timing of the email. And I am               8            THE HEARING OFFICER: Alright, I do
 9       prepared to admit it into evidence. There is,             9     want to wind this up, but what I'm hearing from
10       however, another objection raised by the                 10     respondent is that the reason Respondent's 11 is
11       Department that it's an incomplete document. I           11     being offered into evidence is because of the
12       have reason to believe, Mr. Massena, that you            12     notice it provided to the respondent with regard
13       have the balance of the document.                        13     to certain action or actions he should take that
14               MR. MASSENA: Yes, I do. And I will               14     are reflected on page 1. And again, he was not
15       just say for the record that the court is                15     the only recipient of this email, one of among
16       familiar to the testimony that the DOE                   16     many. And my only question to the Department
17       representative has not been able to hear, is             17     again is- why is this particular page incomplete
18       familiar with this document which has already--          18     without the other pages? I'm really not
19       this type of document has already been put into          19     interested in cluttering up the record with
20       evidence which is called a daily docket. And             20     extraneous pages.
21       the court is familiar with that as well.                 21            MS. KIM: I have nothing else to add.
22               THE HEARING OFFICER: Do you just want            22            THE HEARING OFFICER: Okay, that's
23       to share it with--                                       23     fine. So, I'm going to admit Respondent's 11
24               MR. MASSENA: [Interposing] Sure, the             24     into evidence as a one-page document.
25       balance. Absolutely.                                     25            (Whereupon Respondent's Exhibit 11 is




                                                            561                                                                563
 1      SEVERIN - DIRECT - MASSENA                                 1     SEVERIN - DIRECT - MASSENA
 2              THE HEARING OFFICER: --with Ms. Kim?               2      admitted into evidence)
 3              MR. MASSENA: Absolutely. Ms. Kim,                  3              Mr. Massena, -- [00:01] your witness.
 4       thank you.                                                4             MR. MASSENA: Thank you.
 5              MS. KIM: Arbitrator Brown, just in                 5      Q. So, did you receive this particular email?
 6       the interest of completeness, I would like the            6      A. Yes.
 7       entire document to go into evidence.                      7      Q. And when you received that particular
 8              THE HEARING OFFICER: What's the                    8   email, what did you believe it to mean or how did you
 9       respondent's position on this?                            9   interpret that email?
10              MR. MASSENA: The particular document              10      A. This is instruction given to us. If we
11       is simply put--being put into evidence, page 1,          11   should be absent, what to do.
12       is the relevant document as to this particular           12      Q. Okay. I am--off the record for a moment,
13       testimony which goes towards counter -- [00:01]          13   please?
14       directives by the principal--by Principal                14             THE HEARING OFFICER: Sure. Let's go
15       Dorcely.                                                 15      off the record.
16              THE HEARING OFFICER: So, respondent               16             [OFF THE RECORD, break, 1:46 p.m.]
17       is not inclined to offer the other pages of this         17             [ON THE RECORD, ?]
18       document. Is that correct?                               18             THE HEARING OFFICER: Okay, Mr.
19              MR. MASSENA: That's correct.                      19      Massena?
20              THE HEARING OFFICER: Okay. So, tell               20             MR. MASSENA: Thank you.
21       me why, Ms. Kim, this first page is incomplete           21      Q. Okay, I'd like to draw your attention, Dr.
22       without the balance of the document?                     22   Severin, to Specification #15. On or about April
23              MS. KIM: Just in terms of--as we                  23   23rd of 2015, respondent failed to contact the main
24       concede, this is a--based on what's printed,             24   office and/or an immediate supervisor to inform them
25       it's approximately five pages of an email that           25   of his absence.




                Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 28
                                                               564                                                                566
 1       SEVERIN - DIRECT - MASSENA                                   1      SEVERIN - VOIR DIRE - KIM
 2               MR. MASSENA: At this time, I'd like                  2       A. Yes, thank you.
 3        that this document be marked for identification             3       Q. It's okay.
 4        as Respondent's Exhibit #12. I'm handing a copy             4       A. Bill, yes. Phone bill for that particular
 5        to the arbitrator and also to the Department.               5   month.
 6               THE HEARING OFFICER: Okay, I'm going                 6       Q. Okay. And the entries that are contained
 7        to mark this as Respondent's Exhibit 12 for                 7   in here- they're all phone calls that you made from
 8        identification.                                             8   your phone?
 9        Q. Dr. Severin, I'm handing you what has been               9       A. Yes.
10     marked for identification-- -- [00:01]. I'm going to          10       Q. Your cellphone?
11     hand you what has been marked for identification as           11       A. Yes.
12     Respondent's Exhibit #12. Do you recognize it?                12       Q. Okay, and in terms of this particular phone
13        A. Yes.                                                    13   log, how exactly did you create it so that you were
14        Q. What do you recognize it to be?                         14   able to attach it to an email?
15        A. It's a phone log of myself calling                      15       A. Oh, I did a screenshot--I think that's what
16     Subcentral on April 23rd.                                     16   it's called--and then I just emailed it to myself and
17        Q. Okay. And what is the number for                        17   printed it because I was having some difficulties
18     Subcentral.                                                   18   with my printer.
19        A. It is 718--                                             19       Q. Okay
20        Q. [Interposing] Actually withdrawn. And is                20              MS. KIM: I have no objection.
21     this document a fair and accurate--withdrawn. What            21              THE HEARING OFFICER: Respondent's 12
22     did you state this was again?                                 22       is in evidence.
23        A. This is a phone log.                                    23              (Whereupon Respondent's Exhibit 12 is
24        Q. Okay, and how did you acquire the phone                 24       admitted into evidence)
25     log?                                                          25   DIRECT EXAMINATION (RESUME)




                                                               565                                                                567
 1       SEVERIN - DIRECT - MASSENA                                   1     SEVERIN - DIRECT - MASSENA
 2        A. It is my cellphone record of myself calling              2   BY MR. ALAIN MASSENA
 3     Subcentral to request a sub, substitute teacher for            3       Q. So, on April 23rd of 2016--2015, what did
 4     April 23rd.                                                    4   you do that day?
 5        Q. And is it a fair and accurate copy of your               5       A. I called Subcentral and I requested a
 6     phone log?                                                     6   substitute teacher for my absent that day.
 7        A. Yes.                                                     7       Q. Okay, and I--looking at Respondent's #12 in
 8               MR. MASSENA: Okay. At this time, I'd                 8   evidence, what is the number for Subcentral?
 9        ask that this document be moved into evidence as            9       A. It is 718-935-6740.
10        Respondent's Exhibit #12.                                  10       Q. And it appears that in Respondent's #12 you
11               THE HEARING OFFICER: Any objection?                 11   called Subcentral four separate times. Why did you
12               MS. KIM: Just a couple questions--                  12   call four separate times?
13               THE HEARING OFFICER: [Interposing]                  13       A. I had an emergency situation and ask the
14        Sure.                                                      14   situation progressed, I didn’t know if I was going to
15               MS. KIM: --Arbitrator Brown.                        15   make it or if I was not. And by the time I made
16     VOIR DIRE                                                     16   several--the first two or three attempts, I realized
17     BY MS. DANA KIM:                                              17   that I was not going to be able to go to work that
18        Q. Now, Mr. Severin, with respect to this                  18   day and that's when I made the last call to request a
19     phone log, how did you create this phone log?                 19   sub.
20        A. I went to my cellphone account and                      20       Q. And the actions that you took on April 23rd
21     basically found the exact date in one of the--what do         21   of 2015 to report that you were not going to show up
22     you call that again? The--not phone log, but the              22   to--that you were going to be absent from work, had
23     account something, whatever they give you every               23   you taken to this practice on other dates?
24     month. I'm drawing a blank right now.                         24       A. Yes.
25        Q. Your phone bill?                                        25       Q. And when do you take that, when do you do




                Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                            07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 29
                                                               568                                                                570
 1       SEVERIN - DIRECT - MASSENA                                   1      SEVERIN - DIRECT - MASSENA
 2     that?                                                          2   was still being written up, being rated ineffective.
 3        A. If a situation presents itself where you're              3   I still didn't know the source of it and by the time
 4     unable to go to work, you call in a sub and you give           4   June came and the investigators came to the school
 5     the information to DOE and they email the school               5   and Principal Dorcely -- [00:01] was interviewed by -
 6     informing them that--of your absent.                           6   - [00:01]. Even something as simple as attaching a
 7        Q. Okay. Just one moment, Your Honor. May we                7   file and the file not going through, I got written
 8     go off the record for a second?                                8   up. Meanwhile, every effort was made to adhere to
 9                THE HEARING OFFICER: Okay, let's go                 9   whatever mandate was given to me, but nonetheless, as
10        off the record.                                            10   long as there was one glitch it was a disciplinary
11                [OFF THE RECORD, break, 2:06 p.m.]                 11   meeting.
12                [ON THE RECORD, ?]                                 12       Q. Did Principal Dorcely ever discuss a
13                THE HEARING OFFICER: Okay, let's go                13   counseling memo with you?
14        back on the record.                                        14       A. No.
15        Q. Dr. Severin, I'm going to put before you                15       Q. In the same -- [00:01] as the specification
16     what has been moved into evidence as Department's             16   11, how would you characterize that particular
17     Exhibit #1. Do you recognize it?                              17   specification being brought against you?
18        A. Yes.                                                    18       A. Purely -- [00:02]
19        Q. Okay, and I'd like to ask you to take a                 19       Q. Dr. Severin I would like to at this time
20     look at Specification #13, 14, 16, 17, and 18. How            20   ask the arbitrator that this particular document be
21     would you best summarize the fact that these                  21   marked for identification as Respondent's 13.
22     specifications, these allegations were made against           22              THE HEARING OFFICER: I will mark as
23     you? And you can take your time to review them in             23       Respondent's 13 for identification.
24     whole, total. But how would you best describe the             24       Q. You have been handed what is Respondent's
25     fact that these particular types of allegations or            25   13, do you recognize it?




                                                               569                                                                571
 1       SEVERIN - DIRECT - MASSENA                                   1     SEVERIN - DIRECT - MASSENA
 2     specifications were made against you? How would you            2      A. Yes.
 3     characterize them? Do you need me to repeat the                3      Q. What do you recognize it to be?
 4     specifications I mentioned?                                    4      A. This an e-mail that I sent to
 5        A. Yes, please.                                             5   Superintendent Prayor as well as a cc, carbon copy to
 6        Q. Okay. And with the court's permission, I'm               6   district representative James Duncan and it is
 7     going to just hand Mr.--Dr. Severin them as well.              7   entitled grave concern regarding working environment.
 8                THE HEARING OFFICER: Okay.                          8      Q. When did you send this e-mail?
 9        Q. Okay, 13, 15--withdrawn. 13, 14, 16, 17,                 9      A. On September 18, 2015.
10     and 18. As a whole, how would you best characterize           10      Q. Is this copy an accurate representation of
11     the fact that these particular specifications were            11   what was sent to Superintendent Prayor Michael?
12     drawn against you?                                            12              MR. MASSENA: At this time, I ask that
13        A. It's just pure aggression.                              13      this document be moved into evidence.
14        Q. What do you mean by that?                               14              THE HEARING OFFICER: Any objection.
15        A. As I mentioned regarding the December 22nd              15              MS. KIM: Just one second Arbitrator
16     observation, we came back on January 5th which was            16      Brown, I'm sorry. Just a few voir dire
17     the first day of--after the winter break--second              17      questions?
18     period when Principal Dorcely brought me in and               18              THE HEARING OFFICER: Sure.
19     informed me how ineffective my lesson was, despite            19      VOIR DIRE
20     several of the students having turned in their                20      BY MS. DANA KIM
21     papers. More than anything, I never--I didn't even            21      Q. Mr. Severin, so this is an e-mail, it looks
22     know about Specification 17, 18, or even 16 until             22   like you had sent or it's a -- [00:01] of something
23     February 12th when I had the meeting with Mr. Duncan.         23   that you had sent to SCI investigator -- [00:01]?
24     By that time, there was nothing that I could do that          24      A. Yes.
25     was right in the school. Students were doing well; I          25      Q. Then the paragraph on top of that is a




                Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 30
                                                               572                                                                574
 1       SEVERIN - VOIR DIRE - KIM                                    1    SEVERIN - VOIR DIRE - KIM
 2     communication that you sent to the Superintendent Mr.          2     your preference is Mr. Massena if you wish to
 3     Prayor, correct?                                               3     offer as well the part below. That is your
 4         A. Yes.                                                    4     right, but we are going to need a complete
 5         Q. Now looking at this one page document, this             5     version of that e-mail.
 6     is not the entire e-mail is that correct?                      6            MR. MASSENA: I do not have a complete
 7         A. Toward the bottom it appears that there is              7     version of that e-mail. This is the only
 8     more yes.                                                      8     version that I have. So I will, at this time,
 9         Q. How many pages is it supposed to be?                    9     offer the first part of the e-mail.
10         A. Depends on the page.                                   10            THE HEARING OFFICER: So what I'm
11         Q. But there is at least one additional,                  11     going to do is redact that part which appears
12     possibly more pages to this document?                         12     beginning RESCI case number 2015, 3600, I'm just
13         A. Yes, it appears so, yes.                               13     going to put an X through that part of the page.
14                MS. KIM: I would object on that                    14     I don't know Ms. Kim if you want to be heard
15         ground [00:01] that it's not a complete e-mail            15     further with regard to any further objection,
16         and my second ground is that the witness has              16     but I am prepared to admit the top third of the
17         already testified at length about what Principal          17     page as Respondent's Exhibit 13. Anything
18         Dorcely allegedly told him and I believe that             18     further Ms. Kim?
19         this e-mail is just merely cumulative of what he          19            MS. KIM: So just to be clear, Mr.
20         has already testified about. So I would object            20     Massena you do not have, if you look at the
21         on that ground that it's, again, Principal                21     right hand side it looks like there is a scroll
22         Dorcely not the one on trial here. This is                22     button so there was additional words. So you do
23         merely cumulative and all it could is clutter up          23     not have the full e-mail?
24         the record.                                               24            MR. MASSENA: I do not. If there is a
25                THE HEARING OFFICER: Okay, so there                25     request by the Department, I can attempt to --




                                                               573                                                                575
 1      SEVERIN - VOIR DIRE - KIM                                     1    SEVERIN - VOIR DIRE - KIM
 2       is a couple of issues one of them being that                 2     [00:01] it, but I do not have, this is what I
 3       it's an incomplete e-mail. Was it the                        3     have.
 4       Respondent's intentions Mr. Massena to offer                 4             MS. KIM: I would like the full copy,
 5       both the e-mail to Dr. Prayor and the one below              5     but I am mindful of your ruling regarding the
 6       to Mr. Ramono if I'm reading this correctly?                 6     first third of this e-mail.
 7               MR. MASSENA: That is correct, however                7             THE HEARING OFFICER: There are a
 8       we can -- [00:01] if necessary and it was my                 8     couple of issues again. I'm going to admit
 9       understanding that this was pretty much the                  9     Respondent's 13 into evident, only the top one
10       entire e-mail. It appears as if there is a                  10     third of the page and regards to the balance of
11       signing off please feel free to contact me                  11     the page, an email, apparently it's Mr. Ramono.
12       towards the end and it does say page one of one.            12     It's my understanding that a discovery demand
13       I just believe it's the manner in which it is               13     has been made by the Department on the
14       being printing. It doesn't contain the whole e-             14     Respondent's to produce the full e-mail.
15       mail.                                                       15             MR. MASSENA: I will comply with the
16               THE HEARING OFFICER: I am as the                    16     demand.
17       hearing officer, uncomfortable receiving the e-             17             THE HEARING OFFICER: So Respondent's
18       mail to Mr. Ramono in its present form. It does             18     13 as previously described is in evidence.
19       not seem to be a complete e-mail and there may              19             [Whereupon Respondent's Exhibit 13 is
20       be much that is relevant to the outcome of this             20     admitted into evidence]
21       matter contained in that part which is cut off.             21     DIRECT EXAMINATION (RESUME)
22       I am on the other hand prepared to accept the               22     BY MR. ALAIN MASSENA
23       top quarter or one-third of the page which                  23     Q. Why did you send this e-mail Dr. Severin?
24       appears to be a complete e-mail from the                    24     A. Basically, that was to inform
25       Respondent to the superintendent. Tell me what              25   Superintendent Prayor that Principal Dorcely had just




                Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 31
                                                               576                                                                578
 1       SEVERIN - DIRECT - MASSENA                                   1     SEVERIN - VOIR DIRE - KIM
 2     threatened me telling me that he was going to F me up          2      Q. The conference that you are mentioning, I'm
 3     and this year I was done and I was gone. I felt                3   sorry, is it the first one on the second page?
 4     threatened. I felt that anything at any time any               4      A. Yes.
 5     moment a situation like that could escalate further.           5      Q. Okay, got it.
 6     Also as a result of this, filed a police report                6              MS. KIM: I have no objection.
 7     informing the authorities that Principal Dorcely had           7              THE HEARING OFFICER: Respondent's 14
 8     threatened me. Later on the harassment charges was             8      is in evidence.
 9     filed against Principal Dorcely. It was investigated           9              [Whereupon Respondent's Exhibit 14 is
10     by a joint team consisting of the DOE and the UFT.            10      admitted into evidence]
11         Q. Well before we get to that, I just have a              11      DIRECT EXAMINATION (RESUME)
12     few more questions for you regarding and at this time         12      BY MR. ALAIN MASSENA
13     I would like to have this Respondent's 14 in                  13      Q. Dr. Severin just describe before we
14     evidence. I'm handing a copy to the Arbitrator and            14   conclude, describe for the arbitrator what the last
15     also to the Department.                                       15   two years at the Urban Action Academy, what has it
16                THE HEARING OFFICER: Alright, so I'm               16   been like for you?
17         marking this as Respondent's 14 for                       17      A. In a single word, I could say hell. I have
18         identification.                                           18   never experienced such hostile working environment,
19         Q. Do you recognize this?                                 19   so much harassment. Working condition was --
20         A. Yes.                                                   20   [00:01]. It was not a pleasant year and a half, two
21         Q. What do you recognize it to be?                        21   years for me at all.
22                THE HEARING OFFICER: Are you looking               22      Q. What do think was the genesis of created
23         to offer this into evidence?                              23   this living hell for you?
24                MS. MASSENA: Yes.                                  24      A. I believe that the fact Principal Dorcely
25                THE HEARING OFFICER: Is there any                  25   asked me to look to see where this young lady could




                                                               577                                                                579
 1       SEVERIN - DIRECT - MASSENA                                   1      SEVERIN - DIRECT - MASSENA
 2        objection to the Respondent's CV being admitted             2   get grade from after I pointed to him where he give
 3        into evidence?                                              3   her the pencil to write and recoiled. I believe
 4                MS. KIM: I don't believe so.                        4   somehow that may have been interpreted as a rejection
 5                THE HEARING OFFICER: Do you want to                 5   of his cheating and as such I believe in my
 6        take an additional moment or two to consider it?            6   estimation that Principal Dorcely must have felt
 7        There's no rush.                                            7   embarrassed that I recognized that he was dishonest
 8                MS. KIM: If I could just ask like a                 8   and that he could not continue seeing me in his
 9        couple of voir dire. It shouldn't be a problem.             9   building and as such he tried to push me out and when
10                THE HEARING OFFICER: Certainly.                    10   I reported him he decided to retaliate.
11        VOIR DIRE                                                  11       Q. Have you learned of any other allegations
12        BY MS. DANA KIM                                            12   by teachers at Urban Action Academy regarding
13        Q. Mr. Severin this is a copy of your resume?              13   cheating or alleged cheating by Principal Dorcely?
14        A. My curriculum -- [00:01], yes.                          14              MS. KIM: Objection?
15        Q. When did you create this document?                      15              THE HEARING OFFICER: Mr. Massena what
16        A. This is a document that has been created a              16       could the relevance possibly be?
17     while, but constantly gets updated.                           17              MR. MASSENA: Dr. Severin has
18        Q. When is the last time you updated this                  18       testified as to a particular incidence and the
19     document?                                                     19       question is to find out whether or not he has
20        A. This, if you don't mind, looking, this                  20       learned of any other allegations of cheating.
21     documented April 2016, as one of the last conferences         21              THE HEARING OFFICER: I'm sustaining
22     that I attended and presented document on. So I'm             22       the objection.
23     assuming it's after that date because I normally              23       Q. What would you like the arbitrator to do in
24     whenever I do any conferences I usually add to it and         24   this particular hearing?
25     update it.                                                    25              MS. KIM: Objection.




                Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 32
                                                               580                                                               582
 1       SEVERIN - DIRECT - MASSENA                                   1     SEVERIN - CROSS - KIM
 2               THE HEARING OFFICER: It's an unusual                 2      Q. You mentioned that you were the, for that
 3        question Mr. Massena. I'm not fully                         3   school, for Urban Action you were the UFT -- [00:01]
 4        understanding the context of a 30-20A                       4   correct?
 5        proceeding.                                                 5      A. Initially, yes.
 6        Q. What would you like to have happen at the                6      Q. For what time period were you the chapter
 7     end of this proceeding?                                        7   chair?
 8               MS. KIM: Objection.                                  8      A. From September to October.
 9               THE HEARING OFFICER: I'm going to                    9      Q. September to October of which year?
10        allow you to ask the question. I believe I'm               10      A. 2014.
11        going to allow you to ask the question, but I do           11      Q. So September 2014 to October 2014?
12        need you to rephrase it.                                   12      A. Yes.
13        Q. After this proceeding is over what do you               13      Q. So you were the chapter chair for
14     want to do with the rest of your professional career?         14   approximately two months?
15        A. At the conclusion of this, it is my hope                15      A. Yes.
16     that I will be able to go and continue to teach,              16      Q. The chapter chair immediately following was
17     making a difference in young children's life. I               17   Mr. Satchell?
18     enjoy my profession. I look forward to work with              18      A. Yes.
19     children, making them better academically, socially,          19      Q. I believe Mr. Satchell testified that he
20     personally. I have committed about 20 years into              20   was elected to that position, correct?
21     this profession. I have been very successful at it.           21      A. Yes.
22     I understand this is not a competency case, however,          22      Q. Is that accurate, he was elected?
23     I am highly competent in my profession and I will             23      A. Yes.
24     look forward to be back in the classroom.                     24      Q. How did you become the -- [00:01] chapter
25               THE HEARING OFFICER: Mr. Massena?                   25   chair at Urban Academy?




                                                               581                                                               583
 1       SEVERIN - DIRECT - MASSENA                                   1     SEVERIN - CROSS - KIM
 2              MR. MASSENA: No further questions.                    2      A. I was elected.
 3              THE HEARING OFFICER: Cross                            3      Q. By elected, it would be the other union
 4        examination?                                                4   members or teachers at your school, correct?
 5              MS. KIM: Yes.                                         5      A. Yes.
 6        CROSS EXAMINATION                                           6      Q. Why is it that you were the UFT chapter
 7        BY MS. DANA KIM                                             7   chair for only two months?
 8        Q. Good afternoon Dr. Severin.                              8             MR. MASSENA: Objection your honor.
 9        A. Good afternoon.                                          9             THE HEARING OFFICER: Ms. Kim what's
10        Q. If there is a question that you don't                   10      the relevance?
11     understand, please let me know and I will try to              11             MS. KIM: This is going, I'm going to
12     rephrase, okay?                                               12      -- [00:01] into an issue that he raised on
13        A. Yes.                                                    13      direct examination regarding Principal Dorcely
14        Q. You had been a teacher at Urban Action                  14      and parking passes which this witness testified
15     Academy for how long?                                         15      about.
16        A. Two years. Two academic school years.                   16             THE HEARING OFFICER: I'm going to
17        Q. Prior to that, where were you?                          17      permit the question, overruled.
18        A. I was at BCAE, Business, Computer,                      18      A. Please repeat?
19     Application and Entrepreneurship which is in Cambria          19      Q. Why is it that you were the UFT chapter
20     Heights.                                                      20   chair for only two months at Urban Academy?
21        Q. Your area of specialty is social studies?               21      A. After the second month I realized that
22        A. Yes.                                                    22   there was some friction between myself and Principal
23        Q. While you were at Urban Action Academy                  23   Dorcely and in the capacity as chapter leader, we
24     which grades did you teach?                                   24   would consistently be interacting and I didn't see
25        A. Nine through twelve.                                    25   that interaction to be productive. It was already




                Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                            07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 33
                                                               584                                                               586
 1        SEVERIN - CROSS - KIM                                       1     SEVERIN - CROSS - KIM
 2     becoming hostile. So therefore I resigned my                   2       Q. Can you describe for us what that lottery
 3     position and held election and Mr. Satchell was                3   process entailed?
 4     elected.                                                       4       A. Basically, all the members they submit,
 5         Q. So the allegation that you reported SCI                 5   they write their name into a lottery and those names
 6     regarding Principal Dorcely allegedly asking you to            6   are pulled out and whomever is pulled will receive a
 7     cheat, when did you report that?                               7   parking permit.
 8         A. That was reported in the spring of 2015.                8       Q. That's the process that took place when you
 9         Q. Approximately when?                                     9   were the chapter chair, correct?
10         A. Approximately April.                                   10       A. Yes.
11               THE HEARING OFFICER: Spring of what                 11       Q. With respect to that lottery process, did
12         year sir?                                                 12   you not make an allegation saying that Principal
13         A. 2015.                                                  13   Dorcely withheld one, that he kept one for himself?
14         Q. You testified that in terms of reporting               14       A. Yes.
15     it, you did not report that allegation immediately,           15       Q. Isn't it true that with respect to the
16     correct?                                                      16   lottery process there was some teachers who
17         A. Correct.                                               17   complained about how the process unfolded?
18         Q. As a matter of fact you waiting until                  18       A. No.
19     someone else advised you that you should report it,           19       Q. Do you recall there was a teacher who
20     correct?                                                      20   actually won a parking pass through the lottery
21         A. Correct.                                               21   system, but because she didn't have a car she wanted
22         Q. When did the actual incident that you                  22   to give it to another teacher Mr. -- [00:01]?
23     alleging happened between Principal Dorcely and the           23              MR. MASSENA: Objection your honor.
24     student take place?                                           24              THE HEARING OFFICER: I'm going to
25         A. August 2014.                                           25       allow some -- [00:01] it's overruled.




                                                               585                                                               587
 1       SEVERIN - CROSS - KIM                                        1     SEVERIN - CROSS - KIM
 2        Q. It was after this incident on August 2014,               2       A. That is a clear lie by Mr. Dorcely.
 3     the next school year 2014/2015 is when you became the          3       Q. Okay, sir, so it's not your recollection
 4     chapter chair, correct?                                        4   that, that is what happened?
 5        A. No. The incident happened August 2014 when               5       A. That did not happen.
 6     we came to school in September 2014, that's when I             6       Q. But there is a Mr. -- [00:01] who teaches
 7     was elected.                                                   7   at the school?
 8        Q. That what I meant, the next school year                  8       A. Yes.
 9     2014/2015 you became the chapter chair?                        9       Q. Isn't true that instead of the principal
10        A. Oh yes, yes okay.                                       10   being the one withholding a parking pass, you’re the
11        Q. Now when you were the UFT chapter chair,                11   one who withheld it correct?
12     you had several responsibilities including parking            12       A. That is not true.
13     passes right?                                                 13       Q. So that's not true correct? That was the
14        A. Yes.                                                    14   question.
15        Q. It was your responsibility to disseminate               15       A. May I answer the question?
16     parking passes to the members, correct?                       16       Q. No, it's a yes or no question sir.
17        A. Yes.                                                    17       A. That is not true. Principal Dorcely held
18        Q. With respect to these parking passes, they,             18   the parking permit.
19     back when you were the chapter chair there was                19       Q. Okay, so didn't you and Mr. -- [00:01] have
20     parking passes were distributed via a lottery,                20   a conflict because you refused to give that parking
21     correct?                                                      21   pass to him?
22        A. Yes.                                                    22       A. No.
23        Q. You were in charge of that lottery process,             23       Q. Okay, so that never happened?
24     correct?                                                      24       A. No.
25        A. Yes.                                                    25       Q. Isn't true that because of the lottery




                Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 34
                                                               588                                                                590
 1       SEVERIN - CROSS - KIM                                        1      SEVERIN - CROSS - KIM
 2     process and there were teachers who were upset with            2       A. Yes.
 3     how it unfolded, that is why you stepped down as               3       Q. Where were you when he said it?
 4     chapter chair?                                                 4       A. I was in the main office asking him for my
 5        A. No.                                                      5   computer and he informed me speak to Ms. Towns, the
 6        Q. For the 2014/2015 school year, again, you                6   secretary and ask her what I need and she will relay
 7     reported to SCI on the advise of, was it Mr. Mann?             7   it to him.
 8        A. Yes.                                                     8       Q. So this is in the main office where the
 9        Q. You reported that allegation against                     9   principal was there, you were there, Ms. Towns was
10     Principal Dr. Dorcely around the spring time or April         10   there?
11     2015 correct?                                                 11       A. Yes.
12        A. Yes.                                                    12       Q. Who else was in the office at that time if
13        Q. Isn't true for the 2014/2015 school year                13   there was anyone else?
14     for that school year the principal, Principal Dorcely         14       A. I don't remember.
15     gave you an effective rating?                                 15       Q. Other than what you just said the principal
16        A. Did you say effective or ineffective?                   16   said to you at that time?
17        Q. Effective, correct.                                     17       A. Yes.
18        A. Effective, yes. He didn't give me, I                    18       Q. Did he say anything else at that time?
19     earned an effective.                                          19       A. It was regarding the computer that I needed
20               THE HEARING OFFICER: Your job here is               20   and he say okay we are going to look for your
21        to answer the questions asked by the                       21   computer which I never received.
22        Department's counsel.                                      22       Q. But other than that, he did not say
23        Q. So your answer is Principal Dorcely did                 23   anything else?
24     give you an effective rating for 2014/2015?                   24       A. No, not that I remember. It was mainly
25        A. Yes.                                                    25   about that.




                                                               589                                                                591
 1       SEVERIN - CROSS - KIM                                        1     SEVERIN - CROSS - KIM
 2         Q. Now with respect to, just one moment                    2      Q. At that time, what you were seeking to
 3     please. You mentioned that at some point because the           3   address with him was your computer?
 4     relationship between you and the principal got so              4      A. Yes.
 5     hostile, he and AP Barnett no longer wanted to                 5      Q. While a teacher at Urban Action Academy for
 6     interact with you and that you were instead directed           6   both school years, you have attended the
 7     to speak with Ms. Towns, the payroll secretary?                7   faculty/staff meetings that happened right before the
 8         A. Yes.                                                    8   school year starts, correct?
 9         Q. Who told you that you were supposed to                  9      A. Yes.
10     interact with her and not with your direct                    10      Q. You were here when the principal and the
11     supervisors?                                                  11   assistant principal testified and I believe through
12         A. Mr. Dorcely.                                           12   one of those witnesses the staff handbooks for the
13         Q. When did he tell you?                                  13   2014/2015, 2015/2016 school years were entered into
14         A. Verbally. He didn't put it in writing. He              14   evidence, correct?
15     basically informed me--                                       15      A. Yes.
16         Q. My question to you was when did he tell                16      Q. You received copies of both handbooks,
17     you?                                                          17   correct?
18         A. I don't have an exact date.                            18      A. Yes.
19         Q. Was it during the 2014/2015 school year?               19      Q. When you received it, you signed a sheet
20         A. It was in the 2015/2016.                               20   saying I acknowledge received, correct?
21         Q. Okay, so you don't recall when he said this            21      A. Yes.
22     to you?                                                       22      Q. You knew back then when you received those
23         A. The exact date, no, but it was early in the            23   handbooks that it was your responsibility to read
24     year around September.                                        24   what is the handbooks correct?
25         Q. You said he said it to you verbally?                   25      A. Yes.




                Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 35
                                                               592                                                                594
 1       SEVERIN - CROSS - KIM                                        1     SEVERIN - CROSS - KIM
 2         Q. As the UFT chapter chair and as a long time             2       or the -- [00:01]
 3     UNT member you are aware that any directives that are          3              THE HEARING OFFICER: Overruled.
 4     given by any administrator must be followed, correct?          4       A. Yes.
 5         A. Yes.                                                    5       Q. With respect to at Urban Action Academy
 6         Q. Even if they violate the contract you have              6   there is a document that the school disseminated to
 7     to follow it and then leave later?                             7   all staff members regarding students cellphone usage,
 8         A. Yes.                                                    8   correct?
 9         Q. With respect to this case there were many               9       A. Yes.
10     disciplinary meetings that either the principal or            10       Q. Is it your understanding that when it
11     assistant principal held with you and a union rep,            11   comes to cellphones, students are allowed to bring
12     correct?                                                      12   their cellphones, but they are not supposed to use it
13         A. Yes.                                                   13   during class time, correct?
14         Q. As a result of those meetings, letters to              14       A. Correct.
15     file were placed in your file, correct?                       15       Q. For the 2014/2015 school year, did you have
16         A. Yes.                                                   16   a co-teacher then?
17         Q. Of the letters to file that were discussed             17       A. Yes.
18     at this hearing and were entered into evidence, you           18       Q. Who was the co-teacher?
19     never submitted a rebuttal for any of them, correct?          19       A. I had Ms. Fagan, Mr. Zaike, that's it,
20         A. Correct.                                               20   those two.
21         Q. You as a former UFT chapter chair and a                21       Q. For Ms. Fagan, which part of that 2014/2015
22     long time union member, you know that you have the            22   school year was she your co-teacher?
23     right to submit rebuttals to any letters to file,             23       A. Both.
24     correct?                                                      24       Q. Then Mr. Zaike, how do you spell his name?
25         A. Yes.                                                   25       A. Z, as in zebra A-I-K-E.




                                                               593                                                                595
 1       SEVERIN - CROSS - KIM                                        1     SEVERIN - CROSS - KIM
 2         Q. Now with respect to teachers, staff members             2      Q. For Mr. Zaike, for what part of the
 3     of the school, isn't it true that the protocol is              3   2014/2015 school year?
 4     that a staff member or an administrator sets foot off          4      A. Both.
 5     the campus, you have to sign out?                              5      Q. So you had two co-teachers?
 6         A. Yes.                                                    6      A. For different classes. Ms. Fagan, Can I
 7         Q. Again, that applies not only to teachers,               7   elaborate?
 8     but to Principal Dorcely, AP Barnett, correct?                 8      Q. Please.
 9         A. I don't know that.                                      9      A. Ms. Fagan, for my global classes with
10         Q. But for teachers you definitely are aware              10   students with special needs and Mr. Zaike for the ELL
11     of that correct?                                              11   students.
12         A. Yes.                                                   12      Q. What is ELL?
13         Q. With respect to chancellor's regulations as            13      A. English language learners.
14     a long time member you are aware of their various             14              MR. MASSENA: I would just ask for a
15     different type of chancellor's regulations, correct?          15      spelling of Zaike.
16         A. Yes.                                                   16              THE HEARING OFFICER: I think we did
17         Q. And you know it's your responsibility to               17      it for the record.
18     read up on them and be aware of what the regulations          18              MR. MASSENA: We did it, okay.
19     are?                                                          19              THE HEARING OFFICER: Do you need it
20                MR. MASSENA: Objection your honor.                 20      for your notes? Go ahead.
21                THE HEARING OFFICER: What's the basis              21      A. Z-A-I-K-E.
22         of your objection?                                        22      Q. Dr. Severin, you testified at length about
23                MR. MASSENA: I think the question is               23   common planning meetings, correct?
24         over broad in terms of the chancellors. Is she            24      A. Yes.
25         referring to a specific chancellor's regulation           25      Q. Those are actually contractually mandated,




                Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 36
                                                              596                                                                598
 1        SEVERIN - CROSS - KIM                                      1     SEVERIN - CROSS - KIM
 2     correct?                                                      2   administering that particular exam?
 3         A. Correct.                                               3       A. Basically, administration has different
 4         Q. Attendance is mandatory?                               4   personnel deliver the exam in stock and I'm supposed
 5         A. Correct.                                               5   to sort them out according to who is in the classroom
 6         Q. Now you mentioned previously, you talked               6   and it is presorted where if there are twelfth
 7     about there was an allegation regarding you not               7   graders in the class, there are twelfth graders exam
 8     having submitted your midterm examinations, correct?          8   and I have to make sure that I disseminate, I assign
 9         A. Correct.                                               9   the right grade to each student.
10         Q. That was back in the last school year that            10       Q. So when you were administering the Mosul
11     we finished 2015/2016, correct?                              11   exam, isn't it also true that you were proctoring the
12         A. Correct.                                              12   students?
13         Q. So it's your testimony and correct me if              13       A. Yes.
14     I'm wrong, you said that the midterm exam was the            14       Q. Meaning you are the individual responsible
15     state mandated Mosul, correct?                               15   for making sure the students aren't cheating on the
16         A. Principal Dorcely wrote me up--                       16   exam, they are not talking to each other and making
17         Q. [Interposing] My question to you, midterm             17   sure that the exam that is administered properly,
18     exam was that, it was the state Mosul exam, correct.         18   correct?
19         A. Principal Dorcely, yes.                               19       A. Yes.
20         Q. Now with respect to the Mosul exam, isn't             20       Q. For that Mosul, in November 2015, it was
21     it true that all teachers have to administer the             21   your responsibility to make sure that it was
22     Mosul exam?                                                  22   administered properly, correct?
23         A. Yes.                                                  23       A. Yes.
24         Q. So you as a social studies teacher had to             24       Q. In terms of that Mosul exam, what was the
25     administer the Mosul to your students, correct?              25   format of the exam? Was it multiple choice, was it




                                                              597                                                                599
 1       SEVERIN - CROSS - KIM                                       1     SEVERIN - CROSS - KIM
 2         A. Yes.                                                   2   something else?
 3         Q. Just going back to 2015/2016, for this                 3      A. I think it's a combination of both. Are
 4     previous school year, who were your co-teachers?              4   you, may I ask--
 5         A. Ms. Fagan and Ms. Burlingame.                          5             THE HEARING OFFICER: If you are not
 6         Q. Was it the same sort of the arrangement                6      clear about the question just say you are not
 7     where both teachers, you had them for the entire              7      clear.
 8     school year just for different periods?                       8      A. Okay, I'm not clear. Are you asking me
 9         A. Classes, yes.                                          9   content of the exam?
10         Q. Now for this Mosul that you say that was              10      Q. Not the content, but the format? Is it
11     administered, it was roughly around November of last         11   multiple choice where you bubble in or is it
12     year, correct? 2015?                                         12   something else?
13         A. Yes.                                                  13      A. Combination of both often times.
14         Q. With respect to the Mosul, again, you                 14      Q. There is also a writing portion?
15     administered the Mosul for your students correct?            15      A. Yes.
16         A. Correct.                                              16      Q. For this particular Mosul exam in November
17         Q. For the last school year, 2015/2016, which            17   of 2015, do you remember what the format was?
18     grades did you teach?                                        18      A. A combination of writing and multiple
19         A. Tenth grade global as well as                         19   choice.
20     constitutional law and criminology.                          20      Q. When you administered that Mosul exam, how
21         Q. When you administered the Mosul, it was for           21   long did it take?
22     those subjects and for your tenth grade students?            22             MR. MASSENA: Objection your honor --
23         A. No, it was just for the global.                       23      [00:01].
24         Q. When you are administering the Mosul exam,            24             THE HEARING OFFICER: Ms. Kim there is
25     tell us what you have to do when you are                     25      an objection on the grounds of relevance. There




                Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 37
                                                               600                                                                602
 1       SEVERIN - CROSS - KIM                                        1     SEVERIN - CROSS - KIM
 2        is the specific charge specifically                         2      A. I trust that it was, yes.
 3        specification seven speaks to the Respondent's              3      Q. But you don't know.
 4        failure to follow directive to submit his                   4      A. I don't know what other people do mam.
 5        midterm exam for feedback and review. Tell me               5               THE HEARING OFFICER: Can we go off
 6        how the administration of the exam is relevant?             6      the record for a moment?
 7               MS. KIM: I will withdraw that                        7               [OFF THE RECORD, 2:45:10]
 8        question and I will speed it along.                         8               [ON THE RECORD]
 9        Q. Now once the students were finished with                 9               THE HEARING OFFICER: Alright, so we
10     that Mosul exam, didn't they turn in the multiple             10      are back on the record having cleared up a
11     choice and the writing portion to you, correct?               11      matter that I believe required some additional
12        A. Yes. I think it's a single booklet. It's                12      clarity. Ms. Kim are you ready to continue?
13     not two different.                                            13               MS. KIM: Yes. Arbitrator Brown is
14        Q. So whatever they were working on for the                14      Dr. Severin still under oath?
15     exam, they handed that to you, correct?                       15               THE HEARING OFFICER: Yes.
16        A. Correct.                                                16      Q. Thank you. Dr. Severin as a teacher at
17        Q. You as the proctor and the administrator of             17   Urban assembly, each teacher is responsible for
18     that Mosul exam for this class, wasn't it your                18   administrating a midterm exam and a final exam for
19     responsibility to submit it to the administration?            19   each semester, correct?
20        A. Administration sent personnel again to come             20      A. Yes.
21     and collect them.                                             21      Q. For the previous school year 2015/2016
22        Q. Okay, but it was your responsibility to                 22   isn't it true that the teachers had to administer a
23     make sure that the exam was submitted, correct?               23   midterm exam in about November of 2015?
24               MR. MASSENA: Objection, asked and                   24      A. Yes.
25        answered.                                                  25      Q. In terms of midterm exams, each teacher,




                                                               601                                                                603
 1       SEVERIN - CROSS - KIM                                        1     SEVERIN - CROSS - KIM
 2               THE HEARING OFFICER: I will permit                   2   isn't it true that each teacher when they formulate a
 3         the question.                                              3   midterm exam before they administer it to their
 4         A. Repeat please?                                          4   students, each teacher has to submit the exam to an
 5         Q. It was your responsibility to make sure                 5   administrator for review and feedback, correct?
 6     that the exams were submitted, correct?                        6      A. Correct.
 7         A. To administration?                                      7      Q. For the November 2015 midterm exam, you did
 8         Q. Yes.                                                    8   not do so, correct? You did not submit a midterm
 9         A. It was collected and it was collected by                9   exam for review and feedback to an administrator,
10     the person that was responsible to do that, yes.              10   correct?
11         Q. Who was that person?                                   11      A. No.
12         A. I don't remember who exactly it was, but               12      Q. So your answer is no?
13     the protocol is the same person who delivered the             13      A. May I be allowed to answer?
14     exam to be given to the students, would go around             14               THE HEARING OFFICER: I think it's a
15     collecting them.                                              15      yes or no question Dr. Severin. You can have
16         Q. So it's your testimony that once the                   16      counsel to ask you additional questions at the
17     students finish their exam, you gave it to this               17      end of the cross examination.
18     person, correct?                                              18      A. Yes sir.
19         A. Correct.                                               19               THE HEARING OFFICER: Do you have an
20         Q. Do you know if this person actually gave it            20      answer on the record to your question, the yes
21     to the administration?                                        21      or no answer?
22         A. You are asking me to determine--                       22      Q. I just want to clarify. So the answer is
23         Q. [Interposing] Do you know, to your                     23   no you did not submit a midterm exam for review and
24     knowledge do you know if in fact the students midterm         24   feedback to an administrator correct?
25     exams were submitted to the administration.                   25      A. It was submitted.




                Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 38
                                                              604                                                                606
 1        SEVERIN - CROSS - KIM                                      1     SEVERIN - CROSS - KIM
 2         Q. But you just testified no that you didn't.             2       A. Yes.
 3         A. I'm sorry. The question you are asking is              3       Q. What were your hours for that day?
 4     a yes or no, right, but remember I have co-teacher.           4       A. I don't remember the exact day, if it was,
 5     It was submitted to the principal.                            5   allow me to say on Monday and Tuesday. Monday we
 6         Q. I'm talking about the midterm exam. So                 6   have one hour. Tuesday we have another hour.
 7     it's your testimony that you submitted the midterm            7   Wednesday through Friday we have a different one. So
 8     exam to the principal for review and feedback prior           8   I don't know which one it is exactly, but so if I was
 9     to your administering that exam to your students? Is          9   to say from 8:10 to at least 2:30.
10     that your testimony?                                         10       Q. Okay, so 12:20 p.m., that was not during
11         A. It was submitted to the principal.                    11   that time period. So back in the last school year
12         Q. Who submitted it?                                     12   2015/2016, you never ended your school day at 2:20
13         A. Ms. Fagan my co-teacher.                              13   p.m., correct?
14         Q. When?                                                 14             THE HEARING OFFICER: 2:20 or 12:20?
15         A. Ms. Kim, I don't have the exact date in               15             MS. KIM: 12:20 p.m. thank you.
16     time, but a midterm exam was administered to the             16       A. No.
17     student for that time.                                       17       Q. If I can have the witness look at
18         Q. Okay, but I'm not talking about the actual            18   specification one Mr. Massena. Please look at
19     administration of the midterm exam. So your                  19   specification one and let me know when you are
20     testimony is you yourself did not submit a midterm           20   finished Dr. Severin.
21     exam to an administrator, correct?                           21       A. Yes.
22         A. Correct.                                              22       Q. Okay, so on that day, when you left you
23         Q. Now Dr. Severin as a long time teacher I'm            23   still had period seven for prep and period eight,
24     sure you are aware that all teachers have to have            24   your constitutional law still pending, correct?
25     lesson plans prepared, correct?                              25       A. Yes.




                                                              605                                                                607
 1        SEVERIN - CROSS - KIM                                      1     SEVERIN - CROSS - KIM
 2         A. Correct.                                               2      Q. When you left that day, you did not tell
 3         Q. And that actually isn't just an option,                3   the principal or any of the AP's that you were
 4     it's something that's contractually mandated,                 4   leaving early that day, correct?
 5     correct?                                                      5      A. The principal was informed.
 6         A. Correct.                                               6      Q. That wasn't my question. You did not tell
 7         Q. Would you agree with me that the purpose of            7   the principal or any of the AP's that you were
 8     having a lesson plan always ready is for, so each             8   leaving early that day, correct?
 9     teacher can be prepared when they are teaching daily          9      A. No.
10     lessons, correct?                                            10             THE HEARING OFFICER: No, it's not
11         A. Correct.                                              11      correct or no you didn't. I don't understand
12         Q. In the event that an administrator doesn't            12      your answer.
13     walk through an observation at any given time an             13      A. No, I did not tell them.
14     administrator can come to your classroom and if you          14      Q. Now looking at specification two Dr.
15     have a lesson plan ready then the administrator is           15   Severin. Please take a look at that specification
16     aware of what's going on in the class, correct?              16   and let me know when you are ready.
17         A. Correct.                                              17      A. Yes. Specification two?
18         Q. A part of a teachers pedagogy is having the           18      Q. Yes.
19     lesson plan always available, correct?                       19      A. Yes.
20         A. Correct, with some latitude.                          20      Q. You have had a chance to look at that?
21         Q. I didn't ask about latitude, but thank you.           21      A. Yes.
22     Now back on April 4, 2016, I'm looking at                    22      Q. Now on that date, your testimony was that
23     specification one Arbitrator Brown. So it's your             23   you were out in the hallway conferencing with a
24     testimony that on that day, you left school early            24   student, correct?
25     around 12:20 p.m.?                                           25      A. Correct?




                Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 39
                                                               608                                                               610
 1       SEVERIN - CROSS - KIM                                        1     SEVERIN - CROSS - KIM
 2        Q. Who was that student?                                    2   charge of the class. I couldn't see what was going
 3        A. I do not remember the student name.                      3   on.
 4        Q. What were you conferencing with the                      4      Q. So it's your testimony you were not aware?
 5     student?                                                       5      A. No, I was not aware.
 6        A. I do not remember the content of that                    6             THE HEARING OFFICER: One at a time
 7     conference.                                                    7      please when you are answering questions and
 8        Q. How long were you out in the hallway with                8      asking questions.
 9     the student conferencing?                                      9      Q. Now there was a student named Student B in
10        A. I did not time, but no more than two or                 10   your class, correct?
11     three minutes.                                                11      A. Yes.
12        Q. Now with respect to, so your testimony is               12      Q. There was also Student C?
13     on that day, whatever was going on in the classroom           13      A. Yes.
14     was not your responsibility--                                 14      Q. And both students were in class at that
15               MR. MASSENA: Objection, that's not                  15   time when the allegation of the students using their
16        his testimony your honor.                                  16   cellphones took place, correct?
17               THE HEARING OFFICER: I'm going to                   17      A. I don't know.
18        sustain as to the form of the question. I don't            18      Q. With Student B and Student C you had no
19        think that was his testimony.                              19   issues with those students?
20        Q. Now you were outside in the hallway and I               20             MR. MASSENA: Objection your honor,
21     believe you said was it Ms. Burlingame who was in the         21      relevance.
22     classroom?                                                    22             THE HEARING OFFICER: Ms. Kim what is
23        A. Yes.                                                    23      the relevance?
24        Q. If you are not in your classroom does that              24             MS. KIM: The students, there is in
25     mean you are not responsible for happens in your              25      evidence, two statements written by each of the




                                                               609                                                               611
 1       SEVERIN - CROSS - KIM                                        1    SEVERIN - CROSS - KIM
 2     classroom?                                                     2     students.
 3        A. I don't understand the question.                         3            MR. MASSENA: Actually your honor I
 4        Q. I will withdraw that. Now you testified                  4     know Ms. Kim was not present for the testimony.
 5     that while you were talking to the student, the                5     Certain statements by the students were marked
 6     principal came by, correct?                                    6     and they are not in evidence and I will request
 7        A. He was passing in the hallway.                           7     permission, I will just draw Ms. Kim's attention
 8        Q. Other than Principal Dorcely was there                   8     to Student B from--
 9     anyone else who was passing by in the hallway at the           9            THE HEARING OFFICER: [Interposing]
10     time you were conferencing with the student?                  10     Which exhibits?
11        A. The other person that approached me was                 11            MR. MASSENA: To Student B from--
12     Principal Dorcely.                                            12            THE HEARING OFFICER: [Interposing]
13        Q. What did Principal Dorcely, he spoke to you             13     Which exhibits, counselor?
14     about the cellphone usage in the class by the                 14            MR. MASSENA: This is exhibit--
15     students at that time?                                        15            MS. KIM: [Interposing] I think
16        A. He ask me was I aware that students were                16     Department's 12.
17     using their phones in the room and I informed him Ms.         17            MR. MASSENA: Department's 12? I have
18     Burlingame is in there. I'm not aware of that. I was          18     it as 13. You have it as 12?
19     already outside as mentioned earlier.                         19            MS. KIM: Yeah I have it as 12 and
20        Q. So your testimony is you had no idea that               20     then 13 I have--
21     students were using their cellphones in class?                21            MR. MASSENA: [Interposing] Yeah, 12,
22              MR. MASSENA: Objection your honor.                   22     yeah I'm sorry. It's 12. So Department's 12,
23              THE HEARING OFFICER: Overruled.                      23     Student B and again, obviously the arbitrator
24        A. I was outside with the student and as I was             24     can correct if I'm, incorrect, correct me if I'm
25     conferencing with the student, Ms. Burlingame was in          25     incorrect. From law, everything from law was




                Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                           07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 40
                                                            612                                                               614
 1      SEVERIN - CROSS - KIM                                      1     SEVERIN - CROSS - KIM
 2       crossed out and is not in evidence.                       2      credibilities of these students. We have in
 3              MS. KIM: Okay.                                     3      evidence these two statements that were taken
 4              THE HEARING OFFICER: That's correct.               4      and I believe it's relevant to show in terms of
 5       That's fine. My exhibit reflects for the first            5      credibility if there was any sort of issue or --
 6       page of Department 12.                                    6      [00:01] between Dr. Severin and the students.
 7              MS. KIM: And in the exhibits I also                7             THE HEARING OFFICER: All right. Let
 8       see a brief statement by Student C. Was that              8      me just take a moment to review Department's 12.
 9       entered into evidence?                                    9             I'm going to sustain the objection. I
10              THE HEARING OFFICER: That's in                    10      had commented earlier when Department 12 was
11       evidence and not redacted.                               11      admitted into evidence that hearsay is generally
12              MS. KIM: Okay.                                    12      admissible but is not going to be deposited when
13              MR. MASSENA: One second.                          13      it comes to sustaining any particular
14              THE HEARING OFFICER: Ms. Kim, would               14      specification in this matter. And, but I did
15       you like to go off the record?                           15      permit the document into evidence subject to
16              MS. KIM: Oh no. I was just waiting                16      some kind of connection in the future. But for
17       for--                                                    17      that reason generally speaking, I'm going to
18              THE HEARING OFFICER: [Interposing] No             18      sustain the objection on the grounds of
19       I think we're on the record.                             19      relevance.
20              MS. KIM: Okay, okay--                             20             MS. KIM: Okay.
21              MR. MASSENA: [Interposing] I think                21      Q. Now, Dr. Severin, the students' statements
22       she's waiting for a ruling.                              22   that are in evidence, you've had an opportunity to
23              THE HEARING OFFICER: I'm sorry. I                 23   look at them, correct?
24       did not know that there was an issue before me           24      A. I don't remember.
25       for a ruling. Forgive me. The issue is your              25      Q. Specifically if I could, Mr. Massena could




                                                            613                                                               615
 1      SEVERIN - CROSS - KIM                                      1    SEVERIN - CROSS - KIM
 2       objecting to the testimony on the grounds of              2   you show him Student B's statement?
 3       relevance?                                                3           MR. MASSENA: Okay.
 4              MR. MASSENA: On the ground that I                  4
 5       believe Ms. Kim was about to question Dr.                 5      Q.    Now Dr. Severin, isn't it true that--
 6       Severin as to statements that are not in the              6      A.    [Interposing] Ma'am I'm sorry.
 7       record and have been stricken.                            7      Q.    Sorry, go ahead.
 8              THE HEARING OFFICER: There were                    8      A.    Let me look through it.
 9       issues between the Respondent and two particular          9               MR. MASSENA: And I'll just remind the
10       students. I thought that perhaps this had                10       Respondent that, I'll just remind the Respondent
11       cleared up the issue, forgive me for the delay.          11       that after law everything else is stressing.
12              MS. KIM: That's all right.                        12               MR. SEVERIN: Yes.
13              THE HEARING OFFICER: So your proffer              13       A. Okay.
14       as to relevance is what precisely, Ms. Kim?              14       Q. You finished.
15              MS. KIM: I--                                      15       A. I'm sorry, what was the question?
16              THE HEARING OFFICER: [Interposing]                16       Q. Okay just, looking at Student B's statement
17       You said that there were two statements in               17   do you see where she has written, second sentence,
18       direct.                                                  18   "Dr. Severin was", I don't know what that word
19              MS. KIM: Sure.                                    19   is,"'Disgrading' the principal. He said that he was
20              THE HEARING OFFICER: Concerning each              20   not allowed to take our cell phone. It's against the
21       of these, there were two statements concerning           21   law."
22       these two students.                                      22       Isn't it true that that's what you said to
23              MS. KIM: Sure. My purpose in asking               23   Principal Dorcely at that time?
24       questions about whether or not Dr. Severin had           24               MR. MASSENA: Objection, I don't know
25       any issue with these students goes to                    25       it can even be read that way. I'm not how that




                Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 41
                                                               616                                                                618
 1      SEVERIN - CROSS - KIM                                         1      SEVERIN - CROSS - KIM
 2       can be read.                                                 2   It's against the law, correct?
 3               THE HEARING OFFICER: Well what                       3               MR. MASSENA: I'm actually going to
 4       specifically are you asking the witness with                 4       object, Your Honor, simply because I feel as to
 5       regard to if in fact he said that to the                     5       form this is a hearsay statement offered by an
 6       principal? Why don't you just identify that                  6       individual who did not testify here. In
 7       part--                                                       7       essence, the Department is asking the, Dr.
 8               MS. KIM: [Interposing] Okay.                         8       Severin to interpret the witnesses statement. I
 9               THE HEARING OFFICER: Of the                          9       actually read this completely different. I read
10       statement.                                                  10       it as Doctor, that Student B is stating Dr.
11               MS. KIM: It should be, it's actually,               11       Severin was disregarding the principal and the
12       it starts at the third line after the word                  12       principal said that it's against the law. I
13       "phone" and then "Dr. Severin" and then all the             13       don't know how to, how does the composition of
14       way to, "against the law" and then everything               14       this, I don't think it's a fair question to ask
15       else is redacted after that. So that's the                  15       the Respondent.
16       particular sentence that I'm looking at.                    16               THE HEARING OFFICER: I recognize that
17               MR. SEVERIN: Am I still responding?                 17       it's hearsay evidence. I do believe the
18               THE HEARING OFFICER: I'm not sure                   18       Department has the right to ask the witness, the
19       because I'm not sure, I apologize, I don't mean             19       Respondent, whether or not he made a certain
20       to belabor this point but I'm just not certain I            20       statement to the principal. He has answered in
21       understand the question. Are you asking the                 21       the negative. I don't think there's anything
22       Respondent if he said something in particular to            22       further that we can purse with regard to this.
23       the principal? Or whether he said it to                     23               MS. KIM: I'll move on.
24       students about the principal? I don't really                24       Q. Now, okay. Now Dr. Severin, with respect
25       follow the question.                                        25   to the common planning meetings you said that for




                                                               617                                                                619
 1       SEVERIN - CROSS - KIM                                        1      SEVERIN - CROSS - KIM
 2               MS. KIM: I will rephrase it.                         2   specification three and five the dates for which you
 3               THE HEARING OFFICER: Okay.                           3   are alleged to have failed to attend the common
 4        Q. Now, that day when you say that you were                 4   planning meetings. It was your testimony that you
 5     out in the hallway conferencing with the student. and          5   did attend those meetings, correct?
 6     the principal walked by, he spoke to you. Didn't he            6       A. I'm sorry. Repeat that.
 7     speak to you about there being cell phone usage in             7       Q. For specification three and five, if I
 8     the classroom?                                                 8   could have the witness look at it.
 9        Q. Okay. And isn't it true that you                         9             MR. MASSENA: Sure.
10     responded, you said to the principal that Principal           10       Q. The specifications, thank you Mr. Massena.
11     Dorcely was not allowed to take the student's cell            11   Specification three.
12     phones, that it was against the law?                          12       A. Yes.
13        A. No.                                                     13       Q. And specification five.
14        Q. You never said that?                                    14       A. Yes.
15        A. No.                                                     15       Q. Please look at those, okay? So correct me
16        Q. Okay. But as you can see here, Student B                16   if I'm wrong, Dr. Severin, but when Mr. Massena was
17     has it written in her statement, correct?                     17   asking you questions I believe you testified that did
18        A. I was not in the room.                                  18   attend those meeting, correct?
19        Q. I'm not asking you whether you were in the              19       A. Correct.
20     room--                                                        20       Q. So you never missed a single one of them?
21        A. [Interposing] I don't understand the                    21       A. I have missed some, a couple
22     question, I'm sorry.                                          22       Q. How many?
23        Q. But it's written in her statement, right?               23       A. I don't remember.
24        A. Yes.                                                    24       Q. Okay and when you say a couple you say you
25        Q. He was not allowed to take our cell phone.              25   missed two only?




                Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                            07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 42
                                                               620                                                               622
 1       SEVERIN - CROSS - KIM                                        1     SEVERIN - CROSS - KIM
 2        A. If you interpret couple to mean two--                    2   was scheduled for, excuse me let me see, December
 3               THE HEARING OFFICER: [Interposing]                   3   23rd, 2015 correct?
 4        What do you mean by that?                                   4      A. Correct.
 5        A. I don't have an exact number. Okay? I                    5      Q. And that's evidenced by the hand written
 6     don't have an exact number.                                    6   date on the upper left hand corner?
 7        Q. Can you approximate how man you didn't--                 7      A. Correct.
 8        A. [Interposing] I'm unable to do that.                     8      Q. And you see your name is typed in the first
 9        Q. Okay. But you would agree with me when                   9   column on the left-hand side?
10     someone says couple, the common plain, meaning of the         10      A. Yes.
11     word is two, correct?                                         11      Q. And do you see how in narrative it says
12               MR. MASSENA: Objection.                             12   "abs" and that stands for "absent", correct?
13        Argumentative, Your Honor.                                 13      A. Correct.
14               THE HEARING OFFICER: I think it is                  14      Q. Slash did not attend.
15        counsel. I mean, he's stated that he doesn't               15      A. Correct.
16        know exactly how many.                                     16      Q. So wouldn't it be fair to say that you did
17               MS. KIM: Okay.                                      17   not show up for that meeting?
18               THE HEARING OFFICER: I did hear him                 18      A. No it's not fair.
19        initially use the word couple and then he had              19      Q. Oh you did show up for that meeting.
20        some further testimony.                                    20      A. Yes.
21        Q. Was it you missed less than five meetings?              21      Q. Oh you did, okay.
22        A. I'm sorry?                                              22      A. There was no meeting at that time.
23        Q. Did you not attend less than five--                     23      Q. There was no meeting at all?
24        A. [Interposing] I do not have a number in my              24      A. No one attended. I spent five minutes in
25     head as to how many.                                          25   that room by myself and then when I left this I




                                                               621                                                               623
 1       SEVERIN - CROSS - KIM                                        1     SEVERIN - CROSS - KIM
 2         Q. Okay. Now for each of the common planning               2   strongly believe that it was fabricated. The date
 3     meetings, every time one was convened there were sign          3   may have been inappropriately upgraded.
 4     in sheets, correct?                                            4      Q. Who fabricated it?
 5         A. Correct.                                                5      A. I'm not aware. I'm not at liberty to
 6         Q. And if you attended a common planning                   6   explain who or know who. But I know I was in room
 7     meeting you would sign your name saying I attended,            7   101 12/23 which was the day before we went on the
 8     correct?                                                       8   break. And when I finished, I walk away. I went by
 9         A. Correct, but several--                                  9   and then we had a party that day at school.
10         Q. [Interposing] Okay so that's a yes or no,              10      Q. Okay.
11     yes.                                                          11      A. Yes.
12         A. Oh, oh, correct, yes.                                  12      Q. Okay. So it's your testimony that this
13         Q. Okay.                                                  13   document here which says that you, someone wrote
14         A. I'm sorry.                                             14   "absent/did not attend". This was fabricated?
15         Q. And you were here when I didn't note if it             15      A. I'm assuming it was, yes.
16     was Principal Dorcely or the AP, there were several           16      Q. Okay. But you don't know who did it?
17     numerous sign in sheets for the common planning               17      A. I'm not at liberty to know who.
18     meetings that were entered into evidence. Do you              18      Q. You've seen this document before, correct?
19     recall that?                                                  19      A. It was shown to me here, yes.
20         A. Yes.                                                   20      Q. Okay. And you saw the other documents in
21         Q. Okay. And just as an example I want to                 21   evidence that were entered in, entered by either the
22     show the witness Department Exhibit number 14.                22   principal or AP Barnett regarding the numerous other
23               MR. MASSENA: Okay.                                  23   common planning meetings where you are alleged to
24         Q. Now with respect to that meeting, Dr.                  24   have been absent from, correct?
25     Severin, that was for a common planned meeting that           25      A. Correct.




                Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 43
                                                               624                                                                626
 1       SEVERIN - CROSS - KIM                                        1     SEVERIN - CROSS - KIM
 2         Q. Okay. And so that would be Department                   2   meetings, what period were they held?
 3     Exhibit number 18.                                             3      A. Sixth period.
 4                THE HEARING OFFICER: Do you want to                 4      Q. Okay. And what period did you have the
 5         take a look at that one, or -- [00:01].                    5   disciplinary meetings--
 6         Q. So I would have the witness look at, I                  6      A. [Interposing] Sixth period.
 7     think it's starting from October 15, 2015.                     7      Q. Okay. So for the entire sixth period for
 8         A. I am aware--                                            8   any of these entries, sign in sheets, you were at a
 9         Q. [Interposing] Okay, just--                              9   disciplinary with the principal or the AP. That's
10                THE HEARING OFFICER: [Interposing]                 10   why you couldn't attend the common planning meeting.
11         Wait for a question.                                      11   That's your testimony?
12                MR. SEVERIN: Oh, I'm sorry.                        12      A. Yes.
13                THE HEARING OFFICER: -- [00:01].                   13      Q. Okay. So for these stack of sign in
14         Q. So the documents that have been entered                14   sheets, the absences, you're saying, they were not,
15     into evidence, this batch of document, you've seen            15   the word absence wasn't written there. They were
16     them before testifying today, right?                          16   fabricated by anyone?
17         A. Correct.                                               17      A. No but December 23rd I know I was at that
18         Q. And you would agree with me that a number              18   common planning meeting December 23rd but there was
19     of these documents, the sign in sheets have you               19   no one there.
20     listed as absent, correct?                                    20             MR. MASSENA: Okay. May we go off
21         A. Correct.                                               21      the record for a moment?
22         Q. So why does it have you listed as absent if            22             THE HEARING OFFICER: Sure, let's go
23     you attended the vast majority of these meetings              23      off the record.
24     except for perhaps, maybe a couple or so that you say         24             [OFF THE RECORD, conference, 03:11:17]
25     you did not attend?                                           25             [ON THE RECORD, conference, 03:11:17]




                                                               625                                                                627
 1       SEVERIN - CROSS - KIM                                        1     SEVERIN - CROSS - KIM
 2        A. Because I was being disciplined by                       2            THE HEARING OFFICER: All right, we're
 3     Principal Dorcely or Ms. Barnett.                              3      back on the record. Ms. Kim?
 4        Q. For, so in this batch of documents, if you               4      Q. Yes, just one moment please. Now Dr.
 5     were marked absent it's because you were being                 5   Severin, going back to, it was specification one
 6     disciplined by the principal or the AP?                        6   where you were accused of signing out and leaving the
 7        A. Most likely.                                             7   school building without approval at approximately
 8        Q. Most likely? Are you guessing?                           8   12:20 p.m.
 9        A. Yes.                                                     9      Now, you attended a disciplinary meeting with
10               MR. MASSENA: Objection, Your Honor.                 10   Principal Dorcely and Mark Satchell, correct?
11        A. I mean am I guessing, the answer is I was               11      A. Yes.
12     being disciplined by the principal or the assistant           12      Q. Okay. And at that time you were given an
13     principal.                                                    13   opportunity to respond to the allegation?
14        Q. For every single one of the dates                       14      A. Yes.
15     represented here where you are marked absent, is that         15      Q. And at that time, you did not bring up at
16     your testimony?                                               16   the meeting that you had told Ms. Towns, correct?
17        A. No.                                                     17      A. I'm sorry?
18        Q. Okay. So which dates were being                         18      Q. At the meeting with Principal Dorcely and
19     disciplined and which dates were you not?                     19   the UFT rep, Mr. Satchell, you did not bring up at
20        A. May I have the document to refresh my                   20   that meeting what you were alleging that you told Ms.
21     memory? If I'm not mistaken, there were several item          21   Towns that you were leaving early that day, correct?
22     that were entered into evidence regarding                     22      A. Yes, I did.
23     disciplinary meeting and their dates. Those dates             23      Q. You did bring it up?
24     could be cross referenced.                                    24      A. Yes.
25        Q. While that's being done, these common plan              25      Q. Okay. But you see this letter, Department




                Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                            07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 44
                                                              628                                                                630
 1       SEVERIN - CROSS - KIM                                       1     SEVERIN - CROSS - KIM
 2     number four. You've seen this before, correct?                2   past school year, 15/16, each class period is
 3         A. Yes.                                                   3   approximately how many minutes long?
 4         Q. And we've already established that even                4       A. Forty-five to 47 minutes with the first,
 5     though you claim that's what you said, you never              5   oh--
 6     submitted a rebuttal, correct?                                6             THE HEARING OFFICER: [Interposing]
 7         A. Correct.                                               7       Just keep your voice up please.
 8         Q. Okay. Now, you mentioned that for the                  8       A. Forty-five to 47 minutes with the first
 9     common planning meetings the purpose of that was for          9   period being, I think, 53 minutes, 6 minutes for
10     teachers who teach the same subject matter to get            10   announcements.
11     together to collaborate, right?                              11       Q. Okay. And for the last school year is it
12         A. Yes.                                                  12   fair to say that each school day, Monday through
13         Q. And for, obviously for pedagogical reasons,           13   Friday, was approximately eight periods or so?
14     correct?                                                     14       A. Yes.
15         A. Yes.                                                  15       Q. Okay. And so would you agree with me as a
16         Q. Okay. And you testified that there were               16   longtime educator, it's important for teachers to use
17     teachers there who were, I think you used the word           17   every single minute of each period for instruction?
18     "illegally" working on other things other than what          18       A. Definitely.
19     you would work on at a common planning meeting,              19       Q. Okay. I'm sorry. Just bear with me, I
20     correct?                                                     20   apologize. Okay. Now Mr. Massena asked you about
21         A. I do not remember if I said "illegally" but           21   another allegation with specification six where it's
22     yes, there were teachers there doing other things            22   alleged that on November 12, 2015 the allegation is
23     other than common planning.                                  23   that you left the school building during the school
24         Q. So other things, they were doing other                24   day without signing the teacher log in the main
25     things at the common planning meeting that they              25   office. And your testimony was that, the reason why




                                                              629                                                                631
 1       SEVERIN - CROSS - KIM                                       1     SEVERIN - CROSS - KIM
 2     weren't supposed to be doing, correct?                        2   you didn't sign the teacher log is because you did
 3        A. According to the circle of six, yes                     3   not leave that day.
 4     correct.                                                      4       A. Correct.
 5        Q. According to the contract?                              5       Q. So it's your testimony that from the start
 6        A. Yes.                                                    6   of that school day until the end of that school day,
 7        Q. Okay. Did you report any of them?                       7   until the last period finished, you never left the
 8        A. It's not my role to do that, no.                        8   school?
 9        Q. It's not your role to--                                 9       A. Correct.
10               MR. MASSENA: [Interposing] Objection,              10       Q. Okay. Now another allegation that Mr.
11        Your Honor.                                               11   Massena spoke to you about, I think you had mentioned
12               MS. KIM: Report other teachers for                 12   that on a particular, withdrawn. There was an
13        misconduct?                                               13   allegation where you are alleged to have allowed a
14               MR. MASSENA: Relevant.                             14   student to re-enter the building. Instead of using
15               THE HEARING OFFICER: There's an                    15   the main entrance where security is you allegedly
16        objection. Ms. Kim it seems a little bit of a             16   allowed the student to re-enter through exit one and
17        stretch to be asking the witness with regard to           17   two. Are you familiar with that allegation?
18        these particular charges and specifications               18       A. -- [00:01], yes.
19        whether or not he has an obligation to report             19       Q. You're aware, correct? Okay. And, okay,
20        other teachers. Do you want to be heard on                20   so at the main entrance there is security posted
21        this?                                                     21   there, correct?
22               MS. KIM: I'll withdraw.                            22       A. Correct.
23               THE HEARING OFFICER: Okay.                         23             MR. MASSENA: Objection, beyond the
24               MS. KIM: It's not a problem.                       24       scope.
25        Q. Now with respect to, for this particular               25             THE HEARING OFFICER: I think that




                Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                              07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 45
                                                              632                                                               634
 1      SEVERIN - CROSS - KIM                                        1     SEVERIN - CROSS - KIM
 2       this is charged misconduct and I do believe that            2      Q. So, okay. Going, the two years that you
 3       the Department has a right to cross examine on              3   were assigned to Urban Action Academy, how did you
 4       it. And I'm going to permit the question.                   4   get into the school?
 5              MR. MASSENA: If I could just expound                 5      A. Walked in the main entrance.
 6       on my objection.                                            6      Q. Okay so you are familiar with where the
 7              THE HEARING OFFICER: Yes, please.                    7   main entrance is, correct?
 8              MR. MASSENA: During direct testimony                 8      A. Correct.
 9       there was, actually during direct testimony                 9      Q. Okay. So let me ask you again. So for the
10       there was no direct evidence regarding this                10   two years or so that you've been assigned to Urban
11       particular specification. The principal                    11   Academy--
12       testified that he spoke to, he spoke to                    12      A. [Interposing] Okay.
13       Principal Minchalina [phonetic] and he also                13      Q. You walk through the main entrance every
14       testified that he spoke to Assistant Principal             14   day, correct?
15       Barnett. But he testified that he did not                  15      A. Correct, yeah.
16       observe the actual incident and he also                    16      Q. And it's fair to say that when you leave
17       testified that he did not see the video.                   17   the school day you also walk out of the main
18              And as Your Honorable Arbitrator said               18   entrance, correct?
19       the arbitrator will not make a, will not                   19      A. Correct.
20       substantiate a specification based totally on              20      Q. So, how many security or school safety
21       hearsay. Therefore, for those reasons, I                   21   agents were posted at the main entrance?
22       believe and especially considering the very                22      A. Oh, at least, one.
23       limited direct that I presented for this                   23      Q. Okay.
24       particular specification. I believe any cross              24      A. Yes.
25       into the underlying facts or the underlying                25      Q. And isn't it true that the reason why




                                                              633                                                               635
 1       SEVERIN - CROSS - KIM                                       1     SEVERIN - CROSS - KIM
 2        allegations are inappropriate for cross.                   2   there's a security officer or a school safety agent
 3               THE HEARING OFFICER: I disagree.                    3   posted there is to make sure that no one is
 4        Once a Respondent chooses to testify in this               4   trespassing, correct?
 5        forum he is opening himself up to cross                    5      A. Correct.
 6        examination. The Respondent had a choice to                6      Q. And that also with security being an issue,
 7        make at the outset whether to testify or not to            7   the security officer is also there to make sure that
 8        testify. That is his choice.                               8   students or other staff members or anyone entering
 9               Having made the decision to testify,                9   the building is not bringing any contraband with
10        I, the Department at this point may cross                 10   them, correct?
11        examine in regards to the charges in                      11      A. Correct.
12        specifications. Ms. Kim?                                  12      Q. Okay. And during the two years that you
13        Q. Yes, thank you. Now again, repeating, at               13   have been assigned to Urban Academy, everyone, staff
14     the main entrance there is security posted, correct?         14   memebers, administrators, students, any guests who
15        A. Correct.                                               15   came to the school, they all have to go through the
16        Q. And for this past school year, specifically            16   main entrance, correct?
17     in November of 2015, how many officers or school             17      A. Correct.
18     safety agents were posted at the main entrance?              18      Q. Okay. Dr. Severin, you're familiar with a
19        A. I do not know.                                         19   student named Student D?
20        Q. Okay. Was there at least one?                          20      A. Yes.
21        A. I do not know.                                         21      Q. Okay. Was this student in your class?
22        Q. There was security at the main entrance,               22      A. Yes.
23     correct?                                                     23      Q. Okay. Student D is a boy?
24        A. I do not know I was not at the main                    24      A. Girl.
25     entrance.                                                    25      Q. A girl, okay. Now it's your testimony, so




                Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 46
                                                               636                                                                638
 1       SEVERIN - CROSS - KIM                                        1     SEVERIN - CROSS - KIM
 2     on November 4, 2015 you did not allow Student D to,            2   Urban Academy, so the principal and none of the APs
 3     instead of going through the main entrance you did             3   informed you or other staff members that if you're
 4     not allow her to use exit one and two?                         4   going to be absent from work that you have to reach
 5         A. Correct.                                                5   out to the main office or to a supervisor?
 6         Q. And you did not tell Student D that she can             6             MR. MASSENA: Objection as to form.
 7     go with you so that she can get her phone at the end           7             THE HEARING OFFICER: Well do you
 8     of the fire drill?                                             8      understand the question?
 9         A. Correct.                                                9             MR. SEVERIN: No.
10         Q. Okay, you did not say that?                            10             THE HEARING OFFICER: All right, well
11         A. I did not say that.                                    11      that's the answer. If you don't understand the
12         Q. But on that date there was, was there a                12      question, we'll have to rephrase it.
13     fire drill?                                                   13      Q. So principal Dorcely never told you or the
14         A. Yes.                                                   14   other teachers if you're going to be absent from
15         Q. Okay. Now Dr. Severin, you've testified                15   work, you have to notify the main office or a
16     that for the allegations where you were accused of            16   supervisor?
17     failing to contact the main office or an immediate            17             MR. MESSINA: Objection as to other
18     supervisor to inform them of your being absent you            18      teachers. How does he know if the principal
19     said, I believe I'm just paraphrasing your testimony,         19      said that?
20     that you did fulfill your responsibility by                   20             THE HEARING OFFICER: I thought we had
21     contacting sub-central?                                       21      an answer, I thought we had a clear question.
22         A. Yes.                                                   22      Only because there was some overlapping
23         Q. Okay. And how long have you been with the              23      dialogue, I'm afraid Ms. Kim, I'm going to ask
24     DOE?                                                          24      you to repeat the question and let's get an
25                MR. MASSENA: Objection, asked and                  25      answer on the record. I'd like to know the




                                                               637                                                                639
 1       SEVERIN - CROSS - KIM                                        1     SEVERIN - CROSS - KIM
 2         answered, Your Honor.                                      2       answer.
 3               THE HEARING OFFICER: Oh that's okay.                 3             MS. DANA KIM: Okay.
 4         A. Since 1996.                                             4       Q. I hope I get this right on the fourth try.
 5         Q. Okay. So you've been with the DOE for                   5   So, in the two years that you've been at Urban
 6     approximately 20 years?                                        6   Academy, no administrator told you that if you're
 7         A. Yes.                                                    7   going to be absent from work, that you have to notify
 8         Q. Okay. And prior to coming to Urban                      8   the main office or an immediate supervisor?
 9     Academy, or you're saying while at Urban Academy you           9       A. No.
10     were not told that if you're going to be absent from          10       Q. Okay, so you were never told that?
11     school that you are to reach out to the main office           11       A. I was informed to contact sub central.
12     or to an immediate supervisor?                                12       Q. That's not my question, so again, your
13         A. Please explain--                                       13   question is no, no administrator told you not to go
14         Q. [Interposing] Okay. If it's confusing let              14   to the main office or--
15     me rephrase.                                                  15       A. [Interposing] Oh, no, no, no, no. Until I
16         A. Yeah.                                                  16   was given those disciplinary conferences with --
17         Q. So the two years that you've been at Urban             17   [00:01].
18     Academy no one told you, principal, APs, no one said          18       Q. So when you were given the letters to file,
19     to you or put you on notice that if you are going to          19   that's when you--
20     be absent from work that you are to notify them or            20       A. [Interposing] No, when I saw the specs,
21     someone in the main office?                                   21   etc., then I was informed that I had to.
22         A. I was instructed to contact sub-central,               22       Q. So when you were given the specifications,
23     yes, by the principal.                                        23   you were then aware that you have to notify the main
24         Q. That was not my question. My question to               24   office or a supervisor if you're going to be absent
25     you was during the two years that you've been at              25   from work?




                Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                              07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 47
                                                               640                                                                642
 1       SEVERIN - CROSS - KIM                                        1     SEVERIN - CROSS - KIM
 2        A. May I refresh my memory regarding the                    2       Q. Okay.
 3     specs?                                                         3       A. In other words, go ahead.
 4        Q. Yes, please.                                             4       Q. Okay, now Department's Exhibit number 5, if
 5        A. Because one of them said the specs, which                5   we can direct the witness to, it should be about
 6     one was it? I'm sorry.                                         6   after the letter to file, there is an APPR, annual
 7        Q. I'm talking about specifications nine, ten-              7   professional performance review evaluation form
 8     -                                                              8   attached and it's on the third page if we can have
 9        A. Yes, for example nine it says failure to                 9   the witness look at that.
10     contact immediate supervisor, but all throughout the          10             MR. MESSINA: Okay, on the third
11     two years, I was constantly reminded to call sub              11       page?
12     central. Yes.                                                 12       Q. And at the bottom where it's number three.
13        Q. Okay. All right so moving on to later you               13   Do you see that Dr. Severin?
14     touched briefly on lesson plans, so for specification         14       A. Yes.
15     11 where the allegation is that approximately on              15             MR. MESSINA: Is that 3B?
16     November 22nd, 2015 you failed to follow a directive          16             MS. KIM: It's just number three.
17     given by your administrators to supply period two             17       Q. It should be the third page of the APPR. I
18     lesson plans for three weeks to the administration            18   think you went too far.
19     and with respect to that allegation, Mr. Messina can          19       A. May I see what you're looking at?
20     you show him a copy of this one page?                         20             THE HEARING OFFICER: Did you say 3B?
21              MR. MESSINA: Sure.                                   21             MS. KIM: No, no, no, three, down
22              MS. KIM: Thank you.                                  22       here. This one right here.
23        Q. You can look at specification 11 and let me             23       A. Thank you.
24     know when you're finished.                                    24       Q. Take a look at that and please let me know
25        A. Yes. I'm done.                                          25   when you're finished.




                                                               641                                                                643
 1       SEVERIN - CROSS - KIM                                        1     SEVERIN - CROSS - KIM
 2         Q. Okay. Now with respect to that                          2      A. Um, it says schedule.
 3     specification, is it not true that you did not supply          3      Q. Okay, and you're finished looking at it?
 4     period two lesson plans for three weeks?                       4   There's not a question before you.
 5         A. I don't recall any directives per se.                   5      A. One second, yeah. I'm sorry. I'm
 6     Please rephrase the question. Repeat the question in           6   finished, yes.
 7     this specification.                                            7      Q. Okay. And the APPR, actually that was
 8         Q. Isn't it true as it is laid out in that                 8   generated by, excuse me, AP Barnett, correct?
 9     specification that you did not submit to                       9      A. Correct.
10     administration period two lesson plans for three              10      Q. And that was as a result of an observation
11     weeks?                                                        11   that took place?
12         A. That's not true.                                       12      A. Correct.
13         Q. Just one second.                                       13      Q. And I believe it was an informal
14         A. Uh-huh.                                                14   observation, correct?
15         Q. Okay, so I am looking at Department's                  15      A. Correct.
16     Exhibit number 5, so Dr. Severin, it's here, you said         16      Q. Okay. And based on that informal
17     that the allegation is not true, correct?                     17   observation of this APPR, AP Barnett, in her
18     Specification 11, that allegation is not true.                18   evaluator notes it basically laid out certain things
19         A. Eleven, that, yes.                                     19   that you could perhaps either improve upon or certain
20         Q. Okay, so are you saying that you did supply            20   expectations that she wanted you to meet, correct?
21     to the administration the period two lesson plans?            21      A. I cannot assume what Ms. Barnett want, no
22         A. This is unclear. I don't quite understand              22   I'm sorry.
23     the specification itself.                                     23      Q. Okay, but in the APPR there are additional
24         Q. Okay.                                                  24   evaluator notes from AP Barnett, correct?
25         A. It's reading.                                          25      A. Yes.




                Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 48
                                                               644                                                                646
 1       SEVERIN - CROSS - KIM                                        1     SEVERIN - CROSS - KIM
 2        Q. And you looked at number three which                     2      A. I'm sorry, yeah, yes, correct, yes.
 3     states, please schedule to meet with me for the next           3      Q. And isn't it true that AP Barnett, the
 4     three weeks starting the week of November 22nd and             4   reason why she wrote that is because you hadn't
 5     submit your period two lesson plans for my review and          5   submitted your period two lesson plans for her
 6     feedback by Thursday, November 18, 2015. You are               6   review.
 7     aware of that, correct?                                        7      A. Correct.
 8        A. The date just went backwards from the 22nd               8      Q. Okay. Did you ever submit them to her
 9     to November 18th. That's unclear to me.                        9   after that point?
10        Q. Okay. Number three says, correct me if I'm              10      A. I don't recall.
11     wrong, AP Barnett, let me break it down. She wanted           11             THE HEARING OFFICER: Is your question
12     to meet with you for the next three weeks starting            12      up--
13     November 22nd, correct?                                       13             [Crosstalk]
14               THE HEARING OFFICER: Let's have the                 14             MS. KIM: After that point.
15        witness have the document before him so that he            15      Q. So after the date of her writing that e-
16        can answer your questions. It's department                 16   mail to Dr. Severin, did you after that point submit
17        five. By my count it's four pages. It's the                17   the period two lesson plan?
18        third page of the APPR.                                    18      A. The date of the e-mail was December 2nd and
19        A. Okay.                                                   19   we had the cooling off.
20               THE HEARING OFFICER: You have                       20             THE HEARING OFFICER: Just the answer.
21        questions for the witness, Ms. Kim now that he             21      A. No, no, no.
22        has it in front of him.                                    22             THE HEARING OFFICER: Okay.
23        Q, Yes, so for number three, would you agree               23      A. Yes, no.
24     with me that what it says is AP Barnett wanted to             24      Q. But you previously testified that you did
25     start meeting with you for the next three weeks               25   submit the lesson plans.




                                                               645                                                                647
 1       SEVERIN - CROSS - KIM                                        1     SEVERIN - CROSS - KIM
 2     starting the week of November 22nd, correct?                   2       A. That was, I was confused by your question,
 3        A. Yes.                                                     3   yes.
 4        Q. And she also wanted you to submit your                   4       Q. Okay. Are you still confused?
 5     period two lesson plans for her review and feedback            5       A. Oh, no, no, I got cleared, yes, yes.
 6     by Thursday, November 18th, 2015, correct?                     6       Q. Okay, so, just to clarify, you did not
 7        A. Oh, okay, correct.                                       7   submit the period two lesson plans as directed in the
 8        Q. Okay and if you look at, if you could turn,              8   APPR by AP Barnett?
 9     keep on turning the page Dr. Severin, do you see what          9       A. Correct.
10     appears to be an e-mail, correct?                             10       Q. Okay. Now going to specification 12,
11        A. Uh-huh.                                                 11   specification 12 is the allegation that takes place
12        Q. And it's looking at the first e-mail, so                12   on September 11 of 2015.
13     this is reverse chronological order. It's an e-mail           13             MR. MESSINA: With the Arbitrator's
14     that Ms. Barnett sent to you and she cc'd Dr. Howell          14       permission - - [00:01].
15     and Principal Dorcely, correct?                               15             THE HEARING OFFICER: Thank you.
16        A. Correct.                                                16       A. Yes.
17        Q. Okay. Now if you look at the third                      17       Q. And I believe it was your testimony that
18     paragraph in her e-mail, she's asking you to submit           18   Ms. Fagan, your co-teacher, had expressed to you and
19     your period two lesson plans immediately, correct?            19   I'm paraphrasing here, that she and other teachers
20        A. Um, you said third paragraph? It says as                20   wanted to commemorate September 11, correct?
21     discussed briefly--                                           21       A. Correct.
22        Q. [Interposing] No, no, no, no, not there.                22       Q. So just refresh my recollection please as
23     Let me just--                                                 23   to, and if I get this wrong, she, when did she
24        A. [Interposing] Oh, the highlighted?                      24   approach you about commemorating September 11th?
25        Q. Yes.                                                    25       A. At the very beginning.




                Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 49
                                                               648                                                               650
 1       SEVERIN - CROSS - KIM                                        1     SEVERIN - CROSS - KIM
 2        Q. On September 11th?                                       2      Q. So that would be?
 3        A. Yes.                                                     3      A. Ms. Barnett and Dr. Howell.
 4        Q. Okay and you said that it was she and other              4      Q. And at that time they, correct me if I'm
 5     teachers who wanted to commemorate?                            5   wrong, one of them asked you for lesson plans?
 6        A. Other social studies teachers, yes.                      6      A. Principal Dorcely.
 7        Q. Okay. Did she say who those other teachers               7      Q. Okay. And it was your testimony that you
 8     were?                                                          8   did provide a lesson plan?
 9        A. There's about five. I mean, Amas                         9      A. Correct.
10     [phonetic], Omain [phonetic], Davis, -- , Casta               10      Q. Okay. IN what form was that lesson plan?
11     [phonetic].                                                   11      A. It was in hard copy that I showed Principal
12        Q. Did she name those teachers?                            12   Dorcely my lesson on the scientific revolution.
13        A. Oh, no, no, no. no. I'm saying, she said                13   However, it says it is totally in contradiction to
14     her and the other social study teachers, so I know            14   what was being shown and I said, I informed him that
15     them, that's why I just gave you those names.                 15   Ms. Fagan gave me and et cetera and asked that we up
16        Q. Okay and what is it specifically that Ms.               16   end that particular lesson that I had and do
17     Fagan said to you about how they wanted to                    17   something regarding September 11th.
18     commemorate the day?                                          18      Q. The lesson plan you showed him you said it
19        A. To paraphrase, she said myself and the                  19   was a hard copy on the scientific revolution,
20     other social study teachers, we plan to commemorate           20   correct?
21     the evening of September 11th and we're going to do           21      A. Correct.
22     activities around that, around the events for the day         22      Q. When you showed it to Principal Dorcely,
23     and I would like to do it, Minnie Fagan, I, "I would          23   where were you?
24     like to do that for this class," to which I responded         24      A. He had pulled me out of the classroom into
25     sure, no problems.                                            25   the hallway and informed me how it was unacceptable




                                                               649                                                               651
 1       SEVERIN - CROSS - KIM                                        1     SEVERIN - CROSS - KIM
 2        Q. Well in terms of, okay, so do some                       2   that I had something on being shown and the lesson
 3     activities around that, so what, did she express to            3   plan did not match that.
 4     you what it is that she wanted you to do or how she            4      Q. Okay, but it's your testimony that you did
 5     wanted you to assist?                                          5   provide a lesson plan?
 6        A. What she did was, um, of course I assisted,              6      A. Correct.
 7     but what she did was she wanted to show them a short           7      Q. Okay and with respect to--
 8     video clip reminding children at that time who were            8             MR. MESSINA: [Interposing] Objection,
 9     one or two years old to see what really happened and           9      Your Honor.
10     asked that they have discussion and followed by write         10             THE HEARING OFFICER: Yes?
11     ups. My way of helping at that time was to equally            11             MR. MESSINA: It's my recollection
12     solicit information from the children after viewing           12      that in terms of the characterization of the
13     the video and also again get the children to write,           13      witness's testimony, my recollection is that he
14     which we did.                                                 14      said he attempted to provide it and Dr. Dorcely
15        Q. So that was the, it would be fair to say                15      refused to accept it.
16     that was the lesson plan for that day? Was it for             16             THE HEARING OFFICER: Well let me put
17     the whole day or a specific period?                           17      the question to the witness. Is that your
18        A. That was from Ms. Fagan's period with me.               18      testimony?
19        Q. Which period was that?                                  19      A. Correct.
20        A. First period.                                           20             THE HEARING OFFICER: That you
21        Q. And so I believe your testimony was that on             21      attempted to provide it?
22     that date the principal, I don't know if you                  22      A. Correct.
23     mentioned any other individuals, came to your                 23             THE HEARING OFFICER: Okay. So with
24     classroom?                                                    24      that correction.
25        A. Yes. The principal and the two AP's.                    25      Q. When you say that you attempted to provide




                Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 50
                                                               652                                                                654
 1        SEVERIN - CROSS - KIM                                       1     SEVERIN - CROSS - KIM
 2     it to him, how did you attempt to provide it to him?           2   and you can see objection, I'm so sorry, not
 3         A. After he called me out into the hallway,                3   objection, instructional objective, I mean the title
 4     informed me that where was my lesson plan, I told him          4   of the lesson, the instructional objective, the do
 5     that it was on the scientific revolution, I walked             5   now, the mini lesson and all the different component
 6     back inside, came back with, to the hallway while he           6   that are to be in a lesson plan. That particular day
 7     was still waiting and I showed him, this is what I             7   the lesson that I showed Principal Dorcely consisted
 8     had planned for today prior to Ms. Fagan coming in             8   of all these elements; however, it was not about
 9     and asking to do something regarding September 11.             9   September 11 which was the activity showing in the
10         Q. Where were Dr. Howell and Ms. Barnett?                 10   class, but what I had planned to deliver prior to Ms.
11         A. They were inside the classroom.                        11   Fagan.
12         Q. Was Ms. Fagan also in the classroom?                   12       Q. Okay. And in terms of the September 11, if
13         A. Correct.                                               13   that was what was shown on the smart board, that was
14         Q. Okay. And you also testified about,                    14   the instructional objective that was shown.
15     withdrawn. When it comes to daily lesson plans, in            15       A. No. On the board at that time there was a
16     conjunction with the lesson plan, the teachers are            16   video showing, yes.
17     supposed to put their instructional objectives on the         17       Q. Was there anything at the time that
18     smart board or a board in the classroom, correct?             18   principal and the two AP's visited you that day, was
19         A. Correct.                                               19   there anything on the smart board?
20         Q. And with respect to the instructional                  20       A. The video.
21     objective, is that a mirror of what your lesson plan          21       Q. The video.
22     would be for the day?                                         22       A. Yes.
23         A. Correct.                                               23       Q. Okay. But not, it wasn't, that's separate
24         Q. Okay. So would it be fair to say that the              24   from the instructional objective, correct?
25     instructional objective that's on the board is just           25       A. I'm sorry. The smart board is like a




                                                               653                                                                655
 1       SEVERIN - CROSS - KIM                                        1     SEVERIN - CROSS - KIM
 2     sort of like a, is it like an outline of what the              2   projector. It's either you're showing the video or
 3     lesson plan is?                                                3   you're showing the actual objective or whatever the
 4         A. It's not an outline, it's a statement.                  4   writing is that the student is supposed to be
 5         Q. Okay. But it's something that, it's not                 5   following, so if the video is showing and there is no
 6     the entire lesson plan, but it takes basically the             6   way you would be seeing an instructional objective.
 7     gist of what the lesson plan is for the day?                   7      Q. So at the time that the principal and the
 8         A. I don't know if I can explain it to you,                8   AP visited your classroom, it was the video that was
 9     but.                                                           9   showing on the smart board?
10         Q. Tell me what the instructional objective               10      A. Correct. Correct.
11     is.                                                           11      Q. And in terms of your, the lesson plan for
12         A. Instructional objective is the goal,                   12   that day, it's your belief that the principal, again,
13     meaning it can be a statement. For example, students          13   this is just paraphrasing. Correct me if I'm wrong.
14     would learn what is the capital of New York?                  14   You believe that the principal had an issue with your
15         Q. And that instructional objective must be on            15   lesson plan because it didn't match up with what was,
16     the board or smart board for every day, every school          16   what you say was Ms. Fagan's agenda for that day.
17     day, every period?                                            17      A. Correct. Okay.
18         A. I don't know if you would allow me to say              18      Q. Okay and in terms of the plan for
19     this. The instructional objective is part of the              19   commemorating 9/11 that day, that's something that
20     lesson plan, right? In my case, for example, all my           20   was determined between you and Ms. Fagan.
21     lesson plans are always displayed on the smart board          21      A. No.
22     for anyone to walk in to see. From the first day              22      Q. Okay.
23     that I walk into Urban Action Academy, to the last            23      A. It was Ms. Fagan and the other social
24     day I was there, my computers can document each and           24   studies teacher; however, I had my lesson following
25     every single lesson that I've taught at the school            25   the curriculum guideline on the scientific




                Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 51
                                                               656                                                                658
 1       SEVERIN - CROSS - KIM                                        1     SEVERIN - CROSS - KIM
 2     resolution.                                                    2             THE HEARING OFFICER: So alleged,
 3        Q. And so again, so just to be clear, the 9/11              3      okay.
 4     commemoration was something that you and Ms. Fagan             4      Q. Okay. So did you in fact submit the
 5     did jointly along with the other teachers who had              5   electronic grades.
 6     spoken with her about what their desires were for              6      A. Yes.
 7     commemorating that day, correct?                               7      Q. When?
 8        A. I did not speak with the other teachers.                 8      A. I don't have the information right in front
 9        Q. I understand that, but--                                 9   of me right now as to the exact date and time.
10        A. [Interposing] Oh, yes.                                  10   However, I do remember that there was a chain of e-
11        Q. But it's your understanding, correct?                   11   mail that was sent between myself and AP Barnett
12        A. Yes.                                                    12   regarding those grades. If I'm not mistaken, the
13        Q. Okay. Now if we can move on to                          13   June, the specific dates in 13, that particular e-
14     specification 13. Now please read that specification          14   mail was sent on the 14th, if I'm not mistaken. And
15     to yourself, Dr. Severin and let me know when you are         15   regarding the May 29th, again Your Honor, please if I
16     finished.                                                     16   don't remember the exact date, I don't have a
17        A. Correct.                                                17   refresher, it was submitted in a timely manner.
18        Q. Actually if you could also look at                      18      Q. So it's your testimony that for the two
19     specification 14.                                             19   specifications where you were alleged to have not
20        A. Uh-huh. Correct.                                        20   submitted electronic grades, you were saying that you
21        Q. Finished?                                               21   did in fact submit those grades.
22        A. Yes.                                                    22      A. Correct.
23        Q. Okay so you had an opportunity to look at               23      Q. Okay. Okay, now, I'm sorry. What did you
24     both 13 and 14, correct?                                      24   say for specification 13 for marking periods three
25        A. Correct.                                                25   and four? When did you say that you submitted your




                                                               657                                                                659
 1       SEVERIN - CROSS - KIM                                        1     SEVERIN - CROSS - KIM
 2         Q. Now as a classroom teacher, one of your                 2   grades?
 3     duties and responsibilities is to submit grades in a           3       A. As I mentioned I my response, I do not
 4     timely manner, correct?                                        4   remember the exact date and time, but I believe it
 5         A. Correct.                                                5   was submitted prior to June 15th.
 6         Q. And would you agree with me that the reason             6       Q. Okay. Now, isn't it true, so when you
 7     why that they have to be submitted in a timely manner          7   submitted the grades, in what form? How did you
 8     is because if you don't do that, then student                  8   submit the grades?
 9     commotions could be sort of held up and it could also          9       A. E-mail.
10     compromise the student's ability to graduate.                 10       Q. To whom?
11         A. That's - - .                                           11       A. It was e-mailed to assistant principal
12         Q. Okay, so you're aware of how important it              12   Barnett.
13     is for all teachers to submit grades in a very timely         13       Q. And isn't it true that when you sent her
14     manner.                                                       14   the first e-mail you did not actually attach
15         A. Yes.                                                   15   anything?
16         Q. Okay. Now with respect to the two                      16       A. I was under the impression I did, but it
17     specification, 13 and 14, now you are aware that you          17   turned out that it was not attached.
18     are being charged with failing to follow the                  18       Q. And did you, and isn't it true that you
19     directive given by the administrators to supply               19   then attempted to send the grades again?
20     electronic grades for at least for specifically 13,           20       A. Right away.
21     marking the periods three and four, correct?                  21       Q. By e-mail to Ms. Barnett?
22         A. So alleged.                                            22       A. Correct.
23                THE HEARING OFFICER: I'm sorry? I                  23       Q. And then isn't it true that on your second
24         didn't hear you.                                          24   attempt, you actually e-mailed the wrong file?
25         A. So alleged.                                            25       A. Yes, that's what, yes exactly.




                Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-14-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 52
                                                               660                                                                        662
 1       SEVERIN - CROSS - KIM                                        1     SEVERIN - CROSS - KIM
 2         Q. Okay. And the deadline for the submission               2            THE HEARING OFFICER: Okay. Not
 3     of the grades was June 15th, 2015?                             3      hearing anything further that needs to be
 4         A. Correct.                                                4      addressed, let's now go off the record. Thank
 5         Q. Okay and it's your testimony that you sent              5      you.
 6     the first e-mail to AP Barnett before the deadline?            6            MS. KIM: Thank you.
 7         A. Yes.                                                    7            MR. MESSINA: Thank you.
 8         Q. Okay. Well isn't it true that at the                    8            (The hearing adjourned at 5:15 p.m.)
 9     disciplinary conference you told principal Dorcely             9
10     that you submitted them on June 17, two days after            10
11     the deadline?                                                 11
12         A. I do not remember that meeting. I                      12
13     understand that there is a write up that documented           13
14     that. The best recollection would be the chain of e-          14
15     mail that was sent and the directives that were given         15
16     regarding the date and time would definitely clarify          16
17     the record.                                                   17
18         Q. The second e-mail that you sent where it               18
19     was the wrong file, when did you send that?                   19
20         A. I do not know the exact date, but if there             20
21     was an e-mail, it would have shown the date and time.         21
22         Q. But you don't have those e-mails?                      22
23         A. I was not anticipating producing that. I               23
24     didn't know you were going to ask that question?              24
25         Q. Do you still have those e-mails?                       25




                                                               661                   CERTIFICATE OF ACCURACY                        663
 1       SEVERIN - CROSS - KIM                                            I, Trisha Ruckart, do hereby certify that the foregoing
 2        A. I could look into my e-mail and sent box                     typewritten transcript of proceedings in the matter of New
 3     and see.                                                           York City Department of Education v. Dr. Jean Richard
 4               MS. KIM: Mr. Messenia if I could have                    Severin, File No. 29298 was prepared using the required
 5        the witness produce these e-mails?                              transcription equipment and is a true and accurate record
 6               MR. MESSINA: Sure. Can we go off the                     of the proceedings to the best of my ability. I further
 7        record for a second?                                            certify that I am not connected by blood, marriage or
 8               THE HEARING OFFICER: Sure, let's go                      employment with any of the parties herein nor interested
 9        off the record.                                                 directly or indirectly in the matter transcribed.
10               [OFF THE RECORD]                                         Signature:
11               [ON THE RECORD}                                          Date:________July 19, 2016____________________
12               THE HEARING OFFICER: I think we're
13        talking about the e-mail.
14               [Laughter]
15               THE HEARING OFFICER: All right, so
16        given the time of day, we're going to conclude
17        today's hearing. In off the record discussion
18        it was agreed that we are going to reconvened on
19        Monday, July 25 at 1:00 p.m. and if need be, the
20        case will continue until Tuesday, July 26th. Is
21        there anything further that needs to be
22        addressed? I first turn to the department.
23               MS. KIM: No.
24               THE HEARING OFFICER: Respondent?
25               MR. MESSENIA: No.




                Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                       07-14-16 SED No. 29,298 In the Matter of Mr. Severin
Sheet 53
                Student Index
                                             664
 Ashley Webber, Student A
 Anisha John [phonetic], Student B
 Sidney Bowery, Student C
 Javinska Bernadine [phonetic], Student D




           Ubiqus Reporting, Inc. 07-14-16 SED No. 29,298 In the Matter of Mr. Severin
                   07-25-16 SED No. 29,298 In the Matter of Mr. Severin
 Sheet 1
                      THE STATE EDUCATION DEPARTMENT
                 THE UNIVERSITY OF THE STATE OF NEW YORK


                      In the Matter of
              NEW YORK CITY DEPARTMENT OF EDUCATION
                             v.
                    JEAN RICHARD SEVERIN
   Section 3020-a Education Law Proceeding (File #29,298)



DATE:                           July 25, 2016

TIME:                           1:00 p.m. to 5:10 p.m.

LOCATION:                       NYC Department of Education
                                Office of Legal Services
                                100 Gold Street, 3rd Floor
                                New York, NY 10038

BEFORE:                         JAMES BROWN, ESQ.
                                HEARING OFFICER

APPEARANCES:             FOR THE COMPLAINANT:
                              DANA KIM, ESQ., of Counsel
                              NYC Department of Education
                              Office of Legal Services
                              49-51 Chambers Street
                              New York, NY 10007
                              Telephone: (212) 374-6741
                              dkim14@schools.nyc.gov

                         FOR THE RESPONDENT:
                             ALAIN MASSENA, ESQ.
                              Massena Law P.C.
                              305 Broadway, Suite 1001
                              New York, NY 10007
                              Telephone: (212) 766-1700
                              avm@massenalaw.com
           Ubiqus Reporting, Inc. 07-25-16 SED No. 29,298 In the Matter of Mr. Severin
                          07-25-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 2
                 Table of Contents                                                                                      668
                   OPENING STATEMENT                             1   JEAN RICHARD SEVERIN - 07/25/16
       NAME:                  PAGE:                              2          MS. DANA KIM: Yes, Dana Kim, for the
       [None]                                                    3   Department. Good afternoon.
                    WITNESS EXAMINATION                          4          THE HEARING OFFICER: Good afternoon.
       NAME:                        PAGE:                        5          MR. ALAIN MASSENA: Alain Massena, for
       J. Severin:                                               6   the Respondent. Good afternoon.
             Cross (cont.) by Kim         670                    7          THE HEARING OFFICER: Good afternoon
             Redirect by Massena          755                    8   to you. And I'll note for the record that the
             Voir Dire by Kim            758                     9   Respondent is also present here with us. When
             Redirect (cont.) by Massena 760                    10   we left off last, we were in the middle of the
       J. Duncan:                                               11   cross examination of the Respondent. Ms. Kim,
             Sworn                   738                        12   are you ready now to continue?
             Direct by Massena           738                    13          MS. KIM: Yes.
             Cross by Kim              748                      14          [Crosstalk]
                       CLOSING STATEMENT                        15          MR. MASSENA: [Interposing] And, Your
       NAME:                        PAGE:                       16   Honor, I would like to--
       [None]                                                   17          THE HEARING OFFICER: [Interposing]
                                  EXHIBITS                      18   I'd just like to remind Dr. Severin that he is
       RESPONDENT                  DESCRIPTION I.D. IN EV.      19   still under oath. Mr. Massena, you'd like to be
       13 Email, substitute for original exhibit 760 760        20   heard?
     DEPARTMENT OF EDUCATION DESCRIPTION I.D. IN EV. 21                     MR. MASSENA: Yes, just prior to
       32 Letter to file regarding showing video 724 725        22   continuing redirect, I did turn over--continuing
             in class room with lights off                      23   cross--I did turn over to the Department, I
                                                                24   turned over the completed email that was
                                                                25   discussed. I believe it was Respondent's Number
                                                            667                                                         669
 1         JEAN RICHARD SEVERIN - 07/25/16                       1   JEAN RICHARD SEVERIN - 07/25/16
 2                (The hearing commenced at 1:00 p.m.)           2   13. I turned that over to the Department of
 3                THE HEARING OFFICER: Good afternoon.           3   Education. Also, the Department made a
 4         My name is James A. Brown. I am the Hearing           4   discovery request regarding the notes of Mr.
 5         Officer duly appointed pursuant to New York           5   Satchell. As to the notes, I was able to
 6         State Education Law, Section 3020-a, its rules        6   acquire some notes; however, I am going to
 7         and regulations, as well as the contractual           7   object to those notes being turned over, as the
 8         provisions by and between the United Federation       8   privacy, the confidentiality between the union
 9         of Teachers and the New York City Department of       9   in terms of the union.
10         Education. We are here today in the matter of        10          THE HEARING OFFICER: Let's go off the
11         Jean Richard Severin, SED File Number 29,298.        11   record for a moment.
12         This is a continuing matter. I was just advised      12          [OFF THE RECORD, Conference 0:02:04]
13         by the Department's counsel that private counsel     13          [ON THE RECORD, Conference 0:02:04]
14         for the Respondent is running a little bit late.     14          THE HEARING OFFICER: So, in a brief
15         We're going to go off the record while we await      15   off the record conversation by and between the
16         his arrival. Thank you.                              16   parties and myself, it appears that we have
17                [OFF THE RECORD, Waiting for                  17   resolved this outstanding issue regarding the
18         Respondent counsel 1:01 p.m.]                        18   disclosure of certain notes taken by the UFT
19                [ON THE RECORD, Waiting for Respondent        19   representative. We're going to revisit this
20         counsel 2:14 p.m.]                                   20   matter later in the afternoon, and it's my
21                THE HEARING OFFICER: On the record.           21   understanding that after Respondent's counsel
22         All right, so we're back on the record after         22   reviews said notes, a certain disclosure will be
23         some earlier unavoidable delay. We're ready to       23   made to the Department. Ms. Kim, are you ready
24         start. Let's just note appearances, beginning        24   to continue now with the cross examination?
25         on my left.                                          25          MS. KIM: Yes.
               Ubiqus Reporting, Inc. 07-25-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-25-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 3
                                                              670                                                                672
 1         JEAN RICHARD SEVERIN - 07/25/16                           1     SEVERIN - CROSS - KIM
 2               THE HEARING OFFICER: Please do.                     2      Q. Okay. So, if you didn't write it, then
 3               MS. KIM: Thank you, Arbitrator Brown.               3   someone else possibly could have written that--
 4         CROSS EXAMINATION (CONT.)                                 4      [Crosstalk]
 5         BY MS. KIM                                                5             MR. MASSENA: [Interposing] Objection,
 6         Q. Good afternoon, Dr. Severin.                           6      it's speculation, Your Honor.
 7         A. Good afternoon.                                        7             THE HEARING OFFICER: I'll sustain.
 8         Q. Now, just going back to one of the                     8      Q. So, it's your belief that possibly someone
 9     allegations, Specification three talks about how you          9   had fabricated that?
10     failed to attend a common planning meeting on                10             MR. MASSENA: Objection, Your Honor.
11     December 23rd, 2015. Do you remember that?                   11             THE HEARING OFFICER: No, I think
12         A. Yes.                                                  12      that, no, overruled. I'll allow that question.
13         Q. Okay. And I believe your--                            13      A. The term fabricated, as mentioned earlier,
14               COURT REPORTER: [Interposing] Speak                14   was just something that was said and for lack of
15         up.                                                      15   better word, but I'm not insinuating. I am not
16         Q. I believe your testimony was that you                 16   saying that somebody fabricate it. What I'm--my
17     attended that meeting, but that someone had                  17   answer is that I went to the room 12:15. By 12:22 I
18     fabricated that you were absent, correct, or had             18   walked back to my room. And when I was called in for
19     written on the sign in sheet that you were absent.           19   a disciplinary meeting, there was this paper that was
20         A. I did not say that it was fabricated. I               20   signed with several people on it, but there was no
21     said perhaps it may have been fabricated, but I know         21   one there.
22     I attended. There was no one at the meeting.                 22      Q. Did you ever report it to anyone that the
23         Q. So, it's your belief that someone may have            23   entry on that sign in sheet was not accurate?
24     fabricated, on that sign in sheet, that you were             24      A. Did I ever--I didn't see it until just now.
25     absent?                                                      25      Q. At this hearing.
                                                              671                                                                673
 1       SEVERIN - CROSS - KIM                                       1     SEVERIN - CROSS - KIM
 2         A. No.                                                    2       A. Until the hearing, until the specs, until
 3         Q. Okay. What are you--what is it then that               3   the Specification that, yes.
 4     you were trying to say?                                       4       Q. So, when you finally were aware that there
 5         A. Well, what I am saying, is that when I                 5   was this inaccurate entry on that sign in sheet, did
 6     attended, after I got there and there was no one,             6   you report it to anyone?
 7     after about five, seven minutes I went back to my             7       A. There was then--
 8     room. And supposedly, this sign in sheet shows up,            8       Q. [Interposing] It's a yes or no question.
 9     but there was no one there.                                   9       A. Oh, no.
10         Q. Okay. So, you saw that sign in sheet,                 10       Q. Okay.
11     correct? It--                                                11       A. No.
12         A. [Interposing] Oh, no, no, no, no. There               12       Q. Now, going into Specification five, that
13     was no sign in sheet in the room. I was--                    13   Specification, if you remember, deals with a number
14         Q. [Interposing] No.                                     14   of common planning meetings that you failed to
15         A. --there by myself.                                    15   attend, correct?
16         Q. I am not talking about that day, but                  16       A. Yes.
17     subsequently for this case, you saw the sign in              17       Q. That was what the allegation was. And your
18     sheet, correct?                                              18   testimony, on the last date, was that you attended
19         A. Yes.                                                  19   all of the meetings; but if you did not, it was
20         Q. Okay. And on there, do you recall it had              20   because you were at disciplinary meetings with either
21     the letters, ABS, for absent, correct?                       21   the Principal or the AP, correct?
22         A. Yes.                                                  22       A. Yes.
23         Q. And so that is not something that you                 23       Q. Okay. And I believe you also testified
24     wrote, correct?                                              24   that when you were at the common planning meetings,
25         A. No.                                                   25   that you did not sign in sheets, correct?
               Ubiqus Reporting, Inc. 07-25-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-25-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 4
                                                               674                                                                676
 1       SEVERIN - CROSS - KIM                                        1     SEVERIN - CROSS - KIM
 2        A. Correct.                                                 2       A. Yes, for many of them, yes.
 3        Q. Okay. So, would you agree with me that the               3       Q. Okay. So, then why didn't you sign the
 4     procedure for these meetings was if you show up, then          4   sign in sheet if you were there?
 5     you sign on the sign in sheets to document that you            5       A. I don't know that.
 6     have attended the meeting, correct?                            6       Q. You didn't think it was important for you
 7        A. Correct.                                                 7   to--
 8        Q. So, why is it that, even though you say                  8       A. [Interposing] I don't know.
 9     that you attended these meetings, you never signed             9       Q. Let me finish my question.
10     the sign in sheet?                                            10       A. Oh.
11        A. Is that a yes or no question?                           11       Q. You did not think it was important for you
12        Q. No. I am asking you, if your testimony is               12   to document your own attendance at a common planning
13     that you attended these common planning meetings, why         13   meeting?
14     isn't it that you signed the sign in sheets to                14       A. I don't know, ma'am.
15     document your attendance?                                     15       Q. Okay. You don't have a reason.
16        A. I have signed many of the sign in sheets.               16             MR. MASSENA: Objection.
17        Q. Okay, but you just said you didn't sign in              17             THE HEARING OFFICER: No, no,
18     the sign in sheets, and that was your testimony on            18       overruled.
19     the last date as well.                                        19       A. I don't know, ma'am.
20        A. I'm in agreement with you. I said I have                20       Q. Why don't you know?
21     signed many of them. There are some that I didn't             21       A. I don't know.
22     sign.                                                         22       Q. Is it because you didn't feel like signing
23        Q. Your testimony, on the last date and just               23   it?
24     now, was that you did not sign the sign in sheets.            24       A. I don't know, ma'am.
25        A. I agree.                                                25             MR. MASSENA: Objection.
                                                               675                                                                677
 1       SEVERIN - CROSS - KIM                                        1      SEVERIN - CROSS - KIM
 2         Q. Okay, but now you are saying that you did               2              THE HEARING OFFICER: All right, let's
 3     sign the sign in sheets?                                       3       move on.
 4         A. I have signed many of them. I don't                     4              MS. KIM: Okay.
 5     understand the question.                                       5       Q. Now, the disciplinary meetings that you
 6         Q. Okay. Let me move on from that. So,                     6   were summoned to, by either the Principal or the
 7     you're saying you did sign many of the sign in                 7   Assistant Principal, you did not attend all of them,
 8     sheets. That's--                                               8   correct?
 9         A. [Interposing] Yes.                                      9       A. Excuse me?
10         Q. --your testimony right now.                            10       Q. The disciplinary meetings that you were
11         A. Yes.                                                   11   summoned to by either the Principal or the AP, isn't
12         Q. Okay. Now, the documents that are in                   12   it true that you did not attend every single one of
13     evidence for Specification five, for the rest of the          13   them?
14     allegations where you are alleged to have not                 14       A. I don't recall. Which, I mean, which spec
15     attended the common planning meetings, if the sign in         15   is that--
16     sheet says you were absent, so for those sign in              16       [Crosstalk]
17     sheets--                                                      17       Q. [Interposing] Okay, that's not a
18         A. [Interposing] Oh, for those sign in sheets,            18   Specification. You're not charged with not attending
19     no, I did not.                                                19   a disciplinary meeting, but I'm asking you, do you
20         Q. Okay. You did not what?                                20   remember that for the disciplinary meetings that you
21         A. Sign.                                                  21   were summoned to by the Principal or the AP, isn't it
22         Q. Okay.                                                  22   true that you did not attend all of those meetings?
23         A. Yes.                                                   23       A. What's the--okay, you're asking me if I
24         Q. But it's your testimony that you were                  24   attended all of the disciplinary meetings?
25     there.                                                        25       Q. Did you?
               Ubiqus Reporting, Inc. 07-25-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-25-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 5
                                                               678                                                                680
 1       SEVERIN - CROSS - KIM                                        1     SEVERIN - CROSS - KIM
 2        A. That's the question.                                     2   requested my UFT to attend for me.
 3        Q. Did you?                                                 3      Q. Okay. Thank you for that answer. Now,
 4        A. Yes, I mean--                                            4   going back to I'm now referring to Specification
 5        [Crosstalk]                                                 5   seven, now we already went over your testimony
 6        Q. [Interposing] Every single one of them?                  6   regarding the allegation where you failed to submit a
 7        A. No.                                                      7   mid-term exam for review and feedback. Do you
 8        Q. Okay. Isn't it true that for some of the                 8   remember that?
 9     disciplinary meetings you chose not to attend,                 9      A. Mid-term exam, yes.
10     correct?                                                      10      Q. Yes. And with respect to the mid-term
11        A. Yes.                                                    11   exam, would you agree with me that one of the reasons
12        Q. Okay. And that instead of your going to                 12   why teachers are asked to submit their mid-term exams
13     the meeting, your UFT representative went--                   13   for review and feedback is so that the administration
14        A. [Interposing] Oh, okay.                                 14   can know that the content is appropriate for testing?
15        Q. --in place of you, correct?                             15      A. Please repeat the question.
16        A. Yes, yes.                                               16      Q. Sure. Would you agree with me that one of
17        Q. Okay.                                                   17   the reasons why administrators have teachers submit
18        A. Now I understand where you were going, I'm              18   mid-term exams for review and feedback, prior to the
19     sorry.                                                        19   administration of the exam, is because the
20        Q. Okay. And isn't it true that the reason                 20   administration wants to make sure that the content
21     why you did not attend some of the disciplinary               21   that you're testing for is appropriate, correct?
22     meetings is because you refused to attend?                    22      A. Yes.
23        A. You don't know my reason.                               23      Q. And that the subjects or the content on the
24        Q. I am asking you--                                       24   mid-term exam covers topics that are in sync with the
25               THE HEARING OFFICER: [Interposing]                  25   subject that you are teaching and the class
                                                               679                                                                681
 1        SEVERIN - CROSS - KIM                                       1     SEVERIN - CROSS - KIM
 2         It's a question to you, Dr. Severin. Your job,             2   curriculum, correct?
 3         as the witness, is to answer the questions.                3       A. Yes.
 4                 MR. SEVERIN: Oh, she's asking my                   4       Q. Okay. Now, you are also charged with a few
 5         thought.                                                   5   allegations, where you were absent from work, but you
 6         A. Then no.                                                6   failed to notify the school or administration that
 7                 THE HEARING OFFICER: There's a                     7   you were absent, correct?
 8         question put to you, your answer?                          8       A. Correct.
 9         A. Yes. Can you repeat the question, please?               9       Q. Okay. And I believe your testimony was
10         Q. Isn't it true that for some of the                     10   that you did follow school policy by reaching out to
11     disciplinary meetings that you did not attend, the            11   SubCentral, correct?
12     reason why is because you refused to attend, correct?         12       A. Correct.
13         A. Refuse is a strong word.                               13       Q. And you also testified that prior to your
14         Q. Okay. So, what word would you use?                     14   receiving the Specifications in this case, you were
15         A. The environment created by the Principal               15   not aware that you were supposed to reach out to the
16     was so hostile that it was extremely toxic towards            16   school or to a direct supervisor, correct?
17     me. Afterwards, I would feel sick. I was feeling              17       A. No.
18     tired. I--                                                    18       Q. That wasn't your testimony on the last
19         [Crosstalk]                                               19   date?
20         Q. [Interposing] Okay. So--                               20       A. Please repeat that again.
21         A. --I would have headaches, so for my                    21       Q. Okay. Now, isn't it true also that you
22     preservation, some of these meeting were so toxic, it         22   testified before that you were not aware that you had
23     was best for me to just let him just write his                23   to notify the school or a direct supervisor that you
24     letters. Regardless of what I say, I will still be            24   were going to be absent from work. You were not
25     written up. So, that's why I didn't attend, and I             25   aware of this prior to being served with the charges
               Ubiqus Reporting, Inc. 07-25-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-25-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 6
                                                              682                                                               684
 1       SEVERIN - CROSS - KIM                                       1     SEVERIN - CROSS - KIM
 2     in this case.                                                 2      you're referencing a question you have already
 3         A. I do not remember, if you can refresh my               3      asked this witness on cross examination?
 4     memory with the answer, where I say that. I don't             4             MS. KIM: Yes, so--
 5     recall if I had said that.                                    5             THE HEARING OFFICER: [Interposing]
 6         Q. You don't remember if you said that.                   6      You're asking for--
 7         A. No.                                                    7             MS. KIM: --I asked him prior. He
 8         Q. You were not, okay.                                    8      didn't remember what his testimony was. So, I
 9                MS. KIM: Can we have a moment off the              9      was refreshing his recollection.
10         record?                                                  10             THE HEARING OFFICER: Presumably, this
11                THE HEARING OFFICER: Sure, let's go               11      is a spring board to some avenue of questioning
12         off the record.                                          12      you wish to put to--
13                MS. KIM: Okay.                                    13             MS. KIM: [Interposing] Yes, that is
14                [OFF THE RECORD, Conference 2:35 p.m.]            14      correct.
15                [ON THE RECORD, Conference 2:37 p.m.]             15             THE HEARING: --the witness, but you
16                THE HEARING OFFICER: Back on the                  16      have already asked him the question.
17         record.                                                  17             MS. KIM: Yes, yes.
18                MS. KIM: Now, I am looking at the                 18             THE HEARING OFFICER: Okay, please
19         transcript from our last hearing date, July 14.          19      proceed, let's go.
20         And I am on page 638 of the transcript. And if           20             MS. KIM: Yes.
21         I could have--I am going to show Mr. Massena             21      Q. So again, my question to you, Dr. Severin,
22         first. And then if you could hand that--give it          22   on the last date when you testified, isn't it true
23         to your client, please.                                  23   that you said that you did not know that you were
24                [Background conversation]                         24   supposed to reach out to the school or to a direct
25                MR. MASSENA: Six twenty eight, or                 25   supervisor with respect to being absent? You did not
                                                              683                                                               685
 1       SEVERIN - CROSS - KIM                                       1     SEVERIN - CROSS - KIM
 2        thirty eight, correct?                                     2   know about until you saw the specs in this case,
 3               MS. KIM: Yes.                                       3   correct?
 4               MR. MASSENA: Okay.                                  4      A. No.
 5        A. Yes.                                                    5      Q. That wasn't your testimony.
 6        Q. You read the transcript that was put in                 6      A. Allow me to finish my answer, please.
 7     front of you, correct, Dr. Severin?                           7      Q. It's a yes or a no, so it's no, correct?
 8        A. Yes.                                                    8      A. No.
 9        Q. And in looking at that, does that refresh               9      [Background noise coughing]
10     your recollection as to what your testimony was on           10      Q. You said that the school told you that you
11     the last date?                                               11   had to reach out to SubCentral.
12        A. Yes.                                                   12      A. All right.
13        Q. Right, and on the last date, did you not               13      Q. And that's the only directive that the
14     testify that you did not know, or you were not               14   school gave to you with respect to reporting an
15     informed, that you had to reach out to the school or         15   absence.
16     a direct supervisor as to an absence, correct?               16      A. Repeatedly.
17        A. We were repeatedly to contact SubCentral.              17            COURT REPORTER: Speak up.
18        Q. That was not my question to you.                       18            MR. SEVERIN: Okay.
19        A. Yes. I'm saying to you.                                19            COURT REPORTER: What was your answer?
20        Q. That was not question to you.                          20            MR. SEVERIN: Repeatedly, yes.
21        [Crosstalk]                                               21            COURT REPORTER: Thank you.
22               MR. MASSENA: Objection, Your Honor,                22      Q. And they gave you no other directive to
23        argumentative, Your Honor.                                23   reach out to the school or to a direct supervisor as
24               THE HEARING OFFICER: All right.                    24   to an absence.
25        Let's present the question again. Ms. Kim,                25      A. We are reminded--
               Ubiqus Reporting, Inc. 07-25-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-25-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 7
                                                               686                                                                688
 1       SEVERIN - CROSS - KIM                                        1     SEVERIN - CROSS - KIM
 2        [Crosstalk]                                                 2      Q. Okay. If that wasn't what you were told to
 3        Q. [Interposing] It's a yes or no.                          3   do, then why did you reach out to a supervisor or to
 4        [Crosstalk]                                                 4   the school?
 5               MR. MASSENA: [Interposing] He's                      5      A. Is that an if question, a yes or no?
 6        answering the question, Your Honor.                         6      Q. Why did you do that?
 7               MS. KIM: It's a yes or no question,                  7      A. That's a yes or no question?
 8        and it's not that difficult.                                8             THE HEARING OFFICER: It's not a yes
 9               MR. MASSENA: Objection, Your Honor,                  9      or no question--
10        argumentative--                                            10             [Crosstalk]
11               [Crosstalk]                                         11             THE HEARING OFFICER: [Interposing]
12               THE HEARING OFFICER: [Interposing]                  12      No, no, no, no, that's okay, it's okay. Let's
13        Hang on, let's--if you want a yes or no, Ms.               13      just try to get through the afternoon as
14        Kim, let's frame the question in the form that             14      efficiently as we can.
15        requires a yes or no answer, and we'll go from             15             MR. SEVERIN: Oh, okay.
16        there. So, why don't you repeat your question,             16             THE HEARING OFFICER: That, in my
17        please.                                                    17      estimation, was clearly not a yes or a no
18               MS. KIM: Okay.                                      18      question. It was more open ended and your
19        Q. So, what you were saying is that the school             19      answer is...?
20     never informed you that you had to reach out to the           20      A. Please repeat the question.
21     school or a direct supervisor to tell them that you           21      Q. If the protocol that you followed was to
22     were going to be out of work. The school never told           22   SubCentral because that's what the school told you to
23     you that you had to do that.                                  23   do, then why did you reach out to the school or to a
24               MR. MASSENA: I believe this was asked               24   supervisor to let them know that you were going to be
25        and answered, Your Honor.                                  25   absent from work?
                                                               687                                                                689
 1       SEVERIN - CROSS - KIM                                        1     SEVERIN - CROSS - KIM
 2               THE HEARING OFFICER: I thought, I                    2       A. Okay. My apologies for not understanding
 3        believe we have an answer to the question, Ms.              3   the question. As a courtesy, the school would say as
 4        Kim. It's my understanding that the                         4   a courtesy, inform your colleagues that you're not
 5        Respondent's testimony is that he was never                 5   going to be there, especially if you co-teach. At
 6        informed of that. You know, I'm allowing you                6   the same time, you are informed, but the most
 7        some latitude to follow up on that, but I think             7   important thing that, on the first meeting in
 8        the record is pretty clear in terms of this                 8   September, was contact SubCentral if you know you're
 9        witness' testimony and response.                            9   not going to be available for that day. Contact
10               MS. KIM: Okay.                                      10   SubCentral. I have contacted Principal Dorcely, Ms.
11        Q. Now, the two years that you were at Urban               11   Barnett, my co-teachers, Fagin, Zaike, Burlingame, on
12     Academy, if you were absent, the protocol that you            12   several occasions.
13     would follow is that you would always call                    13       Q. So, according to you, contacting an
14     SubCentral.                                                   14   administrator or someone at the school was just a
15        A. Yes.                                                    15   courtesy--
16        Q. Okay. And during the two years that you                 16       [Crosstalk]
17     were at the school, you never reached out to a                17       A. [Interposing] That is correct. That is
18     supervisor to let them know that you were going to be         18   what Principal Dorcely emphasized.
19     absent?                                                       19       Q. Okay.
20        A. Please rephrase the question. I don't                   20       A. It's courtesy to inform the person that
21     understand it.                                                21   you're not going to be there, and that they would be
22        Q. During the two years that you were at Urban             22   able to do what's necessary to cover their classes.
23     Academy, did you ever reach out to a supervisor or to         23       Q. So, according to your testimony, it wasn't
24     the school that you were going to be absent?                  24   a requirement to reach out to the members of the
25        A. Yes.                                                    25   school, but just a mere courtesy.
               Ubiqus Reporting, Inc. 07-25-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-25-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 8
                                                              690                                                               692
 1       SEVERIN - CROSS - KIM                                       1     SEVERIN - CROSS - KIM
 2        A. It, courtesy was emphasized, yes.                       2      A. Yes.
 3        Q. Okay. Now, I am going to show you what's                3      Q. Okay. So, you were on notice, with respect
 4     already in evidence as Department Exhibit Number 26.          4   to at least Principal Dorcely wanting you to teach
 5     And it's a letter to file from June 12th, 2015. Dr.           5   out to the school to let them know that you were
 6     Severin, you have seen that letter, correct?                  6   going to be absent from work, correct?
 7        A. Yes.                                                    7      A. Correct.
 8        Q. Okay. And in that letter, it talks about                8      Q. Okay. Now, Dr. Severin, with respect to
 9     your not calling the school ahead of an absence,              9   the September 11th, 2015, Specifications, where you
10     correct?                                                     10   testified that your co-teacher, and some of other
11        A. Correct.                                               11   Social Studies teachers, wanted to do a special
12        Q. Okay. And in this letter, it documents                 12   presentation to memorialize or commemorate September
13     what your response was, correct--                            13   11th, and you said that you attempted to show a
14        A. [Interposing] Yes.                                     14   lesson plan to Principal Dorcely, correct?
15        Q. --at the meeting?                                      15      A. I did. I did show Principal Dorcely a
16        A. Yes.                                                   16   lesson plan.
17        Q. Okay. And at that meeting, when you were               17      Q. Okay.
18     asked about why you did not reach out to the school,         18      A. Yes.
19     call them regarding your absence, you had responded          19      Q. Now, you testified, on the last date, that
20     saying since 1996 I have been teaching, even in the          20   I believe Principal Dorcely, how is it that he asked
21     school community. I never had any issue about being          21   you for the lesson plan?
22     absent or not calling, correct? That's what you said         22      A. When he came in, he saw the video showing.
23     in part, correct?                                            23   And then he saw that it was something different. So,
24        A. Yes.                                                   24   he called me outside, and then he asked me what is
25        Q. Correct, okay. And do you see how, in this             25   this, what's this, et cetera, where is the lesson
                                                              691                                                               693
 1       SEVERIN - CROSS - KIM                                       1      SEVERIN - CROSS - KIM
 2     letter, the conclusion that the Principal reaches is          2   plan. And I informed him, I said, Principal Dorcely,
 3     that your failure to adhere to school policy, in              3   I have my lesson plan on the scientific revolution.
 4     notifying the school in advance of your absence,              4   I left him standing there. I walked back inside. On
 5     constitutes neglect of duty, correct? Do you see              5   my desk, I took my lesson plan, and walked back. I
 6     that there?                                                   6   said, this is my lesson plan on the scientific
 7         A. Yes.                                                   7   revolution. Ms. Fagan came in and mentioned--Ms.
 8         Q. Okay.                                                  8   Fagan is my co-teacher--she came in and mentioned
 9         A. Okay.                                                  9   that they want to commemorate something regarding
10         Q. And this letter is dated June 12th, 2015,             10   September 11.
11     correct?                                                     11       Q. Okay, but I, I am not asking you about Ms.
12         A. Yes, that's immediately after he learn--              12   Fagan. I am asking you right now about your--
13         [Crosstalk]                                              13       [Crosstalk]
14         Q. [Interposing] Okay, your answer was yes,              14       A. [Interposing] I am answering your question.
15     correct?                                                     15       Q. --Principal Dorcely.
16         A. Correct.                                              16       A. Yes, he asked me. I went to my desk. I
17         Q. Okay. And this was issued prior to your               17   took the lesson plan, and I walked back out. I said
18     absences, the charges for the following school year,         18   this is the lesson plan on scientific revolution.
19     2015-2016, where you were absent from school,                19       Q. So, you showed it to him then?
20     correct?                                                     20       A. Yes.
21         A. I'm sorry, say that again?                            21       Q. Did he look at it?
22         Q. Okay. This letter predates the absences               22       A. He was not interested in that.
23     for which you were charged in this case, correct,            23       Q. Okay.
24     October 23rd, 26th, 2015, correct? And also for              24       A. It was, he was combative from day one. He
25     those two dates, correct?                                    25   already told me that--
               Ubiqus Reporting, Inc. 07-25-16 SED No. 29,298 In the Matter of Mr. Severin
                            07-25-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 9
                                                              694                                                               696
 1       SEVERIN - CROSS - KIM                                       1     SEVERIN - CROSS - KIM
 2        [Crosstalk]                                                2   that first email, correct?
 3        A. --he was going to write me. You asked me--              3      A. I thought I did.
 4        Q. [Interposing] Okay.                                     4      Q. Okay, but you did not, correct?
 5        A. --a question. Let me answer.                            5      A. I thought I did.
 6        Q. I am not interested in what he said to you              6      Q. But you did not, correct?
 7     from day one.                                                 7      A. I thought I did.
 8        A. No--                                                    8              THE HEARING OFFICER: Okay. Now,
 9        [Crosstalk]                                                9      we're moving on to a different question. The
10               THE HEARING OFFICER: [Interposing]                 10      question is now did you, in fact, to your
11        Hang on, hang on, hang on. Let's do this in an            11      knowledge, Dr. Severin--
12        orderly way.                                              12              DR. SEVERIN: [Interposing] Yes.
13               MR. SEVERIN: Okay.                                 13              THE HEARING OFFICER: --attach?
14               THE HEARING OFFICER: It's Ms. Kim's                14              DR. SEVERIN: Yes.
15        job to ask questions. Let's now move on to the            15              THE HEARING OFFICER: Okay.
16        next question.                                            16      Q. Okay, but it turned out that you did not,
17        Q. So, your testimony was that when Principal             17   correct?
18     Dorcely asked you for it, you went back into the             18      A. Correct.
19     class room, and you got the lesson plan.                     19      Q. And then when you were told that you did
20        A. Yes.                                                   20   not, you then emailed it again, correct?
21        Q. Where was the lesson plan?                             21      A. Right away, yes.
22        A. On my desk.                                            22      Q. And then the second time you emailed it, it
23        Q. Okay. It was sitting on your desk?                     23   was, in fact, the wrong file, correct?
24        A. Yes, it was a hard copy.                               24      A. Yes.
25        Q. It was in plain sight.                                 25      Q. Okay. And when you say you emailed it
                                                              695                                                               697
 1       SEVERIN - CROSS - KIM                                       1      SEVERIN - CROSS - KIM
 2        A. What does that mean?                                    2   right away, what do you mean by right away?
 3        Q. It was sitting right on your desk. So, if               3        A. As soon as I learned of the error, I
 4     anyone were looking at your desk at that time, they           4   rectified it, but I guess under the pressure to send
 5     would have seen this document on your desk?                   5   it, that's probably why I ended up sending the wrong
 6        A. Ms. Kim, I had so many different things on              6   file.
 7     my desk, but I know where my lesson plan was. I just          7        Q. Okay. So--
 8     went in and got it.                                           8        [Crosstalk]
 9        Q. Okay, but when Principal Dorcely, and the               9        A. [Interposing] Because there's multiple
10     two APs went into the class room, where were you in          10   files that share the same link, so the wrong one was
11     the class room?                                              11   attached.
12        A. I was in front by the projector, I mean by             12        Q. And the deadline for submitting those
13     the, yeah, projector, whatever they are showing the          13   grades were June 15, 2015, correct?
14     video.                                                       14        A. Correct.
15        Q. Okay. Now, on the last date, you gave                  15        Q. Okay. And your testimony was that the
16     testimony about the grades that you had to submit,           16   first email, at least you did submit it either on or
17     the E-G-G files, correct?                                    17   before the deadline?
18        A. Yes.                                                   18        A. Yes.
19        Q. Okay. And you mentioned that you had                   19        Q. Okay. Dr. Severin, in preparation for this
20     submitted it on time, but the first email that you           20   case, you've seen the documents that the Department
21     sent did not have an attachment, correct?                    21   turned over, correct?
22        A. I was informed, at this point, I had said              22        A. Yes.
23     that, yes.                                                   23        Q. As a part of its discovery request?
24        Q. Okay. I am not, well, you--isn't that the              24        A. Yes.
25     case you attached, or you did not attach a file to           25        Q. And with respect to the E-G-G files, you
               Ubiqus Reporting, Inc. 07-25-16 SED No. 29,298 In the Matter of Mr. Severin
                            07-25-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 10
                                                             698                                                                700
 1       SEVERIN - CROSS - KIM                                      1      SEVERIN - CROSS - KIM
 2     have seen the email exchange between you and Ms.             2       Q. Okay. And in looking at the email
 3     Barnett, correct?                                            3   exchanges, isn't it true that the first date that you
 4        A. Correct.                                               4   tried to submit the E-G-G files were actually the
 5        Q. Okay. And so let me--                                  5   date was June 17 and not either before June 15 like
 6               MS. KIM: I'd like to have the witness              6   you said?
 7        look at Department Exhibit Number 24,                     7       A. Yes.
 8        specifically five--                                       8       Q. Okay. And in looking at this email, isn't
 9               [Crosstalk]                                        9   it also true that if you look at the last two pages
10               THE HEARING OFFICER: [Interposing]                10   of this document, now isn't it true here, in looking
11        Let's take a break for a moment. We're going to          11   at these emails, that, and especially the last page,
12        take a two minute break, off the record, okay?           12   that as of June 23rd, 2015, as of that date, you
13               [OFF THE RECORD, Break 2:52 p.m.]                 13   still had not sent to Ms. Barnett your marked period
14               [ON THE RECORD, Break 2:56 p.m.]                  14   three or four grades, correct?
15               [Background conversation]                         15       A. That's inaccurate.
16               THE HEARING OFFICER: Ms. Kim?                     16       Q. These, what's represented in these emails
17               MS. KIM: Yes. Mr. Massena, I would                17   is inaccurate.
18        like to have the witness shown Department                18       A. Yes.
19        Exhibit Number 24, and you can to go to the              19       Q. Okay. So, what is inaccurate about it?
20        fourth page in this exhibit.                             20       A. What's inaccurate is if the deadline was
21               [Background conversation]                         21   the 15th, Ms. Barnett send it to me on the 15th.
22               MR. MASSENA: You said Department's                22   Something is inaccurate in this here. It says sent
23        Number 24?                                               23   from Ms. Barnett on Monday, 15th, at 7:10 p.m., and
24               MS. KIM: Twenty four, yes.                        24   here is my response. On the seventeenth I responded,
25               MR. MASSENA: Okay. Which spec was                 25   Ms. Barnett, here is the grade for the last marking
                                                             699                                                                701
 1       SEVERIN - CROSS - KIM                                      1     SEVERIN - CROSS - KIM
 2        that?                                                     2   period. And then it says I don't see anything. Ms.
 3               MS. KIM: That is 13.                               3   Barnett is saying, I'm assuming she is saying she did
 4               MR. MASSENA: Thirteen, okay.                       4   not see anything. And then that came on the
 5               MS. KIM: Yes.                                      5   eighteenth. So, at the end, the inaccuracy is it
 6               MR. MASSENA: Okay, Respondent Number               6   could not have been the deadline on the fifteenth for
 7        13?                                                       7   me to have, you know, receive it on the same day and
 8               MS. KIM: Yes.                                      8   submit it on the same day.
 9               MR. MASSENA: Okay, I'm sorry--                     9      Q. But correct if I'm wrong, even as, based on
10               [Crosstalk]                                       10   this email, as of June 23rd, 2015, you had not
11               MS. KIM: --Specification 13.                      11   submitted the grades, correct?
12               MR. MASSENA: Okay. Yes, I am showing              12      A. Like I say, this is inaccurate.
13        it to him.                                               13      Q. I am asking you. I am not talking about
14        Q. Dr. Severin, you can skip to the fourth               14   whatever inaccuracy you just talked about, but based
15     page of this document.                                      15   on the last document in this packet, if you could
16               MS. KIM: If I could have him look at              16   please turn to that page--
17        the document starting from that page on.                 17      A. [Interposing] Yes, go ahead.
18        Q. So, Dr. Severin, these documents in front             18      Q. --as you can see, as of June 23rd, 2015,
19     of you, you have seen them, correct, you have seen          19   you still had not sent to Ms. Barnett your grades for
20     this before?                                                20   the marking period three or four, correct?
21        A. Just one second. Okay, yes.                           21      A. This is definitely inaccurate. That's
22        Q. Now, based on this email exchange, are                22   incorrect.
23     they--they are, in fact, emails between you and Ms.         23      Q. So, this email is wrong, too.
24     Barnett, correct?                                           24      A. I am assuming, yes, it is, because--
25        A. Yes.                                                  25      Q. [Interposing] Okay--
                Ubiqus Reporting, Inc. 07-25-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-25-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 11
                                                              702                                                               704
 1       SEVERIN - CROSS - KIM                                       1     SEVERIN - CROSS - KIM
 2        A. --there is no way that Ms. Barnett                      2      Q. [Interposing] Dr. Severin--
 3     documented when she received the file from me.                3      A. --when she received it.
 4        Q. Okay--                                                  4      Q. You are saying that this email is
 5        A. [Interposing] So, I don't know. This is                 5   inaccurate.
 6     incomplete.                                                   6      A. Yes.
 7        Q. Your testimony is that this email is wrong.             7      Q. That what Ms. Barnett has represented in
 8               THE HEARING OFFICER: Which, hang on,                8   this email--
 9        which email are you referring to?                          9      A. [Interposing] Is inaccurate.
10               MS. KIM: The last page--                           10      Q. --is wrong.
11               THE HEARING OFFICER: [Interposing]                 11      A. Yes.
12        Thank you.                                                12      Q. It's incorrect.
13               MS. KIM: --of this packet.                         13      A. Yes.
14               THE HEARING OFFICER: I just want the               14      Q. Because you did submit your grades.
15        record to reflect--                                       15      A. Yes.
16               MS. KIM: [Interposing] Sure.                       16      Q. You submitted the correct E-G-G files for
17               THE HEARING OFFICER: -what you're                  17   marking period three and four.
18        referring to.                                             18      A. Correct.
19               MS. KIM: Sure.                                     19      Q. Okay. Do you have the emails for that?
20               MR. SEVERIN: Yes.                                  20      A. I didn't know I was going to be asked for
21        Q. The very last page, where it has in the                21   that right now.
22     middle in red, immediate action. So, you were saying         22      Q. Okay, but you do have emails showing that
23     that what is represented here in this email--                23   you did submit it to her.
24        [Crosstalk]                                               24      A. Normally, yes.
25        Q. --by Ms. Barnett to you, saying that she               25      Q. Within the deadline that is represented in
                                                              703                                                               705
 1       SEVERIN - CROSS - KIM                                       1     SEVERIN - CROSS - KIM
 2     still has not received your grades for the marking            2   this email?
 3     period three and four periods, this is inaccurate as          3      A. Stating the deadline--
 4     well.                                                         4      [Crosstalk]
 5         A. Yes.                                                   5      Q. [Interposing] My question to you is you
 6         Q. Okay. So, did you ever--when did you                   6   were saying--
 7     submit the grades to her?                                     7            MR. MASSENA: [Interposing] Objection.
 8         A. Ma'am, I don't know.                                   8      Q. --that you do have emails--
 9         Q. You don't know.                                        9            THE HEARING OFFICER: [Interposing]
10         A. I don't have that in front of me. I wasn't            10      Wait, there's an objection, hang on. There's an
11     preparing for that.                                          11      objection. Listen to the question, and to the
12         Q. Okay. So, just to clarify, this email is              12      best of your ability provide a response.
13     also inaccurate.                                             13            MR. SEVERIN: Okay.
14         A. Yes. I will say that, because I submitted             14            THE HEARING OFFICER: I think the
15     the grades, and it is of interest to the Court to            15      question is a bit different than the answering
16     find out a complete email, when did she receive the          16      you're offering.
17     grade from me.                                               17            MR. SEVERIN: Okay.
18         Q. Well, it says in her email, on the last               18            THE HEARING OFFICER: Thank you.
19     page, that as of 2:11 p.m., I have not received your         19      Q. So, what you are saying is you--that the
20     grades for marking period three or marking period            20   grades that you submitted, you submitted them within
21     four.                                                        21   the deadline period?
22         A. This is totally inaccurate.                           22      A. Yes.
23         Q. So, you're saying--                                   23      Q. Is that what you're saying?
24         [Crosstalk]                                              24      A. Yes.
25         A. [Interposing] I would like to see--                   25      Q. And you're saying that you do have these
                Ubiqus Reporting, Inc. 07-25-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-25-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 12
                                                               706                                                                708
 1       SEVERIN - CROSS - KIM                                        1     SEVERIN - CROSS - KIM
 2     emails showing that you submitted these grades within          2      A. No, it's not true.
 3     the deadline period.                                           3      Q. So, you did submit them.
 4        A. I don't have them with me, but I'm sure I                4      A. Yes.
 5     can produce that.                                              5      Q. Okay. Now, if you look at the letter,
 6        Q. Okay.                                                    6   paragraph two, you will see. Read that paragraph to
 7        A. Ms. Barnett has a record of when I                       7   yourself, please.
 8     submitted the grades.                                          8      A. Go ahead.
 9        Q. Oh, and what's in front of you right now is              9      Q. Ready?
10     not it.                                                       10      A. Yes.
11        A. No, it's not.                                           11      Q. Okay. So, when you were asked by the
12        Q. Okay.                                                   12   Principal why you didn't submit your E-G-G file for
13        A. It does show when I sent it, when I                     13   that particular date, do you recall your response
14     submitted the grades.                                         14   being I tried to submit my grades but it didn't go
15        Q. Okay. So, whatever Ms. Barnett has                      15   through?
16     represented in her emails is totally false and                16      A. Yes.
17     inaccurate?                                                   17      Q. Okay. And when the Principal asked you why
18        A. I would not say totally false.                          18   did you not inform me of this issue, do you recall
19        Q. But it's inaccurate--                                   19   saying to him, when I submitted the file and it
20        A. [Interposing] It's inaccurate.                          20   didn't go through, I realized once you sent me the
21        Q. --in your opinion.                                      21   email? Do you remember that?
22        A. Yes.                                                    22      A. Yes.
23        Q. Okay. Now, for Specification 14, Dr.                    23      Q. Okay. So, here you're saying that you did
24     Severin, that's the allegation where you failed to            24   submit the grades via email?
25     supply marking period two E-G-G files on or about May         25      A. Yes.
                                                               707                                                                709
 1        SEVERIN - CROSS - KIM                                       1     SEVERIN - CROSS - KIM
 2     29th, 2015. Now, for that Specification, okay. So,             2      Q. But the grades did not go through.
 3     this is Department Exhibit Number 25, Specification            3      A. Yes.
 4     14.                                                            4      Q. Okay. Is it similar--
 5                MS. KIM: Mr. Massena, if you can show               5      A. [Interposing] I was informed it didn't go
 6         the witness a copy, I would appreciate it.                 6   through.
 7                MR. MASSENA: Department what again,                 7      Q. Okay. And so because you didn't submit it,
 8         sorry?                                                     8   the email properly, you missed the deadline, correct?
 9                MS. KIM: It should be Department                    9             MR. MASSENA: Objection, Your Honor.
10         Number 25. It's Specification 14.                         10             THE HEARING OFFICER: Yes. I am going
11         Q. So, Dr. Severin, you have seen this letter             11      to sustain the objection just as to form.
12     before, correct?                                              12             MS. KIM: Okay, no problem.
13         A. Yes.                                                   13      Q. Now, the deadline that you were given was
14         Q. And this is something that you received and            14   May 29, correct?
15     signed for, correct?                                          15      A. Yes.
16         A. Yes.                                                   16      Q. Okay. And because you--the grades didn't
17         Q. And with respect to Specification 14, it's             17   go through, you missed that deadline, correct?
18     of a similar allegation as to the one--as to the one          18      A. Yes.
19     we just discussed, where you're alleged to have               19      Q. Okay. And if you look at the last page of
20     failed to submit your marking period two E-G-G files,         20   this document, if you look at the last page, please.
21     correct?                                                      21      A. Go ahead.
22         A. Yes.                                                   22      Q. If you could turn to the last page. Do you
23         Q. And for that particular date, May 29, 2015,            23   see that document, correct?
24     it's true--isn't it true that you did not submit the          24      A. Yes.
25     grades?                                                       25      Q. And it's an email exchange between you and
                Ubiqus Reporting, Inc. 07-25-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-25-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 13
                                                               710                                                                712
 1       SEVERIN - CROSS - KIM                                        1     SEVERIN - CROSS - KIM
 2     Principal Dorcely, correct?                                    2      A. Yes.
 3        A. Yes.                                                     3      Q. Okay. And that email, as you can see, is
 4        Q. Okay. And do you see how--I am going to                  4   right above the one that he wrote to you, correct?
 5     point where it says on May 29, 2015, at 9:19:03 Steve          5      A. Correct.
 6     Dorcely, he sent you an email below that, correct?             6      Q. And in your email, there is no mention
 7        A. Yes.                                                     7   about E-G-G files, correct?
 8        Q. And it says there that as of 7:03 p.m., I                8      A. That's correct.
 9     have not received your E-G-G files, correct?                   9      Q. And in your email, there is no attachment,
10        A. Yes.                                                    10   correct?
11        Q. Okay. And do you see, above that, is your               11      A. That is correct--
12     response to Principal Dorcely's email, correct?               12      Q. [Interposing] Okay, thank you. Thank you.
13        A. Yes.                                                    13      A. Okay.
14        Q. Okay. And in there, you don't talk about                14      Q. Thank you.
15     E-G-G files. You're just, you were telling him that           15             MR. MASSENA: Off the record for a
16     you can't report to work on that following Monday or          16      moment, please.
17     Tuesday, correct?                                             17             THE HEARING OFFICER: Sure, let's go
18        A. That is the distortion of this, of                      18      off the record.
19     Principal Dorcely because--                                   19             [OFF THE RECORD, Break 3:05 p.m.]
20        [Crosstalk]                                                20             [ON THE RECORD, Break 3:11 p.m.]
21              THE HEARING OFFICER: [Interposing]                   21             [Background conversation]
22        Hang on, hang on, hang on, hang on. Ms. Kim, if            22             THE HEARING OFFICER: Ms. Kim?
23        you believe that the witness is not being                  23             MS. KIM: Yes, thank you.
24        responsive to your question, please ask for my             24      Q. Now, Dr. Severin, with respect to emergency
25        intervention and ask me to direct the witness to           25   lesson plans, you're familiar with what they are,
                                                               711                                                                713
 1       SEVERIN - CROSS - KIM                                        1     SEVERIN - CROSS - KIM
 2        respond to your question.                                   2   correct?
 3               MS. KIM: Yes.                                        3      A. Yes.
 4               THE HEARING OFFICER: I really would                  4      Q. And you would agree with me that emergency
 5        like to keep the tone as civil as possible for              5   lesson plans are important because if, for example, a
 6        the balance of this hearing.                                6   teacher is out sick, then they can be utilized for
 7               MS. KIM: Yes.                                        7   someone to step in to teach the lesson, correct?
 8               THE HEARING OFFICER: So, why don't                   8      A. Yes, you mean in my opinion? I don't
 9        you--                                                       9   understand the question.
10               [Crosstalk]                                         10      Q. Okay, you don't understand the question.
11               THE HEARING OFFICER: [Interposing]                  11   Now, so tell me what an emergency lesson plan is.
12        No, that's fine. So, why don't you ask the                 12             MR. MASSENA: One moment, Your Honor.
13        question again and see if we can get an answer.            13      May we go off the record for a moment?
14        If you feel again it's not responsive, please              14             THE HEARING OFFICER: Okay, let's go
15        seek my intervention.                                      15      off.
16               MS. KIM: Yes, I will.                               16             [OFF THE RECORD, Conference 3:12 p.m.]
17        Q. So, Dr. Severin, again, above Principal                 17             [ON THE RECORD, Conference 3:13 p.m.]
18     Dorcely's email to you is your response to him,               18      A. The emergency lesson plan, basically
19     correct?                                                      19   teachers are supposed to go by them in case of
20        A. Correct. No, that's inaccurate.                         20   emergency.
21        Q. That is not your response--                             21      Q. Okay. And isn't it true that for each
22        [Crosstalk]                                                22   semester or term of the school year, it's a teacher's
23        A. [Interposing] That is not my response to                23   responsibility to have at least three of them on
24     him.                                                          24   hand, correct?
25        Q. Okay, but that is your email, correct?                  25      A. Yes.
                Ubiqus Reporting, Inc. 07-25-16 SED No. 29,298 In the Matter of Mr. Severin
                              07-25-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 14
                                                               714                                                                716
 1       SEVERIN - CROSS - KIM                                        1    SEVERIN - CROSS - KIM
 2         Q. Okay. And once those three are used, then               2      A. Yes.
 3     a teacher has to replenish them, correct?                      3      Q. Okay. And as of the date of that meeting,
 4         A. Yes.                                                    4   you, in fact, had not supplied the school with three
 5         Q. Now, for--I'm sorry, that was Specification             5   emergency lesson plans, correct?
 6     16. So, back in between January and February of                6      A. That's incorrect.
 7     2015, you were absent prior--from work prior to that           7      Q. That's incorrect?
 8     time period, correct?                                          8      A. Yes.
 9         A. Yes.                                                    9      Q. Okay. Your--
10         Q. And because you were absent, the school had            10      A. [Interposing] Bear in mind--
11     to utilize your emergency lesson plans, correct?              11      [Crosstalk]
12         A. Yes.                                                   12      Q. [Interposing] No, no, no, no.
13         Q. Okay. And with respect to your emergency               13      A. --twenty seventh.
14     lesson plans, I am going to show the witness what's           14      [Crosstalk]
15     in evidence as Department Exhibit Number 27, the              15             THE HEARING OFFICER: [Interposing]
16     second page. Now, Dr. Severin, look at that document          16      There is no question before you.
17     and let me know when you're finished.                         17             MS. KIM: Yes, yes.
18         A. Yes.                                                   18             MR. SEVERIN: Oh, okay.
19         Q. Okay. Now, that is an email that Ms.                   19      Q. So, the second paragraph where it starts
20     Townes [phonetic], the school secretary, sent to you,         20   during a meeting I asked, in there it documents what
21     correct?                                                      21   your response was at the meeting, correct?
22         A. Correct.                                               22      A. Mm hmm, yes.
23         Q. Okay. And in there, she is asking you,                 23      Q. Okay. And do you recall--
24     because you used up--or not that you have used it,            24      A. [Interposing] Wait, I'm sorry, do you ask--
25     but the school has used up your three emergency               25   you said--say that question again, I'm sorry.
                                                               715                                                                717
 1       SEVERIN - CROSS - KIM                                        1     SEVERIN - CROSS - KIM
 2     lesson plans. She asks you to replenish that supply,           2      Q. That your response was documented in the
 3     correct?                                                       3   second paragraph of this letter, starting it starts,
 4         A. Correct.                                                4   the paragraph starts during our meeting I asked you.
 5         Q. Okay, you can hand that back. And in the                5      A. Yes.
 6     email, it references two specific dates that you were          6      Q. Okay.
 7     absent, correct?                                               7      A. But that's not my full response.
 8         A. Correct.                                                8      Q. Sir, okay. And at that meeting, the UFT
 9         Q. January 6th and 7th, 2015?                              9   District rep, Charlie Turner [phonetic], was present?
10         A. Yes.                                                   10      A. Yes.
11         Q. And then her email is dated January 7th,               11      Q. Okay. And at the meeting, he spoke on your
12     2015, correct?                                                12   behalf, correct?
13         A. Yes.                                                   13      A. Yes.
14         Q. Okay. And the documents, the first page of             14      Q. Okay. And you spoke on your own behalf and
15     this is the letter to file that you received?                 15   he also spoke on your behalf?
16         A. Yes.                                                   16      A. I wouldn't say he spoke on my behalf. I
17         Q. Okay. And your signature is at the bottom?             17   don't remember the exact, you know. I remember I was
18         A. Yes.                                                   18   really slandered at that meeting--
19         Q. Okay. And in there, it was regarding, that             19      [Crosstalk]
20     letter is regarding a meeting that the Principal with         20      Q. [Interposing] Okay. So--
21     you regarding the three emergency lesson plans,               21      A. [Interposing] But I don't remember.
22     correct?                                                      22      Q. --did Mr. Turner, he spoke at the meeting,
23         A. Yes.                                                   23   correct?
24         Q. Okay. And the date of that disciplinary                24      A. Yes.
25     meeting was February 12th, 2015?                              25      Q. Okay.
                Ubiqus Reporting, Inc. 07-25-16 SED No. 29,298 In the Matter of Mr. Severin
                            07-25-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 15
                                                              718                                                               720
 1       SEVERIN - CROSS - KIM                                       1     SEVERIN - CROSS - KIM
 2                MS. KIM: I am showing the witness                  2      Q. Okay. Now, so it's your testimony that you
 3         what's in evidence as Department Exhibit Number           3   did schedule those sessions with the Principal.
 4         28.                                                       4      A. Yes.
 5         Q. Now, Dr. Severin, you have seen that letter            5      Q. Okay. Now, you proactively scheduled them
 6     to file, correct?                                             6   with the Principal.
 7         A. Yes.                                                   7      A. What does proactive mean?
 8         Q. And then if you would turn to the next                 8      Q. That you took the initiative, and you are
 9     page, the remaining documents include an observation          9   the one who scheduled those sessions with the
10     report, an observation of you back on December 22nd,         10   Principal.
11     2014, correct?                                               11      A. Yes. He informed me--
12         A. Correct.                                              12      [Crosstalk]
13         Q. Okay. And if I can just have the document             13      Q. [Interposing] So, it's a yes.
14     back, please.                                                14      A. No, he informed me to--
15         A. Just one second.                                      15      [Crosstalk]
16         Q. Now, based on that December 2014                      16             THE HEARING OFFICER: [Interposing]
17     observation, there were a few things that Principal          17      Okay, just turn to me, Ms. Kim, and I will
18     Dorcely wanted you to do based on the observation,           18      direct the witness, as I have been, just to
19     correct?                                                     19      listen to the question--
20         A. Correct.                                              20             MS. KIM: [Interposing] Yes.
21         Q. Okay. And one of the things that he wanted            21             THE HEARING OFFICER: --and answer.
22     you to do was to supply to the administration weekly         22      The way this works, as you probably know by now,
23     lesson plans, correct?                                       23      Dr. Severin, is you have very able counsel. He
24         A. Correct.                                              24      gets an opportunity to redirect--
25         Q. Okay. And another directive that the                  25             [Crosstalk]
                                                              719                                                               721
 1       SEVERIN - CROSS - KIM                                       1     SEVERIN - CROSS - KIM
 2     Principal gave to you was to schedule four                    2             MR. SEVERIN: [Interposing] Okay.
 3     instructional support sessions, correct?                      3             THE HEARING OFFICER: --and then he
 4        A. Correct.                                                4      can ask for clarifications, and he I'm certain
 5        Q. Okay. And with respect to the weekly                    5      will--
 6     lesson plans, isn't it true that you did not submit           6             MR. SEVERIN: [Interposing] Okay.
 7     them to administration as directed by the Principal           7             THE HEARING OFFICER: --with regard to
 8     in his observation report?                                    8      certain of the questions.
 9        A. Correct.                                                9             MR. SEVERIN: Yes, sir.
10        Q. Okay. And with respect to the four                     10      Q. So, your testimony is that you did schedule
11     instructional support sessions, isn't it also true           11   the four support sessions with the Principal,
12     that you did not schedule those four instructional           12   correct?
13     support sessions with Principal Dorcely?                     13      A. Yes.
14        A. That's incorrect.                                      14      Q. When did you schedule them?
15        Q. That is incorrect.                                     15      A. I don't remember the exact date.
16        A. Yes.                                                   16      Q. Okay. Did you schedule them by the
17        Q. Okay. Now, you were aware, at that time,               17   deadline, which was the week of January 5, 2015?
18     that you were supposed to schedule them, correct?            18      A. I don't remember.
19        A. They were scheduled, yes, correct.                     19      Q. The sessions that you say that you
20        Q. Okay. And Ms. Townes actually reached out              20   scheduled, it was just four sessions, correct?
21     to you, actually no. Ms. Townes reached out to the           21      A. Yes.
22     Principal and cc'd you to let you know which dates           22      Q. And they were the only four for that school
23     were to be scheduled for the support sessions,               23   year, correct, starting from, no, the latter half of
24     correct?                                                     24   the school year. So, starting January 2015 until the
25        A. Were scheduled, yes.                                   25   end of that school year, it was just those four?
                Ubiqus Reporting, Inc. 07-25-16 SED No. 29,298 In the Matter of Mr. Severin
                            07-25-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 16
                                                               722                                                                724
 1       SEVERIN - CROSS - KIM                                        1     SEVERIN - CROSS - KIM
 2         A. That's what was requested.                              2       apologize.
 3         Q. Okay. Now, Dr. Severin, you've already                  3              THE HEARING OFFICER: --but thank you
 4     testified about there was one date. I believe it was           4       for the courtesy.
 5     around November 25th, 2015, when you were showing a            5              MS. KIM: Sure.
 6     video, or a movie in your class room, correct?                 6              THE HEARING OFFICER: We'll mark this
 7         A. Correct.                                                7       for identification as DOE 32.
 8         Q. And on or about that date, the allegation               8       Q. Now, Dr. Severin, do you recognize this
 9     is that the lights were completely off in your class           9   document?
10     room, correct?                                                10       A. Yes.
11         A. Correct.                                               11       Q. Okay. And this is the letter to file that
12         Q. Okay. And on the last date that you                    12   was issued to you after you met with Ms. Barnett, Mr.
13     testified, just one moment please. When Mr. Massena           13   Dorcely, and your two union representatives,
14     was asking you questions, your testimony was that you         14   concerning the allegation of showing you a video in
15     had turned off the lights and lowered the shades,             15   your class room with the lights off, correct?
16     because it was hard to see, correct?                          16       A. Correct.
17         A. Yes.                                                   17       Q. And you received a copy of this document,
18         Q. Because there was like a glare or something            18   correct?
19     in the room?                                                  19       A. Yes.
20         A. Yes.                                                   20       Q. And on the second page, it is your
21         Q. Okay. And while you were showing the                   21   signature at the bottom of the page?
22     video, how long was that video for?                           22       A. Yes.
23         A. Three to five minutes at most. These are               23       Q. Okay. And this is a fair and accurate copy
24     video clips.                                                  24   of the letter to file that you received with respect
25                THE HEARING OFFICER: I'm sorry, I                  25   to the allegation, correct?
                                                               723                                                                725
 1       SEVERIN - CROSS - KIM                                        1     SEVERIN - CROSS - KIM
 2        didn't hear you.                                            2       A. Yes.
 3                MR. SEVERIN: These are video clips.                 3       Q. Okay.
 4        Q. Okay. And while you were playing the video               4             MS. KIM: Arbitrator Brown, I'd like
 5     clips, isn't it true that some of the students had             5       to have this entered into evidence as DOE
 6     their heads down?                                              6       Exhibit Number 32.
 7        A. I cannot recall that now.                                7             THE HEARING OFFICER: Any objection?
 8        Q. Now, based on that allegation, you met with              8             MR. MASSENA: Just one moment, Your
 9     the Principal and the AP, along with Mr. Satchell and          9       Honor.
10     Mr. Duncan, to discuss what allegedly happened in the         10             THE HEARING OFFICER: Sure.
11     class that day?                                               11             MR. MASSENA: No objection.
12        A. I don't remember.                                       12             THE HEARING OFFICER: DOE 32 is in
13        Q. But you received a letter to file, correct?             13       evidence.
14        A. Yes, yes.                                               14             [Whereupon Department of Education's
15        Q. Okay.                                                   15       Exhibit 32 is admitted into evidence]
16        [Background conversation]                                  16       Q. Now, Dr. Severin, you testified before
17                THE HEARING OFFICER: Is this a new                 17   about an allegation that you reported to SCI against
18        exhibit or are you referring--                             18   Principal Dorcely, correct?
19                MS. KIM: [Interposing] Yes. Actually               19       A. Correct.
20        I'd like to have it marked for identification as           20       Q. Okay. And I believe your testimony was
21        Department Exhibit Number 32 I believe.                    21   that you spoke with an investigator about the
22                THE HEARING OFFICER: Yes, that's                   22   allegation that you made?
23        correct. As a general practice, I mark my own              23       A. Yes.
24        exhibits--                                                 24       Q. And it was an investigator from OSI,
25                MS. KIM: [Interposing] Oh, I                       25   correct?
                Ubiqus Reporting, Inc. 07-25-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-25-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 17
                                                               726                                                              728
 1       SEVERIN - CROSS - KIM                                        1     SEVERIN - CROSS - KIM
 2         A. Do I get to explain?                                    2      Q. Okay.
 3         Q. Do you know? Do you remember if it was                  3      A. When he noticed that I recoiled from that,
 4     OSI?                                                           4   he said you know what, Student "A", forget it,
 5         A. It was OSI. Then I was asked to contact                 5   disregard. You come back and take the exam in
 6     SCI.                                                           6   January.
 7         Q. Okay. And so when you first reported that               7      Q. So, the Global Regents exam, isn't that--
 8     allegation against Principal Dorcely, so just to               8   the Regents are given right before the end of the
 9     clarify, was it OSI that you reached out to or was it          9   school year, correct?
10     SCI?                                                          10      A. Regents are given three times a year.
11         A. I called OSI, and OSI heard, and then they             11      Q. And it's within the school year. So,
12     asked me to contact SCI.                                      12   during September to end of June--
13         Q. Okay. When you initially reported the                  13      [Crosstalk]
14     allegation to OSI, correct?                                   14      A. [Interposing] No, it's all year. It goes
15         A. It was not reported to OSI. It was                     15   from you have a Regents in January, a Regents in
16     reported to SCI. They told me to report it to SCI.            16   June, a Regents in August. And that particular
17         Q. When you reported it to SCI--                          17   Regents was a summer Regents.
18         A. [Interposing] Yes.                                     18      Q. So again, just for clarification, he asked
19         Q. --what was the allegation that you reported            19   you regarding a Global Regents grade--
20     to SCI about Principal Dorcely?                               20      [Crosstalk]
21         A. What I said to SCI was I don't know. I                 21            MR. MASSENA: [Interposing] Objection
22     didn't know if I had to report this, but I was                22      asked and answered, Your Honor.
23     informed that I should report the Principal asking me         23            THE HEARING OFFICER: Yeah, thank you.
24     to--what I implied was changing of a grade. The               24      That's already been established for the record.
25     language may have been different. I said change of            25            MS. KIM: Okay.
                                                               727                                                              729
 1       SEVERIN - CROSS - KIM                                        1     SEVERIN - CROSS - KIM
 2     grade, of right, because I understood that's what he           2       Q. And, Dr. Severin, the allegations that you
 3     wanted me to do, but I have been told that he didn't           3   made against Principal Dorcely, you filed a special
 4     have right ask me to change the grade. Therefore, I            4   complaint against him, correct?
 5     cannot say that he asked me, but he gave the young             5       A. Yes.
 6     lady the pencil to start writing. She started                  6       Q. Okay. And with respect to that special
 7     writing, and when I recoiled from that, that's when            7   complaint the--excuse me for one second--you were
 8     he changed the issue.                                          8   represented by the UFT with respect to that
 9        Q. So, that is the allegation that you                      9   complaint, correct?
10     reported to SCI, correct?                                     10       A. Correct.
11        A. Correct.                                                11       Q. Okay. And you filed a formal document, the
12        Q. Okay. And when you say that, correct me if              12   special complaint, outlining or listing all of the
13     I'm wrong, that Principal Dorcely asked you to change         13   allegations against Principal Dorcely, correct?
14     a grade, is that right?                                       14       A. Correct.
15        A. Yes.                                                    15       Q. And to your knowledge, there was a
16        Q. Okay. What kind of grade?                               16   disposition that was reached jointly by the DOE and
17        A. It was a Global Regents for Student "A".                17   UFT, correct?
18        Q. Okay. So, you told SCI that Principal                   18       A. Yes, but DOE--
19     Dorcely asked you to change the Global Regents grade          19       Q. [Interposing] Yes, the question--
20     for that student.                                             20             THE HEARING OFFICER: [Interposing]
21        A. Yes, but he asked me to look at it, see                 21       Yes. Was there a disposition?
22     what's wrong with it, where it can be improved. Once          22             MR. SEVERIN: Yes.
23     I pointed out to him the way it should be improved,           23             THE HEARING OFFICER: Okay.
24     he gave the young lady a pencil, and she started              24       Q. Okay. And what's in evidence as Department
25     writing.                                                      25   Exhibit Number 30, Dr. Severin, you have seen this
                Ubiqus Reporting, Inc. 07-25-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-25-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 18
                                                              730                                                               732
 1       SEVERIN - CROSS - KIM                                       1     SEVERIN - CROSS - KIM
 2     document before, correct?                                     2       Q. So, based on this document, Dr. Severin,
 3               THE HEARING OFFICER: A simple                       3   the allegations that you have listed against the
 4         question.                                                 4   Principal, now isn't it true that the Joint
 5         A. Yes.                                                   5   Investigation Committee found your allegations to be
 6         Q. Okay. You received a copy of it after the              6   unfounded?
 7     joint investigation by the DOE and the UFT was                7       A. That's not accurate.
 8     completed.                                                    8       Q. Okay. You have read this document before,
 9         A. This is not the joint investigation. This              9   correct? You've seen it before?
10     is the--this is the Chancellor's evaluation, but the         10       A. This was presented here; however, the
11     joint investigation is different from that. This is          11   document I have--
12     the Chancellor's determination.                              12       [Crosstalk]
13         Q. Actually, if you look at the last page, it            13       Q. [Interposing] I am asking you--
14     refers to on March 23, 2016, the JIC, JIC stands for         14       [Crosstalk]
15     Joint Investigation Committee, correct?                      15       Q. --if you could answer the question about
16         A. Correct.                                              16   this particular document.
17         Q. Okay.                                                 17             THE HEARING OFFICER: Yeah, the
18         A. But this was written by the Chancellor's              18       question is very specific about this particular
19     representative.                                              19       Chancellor's finding.
20         Q. But this document is the only document that           20       A. Yes, I read that here. I find it first on
21     came from this joint investigation, correct?                 21   my -- [00:01].
22         A. The joint investigation--                             22       Q. Here meaning...?
23         Q. [Interposing] Is that a yes or a no?                  23       A. During the hearing.
24               MR. MASSENA: He is answering the                   24       Q. Once this hearing started, this is when you
25         question fully, Your Honor.                              25   first saw this document.
                                                              731                                                               733
 1       SEVERIN - CROSS - KIM                                       1     SEVERIN - CROSS - KIM
 2               THE HEARING OFFICER: Okay, well let's               2      A. Yes.
 3        hear the answer. Go ahead.                                 3      Q. Okay.
 4        A. The joint investigation was, I mean, found              4             MS. KIM: Arbitrator Brown, if I could
 5     merit for step two, but the joint investigation               5      just have a moment. We don't have to go off the
 6     report is not here. This isn't complete.                      6      record. I just need a minute.
 7        Q. Where is it?                                            7             THE HEARING OFFICER: Sure.
 8        A. Well, you ought to have access to it.                   8             MS. KIM: Thank you.
 9     Principal Dorcely had it and produced this.                   9      Q. Dr. Severin, with respect to Department
10        Q. So, you're saying this is not the--                    10   Exhibit Number 30, so prior to this hearing, your
11        A. [Interposing] This is not the joint                    11   union representatives did not give you a copy of
12     investigation.                                               12   this?
13        Q. This is not the joint investigation--                  13      A. Prior this hearing?
14        A. [Interposing] No.                                      14      Q. Yes.
15        Q. --even though it says it.                              15      A. No.
16        [Crosstalk]                                               16      Q. Okay. And prior--when was the first time
17        A. This is written by the Chancellor's                    17   you found out about the results contained in that
18     representative.                                              18   document?
19               THE HEARING OFFICER: All right, let's              19      A. When was it we were here, Department
20        go off the record.                                        20   counsel who examined this, is when.
21               [OFF THE RECORD, Conference 3:34 p.m.]             21      Q. So, prior to that, you did not know what
22               [ON THE RECORD, Conference 3:37 p.m.]              22   the outcome of--
23               THE HEARING OFFICER: All right, we're              23      A. [Interposing] No, ma'am.
24        back on the record. Ms. Kim?                              24      Q. Okay. So, your union representatives, the
25               MS. KIM: Yes.                                      25   ones, any of the union representatives listed on the
                Ubiqus Reporting, Inc. 07-25-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-25-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 19
                                                              734                                                            736
 1       SEVERIN - CROSS - KIM                                       1   SEVERIN - CROSS - KIM
 2     first page of this document, none of those people             2    further questions for cross examination?
 3     reached out to you and let you know that there was a          3           MS. KIM: That is correct, yes.
 4     report?                                                       4           THE HEARING OFFICER: Okay, any
 5         A. They mailed it to me. I received this, I               5    redirect?
 6     think, Saturday. That's when I first received this.           6           MR. MASSENA: Yes, Your Honor, there
 7         Q. Which Saturday are you talking about?                  7    is redirect; however, I was going to ask to make
 8         A. This current, this past Saturday.                      8    a request.
 9         Q. This past Saturday?                                    9           THE HEARING OFFICER: Okay.
10         A. Yeah.                                                 10           MR. MASSENA: I am going to request
11         Q. So, you received it in the mail on--                  11    that we be allowed to call Mr. Duncan, the UFT
12         A. [Interposing] Two days ago.                           12    Director. He's been outside--
13         Q. Two days ago. And then but prior to that--            13           [Crosstalk]
14         A. [Interposing] No.                                     14           THE HEARING OFFICER: [Interposing]
15         Q. --the union members had not forwarded it to           15    Okay. We'll let you call him out of order. Is
16     you.                                                         16    there any objection?
17         A. No.                                                   17           MS. KIM: No. I would just like--
18         Q. Okay.                                                 18           [Background conversation]
19               MS. KIM: Arbitrator Brown, I have no               19           MS. KIM: --but it shouldn't be a
20         further questions, but I do want to put                  20    problem.
21         something on the record. I would like to make a          21           THE HEARING OFFICER: Okay.
22         discovery request to Mr. Massena of during the           22           MR. MASSENA: He was present during
23         Respondent's testimony with respect to, I                23    some of the disciplinary meetings that came up
24         believe it was Department Exhibit Number 13--            24    during direct and cross examination.
25               MR. MASSENA: [Interposing]                         25           THE HEARING OFFICER: Okay.
                                                              735                                                            737
 1      SEVERIN - CROSS - KIM                                        1   SEVERIN - CROSS - KIM
 2       Department's 13 or--                                        2           MR. MASSENA: And some Mr. Satchell
 3               MS. KIM: [Interposing] Oh, I'm sorry,               3    wasn't present.
 4       Specification number 13--                                   4           THE HEARING OFFICER: Okay. So, he's
 5               MR. MASSENA: [Interposing] Oh, okay.                5    being offered as a fact witness relevant to some
 6               MS. KIM: --regarding the E-G-G files.               6    of the Specifications. Okay hearing no
 7       And I believe his testimony was that he had                 7    objection, let's take a moment off the record.
 8       emails showing that he did supply those files to            8    Let's produce this next witness out of order. I
 9       the AP. And I believe he testified that he did              9    just want Dr. Severin to know that during this
10       not prepare or maybe anticipate that he would              10    process, that he still cannot talk about his
11       need them. So, I am asking that they be                    11    particular testimony with counsel, because he is
12       produced. And also if the Respondent has                   12    still on the witness--
13       anything showing that he submitted them for                13           [OFF THE RECORD, Getting witness 3:43
14       Specification number 14, I'd like those emails             14    p.m.]
15       as well, including any attachments that were               15           [ON THE RECORD, Getting witness 3:53
16       included in those emails.                                  16    p.m.]
17               MR. MASSENA: Okay. So, you're                      17           THE HEARING OFFICER: Mr. Massena, I
18       looking for E-G-G--any emails regarding E-G-G              18    see that the Respondent has another witness, if
19       files, specifically in Specifications 13 and 14,           19    you kindly introduce him to us.
20       correct?                                                   20           MR. MASSENA: Yes, the Respondent
21               MS. KIM: And 14, yes.                              21    calls Mr. James Duncan.
22               THE HEARING OFFICER: Mr. Massena?                  22           THE HEARING OFFICER: All right, Mr.
23               MR. MASSENA: I'll do my best to get                23    Duncan, if you would kindly raise your right
24       them.                                                      24    hand. Do you swear to tell the truth, the whole
25               THE HEARING OFFICER: Okay. So, no                  25    truth, and nothing but the truth?
                Ubiqus Reporting, Inc. 07-25-16 SED No. 29,298 In the Matter of Mr. Severin
                            07-25-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 20
                                                              738                                                                740
 1       SEVERIN - CROSS - KIM                                       1     DUNCAN - DIRECT - MASSENA
 2                MR. JAMES DUNCAN: Yes, I do.                       2   that school.
 3                THE HEARING OFFICER: Mr. Massena,                  3       Q. And lastly, do you also know an individual
 4        your witness.                                              4   by the name of Jean Richard Severin?
 5                MR. MASSENA: Sure.                                 5       A. Yes, I do.
 6       DIRECT EXAMINATION                                          6       Q. And how do you know him?
 7       BY MR. MASSENA                                              7       A. He is one of the teachers at that school.
 8        Q. Mr. Duncan, I am just going to ask you a                8       Q. Okay. And have you had an occasion to meet
 9     few questions. If you don't understand anything I'm           9   with these individuals within the last two years?
10     saying, just ask me to repeat or rephrase. I'll be           10       A. Yes, I have.
11     more than happy to do so. Mr. Duncan, what do you do         11       Q. Okay. Could you describe that to the
12     for a living?                                                12   Arbitrator, please?
13        A. I am a teacher.                                        13       A. Okay. I have--I met with Dr. Severin,
14        Q. Okay. And how long--                                   14   along with the Chapter Leader and other members of
15        A. [Interposing] And a union representative.              15   the school, throughout the year. There was--it was
16        Q. Okay.                                                  16   one of the schools I had more activity in.
17                COURT REPORTER: Speak up, speak up.               17       Q. What do you mean by that?
18        Q. How long have you been a teacher?                      18       A. More complaints from staff. There seems to
19        A. Eighteen years.                                        19   be a problem with the way discipline is handled at
20        Q. Okay. And how long have you been a union               20   the school.
21     rep?                                                         21       Q. And when you say the way discipline is
22        A. I have been a part time union rep for three            22   handled in the school, what do you mean by that?
23     years. I have been a District rep for Brooklyn high          23       A. For instance, the number of discipline
24     schools for the past year.                                   24   letters given out by the Principal is well far and
25        Q. Okay. And which District do you serve as               25   above any other school. Out of 40 schools, I did a
                                                              739                                                                741
 1       DUNCAN - DIRECT - MASSENA                                   1     DUNCAN - DIRECT - MASSENA
 2     a--                                                           2   survey at the end of last year. I had 85
 3         A. [Interposing] Brooklyn high schools.                   3   disciplinary letters for the 40 schools from
 4         Q. All the Brooklyn high schools.                         4   December. From December in Urban Action, I had--I'm
 5         A. I am responsible for 40 of the Brooklyn                5   sorry, I had 85--85 total letters since December.
 6     high schools directly.                                        6   Fifty of them were from Urban Action, from one
 7         Q. And what does some of your responsibilities            7   school.
 8     entail in that role?                                          8       Q. And so you said you had an opportunity to
 9         A. My responsibilities are to make sure the               9   meet with these individuals, correct?
10     members of those schools are treated contractually           10       A. Right, because of the number of times I was
11     fairly, that they have adequate tools to do their            11   in there, there was--there seemed to be a situation
12     jobs, and I take care of things like grievances,             12   that was coming to a head between Dr. Severin and
13     complaints, and other issues.                                13   Principal Dorcely. I had seen that. Michael Prayor,
14         Q. Do you know an individual by the name of              14   the Superintendent, had come to me when he had
15     Principal Barnett--Assistant Principal Barnett?              15   noticed it. We talked about it. So, we tried to
16         A. Yes, I do.                                            16   come up with a plan to alleviate that anxiety that
17         Q. How do you know that individual?                      17   seemed to be building between the two individuals.
18         A. She's the Assistant Principal at one of my            18       Q. And what was that plan?
19     schools.                                                     19       A. The plan was to develop a one month period
20         Q. Okay. Would that school happen to be Urban            20   of what we call the cooling off period, where both
21     Action Academy?                                              21   members would have limited interaction. They would
22         A. Yes, it is.                                           22   both continue to do their jobs in the most
23         Q. Okay. And do you also know an individual              23   professional manner, but they would limit their
24     by the name of Dorcely, Mr. Dorcely?                         24   interaction with each other over a period of a month.
25         A. Yes, Principal Dorcely is the Principal at            25   And then through their cooling off period, Dr.
                Ubiqus Reporting, Inc. 07-25-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-25-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 21
                                                               742                                                               744
 1       DUNCAN - DIRECT - MASSENA                                    1     DUNCAN - DIRECT - MASSENA
 2     Severin would look for another place for employment,           2       A. Well, he said--he told Barnett to say to
 3     and Principal Dorcely would stop what I considered             3   write down Duncan says no comment, and my response
 4     harassing him with the disciplinary letters.                   4   was write down that no comment to expedite the
 5        Q. So, what happened next?                                  5   matter, is what I asked them write down for the
 6        A. We set up a meeting. Everyone was in                     6   record. The same was repeated with the next letter,
 7     agreement at that meeting. It was Superintendent               7   exactly the same. He asked for an explanation. I
 8     Prayor, his community liaison, I believe his name was          8   said no comment. Sign the letter. He signed the
 9     Mr. Henry, myself, Dr. Severin, Mark Satchell, a               9   letter. Then he wanted the observation report
10     Chapter Leader, Principal Dorcely. The meeting took           10   signed. Dr. Severin said he thought he had done that
11     about 45 minutes. We all agreed that they would               11   already. He said this was a different observation
12     limit their interaction. Dr. Severin could be                 12   than the one he had signed earlier. So, I asked him
13     observed during that period of time. They would not           13   to sign it and to look at it later, which is our
14     use Danielson in the observations. I believe he said          14   policy anyway. As UFT reps, we tell our members to
15     that the Principal--Assistant Principal Barnett would         15   sign and then grieve if there's an issue--
16     do any observations. And it was agreed that Dr.               16       [Crosstalk]
17     Severin would stop--would not go forward with an              17       Q. [Interposing] So, did you--did you have an
18     Article 23, which he had submitted to me, and I was           18   opportunity to review how many observations had been
19     bringing to the committee in Brooklyn. And Principal          19   made of Dr. Severin?
20     Dorcely wouldn't go forward with any further                  20       A. I had--I can't tell you off hand, but there
21     disciplinary actions as an Article 3020 or anything           21   had been a disproportionate amount of observations
22     like that. To be able, at the end of that meeting,            22   compared to what the average teacher gets. I have
23     Principal Dorcely informed us that there was still            23   three and a half thousand members. When people have
24     some outstanding disciplinary letters that had not            24   issues with observations, I have a greater problem
25     been signed by Dr. Severin. So, I agreed, as a                25   with people not getting observed enough. It's very--
                                                               743                                                               745
 1       DUNCAN - DIRECT - MASSENA                                    1     DUNCAN - DIRECT - MASSENA
 2     gentleman and to expedite matters in this, to come in          2       [Background noise papers shuffling]
 3     and act as his representative for those disciplinary           3       A. --a lot. I think he had over 25
 4     letters. There were two, and it turned out, an                 4   disciplinary letters by this point, which is more
 5     observation report. The reason I did that is Mark              5   than most schools have. And I never heard anything
 6     Satchell, who is a young teacher, had been doing so            6   in the way of remedy, just--and I had spoken to
 7     many of these hearings it was taking away from his             7   Principal Dorcely about this a number of times.
 8     work as an educator. So, to expedite the matter, I             8              THE HEARING OFFICER: What do you mean
 9     went in to meet with the Principal and Dr. Severin to          9       remedy?
10     get it to stop. When I went into the meeting, he              10              MR. DUNCAN: Well, if a teacher is
11     produced the first letter. I honestly don't remember          11       getting disciplinary letters, there should be a
12     what this--what was the specifics of the letter, but          12       reason for them, and there should be a cause.
13     he demanded an explanation.                                   13       So--
14         Q. When you say demanded, how did he present              14              [Crosstalk]
15     the letter?                                                   15              THE HEARING OFFICER: [Interposing]
16         A. He said, well, this is what it says, and I             16       So, but you used the word remedy--
17     want to know what you say in response to it.                  17              [Crosstalk]
18         Q. How would you describe Principal Dorcely's             18              MR. DUNCAN: --so if there's a cause,
19     tone during that meeting?                                     19       a good administrator will find out, you know,
20         A. His tone was aggravated and harassing,                 20       see what the cause is, and try to do something
21     belittling. So, I repeated what we had said at the            21       to correct that, whatever is leading to those
22     meeting that--and what I advised Dr. Severin to do.           22       letters, unless it's a one-time thing.
23     He had no comment and that he would sign it.                  23              THE HEARING OFFICER: Thank you.
24         Q. And what did you do? What happened next in             24              MR. DUNCAN: So, if it's pedagogy,
25     the meeting?                                                  25       what do you do to support the person to be a
                Ubiqus Reporting, Inc. 07-25-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-25-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 22
                                                               746                                                                748
 1       DUNCAN - DIRECT - MASSENA                                    1     DUNCAN - CROSS - KIM
 2         better teacher?                                            2      Q. Good afternoon, Mr. Duncan. I'm the
 3                THE HEARING OFFICER: Thank you.                     3   attorney for the Department. And if there is a
 4         [Crosstalk]                                                4   question that you don't understand, just let me know
 5         A. At the end of that--at the end of that                  5   and I'll rephrase.
 6     meeting, we stood up, and that was supposed to be,             6      A. What is your name?
 7     now mind you, I had worked to get this done. The               7      Q. Dana.
 8     Superintendent had done work. We've all put a lot in           8      A. Okay, Dana.
 9     to stay to this, to try to correct this, because we            9      Q. Yes, yes. So, okay, you testified that you
10     saw it as a, you know, as something that wasn't               10   have been a Chapter, let's see, a District rep for
11     helping anybody. I got up to leave. I said thank              11   the past year, focusing on Brooklyn high schools,
12     you. And when we were leaving, Principal Dorcely,             12   correct?
13     now I go forward with the 3020-a hearings. I asked            13      A. Correct.
14     him I said, well, what are you talking about? I               14      Q. And you were also a union rep for three
15     thought this was an agreement for a cooling off               15   years.
16     period. Everyone had said so. He said, that doesn't           16      A. Yes.
17     mean I won't go forward with this. I am going                 17      Q. So, is that, the union rep position, is
18     forward with this, because I want him out of here, or         18   that something that you do full time continuously as
19     something along that line. I can't say verbatim.              19   a District rep?
20         Q. How did you take that?                                 20      A. No. I was Chapter Leader for three years
21         A. I said, well, this is a--I was upset. I                21   and worked part time in the Brooklyn office. Now, I
22     said, this is--this is ridiculous, because we all             22   am strictly a District rep--
23     agreed that this was a period where we could--cool            23      [Background conversation]
24     heads should prevail and things could possibly --             24      Q. Okay. And--
25     [00:01]. He said he would go forward. I said, and             25      A. [Interposing] I'm sorry to be--it did for
                                                               747                                                                749
 1       DUNCAN - DIRECT - MASSENA                                    1      DUNCAN - CROSS - KIM
 2     that is not what the meeting was about. I said there           2   about a month or two--
 3     were six people at that table. We all agreed to                3       [Background conversation]
 4     this. If you are not going to abide by it, then I              4       Q. And so when you were the UFT Chapter
 5     guess my member won't abide by his side of the                 5   Leader, which school were you assigned to?
 6     agreement either, and that was it. That was the end            6       A. Edward R. Murrow.
 7     of the meeting.                                                7       Q. Edward R. Murrow. And with respect to Dr.
 8         Q. Have you heard anything Principal Dorcely               8   Severin, now you have spoken with Dr. Severin about
 9     since then regarding Dr. Severin or anything                   9   his 3020-a matter?
10     regarding Principal Dorcely since then?                       10       A. That it was not specifically about the
11         A. Well, it's been a constant--there's been               11   details of it, but that the Principal was going
12     constant back and forth with more letters. I mean             12   forward with that.
13     Mark Satchell keeps me informed, because that's the           13       Q. Okay. And with respect to this 3020-a
14     relationship I have with all my Chapter Leaders,              14   matter, you have not spoken with Principal Dorcely
15     keeping me informed to what we could do to make the           15   about the details of it, correct?
16     school better.                                                16       A. The details, well I spoke to Dorcely
17         Q. Okay.                                                  17   numerous times about what his take was on Severin,
18               MR. MASSENA: No further questions,                  18   what he thought, when I was trying--when I was trying
19         Your Honor.                                               19   to figure a way to resolve this.
20               THE HEARING OFFICER: Cross                          20       Q. Okay. In that conversation you had with
21         examination?                                              21   Principal Dorcely that was before the meeting where
22               MS. KIM: Yes. Thank you, Arbitrator                 22   it was decided there would be a cooling off period?
23         Brown.                                                    23       A. Yes.
24        CROSS EXAMINATION                                          24       Q. Okay. And that cooling off period meeting,
25        BY MS. KIM                                                 25   correct me if I'm wrong, but it take place around
                Ubiqus Reporting, Inc. 07-25-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-25-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 23
                                                               750                                                               752
 1       DUNCAN - CROSS - KIM                                         1     DUNCAN - CROSS - KIM
 2     December of 2015?                                              2   attended for or on behalf of Mr. Severin?
 3        A. Right.                                                   3       A. Well, how do you mean did he tell me?
 4        Q. Okay. You were in attendance along with                  4       Q. Did he ever tell you about those meetings?
 5     Principal Dorcely, Mr. Satchell, Mr. Moses--                   5       A. Yes, he--there were numerous.
 6        A. [Interposing] I forgot Mr. Moses.                        6       Q. Okay. And with respect to the numerous
 7        Q. --Dr. Severin, and the Superintendent                    7   meetings that he told you about, and the ones that
 8     Prayor, correct?                                               8   you attended with Dr. Severin, are you aware of the
 9        A. Yes.                                                     9   outcomes of all of those meetings combined?
10        Q. Okay, anyone else other than the                        10       A. No, I am not aware as to the outcome of all
11     individuals I mentioned?                                      11   of them.
12        A. I don't think so.                                       12       Q. Okay. Did you speak with--
13        Q. Okay. And so with respect to this cooling               13       A. [Interposing] I am aware of the amount of
14     off period, the purpose of that meeting was to get            14   them.
15     both sides to come together to have some sort of at           15       Q. Okay, but not the outcomes.
16     least temporary resolution to sort of take the heat           16       A. No.
17     off each other, correct?                                      17       Q. Okay. And I know you have established that
18        A. Yes.                                                    18   you have spoken with Principal Dorcely. Did you ever
19        Q. Okay. And--                                             19   speak with Assistant Principal Jordan Barnett about
20        A. [Interposing] That's cooling off.                       20   this case or about Dr. Severin?
21        Q. Yes, hence a cooling off period, yes. And               21       A. Not specifically, no.
22     you just testified that in terms of what's going on           22       Q. Okay, all right. And, you know, would it
23     with Dr. Severin, would it be fair to say that Dr.            23   be fair to say that you, as a union member, whether
24     Severin, along with Mr. Satchell, are the ones who            24   as a Chapter Leader or as a District rep, it's your
25     have been filling you in as to what's been going on?          25   job to advocate for your union members, correct?
                                                               751                                                               753
 1       DUNCAN - CROSS - KIM                                         1     DUNCAN - CROSS - KIM
 2         A. Mostly, but others as well.                             2       A. Yes.
 3         Q. Okay. The meetings that you were present                3       Q. And to make sure that they're--
 4     for on behalf of Mr. Severin, I believe you testified          4              THE HEARING OFFICER: [Interposing]
 5     that it was so that Mr. Satchell can, correct me if I          5       Voices up, please.
 6     am wrong, tend to other matters that he had pending            6              MS. KIM: Sure.
 7     at the school?                                                 7              MR. DUNCAN: Oh.
 8         A. That one meeting, where about--that was,                8       A. Yes. It's my job to advocate for my
 9     yes, it was a courtesy to get--to expedite the matter          9   members to make sure that they're contractually
10     and get--                                                     10   treated fairly.
11         [Background conversation]                                 11       Q. Yes. And so you, as the union member or as
12         Q. So just to be clear, was it one meeting or             12   a leader or a District rep, are looking out for your
13     two meetings where you accompanied Mr. Severin--              13   members' best interests, correct?
14         A. [Interposing] One.                                     14       A. Correct.
15         Q. Just one. So, it was actually, okay, the               15       Q. Okay.
16     meeting for the cooling off period?                           16              MS. KIM: I just need one moment,
17         A. Cooling off period.                                    17       Arbitrator Brown.
18         Q. And then the one meeting where it was a                18              THE HEARING OFFICER: Sure.
19     disciplinary--                                                19              MS. KIM: I don't believe--
20         [Crosstalk]                                               20              [Background conversation]
21         Q. --conference.                                          21              MS. KIM: I have nothing further.
22         A. Yes.                                                   22              THE HEARING OFFICER: Any redirect?
23         Q. Okay. And with respect to that                         23              MR. MASSENA: No redirect.
24     disciplinary conference, or did Mr. Satchell tell you         24              THE HEARING OFFICER: All right. I
25     about the other disciplinary conferences that he had          25       just have a question for you. You stated that
                Ubiqus Reporting, Inc. 07-25-16 SED No. 29,298 In the Matter of Mr. Severin
                            07-25-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 24
                                                               754                                                               756
 1      DUNCAN - CROSS - KIM                                          1     SEVERIN - REDIRECT - MASSENA
 2       there were a couple of meetings you attended,                2   I am going to show it to you.
 3       one in which the cooling off period was                      3      A. Okay, yes.
 4       discussed. And that, I believe, was in December              4      Q. Okay. And would you mind giving an
 5       of 2015, correct? Is that correct?                           5   explanation regarding that email, please?
 6               MR. DUNCAN: Yeah, correct.                           6      A. This particular email does not address when
 7               THE HEARING OFFICER: Okay. And that                  7   the document was sent to Principal Dorcely. It only
 8       you also attended a disciplinary conference.                 8   shows something that was totally irrelevant, that I
 9               MR. DUNCAN: Correct.                                 9   just used the same email he sent me, and I just
10               THE HEARING OFFICER: What was the                   10   replied to him and informed him I was not coming to
11       date, if you recall, of the disciplinary                    11   school. Now, what's important is the time and date
12       conference?                                                 12   that I submitted the grade, would be very helpful in
13               MR. DUNCAN: I am not sure. It was                   13   clarifying this record.
14       within a week after. It was within a few days               14      Q. Now, did you have trouble with sending the
15       to a week. If I--one of the reasons I didn't,               15   email?
16       that was if we had a way for him to schedule                16      A. When I sent the email, I believe I may have
17       Mark Satchell, he would have to lose time, or               17   used my DOE email. The DOE email tend to have
18       that it would be easier to schedule with him.               18   issues. So, when I sent it, I received a email from
19               THE HEARING OFFICER: It may be                      19   Principal Dorcely, informing me that he did not
20       reflected in one of the documents. I am being               20   receive it. I use a different email account, and
21       shown Department's Exhibit 32, which is dated               21   that is why the grade is not reflected in this
22       December 18th, 2015. Any additional questions               22   particular email. And I will submit that as
23       based on the question I put to the witness? Mr.             23   requested.
24       Massena?                                                    24      Q. Okay.
25               MR. MASSENA: No.                                    25             MR. MASSENA: Now, at this time, I'd
                                                               755                                                               757
 1       DUNCAN - CROSS - KIM                                         1    SEVERIN - REDIRECT - MASSENA
 2               THE HEARING OFFICER: Ms. Kim?                        2     like to have what was partially entered into
 3               MS. KIM: No.                                         3     evidence as Respondent's Number 13, which is an
 4               THE HEARING OFFICER: That means                      4     email correspondence between doctor, not doctor,
 5        you're excused as a witness. Thank you very                 5     between Mr. Prayor, the Superintendent, and Dr.
 6        much.                                                       6     Severin. The Department's main objection was
 7               MR. DUNCAN: Thank you.                               7     that the objection to this coming this, was that
 8               THE HEARING OFFICER: And let's go off                8     the email was an incomplete email. I provided
 9        the record.                                                 9     the Department with the full email, and I will
10               [OFF THE RECORD, Walk witness out                   10     note that basically two lines were left out.
11        1:30:31]                                                   11     And I am submitting a copy of that to the
12               [ON THE RECORD, Walk witness out                    12     Arbitrator, Your Honorable Arbitrator, and I'd
13        1:30:31]                                                   13     ask that the document be moved in--be entered
14               THE HEARING OFFICER: Okay. Are we                   14     into evidence fully, and remain as Respondent's
15        ready to begin the redirect of the Respondent?             15     Number 13.
16               MR. MASSENA: Yes.                                   16            THE HEARING OFFICER: Okay. So, just
17               THE HEARING OFFICER: Dr. Severin,                   17     so I understand, are you asking that this
18        again, it's my job to remind you that you are              18     document substitute for Respondent's 13 as a
19        still under oath.                                          19     complete copy of Respondent's 13, or are you
20               MR. SEVERIN: Yes, sir.                              20     asking that this be marked with a different
21       REDIRECT EXAMINATION                                        21     number and added to the record?
22       BY MR. MASSENA                                              22            MR. MASSENA: Thank you for the
23        Q. Dr. Severin, you were asked, during cross               23     Court's--for the Arbitrator's guidance. I would
24     examination, about an email dated Monday, June 1st of         24     say substitute it--
25     2015, which is currently Department's 25 in evidence.         25            THE HEARING OFFICER: [Interposing]
                Ubiqus Reporting, Inc. 07-25-16 SED No. 29,298 In the Matter of Mr. Severin
                             07-25-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 25
                                                              758                                                                760
 1       SEVERIN - REDIRECT - MASSENA                                1     SEVERIN - VOIR DIRE - KIM
 2         Okay.                                                     2       A. Whatever the sent document, that's what it
 3                MR. MASSENA: --Respondent's 13.                    3   is.
 4                THE HEARING OFFICER: I am going to                 4       Q. Did you--was this from your Outlook,
 5         give Ms. Kim an opportunity to review both                5   Microsoft Outlook, or some other program?
 6         documents, and we'll wait to hear from her.               6       A. I don't--whatever is the iPhone use. I
 7                MS. KIM: Thank you. I don't believe                7   just forwarded it.
 8         I have an objection, but if I could just ask a            8              MS. KIM: It's fine, I have no
 9         couple of questions--                                     9       objection.
10                [Background conversation]                         10              THE HEARING OFFICER: All right. So
11                THE HEARING OFFICER: Sure, please.                11       what we're going to do then is, I am going to
12                MS. KIM: Okay.                                    12       discard what was in the record as Respondent's
13                THE HEARING OFFICER: We're on the                 13       13, and I am going to replace it with this new
14         record still?                                            14       document. And I am going to mark it as
15                COURT REPORTER: Mm hmm.                           15       Respondent's 13. So, in that sense, it's the
16        VOIR DIRE                                                 16       new Respondent's 13 now in evidence.
17        BY MS. DANA KIM                                           17              [Whereupon Respondent's Exhibit 13 is
18         Q. Dr. Severin, these two documents, so this             18       admitted into evidence]
19     is the initial email that you discussed during your          19              THE HEARING OFFICER: Mr. Massena, any
20     last testimony, correct?                                     20       additional questions or matters you wish to
21                THE HEARING OFFICER: You're showing               21       raise?
22         the witness Respondent's Exhibit 13?                     22              MR. MASSENA: Sure.
23                MS. KIM: Yes, that's correct.                     23       REDIRECT EXAMINATION (CONT.)
24         A. Yes.                                                  24       BY MR. MASSENA
25         Q. Okay. And then this document that is not              25       Q. So, Dr. Severin, I'd like you to take what
                                                              759                                                                761
 1        SEVERIN - VOIR DIRE - KIM                                  1     SEVERIN - REDIRECT - MASSENA
 2     marked, this is supposed to be the full email of              2   has now been--what has now been entered into evidence
 3     Respondent Exhibit Number 13?                                 3   as Respondent's 13. Do you recognize--and taking a
 4         A. Yes.                                                   4   look at the second half of the email, the letter to
 5         Q. Can I ask you why it is that--do you notice            5   Mr. Romano [phonetic], without going into detail,
 6     how the format of this email differs from the one in          6   could you describe--could you describe what is being
 7     front of you that's in your hand? Why is it that              7   said in that email?
 8     it's different?                                               8              MS. KIM: Objection.
 9         A. I do not know why. It's different fonts I              9              THE HEARING OFFICER: The document
10     guess.                                                       10       speaks for itself, Mr. Massena. I don't think
11         Q. Okay. The one you, this document here, who            11       we need the witness to describe it.
12     printed this document?                                       12              MR. MASSENA: Okay.
13         A. This was printed by my attorney.                      13       Q. Is it--is it fair to characterize that
14         Q. Okay.                                                 14   letter as a cry for help?
15                MS. KIM: And, Mr. Massena, you                    15              MS. KIM: Objection.
16         printed this? Oh, you printed this one.                  16              THE HEARING OFFICER: Sustained.
17                MR. SEVERIN: Yeah.                                17              MR. MASSENA: Okay.
18         Q. So with this document, how is it that Mr.             18       Q. What were you attempting to do by sending
19     Massena, your attorney, was able to print this               19   that email?
20     document?                                                    20       A. Basically, I was asking for help from Mr.
21         A. I don't know. What's the difference?                  21   Romano, from Superintendent Prayor, from anyone who
22         Q. Did you send him the email?                           22   would be able to help him with the situation that I
23         A. Yeah, I forwarded him the email.                      23   was in at Urban Action. It was extremely hostile,
24         Q. Okay. And this email exchange, did you                24   extremely aggravating. The working environment was
25     have it--where did you have it saved?                        25   so toxic. Days I would leave work, headaches, I
                Ubiqus Reporting, Inc. 07-25-16 SED No. 29,298 In the Matter of Mr. Severin
                            07-25-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 26
                                                               762                                                                764
 1       SEVERIN - REDIRECT - MASSENA                                 1     SEVERIN - REDIRECT - MASSENA
 2     mean--                                                         2   constant. I mean constant barrage of harassment.
 3         Q. [Interposing] Do you feel that help ever                3       Q. You had attempted to set up four support
 4     came?                                                          4   sessions, correct?
 5         A. No.                                                     5       A. I did, yes.
 6         Q. Okay. During cross examination, withdrawn.              6       Q. Okay. And what happened with those support
 7     During cross examination, you were asked about the             7   sessions?
 8     incident where Principal Dorcely stated that the               8       A. Those support sessions were scheduled. I
 9     lights were off in your room. Do you recall that?              9   attended them. Principal Dorcely and I worked on
10         A. Yes.                                                   10   those support sessions; however, on that February
11         Q. Okay. And you were shown what is in--what              11   12th meeting with Charlie Turner, Principal Dorcely
12     is now in evidence as Respondent--Department's 40--           12   just brought in so many different allegations,
13               MS. KIM: [Interposing] Thirty two.                  13   including this, as some disciplinary matter, but it
14         Q. --32, okay, and one moment.                            14   was not. It was a meeting that was scheduled. I
15         [Background conversation]                                 15   think it was the day--if it was the twelfth, the
16         Q. What is Department's 32, and you've had an             16   discipline--they must have been scheduled twelfth in
17     opportunity to view that, correct?                            17   the afternoon, or on the thirteenth.
18         A. Yes.                                                   18       Q. Who were the support sessions supposed to
19         Q. Okay. Now, you, within that there is--                 19   be with?
20     within that paragraph two, there is a line where you          20       A. With Principal Dorcely.
21     say you mean you have--you mean how you taunted me            21       Q. So, you--you were supposed to sit in a room
22     with other Principals. What do you mean by that?              22   with Principal Dorcely?
23         A. What happened was Principal Dorcely brought            23       A. Yes. That was--
24     in his colleagues to look at me, jeering me,                  24       [Crosstalk]
25     laughing, and pointing fingers at me. And                     25       Q. [Interposing] How long would these meetings
                                                               763                                                                765
 1       SEVERIN - REDIRECT - MASSENA                                 1      SEVERIN - REDIRECT - MASSENA
 2     afterwards, he went and sent me an email. This                 2   be?
 3     document here was not a letter to file. He sent me             3       A. That was during the sixth period, common
 4     an email to inform me, please don't do--do not keep            4   planning.
 5     your light off; but later on, this was manifested              5       Q. Okay. And it's your understanding that it
 6     into a letter, which as James Duncan was witness, as           6   was--it would just be you and him at these meetings?
 7     one of the letters that I was given as a disciplinary          7       A. Yes.
 8     letter.                                                        8       Q. Alone.
 9         Q. And is it--could you, withdrawn. What did               9       A. Yes.
10     you feel about--what did you feel at the time that            10       Q. How did that make you feel?
11     you were given a disciplinary letter for the December         11       A. I mean it was humiliating, because at the
12     15th, 2015, observation of your class, where--I'm             12   beginning of the day, the lesson, the December 22nd,
13     sorry, the November 25th, 2015, where your class room         13   December 23rd observation that Principal Dorcely
14     lights were off? What did you--how did you feel when          14   wrote me ineffective about, was a specific lesson
15     you received the disciplinary letter for that?                15   that managed to get the children to be--to do some
16         A. It was a continuation of all the different             16   phenomenal work as far as writing their five to seven
17     harassment that was going on throughout the school            17   page essays. And I even sent Principal Dorcely an
18     year. He had informed me not to turn--to keep one             18   email, letting him know how debilitating his
19     set of lights on, and to which I responded to him,            19   ineffective observation of my work, pleading with
20     yes sir, no problem; but this particular letter was           20   him, letting him know, Principal Dorcely, I take
21     not necessary, in that he made that concern known to          21   pride in this work. This is something that I
22     me. I addressed it, but being that Principal Dorcely          22   informed you before I did it, but yet he deemed that
23     was really out to get me, to ride me as he stated in          23   it was ineffective. I sent him the email.
24     September, everything had to be a disciplinary                24   Afterwards I even sent Superintendent Prayor the same
25     letter. Everything had to be discipline, discipline,          25   email to inform him how this was not a professional
                Ubiqus Reporting, Inc. 07-25-16 SED No. 29,298 In the Matter of Mr. Severin
                            07-25-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 27
                                                               766                                                            768
 1       SEVERIN - REDIRECT - MASSENA                                 1    SEVERIN - REDIRECT - MASSENA
 2     assessment, but it seemed personal. So, by the time            2     questions from the Department?
 3     that whole observation, that whole session, was set            3           MS. KIM: No.
 4     up, I didn't really say anything, because he's my              4           THE HEARING OFFICER: Okay. That
 5     Principal. He's my supervisor, so I set them up. I             5     means you're excused as a witness, Dr. Severin.
 6     sat down. I attended, and I took notes, and I                  6     Does the Respondent have any additional
 7     implemented everything he recommended. That is why I           7     witnesses he wishes to?
 8     end up having effective, highly effective, in all the          8           MR. MASSENA: No additional witnesses.
 9     lessons as he said. But then immediately after the             9
10     highly effective, effective observation report, I             10              THE HEARING OFFICER: The Respondent
11     followed the same plan, only to find out in                   11     rests.
12     September, all of my lesson plans were ineffective.           12           MR. MASSENA: Just one moment, Your
13     I understand this is not about competency--                   13     Honor--
14         Q. [Interposing] Dr. Severin, let me stop you             14           [Crosstalk]
15     for just one moment. When you speak of this highly            15           THE HEARING OFFICER: [Interposing]
16     effective plan, well, withdrawn. So, you said more            16     Sure take your time.
17     specifically, sitting in the support session with             17           MR. MASSENA: --talk to my client.
18     Principal Dorcely, more specifically in terms of your         18           THE HEARING OFFICER: Let's go off the
19     relationship with Principal Dorcely at that time, how         19     record.
20     did that make you feel?                                       20           MR. MASSENA: Thank you.
21         A. It was very condescending. He was the                  21           THE HEARING OFFICER: Mm hmm.
22     authority, as if he was scolding a child, as he was           22           [OFF THE RECORD 4:28 p.m.]
23     scolding a subordinate. It was more humiliating and           23           [ON THE RECORD 4:39 p.m.]
24     degrading than professional.                                  24           THE HEARING OFFICER: All right. As I
25         Q. Okay.                                                  25     understand from discussing the matter with both
                                                               767                                                            769
 1        SEVERIN - REDIRECT - MASSENA                               1    JEAN RICHARD SEVERIN - 07/25/16
 2               MR. MASSENA: Just one moment, Your                   2     parties, the union has, forgive me, the
 3         Honor.                                                     3     Respondent has rested. The Department is not
 4               THE HEARING OFFICER: Mm hmm.                         4     intending to call any rebuttal witnesses. We're
 5         Q. You stated that cross that you did not                  5     at a juncture now where we're just ready for
 6     attend some of the meetings, the UFT meetings--the             6     closing statements. Given the time of the day,
 7     disciplinary conference meetings.                              7     it does not make sense to begin those closing
 8         A. Yes.                                                    8     statements this afternoon. Rather, what we're
 9         Q. Why not?                                                9     going to do by agreement, is reconvene here on
10         A. Basically, it was always combative. There              10     August 9th at 10:00 a.m. for closing statements
11     was never a true reflection of my responses. At               11     only. Do I have that right, Ms. Kim?
12     those meetings, Principal Dorcely would just write            12            MS. KIM: Yes.
13     whatever he want from my response. And there was no           13            THE HEARING OFFICER: Mr. Massena?
14     objectivity doing those write ups. It was constantly          14            MR. MASSENA: Yes.
15     how do you--you have been charged with this, as if            15            THE HEARING OFFICER: All right. Not
16     this was a criminal procedure. You have been, you             16     hearing anything additional or further to
17     know, these charges have been brought against you.            17     discuss, let us go off the record and have a
18     It was always condescending, constantly berating,             18     great evening, everyone.
19     constantly belittling. It was intimidation,                   19            MR. MASSENA: Thank you.
20     confrontational.                                              20            THE HEARING OFFICER: Thank you.
21               MR. MASSENA: Just one moment, Your                  21            MS. KIM: Thank you.
22         Honor.                                                    22            (The hearing adjourned at 5:10 p.m.)
23               THE HEARING OFFICER: Mm hmm.
24               MR. MASSENA: Okay, nothing further.
25               THE HEARING OFFICER: Any additional
                Ubiqus Reporting, Inc. 07-25-16 SED No. 29,298 In the Matter of Mr. Severin
                        07-25-16 SED No. 29,298 In the Matter of Mr. Severin
Sheet 28
            CERTIFICATE OF ACCURACY                        770
 I, Debbie L. Manning, do hereby certify that the foregoing
 typewritten transcript of proceedings in the matter of New
 York City Department of Education v. Jean Richard Severin,
 File No. 29,298, was prepared using the required
 transcription equipment and is a true and accurate record
 of the proceedings to the best of my ability. I further
 certify that I am not connected by blood, marriage or
 employment with any of the parties herein nor interested
 directly or indirectly in the matter transcribed.
 Signature:
 Date: July 27, 2016




                Student Index
                                                                 771
 Ashley Weber [phonetic] Student "A"




           Ubiqus Reporting, Inc. 07-25-16 SED No. 29,298 In the Matter of Mr. Severin
                    08-09-16 SED No. 29,298 In the Matter of Mr. Severin
 Sheet 1

                      THE STATE EDUCATION DEPARTMENT
                 THE UNIVERSITY OF THE STATE OF NEW YORK


                      In the Matter of
              NEW YORK CITY DEPARTMENT OF EDUCATION
                             v.
                    JEAN RICHARD SEVERIN
   Section 3020-a Education Law Proceeding (File #29,298)



DATE:                           August 9, 2016

TIME:                           10:00 a.m. to 12:47 p.m.

LOCATION:                       NYC Department of Education
                                100 Gold Street
                                New York, NY 10038

BEFORE:                         JAMES A. BROWN, ESQ.
                                HEARING OFFICER

APPEARANCES:             FOR THE COMPLAINANT:
                              DANA KIM, ESQ., of Counsel
                              NYC Department of Education
                              Office of Legal Services
                              49-51 Chambers Street
                              New York, NY 10007
                              Telephone: (212) 374-6741
                              dkim14@schools.nyc.gov

                         FOR THE RESPONDENT:
                             ALAIN MASSENA, ESQ., of Counsel
                              Massena Law, P.C.
                              305 Broadway, Suite 1001
                              New York, New York 10007
                              Telephone: (212) 766-1700
                              avm@massenalaw.com
           Ubiqus Reporting, Inc. 08-09-16 SED No. 29,298 In the Matter of Mr. Severin
                         08-09-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 2
                    Table of Contents                                                                                  775
                      OPENING STATEMENT                      1    JEAN RICHARD SEVERIN - 08/09/16
       NAME:                   PAGE:                          2            THE HEARING OFFICER: All right.
       A. Massena               776                           3     Let's go on the record. All right. So we're
       D. Kim                 828                             4     back on the record in this matter, and we've
                    WITNESS EXAMINATION                       5     been joined by Respondent and his counsel. Mr.
       NAME:                   PAGE:                          6     Massena, if you would kindly note your
                      CLOSING STATEMENT                       7     appearance.
       NAME:                   PAGE:                          8            MR. ALAIN MASSENA: Sure. Alain
                                 EXHIBITS                     9     Massena for the Respondent. Good morning.
       RESPONDENT                DESCRIPTION I.D. IN EV.     10            THE HEARING OFFICER: And again, I've
       NONE                                                  11     already mentioned on the record that Dr. Severin
     DEPARTMENT OF EDUCATION DESCRIPTION I.D. IN EV. 12             is also present with us. It's my understanding
       NONE                                                  13     based on a brief off-the-record conversation
                                                             14     that the Department would like to make a brief
                                                             15     representation before we proceed with the
                                                             16     closing arguments in this matter. Ms. Kim.
                                                             17            MS. KIM: Yes, that's correct. On the
                                                             18     last date I discovered a--after the finish of
                                                             19     the last hearing date I discovered a stack of
                                                             20     letters that Mr. Francis [phonetic] had in his
                                                             21     possession, Mr. Francis the prior union
                                                             22     attorney. I reached out to Mr. Massena because
                                                             23     they appeared to be letters that he and Dr.
                                                             24     Severin wanted for the Department to mail out to
                                                             25     parents, and I did get confirmation from Mr.
                                                         774                                                           776
1       JEAN RICHARD SEVERIN - 08/09/16                      1    JEAN RICHARD SEVERIN - 08/09/16
 2               (The hearing commenced at 10:00 a.m.)        2     Massena that he spoke with Dr. Severin and they
 3               THE HEARING OFFICER: All right. So           3     both decided that it was not necessary for the
 4        let's go on the record. Good morning. My name       4     Department to mail out those letters on their
 5        is James A. Brown. I am the hearing officer         5     behalf.
 6        duly appointed pursuant to New York State           6            THE HEARING OFFICER: Okay. Is that
 7        Education Law Section 3020-a, its Rules and         7     an accurate representation, Mr. Massena?
 8        Regulations, as well as the contractual             8            MS. MASSENA: Yes, it is.
 9        provisions by and between the New York City         9            THE HEARING OFFICER: All right. With
10        Department of Education and the United             10     that having been said, are the parties now ready
11        Federation of Teachers. We are here today in       11     to proceed with closings?
12        the Matter of Jean Severin, SED File Number        12            MS. KIM: Yes.
13        29,298. This is a continuing matter. If we         13            MS. MASSENA: Yes.
14        could kindly note our appearances beginning of     14            THE HEARING OFFICER: Mr. Massena,
15        my left.                                           15     please.
16               MS. DANA KIM: Yes. Dana Kim for the         16            MS. MASSENA: Okay.
17        Department. Good morning.                          17            THE HEARING OFFICER: On behalf of
18               THE HEARING OFFICER: All right. Good        18     Respondent.
19        morning to you, Ms. Kim. While we await the        19            MS. MASSENA: Yes, if it pleases The
20        Respondent and his counsel let's go off the        20     Court. Your Honor, I'd like to begin by framing
21        record. Thank you.                                 21     this closing statement by referring to what is
22               [OFF THE RECORD Waiting for Respondent      22     Respondent's 13 in evidence and reading it in
23        10:02 a.m.]                                        23     brief for The Court. This is a letter that Dr.
24               [ON THE RECORD Waiting for Respondent       24     Severin submitted to the superintendent and
25        10:22 a.m.]                                        25     attachment that he submitted to the
               Ubiqus Reporting, Inc. 08-09-16 SED No. 29,298 In the Matter of Mr. Severin
                            08-09-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 3
                                                            777                                                             779
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       superintendent and was also followed with an              2     letters were to prove Principal Dorcely's power
 3       attachment from Mr. Romano [phonetic]. And in             3     over the career of Dr. Severin. Every word said
 4       part it states, "The email attachment is to               4     about Dr. Severin during this hearing by the
 5       document that working conditions at Urban Action          5     Department of Education's witnesses were tinged
 6       Academy has deteriorated further. Mr. Dorcely             6     with disdain that he--disdain because he would
 7       has undertaken a new approach of direct                   7     not take part in the cheating that Principal
 8       intimidation tactic. For instance, on Tuesday,            8     Dorcely had taken under and that he would say no
 9       September 8th, 2015, during the morning meeting           9     to the principal.
10       Mr. Dorcely looked straight at me in our staff           10            Let's look at the Department's
11       meeting to inform that despite recent staff              11     witnesses. Assistant Principal Barnett, she is
12       reporting him to authorities he is still                 12     a third year assistant principal. During the
13       standing and growing strong. He is not going             13     time of the specs she was in only her second
14       anywhere and that this year he is going into             14     year as an assistant principal. The record is
15       beast mode. Later on during another staff                15     devoid of any training, assistance that she got
16       meeting I proceed to write and highlight some            16     to conduct investigations or disciplinary
17       notes reminder on a paper that I had in my hand.         17     meetings, but we do know that if we look to page
18       He informed me that I can write whatever I want          18     52 of her testimony she steps in to follow the
19       and report it to whomever I want and my                  19     goals of the principal and wants to get
20       reporting only makes him stronger. And on                20     accomplished--and what he wants to get
21       Friday, September 11th at another staff meeting          21     accomplished in this school.
22       Mr. Dorcely looking again directly at me                 22            When discussing her observations
23       informed me this year I am going to ride you."           23     between Principal Dorcely and Dr. Severin she
24               I point this out and highlight this              24     admits that the relationship is toxic. Those
25       letter that Dr. Severin submitted in early--in           25     are her words, not the Respondent's words.
                                                            778                                                             780
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       the early school year of the 2015-2016 academic           2     Those are her words that the relationship is
 3       year to highlight the environment under which             3     toxic but not beyond professional. I submit to
 4       this case was brought, the genesis of this case.          4     you, Your Honor, that that is an oxymoron. You
 5       I also note that the statements that were made            5     cannot have a toxic relationship and a
 6       by Principal Dorcely to Dr. Severin were also             6     professional relationship at the same time. The
 7       corroborated by the testimony of Mr. Satchell             7     two just do not work together. An educator is a
 8       [phonetic] and I also believe in part by the              8     role model for the students and the people that
 9       testimony of Mr. Satchell.                                9     teach them and she's okay with a professional
10              Your Honor, I submit that this case               10     relationship that's toxic. It doesn't make
11       should be dismissed. First, the Department did           11     sense. I submit that that is problematic, and I
12       not meet its burden. It did not prove by a               12     submit to you that when you look through her
13       preponderance of the evidence that Dr. Severin           13     testimony with that prism you will see that her
14       committed these specifications. The                      14     perspective is fatally skewed and that this is
15       Department's case is full of second and third            15     not an acceptable working relationship.
16       degree levels of hearsay and any direct evidence         16            In that vein when you look at her
17       of any wrongdoing by Dr. Severin is missing.             17     testimony regarding the cooling off period,
18       Second, I submit to you that the letters, the            18     pages 67 to 68, I submit that Assistant
19       meetings that gave rise to the allegation in             19     Principal Barnett was so preoccupied with making
20       these specifications were conducted by an                20     the principal look blameless that she simply
21       administration with a vendetta against this              21     sounds ridiculous. She cannot admit the
22       teacher that started with the principal and then         22     obvious. That the cooling off period was a
23       fell to the assistant principal who admitted on          23     period of high emotion and that the
24       direct testimony that she seeks to carry out the         24     superintendent had her step in to supervise Dr.
25       goals of the principal. Every meeting and the            25     Severin and to be that other lens because
               Ubiqus Reporting, Inc. 08-09-16 SED No. 29,298 In the Matter of Mr. Severin
                           08-09-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 4
                                                            781                                                             783
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       Principal Dorcely had it out for Dr. Severin.             2     Department of Education as a school aide. He
 3       Yet even still she categorizes it as a                    3     describes his responsibilities as meeting the
 4       professional situation. Our very own witness              4     chancellor's framework for great schools but to
 5       Mr. Satchell and Mr. Dunkin [phonetic] testified          5     ensure that my kids graduate on time. Those
 6       that it was a heated relationship. They were              6     were his words. We submit that there has been
 7       credible in their testimony. I submit to you,             7     enough evidence to support that Principal
 8       Your Honor, that Assistant Principal Barnett was          8     Dorcely holds a lot of animosity--and that's
 9       not credible, and we can see this by the way in           9     being polite--towards Dr. Severin. Someone
10       which she framed the relationship claiming it            10     should have told him that this is not an
11       was toxic yet professional at the same time.             11     incompetence hearing because at every single
12       Barnett admits that the SCI investigator                 12     opportunity he attempted to make it into an
13       allegations about changing grades. She admitted          13     incompetence hearing but he failed to do the
14       that she was interviewed, and you'll see this at         14     proper work that would have been necessary to
15       page 54 of her testimony.                                15     make it an incompetence hearing because there
16               Therefore, Your Honor, I submit that             16     simply is no evidence to that. At every point
17       all of the specifications for which Assistant            17     in time he tried to make it into that but that's
18       Principal Barnett was brought into this hearing          18     not what this is, and I would just simply remind
19       to prove should be dismissed because Assistant           19     The Court of that as well. He failed to follow
20       Principal Barnett is simply not an incredible            20     the guidelines in the contract, and he didn't do
21       witness.                                                 21     it. If he wanted to make this an incompetence
22               And just to step aside for one moment,           22     hearing, then the former substitute teacher
23       when you look at all of the specifications that          23     turned principal should have stopped taking
24       were brought by the Department of Education we           24     shortcuts and done the necessary work to do that
25       must simply ask ourselves why are we here today.         25     which is also indicative of the shortcut that he
                                                            782                                                             784
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       These specifications do not rise to the level of          2     was taking in terms of changing the regent's
 3       a 3020-a hearing in total, in part or even on an          3     grade or attempting to change the regent's
 4       individual basis. You heard testimony from Mr.            4     grade.
 5       Satchell. You heard testimony from Mr. Dunkin             5            I want to talk about the incident
 6       that these sorts of hearings, these sorts of              6     where Principal Dorcely asked Dr. Severin or
 7       issues that the principal may have had, may or            7     intimated to Dr. Severin to change the grade of
 8       may not have with Dr. Severin could have best             8     Student A, and I think the best way for The
 9       been handled in maybe a recommendation or maybe           9     Court to examine this particular incident is to
10       simply a discussion with Dr. Severin, but that's         10     look at it from a logical perspective.
11       not what Principal Dorcely chose to do. Once             11     Principal Dorcely denies that this ever took
12       Dr. Severin failed to get on board, failed to            12     place, but why would Dr. Severin have any
13       change the grade of this student, the regent's           13     contact with Student A at all if not for
14       grade of this student Principal Dorcely knew             14     Principal Dorcely? He was new to the school.
15       that he needed to get him out. Principal                 15     Student A was not one of his students. So the
16       Dorcely knew that he was coming up for tenure as         16     only manner in which Dr. Severin would have any
17       a principal and he knew--or up for review as a           17     contact with Principal Dorcely--with Student A
18       principal and he knew that Dr. Severin could get         18     or her mother is if Principal Dorcely or an
19       in the way of that and especially once Dr.               19     agent of Principal Dorcely brought Student A
20       Severin reported these allegations to the proper         20     before Dr. Severin.
21       authorities.                                             21            And I think that's the key viewpoint
22              When we look at Principal Dorcely's               22     into how to examine whether or not this actually
23       testimony we see a person who has a 24-year              23     took place and whether or not whose version of
24       history with the Department of Education as an           24     the facts that you can believe in terms of the
25       employee. He spent half his time with the                25     incident with Student A. Once again, Dr.
               Ubiqus Reporting, Inc. 08-09-16 SED No. 29,298 In the Matter of Mr. Severin
                            08-09-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 5
                                                            785                                                             787
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       Severin was new to the school. Student A was              2     forgot to turn this off. Okay. Or whether she
 3       not his student. He had no contact with Student           3     spoke to any supervisors about Dr. Severin
 4       A. The only way for him to know of the                    4     signing out. I submit the assistant principal
 5       existence of Student A whom was a graduating              5     did not do a full investigation into whether Dr.
 6       student would be for Principal Dorcely to bring           6     Severin and that they did not provide--to
 7       Student A to Dr. Severin's attention and that's           7     whether Dr. Severin signed out, and they did not
 8       how we know that we can credit the testimony of           8     provide proof that the investigation was fair
 9       Dr. Severin how these series of events took               9     and objective. This specification should be
10       place in terms of Principal Dorcely attempting           10     dismissed and certainly cannot provide the basis
11       to get Dr. Severin on board with changing the            11     for a finding of insubordination or misconduct.
12       regent's grade of Student A.                             12            Specification Number 2, the cellphone
13              I submit because Principal Dorcely                13     policy. Assistant Principal Dorcely testified
14       wanted Dr. Severin to do something whether he            14     that he walked into the classroom and that he
15       wanted him to say oh shucks or find shortcuts,           15     saw four cellphones and confiscated them. I
16       he's the one who described himself as concerned          16     submit that when you look at Department 12 which
17       with this student's grade. He's the one who              17     is the students' statements these students had
18       wanted a teacher, Dr. Severin, with an 87%               18     their cellphones confiscated. The principal
19       passage rate on regents to take a look at the            19     took statements to investigate Dr. Severin when
20       exam and find some extra points so the kid could         20     those students were engaged in the infraction.
21       pass. It sounds like to me that Principal                21     The hearsay students' statement is being offered
22       Dorcely was trying to take another shortcut so           22     directly for the truth of the allegations in
23       that this student could pass the regents in turn         23     this matter and should not be considered. What
24       make himself look good by boosting the school's          24     we know is that the principal was in control of
25       passage rates. As Dr. Severin testified at page          25     those students' telephones. They were asked to
                                                            786                                                             788
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       455, the regents' scores are a reflection of the          2     make statements because the Respondent wasn't
 3       school and whether or not the principal is                3     able to question these students it violates--and
 4       effective or ineffective. There's a great deal            4     because the Respondent wasn't able to question
 5       of implication regarding those regents' scores.           5     these students it violates his right to confront
 6               One moment. Specification Number 1--              6     his accusers and to ask very basic questions
 7       let's look at the specifications. Specification           7     about the circumstances that these letters were
 8       Number 1, Assistant Principal Barnett testified           8     created.
 9       about this specification on page 63. She said             9            The students' letters should not be
10       that the secretary who's responsible for the             10     allowed to substantiate the disciplinary
11       book let her know that Dr. Severin signed                11     charges. This is particularly important since
12       himself out. She never saw--Assistant Principal          12     the Department of Education's own witness
13       Barnett never saw him sign in or out but only            13     describes the relationship once again between
14       saw his signature on page 64, and they had to            14     principal and Dr. Severin as toxic and that
15       pull other teachers in to cover his eighth               15     they--as we all know that they needed a cooling
16       period class. But when a teacher has to leave            16     off period. I submit that this investigation
17       the building unless there is an issue--and I             17     was not full and fair, that this investigation
18       submit that there was an issue in this case. He          18     lacked objectivity. This specification should
19       had a toxic relationship with his direct                 19     be dismissed. Dr. Severin on page 536 of the
20       supervisor. There is nothing in the testimony            20     transcript testified that he wasn't even in the
21       or evidence that the students were left alone or         21     classroom when Principal Dorcely came by. He
22       put in harm's way. Or whether she spoke to               22     was outside of the classroom conferencing a case
23       supervisors--                                            23     with a student and another teacher was inside--
24               [Phone Buzz]                                     24     his co-teacher was inside with the students.
25               MS. MASSENA: Sorry about that. I                 25            As to Specification Number 3, the
               Ubiqus Reporting, Inc. 08-09-16 SED No. 29,298 In the Matter of Mr. Severin
                            08-09-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 6
                                                            789                                                             791
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       common planning meeting, Principal Dorcely                2             And again, I think at this point it's
 3       testified about the C-6 common planning time.             3     again important to draw The Court's attention,
 4       The principal testified about the common                  4     to draw the attention to Your Honor that this is
 5       planning session, and he also testified that he           5     basically a self-fulfilling case. I would say a
 6       attended most of the department planning                  6     self-fulfilling prophesy but it's really a self-
 7       meetings. Dorcely took over the assignment to             7     fulfilling case where you have someone who is
 8       supervise the social studies department. And              8     out to get Dr. Severin, and basically he creates
 9       Principal Dorcely also testified that he was              9     a pattern of letters, a pattern of emails, a
10       present for most of the C-6 meetings, but he             10     pattern of meetings that in essence will cause
11       also testified that if he wasn't able to attend          11     anyone to fail. If I have complete power over
12       all of the C-6 meetings if I'm not there I don't         12     someone, if I'm able to dictate their movements,
13       have my signature.                                       13     dictate what they're supposed to give to me and
14               In regards to the common planning                14     what I'm supposed to receive from them, then I
15       meetings if you look to Mr. Satchell's                   15     also have the power to generate or to use the
16       testimony, the administration didn't even make           16     colloquial term gen up [phonetic] charges that
17       the common planning sessions a priority because          17     really when you get to the bottom of them and
18       they did not follow the contractual guidelines           18     you remove the layer they're nothing but fluff.
19       to assign teachers to their groups. If Your              19     So in essence, Principal Dorcely is abusing his
20       Honor would look at page 474 to 476 of Principal         20     authority as a principal to go after a teacher
21       Dorcely's--of Mr. Satchell's testimony, the              21     who made claims of cheating which the
22       teachers were not given their preference sheets.         22     superintendent Dr. Prayor admitted on the record
23       The teachers were given their options about what         23     that there were other allegations of cheating by
24       to do during their common planning sessions              24     other teachers made at Urban--or by Urban Action
25       which in essence indicates that it's not a               25     Academy and he was aware of that. That other
                                                            790                                                             792
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       common planning session. He testified that                2     teachers had made allegations of cheating other
 3       Principal Dorcely's lack of organization was              3     than Dr. Severin.
 4       frustration and caused hostility. Additionally,           4            So this is a clear case of
 5       he also testified that a number of the                    5     retaliation, and it's the worst type of
 6       disciplinary conferences that he attended with            6     retaliation because it's not simply making the
 7       Dr. Severin usually occurred during the common            7     environment hostile where maybe Dr. Severin
 8       planning sessions. They would last a range of             8     would just throw up his hands and quit. It's
 9       five minutes to sometimes the entire period               9     actually creating documents, creating evidence,
10       which was a 38-minute period. There may have             10     and in using the same evidence that you created-
11       been as many as 43 disciplinary meetings.                11     -for example, saying that a common planning
12              Further, Dr. Severin responded in his             12     session--that Dr. Severin is missing a common
13       email--Respondent's 10, in his email where he            13     planning session meeting when in fact, number
14       reaches out to his co-teachers to coordinate the         14     one, the meetings are not actually common
15       common planning session. In that--in                     15     planning session meetings, and number two, for
16       Respondent's 10 we see where Dr. Severin himself         16     many of those common planning meetings Dr.
17       is reaching out to fellow teachers to get it             17     Severin is actually in a meeting with the
18       together. Let's pull it together. Let's make             18     principal. So in essence wanting Dr. Severin to
19       these common planning session meetings work.             19     be in two places at once and when he's unable to
20       Let's make them meaningful and clearly that's            20     split himself in two charging him with a
21       not what is taking place. So we see a level of           21     specification or charging him with violating
22       frustration in Dr. Severin as to what the common         22     some sort of rule or insubordination or
23       planning meetings are being used for, if we can          23     misconduct.
24       even call them or classify them as common                24            This is the worst sort of retaliation.
25       planning meetings.                                       25     This is the worst sort of hostile work
               Ubiqus Reporting, Inc. 08-09-16 SED No. 29,298 In the Matter of Mr. Severin
                            08-09-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 7
                                                            793                                                             795
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       environment that an individual can be under.              2     a teacher? You're defenseless. Despite
 3       And for that reason, Your Arbitrator should view          3     reaching out to the superintendent for help,
 4       all of the specifications under that prism, find          4     you're literally at the mercy of Principal
 5       them and find the Department of Education's               5     Dorcely.
 6       witnesses to not be credible under that prism             6            We go to Specification Number 5 and we
 7       and under that viewpoint.                                 7     touched on this as well regarding the common
 8               Moving on to Specification Number 4               8     planning meeting, 29 of the 37 mandated planning
 9       regarding keeping the one set of the lights off.          9     meetings. The principal testified that of the
10       Principal Dorcely testified about this matter.           10     29 days he saw Dr. Severin at a location other
11       Again, whether or not this happened the question         11     than the common planning room. Dr. Severin and
12       to Your Arbitrator is should this really be a            12     Mr. Satchell testified that numerous times
13       subject matter for a disciplinary proceeding?            13     Principal Dorcely called Dr. Severin in for
14       This is certainly not the type of issue that             14     disciplinary meetings. And at page 545 and 546
15       would merit Dr. Severin losing his job. There            15     Dr. Severin testified that the teachers were
16       are no allegations that the students were hurt           16     trained to and required to grade MOSLs during
17       or in any harm or the light being off could give         17     the common planning periods. One of the charged
18       rise to a dangerous situation. Further, Dr.              18     days was actually Veteran's Day and another--
19       Severin testified that he did not receive any            19     which was--one of the charged days was actually
20       earlier directives about keeping the lights on.          20     Veteran's Day and The Court can see that on page
21       And this is where it's important that we not             21     546, and another day was November 25th, 2015,
22       forget when we look at these specifications that         22     which was the day of the Thanksgiving party and
23       we not leave common sense outside of our                 23     sixth period was canceled, again on page 546. I
24       deliberations when we look at the specification.         24     submit that these allegations should be
25       We live in the real word. We've all sat in               25     dismissed.
                                                            794                                                             796
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       rooms where I submit the lighting in the room             2             And I just want to focus on
 3       makes it difficult to view a screen, especially           3     Specification Number 5 just for one moment
 4       a projection screen. And I would submit that              4     because again I believe it highlights--I believe
 5       The Court is free to use its own knowledge of             5     it's an illustration of the environment that Dr.
 6       that type of experience.                                  6     Severin was serving in as a teacher of this
 7              And I also submit that Dr. Severin                 7     school. We have a teacher--we have a principal
 8       testified about the manner in which his room was          8     who goes through the great extent or great
 9       facing. I believe he stated--and The Court can            9     trouble of attempting to document numerous
10       refer to the transcript. I believe he stated it          10     missed--allegedly missed common planning time
11       was facing southwest and obviously that type of          11     meetings. However, The Court heard extensive
12       position in relationship to the screen would             12     testimony about what were these so-called MOSL
13       make it difficult for the students to see the            13     meetings. Many of these initial meetings in
14       video. So our question becomes as educators is           14     October and November were actually put aside for
15       it more important to follow a directive that was         15     MOSL planning, MOSL grading, MOSL norming. A
16       never given and keep all the lights on or is it          16     great deal of time was spent on this to the
17       actually more important for the students to              17     point where I believe it's fair to say that
18       actually be able to see the screen and to be             18     anything but common planning was taking place
19       able to see the screen that has vital                    19     during the common planning sessions. And the
20       information that would be a part of their lesson         20     fact that dates such as November 11th and dates
21       that particular day? But again, when someone             21     where Dr. Severin were in a disciplinary
22       has it out for you and someone has the ability           22     conference meeting, the fact that those dates
23       and the power to generate documents, to create           23     are listed in these--in Specification Number 5
24       disciplinary letters and put those disciplinary          24     speaks to the animosity, speaks to the lengths
25       letters in your file then what are you to do as          25     that Principal Dorcely wanted to go, intended to
               Ubiqus Reporting, Inc. 08-09-16 SED No. 29,298 In the Matter of Mr. Severin
                            08-09-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 8
                                                            797                                                             799
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       go to get Dr. Severin out of the school because           2     whether or not Dr. Severin followed a directive,
 3       Dr. Severin was the first teacher, not the last           3     then where is the document where they actually
 4       but was the first teacher to report the                   4     did receive the MOSL or where is the document
 5       allegations of the cheating, of alleged cheating          5     indicating the time that it was received or the
 6       by Principal Dorcely.                                     6     document indicating the time where the midterm
 7              Specification Number 6, this is--there             7     was received. That should be part of the
 8       was no firsthand evidence that Dr. Severin left           8     evidence and it's not part of the evidence
 9       the building without signing out. No video, no            9     because I would submit they do not want The
10       eyewitness. Dr. Severin testified that he did            10     Court to have that information. So regarding
11       not leave the building so there was no need for          11     the MOSLs, Dr. Severin bore no responsibility
12       him to sign out. I submit that this allegation           12     for that exam and creating that exam and the
13       should be dismissed for lack of evidence. And I          13     contents thereof.
14       also want to point out to The Court that in this         14            Specification Number 8, permitted a
15       courtroom Principal Dorcely first testified that         15     student to enter the building. This particular
16       he did not see Dr. Severin leave the building            16     specification again should be dismissed at
17       but after realizing that--after realizing during         17     whole. There was absolutely no direct evidence
18       cross examination that based on his testimony            18     by anyone regarding Dr. Severin allowing a
19       this specification would have to be dismissed he         19     student into the building. Principal Dorcely
20       changed his testimony and then said he did. And          20     testified about this allegation. As a matter of
21       again I think that--and he changed his testimony         21     fact, Assistant Principal Barnett who may have
22       in court during this hearing because again               22     been able to provide a greater source of
23       there's a vendetta, there's an agenda by                 23     information she didn't discuss this
24       Principal Dorcely to have Dr. Severin removed            24     specification as well. Principal Dorcely
25       from the school, and I believe that The Court            25     testified about the allegations in this matter.
                                                            798                                                             800
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       had an opportunity to see that, The Court had an          2     The Department did not call a single student
 3       opportunity to see Principal Dorcely change his           3     witness to this allegation. The Department did
 4       answer, and I believe that The Court can assess           4     not produce any video footage about this
 5       that that was not credible what Principal                 5     incident when they said initially they would and
 6       Dorcely did during the hearing.                           6     they chose not to. The Court may make its own
 7              Regarding the midterms which was in                7     determination as to why the video was not
 8       Specification Number 7, Principal Dorcely                 8     brought forward if The Court so desires.
 9       testified about this specification and all of             9             Furthermore, there was another
10       the teachers were asked to submit terms for              10     administrator that was part of the investigation
11       grading. Dr. Severin testified that on page 552          11     of these allegations. Even though Assistant
12       and page 553 that at that time of the year it            12     Principal Barnett was here and testified on an
13       was the MOSL and the MOSL was the test that was          13     earlier day, she did not testify about her role
14       being administrated and Dr. Severin bore no              14     in the investigation. I know we do not follow
15       responsibility for creating the exam or the              15     strict rules of evidence here, Your Honor. I
16       contents thereof.                                        16     submit that the Department did not meet its
17              And now we come back again to the                 17     burden of proof but that the allegations cannot
18       MOSLs which a great deal of time was spent. As           18     be substantiated on the hearsay statements two
19       Your Honor, The Court reviews the record, great          19     or three people removed from the statement.
20       deal of time was spent regarding discussing the          20     There's no evidence about this allegation at
21       MOSLs, whether the MOSLs were midterms or                21     all. The student was not called to testify.
22       whether they were not midterms. At the end of            22     The principal from the other school who is
23       the day what's important here is to note that if         23     certainly under the control of the Department of
24       the principal wants to generate emails or wants          24     Education was not called to testify.
25       to generate documents that may or may not show           25             And at this particular point I'll just
               Ubiqus Reporting, Inc. 08-09-16 SED No. 29,298 In the Matter of Mr. Severin
                            08-09-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 9
                                                            801                                                             803
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       briefly say that The Court may want to consider           2            [ON THE RECORD Break 11:02 a.m.]
 3       175 of the jury instructions for a missing                3            THE HEARING OFFICER: Let us go back
 4       witness charge, and as The Court may be aware,            4     on record. Mr. Massena.
 5       pursuant to New York's -- [00:01] jury                    5            MS. MASSENA: Thank you.
 6       instructions a party's failure to call a                  6     Specification 9, here the allegations are that
 7       particular witness could lead to a jury charge            7     Dr. Severin failed to inform an immediate
 8       allowing an adverse inference to be drawn. If             8     supervisor about his absence. Looking at
 9       the jury finds the party's explanations for not           9     Respondent's 11, an email from the principal and
10       calling the witness to be reasonable, the jury           10     Dr. Severin's testimony and what was expected
11       is instructed not to consider the failure of the         11     from him we can look to page 563 of the
12       party to call the witness in evaluating the              12     transcript which simply says to contract is Sub
13       evidence. If, however, the explanation is not            13     Central. Dr. Severin did call Sub Central. I
14       reasonable--and I don't see what reasonable              14     submit that this specification should be
15       explanation the Department of Education would            15     dismissed because these allegations occurred
16       have for not calling a DOE employee who was              16     during a time where there was a very heated
17       present during this particular specification.            17     relationship between the principal and Dr.
18       So if, however, the explanation is not                   18     Severin and in light of the fact that the
19       reasonable or the party did not give an                  19     superintendent identified that the parties
20       explanation, you know, Your Honorable                    20     needed a cooling off period. I submit that
21       Arbitrator, the fact finder, you're not required         21     these allegations were created with the
22       to conclude that the testimony would not--of the         22     intention to harass and intimidate instead of
23       witness would not have supported the                     23     providing guidance and correcting Dr. Severin.
24       Respondent's position on the question on this            24            THE HEARING OFFICER: You said I
25       particular specification and that the--and that          25     believe contract Sub Central. You meant to say
                                                            802                                                             804
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       that particular DOE employee would not have               2     contact--
 3       contradicted evidence offered by the Department           3            MS. MASSENA: [Interposing] Contact.
 4       of Education on the issue of allowing the                 4            THE HEARING OFFICER: --Sub Central.
 5       student into the building during a fire drill.            5            MS. MASSENA: Correct.
 6       So The Court may consider that particular line            6            THE HEARING OFFICER: Thank you.
 7       of reasoning as it deliberates Specification              7            MS. MASSENA: Contact. As to
 8       Number 8 and hold the Department of Education to          8     Specification Number 11 regarding supplying a
 9       that standard.                                            9     period two lesson plan, once again these
10              As to Specification Number 9, that Dr.            10     allegations, these specifications as well as the
11       Severin failed to inform an immediate supervisor         11     specifications as a whole should all be viewed
12       about his absence on October 23rd, 2015, looking         12     through the prism of a toxic relationship where
13       at Respondent's 11 in evidence, an email from            13     Principal Dorcely has the power to dictate and
14       the principal and Dr. Severin's testimony about          14     the power to fabricate these specifications. So
15       what was expected from him when he should not--          15     do we--how do we know that Dr. Severin did not
16       excuse me--when he's present from the school.            16     submit a lesson two plan--a period two lesson
17       On page 563 which simply says--                          17     plan other than the testimony of Principal
18              THE HEARING OFFICER: [Interposing]                18     Dorcely or Assistant Principal Barnett?
19       I'm sorry. Which page?                                   19            Specification Number 12 where it was
20              MS. MASSENA: 563 which simply says                20     alleged that he failed to have a lesson plan on
21       the contract Sub Central. I should get some              21     September 11th of 2015. The evidence during
22       water.                                                   22     this particular--regarding this particular
23              THE HEARING OFFICER: Sure. Let's go               23     specification it made sense and it's not the
24       off the record for a moment.                             24     type of specification that should rise to a
25              [OFF THE RECORD Break 10:58 a.m.]                 25     3020-a hearing. It's not the type of
               Ubiqus Reporting, Inc. 08-09-16 SED No. 29,298 In the Matter of Mr. Severin
                            08-09-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 10
                                                            805                                                             807
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       specification--it's not the type of charge that           2     these charges that are trumped up by Principal
 3       should be included in a specification. It                 3     Dorcely simply to try to get Dr. Severin out of
 4       simply isn't. Dr. Severin has a co-teacher who            4     the school? Dr. Severin testified that he did
 5       is doing a September 11th--we all know what               5     send the EGG files and that in sum he became
 6       September 11th is--a September 11th plan with             6     aware regarding the assistant principal or the
 7       other teachers in the building. He gives her              7     principal when they notified him that they were
 8       the floor. He says fine. I agree with you.                8     not received. This was a simple technical issue
 9       You know, this is a worthy topic of discussion.           9     and certainly should not be the subject of any
10       This is a worthy lesson plan. My lesson plan             10     disciplinary action. And they did receive the
11       which was the scientific revolution that can             11     EGG files.
12       hold off. We can hold off on that. I support             12           Specification Number 15, failed to
13       you in--I support you co-teacher in doing this           13     notify of absence which was on page 176 of
14       lesson plan. But that wasn't good enough for             14     Principal Dorcely's testimony. He states--
15       Principal Dorcely. No. Principal Dorcely had             15     Principal Dorcely states that his--that Dr.
16       an agenda. He was going to ride Dr. Severin and          16     Severin's failure to notify the supervisors
17       here was another opportunity to pick, you know,          17     about his absence was that the administrators
18       at--to pick at Dr. Severin. He didn't care that          18     were looking for substitute teachers. There was
19       it was September 11th. He doesn't know whether           19     no testimony that the students were left alone
20       Dr. Severin had suffered a loss. He doesn't              20     or did not have coverage. The Respondent in his
21       know whether the co-teacher Ms. Fagan had                21     testimony points to the daily docket as
22       suffered a loss on September 11th. His goal was          22     described by Principal Dorcely that was sent
23       to ride Dr. Severin and he was going to ride him         23     every day and provided instructions on how to
24       because Dr. Severin had seceded the floor to his         24     deal with certain matters and that Principal
25       co-teacher, allowed her to proudly present a             25     Dorcely required teachers to notify Sub Central.
                                                            806                                                             808
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       lesson plan that she had worked on, and he took           2     Here Dr. Severin testified that he called Sub
 3       this as an opportunity to again file another              3     Central and even noted on Department Number 26
 4       disciplinary charge against--disciplinary letter          4     Dr. Severin explained in the disciplinary
 5       against Dr. Severin.                                      5     conference and sum that whenever he has called
 6              It just doesn't make sense as all of               6     out sick he just called Sub Central. Notably
 7       these charges do in total. When you look at               7     this is not a time and attendance case. So it's
 8       them in total they just don't make sense. So              8     not an incompetence case. It's not a time and
 9       that's what we have to say to Specification 12.           9     attendance case. Why are we here? We're here
10       Dr. Severin had a lesson plan. He had a lesson           10     because Principal Dorcely wants to get Dr.
11       plan on the scientific revolution. It was                11     Severin out of the school. The allegation is
12       prepared. It was ready to go. However, his co-           12     that he did not call the proper person to notify
13       teacher had another idea and he agreed with her          13     them of his absence.
14       that this was an appropriate time to do a lesson         14            Again looking at 16, 17, and 18,
15       plan on September 11th. But Principal Dorcely            15     failed to have three lesson plans, 17 supply
16       had an overriding agenda and that was to get Dr.         16     weekly lesson plan, and Specification Number 18
17       Severin regardless of the day, regardless of the         17     failed to schedule support. Hearing Officer,
18       time, regardless of anything else.                       18     when you view Specifications 9, 10, 11, 12, 16,
19              Specification Number 13 regarding the             19     17, and 18, all together these are allegations
20       fourth marking period, the--sorry--the EGG and           20     that are ministerial. There has been no
21       also Specification Number 14. Again, when we             21     evidence that the school or the student body
22       look at these particular specifications                  22     were impacted by the alleged conduct. There has
23       regarding lesson plans, regarding EEGs, we have          23     been no correlation that the alleged conduct has
24       to ask ourselves are these specifications that           24     a correlation to Dr. Severin's ability to
25       rise to the level of a 3020-a hearing? Are               25     perform his duties as a teacher. I submit that
              Ubiqus Reporting, Inc. 08-09-16 SED No. 29,298 In the Matter of Mr. Severin
                           08-09-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 11
                                                            809                                                             811
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       despite this toxic environment Dr. Severin still          2     in evidence over the Respondent's strenuous
 3       tried to comply with the principal's mandates to          3     objections I submit that it should not even be a
 4       attend meetings where the two of them were alone          4     part of the record in this case. We ask that
 5       in a room. He submitted lesson plans in his               5     when you are considering that document that you
 6       testimony on page 765 and 766.                            6     not give it any weight at all. We submit to do
 7               He described that he felt "I mean it              7     so would be to undermine your role as a
 8       was humiliating because at the beginning of the           8     factfinder and the person who evaluates the
 9       day the lesson, the December 22nd and December            9     credibility and weight of all the witnesses and
10       23rd observation that Principal Dorcely wrote me         10     the evidence presented here. Additionally, that
11       ineffective about was a specific lesson that             11     proceeding was presided over someone who works
12       managed to get the children to do some                   12     for the Department, the chancellor's designee,
13       phenomenal work," these are Dr. Severin's words,         13     and we submit that the findings are inherently
14       "as far as writing their five to seven page              14     prejudicial to my client Dr. Severin because
15       essays. I even sent Principal Dorcely an                 15     those findings that decision was rendered to
16       email," Dr. Severin testifies, "letting him know         16     further the interest of the Department of
17       how debilitating his ineffective observation of          17     Education.
18       my work, pleading with him, letting him know             18            Now looking at the Respondent's
19       Principal Dorcely I take pride in this work.             19     witnesses, I submit that they were credible and
20       This is something that I informed you before I           20     testified truthfully. These witnesses are not
21       did it, but he deemed that it was ineffective.           21     neighbors or friends but supervisors employed at
22       I sent him an email. Afterwards he even sent             22     the DOE or seasoned representatives of the union
23       Superintendent Prayor the same email to inform           23     and they came to testify. First, Superintendent
24       him how this was not a professional assessment           24     Prayor who testified that his job was to support
25       but it seemed personal." So by the whole time--          25     the principals. He testified--this is page 376.
                                                            810                                                             812
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       "So by the time that whole observation, the               2     He testified and characterized his conversations
 3       whole session was set up I didn't really say              3     between the principal, the assistant principal,
 4       anything because he's my principal. He's my               4     and Dr. Severin. The nature of the conversation
 5       supervisor. So I set them up. I sat down and I            5     is I guess one to be informed of certain issues
 6       attended, I took notes, and I implemented                 6     that took place at the school between Principal
 7       everything he recommended." This is Dr.                   7     Dorcely and Dr. Severin and also to bring all
 8       Severin's words.                                          8     parties together to try to get to a mutual
 9               I submit that these charges should be             9     understanding, professionalism that can
10       dismissed. The Department has failed to meet             10     ultimately be given to all four parties, and to
11       its burden. This conduct in the specifications           11     have a reprieve of their professional
12       and that were testified to by the Respondent and         12     responsibilities and some conflicts between
13       the superintendent and UFT was in retaliation            13     them.
14       for filing the SCI report that Principal Dorcely         14            The superintendent acknowledged that
15       engaged or attempted to engage in testing                15     he received a number of emails from Dr. Severin,
16       irregularities. Dr. Severin as a New York City           16     that he described those emails as either to
17       employee was obligated to report what he                 17     inform the superintendent or to ask for his
18       observed. He reported the allegations to SCI, a          18     help. But if you look back at the
19       branch of DOE. I submit that Dr. Severin was to          19     superintendent's testimony at page 384 when
20       be protected by the Department of Education from         20     discussing Exhibit Number 8, an Email from Dr.
21       the behavior of his supervisor and the                   21     Severin, the superintendent did not offer any
22       Department of Education failed him.                      22     assistance until he received the email that is
23               Further, looking at the Department's             23     in Exhibit Number 9 and then he intervened by
24       documentary evidence specifically pointing to            24     seeking the support of the UFT District Rep
25       the Special Complaint 28 Determination that is           25     James Dunkin bringing both teacher and principal
              Ubiqus Reporting, Inc. 08-09-16 SED No. 29,298 In the Matter of Mr. Severin
                            08-09-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 12
                                                            813                                                             815
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       together to have a cooldown period of                     2     by the administration to either change a grade
 3       interaction because there was a lot of tension            3     or if it was to allow a student extra time on an
 4       and the cool-off periods was to give both                 4     exam, something along those lines, and Dr.
 5       parties an opportunity to collect themselves and          5     Severin had reported this incident. I believe
 6       act professionally so that in the interim of the          6     as Mr. Satchell says to SCI, "And it seemed like
 7       cooldown period Dr. Severin would find                    7     a lot of hostility throughout the school year
 8       employment elsewhere that was possible.                   8     carried over from that incident."
 9              I submit that perhaps if the                       9             Mr. Satchell also testified that he
10       superintendent had intervened earlier that he            10     remembered very clearly that the principal made
11       may have been able to diffuse some of the                11     an open threat and Satchell believed that it was
12       tension. This is mind-blowing that the                   12     directed to an individual and that individual
13       principal, a person who is in charge of                  13     was Dr. Severin. Mr. Satchell testified that he
14       children, our city's children has to have a              14     heard Principal Dorcely say you tried to take me
15       cooling off period from one of the people he is          15     down. He did not name who he was talking about
16       in charge of supervising. The situation was so           16     but he did say, Principal Dorcely, I'm back and
17       desperate that Dr. Severin was to look for               17     I'm stronger than ever and I'm going to ride
18       another job. The cooling off period was to last          18     you. I submit this goes to support a clear
19       until January 30th, 2016, according to                   19     retaliation by the principal against Dr.
20       Superintendent Prayor, but Principal Dorcely             20     Severin. He said he was going to do it and now
21       terminated the cooling off period early.                 21     we are here today in this room summing up on a
22       Principal Dorcely was so out of control that he          22     3020-a hearing. And Dr. Severin was the only
23       violated his supervisor's orders, basically an           23     person who had filed--at that time was the only
24       act of insubordination by Principal Dorcely.             24     person who had filed an OSI case against
25              That is why we are here at this                   25     Principal Dorcely in the 2014-2015 school year.
                                                            814                                                             816
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       hearing Dr. Severin did not leave the school.             2            Then we heard from UFT Chapter Leader
 3       The principal was still hot and wanted to get             3     Dunkin who testified that Urban Action Academy
 4       Dr. Severin out. Sadly, based on the                      4     is one of the more active schools because of the
 5       superintendent's testimony at page 412 Dr.                5     day discipline is handled there. At page 741
 6       Severin isn't the only one who has made reports           6     Mr. Dunkin noted that the schools he supervised
 7       of harassment and grade changing. And if you              7     that there were 85 disciplinary letters since
 8       recall--and this is at page 412. And if you               8     December of 2015 and that of the 85, 50 of them
 9       recall, the superintendent was reluctant to               9     were from Urban Action Academy. Mr. Dunkin
10       admit that but he did which I submit supports            10     testified on page 741 and 742, "There seemed to
11       his credibility that he wasn't a witness siding          11     be a situation that was coming to a head between
12       with the Respondent.                                     12     Dr. Severin and Principal Dorcely. I had seen
13              Then the UFT Rep Mr. Satchell. He                 13     that Michael Prayor, the Superintendent, had
14       starts his testimony telling us that he attended         14     come to me when he noticed it. We talked about
15       a lot of disciplinary meetings with Dr. Severin          15     it." Meaning Mr. Dunkin and Mr. Prayor, the
16       and either the assistant principal or Principal          16     Superintendent. "So we tried to come up with a
17       Dorcely, more than 20 during the 2015-2016               17     plan to alleviate the anxiety." And this plan
18       school year. He described the meetings as                18     was the cooling off period where both members
19       hostile and that it was just pointing out                19     had limited interaction and that they would have
20       something Dr. Severin might have done that               20     limited interaction with each other over a
21       wasn't the best thing to do in the eyes of the           21     period of a month and then through their cooling
22       principal or Ms. Barnett. At page 469 Satchell           22     off period Dr. Severin would look for a place
23       noted that the hostility stemmed from Dr.                23     for employment.
24       Severin being asked by the 19 administration to          24            Mr. Dunkin spelled out the agreement
25       either change--I'm sorry, withdrawn--being asked         25     to expedite signing disciplinary letters. He
              Ubiqus Reporting, Inc. 08-09-16 SED No. 29,298 In the Matter of Mr. Severin
                            08-09-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 13
                                                            817                                                             819
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       explained that they agreed to just say there was          2     to say that Dr. Severin is not credible based on
 3       no comment and to sign the letter. Mr. Dunkin             3     answers that he gave on some questions that were
 4       described that even though there was an                   4     compound questions on cross examination about
 5       agreement about how to handle the letters                 5     who he should notify when he was absent. That's
 6       Principal Dorcely's tone was aggravated,                  6     not why we are here and that isn't enough to try
 7       harassing, belittling, and on page 744 despite            7     to discredit Dr. Severin's entire testimony.
 8       the Department's contentions, Dr. Severin agreed          8     Dr. Severin faced a very rigorous cross
 9       to just sign the letter in accordance with the            9     examination but recall his demeanor. I submit
10       agreement they came--they had come up with. But          10     that he was a gentleman but he stood up for
11       that's not what Principal Dorcely wanted.                11     himself.
12       That's not what he wanted to do. I submit that           12            The Department could say all they want
13       he showed his true colors and just simply how            13     about the reason why Dr. Severin made the SCI
14       underhanded he is.                                       14     report. He was having issues with his pedagogy
15              When we refer to the transcript at                15     but this is not an incompetency case. He was
16       page 746 because at the end of all of this, at           16     not having any issues with his pedagogy. But
17       the end of this meeting Principal Dorcely stood          17     what is clear is Dr. Severin, a new teacher in
18       up and--Mr. Dunkin had worked out this agreement         18     the building, was asked to cover summer school,
19       and they thought they had an agreement but               19     was informed by the principal that a student and
20       Principal Dorcely had stood up and--they put a           20     her mother came to the principal's office to
21       lot of time into this trying to work out this            21     inquire about the student's failing grade. I
22       agreement and Principal Dorcely said I'm still           22     submit the student and her mother when they came
23       going forward with my 3020-a hearing and Mr.             23     to Principal Dorcely's office they didn't even
24       Dunkin asked him. What are you talking about?            24     know Dr. Severin was there or who he was. The
25       I thought this was an agreement for a cooling            25     principal brought their inquiry to Dr. Severin's
                                                            818                                                             820
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       off period. Everyone has said so. That doesn't            2     attention.
 3       mean I won't go forward with this. I'm going              3            One moment. Okay. In closing, if you
 4       forward with this because I want him out of               4     look at the timeline of the events, it further
 5       here. Again, Mr. Dunkin's testimony goes to               5     corroborates Dr. Severin's allegations and
 6       show that Principal Dorcely wasn't acting in the          6     retaliation. The student, Student A, during the
 7       best interest of the students, wasn't even                7     summer Dr. Severin reports the allegations to
 8       acting in the best interest of Urban Action               8     OSI, OSI interviews Dr. Severin in mid-June.
 9       Academy. He was acting in his own interest and            9     Dr. Severin is informed that the investigation
10       that was the interest of getting Dr. Severin             10     is slated to continue with other interviews.
11       thrown out of the school to protect himself.             11     Then there is summer break. The OSI report is
12       Principal Dorcely acted with complete disregard          12     concluded either substantiated or
13       for the -- [00:01] of Mr. Satchell and Dunkin            13     unsubstantiated. It doesn't matter. The
14       who had to attend all of these meetings and he           14     teachers return to school, Principal Dorcely
15       continued to harass Dr. Severin throughout the           15     throws the gauntlet down with a threat you tried
16       school year.                                             16     to take me down. I'm stronger than ever. I'm
17              And lastly we heard from the                      17     going to ride you. And following Dr. Severin's
18       Respondent. Your Honor has had an opportunity            18     testimony, Principal Dorcely was going into
19       to see Dr. Severin's demeanor during this entire         19     beast mode and now this case begins.
20       period, during this entire hearing. You heard            20            Dr. Severin has suffered abuse at the
21       him testify. You saw that he was forthright.             21     hands of the principal. Dr. Severin testified
22       He spoke candidly about things that were                 22     that after the disciplinary conference on the
23       difficult. He did his best to answer the                 23     9/11 lesson plan Principal Dorcely walked
24       questions as he understood them and as the DOE           24     followed behind him from room 105 all the way to
25       presented them to him. The Department may try            25     his room down the hall which is about a good six
              Ubiqus Reporting, Inc. 08-09-16 SED No. 29,298 In the Matter of Mr. Severin
                            08-09-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 14
                                                            821                                                             823
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       to 20--about six to seven classrooms down the             2            Lastly, Your Honor, if there's a
 3       hall talking, harassing, taunting him, telling            3     finding of guilty, the Hearing Officer must then
 4       him how this year I'm done and I'm gone to the            4     look to the penalty phase and make a
 5       point where we got in front of--Dr. Severin was           5     determination of what is the appropriate penalty
 6       in front of room 128 and the principal                    6     and the penalty must be proportionate to the
 7       threatened him saying--telling him he's going             7     officers. I submit that if you find that Dr.
 8       to--and excuse the language but he's going to             8     Severin engaged in any misconduct there should
 9       fuck him up this year. That I'm done and I'm              9     be no further penalty. He already received
10       gone. Dr. Severin then testified at page 524,            10     numerous letters to his file and that mark on
11       he also said this year I'm going to be on your           11     his career is proportionate to the lightweight
12       back. Believe you me you are gone, you are               12     allegations against him and certainly he should
13       gone. So when I asked Principal Dorcely, Dr.             13     not be terminated for anyone or even the
14       Severin says at page 524, are you threatening me         14     collective body of allegations contained in the
15       Principal Dorcely responded yes, it's a threat.          15     specifications. I submit that there is nothing
16       I said are you saying you're threatening me and          16     in the record, in the documents to conclude that
17       Principal Dorcely said yes.                              17     Dr. Severin should never teach again.
18              He also suffered abuse by Principal               18            Furthermore, Dr. Severin was not an
19       Dorcely with the multiple disciplinary                   19     insubordinate employee. Numerous times during
20       conferences. As Mr. Dunkin described, there has          20     his testimony he said that when Principal
21       been a disproportionate amount of observations.          21     Dorcely on September 8th, 2015, was talking
22       There were over 25 disciplinary letters and              22     about going into beast mode Dr. Severin
23       without any sort of remedy. So what exactly was          23     testified that he better make sure he does his
24       the point? Was the point to move Dr. Severin             24     work. He later testified on page 570 he made
25       along? Was the point to make Dr. Severin a               25     every effort to adhere to whatever mandate was
                                                            822                                                             824
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       better teacher? Or was the point simply to                2     given to him, and he described the principal's
 3       create a paper case where he would be able to             3     actions had a severe impact on him personally.
 4       bring a 3020-a hearing, a paper trail where he            4     He described his two years at Urban Action
 5       would be able to bring a 3020-a hearing?                  5     Academy as hell and then described I've never
 6       Principal Dorcely would walk into his classroom           6     experienced such a hostile working environment,
 7       unannounced and observe him almost every day. I           7     so much harassment. The working condition was
 8       submit to The Court that this is unnerving to             8     not pleasant and it was two years for me.
 9       have any interruption while a teacher is                  9            At page 578, the Superintendent Prayor
10       teaching and to be observed by the principal on          10     testified that his three years as superintendent
11       such a repeated basis. That's why the practice           11     that he never had to give a principal and a
12       of observing teachers and visiting classrooms            12     teacher a cooling off period before Principal
13       are covered under the CBA and clearly Principal          13     Dorcely. I'll note that this was Principal
14       Dorcely was in violation of that.                        14     Dorcely's second year as a principal whereas Dr.
15              Every interaction that Principal                  15     Severin has been a teacher for a very long time.
16       Dorcely has with Dr. Severin, Dr. Severin                16     So within the second year of Principal Dorcely
17       describes it as always condescending, constantly         17     being a principal he has to have a cooling off
18       berating, constantly belittling. It was                  18     period where Dr. Severin with his 20 years of
19       intimidation and it was confrontational. I               19     teaching who's never had to have a cooling off
20       submit to Your Honor if there's a finding of             20     period until he came under the supervision of
21       guilty--Dr. Severin--withdrawn. Dr. Severin              21     Principal Dorcely. I submit that this work
22       reached out to the OSI investigator for help and         22     environment was bitter and hostile hell that
23       to the superintendent so he could get a reprieve         23     Principal Dorcely created for Dr. Severin in
24       and it did not come. And he also reached out to          24     retaliation for filing the SCI report and is not
25       the union for help.                                      25     indicative of Dr. Severin's ability to retain
              Ubiqus Reporting, Inc. 08-09-16 SED No. 29,298 In the Matter of Mr. Severin
                            08-09-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 15
                                                            825                                                             827
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       his job as a teacher with the Department of               2     he wants to teach and he is committed to the New
 3       Education.                                                3     York City Department of Education. He is a
 4              Additionally, it is a long-held                    4     product of the New York City public schools, New
 5       proposition that it is a graduated system of              5     York City colleges.
 6       employee discipline and this is Dr. Severin's             6            And I will leave you with Dr.
 7       first disciplinary proceeding. In citing                  7     Severin's words at page 580 of the transcript.
 8       Mockler v Ambach the commissioner upheld a 30-            8     Dr. Severin says that--one moment--where Dr.
 9       day unpaid suspension for a 23-year employee.             9     Severin talks about--at 580 of the transcript
10       In DOE versus Elliot Factor, [phonetic] Decision         10     Dr. Severin talks about his love of teaching.
11       Number 13,068, the relevant inquiry is whether           11     He talks about the path that his career has
12       the discipline imposed is proportionate to the           12     taken and Your Honor will have an opportunity to
13       offense. Informing this inquiry is the                   13     see that. "At the conclusion of this case it is
14       principle that penalties are not to punish but           14     my hope that I will be able to go on to continue
15       to impress upon a teacher the inappropriateness          15     to teach," which is what Dr. Severin says,
16       of his conduct and to serve as warnings against          16     "making a difference in young children's lives.
17       future improper conduct. A teacher's record is           17     I enjoy my profession. I look forward to work
18       also relevant to the issue of penalty. In this           18     with children making them better academically,
19       case the Respondent has served the school                19     socially, and personally."
20       district for 23 years without incidents giving           20            For all of the reasons stated, all of
21       rise to a 3020-a charge. Under the                       21     the reasons that were said, in light of the
22       circumstance, a 30-day suspension without pay            22     evidence and the lack of evidence in this case,
23       seems appropriate and this is in the Appeal of           23     I believe that the Arbitrator is left with one
24       BOCES of Rockland County 29 Education Department         24     decision and that's the decision to dismiss all
25       Rep. 406. Under the circumstances, a 30-day              25     of the specifications brought by the Department
                                                            826                                                             828
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       suspension without pay seems appropriate to               2     of Education against Dr. Severin. To do
 3       impress upon the Respondent the seriousness of            3     anything but dismiss those charges would be to
 4       the offense.                                              4     allow Principal Dorcely and the Department of
 5              Okay. In Dr. Severin's case, the                   5     Education to abuse--to continue to abuse Dr.
 6       allegations of insubordination were primarily             6     Severin after the two years of retaliation and
 7       ministerial issues. There are no allegations or           7     hostile work environment that he had to live
 8       testimony that any students were harmed or in             8     through. Thank you.
 9       danger of harm or that the efficiency or                  9            THE HEARING OFFICER: Thank you very
10       effectiveness of the school was impacted by his          10     much. Let's take a break at this time.
11       alleged behavior. Your Honor must also consider          11            MS. MASSENA: Okay.
12       whether Dr. Severin is able to continue with his         12            [OFF THE RECORD Break 11:35 a.m.]
13       job as a teacher. I submit that he can. This             13            [ON THE RECORD Break 11:42 a.m.]
14       was not an incompetence case. Dr. Severin has            14            THE HEARING OFFICER: Let's go on the
15       an accomplished academic career throughout his           15     record. Ms. Kim, are you ready to proceed with
16       career and he's improved himself by earning a            16     the closing for the Department?
17       PhD, completing it, publishing. He lectures in           17            MS. KIM: Yes.
18       colleges in the exact subject that he is a               18            THE HEARING OFFICER: Okay. Please
19       teacher. Socially he is a role model to                  19     do.
20       students of color, students who are immigrants,          20            MS. KIM: Thank you very much. And
21       English language learners because that is his            21     good morning again to everyone. Arbitrator
22       story. He can relate to these students and by            22     Brown, this case is nowhere near as complicated
23       keeping his job as a teacher show them that they         23     as the Respondent would have you believe. When
24       can overcome the same struggles. His passion to          24     you separate the wheat from the chaff what you
25       remain a teacher and a teacher in New York City          25     are left with is a Respondent who engaged in a
              Ubiqus Reporting, Inc. 08-09-16 SED No. 29,298 In the Matter of Mr. Severin
                           08-09-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 16
                                                            829                                                             831
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       pattern of deliberate misconduct by failing to            2     administration, and by the administration I mean
 3       follow school policies and administrator's                3     Principal Dorcely. In fact, the last paragraph
 4       directives. Instead of taking responsibility              4     of the report specifically found that the
 5       for his actions the Respondent has stubbornly             5     administration credibly denied engaging in any
 6       and steadfastly clung to his belief that the              6     harassing behavior and provided the Respondent
 7       only reason why he is here today and is the               7     with extensive support to improve his
 8       subject of this 3020-a proceeding is because the          8     professional performance. The report went on to
 9       administration started targeting him after he             9     state that the Respondent's desperate accounts
10       reported Principal Dorcely to SCI for alleged            10     as to what happened during the alleged August
11       cheating.                                                11     2014 cheating incident which allegedly began the
12              As we all know that allegation along              12     administration's course of harassment severely
13       with the other allegations that the Respondent           13     undermined the Respondent's credibility. The
14       lodged against the principal was unsubstantiated         14     credible record of evidence before you is devoid
15       or unfounded. The Respondent proffered nothing           15     of any proof that the principal was ever
16       to counter the Special Report in evidence as             16     arrested, brought up on any type of charges
17       Department's Exhibit Number 30 other than his            17     either criminal or civil, disciplined or that he
18       uncorroborated claim that this report was not            18     received a letter to file for the laundry list
19       the final word on the matters. Yes, the report           19     of things that the Respondent accused him of
20       was written by a DOE representative Marshall             20     doing. If anyone has been doing an harassing,
21       Kochanski [phonetic], but Mr. Kochanski wrote it         21     it's been the Respondent toward the principal
22       based on the findings of the Joint Investigation         22     for his baseless and discredited allegations.
23       Committee which consisted of the UFT and the             23            The Respondent's own witness the
24       DOE. The Respondent's own witness the UFT Rep            24     Superintendent Michael Prayor told you that he
25       Mark Satchell if you recall testified that               25     is Principal Dorcely's direct supervisor, and as
                                                            830                                                             832
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       special complaints are investigated by a joint            2     such he would be aware if any allegations were
 3       team of DOE union members and that any outcomes           3     made against Principal Dorcely. The
 4       in terms of what the investigation uncovers have          4     superintendent told you that he never received a
 5       to be agreed upon by both the UFT and DOE. The            5     notification from any external or internal
 6       Respondent himself acknowledged during his                6     organization that there were pending
 7       testimony that there was a disposition that was           7     investigations against the principal or that
 8       reached jointly by the parties but then he also           8     there were charges pending or being investigated
 9       claimed that the joint investigation found merit          9     against him. The superintendent also told you
10       for step two, that the joint investigation               10     that he has never had to discipline the
11       report is not here, and that the report in               11     principal in regard to any allegation that the
12       evidence as DOE 30 is not complete.                      12     Respondent made against the principal.
13              Arbitrator Brown, there is no other               13            Now what the Respondent's unfounded
14       joint investigation report. The one in evidence          14     allegations against the principal boiled down to
15       as DOE 30 that's it. That's the actual finding.          15     is truly much ado about nothing and a desperate
16       There's no other report. If there were, then             16     attempt by him to try to cover up and deflect
17       why didn't the Respondent himself enter it into          17     blame for his deliberate insubordination and
18       evidence or have someone testify about it? Why?          18     misconduct. The administration at Urban
19       Because it doesn't exist. For the Respondent to          19     Assembly Academy, as it is the right of any
20       claim otherwise is a complete distortion of the          20     Department administration or supervisor, held
21       truth.                                                   21     him accountable for his failures to follow
22              What the report DOE Number 30 did find            22     school policies and directives. There was a
23       was that the Respondent's allegations were               23     clear pattern of insubordination on his part and
24       meritless and that there was no evidence that he         24     yet throughout this entire proceeding the
25       had been subjected to any harassment by the              25     Respondent refused to take any responsibility
             Ubiqus Reporting, Inc. 08-09-16 SED No. 29,298 In the Matter of Mr. Severin
                           08-09-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 17
                                                            833                                                             835
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       and blamed everything on the principal. He even           2     you get approval you have to sign out. Now the
 3       described the charges and specifications against          3     Respondent acknowledged on cross exam that he
 4       him as being purely punitive when there is ample          4     was well aware of the protocol that--for staff
 5       evidence before you that the Respondent failed            5     members is that if you even set foot off campus
 6       to fulfill basic work responsibilities and that           6     you have to sign out and during his testimony
 7       he is in fact guilty.                                     7     the Respondent admitted that he did leave early
 8              Now the principal and the Respondent               8     that day and that periods seven and eight were
 9       didn't know each other prior to the Respondent            9     pending.
10       starting at the school in July 2014. He--the             10            Now he offered an interesting and
11       Respondent had just gotten hired by the hiring           11     evolving explanation as to why he didn't inform
12       committee and started working at the school in           12     the principal or AP. Now at first on direct he
13       approximately July 2014. Respondent would have           13     testified that the principal and AP Barnett had
14       you believe that Principal Dorcely, a long-time          14     accused him of saying something rude or
15       DOE employee who started as a school aide and            15     inappropriate and as a result they told him okay
16       worked his way up to being a principal earning           16     speak with Ms. Towns [phonetic] only. Now on
17       two masters' degrees and is currently in the             17     cross examination when the Department asked him
18       process of earning a doctorate degree would risk         18     well how did it come about that you were told to
19       throwing away his entire career, something he's          19     speak with Ms. Towns only his response to that
20       worked very hard for by asking a brand new staff         20     was I asked the principal for my computer. The
21       member to help him allegedly help a student              21     principal told me to speak to Ms. Towns, ask her
22       cheat on an exam. That the principal would ask           22     what I need, and that she will relay it to the
23       Dr. Severin, someone who had just started                23     principal. That conversation they had was
24       working there, to do that merely a month later           24     regarding a computer that the Respondent needed
25       makes absolutely no sense whatsoever.                    25     and the principal had said to him okay we're
                                                            834                                                             836
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2              And going back to the Special Report               2     going to look for your computer but that the
 3       in evidence as DOE Number 30, it should be very           3     Respondent then said he never received it. That
 4       telling to you that the Respondent did not file           4     the conversation was just mainly about that, the
 5       that complaint against the principal until June           5     fact that he didn't have his computer, and it
 6       16, 2016, several weeks after the Respondent had          6     was very clear that at that time the issue that
 7       already been served with the charges, the 3020-a          7     the Respondent was seeking to address with the
 8       charges, and he had already been removed from             8     principal was about his computer, nothing else.
 9       the school. I submit to you that the timing is            9     That was it. There was absolutely nothing in
10       very suspect on his part. Respondent wants you           10     that conversation that would have led any
11       to believe that he sits here falsely accused and         11     reasonable person to believe that the principal
12       that the school is out to get him but the                12     and the AP told him that they would no longer
13       evidence clearly shows otherwise.                        13     communicate with him and that he would have to
14              Now at this time I'd like to turn to              14     go through Ms. Towns. There is no other way to
15       the specifications at hand starting with                 15     characterize the Respondent's testimony about
16       Specification 1. Now with respect to this                16     this other than to say that he straight up lied.
17       specification it deals with the Respondent not           17     He sat in that chair under oath and lied when he
18       signing out and leaving the school building              18     said that the principal and the AP told him to
19       without notifying or getting approval from an            19     speak with Ms. Towns only.
20       administrator and not returning to his                   20             Now moving on to Specification 2,
21       assignments for period seven and period eight.           21     that's the allegation where the Respondent was
22       Now you heard testimony from AP Barnett and the          22     accused to adhere to the school cellphone policy
23       principal. They said that the protocol is that           23     when he allowed students to use their cellphones
24       in order for you to leave the building you have          24     during his class. Now you heard credible
25       to get approval from an administrator and once           25     firsthand testimony from the principal who told
             Ubiqus Reporting, Inc. 08-09-16 SED No. 29,298 In the Matter of Mr. Severin
                           08-09-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 18
                                                            837                                                             839
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       you that he saw students using cellphones in the          2            THE HEARING OFFICER: [Interposing]
 3       Respondent's classroom and the principal's                3     Let me just make clear if I may with regard to
 4       testimony is corroborated by the students'                4     my direction. If the Department can provide
 5       handwritten statements. The principal also                5     that information to both Respondent's counsel
 6       testified that he saw both the Respondent and             6     and to myself by close of business, is that
 7       the co-teacher Ms. Burlingame [phonetic] in the           7     reasonable?
 8       classroom while this occurred, and he further             8            MS. KIM: That is reasonable, yes.
 9       testified that it was absolutely not true that            9            THE HEARING OFFICER: Thank you.
10       the Respondent was outside of the classroom and          10            MS. KIM: Yes. Sure. And moving on I
11       speaking with a student. Principal Dorcely also          11     would like to talk about Specifications 3 and 5
12       told you that he didn't just discipline the              12     in conjunction as they deal with the same
13       Respondent. He also disciplined Ms. Burlingame.          13     subject matter. So as we know both
14       She also received a letter to file for that              14     specifications deal with the Respondent's
15       incident. It's clear in the record that there            15     failure to attend the common planning meetings.
16       is no evidence whatsoever that the students'             16     And we all know and it's been established that
17       statements, the handwritten statements were              17     these common planning meetings are mandated
18       coerced or that they were bribed to write them.          18     contractually. Every teacher has to attend.
19              And just touching briefly on the fact             19     But focusing on specifically Specification 3,
20       that Mr. Massena brought up the fact that                20     December 23rd, 2015, Respondent failed to attend
21       because the Department did not call those                21     or participate in the common planning meeting.
22       students to testify that it violated his                 22     The principal's testimony in conjunction with
23       client's right to confront his accusers.                 23     DOE Number 14 which is the sign-in sheet for
24       There's no stopping the Respondent or his                24     that date established that the responded was
25       attorney from calling them as witnesses at this          25     absent from that particular meeting.
                                                            838                                                             840
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       proceeding. They could have and they chose not            2     Respondent's explanation for his--for that
 3       to do so, so if anything, their failure to not            3     particular incident was that he did attend the
 4       to call those witnesses is more so--their                 4     meeting that day but that his belief was that
 5       failure to act upon a right that existed for Dr.          5     someone might have fabricated the sign-in sheet
 6       Severin.                                                  6     by writing that he was absent. When asked on
 7              And then Mr. Massena also briefly                  7     cross who it was he couldn't say who the person
 8       mentioned about, you know, the Department not             8     was. And then he actually took it one step
 9       conducting a full and fair investigation.                 9     further and said that he was the only one who
10       Arbitral precedent is very clear that                    10     attended that meeting and that he spent five
11       arbitrators are now backing away from a full and         11     minutes alone in the room and then he left. And
12       fair investigation being an element of just              12     he kept on reiterating I strongly believe that
13       cause and as we all know this is a denobal               13     this was fabricated meaning whoever had written
14       [phonetic] proceeding and the Department's case          14     absent on the sign-in sheet or that the date may
15       will rise and fall on the evidence that is               15     have been inappropriately upgraded.
16       presented at this hearing and the Department             16            Now if you look at that particular
17       cites to two cases in support of that                    17     sign-in sheet, you'll see that eight teachers
18       proposition: DOE versus LR and DOE versus WW             18     are listed. Every single one of those teachers
19       which with your permission, Arbitrator Brown,            19     except for the Respondent and Ms. Feckier
20       the Department will submit electronically all            20     [phonetic] were absent that day and Principal
21       case law after the completion of this hearing            21     Dorcely gave an explanation as to why Ms.
22       date.                                                    22     Feckier was absent. She wasn't just absent from
23              THE HEARING OFFICER: That's fine.                 23     the meeting that day. She was actually absent
24              MS. KIM: Thank you. Now moving on to              24     from work. She was absent the entire day.
25       Specification 3--                                        25            Moving on to Specification 5, this
              Ubiqus Reporting, Inc. 08-09-16 SED No. 29,298 In the Matter of Mr. Severin
                           08-09-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 19
                                                            841                                                             843
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       deals with the numerous dates that the                    2     didn't know why he didn't sign in and he wants
 3       Respondent missed the common planning meeting.            3     you to believe that he just had absolutely no
 4       Now Principal Dorcely testified in detail about-          4     idea why he failed to sign those sheets.
 5       -and this is something that Mr. Massena touched           5            Now the Department has an idea. He
 6       upon in his summation--about how time was spent           6     didn't sign in because he didn't attend those
 7       on MOSL and Principal Dorcely made it very clear          7     meetings, plain and simple. The credible record
 8       that using common planning time--or working on            8     of evidence also shows that for a number of the
 9       MOSL is common planning time so it was                    9     charged dates where disciplinary conferences
10       definitely within the confines of the contract           10     were held he didn't even bother to go. That he
11       and the principal's authority to tell his staff          11     instead sent Mr. Satchell to attend on his
12       members to work on MOSL because it was part of           12     behalf. So according to this Respondent he
13       common planning time.                                    13     didn't go to some of the disciplinary meetings
14              And with respect to again the dates               14     but as he put it he did always go to the common
15       listed in Specification 5 we know that the               15     planning meetings even though he didn't sign in
16       common planning meetings took place during sixth         16     on the sign-in sheets, but then he doesn't know
17       period which was approximately between 12:15 and         17     why he didn't sign in. So and then for the
18       12:54 p.m. Principal Dorcely told you in his             18     sign-in sheets where his name doesn't appear
19       testimony in conjunction now with Department 18          19     someone may have written in the words--the
20       that has the numerous letters to file and then           20     letters ABS for absent. Someone may have
21       the sign-in sheets for all of the dates listed           21     fabricated those. But he never reported it to
22       in Specification 5, all of that taken together           22     anyone that someone--that he believed that
23       established that the responded was absent from           23     someone was fabricating these entries. His
24       the common planning meetings. Now Principal              24     ridiculous and utterly incredible testimony
25       Dorcely told you that yes there were dates that-         25     really speaks for itself.
                                                            842                                                             844
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       -for the common planning meetings that coincided          2             Now moving on to Specification 4,
 3       with disciplinary conferences, but he told you            3     that's the charge where he failed to keep one
 4       they took no more than ten minutes. It usually            4     set of lights on in his classroom while he was
 5       was no more than sometimes just a question. Did           5     playing a movie. The principal told you
 6       you do this? The response is yes or no and it's           6     credibly what he observed when he was with his
 7       over. The expectation of the Respondent was to            7     principal colleagues. He told you that they
 8       return to or to attend the common planning                8     walked past the Respondent's classroom. It was
 9       meeting with his team, but Principal Dorcely              9     pitch dark, all lights were off, and a video was
10       told you that the Respondent did not do that.            10     playing on the screen. The principal also told
11       That instead of going to these meetings the              11     you how students' heads were down and that he
12       responded would go into his classroom, sit at            12     and his principal colleagues were by the door
13       his desk, lights off, two feet up on his desk,           13     for a minute or two as they observed this going
14       eyes closed.                                             14     on. The Respondent created a classroom
15               When we get to what the Respondent's             15     environment where instead of having students
16       explanation was for Specification 5 it was               16     learning and actively participating he basically
17       another interesting one. So he says okay so I            17     hosted a nap session. That wasn't a good use of
18       attended the meetings but I didn't sign in, but          18     a class period where every minute of instruction
19       I was always there. I was either at a                    19     is important. The Department doesn't need to
20       disciplinary meeting or I was at the common              20     put a teacher on notice for something that is
21       planning meetings, but I didn't sign in. So              21     common sense. People--keep one set of lights
22       when asked on cross examination so if you know           22     on, keep your students engaged, and make sure
23       it's the protocol to sign in in order to                 23     they're not sleeping. That's just common sense.
24       document your attention, why didn't you sign in?         24             Respondent conceded on his testimony
25       What was his answer? I don't know. He himself            25     that he had indeed turned off the lights but
              Ubiqus Reporting, Inc. 08-09-16 SED No. 29,298 In the Matter of Mr. Severin
                           08-09-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 20
                                                            845                                                             847
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       that he didn't notice if any students had their           2     during the school day without signing the
 3       heads down or were asleep. Well that's because            3     teacher log. The Respondent claimed that he
 4       he wasn't paying attention. He tried to deflect           4     didn't leave the school building that day, but
 5       attention away from his poor classroom                    5     based on the numerous lies that he told
 6       management and pedagogy by telling you that the           6     throughout his testimony the Respondent's
 7       principal came in and taunted him with his                7     version should not be credited.
 8       principal colleagues where apparently Principal           8            Now moving on to Specification 7, this
 9       Dorcely was pointing his fingers and laughing at          9     is the allegation where he failed to follow a
10       him through the window during…. The Department           10     directive to submit his midterm exam for review
11       has a very hard time believing that the                  11     and feedback to an administrator. Now the
12       principal along with his principal colleagues            12     principal testified very credibly that he never
13       would engage in that type of childish behavior           13     actually received a copy from the Respondent.
14       and in front of a bunch of people, students, the         14     The staff members were all put on notice that
15       Respondent. The Respondent's testimony about             15     all unit tests and exams were due to a direct
16       this is just so bizarre and doesn't make an iota         16     supervisor three days before the administration
17       of sense that these principals would even engage         17     of the exam, and we know that at the time the
18       in that type of behavior.                                18     principal was the Respondent's direct
19              Now moving on to Specification 6, the             19     supervisor. So the Respondent on cross
20       Respondent is charged with leaving the school            20     examination again had an interesting
21       building without signing the teacher log in the          21     explanation. On cross examination he first said
22       school's main office. Now the Department                 22     that he did not submit it and then mere moments
23       submits to you that Principal Dorcely, as he did         23     later he said that oh yes it was submitted even
24       with all of the other specifications in this             24     though he just testified that he hadn't
25       case, testified credibly and to the best of his          25     submitted it, and then he then went on to say it
                                                            846                                                             848
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       recollection. Principal Dorcely with respect to           2     was submitted to the principal by my co-teacher
 3       this specification--the charge date is--the               3     Ms. Fagan. And then finally when pressed again
 4       incident date is November 12th, 2015. Principal           4     he admitted that he didn't submit the midterm
 5       Dorcely didn't testify at this proceeding until           5     exam for review and feedback prior to
 6       the end of June and mid-July so we're talking             6     administering the exam.
 7       about eight, seven, eight, nine months later              7            And he knew what the ramifications
 8       that he was called in to talk about an incident           8     were or what the repercussions could be for
 9       that happened many months ago. And again as you           9     failing to do so. He knew and he conceded on
10       can see this case involves many charges and many         10     his testimony that one of the reasons why
11       specifications. So it's normal I submit to you           11     teachers have to give their midterm exams to an
12       for a witness to perhaps have a lapse in memory          12     administrator for review and feedback is so that
13       and that's not tantamount to lying. That just            13     the administration can see that the content is
14       goes to show that the principal is human.                14     appropriate for testing and covers topics that
15              Now at the time that the principal met            15     are in sync with the subject being taught and
16       with the Respondent at the disciplinary meeting          16     with the class curriculum and that really speaks
17       to discuss this particular specification he              17     to a larger impact that it would have in making
18       subsequently issued the letter to file which was         18     sure that the students are on track, learning
19       close in time to when he met with him and when           19     what they're supposed to learn, and being tested
20       the incident occurred. The incident was fresh            20     on what is grade and subject appropriate.
21       in his mind when he documented the letter and            21            Now moving on to Specification 8, this
22       what was documented in there was much closer in          22     is the specification where the Respondent is
23       time and represented an accurate memorialization         23     alleged to have permitted a student to reenter
24       of what he observed on November 12th, 2015, that         24     the building through a different exit and not
25       of the Respondent leaving the school building            25     through the main entrance. The Department
             Ubiqus Reporting, Inc. 08-09-16 SED No. 29,298 In the Matter of Mr. Severin
                            08-09-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 21
                                                            849                                                             851
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       submits to you that there is credible hearsay             2     the disciplinary meeting why didn't you reach
 3       evidence in this case established by Principal            3     out to the school and the Respondent's response
 4       Dorcely that the Respondent was observed on               4     was since 1996 I've been teaching. Even in the
 5       camera by the AP and in person by Principal               5     school community I never had any issue about
 6       Micalona [phonetic] and also the student's                6     being absent or not calling. So even as of
 7       handwritten statement. Taken together                     7     April 23rd, 2015, he received a letter to file
 8       collectively show that the Respondent did allow           8     putting him on notice once again that it is your
 9       the student to reenter the school building                9     responsibility to reach out to the school.
10       through the exit as opposed to where the student         10            Now with respect to the Specifications
11       should have entered which is the main entrance           11     9, 10, and 15 in conjunction, the Respondent's
12       where security is posted and the student would           12     testimony was I didn't know I had to reach out
13       have been scanned for safety reasons.                    13     to the school and the principal only reminded us
14              I would just like to point out briefly            14     that we should as a courtesy reach out to the
15       during the Respondent's testimony about this             15     school but all of the credible record and
16       specification when asked about a simple question         16     evidence shows otherwise. Again, the staff
17       about wasn't there security posted at the main           17     handbooks, the letter to file from April 23rd,
18       entrance he couldn't even answer that simple             18     2015, all show that the expectation and the
19       question. The Department had to ask him                  19     directive of the school was that this Respondent
20       numerous questions just to get him to admit that         20     and all staff members at the school were
21       yes for the past two school years I went through         21     supposed to reach out to the main office or to
22       the main entrance in and out every day to get            22     an immediate staff member.
23       into work and to leave work and only then would          23            Now the Respondent testified or
24       he admit oh yeah there was security posted at            24     claimed that it wasn't until he saw the
25       the main entrance. Now that might seem like a            25     specifications in this case that he knew that he
                                                            850                                                             852
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       minute detail to you, Arbitrator Brown, but it            2     had to notify the main office or an immediate
 3       should indicate to you that as a witness the              3     administrator about being absent, and he
 4       Respondent is not credible or forthcoming when            4     continued to claim on cross examination that the
 5       for even the smallest and simplest questions he           5     school never informed him of this obligation.
 6       can't answer them in a straightforward manner.            6     And it wasn't until the Respondent confronted
 7              Now moving on to Specification--I'll               7     him with that letter which is Department's
 8       talk about 9, 10, and 15 together as they cover           8     Exhibit Number 26 which speaks to Specification
 9       the same allegation that the Respondent failed            9     15, it wasn't until the Department confronted
10       to contact the main office or a supervisor to            10     him with that he finally admitted that oh yeah I
11       inform them of his absence. Now the record and           11     was aware. I was put on notice about this. Yet
12       evidence has very clearly established that the           12     throughout his testimony the Respondent
13       Respondent was put on notice regarding his               13     stubbornly continued to insist that hey I
14       obligations for if a staff member is going to be         14     fulfilled my responsibility. I contacted Sub
15       absent you have to contact the main office or a          15     Central. I did what I had to do. But yeah,
16       supervisor. That directive was contained in the          16     that was one part of the school's requirement as
17       2014-15, 2015-16 staff handbooks. Respondent             17     seen in the emails that are in evidence, but the
18       admitted on cross that he read them. That he             18     other requirement was that he should have also
19       was familiar with the contents of that staff             19     contacted his direct supervisor or the school
20       handbook. And we also have for one of the staff          20     and he know this--he knew this very well.
21       handbooks an acknowledgement of receipt. We              21            And this specification, meaning 9, 10,
22       also know that at least in reference to                  22     and 15, in conjunction with the others and the
23       Specification 15 when he received a letter to            23     subsequent specifications that I will be
24       file for that failure to contact the school in           24     discussing just really shows a pattern of
25       there the principal specifically asked him at            25     willful insubordination and a disregard for
              Ubiqus Reporting, Inc. 08-09-16 SED No. 29,298 In the Matter of Mr. Severin
                            08-09-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 22
                                                            853                                                             855
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       directives, and if you look at DOE Number 22              2     directive to have a lesson plan readily
 3       which is the letter to file for I believe it's            3     available on the request of an administrator and
 4       Specification 10 or perhaps 9 as well in there            4     to have an instructional objection followed by a
 5       at the meeting when given an opportunity to               5     timestamp agenda listing the skills and
 6       respond as to why he didn't reach out to the              6     standards on the board or SMART Board. Now
 7       school, this is what his response was,                    7     Principal Dorcely testified credibly and he
 8       "According to the daily docket teachers must              8     explained to you in terms of how the
 9       contact Sub Central or online. I informed Ms.             9     specification is worded what readily available
10       Towns I am finished here." Now again that                10     means. He said that at his school teachers keep
11       wasn't the requirement. Even back then he                11     their lesson plans almost like in a pocket so
12       didn't think it was wrong about how he conducted         12     when the principal or an administrator comes
13       himself or his failure to follow directives, and         13     into a class there's no disruption at all, the
14       even when he testified at this proceeding he             14     principal comes in, you take the lesson plan and
15       certainly didn't change his mind. He continued           15     there's not even a conversation with the
16       to assert that he had done nothing wrong and             16     teacher. So that's what readily available
17       that he fulfilled his obligation by contacting           17     means, that a physical copy has to be readily
18       Sub Central. Again something as simple and               18     available.
19       basic as reaching out to a supervisor he                 19            Now Principal Dorcely told you that
20       couldn't even comply with that.                          20     the co-teacher Ms. Fagan was not conducting the
21              Now moving on to Specification 11 and             21     class that day and that based on her own
22       this is regarding his failure to supply with the         22     failures for that particular day she also
23       administration period two lesson plans for three         23     received a letter to file so the principal
24       weeks. Now this directive was given by AP                24     wasn't just--he wasn't targeting the Respondent.
25       Barnett and it's contained in DOE Number 5 in            25     Ms. Fagan got in trouble as well. Now he told
                                                            854                                                             856
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       the APPR Section 3. As we all know, lesson                2     you that when he got to the classroom with the
 3       plans are contractually mandated and the purpose          3     other AP--I forget his name; Doctor I believe it
 4       is so that--a lesson plan is so that each                 4     was Howell [phonetic]--and AP Barnett he told
 5       teacher can be prepared when they're teaching             5     you that the Respondent was at the front of the
 6       and in the event an administrator walks through           6     classroom. Ms. Fagan was somewhere around the
 7       an administrator can come into the class and be           7     side of the classroom next to the window. That
 8       aware of what's going on, and it's part of the            8     there was nothing on the board, no name, no
 9       teacher's pedagogy to have a lesson plan always           9     instructional objective, none of the essential
10       available.                                               10     elements that an administrator expects teachers
11              And on direct examination the                     11     to have on the board daily. He told you that
12       Respondent characterized this specification as           12     Ms. Barnett asked the Respondent may I please
13       being purely punitive and retaliatory; however,          13     have a copy of your lesson plans because we do
14       on cross he admitted that yes I failed to supply         14     not see it at the regular place. Principal
15       the period two lesson plans for three weeks. He          15     Dorcely told you that the Respondent didn't have
16       failed to do so as directed in AP Barnett's              16     one so the administrators left. He specifically
17       APPR. Now he admitted to failing to submit               17     testified that the Respondent never provided the
18       them, but he never offered an explanation                18     lesson plan to him.
19       whatsoever as to why he didn't supply the lesson         19            Now the Respondent's testimony was
20       plans. His failure to do so was again a                  20     that oh I did have a lesson plan. I tried to
21       continuation of a pattern of willful                     21     show it to the principal but the principal
22       insubordination and a disregard of his                   22     refused. He claimed that Ms. Fagan was showing
23       supervisor's directive.                                  23     a video on the SMART Board and that his own
24              Now moving on to Specification 12,                24     lesson plan was on the blackboard in the back of
25       this has to do with his failure to follow a              25     the room. But then contrast that to his
              Ubiqus Reporting, Inc. 08-09-16 SED No. 29,298 In the Matter of Mr. Severin
                           08-09-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 23
                                                            857                                                             859
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       statement at the disciplinary meeting which is            2     to submit his files, the emails really speak for
 3       memorialized in DOE Number 23 where he stated I           3     themselves. I'm not going to linger on it too
 4       had a lesson plan. My co-teacher had nothing on           4     much but just to point out that her--I believe
 5       the board. This lesson I was not involved in              5     the AP's last email to the Respondent dated June
 6       which is in complete contradiction to his                 6     23, 2015, even as of that date which is well
 7       testimony here. So at the disciplinary meeting            7     beyond the deadline the Respondent still had not
 8       he never says I tried to show you the lesson              8     submitted his EGG files. And the principal
 9       plan, Principal Dorcely. At the disciplinary              9     explained to you that it had gotten to the point
10       meeting the Respondent never says hey my lesson          10     where after even several emails the AP had to
11       was on the blackboard in the back of the room.           11     finally get the UFT chapter leader involved by
12       The first time he says that is at this                   12     CC'ing him and requesting the files.
13       proceeding here and again the evidence                   13            And just briefly turning to the
14       established, you know, he as a former UFT leader         14     Respondent's testimony about this. So he
15       he knows his rights. He knows that he can file           15     basically said I did send her an email but I
16       a rebuttal to any letter to file and that                16     didn't realize that I had not attached anything,
17       someone else can do it on his behalf, but he             17     so when the AP followed up with him he attaches
18       never did so for any letters to file, in this            18     something but it ends up being the wrong
19       instance never filed a grievance, and again he           19     attachment. And then after that nothing. He
20       didn't file that special complaint until he had          20     didn't submit the grades. And he really I think
21       already been served with 3020-a charges for this         21     tried to stress in his testimony that I did what
22       proceeding and removed from Urban Assembly.              22     I could. I made some mistakes. It wasn't a big
23              Now with respect to the remaining                 23     deal. But it was a big deal as I mentioned
24       specifications--so it's 13, 14, 16, 17, and 18,          24     before, and he had actually regarding these
25       starting with 13 in conjunction with 14. So              25     specifications--again 13 through 18--he had
                                                            858                                                             860
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       those specifications deal with the Respondent's           2     characterized those specifications as follows.
 3       failures to submit by the deadline the marking            3     They're just pure regression as to why these
 4       period grades, the EGG files. So we know that             4     charges were brought. Even something as simple
 5       the Respondent was aware of his responsibility            5     as attaching a file and the file not going
 6       to do so. All staff members were emailed that             6     through I got written up. I mean of course he
 7       there was a deadline and with respect to at               7     would get written up. He failed to follow
 8       least Specification 13 we know that AP Barnett            8     directives and not just that not sending grades
 9       herself emailed this Respondent several times             9     on time is not something simple. Again such an
10       regarding the EGG files and how she followed up          10     omission can lead to promotions and graduations
11       with him. Now Principal Dorcely testified that-          11     being held up. That's no small thing that isn't
12       -so during this time period this is around June          12     just significant for the student but for the
13       '15, the month of June so we're talking about            13     school as well, and for the Respondent to
14       we're nearing the end of the school year, grades         14     characterize his omission as something simple
15       are being finalized, promotion and graduation            15     shows his complete and utter disregard for the
16       decisions are being made, so it's a very                 16     administration and for the students.
17       important, very stressful time and meeting               17            And one other thing I wanted to point
18       deadlines is especially important because not            18     out about his testimony regarding the AP's
19       doing so can really hold up promotions and               19     emails. He kept on saying they were inaccurate.
20       graduations.                                             20     He didn't know when he submitted the EGG files
21              Principal Dorcely testified very                  21     to AP Barnett, but he kept on insisting that her
22       credibly that for both Specifications 13 and 15          22     emails were totally inaccurate and that whatever
23       the Respondent did not submit his grades in a            23     was represented in her email was inaccurate.
24       timely manner. Now Specification 13, DOE Number          24     Now Arbitrator Brown, the Department would like
25       24, the emails from the AP asking the Respondent         25     to remind you that it did make a discovery
             Ubiqus Reporting, Inc. 08-09-16 SED No. 29,298 In the Matter of Mr. Severin
                           08-09-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 24
                                                            861                                                             863
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       request for the Respondent to produce the emails          2     more. But as of that meeting date on February
 3       that show that he submitted the EGGs. During              3     12 he still had no submitted any new emergency
 4       his testimony he said that he believed that he            4     lesson plans. And what was his response at the
 5       still had them but the Department never received          5     meeting? I was under the impression that I had
 6       them, and the Department submits to you that we           6     emergency lesson plans. I was under the
 7       didn't receive them because they don't exist in           7     impression for having lesson plans by the 13th
 8       the first place.                                          8     so that is why I didn't go and look even though
 9               Now with Specification 14 again                   9     he had been asked by the school please provide
10       Respondent failed to submit his marking two EGG          10     them.
11       files by the due date and time and that is               11            Now with respect to Specification 17,
12       proven by the credible record and evidence from          12     this is regarding his failure to follow a
13       the principal's testimony as well as the emails          13     directive to supply weekly lesson plans to the
14       that are in evidence and that is DOE Number 15.          14     administration. We all know that that directive
15       And the Respondent's response at the                     15     came from an observation that the principal
16       disciplinary conference for this specification           16     conducted and based on that observation the
17       was the same old song and dance from the                 17     principal gave the Respondent a specific
18       previous specifications. I submitted the file            18     directive to submit lesson plans in order for
19       but it didn't go through. I didn't realize it            19     the principal to support him because the
20       until you sent me the email. And he admitted             20     Respondent was showing that he needed support
21       during his testimony that he did in fact miss            21     with his planning; however, Principal Dorcely
22       the May 29, 2015, deadline. And again with this          22     testified that the Respondent failed to provide
23       particular email exchange for this specification         23     him with lesson plans. And we have the Letter
24       between him and Principal Dorcely he                     24     to File in evidence as Department Exhibit Number
25       characterized the email exchange as inaccurate.          25     28 and we also have the Respondent who on cross
                                                            862                                                             864
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       And again the Department made a discovery                 2     examination admitted that he did not submit the
 3       request for whatever emails he had and did not            3     lesson plans as directed by Principal Dorcely
 4       receive them, and again I submit to you it's              4     and again nor do we have any explanation from
 5       because they don't exist or that they never               5     him as to why he didn't submit the lesson plans.
 6       existed.                                                  6            Now lastly with Specification 18, this
 7              Now moving on to Specification 16                  7     was the Respondent's failure to follow a
 8       where he's accused of failing to have on file             8     directive to schedule four instructional support
 9       three emergency lesson plans. The directive to            9     sessions. Now that directive was based on a
10       him was clear. It was something that all                 10     December 22, 2015, observation where the
11       teachers know that in case of emergency or if a          11     Respondent was directed to schedule four support
12       teacher is absent there have to be at least              12     sessions so that the principal can support him
13       three emergency lesson plans on file and that            13     in his professional practice and the principal
14       directive is in the school handbook, and                 14     told you that the Respondent's failure to do so
15       Principal Dorcely's testimony in conjunction             15     was a pattern of just deliberate disregard to
16       with the handbook and DOE Number 27 which was            16     directives.
17       the Disciplinary Letter all support the                  17            Now on cross examination the
18       Department's position that the Respondent did in         18     Respondent said that he did schedule four
19       fact fail to have on file three emergency lesson         19     support sessions, but he didn't recall if he
20       plans. Excuse me; sorry.                                 20     scheduled them within the deadline. Well that's
21              And at that meeting which was held on             21     because he didn't schedule them within the
22       February 12th, 2015, the principal asked him,            22     deadline. He knew that the schedule deadline
23       you know, he--Ms. Towns the school secretary had         23     was that he was supposed to start the sessions
24       emailed the Respondent back on January 7, 2015,          24     the week of January 5th, 2015. Again that
25       you're fresh out of lesson plans. Please submit          25     language is included in the Observation, DOE
              Ubiqus Reporting, Inc. 08-09-16 SED No. 29,298 In the Matter of Mr. Severin
                            08-09-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 25
                                                            865                                                             867
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       Number 28. In DOE Number 29, that's an email              2     whatever it was. So it's just really
 3       that Ms. Towns sent to the principal and AP               3     interesting that of all the witnesses he could
 4       Barnett and the Respondent which shows that the           4     have called, staff members, anyone who was there
 5       Respondent didn't even bother to schedule the             5     who witnessed these alleged comments that again
 6       four sessions until January 16, 2015, which is            6     were already unfounded by the joint
 7       well past the starting date of the week of                7     investigation and the report that arose from
 8       January 5th which was the deadline that AP                8     that he calls the UFT chapter leader who is
 9       Barnett set. And again, the Respondent's                  9     clearly a biased witness. Again, his job is to
10       failure to do so in a timely manner and to               10     zealously advocate for Dr. Severin and other
11       adhere to the deadline was again another example         11     union members. He's not the most impartial
12       of his deliberate disregard for an important             12     person. His job is all about partiality and
13       directive given by an administrator that--a              13     protecting union members.
14       directive put into place to help him with his            14            And I think what was also very telling
15       pedagogy.                                                15     was that when Mr. Satchell testified the
16              Now with respect to--there was much               16     Department asked him about the special
17       ado from the Respondent about this cooling off           17     complaint. He was not aware that a special
18       period. Arbitrator Brown, I'd like to just have          18     complaint had been filed even though a lot of
19       you keep in mind that the Respondent's own               19     what the Respondent is alleging the principal
20       witnesses even said that whatever hostility              20     did to him, conduct that, you know, arose
21       there was it wasn't one sided. It wasn't a one-          21     during--alleged conduct that arose during
22       way street. It was actually something that both          22     disciplinary meetings or whatever, these are all
23       parties--they were both hostile to each other.           23     things that Mr. Satchell would ostensibly be
24       So for this Respondent to claim that he's a              24     aware of because he was present but I just find
25       victim is just absolutely an inaccurate                  25     it very interesting that he never bothered to
                                                            866                                                             868
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       characterization of the situation between them.           2     tell his own union leader that I filed a special
 3       The Respondent does not have clean hands. He              3     complaint. He didn't tell him that he filed
 4       was hostile. He did things that caused                    4     one. He also never told him what the outcome
 5       Principal Dorcely to act in a way that any                5     was. And we all know what the outcome is. All
 6       administrator or supervisor in his position               6     of the allegations, the laundry list of
 7       would have and that was to take the Respondent            7     allegations against Principal Dorcely were
 8       to task for failing to follow reasonable                  8     unfounded. Now I just--again I find that very
 9       directives.                                               9     suspicious, you know, that the one person who is
10              Now the defense witnesses such as Mr.             10     supposed to--
11       Satchell, Mr. Dunkin, and to a certain extent            11            MS. MASSENA: [Interposing] Objection.
12       Superintendent Prayor added nothing to your              12            THE HEARING OFFICER: What's the
13       ultimate question of whether or not the                  13     nature of the objection?
14       Department met its burden of proving its case by         14            MS. MASSENA: The suspicious--
15       a preponderance. And I would like to also point          15            THE HEARING OFFICER: [Interposing]
16       out that of the three witnesses that the                 16     I'm sorry. I didn't hear you.
17       Respondent called, two of them were UFT chapter          17            MS. MASSENA: The characterization of
18       leaders whose number one concern, number one             18     Mr. Satchell's testimony.
19       goal is to protect their union members.                  19            THE HEARING OFFICER: That's fine.
20              And then touching briefly on the                  20     Overruled. This is a closing. Ms. Kim may
21       alleged comment that the principal made at the           21     argue as she likes.
22       beginning of the year staff meeting where the            22            MS. KIM: Yeah. I wasn't going to say
23       principal was there, Dr. Severin, Mr. Satchell,          23     that Mr. Satchell is suspicious. I just said
24       all these other staff members and the comment            24     the circumstances are suspicious that the union
25       about, you know, going into beast mode and               25     leader, someone whom he's had advocate for him,
              Ubiqus Reporting, Inc. 08-09-16 SED No. 29,298 In the Matter of Mr. Severin
                            08-09-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 26
                                                            869                                                             871
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       someone who--in whom he's confided and trusted            2     of a Respondent who against his supervisor's
 3       this Respondent never even bothered to tell him           3     specific directive that he report to work and
 4       a huge--something as huge and as important as             4     that his vacation was not approved. This
 5       filing a special complaint and having all of              5     Respondent had purchased airline tickets before
 6       those allegations unfounded.                              6     receiving permission and once he was denied went
 7              And if you also again even though this             7     on his trip anyway. In terminating--this was a
 8       allegation about going into beast mode and this           8     one-time incident and in terminating that
 9       and that was addressed by the Joint                       9     Respondent Arbitrator Robert Gray held that when
10       Investigation Committee and unfounded, I just            10     a teacher intentionally, willfully, and
11       wanted to point out to you that if you look very         11     unjustifiably fails to appear for scheduled
12       carefully at what Mr. Satchell says was said at          12     teaching days after being told by the principal
13       the meeting or at the beginning of the year              13     that his request for leave for those days is
14       staff meeting what the Respondent says is                14     denied the Department has a reasonable basis to
15       different and that even based on that there              15     believe it cannot rely upon that teacher to
16       should be--it should cause you to question               16     provide teaching services when and where needed.
17       witnesses' credibilities.                                17            Here in that case the Department
18              Now moving on to I'd like to discuss              18     argued that this was the type of conduct which
19       applicable case law at this time. Arbitrator             19     was clearly so inappropriate that no warning was
20       Brown, in looking at all of the evidence in this         20     necessary and the Department submits to you that
21       case it should be apparent to you that the               21     that applies in this case too. This case as
22       Respondent engaged in a pattern of calculated            22     well as a lot of the directives given here were
23       behavior against the administration. He was              23     commonsense, were things that the Respondent as
24       well aware that he was supposed to follow                24     a long-time DOE employee has done before,
25       directives that the administration issued to             25     submitting lesson plans, calling out when he's
                                                            870                                                             872
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       him. In this case when you look at all of the             2     sick, you know, everything that's mentioned in
 3       specifications and the directives issued none of          3     the specifications he either knew about it or
 4       them was unreasonable or in violation of the              4     should have had the commonsense, and I'll submit
 5       Collective Bargaining Agreement. The school was           5     to you that he did but that he just failed to or
 6       in the right when it held the Respondent                  6     refused to follow directives because he didn't
 7       responsible for his misconduct. The                       7     like the principal.
 8       Respondent's reasons for disregarding the                 8            Arbitrator Gray went on to say the
 9       directives thereby disregarding and being                 9     Respondent's proven misconduct in this case
10       disrespectful to supervisors, all of those               10     demonstrates intention and willful bad faith
11       reasons are unacceptable and should not be               11     toward his employer. Here the credible record
12       considered mitigation for his conduct.                   12     evidence shows that the Department has a
13              And in support of its position that               13     reasonable basis to believe that they cannot
14       the Respondent should be terminated the                  14     rely on this Respondent to conduct himself in a
15       Department will cite several cases where                 15     professional and ethical manner. His misconduct
16       arbitrators terminated teachers for                      16     demonstrated intentional and willful bad faith
17       insubordination. Although the fact patterns for          17     toward the Department.
18       the cases I'm about to cite are different from           18            Now in DOE versus JK, SED Number
19       the instant matter, the Department asks that you         19     19,626, this involved the case where the
20       take these decisions into consideration as each          20     Respondent was charged with verbal abuse, --
21       of the cases articulate the same basic tenants           21     [00:01] violations, and also insubordination.
22       of why insubordination is a termination worthy           22     The arbitrator in that case terminated the
23       offense.                                                 23     Respondent, Arbitrator Felice Busto [phonetic]
24              Now in DOE versus DV SED Number                   24     and held Respondent's misconduct toward her
25       19,440, in that case the fact pattern consisted          25     superior over a three-year period was
              Ubiqus Reporting, Inc. 08-09-16 SED No. 29,298 In the Matter of Mr. Severin
                           08-09-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 27
                                                            873                                                             875
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       "insubordinate, confrontational, and disruptive           2     bases on which she terminated the Respondent was
 3       to the functioning of the school system. She              3     the Respondent's lack of remorse. That
 4       appeared not to grasp the basic tenant that the           4     Respondent appealed her termination and the
 5       principal is her superior and she's required to           5     Appellate Division held that the Respondent's
 6       follow directives, instructions, and school               6     termination did not shock the conscience
 7       policies. Whether it was as simple as providing           7     considering her lack of remorse and harm caused
 8       homework for an absent student or ensuring that           8     by her actions.
 9       her students did not leave the classroom                  9            And the Department would also like to
10       unattended Respondent engaged in a pattern of            10     cite to a Court of Appeals case People v
11       gross insubordination and neglect of duty.               11     Agostino [phonetic], and in that case the Court
12       Despite numerous letters to file on a variety of         12     of Appeals held that defendants are interested
13       issues Respondent was unable to make any changes         13     witnesses in that they are interested in the
14       to correct her behavior. To the contrary, the            14     outcome of the case so they are interested
15       evidence established that she became more                15     witnesses as a matter of law. And I--the
16       confrontational and defiant of school policies           16     Department realizes that this is clearly not a
17       and the principal's authority. Thus the                  17     criminal proceeding; however, it does submit to
18       Department's repeated efforts to use progressive         18     you that should the theory of interested witness
19       discipline to correct Respondent's behavior were         19     should also apply in this proceeding as the
20       futile. As the principal put it, Respondent had          20     Respondent himself is clearly an interested
21       become unmanageable as she refused to follow             21     witness and his interest in the outcome of this
22       directives and instructions from her superior or         22     case is motivated--motivated him to lie and it
23       act professionally." The arbitrator then went            23     definitely affected the truthfulness of his
24       on to write, "Respondent's persistent                    24     testimony. And the Department submits to you
25       insubordination alone warrants termination."             25     that his interest is that he wants to keep his
                                                            874                                                             876
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2              And in DOE versus NW, SED Number                   2     job, that his desire to keep his job gave him
 3       8,253, Arbitrator Arthur Regal [phonetic] held--          3     the motive to lie and to bend the truth.
 4       and this was also an insubordination case--he             4            And just briefly just one more case I
 5       held--in terminating this particular Respondent           5     wanted to cite and this is in response to Mr.
 6       Arbitrator Regal held, "This case involves a              6     Massena regarding a missing witness charge.
 7       teacher who refuses to abide by reasonable                7     There is a Court of Appeals case which talks
 8       rules. She was insubordinate repeatedly and               8     about timeliness when making a request for a
 9       expressed not the slightest bit to remorse." He           9     missing witness charge. I will supply that case
10       stated that her conduct did not change after the         10     law as well. And in the Court of Appeals case,
11       charges were served and actually continued               11     it's People v Gonzalez, in there are certain
12       throughout her hearing. He continued to write            12     elements that the moving party has to meet in
13       in his decision "her insubordination led to the          13     order to request or be granted a missing witness
14       charges and her defiance in the process, the             14     charge; however, there has been subsequent case
15       absence of remorse, and her conduct throughout           15     law that says that in terms of timeliness but
16       the hearing makes it clear that she would not            16     this is in The Court's discretion that whether a
17       behave in a different manner if she were                 17     request is timely is a question to be decided
18       permitted to return to her position."                    18     taking into account both when the requesting
19              And I would like to also cite DOE                 19     party knew or should have known that a basis for
20       versus DC, SED Number 8,131, and there's also an         20     a missing witness charge existed and any
21       Appellate Division determination upon appeal.            21     prejudice that may have been suffered by the
22       And I don't have the cite for that, but I will           22     other party as a result of the delay.
23       provide case law to both parties. In the                 23            In People v Carr [phonetic] the court
24       original 3020-a Arbitrator Mary Cringle                  24     actually denied the defendant's motion for a
25       [phonetic] terminated the Respondent and one             25     missing witness charge because the defendant
             Ubiqus Reporting, Inc. 08-09-16 SED No. 29,298 In the Matter of Mr. Severin
                           08-09-16 SED No. 29,298 In the Matter of Mr. Severin
     Sheet 28
                                                            877                                                            879
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       made the request more than a week after the               2     demonstrated through his misconduct, his
 3       People provided their witness list and after the          3     repeated and intentional misconduct that he has
 4       People had rested their case in chief. The                4     given up his right to work for the Department
 5       court held that the request for a missing                 5     and the Department asks that you terminate this
 6       witness charge had come too late and they--the            6     Respondent. Thank you.
 7       court denied the Respondent's motion.                     7            THE HEARING OFFICER: Thank you very
 8              Now with respect to going back to our              8     much. I'd like to go off the record for a quick
 9       case, Arbitrator Brown, not once did this                 9     moment if we may.
10       Respondent demonstrate any remorse or take               10            [OFF THE RECORD Sidebar 12:44 p.m.]
11       responsibility for what he did. That should              11            [ON THE RECORD Sidebar 12:46 p.m.]
12       indicate to you that he can't be rehabilitated           12            THE HEARING OFFICER: Let's go back on
13       and that he's not fit to continue to teach or be         13     the record. Okay. Well I've heard closing
14       employed by the Department. We have no                   14     arguments from both sides. I found them both to
15       guarantee that he's not going to continue to be          15     be very helpful. Is there anything further that
16       insubordinate. We have no guarantee that he's            16     needs to be addressed? I turn first to the
17       going to follow reasonable directives given by           17     Department.
18       the Department. He continuously downplayed his           18            MS. KIM: No.
19       misconduct and his failure to comport with               19            THE HEARING OFFICER: Now I turn to
20       directives. He even went so far to say that he           20     the Respondent.
21       made every effort to adhere to whatever mandate          21            MS. MASSENA: No, Your Honor. No,
22       was given to him which as the evidence has shown         22     Your Honor.
23       was clearly not the case.                                23            THE HEARING OFFICER: All right. With
24              Now there's a portion of the                      24     that having been said, I in my role as the
25       Respondent's testimony that I thought was                25     hearing officer in this matter will issue a
                                                            878                                                            880
1      JEAN RICHARD SEVERIN - 08/09/16                            1    JEAN RICHARD SEVERIN - 08/09/16
 2       particularly telling about his mindset. This              2     timely decision marked from the time that I
 3       was on page 766. So when Mr. Massena asked the            3     receive today's transcript. I want to thank you
 4       Respondent how it made him feel when he was               4     both very much. Let us now go off the record.
 5       sitting in the support sessions with Principal            5           (The hearing adjourned at 12:47 p.m.)
 6       Dorcely this was the Respondent's answer. "It
 7       was very condescending. He was the authority as
 8       if he was scolding a child, as if he was
 9       scolding a subordinate." But that's exactly
10       what the Respondent is. He is the principal
11       subordinate. Principal Dorcely is his
12       authority. That's the major of all supervisor-
13       subordinate relationships. One is held in a
14       higher position and perhaps esteem than the
15       other. Now the Respondent's testimony right
16       there should tell you everything you need to
17       know about Dr. Severin and his approach or his
18       defense on his case. The Department submits to
19       you that his tremendous ego couldn't handle
20       being told what to do, having it pointed out to
21       him that he was wrong or that his work
22       performance was not up to par.
23              Arbitrator Brown, teaching is not an
24       absolute or an unfettered right. This
25       Respondent through his actions, his failures has
             Ubiqus Reporting, Inc. 08-09-16 SED No. 29,298 In the Matter of Mr. Severin
                        08-09-16 SED No. 29,298 In the Matter of Mr. Severin
Sheet 29
            CERTIFICATE OF ACCURACY                        881
 I, Michelle Eaves, do hereby certify that the foregoing
 typewritten transcript of proceedings in the matter of New
 York City Department of Education v. Jean Richard Severin,
 File No. 29,298, was prepared using the required
 transcription equipment and is a true and accurate record
 of the proceedings to the best of my ability. I further
 certify that I am not connected by blood, marriage or
 employment with any of the parties herein nor interested
 directly or indirectly in the matter transcribed.
 Signature:
 Date: ___________August 12, 2016________________




                Student Index
                                                                 882
 Ashley Weber, Student A




         Ubiqus Reporting, Inc. 08-09-16 SED No. 29,298 In the Matter of Mr. Severin
